


CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS










MASTER PROFESSIONAL SERVICES AGREEMENT
by and between


CoreLogic Real Estate Solutions, LLC


and


Cognizant Technology Solutions U.S. Corporation


Effective as of August 17, 2011




--------------------------------------------------------------------------------










CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS








Table of Contents


 
 
Page


1


Introduction
1


1.1


Framework Approach
1


1.2


Definitions
2


2


CONTRACT DOCUMENTS
2


2.1


Associated Contract Documents
2


2.2


Companion Agreements
2


3


TERM
4


3.1


Initial Term
4


3.2


Notice and Extension of Term of Supplements
4


3.3


Term of Agreement
4


4


SERVICES
5


4.1


Overview
5


4.2


Transition Services
5


4.3


New Services
7


4.4


Billable Projects; Additional Work or Reprioritization
8


4.5


Right to In-Source or Use of Third Parties; Cooperation and Management
8


4.6


Correction of Errors
10


4.7


Competition
10


5


REQUIRED CONSENTS
10


5.1


Administrative Responsibility
10


5.2


Financial Responsibility
10


5.3


Contingent Arrangements
10


6


FACILILTIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES
11


6.1


Service Facilities
11


6.2


CoreLogic Facilities
11


6.3


Supplier's Responsibilities Regarding CoreLogic's Network
12


6.4


CoreLogic Access to Supplier Facilities
13


6.5


Software, Equipment and Third Party Contracts
13


6.6


Assignment of Third Party Contracts
15


6.7


Notice of Defaults
16


7


SERVICE LEVELS
16


7.1


Service Levels and Other Performance Standards
16


7.2


Multiple Service Levels
16







--------------------------------------------------------------------------------




7.3


Service Level Credits and Deliverable Credits
16


8


SUPPLIER PERSONNEL
17


8.1


Reserved
17


8.2


Key Supplier Personnel and Knowledge Transfer Personnel
17


8.3


Supplier Account Manager
18


8.4


Supplier Personnel Are Not CoreLogic Employees
19


8.5


Replacement, Qualifications and Retention Supplier Personnel
19


8.6


Reserved
20


8.7


Conduct of Supplier Personnel
20


8.8


Reserved
20


8.9


Substance Abuse
20


9


SUPPLIER RESPONSIBILITIES
21


9.1


Policy and Procedures Manual
21


9.2


Reports
22


9.3


Governance Model; Meetings
22


9.4


Quality Assurance and Internal Controls
23


9.5


CoreLogic Standards
24


9.6


Change Control
25


9.7


Software Currency
26


9.8


Cost Effectiveness and Cost Reduction
27


9.9


Malicious Code
27


9.10


Audit Rights
27


9.11


Subcontractors
30


9.12


Technology and Business Process Evolution
31


9.13


Notice of Adverse Impact
31


9.14


Force Majeure
32


9.15


Reserved
34


9.16


Government Contracts Flow-Down
34


9.17


CoreLogic Customer Contracts Flow-Down
34


10


CORELOGIC RESPONSIBILITIES
35


10.1


Responsibilities
35


10.2


Supplier Excused Performance
35


11


CHARGES
36


11.1


General
36


11.2


Administered Expenses
37


11.3


Taxes
37


11.4


Extraordinary Events
39


11.5


Refundable Items
39


11.6


CoreLogic Benchmarking Reviews
40


11.7


Financial Forecasting and Budgeting Support
40


12


INVOICING AND PAYMENT
41


12.1


Invoicing
41


12.2


Payment Due
42


12.3


Set Off
42


12.4


Disputed Charges
42


13


CORELOGIC DATA AND OTHER CONFIDENTIAL INFORMATION
42


13.1


Confidential Information
42







--------------------------------------------------------------------------------




13.2


CoreLogic Data
45


13.3


Personal Data
49


13.4


Survival
51


14


OWNERSHIP OF MATERIAL
52


14.1


CoreLogic Owned Materials
52


14.2


Developed Materials
53


14.3


Supplier Owned Materials
54


14.4


Other Materials
55


14.5


General Rights
55


14.6


CoreLogic Rights Upon Expiration or Termination of Agreement
55


15


REPRESENTATIONS, WARRANTIES AND COVENANTS
57


15.1


Work Standards
57


15.2


Materials
57


15.3


Non-Infringement
58


15.4


Authorization
59


15.5


CoreLogic Code of Conduct
59


15.6


Disabling Code
59


15.7


Compliance with Laws
60


15.8


Interoperability
62


15.9


Disclaimer
62


16


INSURANCE AND RISK OF LOSS
62


16.1


Insurance
62


16.2


Risk of Loss
62


17


INDEMNITIES
63


17.1


Indemnity by Supplier
63


17.2


Indemnity by CoreLogic
64


17.3


Additional Indemnities
65


17.4


Infringement
65


17.5


Indemnification Procedures
65


17.6


Indemnification Procedures - Governmental and Other Claims
66


17.7


Subrogation
66


18


LIABILITY
67


18.1


Introduction
67


18.2


Limitation of Liability
67


19


DISPUTE RESOLUTION
69


19.1


Dispute Resolution Procedures
69


19.2


Jurisdiction
69


19.3


Continued Performance
69


19.4


Governing Law
69


19.5


Injunctive Relief
70


20


TERMINATION
70


20.1


Termination for Cause
70


20.2


Termination for Convenience
71


20.3


Termination Upon ***
71


20.4


Termination Upon CoreLogic Merger or Acquisition
71


20.5


Termination for Insolvency
72


20.6


CoreLogic Rights Upon Supplier's Bankruptcy
72







--------------------------------------------------------------------------------




20.7


Termination for ***
73


20.8


Disengagement Services
73


21


GENERAL
76


21.1


Binding Nature, Assignment
76


21.2


Entire Agreement; Amendment
76


21.3


Notices
77


21.4


Counterparts, Headings, Language
78


21.5


Relationship of Parties
78


21.6


Severability
78


21.7


Consents and Approval
78


21.8


Waiver of Default; Cumulative Remedies
79


21.9


Survival
79


21.1


Publicity
79


21.11


Third Party Beneficiaries
79


21.12


Covenant ***
79


21.13


Order of Precedence
79


21.14


Hiring
80


21.15


Liens
80


21.16


Covenant of Cooperation and Good Faith
80


21.17


Acknowledgment, Further Assurances
80


21.18


Limitation on Damages
80











--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
This Master Professional Services Agreement is entered into effective August 17,
2011 (the “Effective Date”) by and between CoreLogic Real Estate Solutions, LLC,
a California limited liability company, with principal offices at 4 First
American Way, Santa Ana, California 92707 (“CoreLogic”), and Cognizant
Technology Solutions U.S. Corporation, a Delaware corporation having a principal
place of business at 500 Frank W. Burr Blvd., Teaneck, New Jersey 07666
(“Supplier”).
WHEREAS, CoreLogic and Supplier have engaged in extensive negotiations,
discussions and due diligence that have culminated in the formation of the
contractual relationship described in this Agreement;
WHEREAS, prior to the date hereof, CoreLogic Global Services Private Limited
provided certain services to CoreLogic and its Affiliates;
WHEREAS, on the date hereof, certain Affiliates of CoreLogic sold all of the
issued and outstanding shares of CoreLogic Global Services Private Limited to
Cognizant (Mauritius) Ltd., an Affiliate of Supplier pursuant to a share
purchase agreement (the “Share Purchase Agreement”); and
WHEREAS, CoreLogic desires to procure from Supplier, and Supplier desires to
provide to CoreLogic and the other Eligible Recipients, certain services,
including services which CoreLogic previously obtained from CoreLogic Global
Services Private Limited, on the terms and conditions specified in the
Agreement;
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, CoreLogic and Supplier (collectively, the
“Parties” and each, a “Party”) hereby agree as follows:
1.
Introduction.



1.1    Framework Approach.


(a)
Master Professional Services Agreement. The body of this agreement (i.e., the
introductory paragraph through Article 21) and all schedules and annexes hereto
(the “Master Professional Services Agreement” or “MPSA”) sets forth terms and
conditions pursuant to which the Parties' may enter into supplementary
agreements for the provision of Services.



(b)
Supplements and Work Orders. To the extent the Parties desire to enter into an
agreement for Supplier to perform

Services, the Parties shall execute a supplement to this MPSA, a form for which
is set forth in Annex 1. Each supplement, together with any Work Orders (defined
below), exhibits, schedules, attachments or appendices thereto, shall be
referred to as a “Supplement”. After execution of a Supplement, the Parties may
modify the scope or nature of the Services to be provided under such Supplement
by executing a work order referring to such Supplement (each, together with any
attachments thereto, a “Work Order”). Supplements and Work Orders are not
binding on the Parties until fully executed by authorized representatives of
each Party.


(c)
Relationship of the Master Professional Services Agreement and Supplements. The
term “Agreement” means, collectively, the MPSA and the Supplements. Unless and
to the extent expressly excluded in a particular Supplement, all of the terms
and conditions of this MPSA shall be deemed to be incorporated into such
Supplement, unless, given the context of a particular term or condition, the
term or condition is clearly inapplicable to such Supplement. For example, if
this MPSA contains a term regarding Service Levels, and a particular Supplement
does not contain Service Levels, such term would not apply to such Supplement.
The terms and conditions of a particular Supplement (including incorporated MPSA
terms and conditions as such may have been modified for such Supplement), apply
only to such Supplement unless otherwise expressly provided. However,
information in any Schedule to the MPSA (and all





--------------------------------------------------------------------------------




Schedules to this Agreement are marked as such), for example, Schedule 1, will
apply to all Supplements. For example, a pricing term in Schedule A-4 to
Supplement A will not apply to Supplement B unless otherwise expressly agreed,
but a pricing term in Schedule 4 will apply to all Supplements.


(d)
References. References to any Schedule, Attachment, Appendix or Annex include
all subparts of such documents. For example, a reference to Schedule 3 will
include reference to Attachments 3-A, 3-B, and 3-C to Schedule 3.



1.1    Definitions.


a.
Except as otherwise expressly provided in this Agreement, all capitalized terms
used in this Agreement shall have the meanings set forth in Schedule 1.



b.
Each reference in this Agreement to “Commencement Date” refers to the applicable
Commencement Date for the particular Services as designated in the applicable
Supplement or a Companion Agreement for such Supplement. Each reference to
“Term” refers to the Term for the applicable Supplement.



2.CONTRACT DOCUMENTS.


2.1    Associated Contract Documents.


This MPSA includes each of the following Schedules and Annexes, all of which are
incorporated into this MPSA by this reference.
Schedule 1
Definitions

Schedule 2
Services

Schedule 3
Service Levels

Schedule 4
Pricing and Financial Provisions

Schedule 5
Human Resources Provisions

Schedule 6
Governance

Schedule 7
Facilities

Schedule 8
Rules, Procedures and Policies

Schedule 9
Insurance Requirements

Schedule 10
Collaboration Between the Parties

Schedule 11
Minimum Revenue Commitment and Termination Charges

Schedule 12
Direct Supplier Competitors

Schedule 13
FAR Flow Down Provisions as of Effective Date

Schedule 14
Approved Benchmarkers



Annex 1
Form of Supplement

Annex 2
Form of Non-Disclosure Agreement



2.2    Companion Agreements.


(a)
At CoreLogic's request, Supplier shall enter into, or cause Supplier Affiliates
to enter into, one or more companion agreements (in a form to be mutually agreed
by the Parties at the time of such request) with non-U.S. Entities that are
Eligible Recipients for the purpose of memorializing the implementation of this
Agreement and the applicable Supplement (each, a “Companion Agreement”). All
Services shall be provided by Supplier or the applicable Affiliate of Supplier
pursuant to this Agreement or an executed Companion Agreement. Unless and to the
extent an individual Companion Agreement expressly provides otherwise, each
Companion Agreement shall incorporate by reference the terms and conditions of
this Agreement and shall not be construed as altering or superseding the rights
and obligations of the Parties under this Agreement.



(b)
CoreLogic shall be fully responsible and liable for all obligations of the
applicable Eligible Recipient, and Supplier shall be fully responsible and
liable for all obligations of itself or any Supplier Affiliate or Subcontractor
of Supplier to the same extent as if such failure to perform or comply was
committed by CoreLogic (in the case of the Eligible Recipients) or by Supplier
(in the case of Supplier's Affiliates or Subcontractors) and each party will
have the same rights under this Agreement if an event or circumstance (e.g.,
bankruptcy) occurs with respect to an Eligible Recipient (in the case of the
rights of Supplier or a Supplier Affiliate or Subcontractor (in the case of the
rights of CoreLogic) that is a party to a Companion Agreement, that it would
have if such party were CoreLogic (in the case of the Eligible





--------------------------------------------------------------------------------




Recipients) or Supplier (in the case of Supplier's Affiliates or
Subcontractors).


(c)
The Supplier Account Manager (and his or her designees(s)) and the CoreLogic
Relationship Manager (and his or her designees(s)) shall remain responsible for
the administration of this Agreement and the individual Companion Agreements on
a day-to-day basis on behalf of Supplier and CoreLogic respectively and shall
each provide recommendations to his or her respective Party's authorized
representative to amend, modify, change, waive or discharge their rights and
obligations under this Agreement or such Companion Agreements as appropriate.



(d)
Notwithstanding anything to the contrary in any Companion Agreement, any and all
disputes arising under or relating to any Companion Agreement shall be subject
to the provisions of Article 19, and under no circumstances shall CoreLogic or
any Eligible Recipient, on the one hand, or Supplier, any Supplier Affiliate or
Subcontractor, on the other hand, bring or attempt to bring any claim or other
action arising under or relating to any Companion Agreement or this Agreement in
any jurisdiction except as provided in Section 19.2. In addition, CoreLogic
shall have the right to enforce this Agreement (including the terms of all
Companion Agreements) on behalf of each Eligible Recipient that enters into a
Companion Agreement, and to assert all rights and exercise and receive the
benefits of all remedies (including monetary damages) of each Eligible
Recipient, to the same extent as if CoreLogic were such Eligible Recipient,
subject to the limitations of liability applicable under this Agreement;
provided that, in the event that CoreLogic enforces this Agreement and/or
asserts any rights or exercises and receives the benefit of any remedies (as the
case may be, a “CoreLogic Remedial Action”) that may be available to any
Eligible Recipient, the Eligible Recipient on whose behalf the CoreLogic
Remedial Action was brought shall not bring or assert, nor have the right to
bring or assert, any duplicative or additional CoreLogic Remedial Action arising
out of the same facts or circumstances giving rise to the CoreLogic Remedial
Action brought or asserted on its behalf by CoreLogic. Supplier shall have the
right to enforce this Agreement (including the terms of all Companion
Agreements) on behalf of each Affiliate or Subcontractor that enters into a
Companion Agreement, and to assert all rights and exercise and receive the
benefits of all remedies (including monetary damages) of each Affiliate or
Subcontractor hereunder, to the same extent as if Supplier were such Affiliate
or Subcontractor, subject to the limitations of liability applicable under this
Agreement; provided that, in the event that Supplier enforces this Agreement
and/or asserts any rights or exercises and receives the benefit of any remedies
(as the case may be, a “Supplier Remedial Action”) that may be available to any
Supplier Affiliate or Supplier Subcontractor, the Affiliate or Subcontractor on
whose behalf the Supplier Remedial Action was brought shall not bring or assert,
nor have the right to bring or assert, any duplicative or additional Supplier
Remedial Action arising out of the same facts or circumstances giving rise to
the Supplier Remedial Action brought or asserted on its behalf by Supplier. Each
reference to “Supplier” in this Agreement shall be deemed to refer to Supplier
Affiliates or Subcontractors, to the extent such Supplier Affiliates or
Subcontractors perform, or are obligated to perform, Services under any
Companion Agreement.



3.TERM.


3.1    Initial Term.
The Term for each Supplement shall be as set forth therein, unless such
Supplement is terminated earlier in accordance with this Agreement.
3.2    Notice and Extension of Term of Supplements.
CoreLogic's rights to extend, at its sole option, the Supplement Term of an
applicable Supplement on the terms and conditions then set forth in this
Agreement and such Supplement shall be set forth in such Supplement.
3.3    Term of Agreement.
Unless otherwise terminated in accordance with Article 20, this Agreement shall
remain in effect until the second anniversary of the first date on which no
Supplement is then in effect between the Parties.
4.
SERVICES.



4.1    Overview.


(a)
Services. During the periods set forth in the applicable Supplement, Supplier
shall provide the following services as they may evolve during the Term (or be
supplemented, enhanced, modified or replaced by the Parties) to CoreLogic, and,
upon CoreLogic's request, to Eligible Recipients and Authorized Users designated
by CoreLogic:



(i)
The services, functions and responsibilities described as Supplier's
responsibility in the applicable Supplement and elsewhere in this Agreement;





--------------------------------------------------------------------------------






(ii)
The related services, functions and responsibilities performed during the ***
months preceding the Commencement Date by, (a) in the case of Supplement A, the
Continuing Employees (as such term is defined in Schedule A-5 thereto) and (b)
with respect to all other Supplements, CoreLogic Personnel (including CoreLogic
Affiliates and contractors) who were displaced or whose functions were displaced
as a direct result of such Supplement, even if the service, function, or
responsibility is not specifically described in such Supplement (provided that,
in the event of a direct conflict between the description of services, functions
and responsibilities in such Supplement and the scope of services as described
in this Section 4.1(a)(ii), the description in such Supplement shall control);
and



(iii)
All subtasks of the obligations covered in the description of Services set forth
in a Supplement, whether or not such subtasks are written in such description of
Services.



(b)
*** Services. If any services, functions or responsibilities *** described in a
Supplement are *** or *** of the described Services, or are *** for *** or ***
of the Services in *** with this Agreement, those services, functions and
responsibilities *** be *** to be *** within the scope of the Services to be
delivered for the Charges, *** if such *** or *** were *** in such Supplement
(other than any such services, functions or responsibilities that are specified
as CoreLogic's responsibility hereunder or under the applicable Supplement).



(c)
Required Resources. Except as otherwise expressly provided in the applicable
Supplement or otherwise in this Agreement, Supplier shall be responsible for
providing the facilities, personnel, Equipment, Materials, technical knowledge,
expertise and other resources necessary to provide the Services.



(d)
Supplier Responsibility. Supplier shall be responsible for the performance of
the Services in accordance with this Agreement even if such Services are
actually performed or dependent upon services performed by Subcontractors and
other non-Supplier Personnel, including CoreLogic employees, for whom Supplier
is *** or *** responsible under this Agreement.



4.2    Transition Services.


a.
Transition. Supplier shall perform the services required to smoothly transfer
responsibility for the services to be transitioned from CoreLogic (or Third
Party Contractors where applicable) to Supplier (the “Transition Services”),
including those described in any transition plan set forth in the applicable
Supplement (the “Transition Plan”).



b.
Initial Transition Plan. If an initial Transition Plan is set forth in the
applicable Supplement, Supplier shall prepare and deliver to CoreLogic a
detailed Transition Plan for CoreLogic's review, comment and approval within the
time period agreed and set forth in the applicable Supplement. The proposed
detailed Transition Plan shall describe in greater detail the specific
transition activities to be performed by Supplier, but shall be consistent in
all material respects with the initial Transition Plan, including the
activities, Deliverables, Transition Milestones and Deliverable Credits
described in the initial Transition Plan. Supplier shall address and resolve any
questions or concerns CoreLogic may have as to any aspect of the proposed
detailed Transition Plan and incorporate any modifications, additions or
deletions to such Transition Plan mutually agreed by the Parties. To the extent
practicable, given the timing and level of questions/concerns to be addressed,
Supplier shall deliver a revised Transition Plan to CoreLogic for CoreLogic's
approval of the detailed Transition Plan within *** days after the Supplement
Effective Date unless another period is agreed upon by the Parties. The detailed
Transition Plan, as approved by CoreLogic, shall be deemed to be appended to and
incorporated in the applicable Supplement.



c.
Detailed Transition Plan. To the extent requested by CoreLogic, the detailed
Transition Plan shall identify (i) the transition activities to be performed by
Supplier and the significant components, subcomponents and the conditions
precedent associated with each such activity, (ii) all Deliverables to be
completed by Supplier in connection with the Transition Services, (iii) the
date(s) by which each such activity or Deliverable is to be completed (the
“Transition Milestones”), (iv) the completion date for each Transition Services
task, (v) the contingency or risk mitigation strategies to be employed by
Supplier in the event of disruption or delay, (vi) the acceptance criteria (and,
if appropriate, description of applicable testing) to be applied by CoreLogic in
evaluating Transition Services deliverables, (vii) any transition
responsibilities to be performed or transition resources to be provided by
CoreLogic, (viii) any related documents contemplated by this Agreement and/or
required to effectuate the transition to be executed by the Parties and (ix) a
detailed work plan identifying the specific transition activities to be
performed by Supplier on a *** basis during the Transition Period.







--------------------------------------------------------------------------------




d.
Performance. Supplier shall perform the Transition Services described in the
Transition Plan in accordance with the timetable and the Transition Milestones
set forth in the Transition Plan. Supplier shall perform the Transition Services
in a manner that will not disrupt the business or operations of any of the
Eligible Recipients or degrade the Services then being received by any of the
Eligible Recipients, except as may be otherwise addressed in the Transition
Plan. Prior to undertaking any transition activity, Supplier shall discuss with
CoreLogic all *** material risks and shall not proceed with such activity until
*** is *** with the plans with regard to such risks (provided that neither
Supplier's disclosure of any such risks to CoreLogic, nor CoreLogic's
acquiescence in Supplier's plans, shall operate or be construed as limiting
Supplier' responsibility under this Agreement). Supplier shall identify and
resolve, with CoreLogic's reasonable assistance, any problems that may impede or
delay the timely completion of each task in the Transition Plan that is
Supplier's responsibility and shall use all commercially reasonable efforts to
assist CoreLogic with the resolution of any problems that may impede or delay
the timely completion of each task in the Transition Plan that is CoreLogic's
responsibility.



e.
Reports. Supplier shall meet at least *** with CoreLogic to report on its
progress in performing its responsibilities set forth in the Transition Plan.
Supplier also shall provide written reports to CoreLogic at least *** regarding
such matters, and shall provide oral reports more frequently if reasonably
requested by CoreLogic. Promptly after receiving any information indicating that
Supplier may not perform its responsibilities or meet the timetable set forth in
the Transition Plan, Supplier shall notify CoreLogic in writing of the potential
delays and shall identify when possible for CoreLogic's consideration and
approval specific measures to address such delay and mitigate the risks
associated therewith.



f.
*** or *** of Transition Activities. CoreLogic reserves the right, in its sole
discretion, to *** or *** the performance of the Transition Services and/or the
transition of all or any part of the Services. If CoreLogic elects to exercise
such right because of Supplier's failure to perform the Services related to a
Transition Milestone, or Supplier's failure to perform its transition-related
obligations under the applicable Supplement or this Section 4.2, CoreLogic shall
*** or *** in connection with such decision. If CoreLogic's decision is not
based in material part on *** about Supplier's ability to perform the Services
or Supplier's failure to perform its obligations under the applicable
Supplement, *** shall *** for *** reasonably *** as a result of such decision
(provided that *** notifies *** in advance of such ***, obtains *** prior to ***
such ***, and uses commercially reasonable efforts to minimize such costs).



g.
Failure to Meet Transition Milestones.



i.
If Supplier fails to meet a Transition Milestone, Supplier shall pay CoreLogic
any Deliverable Credits specified in the applicable Supplement for such
Transition Milestone.



ii.
Neither the Transition Services nor the activities and Deliverables associated
with individual Transition Milestones will be deemed complete until Acceptance
of such activities and Deliverables.



iii.
In addition to any Deliverable Credits provided pursuant to Section 4.2(g)(i),
subject to Section 9.14 and except as provided in Section 10.2, if Supplier
fails to meet the date specified for any Transition Milestone, Supplier shall
*** be *** to *** for work associated with such Transition Milestone after such
date.



h.
Termination for Cause. In addition to any other termination right CoreLogic may
have under this Agreement, CoreLogic may terminate the applicable Supplement ***
for cause if (i) Supplier materially breaches its obligations with respect to
the provision of Transition Services and fails to cure such breach within ***
days after its receipt of written notice, (ii) Supplier fails to meet a
Transition Milestone and such failure constitutes a material breach of the
applicable Supplement and Supplier fails to cure such breach within *** days
after its receipt of written notice or (iii) Supplier fails to meet a Transition
Milestone designated in the applicable Supplement as a “Critical Transition
Milestone”. In all such events, subject to Section 18.2, CoreLogic may recover
the damages suffered by the Eligible Recipients in connection with such a
termination, provided that, if such termination is based on Supplier's failure
to meet a Transition Milestone, Supplier shall be entitled to set-off against
such damages any Deliverable Credits Supplier has paid for the failure to meet
such Transition Milestone.



4.3    New Services.


a.
Procedures. If CoreLogic requests that Supplier perform any New Services
reasonably related to the Services or other services generally provided by
Supplier, Supplier shall promptly prepare a New Services proposal for
CoreLogic's consideration. Unless otherwise agreed by the Parties, Supplier
shall prepare such New Services proposal *** to CoreLogic and shall deliver such
proposal to CoreLogic within ten (10) business days of its receipt of
CoreLogic's





--------------------------------------------------------------------------------




request, unless a longer period of time is agreed upon by the Parties (such
agreement by CoreLogic not to be unreasonably withheld). Supplier shall use
commercially reasonable efforts to respond quickly in the case of a pressing
business need or an emergency situation. CoreLogic shall provide such
information as Supplier reasonably requests in order to prepare such New
Services proposal. CoreLogic may accept or reject any New Services proposal in
its sole discretion and Supplier shall not be obligated to perform any New
Services to the extent the applicable proposal is rejected. If CoreLogic accepts
Supplier's proposal, Supplier will perform the New Services and will be paid in
accordance with the proposal submitted by Supplier, or other terms as may be
agreed upon by the Parties, and the applicable provisions of this Agreement.
Upon CoreLogic's acceptance of a Supplier proposal for New Services, the scope
of the Services will be expanded to include such New Services, and such accepted
New Services proposal will be documented in a Work Order or in a new Supplement
to the Agreement, as applicable. Notwithstanding any provision to the contrary,
(i) Supplier shall act reasonably and in good faith in formulating its pricing
proposal, (ii) Supplier shall use commercially reasonable efforts to identify
*** of *** the *** to CoreLogic, including utilizing Subcontractors as and to
the extent appropriate, (iii) such pricing proposal shall be *** to CoreLogic
*** the *** and *** set forth in this Agreement for *** or *** Services, and
(iv) such pricing proposal shall take into account the *** and *** of ***
CoreLogic and Supplier. If CoreLogic requests additional Services and Supplier
and CoreLogic disagree about whether such requested Services constitute New
Services, then the Parties shall meet and discuss such disagreement in good
faith, provided that *** the *** and *** of such ***, Supplier shall perform
such requested Services to the extent that it has the capability (meaning it is
among the types of Services that Supplier does or reasonably can provide) to
provide such requested additional Services. If, after *** days of the
commencement of discussions, the Parties cannot agree on whether such requested
Services constitute New Services, the matter shall be resolved pursuant to the
dispute resolution procedures set forth in Article 19.


b.
Use of Third Parties. CoreLogic may elect to solicit and receive bids from third
parties to perform any New Services. If CoreLogic elects to use third parties to
perform New Services, (i) such New Services shall not be deemed “Services” under
the provisions of this Agreement, and (ii) Supplier shall cooperate with such
third parties as provided in Section 4.5.



c.
Services Evolution and Modification. The Parties anticipate that the Services
will evolve and be supplemented, modified, or enhanced over time to keep pace
with technological advancements and improvements in the methods of delivering
Services and changes in the businesses of the Eligible Recipients. The Parties
acknowledge and agree that these changes will modify the Services and *** to
result in *** or *** Charges *** the changed services *** the *** of ***.



d.
Authorized User and Eligible Recipient Requests. Supplier shall promptly inform
the CoreLogic Relationship Manager or his or her designee of requests for New
Services from Authorized Users or Eligible Recipients, and shall submit any
proposals for New Services to the CoreLogic Relationship Manager or his or her
designee. Supplier shall not agree to provide New Services to any Authorized
Users or Eligible Recipients, and CoreLogic shall not pay for such New Services,
without the prior written approval of the CoreLogic Relationship Manager or his
or her designee.



4.6    Billable Projects; Additional Work or Reprioritization.


a.
Billable Projects. Supplier shall perform Projects requested and approved by
CoreLogic pursuant to this Agreement and the applicable Supplement. A Project
may consist of or include work that would otherwise be treated as New Services.
Supplier Personnel assigned to perform such Projects shall possess the training,
education, experience, competence and skill to perform such work. The CoreLogic
Relationship Manager or his or her designee shall request, define and set the
priority for such Projects. Supplier shall maintain appropriate continuity of
personnel assigned to perform Projects in accordance with the requirements set
forth in Article 8 below. Supplier shall utilize its personnel as and to the
extent necessary to perform the work in question and meet the agreed Project
schedule.



b.
The CoreLogic Relationship Manager or his or her designee may identify new or
additional work activities to be performed by Supplier Personnel possessing the
required skills (including work activities that would otherwise be treated as
New Services) or reprioritize or reset the schedule for existing work activities
to be performed by such Supplier Personnel. Unless otherwise agreed, CoreLogic
shall incur *** for the performance of such work activities by Supplier
Personnel then assigned to CoreLogic. Supplier shall use commercially reasonable
efforts to perform such work activities without impacting the established
schedule for other tasks or the performance of Services in accordance with the
Service Levels. If it is not possible to avoid such an impact, Supplier shall
notify CoreLogic of the anticipated impact and obtain its consent prior to
proceeding with such work activities. CoreLogic, in its sole discretion, may
forego or delay such work activities or temporarily or permanently adjust the
work to be performed by Supplier, the schedules associated therewith or the
Service Levels to permit the performance by Supplier of such





--------------------------------------------------------------------------------




work activities, and such changes shall be documented per Section 9.6.


4.7    Right to In-Source or Use of Third Parties; Cooperation and Management.


a.
Right of Use. This Agreement shall not be construed as a requirements contract
and shall not be interpreted to prevent any Eligible Recipient from obtaining
from third parties (each, a “Third Party Contractor”), or providing to
themselves, any or all of the Services or any other services. Subject to any
pricing-related constraints (e.g., volume based pricing) or minimum commitments
as may be specifically provided in this Agreement, (a) nothing in this Agreement
limits CoreLogic's right or ability to add or delete Eligible Recipients or
increase or decrease its demand for Services, and (b) nothing in this Agreement
should be construed or interpreted as limiting CoreLogic's right or ability to
change Service volumes or move parts of any Service in or out of scope. To the
extent CoreLogic adds or deletes Eligible Recipients or any Eligible Recipient
increases or decreases its demand for Services or obtains Services from a Third
Party Contractor or provides Services to itself, the amount to be paid to
Supplier by CoreLogic will be equitably adjusted pursuant to the terms of this
Agreement and/or any Supplement, including, if applicable in accordance with
Schedule 4 or as otherwise specified in the applicable Supplement. Except as
otherwise provided in an applicable Supplement or Work Order, CoreLogic will not
be obligated to pay Termination Charges in connection with such adjustment.



b.
Supplier Cooperation. Supplier shall cooperate with and work in good faith with
CoreLogic, the other Eligible Recipients and Third Party Contractors as
described in this Agreement or requested by CoreLogic and at no additional
charge to CoreLogic (except to the extent that such cooperation qualifies as New
Services). If and to the extent requested by CoreLogic, Supplier shall provide
such cooperation by, among other things: (i) timely providing reasonable
electronic and physical access to the business processes and associated
Equipment, Materials and/or Systems to the extent necessary and appropriate for
CoreLogic, the other Eligible Recipients or Third Party Contractors to perform
the work assigned to them; (ii) timely providing written requirements,
standards, policies or other documentation for the business processes and
associated Equipment, Materials or Systems procured, operated, supported or used
by Supplier in connection with the Services; (iii) providing access to CoreLogic
Data to the Eligible Recipients and/or Third Party Contractors in the same
manner and to the same extent access to such data is provided to CoreLogic; (iv)
timely providing cooperation and assistance in accordance with Section 20.8 to
facilitate the orderly transfer of terminated Services from Supplier to
CoreLogic, the other Eligible Recipients and/or Third Party Contractors; (v)
ensuring that there is no *** in the *** of the Services caused by the
adjustments made by Supplier (other than as approved in advance by CoreLogic)
following such transfer of Services, (vi) establishing procedures and other
arrangements with Third Party Contractors to ensure continuity of seamless
service to CoreLogic (e.g., RACI charts, multi-supplier governance procedures)
and (vii) any other cooperation or assistance reasonably necessary for
CoreLogic, the other Eligible Recipients and/or Third Party Contractors to
perform the work in question. CoreLogic personnel and Third Party Contractors
shall comply with Supplier's reasonable security and confidentiality
requirements, and shall, to the extent performing work on Materials, Equipment
or Systems for which Supplier has operational responsibility, comply with
Supplier's reasonable standards, methodologies, and procedures. If requested by
CoreLogic, Supplier shall work reasonably with CoreLogic and Third Party
Contractors to enter into a mutually agreed joint governance and issue
resolution document between Supplier and Third Party Contractors who provide
similar or related services to CoreLogic.



c.
Managed Third Parties. With respect to Third Party Contractors identified in a
Supplement as “Managed Third Parties” and any substitutes or replacements for
Third Party Contractors so identified (each, a “Managed Third Party”), Supplier
shall: (i) manage the Managed Third Parties, including monitoring operational
day-to-day service delivery, monitoring performance, escalating problems for
resolution, and maintaining technical support relationships; (ii) *** by ***,
work with CoreLogic to manage new and existing contractual relationships between
CoreLogic and Managed Third Parties; (iii) oversee Managed Third Party delivery
of services and compliance with the service levels and the performance standards
contained in CoreLogic's agreement with the Managed Third Party (to the extent
such relevant terms are made known to Supplier); (iv) notify CoreLogic and the
Managed Third Party of each Managed Third Party failure to perform in accordance
with the performance standards or other terms and conditions contained in
CoreLogic's agreement with the Managed Third Party (to the extent such relevant
terms are made known to Supplier); (v) escalate Managed Third Party performance
failures to Managed Third Party management as promptly as practicable to achieve
timely resolution; (vi) monitor and manage the Managed Third Party's efforts to
remedy a failure of performance; (vii) communicate to CoreLogic the status of
the Managed Third Party's efforts to remedy a failure of performance; (viii)
recommend retention, replacement, modification, or termination of the Managed
Third Party based on the performance or cost benefits to CoreLogic as tracked by
Supplier; and (ix) participate and assist in the *** (e.g., *** or ***) of such
Managed Third Parties if CoreLogic requests that re-sourcing.







--------------------------------------------------------------------------------




4.8    Correction of Errors.


As part of the Services and at *** to *** (until the end of any applicable ***,
to the extent a *** is applicable), Supplier shall promptly correct any errors
or inaccuracies in or with respect to the Services, the information or data
provided or maintained in relation to the Services or contained in Reports, or
other contract Deliverables.


4.9    Competition.


The Parties will comply with their respective obligations and agreements
regarding competition as set forth in Schedule 10.
5.
REQUIRED CONSENTS.



5.1    Administrative Responsibility.


Each Party shall undertake all administrative activities necessary to obtain the
Required Consents for which such Party is financially responsible, as such
financial responsibility is designated in Section 5.2. At either Party's
request, the other Party will reasonably cooperate with the requesting Party in
obtaining the applicable Required Consents by executing appropriate written
communications approved by the non-requesting Party and other documents prepared
or provided by the requesting Party. The Parties shall reasonably cooperate in
minimizing or eliminating any costs associated with obtaining Required Consents.
5.2    Financial Responsibility.


Financial responsibility for obtaining Required Consents shall be as follows:
(a) Subject to Section 5.2(b) through (d) below, each Party shall bear the costs
of obtaining Required Consents that are such Party's responsibility under and/or
pursuant to its contracts and licenses (including those related to volume
changes for existing Services), including any termination and re-licensing fees
or expenses associated with third-party licenses or contracts as to which such
Party is unable to obtain such Required Consents; (b) unless otherwise agreed in
a Supplement, Supplier shall bear such Required Consent costs associated with
CoreLogic's contracts and licenses to extent Supplier's performance of the
Services requires additional or different use or access than the manner in which
CoreLogic used or accessed such contracts and licenses as of the applicable
Supplement Effective Date; (c) Required Consents costs associated with New
Services will be handled in a manner to be mutually agreed by the Parties; and
(d) Required Consents listed in subsection (iv) of the definition of Required
Consents, Supplier shall undertake all administrative activities and bear the
financial responsibility necessary to obtain such Required Consents. With
respect to Required Consents listed in subsection (v) of the definition of
Required Consents, if CoreLogic requires a change in the location of the
installation or use of any Software, Equipment or System not already
contemplated in the applicable Supplement, CoreLogic will undertake such
administrative responsibilities and bear financial responsibility.
5.3    Contingent Arrangements.


The following shall apply in the event either Party is unable to obtain a
Required Consent that is such Party's responsibility despite using commercially
reasonable efforts. If CoreLogic is unable to obtain a Required Consent with
respect to CoreLogic's Third Party Contract that is CoreLogic's responsibility,
the Parties shall cooperate to determine and adopt such alternative approaches
as are necessary and sufficient to provide the Services without such Required
Consent. Without limiting the foregoing, if such alternative approaches are
required, the Parties shall equitably adjust the terms and the prices specified
in this Agreement to reflect any additional costs being incurred by CoreLogic or
Supplier and any Services not being received by CoreLogic and the Eligible
Recipients. If Supplier is unable to obtain a Required Consent that Supplier is
required to obtain, then Supplier shall use commercially reasonable efforts to:
(a) in the case of Supplier Third Party Contracts, replace such Third Party
Contract with another Third Party Contract offering products and services with
similar features and functionality; or (b) in the case of a CoreLogic Third
Party Contract, adopt such alternative approaches as are necessary and
sufficient to provide the Services without such Required Consent. Without
limiting the foregoing, if such alternative approaches are required, the Parties
shall equitably adjust the terms and the prices specified in this Agreement to
reflect any additional costs being incurred by CoreLogic or Supplier and any
Services not being received by CoreLogic and the Eligible Recipients.
6.
FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES.







--------------------------------------------------------------------------------




6.1    Service Facilities.


(a)
Service Facilities. Supplier and its Affiliates and Subcontractors will only
supply or provide the Services at or from (i) the CoreLogic Facilities and
Supplier Facilities described in Schedule 7, or (ii) any other service location
permitted by applicable Law and approved in advance in writing by CoreLogic.
Supplier shall obtain CoreLogic's prior approval, which approval shall not
unreasonably withheld or delayed, prior to (i) any proposed relocation or
reallocation by Supplier, its Affiliates or Subcontractors of the provision of a
Service to a new or different Supplier Facility within the same country that has
been approved by CoreLogic, or (ii) movement of the provision of a Service from
one approved Supplier Facility to another Supplier Facility in a different
country (except to the extent that such movement has been expressly approved by
CoreLogic in any personnel projection matrix or transition plan attached to a
Supplement). CoreLogic will discuss such Supplier requests to move to a country
from which CoreLogic has not approved provision of Services; provided, CoreLogic
may refuse any such request for one or more business reasons identified by
CoreLogic, including, because CoreLogic has determined that (1) such location
may have a material adverse impact on the Services or the business or reputation
of CoreLogic or any Eligible Recipient, (2) events or conditions in such
location interfere with CoreLogic's or any Eligible Recipient's ability to
conduct its business or to exercise and enforce its rights under this Agreement,
or to protect its assets and rights generally or to remain in compliance with
applicable Laws, or (3) CoreLogic's compliance function has determined that such
location is not an acceptable location in which for CoreLogic to conduct
business, or (4) constraints in the customer agreements of CoreLogic or an
Eligible Recipient. *** shall be *** for *** or *** resulting from any *** to a
*** or ***, including any costs or expenses incurred or experienced by *** as a
result of such relocation. CoreLogic shall have the right to request that
Supplier relocate the performance of all or any portion of the Services to a
different location, and if Supplier relocates performance of the Services to
such location, *** shall be *** for *** and ***, *** or *** resulting from such
CoreLogic-initiated relocation, to the extent such incremental costs, taxes or
expenses *** other *** of ***. Supplier will store and process CoreLogic Data
only in the locations set forth in Schedule 7. Supplier shall not transfer
CoreLogic Data to any other locations, nor change the locations for storage and
processing of such CoreLogic Data, except as expressly permitted in Schedule 7,
or otherwise with the express written consent of CoreLogic, which CoreLogic may
withhold in its sole discretion.



(b)
*** Responsibilities. Except as provided in Sections 6.1(a), 6.2 and 6.5(e) and
the applicable Supplement, *** shall be responsible for providing all furniture,
fixtures, Equipment, space and other facilities required to perform the Services
and all upgrades, improvements, replacements and additions to such furniture,
fixtures, Equipment, space and facilities required to perform the Services.



6.2    CoreLogic Facilities.


a.
Access and Use. CoreLogic shall provide Supplier with access to and the use of
the CoreLogic Facilities (or equivalent space) described in Schedule 7 or
specified in the applicable Supplement for the periods specified therein solely
as necessary for Supplier to perform its obligations under this Agreement. If
any given Supplement provides that CoreLogic will make office space or storage
space at any CoreLogic Facilities available to Supplier, then CoreLogic will
provide such space and any reasonable and customary related office support
services (such as parking privileges, access cards or badges, cafeteria
services, Internet, phone, fax, photocopier and furniture), to Supplier, as such
level of support services may be modified from time to time, but only to the
extent CoreLogic provides such items to its own employees at such CoreLogic
location. Supplier shall only provide Services from the locations set forth in
the Supplement and will not change those locations without CoreLogic's prior
written approval. Supplier's use of any of CoreLogic's locations does not
constitute or create a leasehold interest, and CoreLogic may, upon request from
time to time, require that Supplier re-locate to other reasonably equivalent
space within CoreLogic's location. THE CoreLogic FACILITIES ARE PROVIDED BY
CoreLogic TO Supplier ***. CoreLogic *** AS TO THE CoreLogic FACILITIES, OR
THEIR *** BY Supplier.



b.
CoreLogic Rules. In performing the Services, Supplier shall observe and comply
with all CoreLogic policies, guidelines, rules, and regulations applicable to
CoreLogic Facilities or the performance of the Services that are communicated to
Supplier, including those set forth on Schedule 8 and those communicated to
Supplier or Supplier Personnel by the means generally used by CoreLogic to
disseminate such information to its employees or contractors (collectively,
“CoreLogic Rules”). Supplier shall be responsible for the promulgation and
distribution to Supplier Personnel of CoreLogic Rules that have been
communicated to Supplier. In addition, Supplier and Supplier Personnel shall be
responsible for familiarizing themselves with the premises and operations at
each CoreLogic Facility at, to or from which Services are rendered and the
CoreLogic Rules applicable to each such Site or Facility that are communicated
to Supplier. Additions or modifications to the CoreLogic Rules may be (i)
communicated orally by an Eligible Recipient directly to Supplier and Supplier
Personnel, provided that as promptly as practicable after such





--------------------------------------------------------------------------------




communication, such Eligible Recipient provides to the Supplier a document (or
other tangible record) which describes, or summarizes such oral communication,
(ii) disclosed to Supplier and Supplier Personnel in writing, (iii)
conspicuously posted at a CoreLogic Facility, (iv) electronically posted, or (v)
communicated to Supplier or Supplier Personnel by means generally used by
CoreLogic to disseminate such information to its employees or contractors.
Supplier and Supplier Personnel shall observe and comply with such additional or
modified CoreLogic Rules as are communicated to Supplier, provided however, if
any such addition or modification requires changes to the Services that meet the
definition of New Services, such changes shall be handled in accordance with
Section 4.3. At CoreLogic's request, Supplier Personnel shall participate in
CoreLogic provided training programs regarding CoreLogic Rules.


6.3    Supplier's Responsibilities Regarding CoreLogic's Network.


a.
To the extent any Equipment used by Supplier or Supplier Personnel is, with
CoreLogic's approval, to be connected to any network operated by or on behalf of
an Eligible Recipient (a “CoreLogic Network”), such Equipment (and all Software
installed thereon) shall be (i) subject to review and approval in advance by
CoreLogic, not to be unreasonably withheld or delayed (Supplier shall cooperate
with CoreLogic in the testing, evaluation and approval of such Equipment), (ii)
in strict compliance with the then-current CoreLogic Rules and CoreLogic
Standards communicated to Supplier in advance, unless and to the extent
deviations are approved in advance by CoreLogic. Supplier shall not install or
permit the installation of any other software on such Equipment without
CoreLogic's prior approval. Supplier will use each CoreLogic Network for the
sole and limited purpose of and to the limited extent necessary for performing
the Services. Supplier shall not access, or attempt to access, any part of any
CoreLogic Network that Supplier is not authorized to access, including any part
of the CoreLogic Network that is not reasonably necessary for and pertinent to
the performing the Services.



b.
Except as otherwise agreed in a Supplement (A) all Services involving the use of
CoreLogic Materials will be performed on or using a *** designated by *** and
(B) all Developed Materials will be created on *** through such ***.



c.
Supplier shall only access a CoreLogic Network using one or more Access Codes
provided by CoreLogic, and shall ensure that only the Supplier Personnel who are
authorized by CoreLogic to use an Access Code (by name, title, job function or
otherwise) use such Access Code to access the CoreLogic Network. Supplier shall
inform CoreLogic of the name(s) of each of the Supplier Personnel that Supplier
desires CoreLogic to authorize to access any CoreLogic Network. Supplier shall
notify CoreLogic promptly if any of the Supplier Personnel who has been granted
an Access Code has been (i) terminated from employment or otherwise is no longer
one of the Supplier Personnel, or (ii) reassigned and no longer requires access
to the CoreLogic Network. Supplier shall ensure that no one other than those
Supplier Personnel who receive Access Codes in accordance with this Agreement
access the CoreLogic Network through any Access Codes or other facilities
provided by CoreLogic to Supplier. Access Codes will be deemed Confidential
Information of CoreLogic.



d.
Supplier acknowledges and agrees that, to the extent permitted by applicable
Law, CoreLogic has the right to monitor, review, record and investigate all uses
of the CoreLogic Network and CoreLogic resources by Supplier, including all
email or other communications sent to, from, or through the CoreLogic Network,
regardless of the content of such communications, and Supplier hereby consents
to such reviewing, monitoring, recording and investigation. Without prejudice to
CoreLogic's obligations under Section 13.1 (Confidential Information), Supplier
acknowledges and agrees that it does not have any expectation of privacy with
respect to any personal information or personal communications made by or to it
through the CoreLogic Network.



6.4    CoreLogic Access to Supplier Facilities.


During the Term, Supplier shall provide to CoreLogic, at no additional charge,
(i) reasonable access to and use of portions of Supplier Facilities from which
the Services are being performed and (ii) reasonable access to reasonable
work/conference space at Supplier Facilities, in each case for the exercise of
CoreLogic's rights under this Agreement or the conduct of activities associated
with this Agreement. In addition, at CoreLogic's request, Supplier shall provide
reasonable access to and use of such portions of Supplier Facilities by
CoreLogic, *** of CoreLogic or *** or *** as and to the extent provided in
Section 4.5; provided, however, that Supplier shall may, in its reasonable
discretion, refuse to provide such access or use to any *** that is a Direct
Supplier Competitor. All such access shall be in compliance with Supplier's
reasonable security rules and procedures applicable to other parties visiting
Supplier's facility for similar purposes; provided that, notwithstanding such
security rules and procedures, Supplier will work reasonably in good faith to
provide CoreLogic with the access that it requires as contemplated by this
Section 6.4 or as otherwise required by this Agreement.
6.5    Software, Equipment and Third Party Contracts.




--------------------------------------------------------------------------------






a.
Financial Responsibility. To the extent Supplier is financially responsible
under the applicable Supplement for certain Third Party Software licenses,
Equipment leases or Third Party Contracts, if any, Supplier shall (i) pay all
amounts becoming due under such licenses, leases or contracts, ***, for periods
on or after Supplier's assumption of financial responsibility; (ii) refund to
CoreLogic any prepayment of such amounts in accordance with Section 11.5(a);
(iii) pay all modification, termination, cancellation, late payment, renewal or
other fees, penalties, charges, interest or other expenses relating to periods
on or after the date of transfer or Supplier's assumption of financial
responsibility; (iv) unless otherwise agreed by the Parties, pay *** associated
with the transfer of such licenses, leases and contracts to Supplier, including
all taxes associated with such transfer; and (v) be responsible for *** in
Supplier's performance under such licenses, leases and contracts on or after the
date of transfer or Supplier's assumption of financial responsibility.



b.
Operational Responsibility. To the extent Supplier is operationally responsible
under the applicable Supplement for certain Software, Equipment, Equipment
leases or related Third Party Contracts, Supplier shall be responsible, to the
extent relevant to the Services, for (i) the evaluation, procurement, testing,
installation, use, support, management, administration, operation and
maintenance of such Software, Equipment, Equipment leases and Third Party
Contracts and new, substitute or replacement items (including Upgrades,
enhancements, and new versions or releases of Software); (ii) the performance,
availability, reliability, compatibility and interoperability of such Software,
Equipment, Equipment leases and Third Party Contracts, each in accordance with
this Agreement; (iii) the compliance with and performance of all operational,
administrative and non-financial contractual obligations specified in such
licenses, leases and contracts; (iv) the administration and exercise as
appropriate of all rights available under such licenses, leases and contracts;
and (v) the payment of *** fees, penalties, charges, interest or other expenses
resulting from Supplier's failure to comply with or perform its obligations
under this Section 6.5(b) (except to the extent that such failure directly
results from a breach by CoreLogic of its obligations under this Agreement).



c.
Rights Upon Expiration/Termination. With respect to all Third Party Software
licenses, Equipment leases and Third Party Contracts (x) for which Supplier is
financially responsible under the applicable Supplement or (y) that are Integral
Third Party Materials, Supplier shall use commercially reasonable efforts to (i)
obtain for CoreLogic, the other Eligible Recipients and/or their designee(s) the
license, sublicense, assignment and other rights specified in Sections 14.6 and
20.8, (ii) ensure that the granting of such license, sublicense, assignment and
other rights is not subject to subsequent third party approval or the *** by
***, the other *** and/or their designee(s) of ***, (iii) ensure that the terms,
conditions and prices applicable to CoreLogic, the other Eligible Recipients
and/or their designee(s) following expiration or termination are *** those
otherwise applicable to Supplier, and at least sufficient for the continuation
of the activities comprising the Services, and (iv) ensure that neither the
expiration/termination of the applicable Supplement nor the assignment of the
license, lease or contract will *** or ***. If Supplier is unable to obtain any
such rights and assurances, it shall notify CoreLogic in advance and Supplier
shall *** such Third Party Software license, Equipment lease and/or Third Party
Contract without *** (and *** such *** of any such license, lease or contract
shall *** to *** or ***, at *** to ***, for such license, sublicense, assignment
or other right for ***, the *** and their *** upon expiration or termination).



d.
Evaluation of Third Party Software, Equipment. In addition to its obligations
under Sections 6.5(a) and (b) and in order to facilitate CoreLogic's control of
architecture, standards and plans pursuant to Section 9.5, Supplier shall use
commercially reasonable efforts to evaluate any Third Party Software and
Equipment selected by or for an Eligible Recipient to determine whether such
Software and Equipment will *** their environment or ability to interface with
and use the Software, Equipment and Systems and/or Supplier's ability to provide
the Services. Supplier shall complete and report the results of such evaluation
to CoreLogic within *** days, or such time period as may otherwise be mutually
agreed, of its receipt of CoreLogic's request; provided that Supplier shall use
commercially reasonable efforts to respond more quickly in the case of a
pressing business need or an emergency situation.



e.
CoreLogic Provided Equipment.



i.
CoreLogic shall provide Supplier with the use of the CoreLogic owned and/or
leased Equipment identified in the applicable Supplement as “CoreLogic Provided
Equipment” (collectively, the “CoreLogic Provided Equipment”) for the periods
specified therein solely for and in connection with the performance of the
Services. Upon the expiration of the period specified in the applicable
Supplement for each item of CoreLogic Provided Equipment (or when such CoreLogic
Provided Equipment is no longer required by Supplier for the performance of the
Services), Supplier shall promptly return such CoreLogic Provided Equipment to
CoreLogic, the other Eligible Recipients and/or their designee(s) in condition
at least as good as the condition thereof on the date initially provided to
Supplier, ordinary wear and tear excepted. THE CoreLogic PROVIDED EQUIPMENT





--------------------------------------------------------------------------------




IS PROVIDED BY CoreLogic TO SUPPLIER ***. CoreLogic ***, AS TO THE CoreLogic
PROVIDED EQUIPMENT, *** BY SUPPLIER *** THE ***, INCLUDING *** OR ***. The
foregoing does not limit CoreLogic's indemnification obligations under Section
17.2.


6.6    Assignment of Third Party Contracts.


a.
Assignment and Assumption. Subject to each Party obtaining such Party's Required
Consents, on and as of the Commencement Date (or, if later, the date on which
Supplier assumes responsibility for the Services in question in accordance with
the Transition Plan), CoreLogic shall assign to Supplier, and Supplier shall
assume and agree to perform all obligations related to, Third Party Contracts
that are agreed by the Parties in an applicable Supplement to be so assigned;
provided, however, that such assignment shall not include any assignment or
transfer of any intellectual property rights in Materials developed under such
Third Party Contracts prior to the date of such assignment and, as between the
Parties, except as otherwise expressly agreed by the Parties in such Supplement,
CoreLogic hereby expressly reserves and retains such intellectual property
rights. The Parties shall execute and deliver a mutually satisfactory assignment
and assumption agreement evidencing any such assignments.



b.
Items Not Assignable by Commencement Date. With respect to any Software
licenses, Equipment leases or Third Party Contracts that cannot, as of the
Commencement Date (or, if later, the date on which Supplier assumes
responsibility for the Services in question in accordance with the Transition
Plan), be assigned to Supplier without breaching their terms or otherwise
adversely affecting the rights or obligations of CoreLogic thereunder, the
performance obligations shall be deemed to be subcontracted or delegated to
Supplier until any Required Consent, notice or other prerequisite to assignment
can be obtained, given or satisfied by Supplier. It is understood that, from and
after the Commencement Date (or, if later, the date on which Supplier assumes
responsibility for the Services in question in accordance with the Transition
Plan), Supplier, as a subcontractor or delegatee, shall be financially and
operationally responsible for such Third Party Contract as CoreLogic's agent.
Supplier shall use all commercially reasonable efforts to satisfy the consent,
notice or other prerequisites to assignment and, upon Supplier doing so, the
Third Party Contract shall immediately be assigned and transferred to and
assumed by Supplier.



c.
Non-Assignable Items. If, after Supplier has used all commercially reasonable
efforts for a reasonable period of time, a Third Party Contract cannot be
assigned without breaching its terms or otherwise adversely affecting the rights
or obligations of CoreLogic thereunder, the Parties shall take all actions and
execute and deliver all documents as may be necessary to cause the Parties to
realize the practical effects of the allocation of responsibilities intended to
be effected by this Agreement.



d.
Modification and Substitution. Supplier may terminate, shorten, modify or extend
the Third Party Contracts for which Supplier is financially responsible and may
substitute or change suppliers relating to goods or services covered thereby;
provided that, except as otherwise disclosed by Supplier and agreed to by
CoreLogic, such change(s) (i) shall not constitute a breach of any obligation of
the Eligible Recipients under such Third Party Contracts; (ii) shall not result
in additional financial obligations, financial or operational risk or Losses to
the Eligible Recipients; (iii) shall not result in any increase to the Eligible
Recipients in the cost of receiving the Services; and (iv) shall not provide for
less favorable terms, conditions or prices for CoreLogic, the other Eligible
Recipients and/or their respective designee(s) following the expiration or
termination of the Term or any applicable Service than would otherwise be
applicable to Supplier (except for terms, conditions or prices available to
Supplier because of its volume purchases), unless CoreLogic has otherwise agreed
that such Third Party Contract is not assumable. Supplier's rights under the
immediately preceding sentence are conditioned upon Supplier paying all
applicable termination or cancellation charges, Losses and other amounts due to
the applicable supplier associated with such action and indemnifying the
Eligible Recipients against any such charges, Losses or other amounts associated
therewith. Notwithstanding anything to the contrary herein, Supplier shall not
terminate, shorten or modify without CoreLogic's prior written consent any
license for Third Party Software either *** for the *** or otherwise not ***.



6.7    Notice of Defaults.


Each Party shall promptly inform the other Party in writing of any breach of, or
misuse or fraud in connection with, any Third Party Contract, Equipment lease or
Third Party Software license used in connection with the Services of which it
becomes aware and shall cooperate with the other Party to prevent or stay any
such breach, misuse or fraud.
7.
SERVICE LEVELS.



7.1    Service Levels and Other Performance Standards.




--------------------------------------------------------------------------------






Beginning on the Commencement Date (or, if later, the date specified in the
applicable Supplement), Supplier shall perform the Services so as to meet or
exceed the Service Levels set forth in the applicable Supplement. For matters
not covered by the Service Levels set forth in the applicable Supplement,
Supplier shall perform the Services at levels of accuracy, quality,
completeness, timeliness, responsiveness and resource efficiency that are *** to
the *** levels received by the Eligible Recipients during the *** months prior
to the Commencement Date, or, if not ***, then at levels that are *** than the
*** standards of *** performing services similar to the Services. If CoreLogic
believes that Services are not being performed *** of accuracy, quality,
completeness, timeliness, responsiveness and resource efficiency as ***,
CoreLogic shall notify Supplier of such ***, and Supplier shall have a
reasonable period to implement and meet the requirement. The obligations in the
preceding sentence shall not be construed to alter or supersede any Service
Level specifically agreed upon by the Parties in a Supplement.
7.2    Multiple Service Levels.


If more than one Service Level applies to any particular obligation of Supplier,
Supplier shall perform in accordance with the most stringent of such Service
Levels.
7.3    Service Level Credits and Deliverable Credits.


(a)
Service Level Credits. Supplier recognizes that CoreLogic is paying Supplier to
deliver certain Services at specified Service Levels. If Supplier fails to meet
any Service Levels, then, in addition to other remedies available to CoreLogic,
Supplier shall pay or credit to CoreLogic the performance credits calculated in
accordance with Schedule 3 (“Service Level Credits”) in recognition of the
diminished value of the Services resulting from Supplier's failure to meet the
agreed upon level of performance, and not as a penalty. Supplier may, if and to
the extent agreed in an applicable Supplement, have the opportunity to earn back
Service Level Credits based on Supplier's achievement of certain levels of
services calculated in accordance with earn-back provisions set forth in such
Supplement. Under no circumstances shall the imposition of Service Level Credits
be construed as *** for any failure to meet the Service Levels. *** if CoreLogic
recovers monetary damages from Supplier as a result of Supplier's failure to
meet a Service Level, Supplier shall be entitled to set-off against such damages
any Service Level Credits paid for the failure giving rise to such recovery.
Service Level Credits are *** and are *** the overall cap on Supplier's
liability.



(b)
Deliverable Credits. Supplier recognizes that CoreLogic is paying Supplier to
provide certain Critical Deliverables by the time and in the manner agreed by
the Parties. If Supplier fails to meet its obligations with respect to Critical
Deliverables, then, in addition to other remedies available to CoreLogic,
Supplier shall pay or credit to CoreLogic the Deliverable Credits specified in
the applicable Supplement or established as part of a project or action plan
approval process on a case-by-case basis in recognition of the diminished value
of the Services resulting from Supplier's failure to meet the agreed upon level
of performance, and not as a penalty. If CoreLogic recovers monetary damages
from Supplier as a result of Supplier's failure to meet its obligations with
respect to one or more Critical Deliverables, Supplier shall be entitled to
set-off against such damages any Deliverable Credits paid for the failure(s)
giving rise to such recovery. Deliverable Credits are *** and are *** the *** on
*** liability and are in *** to ***.



8.SUPPLIER PERSONNEL.


8.1    Reserved.


8.2    Key Supplier Personnel and Knowledge Transfer Personnel.


(a)
Approval of Key Supplier Personnel.



(i)
Supplier shall fill the positions/roles specified as “Key Supplier Personnel”
positions/roles in the applicable Supplement with Supplier Personnel approved by
CoreLogic in accordance with this Section 8.2. Supplier shall identify and
obtain CoreLogic's approval of the initial Key Supplier Personnel prior to the
completion of any Transition Services, or if no Transition Services are to be
performed under a particular Supplement, then prior to the Commencement Date.



(ii)
Before assigning an individual to act as a Key Supplier Personnel, whether as an
initial or subsequent assignment, Supplier shall notify CoreLogic of the
proposed assignment, introduce the individual to appropriate CoreLogic
representatives, permit CoreLogic representatives to *** the ***, and provide
CoreLogic with a resume and any other information about the individual's
knowledge, skills, abilities, and other qualifications to serve in the





--------------------------------------------------------------------------------




role ***. If CoreLogic in good faith objects to the proposed assignment, the
Parties shall attempt to resolve CoreLogic's concerns on a mutually agreeable
basis. If the Parties are not able to resolve CoreLogic's concerns within ***
business days, or as otherwise agreed, Supplier shall propose another individual
of suitable knowledge, skills, abilities, and other qualifications to serve in
the role.


(iii)
CoreLogic may from time to time *** as Key Supplier Personnel under this
Agreement with Supplier's approval, which shall not be unreasonably withheld.



(b)
Continuity of Key Supplier Personnel. Supplier shall cause each of the Key
Supplier Personnel to devote the lesser of (i) *** months and (ii) the amount of
time specified in the applicable Supplement to the provision of Services.
Supplier shall not transfer, reassign or remove any of the Key Supplier
Personnel (except as a result of voluntary resignation, involuntary termination
for cause, significant family considerations that require a Key Supplier
Personnel to move to a location in their home country that subsequently prevents
such individual from adequately performing his or her obligations as a Key
Supplier Personnel (“Significant Family Considerations”), illness, disability or
death (the “Assignment Exceptions”) or announce its intention to do so during
the specified period without CoreLogic's prior approval, which CoreLogic may
withhold in its reasonable discretion. Supplier may also request the removal of
any Key Supplier Personnel for failure to perform his/her functions, and
CoreLogic shall not unreasonably withhold or delay its approval of such
requests. In the event of the voluntary resignation, involuntary termination for
cause, failure to perform (as agreed by the Parties above), Significant Family
Considerations, illness, disability or death of any of its Key Supplier
Personnel during or after the specified period, Supplier shall, (i) give
CoreLogic as much notice as reasonably possible of such development, and (ii)
expeditiously identify and obtain CoreLogic's approval of a suitable
replacement. In addition, unless and to the extent a Key Supplier Personnel
position ceases to be so designated after a defined period, even after the
minimum period specified above, Supplier shall transfer, reassign or remove any
of its Key Supplier Personnel only after (1) giving CoreLogic reasonable prior
notice, (2) identifying and obtaining CoreLogic's approval of a suitable
replacement in a reasonable period of time prior to the effective date of such
transfer, reassignment or removal, (3) demonstrating to CoreLogic's *** that
such action will not have an adverse impact on Supplier's performance of its
obligations under this Agreement, and (4) completing any and all necessary
knowledge transfer between the departing Key Supplier Personnel and his or her
CoreLogic-approved replacement. Unless otherwise agreed, Supplier shall not
transfer, reassign or remove more than the percentage of Key Supplier Personnel
specified in the applicable Supplement over the period of time specified in such
Supplement.



(c)
Continuity of Knowledge Transfer Personnel. Supplier shall cause each of the
Knowledge Transfer Personnel to devote full time and effort to the provision of
Services under this Agreement during the *** month period immediately following
his or her Employment Effective Date. Supplier shall not transfer, reassign or
remove any of the Knowledge Transfer Personnel (except as a result of voluntary
resignation, involuntary termination for cause, Significant Family
Considerations, illness, disability or death) during the specified period
without CoreLogic's prior approval, which CoreLogic may withhold in its
reasonable discretion. Supplier may also request the removal of a Knowledge
Transfer Personnel for failure to perform his/her functions, and CoreLogic shall
not unreasonably withhold or delay its approval of such requests. In the event
of the voluntary resignation, involuntary termination for cause, failure to
perform (as agreed by the Parties above), illness, disability or death of one of
its Knowledge Transfer Personnel during the specified period, Supplier shall (i)
give CoreLogic as much notice as reasonably possible of such development and
(ii) expeditiously identify and obtain CoreLogic's approval of a suitable
replacement.



(d)
*** and ***. Supplier shall implement and maintain a *** to *** Key Supplier
Personnel and Knowledge Transfer Personnel on the CoreLogic account for the
prescribed period. Supplier shall also maintain *** for each of the Key Supplier
Personnel and Knowledge Transfer Personnel positions and shall provide such ***
to CoreLogic for its review promptly after CoreLogic's request.



8.3    Supplier Account Manager.


Supplier shall designate a “Supplier Account Manager” for this CoreLogic
engagement. The Supplier Account Manager shall (i) be one of the Key Supplier
Personnel; (ii) be a full time employee of Supplier; (iii) devote his or her
full time and effort to managing the Services; (iv) remain in this position for
a minimum period of *** months from the initial assignment (except as a result
of voluntary resignation, involuntary termination for cause, Significant Family
Considerations, illness, disability, or death); (v) serve as the single point of
accountability for the Services, (vi) be the single point of contact to whom all
CoreLogic communications concerning this Agreement may be addressed; (vii) have
authority to act on behalf of Supplier in all day-to-day matters pertaining to
this Agreement; (viii) have day-to-day responsibility for service delivery,
billing and relationship management; and (ix) have day-to-day responsibility for
CoreLogic satisfaction and Service Levels attainment. Supplier may also request
the removal of a Supplier Account Manager for failure to perform his/her
functions,




--------------------------------------------------------------------------------




and CoreLogic shall not unreasonably withhold or delay its approval of such
requests.
8.4    Supplier Personnel Are Not CoreLogic Employees.


Nothing in this Agreement shall operate or be construed as making CoreLogic (or
the other Eligible Recipients) and Supplier partners, joint venturers,
principals, joint employers, agents or employees of or with the other. No
officer, director, employee, agent, Affiliate, contractor or subcontractor
retained by Supplier to perform work on CoreLogic's behalf hereunder shall be
deemed to be an officer, director, employee, agent, Affiliate, contractor or
subcontractor of the Eligible Recipients for any purpose. Neither CoreLogic nor
the other Eligible Recipients has the right, power, authority or duty to
supervise or direct the activities of the Supplier Personnel or to compensate
such Supplier Personnel for any work performed by them pursuant to this
Agreement. Supplier, and not the Eligible Recipients, shall be responsible and
liable for the acts and omissions of Supplier Personnel, including acts and
omissions constituting negligence, willful misconduct and/or fraud.
8.5    Replacement, Qualifications, and Retention of Supplier Personnel.


a.
Sufficiency and Suitability of Personnel. Supplier shall assign (or cause to be
assigned) sufficient Supplier Personnel to provide the Services in accordance
with this Agreement and all such Supplier Personnel shall possess suitable
competence, ability, qualifications, education and training for the Services
they are to perform and are performing.



b.
Requested Replacement. If CoreLogic determines in good faith and not for an
unlawful purpose that the continued assignment to CoreLogic of any individual
Supplier Personnel (including Key Supplier Personnel) is not in the best
interests of the Eligible Recipients, then CoreLogic shall give Supplier written
notice to that effect requesting that such Supplier Personnel be replaced.
Supplier shall have *** business days following CoreLogic's request for removal
in which to investigate the matters forming the basis of such request, correct
any deficient performance and provide CoreLogic with assurances that such
deficient performance shall not recur (provided that, if requested to do so by
CoreLogic for actual or suspected violations of CoreLogic Rules or applicable
Laws, Supplier shall immediately remove (or cause to be removed) the individual
in question from all CoreLogic Facilities and CoreLogic sites pending completion
of Supplier's investigation and discussions with CoreLogic). If, following such
period, CoreLogic is not reasonably satisfied with the results of Supplier's
efforts to correct the deficient performance and/or to ensure its
non-recurrence, Supplier shall, as soon as reasonably possible, permanently
remove and replace such Supplier Personnel with an individual of suitable
ability and qualifications. In such event, CoreLogic shall *** to *** any
Charges or other fees relating to the replacement of such Supplier Personnel,
including any *** or *** transfer activities or overlaps in periods of
employment. Nothing in this provision shall operate or be construed to limit
Supplier's responsibility for the acts or omissions of the Supplier Personnel,
or be construed as joint employment.



c.
Turnover Rate and Data. Supplier shall use *** to keep the turnover rate of
Supplier Personnel to a level comparable to or better than *** for *** service
providers in the applicable country performing services *** to the Services. If
CoreLogic reasonably believes that the turnover rate of Supplier Personnel is
excessive and so notifies Supplier, Supplier shall provide CoreLogic with data
relating to such turnover rate within *** business days after such notification,
and if such data confirms CoreLogic's concerns, Supplier shall within the
following *** days (i) meet with CoreLogic to discuss the reasons for the
turnover rate, (ii) submit a proposal for reducing the turnover rate for
CoreLogic's review and approval, and (iii) implement such proposal to reduce the
turnover rate, *** at *** to CoreLogic. Turnover data shall exclude Supplier
Personnel who are redeployed on other accounts or who are part of workforce
reductions due to a productivity improvement plan of Supplier that has been
approved in advance by CoreLogic. Notwithstanding any transfer or turnover of
Supplier Personnel, Supplier shall remain obligated to perform the Services
without *** and in accordance with the Service Levels and shall be responsible
for *** related to the transition of personnel and all required training.



d.
Reserved.



e.
Security Clearances/Background Check/Drug Screening. Supplier shall verify (i)
that Supplier Personnel are authorized to work in any country in which they are
assigned to perform Services and (ii) that, pursuant to CoreLogic's or Eligible
Recipients' or their customers' background screening procedures and drug
screening requirements made known to Supplier reasonably in advance and the
performance of which Supplier would not be limited by applicable Law, Supplier
Personnel have not been convicted of, or accepted responsibility for, a felony
or a misdemeanor (or the local equivalent) involving a dishonest or violent act,
do not use illegal drugs, and are not otherwise disqualified from performing the
assigned work under applicable Laws. To the extent permitted under applicable
Laws, Supplier shall perform or have performed a reasonable background check,
which, to the extent permitted under applicable





--------------------------------------------------------------------------------




Laws, shall include at a minimum a criminal history background check, third
party credit check, drug screening test, education verification check and
fingerprinting, on all Supplier Personnel assigned to work on CoreLogic's
account. In addition, Supplier shall screen all Supplier Personnel assigned to
work on CoreLogic's account against the most recent version of the “Specially
Designated Nationals List” published by the Office of Foreign Assets Controls of
the U.S. Department of the Treasury. As of the Effective Date, Supplier shall be
deemed to have satisfied, and be fully compliant with, the foregoing obligations
with respect to all Continuing Employees. Thereafter, such obligations shall be
applicable to Continuing Employees to the same extent as they are applicable to
other Supplier Personnel in accordance with the terms of this Section 8.5(e).
Supplier Personnel may also be required to execute confidentiality agreements
***, at *** request; which such agreements shall neither expand nor limit
Supplier's confidentiality obligations. In order to comply with CoreLogic's and
Eligible Recipients' customers' requirements, CoreLogic shall have the right,
from time to time and in its reasonable discretion, to designate *** or *** to
*** under this Section 8.5(e). If any such change meets the definition of New
Services, such change shall be handled in accordance with Section 4.3.


8.6    Reserved.


8.7    Conduct of Supplier Personnel.


a.
Conduct and Compliance. While at CoreLogic sites and Facilities, Supplier
Personnel shall, subject to Section 6.2(b), (i) comply with the CoreLogic Rules
and other rules and regulations regarding personal and professional conduct
communicated to Supplier, (ii) comply with reasonable requests of Eligible
Recipient personnel pertaining to personal and professional conduct, (iii)
attend workplace training offered by CoreLogic at CoreLogic's request (which
training shall be provided by CoreLogic at no cost to Supplier unless otherwise
agreed by the Parties), and (iv) otherwise conduct themselves in a businesslike
manner.



b.
Identification of Supplier Personnel. Except as expressly authorized by
CoreLogic, Supplier Personnel shall clearly identify themselves as Supplier
Personnel and not as employees or representatives of any Eligible Recipient.
This shall include any and all communications, whether oral, written or
electronic, unless and to the extent authorized by CoreLogic in connection with
the performance of specific Services.

c.

8.8    Reserved.


8.9    Substance Abuse.


a.
Employee Removal. To the extent permitted by applicable Laws, Supplier shall
immediately remove (or cause to be removed) any Supplier Personnel who is known
by Supplier to be *** of engaging in substance abuse while at a CoreLogic site
or a CoreLogic Facility, in a CoreLogic vehicle or while performing the
Services. In the case of ***, such removal shall be pending completion of the
applicable investigation. Substance abuse includes the sale, attempted sale,
possession or use of illegal drugs, drug paraphernalia, or alcohol, or the
misuse of prescription or non-prescription drugs.



b.
Substance Abuse Policy. Supplier represents and warrants that it has and will
maintain substance abuse policies, in each case in conformance with applicable
Laws, and Supplier Personnel will be subject to such policies. Supplier
represents and warrants that it shall require its Subcontractors and Affiliates
providing Services to have and maintain such policies in conformance with
applicable Laws and to adhere to this provision.



9.SUPPLIER RESPONSIBILITIES.


9.1    Policy and Procedures Manual.


(a)
Delivery and Contents. As part of the Services and at no additional cost to
CoreLogic, Supplier shall deliver to CoreLogic for its review, comment and
approval (i) a reasonably complete draft of the Policy and Procedures Manual
within *** days after the Effective Date of the applicable Supplement, and (ii)
a final draft of the Policy and Procedures Manual within *** days after the
Effective Date of the applicable Supplement; provided, however, that in the case
of Supplement A, unless otherwise agreed by the Parties, Cognizant's initial
obligation shall only be to update the existing Policy and Procedures Manual(s)
maintained by CoreLogic as of the date immediately prior to the Effective Date
and deliver (i) a reasonably complete draft of such updated Policy and
Procedures Manual(s) to CoreLogic for its review, comment and approval within
*** days after the Effective Date of Supplement A, and (ii) a final draft of the
updated Policy and Procedures Manual(s) within *** days after the Effective Date
of the applicable Supplement.





--------------------------------------------------------------------------------




CoreLogic shall have at least *** days to review the draft Policy and Procedures
Manual and provide Supplier with comments and revisions. Supplier shall then
incorporate any comments or changes of CoreLogic that are reasonably relevant to
the scope of the Services or policies associated with the Services into the
Policy and Procedures Manual and shall deliver a final revised version to
CoreLogic within *** days of its receipt of such comments and changes for
CoreLogic's final approval.


At a minimum, the Policy and Procedures Manual shall include:
(i)
a detailed description of the Services and the manner in which each will be
performed by Supplier to the extent not already described in the applicable
Supplement,



(ii)
the procedures for CoreLogic/Supplier interaction and communication, including:
(A) call lists; (B) procedures for and limits on direct communication by
Supplier with CoreLogic personnel; (C) problem management and escalation
procedures; (D) priority and project procedures; (E) Acceptance testing and
procedures; (F) Quality Assurance procedures and internal controls; (G) the
Project formation and approval process; (H) a schedule, format and required
attendees for performance reporting, account relationship management, issues
management, risk management, request management and financial management; and
(I) disaster recovery/business continuity plans; and



(iii)
practices and procedures addressing any other issues and matters as CoreLogic
shall require.



Supplier shall incorporate CoreLogic's then current Information Security Policy
Set and Compliance Policy Set, a copy of each of which (as of the Effective
Date) is included in Schedule 8, as well as CoreLogic's standard operating
procedures (SOPs) that are communicated to Supplier in writing, in the Policy
and Procedures Manual to the extent that Supplier is directed to do so by
CoreLogic.
(b)
Updated Policy and Procedures Manual. Thereafter, in connection with each
Supplement, and, unless otherwise agreed in the applicable Supplement, at no
additional cost to CoreLogic, Supplier shall deliver to CoreLogic for its
review, comment and approval (i) a reasonably complete draft of an updated
Policy and Procedures Manual containing additions and modifications applicable
to and/or specified in such Supplement not later than *** days after the
Supplement Effective Date, and (ii) a final draft of such updated Policy and
Procedures Manual within *** days after the Supplement Effective Date. CoreLogic
shall have at least *** days to review the draft Policy and Procedures Manual
and provide Supplier with comments and revisions. Supplier shall then
incorporate any comments or suggestions of CoreLogic into the Policy and
Procedures Manual and shall deliver a final revised version to CoreLogic within
*** days of its receipt of such comments and suggestions for CoreLogic's
approval, which approval shall not be unreasonably withheld or delayed.



(c)
Compliance. Supplier shall perform the Services in accordance with applicable
Laws and CoreLogic's then current Information Security Policy Set and Compliance
Policy Set, a copy of each of which (as of the Effective Date) is included in
Schedule 8.



(d)
Maintenance, Modification and Updating. Supplier shall promptly modify and
update the Policy and Procedures Manual to reflect changes in the operations or
procedures described therein, to reflect new Supplements or other changes in the
work to be performed, and to comply with CoreLogic Standards, CoreLogic Rules,
the Technology and Business Process Plan and Strategic Plans as described in
Sections 9.5 and 9.12. Supplier shall provide the proposed changes in the manual
to CoreLogic for review, comment and approval. Supplier shall maintain the
Policy and Procedures Manual so as to be accessible electronically to CoreLogic
management via a secure web site in a manner consistent with CoreLogic's
security policies communicated to Supplier in advance.



(e)
*** Review. The Parties shall meet to perform a formal *** review of the Policy
and Procedures Manual on a mutually agreed upon date but not later than *** days
from each *** the Effective Date.



9.2    Reports.


a.
Reports. Supplier shall provide CoreLogic with *** reports sufficient to permit
CoreLogic to monitor and manage Supplier's performance along with any other
reports to be provided under this Agreement (collectively, the “Reports”). In
addition, from time to time, CoreLogic may identify additional Reports to be
generated by Supplier and delivered to CoreLogic on an ad hoc or periodic basis.
All Reports shall be provided to CoreLogic as part of the Services and





--------------------------------------------------------------------------------




at *** charge to CoreLogic (*** to the extent that any such Reports *** New
Services). The Reports, to the extent reasonably possible, shall be provided to
CoreLogic in a network accessible format with ability for data to be downloaded
to CoreLogic's then current standard spreadsheet application.


b.
Back-Up Documentation. As part of the Services, Supplier shall provide CoreLogic
with all documentation and other information available to Supplier as may be
reasonably requested by CoreLogic from time to time in order to verify the
accuracy of the Reports provided by Supplier.



9.3    Governance Model; Meetings.


a.
Governance. The governance model to be employed by the Parties in connection
with this Agreement is set forth in Schedule 6.



b.
Meetings. During the term of this Agreement, representatives of the Parties
shall meet periodically or as reasonably requested by CoreLogic to discuss
matters arising under this Agreement, including any such meetings provided for
in the applicable Supplement, the Transition Plan, the Policy and Procedures
Manual or Schedule 6. Each Party shall bear its own costs in connection with the
attendance and participation of such Party's representatives in such meetings.



9.4    Quality Assurance and Internal Controls.


a.
Supplier shall develop, implement, and document Quality Assurance and internal
control (e.g., financial and accounting controls, organizational controls,
input/output controls, system modification controls, processing controls, system
design controls, and access controls) processes and procedures, including
implementing tools and methodologies, to ensure that the Services are performed
in an accurate and timely manner, in accordance with (i) the Service Levels and
other requirements in this Agreement; (ii) generally accepted accounting
principles; (iii) the practices of tier one providers of comparable services;
(iv) Laws applicable to CoreLogic and *** to the extent communicated to Supplier
in writing and/or the Services; (v) industry standards applicable to *** to the
extent communicated to Supplier in writing and/or industry standards applicable
to the Services and (vi) the applicable CoreLogic Standards communicated to
Supplier.



b.
Without limiting the foregoing, the processes, procedures and controls developed
and implemented by Supplier shall require Supplier to:



i.
Maintain a strong control environment in day-to-day operations, to assure that
the following fundamental control objectives are met: (1) financial and
operational information is valid, complete and accurate; (2) operations are
performed efficiently and achieve effective results, consistent with the
requirements of this Agreement; (3) assets are safeguarded; and (4) actions and
decisions of the organization are in compliance with applicable Laws;



ii.
Build the following basic control activities into its work processes: (1)
accountability clearly defined and understood; (2) access properly controlled;
(3) adequate supervision; (4) transactions properly authorized; (5) transactions
properly recorded; (6) transactions recorded in proper accounting period; (7)
policies, procedures, and responsibilities documented; (8) adequate training and
education; (9) adequate separation of duties; and (10) recorded assets compared
with existing assets;



iii.
Conduct *** with respect to all Services (such *** to be performed at least ***
unless and until CoreLogic approves less frequent ***) and promptly remediate
any *** (and promptly report to CoreLogic any items having the potential to
impact an Eligible Recipient or CoreLogic Confidential Information);



iv.
Maintain an *** with respect to the Services sufficient to monitor the processes
and Systems used to provide the Services and provide summaries of such internal
audits to CoreLogic on a *** basis;



v.
Promptly conduct investigations of suspected fraudulent activities within
Supplier's organization that impact or could impact an Eligible Recipient or
CoreLogic Confidential Information. Supplier shall promptly notify CoreLogic of
any such suspected fraudulent activity and the results of any such investigation
as they relate to any Eligible Recipient or CoreLogic Confidential Information;



vi.
Comply with all applicable requirements and guidelines established by CoreLogic,
and communicated to Supplier in advance, in order to assist CoreLogic to meet
the requirements of (1) the Sarbanes-Oxley Act of





--------------------------------------------------------------------------------




2002, as amended, and implementing regulations promulgated by the United States
Securities and Exchange Commission and Public Company Accounting Oversight
Board; (2) CoreLogic's Information Security Policy Set and Compliance Policy
Set; (3) the Health Insurance Portability and Accountability Act and Health
Information Technology for Economic and Clinical Health Act, as amended, and
implementing regulations; (4) the Gramm-Leach-Bliley Act, as amended, and
implementing regulations; (5) the Fair Credit Reporting Act and (6) other
applicable Laws; provided, however, that if compliance by Supplier with the
foregoing obligations meets the definition of New Services, such compliance
shall be handled in accordance with Section 4.3;


vii.
Comply with the CoreLogic Code of Ethics and Conduct; and



viii.
Comply with all internal or external audit activities, findings and action plans
involving the Services in accordance with Section 9.10.



c.
Supplier shall submit such processes, procedures and controls to CoreLogic for
its review, comment and approval within *** days prior to the Commencement Date
and shall use commercially reasonable efforts to finalize such processes,
procedures and controls and obtain CoreLogic's final approval on or before the
Commencement Date. Upon CoreLogic's approval, such processes, procedures and
controls shall be included in the Policy and Procedures Manual. No failure or
inability of the quality assurance procedures to disclose any errors or problems
with the Services shall excuse Supplier's failure to comply with the Service
Levels and other terms of this Agreement.



d.
Industry Standards, Certifications and Compliance. Supplier has achieved and, to
the extent relevant, will maintain certification or compliance with the industry
standards set forth in the applicable Supplement, in addition to the other
certifications, specifications and standards set forth elsewhere in this
Agreement.



9.5    CoreLogic Standards.


a.
CoreLogic Standards and Strategic Plans. CoreLogic shall have final authority to
promulgate (A) the standards, policies, practices, procedures, controls and
processes to be adhered to and enforced by Supplier in the performance of the
Services and (B) the associated architectures, products, software, systems and
technologies to be provided, operated, managed, supported and/or used by
Supplier in connection therewith (collectively, the “CoreLogic Standards”),
including those specified in Schedule 8. CoreLogic also shall have final
authority to promulgate Strategic Plans on *** basis and to modify and update
such Strategic Plans on a periodic basis as appropriate. Only CoreLogic shall
have the authority to modify or grant waivers from such CoreLogic Standards and
Strategic Plans. Supplier shall (i) comply with and implement the CoreLogic
Standards and Strategic Plans in providing the Services, (ii) work with
CoreLogic to enforce the CoreLogic Standards and Strategic Plans, (iii) subject
to Section 4.3, modify the Services as and to the extent necessary to conform to
such CoreLogic Standards and Strategic Plans, and (iv) obtain CoreLogic's prior
written approval for any deviations from such CoreLogic Standards and Strategic
Plans. Notwithstanding anything herein to the contrary, any changes to existing
standards, policies, procedures and/or Service requirements promulgated or
proposed by CoreLogic that would, if implemented, meet the definition of New
Services shall be handled in accordance with Section 4.3.



b.
Supplier Support. At CoreLogic's request, Supplier shall assist CoreLogic on an
ongoing basis in developing CoreLogic Standards, *** Strategic Plans and
short-term implementation plans. The assistance to be provided by Supplier shall
include: (i) active participation with CoreLogic representatives on permanent
and ad-hoc committees and working groups addressing such issues; (ii)
assessments of the then-current CoreLogic Standards; (iii) analyses of the
appropriate direction for such CoreLogic Standards in light of business
priorities, business strategies, competitive market forces, and changes in
technology; (iv) the provision of information to CoreLogic regarding Supplier's
technology, business processes and telecommunications strategies for its own
business; and (v) recommendations regarding standards, processes, procedures and
controls and associated information technology architectures, standards,
products and systems. With respect to each recommendation, Supplier shall
provide the following at a level of detail sufficient to permit CoreLogic to
make an informed business decision: (A) the projected cost to the Eligible
Recipients and cost/benefit analyses; (B) the changes, if any, in the personnel
and other resources Supplier and/or the Eligible Recipients will require to
operate and support the changed environment; (C) the resulting impact on the
total costs of the Eligible Recipients; (D) the expected performance, quality,
responsiveness, efficiency, reliability, security risks and other service
levels; and (E) general plans and projected time schedules for development and
implementation. Supplier shall provide such assistance at no additional charge
to CoreLogic, except to the extent such assistance meets the definition of New
Services.



c.
Technology and Business Process Plan. Supplier shall develop and implement a
technology and business process





--------------------------------------------------------------------------------




plan on *** basis, or other more frequent basis, as requested by CoreLogic and
agreed by Supplier in writing, and shall modify and update such plan on a
periodic basis as appropriate (“Technology and Business Process Plan”). The
Technology and Business Process Plan shall include, among other things, plans
for: (i) implementing the then-current CoreLogic Standards and Strategic Plan;
(ii) refreshing Equipment and Software (consistent with the refresh cycles and
responsibilities described in the applicable Supplement); and (iii) adopting new
technologies and business processes as part of Technology and Business Process
Evolution (as further described in this Section). The development of the
Technology and Business Process Plan will be an iterative process that Supplier
shall carry out in consultation with CoreLogic. The timetable for finalization
of the Technology and Business Process Plan shall be set *** having regard to
the timetable for the Strategic Plan. Following approval by CoreLogic, Supplier
shall comply with the Technology and Business Process Plan unless and to the
extent CoreLogic agrees to depart from such Technology and Business Process
Plan.


9.6    Change Control.


a.
Compliance with Change Control Procedures. In making any change in the
standards, processes, procedures or controls or associated technologies,
architectures, standards, products, Software, Equipment, Systems, Services or
Materials provided, operated, managed, supported or used in connection with the
Services, Supplier shall comply with the change control procedures and change
control standards specified in the Policy and Procedures Manual (the “Change
Control Procedures”). For a change required by CoreLogic pursuant to CoreLogic's
rights to make changes under this Agreement or any Supplement, including
CoreLogic Standards, CoreLogic Rules, Strategic Plans, Technology and Business
Process Plans, business processes, Materials, Equipment and Systems, compliance
with Laws, Quality Assurance, and security standards, Supplier shall perform
such changes if it has the capability to perform such change as part of the
Services (meaning the change is among the types of Services that Supplier does
or reasonably could provide). Any and all such changes required by CoreLogic
that meet the definition of a New Service shall be handled in accordance with
Section 4.3.



b.
Financial Responsibility for Changes. Unless otherwise set forth in this
Agreement or approved in accordance with Sections 4.3 or 9.6(c), or as specified
in Section 15.7 regarding changes in Laws, *** shall bear all charges, fees and
costs associated with any change described above in Section 9.6(a) desired by
***, including all charges, fees and costs associated with (i) the design,
installation, implementation, testing and rollout of such change, (ii) any
modification or enhancement to, or substitution for, any impacted business
process or associated Software, Equipment, System, Services or Materials, (iii)
any increase in the cost *** of operating, maintaining or supporting any
impacted business process or associated Software, Equipment, System, Services or
Materials, and (iv) any increase in Resource Unit usage resulting from such
change.



c.
CoreLogic Approval - Cost, Adverse Impact. Supplier shall make no change which
*** (i) increase any Eligible Recipient's total cost of receiving the Services;
(ii) require material changes to, or have an adverse impact on, any Eligible
Recipient's businesses, operations, environments, facilities, business
processes, systems, software, utilities, tools or equipment (including those
provided, managed, operated, supported and/or used on their behalf by Third
Party Contractors); (iii) require any Eligible Recipients or Supplier to install
a new version, release, upgrade of, or replacement for, any Software or
Equipment or to modify any Software or Equipment; (iv) have a material adverse
impact on the functionality, interoperability, performance, accuracy, speed,
responsiveness, quality or resource efficiency of the Services; (v) have an
adverse impact on the cost, either actual or planned, to CoreLogic of
terminating all or any part of the Services or exercising its right to in-source
or use third parties; (vi) require changes to or have an adverse impact on the
functionality, interoperability, performance, accuracy, speed, responsiveness,
quality, cost or resource efficiency of CoreLogic's Retained Systems and
Business Processes or (vii) violate or be inconsistent with CoreLogic Standards
or Strategic Plans as specified in Section 9.5, without first obtaining
CoreLogic's approval, which approval CoreLogic may withhold ***.



d.
Temporary Emergency Changes. Notwithstanding the foregoing, Supplier may make
temporary changes required by an emergency if it has been unable to contact the
CoreLogic Relationship Manager or his or her designee to obtain approval after
making reasonable efforts. Supplier shall document and report such emergency
changes to CoreLogic not later than the next business day after the change is
made. Such changes shall not be implemented on a permanent basis unless and
until approved by CoreLogic.



e.
Implementation of Changes. Supplier shall schedule and implement all changes so
as not to (i) disrupt or adversely impact the business, Systems or operations of
the Eligible Recipients, (ii) degrade the Services then being received by them,
or (iii) interfere with their ability to obtain the full benefit of the
Services.







--------------------------------------------------------------------------------




f.
Planning and Tracking. On a *** basis, Supplier shall prepare, with CoreLogic's
participation and approval, a rolling *** “look ahead” schedule for ongoing and
planned changes for the next *** months. The status of changes shall be
monitored and tracked by Supplier against the applicable schedule.



9.7    Software Currency.


a.
Currency of Supplier Owned Software. Subject to and in accordance with Sections
6.5, 9.5, 9.6, 9.7(c) and Schedule 4, Supplier shall maintain reasonable
currency for Supplier Owned Software and provide maintenance and support for new
releases and versions of such Software. At CoreLogic's direction, Supplier shall
operate, maintain and support *** of Supplier Owned Software on a temporary
basis for *** of time during a technology or business transition (e.g., a
software upgrade or business unit acquisition) and shall do so *** the
applicable Charges. For purposes of this Section 9.7(a), “reasonable currency”
means that, unless otherwise directed by CoreLogic, Supplier shall (i) maintain
Supplier Owned Software at the then current Major Release, and (ii) install
Minor Releases ***.



b.
Currency of Third Party Software. Subject to and in accordance with Sections
6.5, 9.5, 9.6, 9.7(c) and Schedule 4, Supplier shall maintain reasonable
currency for Third Party Software for which it is financially responsible under
this Agreement and provide maintenance and support for new releases and versions
of Third Party Software for which it is operationally responsible. At
CoreLogic's direction, Supplier shall operate, maintain and support *** of Third
Party Software on a temporary basis for *** of time during a technology or
business transition (e.g., a software upgrade or business unit acquisition) and
shall do so *** the applicable Charges. In addition, unless otherwise directed
by CoreLogic, Supplier shall keep Third Party Software within release levels
supported by the appropriate third party vendor to ensure compatibility with
other Software or Equipment components of the Systems. For purposes of this
Section 9.7(b), “reasonable currency” shall mean that, unless otherwise directed
by CoreLogic, Supplier shall (i) maintain Third Party Software within one Major
Release of the then current Major Release, and (ii) install Minor Releases ***.



c.
Approval. Notwithstanding Sections 9.7(a) and 9.7(b) and in accordance with
Section 9.6, Supplier shall confer with CoreLogic prior to installing any *** or
***, shall provide CoreLogic with the results of its testing and evaluation and
a detailed implementation plan and shall not install such *** if directed not to
do so by CoreLogic. Where specified by CoreLogic, Supplier shall not install new
Software releases or make other Software changes until CoreLogic has completed
and provided formal signoff on successful user acceptance testing.



d.
Updates by CoreLogic. *** shall have the right, but not the obligation, to
install new releases of, replace, or make other changes to Applications Software
or other Software for which CoreLogic is financially responsible under this
Agreement.



9.8    Cost Effectiveness ***.


a.
Efficiency and Cost Effectiveness. Supplier shall provide the Services in a ***
manner consistent with the required level of quality and performance set forth
in this Agreement and the applicable Supplement. Without limiting the generality
of the foregoing, such actions shall include efficiently using resources for
which CoreLogic is charged hereunder.



b.
CoreLogic Requests for ***. Without limiting Supplier's obligations under
Section 9.8(a) above, CoreLogic may request from time to time that the Parties
work together to identify ways to *** in the *** of *** and *** in the *** by
*** by *** or *** the nature or scope of the ***, the applicable *** or other
***. If requested by CoreLogic, Supplier shall promptly prepare a proposal at a
level of detail sufficient to permit CoreLogic to make an informed business
decision identifying all viable means of achieving the *** without ***
identified by ***. Supplier shall negotiate in good faith with CoreLogic about
each *** and, without *** of providing ***, shall identify *** if and to what
extent *** may be *** by implementing various *** in the ***. CoreLogic shall
not be obligated to accept any proposal and Supplier shall not be obligated to
implement any change to the extent CoreLogic does not accept the applicable
proposal.



9.9    Malicious Code.


Each Party shall cooperate with the other Party and shall take commercially
reasonable actions (and in the case of Supplier, precautions consistent with
Schedule 8) to prevent the introduction and proliferation of Malicious Code into
CoreLogic's or another Eligible Recipient's environment or any System used by
Supplier to provide the Services. Without limiting Supplier's other obligations
under this Agreement, if Malicious Code is found in Equipment, Software or
Systems over




--------------------------------------------------------------------------------




which Supplier has operational control, Supplier shall, *** to ***, eliminate
the Malicious Code (to the extent Supplier's operational control permits) and
reduce the effects of such Malicious Code and, if the Malicious Code causes a
*** of *** or *** of ***, to *** and *** such data with generally accepted data
restoration techniques.
9.10    Audit Rights.


a.
Records Retention. Supplier shall, and shall cause its Subcontractors to,
maintain accurate records of and supporting documentation for all Charges, all
CoreLogic *** and ***, and all transactions, authorizations, changes,
implementations, soft document accesses, reports, filings, returns, analyses,
procedures, controls, records, data or information *** by *** in the performance
of *** under this Agreement, including all invoices and supporting documentation
(the “Contract Records”). Supplier and its Subcontractors shall maintain such
Contract Records in accordance with applicable Laws and retain Contract Records
in accordance with CoreLogic's record retention policy (as such policy may be
modified from time to time and provided to Supplier in writing) during the Term
and any Disengagement Services period and thereafter for the *** of (1) the
period required by applicable Laws or (2) the period ending at the end of the
*** full calendar year after the calendar year in which Supplier ceased
performing the Services (including Disengagement Services requested by CoreLogic
under Section 20.8(b)(vii)) (the “Audit Period”), provided that, at the end of
the Audit Period, Supplier shall return or destroy any remaining Contract
Records in accordance with Section 13.1(f). Supplier will provide a certificate
of any such destruction upon CoreLogic's request.



b.
Compliance, Information Security, Privacy, Business Continuity, Disaster
Recover, Vendor Risk Management and Operational Audits. During the Audit Period,
Supplier shall, ***, provide to CoreLogic (and, subject to Section 9.10(e)(iv)
below, internal and external auditors, inspectors, and regulators and other
representatives that CoreLogic may designate from time to time, *** CoreLogic
and/or Eligible Recipients *** and *** and *** and ***, but only to the extent
the relevant Eligible Recipient is legally or contractually (*** between an ***)
*** to submit to audits by such entities (collectively, “Permitted Auditors”))
access at reasonable hours to ***, to *** used by Supplier to perform Services,
to those portions of facilities at or from which Services are then being
provided and to Supplier records and other pertinent information, all to the
extent relevant to the Services, usage of *** and to ensure Supplier's
compliance with the terms of this Agreement and Schedule 8 or with regulations
applicable to this Agreement. If an audit reveals *** breach of this Agreement
by the Supplier or that Supplier is not in compliance with a Third Party
Software license agreement, Supplier shall cure such breach *** for the *** of
such *** pertaining to ***, *** to verify that such breach has been corrected,
and, if applicable, any *** and *** for the additional usage of ***.



c.
Financial Audits. During the Audit Period, Supplier shall, and shall cause its
Subcontractors to, provide to CoreLogic and Permitted Auditors access during
reasonable hours to Supplier Personnel and to Contract Records and other
pertinent information to conduct financial audits, all to the extent relevant to
the performance of Supplier's financial obligations under this Agreement. If any
such audit reveals an overcharge by Supplier, and Supplier does not successfully
dispute the amount questioned by such audit in accordance with Article 19,
Supplier shall promptly pay to CoreLogic ***. In addition, if any such audit
reveals an overcharge of more than *** percent (***%) in respect of the audited
Charges, Supplier shall promptly *** CoreLogic for the *** of ***; provided that
such *** of *** shall not exceed an amount equal to *** of the *** by such
audit.



d.
Audit Assistance. Supplier shall (i) provide any assistance reasonably requested
by CoreLogic or a Permitted Auditor in conducting any such audit, including
providing reasonable assistance with Requests For Proposal (“RFP”), Requests For
Quotation (“RFQ”), Information Security Risk Assessments, Information Security
Questionnaires or similar documentation and *** (which shall be subject to
Supplier's reasonable security policies consistently applied across other
customers of Supplier), (ii) make requested personnel, records, Systems and
information used, created or collected in connection with the Services available
to CoreLogic or a Permitted Auditor in response to an audit or request for
information, and (iii) in all cases, provide such assistance, personnel,
records, Systems and information in an expeditious manner to facilitate the
timely completion of such audit.



e.
General Procedures.



i.
Notwithstanding the intended breadth of CoreLogic's audit rights, CoreLogic
shall not be given access to (A) the confidential information of other Supplier
customers, (B) Supplier locations or portions of Supplier locations that are not
related to CoreLogic, the other Eligible Recipients or the Services, or (C) ***
costs, except to the extent such costs are the basis upon which CoreLogic is
charged (e.g., reimbursable expenses, Out-of-Pocket Expenses, Administered
Expenses or cost-plus Charges) and/or are necessary to calculate the applicable
variable Charges.





--------------------------------------------------------------------------------






ii.
In performing audits, CoreLogic shall *** to avoid unnecessary disruption of
Supplier's operations and unnecessary interference with Supplier's ability to
perform the Services in accordance with the Service Levels.



iii.
CoreLogic and Permitted Auditors shall be given adequate private workspace in
which to perform an audit, plus access to photocopiers, telephones, facsimile
machines, computer hook-ups, and any other facilities or equipment needed for
the performance of the audit.



iv.
Any audit hereunder shall be subject to the following limitations: (i) use of
any Permitted Auditor or any other third party auditor that is an entity
indentified in Schedule 12 (each, a “Direct Supplier Competitor”) shall be
subject to Supplier's prior written approval, such approval not to be
unreasonably withheld or delayed; and (ii) CoreLogic or any auditor conducting
any such audit complying with any and all reasonable security and facility
policies of Supplier with respect to the audit; provided that, notwithstanding
such security and facility policies, Supplier will work reasonably in good faith
to provide CoreLogic with the access that it requires as contemplated by this
Section 9.10 or as otherwise required by this Agreement.



f.
Supplier Internal Audit. If Supplier determines as a result of its own internal
audit or otherwise that it has overcharged CoreLogic, then Supplier shall
promptly pay to CoreLogic the amount of such overcharge.



g.
Supplier Response to Audits. Supplier and CoreLogic shall meet promptly upon the
completion of any audit conducted pursuant to this Section 9.10 (i.e., an exit
interview) and/or the issuance of an interim or final report following such an
audit. Supplier shall respond to each exit interview and/or audit report in
writing within *** days, unless a shorter response time is warranted by the
circumstances. Supplier and CoreLogic shall develop and agree upon an action
plan to expeditiously address and resolve any deficiencies, concerns and/or
recommendations identified in such exit interview or audit report. Supplier,
***, shall then undertake remedial action in accordance with such action plan
and the dates specified therein to the extent necessary to comply with
Supplier's obligations under this Agreement.



h.
Facility and Controls Audit. In addition to its other obligations under this
Section 9.10, Supplier shall provide an *** or *** under such successor standard
as may then be in effect (a “Facility and Controls Audit”) to be conducted by an
independent public accounting firm on *** basis for the portions of the Supplier
service delivery facilities at or from which the Services and/or services
similar to the Services are provided. The scope and timing of each such audit
shall be established by ***. Supplier shall provide CoreLogic and its
independent auditors with a copy of each of the resulting Facility and Controls
Audit reports as soon as reasonably possible after the conclusion of such audit,
and in all events by *** of the applicable calendar ***; provided that, absent
Supplier's prior written consent (not to be unreasonably withheld), CoreLogic
shall not share a copy of any such audit, or information derived therefrom, with
any *** that is a ***. CoreLogic and *** not restricted by the preceding
sentence from receiving copies of such audits shall be permitted to provide
copies of the Facility and Controls Audit reports to *** at any time other than
any *** that is a ***. At CoreLogic's request at any time, Supplier shall
confirm in writing that there have been no changes in the relevant policies,
procedures and internal controls since the completion of such audit. The
Facility and Controls Audit shall be conducted and the report provided *** to
CoreLogic. Supplier shall respond to such report in accordance with Section
9.10(g).

To the extent CoreLogic requests that, in addition to the Facility and Controls
Audit described above, Supplier conduct a CoreLogic-specific Facility and
Controls Audit, Supplier shall do so at CoreLogic's expense (provided that ***
of ***, and uses *** to ***, such ***). If, however, Supplier undertakes
additional or different Facility and Controls Audits (or equivalent audits) of
Supplier Facilities in question (other than customer-specific audits requested
and performed by other Supplier customers, CoreLogic, Eligible Recipients, or
customers of CoreLogic or Eligible Recipients), Supplier shall accord CoreLogic
the rights described in the last two sentences of the first paragraph of this
Section 9.10(h) with respect to such audits.
i.
Facility and Controls Audit Obligations for Subcontractors. Unless otherwise
approved by CoreLogic, *** will *** the applicable Subcontractor to provide ***
Facility and Controls Audit to CoreLogic under terms and conditions *** to those
applicable to Supplier under Section 9.10(h) above.



j.
Audit Costs. Except as provided in this Section 9.10, Supplier and its
Subcontractors and suppliers shall provide the Services described in this
Section 9.10 at ***; provided that Supplier shall *** for the cost of
CoreLogic's third party auditors and similar providers.



9.11    Subcontractors.




--------------------------------------------------------------------------------






a.
Use of Subcontractors. Supplier shall not use Subcontractors to perform the
Services specified in this agreement unless Supplier: (i) obtains CoreLogic's
prior written approval of the proposed Subcontractor and the scope of the
Subcontracting services (which approval may take into account any approval
rights that may exist under agreements between CoreLogic and CoreLogic
customers) (ii) gives CoreLogic reasonable prior notice of any subcontract,
specifying the components of the Services affected, the scope of the proposed
subcontract, the identity and qualifications of the proposed Subcontractor, the
reasons for subcontracting the work in question, the location of the
Subcontractor facilities from which the Services will be provided, and the
extent to which the subcontract will be dedicated; and (iii) provides CoreLogic
with either a copy of the ***, or a detailed description of the scope and
material terms of the ***, in either case excluding the ***. If CoreLogic
requests that Supplier negotiate a dedicated subcontract with a Subcontractor,
Supplier will include CoreLogic as an *** in such dedicated subcontract. Any
pre-approved Subcontractors shall be listed in the applicable Supplement, along
with the components and locations of the Services to be provided by each
Subcontractor. However, pre-approval of a Subcontractor does not constitute
approval of subcontracting of a Service.



b.
Reserved.



c.
Supplier Responsibility. Unless otherwise approved by CoreLogic, the terms of
any subcontract must be consistent with this Agreement, including: (i)
confidentiality and intellectual property obligations, including obligations
that are at least as restrictive as those set forth in Article 13; (ii)
CoreLogic's approval rights; (iii) compliance with CoreLogic Information
Security Policy Set and Compliance Policy Set, Strategic Plans and applicable
Laws; (iv) compliance with CoreLogic's policies and directions; (v) audit
rights, as described in Section 9.10; (vi) Key Supplier Personnel; and (vii)
insurance coverage with coverage types and limits consistent with the scope of
work to be performed by such Subcontractors. Notwithstanding the terms of the
applicable subcontract, the approval of such Subcontractor by CoreLogic or the
availability or unavailability of Subcontractor insurance, Supplier shall be and
remain responsible and liable for any failure by any Subcontractor or
Subcontractor personnel to perform in accordance with this Agreement or to
comply with any duties or obligations imposed on Supplier under this Agreement
to the same extent as if such failure to perform or comply was committed by
Supplier or Supplier's employees.



d.
Right to Require Removal. CoreLogic shall have the right to require Supplier to
promptly replace a Subcontractor (notwithstanding any prior approval), *** to
CoreLogic, if the Subcontractor's performance is materially deficient or if
there are other reasonable grounds for removal. If directed to do so, Supplier
shall remove and replace such Subcontractor as soon as practicable. Supplier
shall continue to perform its obligations under this Agreement, notwithstanding
the removal of the Subcontractor. CoreLogic shall have *** for any *** that ***
may be *** to a Subcontractor as a result of the removal of such Subcontractor
at CoreLogic's request or the withdrawal or cancellation of the Services then
performed by such Subcontractor as permitted under this Agreement.



9.12    Technology and Business Process Evolution.


a.
Obligation to Evolve. Subject to Section 9.5, Supplier shall provide the
Services using current technologies and business processes that are consistent
with the standards and practices of a *** provider of services that are similar
to the Services and are designed or intended to enable the Eligible Recipients
to take advantage of the advances in the industry and support their efforts to
maintain competitiveness in their markets. Supplier shall identify and propose
the implementation of Technology and Business Process Evolutions that are likely
to: (i) *** the *** and *** of the Services (including ***); (ii) *** the ***
and *** of the services and functions performed by or for the Eligible
Recipients at or from CoreLogic facilities; (iii) result in *** or *** to the
Eligible Recipients in areas of their business outside the Services; (iv)
enhance the ability of the Eligible Recipients to conduct their businesses and
serve their customers; and (v) achieve the objectives of the Eligible Recipients
faster and/or ***.



b.
*** Technology and Business Process Review. CoreLogic may elect to conduct ***
business process review to compare Supplier's then current technologies and
business processes against the industry *** standards and practices. If any such
review reveals that the technologies and business processes then utilized by
Supplier are not at the level of “***,” then the Parties shall review the
results of the review and promptly establish and implement a plan to implement
identified ***.



c.
Supplier Briefings. At least *** and as described in Schedule 6, Supplier shall
meet with CoreLogic to formally brief CoreLogic regarding Technology and
Business Process Evolutions of possible interest or applicability to the
Eligible Recipients. Such briefing shall include Supplier's assessment of the
business impact, performance improvements and *** associated with such
Technology and Business Process Evolutions. Subject to its non-





--------------------------------------------------------------------------------




disclosure obligation under other customer contracts, Supplier shall obtain
information regarding Technology and Business Process Evolutions from other ***
and shall communicate such information to CoreLogic on an ongoing basis.


d.
Supplier Developed Advances. Subject to Supplier's confidentiality obligations
with third parties, if Supplier develops technological advances in or changes to
the information technology and business processes and services and associated
technologies used to provide the same or substantially similar services to other
Supplier customers or Supplier develops new or enhanced processes, services,
software, tools, products or methodologies *** to *** (collectively, “New
Advances”), Supplier shall, subject to Section 4.3, Schedule 6 and *** in
Supplier's ***, (i) offer *** the opportunity to *** as a *** in connection with
the *** of ***; and (ii) if *** such ***, offer *** to *** and the *** to be ***
the *** of the Supplier customer base to implement and receive the benefits of
any New Advances.



e.
***. Supplier shall deploy, implement and support Technology and Business
Process Evolution and New Advances throughout the Term and such Technology and
Business Process Evolution and New Advances shall *** except as set forth in the
applicable Supplement or to the extent such implementation constitutes a New
Service.



9.13    Notice of Adverse Impact.


If Supplier becomes aware of any failure by Supplier to comply with its
obligations under this Agreement or any other situation (i) that has impacted or
reasonably could adversely impact the maintenance of any Eligible Recipient's
financial integrity or internal controls, the accuracy of any Eligible
Recipient's financial, accounting, safety, security, manufacturing/production
quality or human resources records and reports, or compliance with CoreLogic
Rules, CoreLogic Standards or applicable Laws, or (ii) that has had or
reasonably could have any other material adverse impact on the Services in
question or the business operations of the Eligible Recipients, then Supplier
shall promptly notify CoreLogic of such situation and the impact or expected
impact and Supplier and CoreLogic shall meet to formulate and implement an
action plan to rectify such situation and minimize or eliminate such impact.
9.14    Force Majeure.


a.
General. Subject to Section 9.14(e), no Party shall be liable for any default or
delay in the performance of its obligations under this Agreement if and to the
extent such default or delay is caused, directly or indirectly, by fire, flood,
earthquake, elements of nature or acts of God; wars, terrorist acts,
site-specific terrorist threats, riots, civil disorders, rebellions or
revolutions; strikes, lockouts or labor disputes; or any other similar cause
beyond the reasonable control of such Party (a “Force Majeure Event”); except to
the extent that the non-performing Party is at fault in failing to prevent or
causing such default or delay, and provided that such default or delay cannot
reasonably be circumvented by the non-performing Party through the use of
alternate sources, workaround plans or other means. A strike, lockout or labor
dispute involving a Party's Personnel shall not be a Force Majeure Event for
such Party. In addition, the refusal of a Supplier Personnel to enter a facility
that is the subject of a labor dispute shall excuse Supplier from its
obligations hereunder only if and to the extent such refusal is based upon a
clear and present danger of physical harm.



b.
Duration and Notification. In the event of a Force Majeure Event, the
non-performing Party shall be excused from further performance or observance of
the obligation(s) so affected for as long as such circumstances prevail and such
Party continues to use commercially reasonable efforts to recommence performance
or observance whenever and to whatever extent possible without delay. Any Party
so prevented, hindered or delayed in its performance shall, as quickly as
practicable under the circumstances, notify the Party to whom performance is due
by telephone (to be confirmed in writing within one (1) day of the inception of
such delay) and describe at a reasonable level of detail the circumstances of
the Force Majeure Event, the steps being taken to address such Force Majeure
Event, and the expected duration of such Force Majeure Event.



c.
Substitute Services. If any Force Majeure Event described in Section 9.14(a) has
substantially prevented, hindered or delayed or is reasonably expected to
substantially prevent, hinder or delay the performance by Supplier or one of its
Subcontractors of Services necessary for the performance of critical Eligible
Recipient functions for longer than the recovery period specified in the
applicable disaster recovery plan, or if there is no such recovery period, ***,
Supplier shall, unless and until otherwise directed by CoreLogic, use
commercially reasonable efforts to *** such Services *** for so long as the
delay in performance shall continue, and any such *** shall be at *** expense
(with *** to *** Supplier the *** for the affected Services). If Supplier is
unable to *** or CoreLogic elects to ***, CoreLogic may procure *** substitute
services from an alternate source at *** expense. If CoreLogic's procurement of
such substitute services results in ***, CoreLogic shall continue to *** the ***
for the ***. If CoreLogic's





--------------------------------------------------------------------------------




procurement of such substitute services results in *** the ***, CoreLogic shall
have *** to *** for the affected Services, and, if the *** CoreLogic *** to the
*** are *** the *** that *** would have *** for the ***, Supplier shall promptly
*** for *** what *** the *** and the *** that *** for the ***. Supplier shall
*** the *** to *** or *** as a result of any Force Majeure Event affecting
Supplier's ability to perform. Notwithstanding the foregoing, in each case
described above in this Section 9.14(c) where CoreLogic is obligated to *** to
*** the *** the ***, such obligation shall be subject to Section *** (i.e.,
CoreLogic is not required to *** for Services that ***, whether from Supplier or
from an alternate source ***).


d.
Termination. If any Force Majeure Event substantially prevents, hinders or
delays the performance by Supplier or one of its Subcontractors of Services
necessary for the performance of critical CoreLogic functions for more than:



i.
*** days, CoreLogic, at its option, may terminate *** other *** of *** of ***;
or



ii.
*** days, CoreLogic, at its option, may terminate *** applicable *** so *** as
well as *** other *** of ***. For the purposes of Supplement A only, any such
termination pursuant to this item (ii) shall be a *** (i.e., CoreLogic shall
have the right *** as described therein).



In each case, with respect to Supplement A only, CoreLogic may elect to
terminate the affected Service Areas (and other Service Areas that *** to such
affected Service Areas) instead of terminating *** of *** applicable Supplement.
If CoreLogic elects to terminate *** the Services, the *** under this Agreement
shall be ***, in accordance with the pricing methodology set forth in Schedule
4, to reflect such *** termination.
e.
Business Continuity and Disaster Recovery Services. Supplier shall maintain a
business continuity program, including a disaster recovery plan consistent with
CoreLogic's Information Security Policy Set and the requirements stated herein.
Such business continuity program shall be designed to ensure that Supplier can
continue to function through a Force Majeure Event or an operational
interruption and resume services to CoreLogic within *** hours, and any failure
of the business continuity program to meet such requirements (regardless of the
design of such program) shall result in Supplier being *** for *** pursuant to
Section 9.14(c). The program shall provide a framework and methodology,
including a business impact analysis and risk assessment process, necessary to
identify and prioritize critical business functions. Supplier shall maintain a
documented disaster recovery plan which shall be maintained and updated *** or
following a change in Supplier's organization, personnel, or processes that
would materially impact Supplier's recovery operations or its ability to support
CoreLogic. Supplier shall define trigger events prompting the invocation of the
recovery plan(s) and test the operation and effectiveness of its recovery
plan(s) ***. Supplier shall make available to CoreLogic, Eligible Recipients ***
of *** a copy of the business continuity and disaster recovery plans, the
testing strategy and results upon request; provided, however, that Supplier
shall not be obligated to make such plans, testing strategy or results available
to, and no party in receipt of such plans, testing strategy or results shall
make such results available to, any Eligible Recipient or customer that is a ***
absent Supplier's prior written consent, not to be unreasonably withheld or
delayed. CoreLogic and, to the extent reasonable, the Eligible Recipients *** of
*** and ***, reserve the right to participate in Supplier's testing process. For
the avoidance of doubt, the Parties acknowledge and agree that it would not be
reasonable for a Direct Supplier Competitor to participate in Supplier's testing
process. In the event Supplier experiences an event requiring recovery of
systems, information or services, the recovery plan shall be executed to ensure
services can be rendered in compliance with requirements defined herein. Upon
the occurrence of a Force Majeure Event or operational interruption that
constitutes a disaster under the applicable disaster recovery or business
continuity plans, Supplier shall promptly implement, as appropriate, such
disaster recovery or business continuity plan and provide disaster recovery and
business continuity services as described in such plan. Supplier shall notify
CoreLogic immediately upon Supplier's declaration of a disaster or the
invocation of the business continuity and/or disaster recovery plan(s). Within
*** hours of CoreLogic's written request, Supplier shall make available to
CoreLogic call lists necessary for contacting key individuals at Supplier's
primary and recovery locations. The occurrence of a Force Majeure Event shall
not relieve Supplier of its obligation to implement the applicable disaster
recovery and business continuity plan and provide disaster recovery and business
continuity services. Such plan will be operative from the Commencement Date and
will at all times be aligned with CoreLogic's then-current disaster recovery and
business continuity plans. Supplier agrees to provide adequate support personnel
to assist CoreLogic as necessary in promptly resuming operations after a
disaster affecting the Services provided to CoreLogic under this Agreement.
Supplier will address and resolve any issues or changes flagged for attention by
CoreLogic as soon as practicable but no longer than *** days after notification
by CoreLogic. Supplier shall test such plan at least ***, including as may be
required in Schedule 8 and, upon request by CoreLogic, share the results of such
test with CoreLogic, Eligible Recipients *** of CoreLogic and Eligible
Recipients, upon CoreLogic's request; provided, however, that Supplier shall not
be obligated to make such results available to, and no party in receipt of such
results shall make such results available to, any Eligible Recipient *** that is
a Direct Supplier Competitor absent





--------------------------------------------------------------------------------




Supplier prior written consent, not to be unreasonably withheld or delayed.
Supplier shall perform re-tests if such initial test reveals any issues or
problems. Supplier agrees to complete appropriate back-up and retention of
software, data, and other recovery documentation, in accordance with (i)
Applicable Laws, (ii) the requirements and obligations of this Agreement and
(iii) Supplier's Business Continuity and Disaster Recovery Plans. Supplier's
procedures for frequency of back-ups and retention cycles shall be made
available to CoreLogic upon written request.


f.
Payment Obligation. If Supplier fails to provide Services in accordance with
this Agreement due to the occurrence of a Force Majeure Event, all amounts
payable to Supplier, including under Section 20.8 hereunder, shall be equitably
adjusted in a manner such that CoreLogic is not required to pay any amounts for
Services that it is not receiving whether from Supplier or from an alternate
source at Supplier's expense pursuant to Section 9.14(c).



g.
Allocation of Resources. Without limiting Supplier's obligations under this
Agreement, whenever a Force Majeure Event causes Supplier to allocate limited
resources between or among Supplier's customers and Affiliates, the Eligible
Recipients shall receive *** the *** for which *** is ***. In no event will
Supplier *** or *** to *** or *** in the event of the occurrence of a Force
Majeure Event unless otherwise agreed by the Parties.



9.15    Reserved.


9.16    Government Contracts Flow-Down.


The Parties acknowledge and agree that, as a matter of federal procurement law,
Supplier may be deemed a “subcontractor” to CoreLogic and/or another Eligible
Recipient under one or more of their contracts with the federal government, that
the Services provided or to be provided by Supplier in such circumstances
constitute “commercial items” as that term is defined in the Federal Acquisition
Regulation, 48 C.F.R. Section 52.202, and that “subcontractors” providing
“commercial items” under government contracts are subject to certain mandatory
“flow-down” clauses under the Federal Acquisition Regulation, 48 C.F.R. Section
52.244-6 (together, the “FAR Flow Down Provisions”). The Parties agree that,
insofar as certain FAR Flow Down Provisions are required to be flowed down to
Supplier, CoreLogic shall so notify Supplier in writing, and thereafter,
Supplier shall comply with such FAR Flow Down Provisions ***, except to the
extent that such ***, in which case *** in accordance with ***. As of the
Effective Date, CoreLogic hereby notifies Supplier that the FAR Flow Down
Provisions set forth in Schedule 13 are required to be flowed down to Supplier.
9.17    CoreLogic Customer Contracts ***


The Parties acknowledge that CoreLogic is in the business of providing services
similar to the Services to CoreLogic's customers, and the majority of the
Services to be provided under this Agreement and its Supplements are the
foundation for some of the Services to be provided by CoreLogic to CoreLogic's
and the Eligible Recipients' customers. Supplier agrees to provide the Services
in a manner that will assist CoreLogic and the Eligible Recipients in providing
its services to their customers. The Parties acknowledge and agree that Supplier
may be deemed a “subcontractor” to CoreLogic and/or another Eligible Recipient
under one or more of their contracts with their customers. The Parties agree
that, insofar as *** to be *** to *** (the “***”), CoreLogic shall so notify
Supplier in writing, and thereafter, where Supplier is reasonably capable of ***
with ***, Supplier shall *** with *** at *** to CoreLogic, except to the extent
that such ***, in which case *** be *** as mutually agreed in accordance with
Section ***.
10.
CoreLogic Responsibilities.



10.1    Responsibilities.


In addition to CoreLogic's responsibilities as expressly set forth elsewhere in
this Agreement, CoreLogic shall be responsible for the following:
(a)
CoreLogic Relationship Manager. CoreLogic shall designate one (1) individual to
whom all Supplier communications concerning this Agreement may be addressed (the
“CoreLogic Relationship Manager”), who shall have the authority to act on behalf
of the Eligible Recipients in all day-to-day matters pertaining to this
Agreement. CoreLogic may change the designated CoreLogic Relationship Manager
from time to time by providing notice to Supplier. Additionally, CoreLogic will
have the option, but will not be obligated, to designate additional
representatives who will be authorized to make certain decisions (e.g.,
regarding emergency maintenance) if the CoreLogic Relationship Manager is not
available.



(b)
Cooperation. CoreLogic shall cooperate with Supplier by, among other things,
making available, as reasonably





--------------------------------------------------------------------------------




requested by Supplier, management decisions, information, approvals and
acceptances so that Supplier may accomplish its obligations and responsibilities
hereunder.


(c)
Requirement of Writing. To the extent Supplier is required under this Agreement
to obtain CoreLogic's approval, consent, authorization or agreement, such
approval, consent, authorization or agreement shall be in writing and shall be
signed by or directly transmitted by electronic mail from the CoreLogic
Relationship Manager or an authorized CoreLogic representative. Notwithstanding
the preceding sentence, the CoreLogic Relationship Manager may agree in advance
in writing that as to certain specific matters oral approval, consent,
authorization or agreement will be sufficient.



10.2    Supplier Excused Performance.


Supplier's failure to perform its responsibilities under this Agreement or to
meet the Service Levels shall be excused if and to the extent such Supplier
non-performance is caused by (i) the *** actions of CoreLogic, another Eligible
Recipient or a Third Party Contractor performing obligations on behalf of
CoreLogic under this Agreement (unless and to the extent, as to Third Party
Contractors, such failure is attributable to Supplier's failure to properly
manage such Third Party Contractor as required hereunder), or (ii) the failure
of CoreLogic, another Eligible Recipient or such a Third Party Contractor to
perform *** under this Agreement (e.g., CoreLogic's failure to provide CoreLogic
Provided Equipment that CoreLogic is obligated to provide under an applicable
Supplement), but only if (A) Supplier *** CoreLogic of such *** or failure to
perform and its inability to perform under such circumstances, (B) Supplier
provides CoreLogic with reasonable opportunity to correct such *** or failure to
perform and thereby avoid such Supplier non-performance, (C) Supplier *** and
*** commercially reasonable means to avoid or mitigate the impact of such *** or
failure to perform, (D) Supplier uses commercially reasonable efforts to ***
notwithstanding such *** or failure to perform, and (E) Supplier conducts a ***;
provided, that per Supplier's notice in clause (A) if CoreLogic agrees that the
*** or failure to perform is the cause, Supplier shall not be required to
perform a ***. Supplier acknowledges and agrees that the circumstances described
in this Section 10.2, together with ***, are *** in which *** to perform ***
under this Agreement or to *** the *** will be *** and that Supplier *** any
other act or omission of *** as *** any *** on ***.
11.
CHARGES.



11.1    General.


(a)
Payment of Charges. In consideration of Supplier's performance of the Services,
CoreLogic agrees to pay Supplier the applicable Charges. Supplier acknowledges
and agrees that, other than amounts due on account of Reimbursable Amounts not
paid directly by CoreLogic, there are no separate or additional charges for such
Services. Any costs incurred by Supplier prior to the Effective Date are
included in the Charges and are not to be separately paid or reimbursed by
CoreLogic. Supplier shall continually seek to identify methods of reducing such
Charges and will notify CoreLogic of such methods and the estimated potential
savings associated with each such method.



(b)
Incidental Expenses. Supplier acknowledges that, except for Reimbursable Amounts
not paid directly by CoreLogic or as expressly provided otherwise in this
Agreement or in an applicable Supplement, expenses that Supplier incurs in
performing the Services (including management, travel and lodging, document
reproduction and shipping, and long-distance telephone) are included in
Supplier's charges and rates set forth in this Agreement. Accordingly, such
Supplier expenses are not separately reimbursable by CoreLogic unless CoreLogic
has agreed in writing in advance to reimburse Supplier for the expense.



(c)
Proration. Periodic Charges under this Agreement are to be computed on a
calendar month basis, and shall be prorated for any partial month on a calendar
day basis.



(d)
Charges for Contract Changes. Unless otherwise agreed, changes in the Services
(including changes in the CoreLogic Standards, Strategic Plans, Technology and
Business Process Plans, business processes, Materials, Equipment and Systems)
and changes in the rights or obligations of the Parties under this Agreement
(collectively, “Contract Changes”) shall result in changes in the applicable
Charges only if and to the extent (i) this Agreement expressly provides for a
change in the Supplier Charges in such circumstances; (ii) the agreed upon
Charges or pricing methodology expressly provides for a price change in such
circumstances (for example, Schedule 4 specifies the number of FTEs or hours of
coverage to be provided for the quoted price); or (iii) the Contract Change
meets the definition of billable Project or New Service and additional Charges
are applicable in accordance therewith.



(e)
Eligible Recipient Services.





--------------------------------------------------------------------------------






(i)
New Eligible Recipients. From time to time CoreLogic may request that Supplier
provide Services to Eligible Recipients not previously receiving such Services.
Except as provided in Section 4.3 or otherwise agreed by the Parties, such
Services shall be performed in accordance with the terms, conditions and prices
(excluding any non-recurring transition or start-up activities specific to such
Eligible Recipients) then applicable to the provision of the same Services to
existing Eligible Recipients.



(ii)
Reserved.



(iii)
Election Procedure. In the event of a transaction described in clause (c) or (d)
of the definition of Eligible Recipient in Schedule 1, CoreLogic may elect, on
behalf of the Eligible Recipient in question, either (A) that such Eligible
Recipient shall *** obtain some or all of the Services subject to and in
accordance with the *** and *** of this Agreement for the remainder of the Term,
(B) that the Entity shall obtain some or all of the Services under a separate
agreement between Supplier and such Entity containing the *** and *** as this
Agreement or (C) that such Eligible Recipient shall no longer receive some or
all the Services as of a specified date, subject to its receipt of *** pursuant
to Section ***. If the Services are provided under a separate agreement,
CoreLogic shall *** to *** any fees in relation to the Services provided to such
Entity. If such a separate agreement is entered into, as part of creating such
separate agreement, the Parties shall allocate Charges, volume and/or revenue
sensitive measures and the Termination Charges between CoreLogic and such Entity
consistent with the allocation requested by CoreLogic, provided such allocation
equitably reflects the allocation by CoreLogic of services to be provided under
this Agreement and the separate agreement with such Entity.



11.2    Administered Expenses.


a.
Procedures and Payment. Unless otherwise agreed by the Parties, CoreLogic shall
pay all Administered Expenses directly to the applicable vendors following
review, validation and approval of such Administered Expenses by Supplier. No
new Administered Expenses may be added without CoreLogic's prior consent, which
it may withhold in its sole discretion. Before submitting any Administered
Expenses for payment, Supplier shall (i) review and validate the invoiced
charges, (ii) identify any errors or omissions, and (iii) communicate with the
applicable vendor to correct any errors or omissions, resolve any questions or
issues and obtain any applicable credits, rebates, discounts or other incentives
for CoreLogic. Supplier shall deliver to CoreLogic the original vendor invoice
(or a true and correct copy thereof), together with any documentation supporting
such invoice and a statement that Supplier has reviewed and validated the
invoiced charges, within *** days after Supplier's receipt thereof; provided
that, if earlier, Supplier shall use commercially reasonable efforts to deliver
such invoice, documentation and statement at least *** business days prior to
the date on which payment is due; and provided further that, if it is not
possible to deliver such invoice, documentation and statement at least ***
business days prior to the due date, Supplier shall promptly notify CoreLogic
and, ***, either request additional time for review and validation or submit the
invoice for payment subject to subsequent review and validation. In addition, if
the vendor offers a discount for payment prior to a specified date, Supplier
shall use commercially reasonable efforts to deliver such invoice and associated
documentation to CoreLogic at least *** business days prior to such date. During
the last month of each calendar quarter, Supplier shall use commercially
reasonable efforts to deliver all such invoices and associated documentation to
CoreLogic by the end of the month and, to the extent that is not possible,
Supplier shall provide CoreLogic with information sufficient to accrue the
applicable expenses on or before the end of such month. To the extent *** to ***
with *** hereunder, *** for any *** or any *** incurred by ***. In addition, to
the extent Supplier fails to process and pay any invoice in accordance with this
provision within *** days after Supplier's receipt of such invoice, *** shall
*** for the *** of ***. All Services to be performed by Supplier with respect to
Administered Expenses are *** the ***. Supplier shall not charge any *** or ***
charge in connection with its processing or review of Administered Expenses.



b.
Efforts to Minimize. Supplier will continually seek to identify methods of
reducing and minimizing CoreLogic's retained expenses and Administered Expenses
and will notify CoreLogic of such methods and the estimated potential savings
associated with each such method.



11.3    Taxes.


The Parties' respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:
a.
Income Taxes. Each Party shall be responsible for its own Income Taxes.



b.
Taxes on Goods or Services Used by Supplier. Supplier shall be responsible for
all Indirect Taxes payable by





--------------------------------------------------------------------------------




Supplier on any goods or services used or consumed by Supplier in providing the
Services (including services obtained from Subcontractors) where the tax is
imposed on Supplier's acquisition or use of such goods or services and the
amount of tax is measured by Supplier's costs in acquiring or procuring such
goods or services (unless such goods or services are obtained by Supplier on
CoreLogic's behalf, on the basis of CoreLogic's express direction provided in
advance in writing, and the costs of which are agreed by the Parties to be
reimbursed by CoreLogic as Administered Expenses) and not by CoreLogic's cost of
acquiring such goods or services from Supplier.


c.
Service Taxes. *** shall be responsible for all Indirect Taxes that are assessed
on the receipt of, or in relation to, the Services and any deliverables provided
hereunder as a whole, or on any particular deliverable or Service. Supplier
shall *** on *** any Indirect Taxes that *** be *** for each applicable taxing
jurisdiction.



d.
Withholding. Any withholding tax or other tax of any kind that CoreLogic is
required by applicable Law to withhold and pay on behalf of Supplier with
respect to amounts payable to Supplier under this Agreement shall be deducted
from such amounts prior to remittance to Supplier. CoreLogic will provide to
Supplier reasonable assistance, which shall include the provision of
documentation as required by revenue authorities, to enable Supplier to claim
exemption from or obtain a repayment of such withheld taxes and will, upon
request, provide Supplier with a copy of the withholding tax certificate sent to
Tax Department, Cognizant Technology Solutions U.S. Corporation, 500 Frank W.
Burr Blvd., Teaneck, New Jersey 07666 or equivalent documentation.



e.
Efforts to Minimize Taxes. Supplier shall cooperate fully with CoreLogic to
enable CoreLogic to more accurately determine its own tax liability and to
minimize such liability to the extent legally permissible. Supplier's invoices
shall separately state the Charges that are subject to taxation and the amount
of taxes included therein. Each Party will provide and make available to the
other any resale certificates, information regarding out-of-state or
out-of-country sales or use of equipment, materials, or services, and other
exemption certificates or information reasonably requested by either Party.



f.
Tax Audits or Proceedings. Each Party shall promptly notify the other Party of,
and coordinate with the other Party, the response to and settlement of, any
claim for taxes asserted by applicable Tax Authorities for which the other Party
is financially responsible hereunder. With respect to any claim arising out of a
form or return signed by a Party to this Agreement, such Party will have the
right to elect to control the response to and settlement of the claim, but the
other Party will have the right to participate in the responses and settlements
to the extent appropriate given its potential responsibilities or liabilities.
Each Party also shall have the right to challenge the imposition of any tax
liability for which it is financially responsible under this Agreement or, if
necessary, to reasonably direct the other Party to challenge the imposition of
any such tax liability. If either Party requests the other to challenge the
imposition of any tax liability, such other Party shall use commercially
reasonable efforts to do so (unless and to the extent it assumes financial
responsibility for the tax liability in question), and, the requesting Party
shall reimburse the other for all fines, penalties, interest, additions to taxes
or similar liabilities imposed in connection therewith, plus the reasonable
legal, accounting and other professional fees and expenses it incurs. Each Party
shall be entitled to any tax refunds or rebates obtained with respect to the
taxes for which such Party is financially responsible under this Agreement.



g.
Tax Filings. Supplier represents, warrants and covenants that it is registered
to and will collect and remit Service Taxes in all applicable jurisdictions. At
CoreLogic's request, Supplier shall provide CoreLogic with (i) written
confirmation that Supplier has filed all required tax forms and returns and has
collected and remitted all applicable amounts in connection with Service Taxes,
and (ii) such other information pertaining to applicable Taxes as CoreLogic may
reasonably request.



11.4    Extraordinary Events.


a.
Definition. As used in this Agreement, an “Extraordinary Event” shall mean a
circumstance in which an event or discrete set of events has occurred or is
planned with respect to the business of the Eligible Recipients that results or
will result in a change in the scope, nature or volume of the Services that the
Eligible Recipients will require from Supplier, and which is expected to cause
the estimated average *** usage of any chargeable resource to increase or
decrease by *** percent (***%) or more from the actual average *** usage for the
preceding *** (or, if less, the number of *** for which such data is available),
provided that such increase or decrease is not temporary or seasonal and that
such decrease is not due to CoreLogic resuming the provision of Services itself
or transferring the performance of the Services to another service provider.
Examples of the kinds of events that might cause such substantial increases or
decreases include the following: (i) changes in the locations where the Eligible
Recipients operate; (ii) mergers, acquisitions, divestitures or reorganizations
of the Eligible Recipients; (iii) changes in the method of service delivery;
(iv) changes in the applicable regulatory environment; or (v) changes in the
Eligible Recipient business units being





--------------------------------------------------------------------------------




serviced by Supplier.


b.
Consequence. If an Extraordinary Event occurs, *** may, *** with respect to
applicable Charges specified in Schedule 4 in accordance with the following:



i.
Supplier and CoreLogic shall mutually determine on a reasonable basis the
efficiencies, economies, savings and resource utilization reductions resulting
from such Extraordinary Event and, upon ***, Supplier shall then proceed to
implement such efficiencies, economies, savings and resource utilization
reductions as quickly as practicable and in accordance with the agreed upon
schedule. As any efficiencies, economies, savings or resource utilization
reductions are realized, *** specified on Schedule 4 and any affected *** (e.g.,
***) shall be promptly and *** adjusted to *** to *** of such efficiencies,
economies, savings and resource utilization reductions; provided, that CoreLogic
shall reimburse Supplier for any *** costs or expenses incurred to realize such
efficiencies, economies, savings or resource utilization reductions if and to
the extent Supplier (i) notifies CoreLogic of such additional costs and ***
incurring such costs, (ii) uses commercially reasonable efforts to identify and
consider practical alternatives, and reasonably determines that there is no
other more practical or cost effective way to obtain such savings without
incurring such expenses, and (iii) uses commercially reasonable efforts to
minimize the *** to be *** by ***.



ii.
Subject to Section 4.3, an Extraordinary Event shall *** in Charges to CoreLogic
being *** have *** if the *** and *** specified in the applicable Supplement ***
been ***. CoreLogic ***, for each Extraordinary Event, at any time *** under
this Section 11.4 and ***, apply the rates and charges (e.g., ARCs and RRCs)
specified in the applicable Supplement to adjust the Charges.



11.5    Refundable Items.


a.
Prepaid Amounts. If any Eligible Recipient has prepaid for a service or function
for which Supplier is assuming financial responsibility under this Agreement,
Supplier shall promptly refund to the applicable Eligible Recipient, upon either
Party identifying the prepayment, that portion of such prepaid expense which is
attributable to periods after the Commencement Date.



b.
Refunds and Credits. If Supplier should receive a refund, credit, discount or
other rebate for goods or services paid for by an Eligible Recipient on a
Administered Expense, Retained Expense, cost-plus or cost-reimbursement basis,
then Supplier shall (i) notify CoreLogic of such refund, credit, discount or
rebate and (ii) promptly pay the full amount of such refund, credit, discount or
rebate to such Eligible Recipient.



11.6    CoreLogic Benchmarking Reviews.


a.
Benchmarking Review. From time to time during the Term, but not prior to the
third anniversary of the Effective Date, CoreLogic may, at its expense and
subject to this Section 11.6, engage the services of an independent third party
approved by Supplier, which approval shall not be unreasonably withheld or
delayed, (a “Benchmarker”) to compare the quality, cost and Supplier staffing of
all or any portion of the Services against the quality and cost of other well
managed service providers performing *** services for *** situated clients to
ensure that CoreLogic is receiving from Supplier pricing and *** that are
competitive with market rates, prices and ***, given the nature, quality, volume
and type of Services provided by Supplier hereunder (“Benchmarking”). Supplier
hereby approves the Benchmarkers that are identified in Schedule 14. In making
this comparison, the Benchmarker shall consider the following factors and other
similar variables and consider the prices as and to the extent appropriate in
light thereof: (i) whether and to what extent supplier transition charges are
paid by the customer as incurred or amortized over the term of the Agreement;
(ii) the extent to which supplier pricing includes the purchase of the
customer's existing assets; (iii) the extent to which supplier pricing includes
the cost of acquiring future assets; (iv) the extent to which this Agreement
calls for Supplier to provide and comply with unique CoreLogic and/or other
customer requirements; and (v) whether Service Taxes are included in such
pricing or stated separately in supplier invoices. Nothing in this Section 11.6
shall apply to the Transition Services conducted pursuant to Section 4.2.



b.
General. The Benchmarker engaged by CoreLogic shall be a nationally recognized
firm with experience in benchmarking similar services (e.g., Gartner Group or
Compass) and shall execute a non-disclosure agreement substantially in the form
attached hereto as Annex 2. Supplier shall cooperate with CoreLogic and the
Benchmarker during such effort, and shall (i) provide the Benchmarker reasonable
access to any necessary premises, equipment, personnel or documents; and (ii)
provide any assistance required by the Benchmarker to conduct the Benchmarking.
The Benchmarking shall be conducted so as not to unreasonably disrupt Supplier's
operations under this Agreement.





--------------------------------------------------------------------------------




CoreLogic shall be solely responsible for all costs of any Benchmarking
hereunder, including the Benchmarker's fees.


c.
Result of Benchmarking. If, after making the comparison described in Section
11.6(a), the Benchmarker finds that the Charges paid by CoreLogic for all
Services or for any Service element are *** than the *** percent (***%) of the
prices charged by other well managed service providers for work of a *** nature,
type and volume (the “Benchmark Standard”), the Benchmarker shall submit a
written report setting forth such findings and conclusions. The Parties shall
then *** and *** as to *** the Charges to eliminate any such ***.



d.
Supplier Review and Dispute. CoreLogic shall provide Supplier with a copy of the
Benchmarker's report and Supplier shall have ten (10) days to review such report
and contest the Benchmarker's findings. If the Parties are unable to agree upon
the validity of such findings, the matter shall be resolved pursuant to the
dispute resolution procedures set forth in Article 19. *** in *** shall *** only
upon Supplier's agreement. For purposes of clarification, *** to *** as a result
of any Benchmarking hereunder *** to *** in ***.



11.7    Financial Forecasting and Budgeting Support.


To support CoreLogic's forecasting and budgeting processes, Supplier shall
provide the following information regarding the costs to be incurred by the
Eligible Recipients in connection with the Services and the cost/benefit to the
Eligible Recipients associated therewith: (i) actual and forecasted *** of
Resource Units; (ii) actual and forecasted *** the total cost or resource *** of
the Eligible Recipients associated with changes to the environment; (iii)
opportunities to ***, to reduce the Charges or Administered Expenses incurred by
CoreLogic; and (iv) a review of CoreLogic's actual savings over the prior twelve
(12) month period, as projected in Schedule 4, versus the actual amounts that
CoreLogic paid Supplier for the Services during that same period, and if savings
are less than those projected in Schedule 4, *** such variance. Such information
shall be provided at CoreLogic's request, and *** to CoreLogic, in accordance
with the *** reasonably established by ***.
12.
INVOICING AND PAYMENT.



12.1    Invoicing.


(a)
Invoice. Unless otherwise provided in the applicable Supplement, on or before
the *** day of each month, Supplier shall present CoreLogic with an invoice for
any Charges due and owing for the preceding month (the “Monthly Invoice”). At a
minimum, Supplier will provide CoreLogic with the information and assistance
reasonably necessary to enable CoreLogic to *** CoreLogic business units at ***
detail than that delivered by CoreLogic prior to the Supplement Effective Date.
Supplier will provide a *** System to measure the Eligible Recipients' actual
consumption of Services by ***. At CoreLogic's request, Supplier shall provide
separate Monthly Invoices for each Eligible Recipient then receiving Services,
with the Charges allocated among such Eligible Recipients based on the
chargeback data generated by Supplier and/or the allocation formula ***. In such
event, Supplier shall, contemporaneous with the delivery of such Monthly
Invoices, provide a summary of all such invoices to CoreLogic. Supplier shall
not invoice CoreLogic for any advance or concurrent charges or other amounts.
Unless otherwise agreed by the Parties, Supplier shall invoice CoreLogic for
changes charged on a time and material basis only after the entire change has
been *** by CoreLogic.



(b)
Form and Data. Each invoice shall be in the form specified in the applicable
Supplement and shall (i) comply with all applicable legal, regulatory and
accounting requirements, (ii) allow CoreLogic to validate volumes and fees,
(iii) comply with the chargeback and other billing requirements as provided by
CoreLogic in advance, and (iv) meet CoreLogic's and the other Eligible
Recipient's business, accounting and billing requirements communicated to
Supplier in advance. Each invoice shall include the pricing calculations and
related data utilized to establish the Charges and sufficient information to
validate the service volumes and associated Charges. The data underlying each
invoice shall be delivered to CoreLogic electronically in a form and format
compatible with CoreLogic's accounting systems. *** may make reasonable changes
to such invoicing requirements during the Term with ***.



(c)
Credits. To the extent a credit is due to CoreLogic pursuant to this Agreement,
Supplier shall provide CoreLogic with an appropriate credit against amounts then
due and owing; if no further payments are due to Supplier, Supplier shall credit
such amounts to future Services provided to CoreLogic, or if no future Services
exist, Supplier shall pay any remaining credits to CoreLogic.



(d)
Time Limitation. If Supplier fails to provide an invoice to CoreLogic for any
amount within (i) *** days after the month in which the Services in question are
rendered or the expense incurred (or, if later, the month in which Supplier





--------------------------------------------------------------------------------




is first entitled to invoice for such amount) or (ii) within *** days following
the end of CoreLogic's fiscal year in which the Services in question were
rendered (provided that Supplier may satisfy its obligations in this clause (ii)
by providing CoreLogic with information sufficient to accrue the applicable
expenses on or before such *** day period, then *** it may otherwise have to ***
for and *** amount.


(e)
Currency. Unless otherwise specified in Schedule 4, Charges for all Services
shall be invoiced and paid in United States Dollars.



12.2    Payment Due.


Subject to the other provisions of this Article 12, each Monthly Invoice
provided for under Section 12.1 shall be due and payable within thirty (30) days
after receipt by CoreLogic of such invoice unless the amount in question is
disputed in accordance with Section 12.4. Any invoice not otherwise disputed in
good faith in accordance with Section 12.4 and due under this Agreement for
which a time for payment is not otherwise specified also shall be due and
payable within thirty (30) days.
12.3    ***.


With respect to any *** to be *** or *** by *** hereunder, CoreLogic may, in
good faith and after reasonable inquiry, *** Supplier is *** to *** hereunder.
12.4    Disputed Charges.


CoreLogic may withhold payment of particular Charges that CoreLogic reasonably
disputes in good faith subject to the following:
a.
Notice of Dispute. If CoreLogic so disputes any Supplier Charges, CoreLogic
shall so notify Supplier in writing and provide a description of the particular
Charges in dispute and an explanation of the reason why CoreLogic disputes such
Charges.



b.
***. Each Party agrees to *** under this Agreement *** any *** is *** unless and
until such *** are *** by the *** of this Agreement.



c.
No Waiver. Neither the failure to dispute any Charges prior to payment nor the
failure to withhold any amount shall constitute, operate or be construed as a
waiver of any right CoreLogic may otherwise have to dispute any Charge or
recover any amount previously paid.



d.
Payment of Disputed Amounts. Any amounts to be paid after resolution of a
relevant dispute shall be paid in accordance with Section 12.2 upon settlement
of such dispute.



13.CoreLogic DATA AND OTHER CONFIDENTIAL INFORMATION.


13.1    Confidential Information.


Nothing in this Section 13.1 is intended to limit the obligations of Supplier
under Sections 13.2 and 13.3 of this Agreement with respect to the CoreLogic
Data addressed in such Sections and, to the extent the provisions of Sections
13.2 or 13.3 conflict with the provisions of this Section 13.1 as they pertain
to CoreLogic Data, the provisions of Sections 13.2 or 13.3 shall control over
the provisions of this Section 13.1, as applicable.
(a)
Confidential Information. As used herein, “Confidential Information” means (i)
this Agreement and the terms hereof and thereof, (ii) all information marked
confidential, proprietary or similar legend by either Party, and (iii) any other
information that is treated as confidential by the disclosing Party and would be
understood by a reasonable person to be confidential, whether or not so marked
(which, in the case of the Eligible Recipients, shall include information
treated or defined as confidential under the CoreLogic Privacy Policy in
Schedule 8, Software owned or licensed by CoreLogic or an Eligible Recipient,
Developed Materials, CoreLogic Data, Personal Data, Authorized User information,
information with respect to any customer of CoreLogic or any Eligible Recipient
(including information about customers or clients of any such customers)
attorney-client privileged materials, attorney work product, CoreLogic lists,
CoreLogic contracts, CoreLogic information, rates and pricing, information with
respect to





--------------------------------------------------------------------------------




competitors, strategic plans, account information, research information,
information that contains trade secrets, financial/accounting information, human
resources/personnel information, marketing/sales information, contact
information, information regarding businesses, plans, operations, mergers,
acquisitions, divestitures, third party contracts, licenses, internal or
external audits, law suits, arbitrations, mediations, regulatory compliance or
other information or data obtained, received, transmitted, processed, stored,
archived, or maintained by Supplier under this Agreement, and in the case of
Supplier, its Affiliates and Subcontractors, shall include, Supplier Owned
Materials, attorney-client privileged materials, attorney work product, Supplier
information, rates and pricing, strategic plans, account information, research
information, information that contains trade secrets, financial/accounting
information, human resources/personnel information, marketing/sales information,
contact information, technical data and concepts, information regarding
businesses, plans or operations, third party licenses and contracts of Supplier,
its Affiliates or Subcontractors, internal or external audits of Supplier, its
Affiliates or Subcontractors, law suits, arbitrations, mediations, regulatory
compliance or other information or data of Supplier, its Affiliates or
Subcontractors provided in any way by Supplier, its Affiliates or Subcontractors
to CoreLogic or any Eligible Recipient under this Agreement).


(b)
Disclosure of Confidential Information.



(i)
During the Term and at all times thereafter as specified in Section 13.4, each
receiving Party (A) shall hold Confidential Information received from a
disclosing Party in confidence and shall use such Confidential Information only
for the purposes of fulfilling its obligations or exercising its rights under
this Agreement and for no other purposes, and (B) shall not disclose, provide,
disseminate or otherwise make available any Confidential Information of the
disclosing Party to any third party (except (1) the receiving Party's or its
Affiliates' (which, in the case of Supplier, shall mean Supplier's Affiliates
approved as Subcontractors by CoreLogic in accordance with Section 9.11)
auditors, accountants, consultants or similar professionals and (2) the
receiving Party's attorneys) without the express written permission of the
disclosing Party, unless expressly permitted by Sections 13.1(b)(ii) and
13.1(b)(iii) below or elsewhere in this Agreement. Each receiving Party shall
use at least the same degree of care to safeguard and to prevent unauthorized
access, disclosure, publication, destruction, loss, alteration or use of the
disclosing Party's Confidential Information as the receiving Party employs to
protect its own information (or information of its customers) of a similar
nature, but not less than reasonable care.



(ii)
A receiving Party may disclose Confidential Information of the disclosing Party
to its (or its Affiliates' (which, in the case of Supplier, shall mean
Supplier's Affiliates approved as Subcontractors by CoreLogic in accordance with
Section 9.11)) employees, directors, attorneys, financial advisors, contractors
and agents provided that (A) such person or entity has a need to know the
Confidential Information for purposes of performing his or her obligations under
or with or to enforce its rights under or with respect to this Agreement or as
otherwise naturally occurs in such person's scope of responsibility, (B) such
disclosure is made pursuant to an obligation of confidentiality that is no less
stringent than that set forth in this Section 13.1, and (C) such disclosure is
not in violation of applicable Law. The receiving Party assumes full
responsibility for the acts or omissions of any person or entity to whom it
discloses Confidential Information of the disclosing Party regarding their use
of such Confidential Information.



(iii)
A receiving Party may disclose Confidential Information of a disclosing Party as
required to satisfy any legal requirement of a competent government body (e.g.,
complying with a subpoena), provided that, promptly upon receiving any such
request, the receiving Party, to the extent it may legally do so, gives written
notice to the disclosing Party of the Confidential Information to be disclosed
and the identity of the third party requiring such disclosure so that the
disclosing Party may interpose an objection to such disclosure, take action to
assure confidential handling of the Confidential Information, or take such other
action as it deems appropriate to protect the Confidential Information. The
receiving Party shall disclose only such Confidential Information as is required
by the governmental body, and shall reasonably cooperate with the disclosing
Party in its efforts to seek a protective order or other appropriate remedy or,
in the event such protective order or other remedy is not obtained, to obtain
assurance that confidential treatment will be accorded such Confidential
Information.



(iv)
Unless expressly permitted by this Agreement, neither Party shall (A) make any
use or copies of the Confidential Information of the other Party except as
expressly contemplated by this Agreement, (B) possess or acquire any right in or
assert any lien against the Confidential Information of the other Party, (C)
sell, assign, transfer, lease, encumber, or otherwise dispose of or disclose the
Confidential Information of the other Party to third parties, (D) commercially
exploit, or permit a third party to commercially exploit, such Confidential
Information, or (E) refuse for any reason (including a default or material
breach of this Agreement by the other Party) to promptly





--------------------------------------------------------------------------------




provide the other Party's Confidential Information (including any copies
thereof) to the other Party if requested to do so.


(v)
Notwithstanding the foregoing, the terms and conditions of this Agreement that
are specific to this transaction (as opposed to the general outsourcing terms
and conditions as they existed prior to negotiation of this Agreement, which
belong to CoreLogic), including the Charges and the Service Levels
(collectively, the “Agreement Terms”), but not its existence and not general
descriptions of the Services, shall be deemed to be the Confidential Information
of each Party. Each Party shall have the right to disclose the Agreement Terms
without notice to or consent of the other Party as necessary to enforce any of
that Party's rights or to perform their obligations as set forth in this
Agreement, in connection with any audit or Benchmarking, in connection with any
potential merger, sale or acquisition of Supplier or an Eligible Recipient (as
the case may be), or a sale or transfer of a portion of the business of an
Eligible Recipient which business relies, in whole or in part on the Services
hereunder, in connection with Supplier or an Eligible Recipient (as the case may
be) obtaining any financing or investment, or as otherwise permitted in this
Article 13. Prior to disclosing the Agreement Terms to any external auditors or
Benchmarker personnel (other than government auditors, inspectors and regulators
or as part of a public regulatory filing as described below) the disclosing
Party shall ensure that the disclosure is made subject to an obligation of
confidentiality that is no less stringent than that set forth in this Section
13.1. Each Party shall have the right to disclose the Agreement Terms (as part
of any public regulatory filings or otherwise) upon at least five (5) business
days' notice to the other Party to the extent required by rules or regulations
promulgated by the Securities and Exchange Commission (“SEC”) or any similar
governmental or regulatory body having jurisdiction over such Party in any
country or jurisdiction, provided that the Parties shall cooperate and seek to
minimize disclosure through redaction consistent with such rules and
regulations. CoreLogic may disclose Confidential Information relating to the
financial or operational terms of this Agreement and/or Supplier's performance
hereunder (e.g., applicable Service Levels and measurements of Supplier's
performance with respect to such Service Levels) in connection with the
solicitation of proposals for or the procurement of the same or similar services
from prospective Third Party Contractors; provided, however, CoreLogic may not
divulge Supplier's pricing for the Services in connection with any such
solicitation or procurement. For any redaction efforts, the Parties shall
cooperate in good faith to agree upon the appropriate redactions within a
timeframe that permits the Eligible Recipient to comply with the applicable
Laws; provided that nothing shall prevent an Eligible Recipient from filing a
version of the Agreement Terms that is at least as redacted as the Initial
Redaction (as defined below). Each Party shall bear its own legal costs
associated with the redaction of documents for any filing(s) required by
CoreLogic in connection with the execution of this Agreement (the “Initial
Redaction”), and the Parties shall work together in good faith to minimize all
required disclosures. Thereafter, the Party that is obligated to disclose the
Agreement Terms shall be fully responsible for all costs incurred in connection
with the redaction efforts described above in this Section 13.1(b)(v); provided
that each Party shall cooperate reasonably and in good faith with the other
Party to minimize such costs.



(c)
Exclusions. Notwithstanding the above, Section 13.1(b) shall not apply to, and
the term “Confidential Information” shall not include, any particular
information which the receiving Party can demonstrate (i) is, at the time of
disclosure to it, generally available to the public other than through a breach
of the receiving Party's or a third party's confidentiality obligations;
(ii) after disclosure to it, is published by the disclosing Party or otherwise
becomes generally available to the public other than through a breach of the
receiving Party's or a third party's confidentiality obligations; (iii) was
lawfully in the possession of the receiving Party without restriction as to
confidentiality immediately prior to the time of disclosure to it without
obligation of confidentiality; (iv) is received without restriction on
disclosure from a third party having a lawful right to disclose such information
and without breach of agreement by the receiving Party; or (v) is independently
developed by the receiving Party without reference to the disclosing Party's
Confidential Information. The exclusions in this Section 13.1(c) shall not apply
to Personal Data.



(d)
Loss of Confidential Information. Each Party shall (i) immediately notify the
other Party of any possession, use, knowledge, disclosure, or loss of such other
Party's Confidential Information in contravention of this Agreement, (ii)
promptly furnish to the other Party all known details and assist such other
Party in investigating and/or preventing the reoccurrence of such possession,
use, knowledge, disclosure, or loss, (iii) cooperate with the other Party in any
investigation or litigation deemed necessary by such other Party to protect its
rights, and (iv) promptly use all commercially reasonable efforts to prevent
further possession, use, knowledge, disclosure, or loss of Confidential
Information in contravention of this Agreement. Each Party shall bear any costs
it incurs in complying with this Section 13.1(d).



(e)
No Implied Rights. Nothing contained in this Section 13.1 shall be construed as
obligating a Party to disclose its Confidential Information to the other Party,
or as granting to or conferring on a Party, expressly or impliedly, any





--------------------------------------------------------------------------------




rights or license to any Confidential Information of the other Party.


(f)
Return or Destruction of Confidential Information. Within ten (10) days
following a request by the disclosing Party as to the return or destruction of
the disclosing Party's Confidential Information, the receiving Party must, at
the disclosing Party's discretion, either return to the disclosing Party all
Confidential Information (including all copies/derivatives thereof); or certify
in writing to the disclosing Party that such Confidential Information (including
all copies/derivatives thereof) has been destroyed in such a manner that it
cannot be retrieved. In no event shall the receiving Party withhold any
Confidential Information of the disclosing Party as a means of resolving any
dispute. Notwithstanding the foregoing, receiving Party may retain one copy of
disclosing Party's Confidential Information in its legal department as and to
the extent required to comply with applicable Laws or enforce its rights under
this Agreement; provided that such Confidential Information shall be returned or
destroyed in accordance with this provision upon the expiration of the period
specified in the applicable Law, the expiration of the applicable statute of
limitations and the final resolution of any pending dispute.



13.2    CoreLogic Data.


Nothing in this Section 13.2 is intended to limit the obligations of Supplier
under Section 13.1 or 13.3 of this Agreement with respect to the Confidential
Information addressed in such Sections. To the extent that the provisions
pertaining to CoreLogic Data in Section 13.1, this Section 13.2, and Section
13.3 are in conflict, the provisions of Section 13.3 shall control over the
provisions of this Section 13.2, which shall control over the provisions of
Section 13.1.
a.
Ownership of CoreLogic Data. CoreLogic Data shall be and remain, as between the
Parties, the property of the relevant Eligible Recipient regardless of whether
Supplier or CoreLogic is in possession of the CoreLogic Data. CoreLogic Data
shall be made available to CoreLogic, upon its request, in real time by the
means and in the form and format as reasonably requested by CoreLogic. At no
time shall CoreLogic Data be stored or held by Supplier in a form or manner not
readily accessible to CoreLogic in this manner.



b.
Safeguarding of CoreLogic Data.



i.
Consistent with the standards set forth below in this Section 13.2(b)(i),
Supplier shall implement and maintain information security controls to protect
against unauthorized access to or use of Confidential Information of CoreLogic
or Eligible Recipients or their employees and customers which Supplier receives
or otherwise has access to in connection with the Services provided hereunder.
To the extent the following are under the Supplier's operational control
(including Supplier Personnel), Supplier shall implement and maintain: (1) the
confidentiality of CoreLogic Confidential Information so that it is processed,
used, maintained and disclosed only as necessary for the specific purpose for
which such CoreLogic Confidential Information was disclosed to Supplier and only
in accordance with the Agreement; (2) an industry standard written information
security program consistent with the requirements of the CoreLogic Information
Security Policy Set (provided that, in the event of a specific conflict between
such industry standards and the CoreLogic Information Security Policy Set, the
CoreLogic Information Security Policy Set shall take precedence over such
industry standards with respect to such conflict); (3) access controls on
information systems, including controls to authenticate and permit access only
to authorized officers, directors, employees, consultants, attorneys,
accountants, agents and independent subcontractors (and their employees) and
other representatives or other third party who have a need to know such
CoreLogic Confidential Information; (4) access restrictions at physical
locations containing CoreLogic Confidential Information, such as buildings,
computer facilities, and records storage facilities to permit access only to
authorized individuals; (5) *** CoreLogic Confidential Information, including
while in *** at ***; (6) procedures designed to ensure that modifications of
information systems are consistent with the information security measures set
forth herein; (7) dual control procedures and segregation of duties; (8)
monitoring systems and procedures to detect actual and attempted attacks on or
intrusions into information systems; (9) response programs that specify actions
to be taken when Supplier detects unauthorized access to information systems,
including immediate reports to CoreLogic; (10) measures to protect against
destruction, loss or damage of CoreLogic Confidential Information due to
potential environmental hazards at facilities under Supplier's operational
control, such as fire and water damage or technological failures; (11) regular
testing of key controls, systems and procedures of the information security
measures by independent third parties or staff independent of those that develop
or maintain the security measures; and (12) reporting to CoreLogic of any
material deficiencies that significantly diminish the security of systems under
Supplier's operational control containing CoreLogic Confidential Information, as
determined from its audits, test results, and other evaluations of Supplier's
information security systems and procedures. Supplier will provide *** which are
applicable to the Services or CoreLogic Confidential Information in a form that
meets industry standards upon request.





--------------------------------------------------------------------------------




Supplier agrees to: (x) provide notice to CoreLogic *** in the event it becomes
aware of an actual *** breach of such information security or internal operating
controls in connection with the Services; and (y) cooperate with CoreLogic and
any relevant regulatory authority in the event of litigation or a regulatory
inquiry concerning the CoreLogic Confidential Information.


Supplier's information security program and associated technical, organizational
and security measures utilized in performing Services and in connection with
Supplier's confidentiality obligations under this Agreement shall comply in all
material respects with the following:
(A)    Subject to Section 15.7, all applicable Laws;
(B)    The CoreLogic Information Security Policy and Compliance Policy Set set
forth in Schedule 8; and
(C)    the *** of standards as published by *** and the ***, also known as the
***, as each may be modified or replaced from time to time.
The content and implementation of the data security program and associated
technical, organizational and security measures shall be fully documented in
writing by Supplier. Supplier shall permit CoreLogic to review such
documentation and/or to inspect Supplier's compliance with such program in
accordance with Section 9.10.
In addition to adherence to the information security controls, Supplier shall
ensure that all Supplier Personnel are trained on the information security
controls, the CoreLogic Information Security Policy Set, the Compliance Policy
Set and CoreLogic Code of Ethics and Conduct communicated to Supplier in advance
no less than *** in a format subject to CoreLogic's written approval. Supplier
hereby agrees to ensure that, prior to being granted access to any CoreLogic
Confidential Information, all Supplier Personnel have undergone appropriate
information security training in the previous *** months and that new Supplier
Personnel have undergone training prior to accessing CoreLogic Confidential
Information.
i.
Reserved.



ii.
CoreLogic shall have the right to establish backup security for any CoreLogic
Data and to keep backup copies of such Data in its possession if it chooses. At
CoreLogic's request, Supplier shall provide CoreLogic with downloads of
CoreLogic Data to enable CoreLogic to maintain such backup copies.



iii.
Supplier shall maintain a Security Incident Response Plan (“SIRP”) consistent
with CoreLogic's Information Security Policy Set. The SIRP shall detail
procedures to be followed in the event of an attempted or actual breach of or
unauthorized access to or use of CoreLogic Confidential Information, including
but not limited to disclosure, theft or manipulation of information that has the
potential to cause harm to CoreLogic systems, or information. The SIRP must
include a clear, documented escalation procedure and the process for immediately
notifying CoreLogic of a Security Incident. Supplier agrees to keep CoreLogic
informed of the progress and actions taken in connection with Supplier's
investigation of each Security Incident. Supplier will promptly notify the
CoreLogic Relationship Manager when Supplier detects or is notified of any
Security Incident. Supplier will investigate (with CoreLogic's participation if
so desired by CoreLogic) such Security Incident and mitigate the adverse effects
of such Security Incident. Supplier will correct, at CoreLogic's request and
sole discretion ***, any destruction, loss or alteration of any CoreLogic Data.
Supplier shall promptly (and in any event as soon as reasonably practical) (i)
perform a Root Cause Analysis and prepare a corrective action plan, (ii) provide
CoreLogic with written reports and detailed information regarding any Security
Incident, including how and when such Security Incident occurred and what
actions Supplier is taking to remedy such Security Incident, (iii) cooperate in
the investigation of the Security Incident at CoreLogic's request, (iv) *** its
*** notifying any individuals and/or authorities of the Security Incident if
CoreLogic, in its good faith judgment, considers notification necessary, and (v)
to the extent such breach or potential breach is within Supplier's or its
Subcontractor's or Affiliate's areas of control, remediate such breach or
potential breach of security and take commercially reasonable actions to prevent
its recurrence.



iv.
To the extent Supplier removes CoreLogic Data from any media under its control
that is taken out of service, Supplier shall destroy or securely erase such
media in accordance with the Policy and Procedures Manual. Under no
circumstances shall Supplier use or re-use media on which CoreLogic Data has
been stored for any purpose unless such CoreLogic Data has been securely erased
in accordance with the Policy and Procedures Manual. *** determine whether to
provide notification to customers, employees, agents or government





--------------------------------------------------------------------------------




authorities concerning a breach or potential breach of security or any other
type or form of security incident as well as the content of such notification.


v.
All CoreLogic Confidential Information shall be *** to *** while being (i) ***
and ***, (ii) copied to ***, (iii) stored to disk *** that does not fall under
the *** processes of CoreLogic, ***. With regard to communications between
CoreLogic and Supplier, the Parties shall *** as mutually agreed upon by the
Parties. CoreLogic Confidential Information transported on paper media by common
carrier shall be sealed and tracked via certified mail while in transit.



vi.
Supplier agrees to permit CoreLogic, *** or *** to perform vulnerability scans
on a test environment that represents a mirror image of the production
environment. If a mirror image of production is not available, Supplier agrees
to permit the scan to be performed on the production environment at a date and
time ***.



vii.
Applications used to process, transmit, or store CoreLogic Confidential
Information shall be appropriately secured to mitigate information security
risks. Applications that are publicly accessible (e.g., internet accessible) and
that access, transmit, or store CoreLogic Confidential Information shall
undergo:

Application security assessments, via manual or automated application testing
methods, conducted by an organization that specializes in application security
at least *** and after any significant application upgrade or modification. For
the purposes of clarity, an organization that “specializes in application
security” shall mean: (1) an independent, internationally-recognized
organization that specializes in application security; or (2) an internal group
at Supplier, provided that such internal group specializes in application
security and can demonstrate independence from Supplier's development team to
CoreLogic's reasonable satisfaction. Vulnerabilities identified in the
application assessment shall be mitigated within a reasonable timeframe based
upon the risk level of the finding and re-tested to confirm compliance.
In the event Supplier has a business to business application accessible over the
internet, Supplier shall provide log-in and password security to restrict access
CoreLogic's account to the application available over the public internet to a
reasonable number of CoreLogic IP address(es), provided CoreLogic provides the
IP address(es) within a sufficient time to set up the systems to recognize such
IP address(es).
viii.
Supplier shall define and maintain a process to obtain proof of assurance from a
*** independent, qualified, industry recognized third party, which may include
Fortify, Veracode or similar secure code review process tool, regarding the
quality and security of the code for all applications used to process, transmit
or store CoreLogic Confidential Information. Proof of assurance must be
submitted to CoreLogic prior to delivery of the application for installation.
Code shall be digitally signed before distribution to CoreLogic to provide
integrity assurance. Supplier shall provide CoreLogic with a message digest or
hash along with the application to ensure application integrity.



ix.
For all systems that access, transmit or store CoreLogic Confidential
Information, system logs shall be in place to uniquely identify individual users
and their access to associated systems and to *** and clearly *** all attempted
or executed activities of any one or more such users. All systems creating
system logs shall be synchronized to a central time source. Reasonable processes
shall be in place to review privileged access and identify, investigate and
respond to suspicious or malicious activity. System log trails shall be secured
in a manner to prevent unauthorized access, modification, and accidental or
deliberate destruction.



x.
The Supplier-end user must be located within a Supplier-managed facility while
connected to the CoreLogic network or accessing CoreLogic Confidential
Information. If there is a business justification for connecting to the
CoreLogic network or accessing CoreLogic Confidential Information while outside
a Supplier-managed facility, the authentication protocols used to access the
CoreLogic network or accessing CoreLogic Confidential Information must comply
with CoreLogic's Information Security Policy Set.



c.
Correction of CoreLogic Data. The correction of any errors or inaccuracies in or
with respect to CoreLogic Data shall be performed by *** if (i) *** is
operationally responsible for inputting such data, or (ii) such errors or
inaccuracies are attributable to the failure of *** or *** to comply with ***
obligations under this Agreement. To the extent that such errors or inaccuracies
are attributable to such failure described in clause (ii), *** shall be
financially responsible for any additional *** resource usage resulting from the
re-running of corrected data.



d.
Restoration of CoreLogic Data. The restoration of any destroyed, lost or altered
CoreLogic Data shall be performed by the Party that has operational
responsibility for maintaining the System on which such CoreLogic Data resides





--------------------------------------------------------------------------------




and for creating and maintaining backup copies of such CoreLogic Data. To the
extent (i) *** is operationally responsible for performing such restoration or
(ii) such destruction, loss or alteration is attributable to the failure of ***
or *** to comply with *** obligations under this Agreement, *** shall bear the
cost of restoring such data.


e.
Cardholder Data. To the extent applicable to the Services provided by Supplier
under a Supplement, Supplier shall comply with the Payment Card Industry Data
Security Standard then in effect (“PCI DSS”). Supplier shall use Cardholder Data
only for assisting in completing a card transaction, for fraud control services,
or as specifically agreed to by Visa, MasterCard, American Express, Discover
and/or other relevant issuer (collectively, the “Issuers”), CoreLogic, or as
required by the applicable Supplement or applicable Law. In the event of a
breach or intrusion of or otherwise unauthorized access to Cardholder Data
stored by or for Supplier, Supplier shall promptly notify CoreLogic, in writing,
and, subject to the restrictions set forth in Section 9.10(e) during normal
business hours, provide CoreLogic ***, the ***, and the *** access to relevant
portions of Supplier's facilities and all pertinent records to conduct a review
of Supplier's compliance with these requirements. During normal business hours,
subject to the restrictions set forth in Section 9.10(e), Supplier shall provide
access to relevant portions of its security systems and procedures, as
reasonably requested in an advanced written notice by CoreLogic, its designee or
Permitted Auditor(s) to the extent required for verifying Supplier's compliance
with its obligations hereunder. Supplier shall cooperate with any reviews of
their facilities and records provided for in this Section 13.2(e).



13.3    Personal Data.


a.
Privacy Laws. Supplier acknowledges that the CoreLogic Data is subject to Laws,
in multiple jurisdictions worldwide, restricting collection, use, processing and
free movement of personal data. Supplier represents and warrants that it adheres
to, and during the Term shall continue to adhere to, the United States
Department of Commerce Safe Harbor Principles as they apply to the Services. In
addition to its other obligations under this Agreement, subject to Section 15.7,
Supplier will comply with all applicable Laws with respect to Supplier's
processing and storage of the CoreLogic Data. Supplier shall hold any Personal
Data that it receives in confidence and in compliance with (1) Supplier's
obligations under this Agreement, the Supplements, Schedules and Attachments
hereto, the Policy and Procedures Manual, the data privacy policy of CoreLogic
communicated to Supplier in advance and CoreLogic's contractual obligations to
CoreLogic's customers (to the extent communicated to Supplier in advance) and
(2) the global data privacy policies of any self-regulatory organizations to
which any Eligible Recipient belongs and which are communicated to Supplier and
are applicable to Supplier in its role as a third party supplier to the Eligible
Recipients in relation to CoreLogic Data. In addition, and without limiting the
foregoing, *** CoreLogic *** the responsibilities of CoreLogic and the other
Eligible Recipients under data privacy Laws. Supplier shall not use terms of use
or privacy statements that vary from this Agreement or enter into separate
agreements between Supplier and Authorized Users or other individuals of
Eligible Recipients that offer less stringent protection with respect to the
Personal Data of Authorized Users or other individuals' Personal Data than the
protections provided in this Agreement.



i.
Unless otherwise agreed, Supplier shall process and store all Personal Data in
(1) the jurisdiction(s) set forth in Schedule 7, (2) the jurisdiction in which
the data subject resides (or, in the case of a data subject residing in the
European Economic Area (“EEA”), in the EEA, or for a data subject residing in
another jurisdiction that has Privacy Laws or data transfer requirements, in
that jurisdiction), or (3) the jurisdictions and locations set forth in the
applicable Supplement, and shall not transfer, process, or maintain CoreLogic
Data in any other jurisdiction or location without the prior consent of
CoreLogic.



ii.
Supplier shall not transfer Personal Data from a country within the EEA to
countries deemed by the European Union not to have adequate protection without
first ensuring that the standard contractual clauses approved by the European
Commission in Commission Decision as the standard contractual clauses for the
transfer of personal data to processors in third countries under applicable EU
Directives (e.g., Directive 95/46/EC, 2002 O.J. L6/52 as of the Effective Date)
and any implementing legislation are in place between the CoreLogic Affiliate
that is the Data Exporter and the Data Importer, and any such contract is filed
with the appropriate regulatory agency if required.



iii.
Supplier shall maintain technical, organizational and security measures to
protect the confidentiality of Personal Data in accordance with the obligations
contained in this Article 13.



iv.
Notwithstanding any other provision of this Agreement, Supplier shall not
undertake or engage in any activity with respect to any Personal Data that would
constitute Supplier's functioning in the capacity of a “controller,” as such
capacity may be identified and defined in the respective applicable Privacy Laws
and Supplier shall promptly notify CoreLogic if it believes that any use of
Personal Data by Supplier contemplated under this





--------------------------------------------------------------------------------




Agreement or to be undertaken as part of the Services would constitute Supplier
so functioning in the capacity of a “controller”. The Parties acknowledge that,
for purposes of the European Data Protection Legislation and similar legislation
in other jurisdictions, Supplier will act as a Data Processor in relation to all
Personal Data it accesses under this Agreement, that CoreLogic is the Data
Controller with respect to such Personal Data, and that Supplier will act in
accordance with CoreLogic's instructions in relation to such Personal Data.


v.
Supplier shall also comply with applicable Laws relating to Personal Data and
the handling, processing, security and transfer of Personal Data in
jurisdictions that impact Services or Personal Data, whether such Laws are in
place as of the Commencement Date or are enacted, adopted or otherwise come into
effect during the term of this Agreement. Supplier and CoreLogic agree to
cooperate to enter into any appropriate agreements relating to such new Laws as
and when they apply, including data processing agreements between Supplier or
the applicable Supplier Affiliate and the applicable CoreLogic Affiliate(s).
Supplier, its Affiliates and Subcontractors shall cooperate with CoreLogic with
respect to any registrations, filings or responses for applicable governmental
organizations, data protection authorities, data protection working groups or
commissions, works councils, or other third party obligations and requests
related to the Services.



b.
Limitations on Use. Supplier agrees that Supplier and Supplier Personnel will
not use Personal Data for any purpose or to any extent other than as necessary
to fulfill Supplier's obligations under this Agreement. Supplier and Supplier
Personnel shall not process, transfer or disseminate Personal Data without the
approval of CoreLogic unless expressly provided for in this Agreement. Supplier
shall take appropriate action to ensure that Supplier Personnel having access to
Personal Data are advised of the terms of this Section 13.3 and trained
regarding their handling of Personal Data. All such Supplier Personnel's access
to Personal Data must be governed by a non-disclosure agreement that prohibits
the personnel from using, disclosing or copying the Personal Data for any
purpose except as required for the performance of this Agreement. Supplier is
and Supplier shall be responsible for any failure of Supplier Personnel to
comply with the terms and conditions regarding Personal Data.



c.
Limitations on Disclosure. When interfacing with the applicable Eligible
Recipient regarding Personal Data, Supplier shall only disclose or transmit
Personal Data to those Eligible Recipient employees and Third Party Contractors
authorized by the CoreLogic Relationship Manager or his or her designee or
identified in the Policy and Procedures Manual.



d.
Unauthorized Disclosure or Access. If Supplier or Supplier Personnel have
knowledge of or suspect any unauthorized possession, use, knowledge, loss,
disclosure of or access to Personal Data in contravention of this Agreement,
Supplier shall, in addition to its obligations with regard to Security Incidents
set forth in Section 13.2(b)(iii), (i) immediately report to CoreLogic such
possession, use, knowledge, loss, disclosure or access to Personal Data and
promptly furnish to CoreLogic all known details; (ii) immediately take steps to
mitigate any harmful effects of such possession, use, knowledge, loss,
disclosure or access; (iii) cooperate with CoreLogic in any investigation,
litigation, or provision of notices that *** appropriate and (iv) promptly use
*** efforts to prevent further possession, use, knowledge, disclosure or loss of
Personal Data in contravention of this Agreement. To the extent any unauthorized
disclosure of or access to Personal Data arises out of or is connected to a
breach by Supplier or Supplier Personnel of Supplier's obligations under this
Agreement, *** (A) the costs incurred by Supplier in complying with its legal
obligations relating to such breach, and (B) in addition to any other damages
*** be *** for under this Agreement, the following costs incurred by *** in
responding to such breach, to the extent applicable: (1) the cost of providing
notice to affected individuals; (2) the cost of providing notice to government
agencies, credit bureaus, and/or other required entities; (3) *** individuals
with *** (which *** to the extent CoreLogic then owns a business engaged in
providing ***) for a specific period not to exceed *** months or the minimum
time period provided by applicable Law, whichever is longer; (4) *** for such
*** for a specific period not to exceed *** days; (5) the cost of any other
measures required under applicable Law; and (6) any other Losses for which ***
would be liable under this Agreement.



13.4    Survival.


Each Party's obligations under this Article 13 with respect to (a) Personal Data
and Confidential Information consisting of or related to the trade secrets of
the other Party or an Eligible Recipient shall survive the expiration or
termination of this Agreement and shall be perpetual; and (b) all other
Confidential Information shall survive such expiration or termination for ***
years from the later of such expiration or termination; provided, however, that
passage of such *** year period shall not relieve a Party of responsibility for
any breach of this Article 13 occurring during or before such *** year period.
14.
OWNERSHIP OF MATERIALS.







--------------------------------------------------------------------------------




14.1    CoreLogic Owned Materials.


(a)
Ownership of CoreLogic Owned Materials. For purposes of this Agreement, as
between the Parties, CoreLogic shall be the sole and exclusive owner of (i) all
Materials owned by the Eligible Recipients as of or after the Effective Date,
(ii) all enhancements and Derivative Works of such Materials, including all
United States and international patent, copyright and other intellectual
property rights in such Materials, and (iii) certain Developed Materials, as
provided in Section 14.2(a) and 14.2(d) (collectively, “CoreLogic Owned
Materials”).



(b)
License to CoreLogic Owned Materials. CoreLogic hereby grants to Supplier and,
to the limited extent necessary for Supplier to provide the Services, to
Subcontractors designated by Supplier that sign a written agreement to be bound
by terms at least as protective as the terms contained herein applicable to such
Materials, a non-exclusive, non-transferable, royalty-free limited right and
license during the Term (and thereafter to the extent necessary to perform any
Disengagement Services requested thereunder by CoreLogic) to access, use,
execute, reproduce, display, perform, modify, distribute and create Derivative
Works of the CoreLogic Owned Materials for the express and sole purpose of
providing the Services. Supplier and its Subcontractors shall have no right to
the source code to such CoreLogic Owned Materials unless and to the extent
approved in advance by CoreLogic. CoreLogic Owned Materials shall remain the
property of CoreLogic. Supplier and its Subcontractors shall not (i) use any
CoreLogic Owned Materials for the benefit of any person or Entity other than
CoreLogic, the other Eligible Recipients or the Authorized Users, (ii) separate
or uncouple any portions of the CoreLogic Owned Materials, in whole or in part,
from any other portions thereof unless and to the extent such separation or
uncoupling is necessary for Supplier to provide the Services, or (iii) reverse
assemble, reverse engineer, translate, disassemble, decompile or otherwise
attempt to create or discover any source code, underlying algorithms, ideas,
file formats or programming interfaces of the CoreLogic Owned Materials by any
means whatsoever, without the prior approval of CoreLogic, which may be withheld
at CoreLogic's sole discretion. Except as otherwise requested or approved by
CoreLogic, Supplier and its Subcontractors shall cease all use of CoreLogic
Owned Materials upon the end of the Term and the completion of any Disengagement
Services requested thereunder by CoreLogic pursuant to Section 20.8(b)(vii) and
shall certify such cessation to CoreLogic in a notice signed by an officer of
Supplier and each applicable Subcontractor.



(c)
License to CoreLogic Licensed Third Party Materials. Subject to Supplier or
CoreLogic, as applicable, having obtained any Required Consents, CoreLogic
hereby grants to Supplier, during the Term (and thereafter to the limited extent
necessary to perform any Disengagement Services requested by CoreLogic), for the
sole purpose of performing the Services and solely to the extent of CoreLogic's
underlying rights, the same rights of access and use as CoreLogic possesses
under the applicable software licenses with respect to CoreLogic licensed Third
Party Materials. CoreLogic also shall grant such rights to Subcontractors
designated by Supplier if and to the extent necessary for Supplier to provide
the Services; provided that, Supplier shall pay all additional fees, costs and
expenses associated with the granting of such rights to such Subcontractors.
Supplier and its Subcontractors shall comply with the duties, including use
restrictions and nondisclosure obligations, imposed on CoreLogic by such
licenses. In addition, each Subcontractor that uses such Third Party Materials
shall sign a written agreement to be bound by terms consistent with the terms
contained herein applicable to such Third Party Materials (including, to the
extent relevant, the terms specified in this Section 14.1 as well as those
pertaining to the ownership of such Materials and any Developed Materials, the
scope and term of the license, the restrictions on the use of such Materials,
and the obligations of confidentiality). Except as otherwise requested or
approved by CoreLogic (or the relevant licensor), Supplier and its
Subcontractors shall cease all use of such Third Party Materials upon the end of
the applicable Term and the completion of any Disengagement Services requested
thereunder by CoreLogic pursuant to Section 20.8(b)(vii).



14.2    Developed Materials.


a.
Ownership by ***. Except as provided in Sections 14.2(c) and (d) or otherwise
agreed by the Parties, *** shall be the sole and exclusive owner of all
Developed Materials, including all United States and international patent,
copyright and other intellectual property rights in such Materials. Such
Developed Materials shall be considered works made for hire (as that term is
used in Section 101 of the United States Copyright Act, 17 U.S.C. § 101, or in
analogous provisions of other applicable Laws) owned by CoreLogic. If any such
Developed Materials may not be considered a work made for hire under applicable
Law, *** hereby irrevocably assigns, and shall assign, to *** in perpetuity
without further consideration, all of *** worldwide rights, title and interest
in and to such Developed Materials, including United States and foreign
intellectual property rights. *** and the successors and assigns of *** shall
have the right to obtain and hold in their own name any intellectual property
rights in and to such Developed Materials. *** agrees to execute any documents
and take any other actions reasonably requested by *** to effectuate the
purposes of this Section 14.2(a). *** hereby grants to *** a license to such
Developed Materials on the same terms as described in Section 14.1(b). *** may,
in its sole discretion and upon such terms and at such financial arrangement as
CoreLogic





--------------------------------------------------------------------------------




and Supplier may agree, grant *** a license to use the Developed Materials for
other purposes and to sublicense such Developed Materials.


b.
*** Documentation. If any Developed Material includes Software, Supplier shall,
promptly as it is developed by Supplier, provide CoreLogic with all of the ***
object code and documentation for all CoreLogic owned Developed Materials. Such
*** technical documentation shall be sufficient to allow a reasonably
knowledgeable and experienced *** to maintain and support such Developed
Materials, and any user documentation for such Developed Materials shall
accurately describe in terms understandable by a *** the functions and features
of such Developed Materials and the procedures for exercising such functions and
features.



c.
*** Developed Materials. Notwithstanding Section 14.2(a), unless the Parties
agree otherwise, *** shall be the sole and exclusive owner of all Derivative
Works of *** Materials, including all United States and foreign patent,
copyright and other intellectual property rights in such Materials. *** and the
successors and assigns of *** shall have the right to obtain and hold in their
own name any intellectual property rights in and to such *** Developed
Materials. *** agrees to execute any documents and take any other actions
reasonably requested by *** to effectuate the purposes of this Section 14.2(c).
*** also grants *** certain license and other rights with respect to such
Developed Materials in Sections 14.3(a) and 14.6.



d.
Third Party Materials. The ownership of Derivative Works of Third Party
Materials created by Supplier or its Subcontractors in the performance of the
Services shall, as between Supplier and CoreLogic, be considered Developed
Materials owned by the Party that is the licensee of such Third Party Materials
or, if both Parties are the licensee of such Third Party Materials, owned by
***. For purposes of the foregoing, Supplier shall be deemed the licensee of
Third Party Materials licensed by its Subcontractors or Affiliates and CoreLogic
shall be deemed the licensee of Third Party Materials licensed by CoreLogic
Affiliates or any other Eligible Recipients. Each Party acknowledges and agrees
that its ownership of such Derivative Works may be subject to or limited by the
terms of the underlying agreement with the owner of the underlying Third Party
Materials; provided, that if a Derivative Work is to be made of Third Party
Materials provided by ***, *** shall notify *** in advance and obtain ***
consent prior to proceeding with such Derivative Work if the terms of any such
agreement will preclude or limit, as applicable, *** license rights in and to
such Derivative Work as contemplated in Sections 14.3 and 14.6.



e.
Disclosure by Supplier of ***. Supplier shall promptly disclose in writing to
CoreLogic each *** that is *** in connection with the Services. With respect to
each disclosure, Supplier shall indicate the *** or *** that it believes to be
*** or ***. This Section 14.2(e) will not apply to *** that are specifically
contemplated in the relevant Supplement.



f.
Waiver of Moral Rights. To the extent permitted by Law, Supplier hereby waives
and shall cause Supplier Personnel who will provide any Services to waive any
moral rights in the *** Developed Materials, such as the right to be named as
author, the right to modify, the right to prevent mutilation and the right to
prevent commercial exploitation, whether arising under the Berne Convention or
otherwise. *** acknowledges the receipt of equitable compensation for its
assignment and waiver of such moral rights and agrees to provide equitable
compensation to *** for any assignment or waiver of moral rights.



14.3    Supplier Owned Materials.


a.
Ownership of Supplier Owned Materials. For purposes of this Agreement, as
between the Parties, Supplier shall be the sole and exclusive owner of the (i)
Materials lawfully owned or acquired by it prior to the Effective Date, (ii)
Materials acquired by Supplier on or after the Effective Date other than
acquisitions for an Eligible Recipient in connection with the performance of the
Services, (iii) Developed Materials that are Derivative Works of Supplier owned
intellectual property, Software and Materials created by or for Supplier as
provided in Section 14.2(c), and (iv) except as provided in Sections 14.2(a) and
14.2(d), intellectual property, Software and Materials developed by or on behalf
of Supplier, including all United States and foreign intellectual property
rights in such Materials (collectively, “Supplier Owned Materials”).



b.
License to Supplier Owned Materials. As of the Commencement Date, Supplier
hereby grants to *** (and at CoreLogic's request, *** that sign a written
agreement with *** to be bound by terms at least as protective as the terms
contained herein applicable to such Materials), at ***, a *** and ***, to ***
and *** the Supplier Owned Materials (including all *** tools, documentation,
*** and *** related), during the Term and *** period, for the benefit of ***, to
the extent required to (i) receive the *** of the *** provided by Supplier, (ii)
monitor, access, interface with or use the Materials and Software then being
used *** to the extent contemplated by this Agreement,





--------------------------------------------------------------------------------




(iii) perform or have performed services and functions that *** to the ***
provided by Supplier, (iv) perform, or have performed services or functions
previously *** by *** in circumstances in which the services or functions in
question have not been *** or *** from *** or (v) perform or have performed
services that are *** as or *** to the *** to the extent such Supplier Owned
Material is necessary to *** or further *** CoreLogic Owned Materials, CoreLogic
licensed Third Party Materials or other Materials as to which CoreLogic holds
*** under this Agreement. The rights and obligations of the *** with respect to
such Supplier Owned Materials following the expiration or termination of this
Agreement or termination of any Service are set forth in Section 14.6.


c.
License to Supplier Third Party Materials. As of the Commencement Date and
subject to Supplier having obtained any Required Consents, Supplier hereby
grants to *** (and at CoreLogic's request, *** that sign a written agreement
with *** to be bound by terms at least as protective as the terms contained
herein applicable to such Third Party Materials), at *** charge, a *** and ***
to *** and/or *** the Third Party Materials as to which Supplier holds the
license or for which Supplier is financially responsible under this Agreement
(including all available modifications, substitutions, ***, tools,
documentation, *** and ***), during the Term and any Disengagement Services
period, for the benefit of ***, solely to (i) receive the *** of the ***
provided by Supplier, (ii) monitor, access, interface with or use the Materials
and Software then being used *** to the extent contemplated by this Agreement,
(iii) perform or have performed services and functions that *** to the ***
provided by Supplier, (iv) perform, or have performed services or functions
previously *** by *** in circumstances in which the services or functions in
question have not been *** or *** from Supplier, or (v) perform or have
performed services that are *** to *** to the extent such Third Party Materials
are necessary to maintain, support, enhance or further develop CoreLogic Owned
Materials, CoreLogic licensed Third Party Materials or other Materials as to
which CoreLogic holds a license under this Agreement. The rights and obligations
of *** and *** with respect to such Supplier licensed *** following the
expiration or termination of this Agreement or termination of any Service are
set forth in Section 14.6.



d.
Embedded Materials. To the extent that *** Materials are embedded in any
Developed Materials owned by ***, *** shall not be deemed to have assigned its
intellectual property rights in such *** Materials to ***, but *** hereby grants
to *** (and at *** request, *** that sign a written agreement with *** to be
bound by terms at least as protective as the terms contained herein applicable
to such Materials) a *** (provided that *** may seek to enjoin any specific
action by *** or *** that is a breach of the license set forth in this Section
14.3(d)), non-exclusive, *** license, *** the *** to *** to *** and *** of such
*** Materials for the benefit of *** and *** for so long as such *** Materials
remain embedded in such Developed Materials and are not separately commercially
exploited. *** shall, at *** request and subject to Section 14.6(b)(ii), provide
to *** the *** object code for such embedded *** Materials.



14.4    Other Materials.


This Agreement shall not confer upon either Party intellectual property rights
in Materials of the other Party (to the extent not covered by this Article 14)
unless otherwise so provided elsewhere in this Agreement.


14.5    General Rights.


a.
Copyright Legends. Each Party agrees to reproduce copyright legends which appear
on any portion of the Materials which may be owned by the other Party or third
parties.



b.
No Implied Licenses. Except as expressly specified in this Agreement, nothing in
this Agreement shall be deemed to grant to one Party, by implication, estoppel
or otherwise, license rights, ownership rights or any other intellectual
property rights in any Materials owned by the other Party or any Affiliate of
the other Party (or, in the case of Supplier, any Eligible Recipient).



c.
Incorporated Materials. Should either Party incorporate into Developed Materials
any intellectual property subject to third party patent, copyright or license
rights, any ownership or license rights granted herein with respect to such
Materials shall be limited by and subject to any such patents, copyrights or
license rights; provided that, prior to incorporating any such intellectual
property in any Materials, the Party doing so discloses this fact and obtains
the prior approval of the other Party.



14.6    CoreLogic Rights Upon Expiration or Termination of Agreement.


As part of the Disengagement Services, Supplier shall provide the following to
the Eligible Recipients with respect to Materials and Software:




--------------------------------------------------------------------------------




a.
CoreLogic Owned Materials and Developed Materials. With respect to CoreLogic
Owned Materials (including CoreLogic owned Developed Materials), Supplier shall,
at no cost to CoreLogic:



i.
Deliver to CoreLogic all CoreLogic Owned Materials and all copies thereof in the
format and medium in use by Supplier in connection with the Services as of the
date of such expiration or termination; and



ii.
Following confirmation by CoreLogic that the copies of the CoreLogic Owned
Materials delivered by Supplier are acceptable and the completion by Supplier of
any Disengagement Services for which such CoreLogic Owned Materials are
required, destroy or securely erase all other copies of such CoreLogic Owned
Materials then in Supplier's possession and cease using such CoreLogic Owned
Materials and any information contained therein for any purpose.



b.
Supplier Owned Materials. Subject to the final paragraph of this Section
14.6(b), with respect to Materials owned by Supplier, Supplier Affiliates or
(subject to Section 6.5(c)), Subcontractors, and that are either (i) *** the
relevant Deliverable(s), or (ii) *** by *** to *** the Services (and any ***
tools, *** and ***) and *** for *** or *** to *** to *** or *** under this
Agreement (the “Integral Supplier Owned Materials”), unless CoreLogic otherwise
agrees in writing *** to *** of such Materials in the *** the Services:



i.
Supplier hereby grants to *** (and, at *** election, *** that sign a written
agreement with CoreLogic to be *** at least as *** as the *** applicable to such
Materials) a *** non-exclusive, *** license to ***, execute, ***, display,
perform, *** and *** such Integral Supplier Owned Materials, in each case *** of
the *** upon the expiration or termination of the Term with respect to the
Services for which such Integral Supplier Owned Materials were used;



ii.
Supplier shall *** to *** (and, at *** election, to *** that sign a written
agreement with *** to be *** at least as *** as the *** applicable to such
Materials) (A) a *** of *** Integral Supplier Owned Materials and related
documentation, (B) the *** for such Integral Supplier Owned Materials to the
extent such *** is reasonably *** to *** them to use *** Integral Supplier Owned
Materials, (C) (1) the *** for such Integral Supplier Owned Materials that are
not *** and (2) the *** if Supplier does not offer or provide *** and other ***
for such Materials as provided in Section ***, and (D) the *** and *** for such
Integral Supplier Owned Materials that are *** if Supplier does not offer or
provide *** and other *** for such Materials as provided in Section ***; and



iii.
Supplier shall offer to provide to *** (and, at *** election, to *** that sign a
written agreement with *** to be *** by *** at least as *** as the ***
applicable to such Integral Supplier Owned Materials) *** and other *** for ***
Integral Supplier Owned Materials on Supplier's *** and conditions for such
services.



Unless *** otherwise agrees prior to *** of such Integral Supplier Owned
Materials in the performance of the Services, the Eligible Recipients (and, at
CoreLogic's election, ***) shall *** to *** in connection with its receipt of
the licenses and other rights above.
Supplier shall not *** any such Integral Supplier Owned Materials for which ***
to offer *** or other *** without *** (and *** such ***, Supplier's use of any
such Integral Supplier Owned Materials shall *** to *** such license and other
rights to CoreLogic, CoreLogic Affiliates, the Eligible Recipients and
designated Third Party Contractors).
c.
Third Party Materials. Unless CoreLogic otherwise agrees in advance in writing
in accordance with Section 6.5(c), with respect to Third Party Materials
licensed by Supplier or Supplier Affiliates or Subcontractors and that are
either (i) embedded in the relevant Deliverable(s), or (ii) used by them to
provide the Services (and any modifications, enhancements, Upgrades,
methodologies, tools, documentation, materials and media related thereto) and
*** for *** or *** to *** to *** the *** this *** (the “Integral Third Party
Materials”), Supplier hereby grants to *** (and, at *** election, to *** that
sign a written agreement with *** to be bound by terms *** as *** as the *** to
*** ) a *** the same *** with respect to such Integral Third Party Materials
available to Supplier (or the applicable Supplier Affiliates or Subcontractors),
on terms and conditions that are at least as favorable in all material respects
as those applicable to Supplier (or the applicable Supplier Affiliate or
Subcontractor), for the benefit of the Eligible Recipients upon the expiration
or termination of the Term with respect to the Services for which such Integral
Third Party Materials were used; provided that, during the Disengagement
Services period, Supplier may, with CoreLogic's approval, substitute one of the
following for ***: (i) the assignment to ***, the *** and such ***, of the
underlying license for such Integral Third Party Materials; or (ii) the
procurement for *** and such *** of either a (a) new license (with terms at
least as favorable as those in the license held by Supplier or its Affiliates or
Subcontractors and with the right





--------------------------------------------------------------------------------




to grant sublicenses) to such Integral Third Party Materials for the benefit of
the ***, or (iii) substitute license for Integral Third Party Materials
sufficient to perform, ***, support or resources and at the levels of
performance and efficiency required by this Agreement, the functions of the
Integral Third Party Materials necessary to enable CoreLogic or its designee to
provide the Services for which such Integral Third Party Materials were used.


Unless CoreLogic has otherwise agreed in advance, the Eligible Recipients (and,
to the extent applicable, Third Party Contractors) shall *** be *** to *** or
*** in connection with its receipt of *** and *** specified in this Section
14.6(c). In addition, unless CoreLogic has otherwise agreed in advance, Supplier
shall deliver to the Eligible Recipients (and, to the extent applicable, Third
Party Contractor(s)) a *** of *** Integral Third Party Materials (including ***,
to the extent it has been available to Supplier) and related *** and shall,
unless CoreLogic otherwise agrees in advance in writing in accordance with
Section 6.5(c), *** maintenance, support and other services to *** to be *** to
*** (and, at *** election, to their designee(s)) to the extent it has been ***
to ***. CoreLogic, however, shall be obligated to *** or *** to *** after the
expiration or termination of the Term with respect to the Services for which
such Integral Third Party Materials were used, for the right to use and receive
maintenance or support related thereto, but only to the extent *** to *** if it
had *** to *** the licenses in question or *** has agreed in advance to *** such
***.
To the extent CoreLogic has agreed in advance *** any *** in connection with its
receipt of such *** or *** rights, Supplier shall, at CoreLogic's request,
identify the *** options available to the Eligible Recipients and the ***
associated with each. Supplier shall use commercially reasonable efforts to
obtain the most favorable options and the *** or *** for Integral Third Party
Materials. Supplier shall not commit any *** to *** any *** without CoreLogic's
prior approval. If the licensor offers more than one form of license, CoreLogic
(not Supplier) shall select the form of license to be received by CoreLogic,
***.
15.
REPRESENTATIONS, WARRANTIES and covenants.



15.1    Work Standards.


Supplier represents and warrants that: (i) the Services shall be rendered with
***, due care, skill and diligence; (ii) the Services shall be executed in a
workmanlike manner, in accordance with the Service Levels and standards and
practices *** by *** performing *** to the Services; (iii) Supplier shall use
adequate numbers of qualified individuals with suitable training, education,
experience, know-how, competence and skill to perform the Services; (iv)
Supplier shall provide such individuals with training as to *** and *** to their
*** in the CoreLogic's and/or the Eligible Recipients' environment; and (v)
Supplier shall have the resources, capacity, expertise and ability in terms of
Equipment, Materials, know-how and personnel to provide the Services.
15.2    Materials.


(a)
Ownership and Use. Subject to each Party obtaining the applicable Required
Consents pursuant to Article 5, Supplier represents and warrants that it is
either the owner of, or authorized to use, any and all Materials provided and
used by Supplier in providing the Services. As to any such Materials that
Supplier does not own but is authorized to use, excluding Materials provided to
Supplier by CoreLogic, Supplier shall advise CoreLogic as to the *** of *** with
regard to such Materials to the extent any limitation in such rights would ***
under this Agreement.



(b)
Performance. Supplier represents and warrants that any Supplier Owned Materials
will perform in *** with its *** and will provide the functions and features and
operate in the manner described in its ***.



(c)
Developed Materials Compliance. Supplier represents and warrants that Developed
Materials shall be free from material errors in operation and performance, shall
Comply with the Specifications in all material respects, shall provide the
functions and features and operate in the manner described in the applicable
Supplement, Work Order or as otherwise agreed to by the Parties, and will
otherwise be free from any material defects for a specified number of months
after the *** of such Developed Materials by CoreLogic (the “Warranty Period”).
Unless otherwise specified in a Supplement or Work Order, the Warranty Period
shall be *** for Developed Materials that execute on a *** or *** cycle; *** for
Developed Materials that execute on a *** cycle; and *** for Developed Materials
that execute on *** cycle. During the Warranty Period, Supplier shall repair,
replace or correct any failure to Comply at no additional charge to CoreLogic
and shall use *** efforts to do so *** as ***. If Supplier fails or is unable to
repair, replace or correct such nonconforming Developed Materials, CoreLogic
shall, in addition to any and all other remedies available to it hereunder, be
entitled to *** Supplier *** of *** and/or *** to such Developed Material. The
foregoing warranty is *** and not *** of any obligation Supplier may have to ***
pursuant to an applicable Supplement.







--------------------------------------------------------------------------------




(d)
Nonconformity of Supplier Owned Software. In addition to the foregoing, if
Supplier Owned Materials (excluding Supplier owned Developed Materials, which
are addressed in Section 15.2(c)) do not Comply with the Specifications and
criteria set forth in this Agreement or the applicable Supplement, and/or
adversely affect the Services provided hereunder, Supplier shall *** or *** such
Supplier Owned Materials ***.



15.3    Non-Infringement.


a.
Performance of Responsibilities. Except as otherwise provided in this Agreement,
each Party represents and warrants that it shall perform its responsibilities
under this Agreement in a manner that does not infringe, or constitute an
infringement or misappropriation of, any patent, copyright, trademark, trade
secret or other proprietary rights of any third party; provided, however, that
the performing Party shall not have any obligation or liability to the extent
any infringement or misappropriation is caused by (i) modifications made by the
other Party or its contractors or subcontractors, without the knowledge or
approval of the performing Party, (ii) the other Party's combination of the
performing Party's work product or Materials with items not furnished, specified
or *** by the performing Party or contemplated by this Agreement, (iii) a breach
of this Agreement by the other Party, (iv) the failure of the other Party to use
corrections or modifications provided by the performing Party offering
equivalent features and functionality, or (v) Third Party Software, except to
the extent that such infringement or misappropriation arises from the failure of
the performing Party to obtain the necessary licenses or Required Consents or to
abide by the limitations of the applicable Third Party Software licenses. Each
Party further represents and warrants that it will not use or create materials
in connection with the Services which are libelous, defamatory, obscene or
otherwise infringe another individual's privacy rights.



b.
Third Party Software Indemnification. In addition, with respect to Third Party
Software provided by Supplier pursuant to this Agreement, Supplier will *** to
obtain and provide intellectual property indemnification for *** (or obtain
intellectual property indemnification for itself and enforce such
indemnification on behalf of ***) from the suppliers of such Software. Supplier
will *** to ensure that, such indemnification shall be (i) comparable to the
intellectual property indemnification provided by Supplier to *** under this
Agreement, or (ii) the *** indemnification available in *** for the same or
substantially similar types of software products.



15.4    Authorization.


Each Party represents, warrants and covenants to the other that:
a.
Corporate Existence. It is a corporation duly incorporated, validly existing and
in good standing under the Laws of its state of incorporation;



b.
Corporate Power and Authority. It has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement;



c.
Legal Authority. It has obtained all licenses, authorizations, approvals,
consents or permits that it is required to obtain under this Agreement or, if
not specifically provided for under this Agreement, that it is required to
perform its obligations under this Agreement under all applicable Laws of all
authorities having jurisdiction over the Services, except to the extent the
failure to obtain any such license, authorizations, approvals, consents or
permits is, in the aggregate, immaterial;



d.
Due Authorization. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement by such
Party have been duly authorized by the requisite corporate action on the part of
such Party; and



e.
No Violation or Conflict. The execution, delivery, and performance of this
Agreement shall not constitute a violation of any judgment, order, or decree; a
material default under any material contract by which it or any of its material
assets are bound; or an event that would, with notice or lapse of time, or both,
constitute such a default.



15.5    CoreLogic Code of Conduct.


Supplier represents and warrants that, in the performance of the Services and
its other contractual obligations hereunder, it shall comply, and shall cause
Supplier Subcontractors and Supplier Personnel to comply, with the CoreLogic
Code of Conduct as set forth in Schedule 8.
15.6    Disabling Code.




--------------------------------------------------------------------------------






Supplier represents and warrants that, without the prior written consent of
CoreLogic, Supplier shall not insert into the Software any code that *** be
invoked to disable or otherwise shut down all or any portion of the Services.
Supplier further represents and warrants that, with respect to any disabling
code that is part of the Software, Supplier shall not invoke or cause to be
invoked such disabling code at any time, including upon expiration or
termination of this Agreement for any reason, without CoreLogic's prior written
consent. Supplier also represents and warrants that it shall not use Third Party
Software containing disabling code without the prior approval of CoreLogic. For
purposes of this provision, (i) code that serves the function of ensuring
software license compliance (including passwords) shall not be deemed disabling
code, provided that Supplier notifies CoreLogic in advance of all such code and
obtains CoreLogic's approval prior to installing such code in any Software,
Equipment or System and (ii) code that is disabling (as described in this
Section 15.6) due to unintentional errors, flaws or bugs in such code shall not
be deemed disabling code.
15.7    Compliance with Laws.


a.
Compliance by Supplier. Subject to Section *** and ***, Supplier represents and
warrants that, with respect to the Services and the performance of any of its
legal and contractual obligations hereunder, it is and shall be in compliance in
all material respects with all applicable Laws during the Term and any
Disengagement Services period, including *** and *** applicable permits,
certificates, approvals and inspections required of Supplier under such Laws. If
a charge of non-compliance by Supplier with any such Laws occurs and such
non-compliance has or *** be *** to have a *** on the *** or *** of the Services
by CoreLogic, Supplier shall *** CoreLogic of ***.



b.
Compliance by CoreLogic. Subject to Section 15.7(a), (e) and (f), CoreLogic
represents and warrants that, with respect to the performance by the Eligible
Recipients of CoreLogic's legal and contractual obligations under this
Agreement, it is and shall be in compliance in all material respects with all
applicable Laws for the Term and any Disengagement Services period, including
identifying and procuring applicable permits, certificates, approvals and
inspections required of CoreLogic under such Laws.



c.
Compliance Data and Reports. At no additional charge, Supplier shall provide
CoreLogic with data and reports in Supplier's possession that are necessary for
CoreLogic to comply with, all Laws applicable to the Services.



d.
Notice of Laws. CoreLogic shall use commercially reasonable efforts to be and
remain familiar with the Laws and changes in Laws specifically applicable to the
principal businesses of CoreLogic and the Eligible Recipients, the performance
of CoreLogic's (including the Eligible Recipients') obligations under this
Agreement and shall notify Supplier of such Laws and changes in Laws to the
extent they relate to Supplier's provision of the Services or Supplier's
performance of its other obligations under this Agreement (collectively,
“CoreLogic Laws”). Supplier shall be and remain familiar with all other Laws and
changes in Laws applicable to the principal businesses of Supplier, the Services
or the performance of Supplier's obligations under this Agreement and shall ***
CoreLogic of *** and *** in *** to the extent they *** to *** or the other ***
receipt or use of *** (collectively, “Supplier Laws”). For the avoidance of
doubt, Supplier Laws shall include Laws applicable to (i) the technical,
organizational and security measures to be implemented and maintained by
Supplier and/or at Supplier Facilities to safeguard Personal Data, (ii) the
restrictions or prohibitions on the use or disclosure of Personal Data by
Supplier and/or Supplier Personnel, and (iii) particular compliance functions to
the extent set forth in the applicable Supplement.



Supplier shall, through the Supplier Personnel, use *** efforts to maintain
general familiarity with *** Laws, and shall bring additional or changed
requirements of which it becomes aware to CoreLogic's attention. *** will be
responsible for *** failure to comply with *** if *** failure to *** under this
Agreement causes *** to be out of compliance with ***. In such event, *** shall
provide written notice to *** regarding the failure to comply, and in
consultation with *** as to mitigation and next steps and subject to *** prior
approval of those steps, *** shall have the opportunity to remediate the
underlying cause of such failure. Subject to its non-disclosure obligations
under other *** contracts, *** also shall make commercially reasonable efforts
to obtain information regarding such requirements from *** other *** and to
communicate such information to *** in a timely manner. At CoreLogic's request,
Supplier Personnel shall participate in CoreLogic provided compliance training
programs.
e.
Interpretation of Laws or Changes in Laws. CoreLogic shall be responsible, with
Supplier's cooperation and assistance, for interpreting CoreLogic Laws or
changes in CoreLogic Laws and for identifying the impact of CoreLogic Laws or
changes in CoreLogic Laws on Supplier's performance and CoreLogic's and/or the
other Eligible Recipients' receipt and use of the Services. Supplier shall be
responsible, with CoreLogic's cooperation and assistance, for interpreting
Supplier Laws or changes in Supplier Laws and for identifying the impact of
Supplier Laws or changes in Supplier Laws on Supplier's performance and any
Eligible Recipients' receipt and use of the Services. To the extent





--------------------------------------------------------------------------------




the impact of any Supplier Law or change in Supplier Law cannot be readily
identified by Supplier, the Parties shall cooperate in interpreting such Law or
change in Law and shall seek in good faith to identify and agree upon the impact
on Supplier's performance and *** and *** of the Services. If Supplier
reasonably concludes, after due inquiry, that the compliance obligations
associated with any Supplier Law or change in Supplier Law are unclear or that
there is more than one reasonable approach to achieving compliance, Supplier
shall *** regarding the appropriate approach to compliance, which approach shall
ultimately be determined by Supplier in its reasonable discretion, and, to the
extent reasonably possible, shall implement the approach that is *** with *** to
the *** and rights of the Parties as expressed in this Agreement.


f.
Implementation of Changes in Laws. Each Party shall be operationally responsible
for any changes to its own Systems and processes required by any change in Laws.
*** shall be *** for the *** with that change in Laws if (i) *** would have ***
with that change in Law *** into this Agreement or (ii) *** is required to
comply with the change in Law as a direct result of the *** (provided that,
solely with respect to Supplement A, this clause (ii) shall not be applicable
for the first twelve (12) months after the Supplement Effective Date of
Supplement A). If a Party is operationally but not financially responsible for a
change in Laws, the financially responsible Party shall reimburse the
operationally responsible Party for the reasonable cost of making the required
operational changes.



g.
Export Control.



i.
The Parties acknowledge that certain products, technology, technical data and
software (including certain services and training) and certain transactions may
be subject to export controls and/or sanctions under the Laws of the United
States and other countries and jurisdictions (including the Export
Administration Regulations, 15 C.F.R. §§730-774, the International Traffic in
Arms Regulations, 22 C.F.R. Parts 120-130, and sanctions programs implemented by
the Office of Foreign Assets Control of the U.S. Department of the Treasury). No
Party shall directly or indirectly export or re-export any such items or any
direct product thereof or undertake any transaction or service in violation of
any such Laws.



ii.
For any products, technology, technical data or software provided by any
Eligible Recipient to Supplier (“CoreLogic Export Materials”), *** shall be
responsible for obtaining all necessary export authorizations and licenses for
the export of such CoreLogic Export Materials (a) within Supplier's enterprise,
(b) from Supplier to Supplier Subcontractors, (c) from Supplier Subcontractors
to Supplier or (d) where Supplier has directed, this Agreement provides, or the
Parties have agreed that CoreLogic will export such Materials directly to a
member of Supplier's enterprise or a Supplier Subcontractor, in each case as
contemplated by this Agreement.



iii.
*** shall identify the specific export control status of, and be responsible for
obtaining all necessary export authorizations and licenses for the “export” or
“re-export” of products, technology, technical data or software provided by
Supplier or its Affiliates or Subcontractors to any Eligible Recipient.



h.
Compliance with Anti-Corruption Laws. Each Party represents and warrants that it
is fully aware of and will comply with, and in the performance of its
obligations hereunder will not take any action or omit to take any action that
would cause either Party to be in violation of, (i) U.S. Foreign Corrupt
Practices Act, (ii) U.K. Anti-Bribery Act, (iii) India Prevention of Corruption
Act of 1988, or (iv) any regulations promulgated under any such laws. Supplier
represents and warrants that neither it nor any of the Supplier Personnel is an
official or employee of any government (or any department, agency or
instrumentality of any government), political party, state owned enterprise or a
public international organization such as the United Nations, or a
representative or any such person (each, an “Official”). Supplier further
represents and warrants that, to its knowledge, neither it nor any of the
Supplier Personnel has offered, promised, made or authorized to be made, or
provided any contribution, thing of value or gift, or any other type of payment
to, or for the private use of, directly or indirectly, any Official for the
purpose of influencing or inducing any act or decision of the Official to secure
an improper advantage in connection with, or in any way relating to, (i) any
government authorization or approval involving CoreLogic, or (ii) the obtaining
or retention of business by CoreLogic. Supplier further represents and warrants
that it will not in the future offer, promise, make or otherwise allow to be
made or provide any payment and that it will take all lawful and necessary
actions to ensure that no payment is promised, made or provided in the future by
any of the Supplier Personnel. *** will be deemed to be ***.



i.
Responsibility. Subject to Section 15.7(e), Supplier shall be responsible for
any liability imposed on Supplier or any *** resulting from any failure of
Supplier or its Subcontractors or persons acting at Supplier's direction to
comply with Supplier's obligations under this Section 15.7, unless and to the
extent such failure *** from the sole acts or omissions of CoreLogic, an
Eligible Recipient or a Third Party Contractor in contravention of CoreLogic's
obligations under this Section 15.7.





--------------------------------------------------------------------------------






***
15.8    Interoperability.


Supplier represents and warrants that the Software, Equipment and Systems used
by Supplier to provide the Services and for which Supplier is financially or
operationally responsible under this Agreement, are and, subject to Sections 4.3
and 9.6, will remain during the Term and any Disengagement Services period,
compatible and interoperable with the *** (including the software, equipment and
systems used by *** to provide the *** or *** services and/or which may deliver
records to, receive records from, or otherwise interact with the Software,
Equipment and/or Systems used by Supplier to receive the Services) as and to the
extent necessary to provide the Services.
15.9    Disclaimer.


EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATIONS, CONDITIONS OR WARRANTIES TO THE OTHER PARTY, WHETHER
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES AND CONDITIONS OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND IMPLIED WARRANTIES AND
CONDITIONS FROM COURSE OF DEALING OR USAGE OF TRADE.
16.
INSURANCE AND RISK OF LOSS.



16.1    Insurance.


During the Term, Supplier shall keep in full force and effect and maintain at
its sole cost and expense the policies of insurance set forth in Schedule 9,
with the specified minimum limits of liability specified therein.
16.2    Risk of Loss.


(a)
General. Subject to Section 17.3, Supplier and CoreLogic each shall be
responsible for damage, destruction, loss, theft or governmental taking of their
respective tangible property or real property (whether owned or leased) and each
Party agrees to look only to its own insuring arrangements with respect to such
damage, destruction, loss, theft, or governmental taking. Each Party shall
promptly notify the other Party of any such damage, destruction, loss, theft, or
governmental taking of such other Party's tangible property or real property
(whether owned or leased) in the possession or under the control of such Party.



(b)
Waiver. Supplier and CoreLogic hereby waive, on behalf of themselves and shall
cause their respective insurers to issue appropriate waivers of subrogation
rights for, any claims that either may have against the other for loss or damage
resulting from perils covered by the All Risk Property Damage insurance policy.
It is understood that this waiver is intended to extend to all such loss or
damage whether or not the same is caused by the fault or neglect of either
Supplier or CoreLogic and whether or not insurance is in force. If required by
policy conditions, each Party shall secure from its property insurer a waiver of
subrogation endorsement to its policy, and deliver a copy of such endorsement to
the other Party if requested.



17.INDEMNITIES.


17.1    Indemnity by Supplier.


Supplier agrees to indemnify, defend and hold harmless the Eligible Recipients
and their respective officers, directors, employees, successors, and assigns
from any and all Losses and threatened Losses due to non-Party claims arising
from or in connection with any of the following:
(a)
Representations, Warranties and Covenants. Supplier's breach of any of the
representations, warranties and covenants set forth in Sections 15.3
(Non-Infringement), *** and ***.



(b)
*** Contracts. Supplier's decision to terminate or failure to observe or perform
any duties or obligations to be observed or performed on or after the
Commencement Date by Supplier under any of the *** or *** to *** or for which
*** has *** or *** pursuant to this Agreement.







--------------------------------------------------------------------------------




(c)
***. Supplier's failure to observe or perform any duties or obligations to be
observed or performed on or after the Commencement Date by Supplier under *** or
***, or any *** pertaining to such *** or ***, used by Supplier to provide the
Services.



(d)
*** or ***. Supplier's breach of its obligations with respect to *** or *** set
forth in Article ***.



(e)
Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights in contravention of Supplier's representations, warranties
and covenants in Sections 15.2 and 15.3.



(f)
Compliance with ***. Losses, including government fines, penalties, sanctions,
interest or other remedies resulting from Supplier's failure to perform its
responsibilities under this Agreement in *** with *** as required by this
Agreement.



(g)
Taxes. Taxes, together with interest and penalties, that are the responsibility
of Supplier under Section 11.3.



(h)
***. Services, products or systems provided by Supplier to a third party from
any *** or using any *** and not constituting Services provided to *** or
consumer pursuant to this Agreement.



(i)
Affiliate, Subcontractor or Assignee Claims. Any claim, other than an
indemnification claim under this Agreement, initiated by (i) a Supplier
Affiliate or Subcontractor asserting rights under this Agreement or (ii) any
entity to which Supplier assigned, transferred, pledged, hypothecated or
otherwise encumbered its rights to receive payments from CoreLogic under this
Agreement.



(j)
Employment Claims. Any claim relating to any: (i) violation by Supplier,
Supplier Affiliates or Subcontractors, or their respective officers, directors,
employees, representatives or agents, of any Laws or any common law protecting
persons or members of protected classes or categories, including Laws
prohibiting discrimination or harassment on the basis of a protected
characteristic; (ii) liability arising or resulting from the employment of
Supplier Personnel (including each Continuing Employee from and after the
applicable Supplement Effective Date), by Supplier, Supplier Affiliates or
Subcontractors (including liability for any social security or other employment
taxes, workers' compensation claims and premium payments, and contributions
applicable to the wages and salaries of such Supplier Personnel); (iii) payment
or failure to pay any salary, wages, pensions, benefits or other compensation
due and owing to any Supplier Personnel, (including each Continuing Employees
from and after the applicable Supplement Effective Date), (iv) employee pension
or other benefits of any Supplier Personnel, (including Continuing Employees
from and after the applicable Supplement Effective Date); (v) failure on the
part of Supplier or any Supplier Affiliate or Subcontractor to comply with the
terms of any *** or *** between Supplier (or its Affiliates) and a ***; (vi)
failure to comply with its obligations set forth in Schedule ***, and/or (vii)
*** the employment relationship of Supplier Personnel with Supplier, Supplier
Affiliates or Subcontractors or the termination of such relationship, including
claims for wrongful discharge, claims for breach of express or implied
employment contract and claims of co-employment or joint employment, except, in
each case, to the extent resulting from the *** of CoreLogic, the other Eligible
Recipients, or Third Party Contractors or the failure of CoreLogic, the other
Eligible Recipients, or Third Party Contractors to comply with CoreLogic's
responsibilities under this Agreement.



17.2    Indemnity by CoreLogic.


CoreLogic agrees to indemnify, defend and hold harmless Supplier and its
Affiliates' officers, directors, employees, successors, and assigns, from any
Losses and threatened Losses due to non-Party claims arising from or in
connection with any of the following:
a.
Representations, Warranties and Covenants. CoreLogic's breach of any of the
representations, warranties and covenants set forth in Sections 15.3
(Non-Infringement), 15.4 (Authorization) and 15.7 (Compliance with Laws).



b.
Assigned Contracts. CoreLogic's failure to observe or perform any duties or
obligations to be observed or performed prior to the Commencement Date by
CoreLogic under any of the Third Party Software licenses, Equipment leases or
Third Party Contracts assigned to Supplier by CoreLogic pursuant to this
Agreement.



c.
Reserved.



d.
Licenses, Leases or Contracts. CoreLogic's failure to observe or perform any
duties or obligations to be observed





--------------------------------------------------------------------------------




or performed by CoreLogic under any of the applicable Third Party Software
licenses, Equipment leases or Third Party Contracts to the extent CoreLogic is
financially or operationally responsible under this Agreement.
 
e.
Supplier's Confidential Information. CoreLogic's breach of its obligations with
respect to Supplier's Confidential Information set forth in Article 13.



f.
Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights in contravention of CoreLogic's representations, warranties
and covenants in Section 15.3.



g.
Taxes. Taxes, together with interest and penalties, that are the responsibility
of CoreLogic under Section 11.3.



h.
CoreLogic Affiliate, Eligible Recipient or Third Party Contractor Claims. Any
claim, other than an indemnification claim or insurance claim under this
Agreement, initiated by a CoreLogic Affiliate, an Eligible Recipient (other than
CoreLogic) or a CoreLogic Third Party Contractor asserting rights under this
Agreement.



17.3    Additional Indemnities.


Supplier and CoreLogic each agree to indemnify, defend and hold harmless the
other, and the Eligible Recipients and their respective Affiliates, officers,
directors, employees, successors, and assigns, from any and all Losses and
threatened Losses to the extent they arise from or in connection with any of the
following: (a) except as otherwise provided in Section 17.1(j), the death or
bodily injury of any agent, employee, customer, business invitee, business
visitor or other person caused by the *** or other *** of the indemnitor or the
*** of the indemnitor to comply with its obligations under this Agreement; and
(b) except as otherwise provided in Section 16.2, the damage, loss or
destruction of any real or tangible personal property caused by the *** or ***
of the indemnitor or the *** failure of the indemnitor to comply with its
obligations under this Agreement.
17.4    Infringement.


In the event that (a) any Materials, Equipment, or Services provided by Supplier
or its Affiliates or Subcontractors pursuant to this Agreement or used by them
in the performance of the Services are found, or in *** are *** to *** found, to
infringe upon the patent, copyright, trademark, trade secrets, intellectual
property or proprietary rights of any third party in *** in which Services are
*** performed or received under this Agreement, or (B) the continued use of such
Materials, Equipment, Software or Services is enjoined, Supplier shall, in
addition to defending, indemnifying and holding harmless CoreLogic as provided
in Section 17.1(e) and to the other rights CoreLogic may have under this
Agreement, promptly and at its own cost and expense and in such a manner as to
minimize the disturbance to the Eligible Recipients do one of the following: (i)
obtain for the Eligible Recipients the right to continue using such Materials,
Equipment, or Services; (ii) modify such Materials, Equipment, or Services so as
to no longer be infringing without degrading the performance or quality of the
Services or adversely affecting CoreLogic's and the Eligible Recipients'
intended use; or (iii) replace such item(s) with a non-infringing functional
equivalent reasonably acceptable to CoreLogic.
17.5    Indemnification Procedures.


With respect to non-Party claims which are subject to indemnification under this
Agreement (other than as provided in Section 17.6 with respect to claims covered
by Section 17.1(f)), the following procedures shall apply:
a.
Notice. Promptly after receipt by any person or Entity entitled to
indemnification under this Agreement of notice of the commencement or threatened
commencement of any civil, criminal, administrative, or investigative action or
proceeding involving a claim in respect of which the indemnitee will seek
indemnification hereunder, the indemnitee shall notify the indemnitor of such
claim in writing. No delay or failure to so notify an indemnitor shall relieve
it of its obligations under this Agreement except to the extent that such
indemnitor has suffered actual prejudice by such delay or failure. Within
fifteen (15) days following receipt of notice from the indemnitee relating to
any claim, but no later than five (5) days before the date on which any response
to a complaint or summons is due, the indemnitor shall notify the indemnitee
that the indemnitor elects to assume control of the defense and settlement of
that claim (a “Notice of Election”).



b.
Procedure Following Notice of Election. If the indemnitor delivers a Notice of
Election within the required notice period, the indemnitor shall assume sole
control over the defense and settlement of the claim; provided, however, that
(i) the indemnitor shall keep the indemnitee fully apprised at all times as to
the status of the defense, and (ii) the





--------------------------------------------------------------------------------




indemnitor shall obtain the prior written approval of the indemnitee before
entering into any settlement of such claim imposing financial or non-financial
obligations or restrictions on the indemnitee or constituting an admission of
guilt or wrongdoing by the indemnitee or ceasing to defend against such claim.
The indemnitor shall not be liable for any legal fees or expenses incurred by
the indemnitee following the delivery of a Notice of Election; provided,
however, that the indemnitee shall be entitled to employ counsel at its own
expense to participate on a monitoring, non-controlling basis, in the handling
of the claim. The indemnitor shall not be obligated to indemnify the indemnitee
for any amount paid or payable by such indemnitee in the settlement of any claim
if (x) the indemnitor has delivered a timely Notice of Election and such amount
was agreed to without the written consent of the indemnitor, (y) the indemnitee
has not provided the indemnitor with notice of such claim and a reasonable
opportunity to respond thereto, or (z) the time period within which to deliver a
Notice of Election has not yet expired.


c.
Procedure Where No Notice of Election Is Delivered. If the indemnitor does not
deliver a Notice of Election relating to any claim for which it is obligated to
indemnify the other Party hereunder within the required notice period, the
indemnitee shall have the right to defend the claim in such manner as it may
deem appropriate. The indemnitor shall promptly *** the indemnitee for all ***
and *** by the ***, including ***.



17.6    Indemnification Procedures - Governmental and Other Claims.


With respect to claims covered by Section 17.1(f), the following procedures
shall apply:
(k)
Notice. Promptly after receipt by CoreLogic of notice of the commencement or
threatened commencement of any action or proceeding involving a claim in respect
of which the indemnitee will seek indemnification pursuant to Section 17.1(f) or
(g), or any claim by a current or former CoreLogic employee, CoreLogic shall
notify Supplier of such claim in writing. No delay or failure to so notify
Supplier shall relieve Supplier of its obligations under this Agreement except
to the extent that Supplier has suffered actual prejudice by such delay or
failure.



(l)
Procedure for Defense. In addition to the procedures described in Section 17.5,
(i) Supplier shall employ only counsel *** CoreLogic in defending against such
claim (*** not to *** or ***); (ii) Supplier shall consult with CoreLogic prior
to taking any step that is reasonably expected to *** the *** and the ***; (iii)
CoreLogic shall have the right to *** of the *** and *** of *** with Supplier
*** to Supplier. If CoreLogic *** a ***, Supplier and CoreLogic will *** and in
*** in *** of the *** and *** of such claim.

 
17.7    Subrogation.


Except as otherwise provided in Section 16.1 or 16.2, if an indemnitor shall be
obligated to indemnify an indemnitee pursuant to any provision of this
Agreement, the indemnitor shall, upon payment of such indemnity in full, be
subrogated to all rights of the indemnitee with respect to the claims to which
such indemnification relates.
18.
LIABILITY.



18.1    Introduction.


Subject to the specific provisions and limitations of this Article 18, each
Party has or may enforce any rights and remedies available under applicable Law
with respect to the other Party's breach of its obligations under this Agreement
and applicable Law.
18.2    Limitation of Liability.


(a)
Exclusions from Limitations. EXCEPT AS PROVIDED IN THIS SECTION 18.2, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OTHER PERSON OR ENTITY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL, COLLATERAL, EXEMPLARY, OR PUNITIVE
DAMAGES OF ANY KIND OR NATURE WHATSOEVER *** (COLLECTIVELY, “CONSEQUENTIAL
DAMAGES”), REGARDLESS OF THE FORM OF THE ACTION OR THE THEORY OF RECOVERY,
WHETHER IN CONTRACT, WARRANTY, STRICT LIABILITY, TORT (INCLUDING, WITHOUT
LIMITATION, NEGLIGENCE) OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED IN
ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES OR SUCH DAMAGES COULD HAVE BEEN
REASONABLY FORESEEN BY SUCH PARTY.



(b)
Liability Cap.







--------------------------------------------------------------------------------




(i)
Except as provided in this Section 18.2, the total aggregate liability of each
Party under or in connection with this Agreement, regardless of the form of the
action or the theory of recovery, shall be limited to the greater of $*** or the
total Charges payable to Supplier under this Agreement during the *** period
preceding the last act or omission giving rise to such liability (the “Standard
Cap”). For avoidance of doubt, this liability cap is an aggregate liability cap
for this Agreement, all Supplements and all Companion Agreements. The
limitations specified in this Article 18 will survive and apply even if any
limited remedy specified in this Agreement is found to have failed of its
essential purpose.



(ii)
Except as provided in Section 18.2(c)(vi), the total aggregate liability of each
Party with respect to Losses occasioned by any breach of a Party's obligations
under *** shall be limited to an amount equal to *** the value of the Standard
Cap (the “Extended Cap”), and such Losses shall not be excluded as Consequential
Damages unless and until such Losses reach the amount of the Extended Cap, in
which case any such additional Losses may be excluded as Consequential Damages
and the Parties agree that the position that such Losses should be excluded as
Consequential Damages shall not be prejudiced by, and the Indemnified Party
shall not raise as an argument, the fact that any such Losses had not previously
been excluded as Consequential Damages;



(c)
Exceptions to Limitations of Liability. The limitations of liability set forth
in Sections 18.2(a) and (b) shall not apply with respect to:



(i)
Losses caused by the fraud, willful misconduct, or gross negligence of a Party.



(ii)
Losses that are the subject of indemnification under *** of this Agreement.



(iii)
Losses occasioned by *** refusal to *** or ***. For purposes of this provision,
“refusal” shall mean the *** by ***, in a manner impermissible under this
Agreement, of the *** of *** of the *** or *** then *** to be *** by *** under
this Agreement.



(iv)
Amounts paid under Section 17.3 with respect to death or bodily injury of an
agent, employee, customer, business invitee, business visitor or other person or
damage, loss or destruction of real or tangible personal property.



(v)
Losses occasioned by any breach of a Party's representations or warranties under
***, *** and *** of this Agreement.



(vi)
Losses occasioned by Supplier's breach of its obligations under Section *** or
*** with respect to any ***.



(d)
Items Not Considered Damages. The following shall not be considered damages
subject to, and shall not be counted toward the liability exclusion or cap
specified in, Section 18.2(a) or (b):



(i)
*** or *** against Supplier pursuant to this Agreement.



(ii)
Amounts withheld in good faith by CoreLogic in accordance with this Agreement or
paid by CoreLogic but subsequently recovered from Supplier due either to
incorrect Charges by Supplier or non-conforming Services.



(iii)
Invoiced Charges and other amounts that are due and owing to Supplier for
Services under this Agreement.



(e)
Reserved.



(f)
Eligible Recipient Damages. The Parties acknowledge and agree that, to the
extent an Eligible Recipient has suffered Losses for which Supplier may be
liable under this Agreement, CoreLogic may seek recovery of such Losses on
behalf of (and in lieu of such Eligible Recipient) such Eligible Recipient in
the same manner and to the same extent it would be entitled to do so on its own
behalf if it had suffered such Losses.



(g)
Acknowledged Direct Damages. The following shall be considered direct damages
and neither Party shall assert that they are indirect, incidental, collateral,
consequential or special damages or lost profits to the extent that (i) they
result from either Party's breach of this Agreement, (ii) damage amounts listed
below must be reasonable (taking into account the circumstances) , and (iii) the
non-breaching Party must use reasonable efforts to mitigate such damages.



(i)
Costs and expenses of *** or *** any *** or ***.





--------------------------------------------------------------------------------






(ii)
Costs and expenses of *** a *** in respect of a *** the Services or any part
thereof.



(iii)
Costs and expenses of *** or ***.



(iv)
Cover damages, including the costs and expenses incurred to *** from an ***, to
the extent in *** of *** under this Agreement.



(v)
Costs and expenses incurred to bring the Services *** or to contract to *** the
***, including the reasonable costs and expenses associated with the *** to
assist with ***.



(vi)
*** or related expenses incurred by either Party, including *** and similar
charges.



(vii)
Subject to Section ***, damages, *** or *** to the extent they result from ***
to *** with ***.



(viii)
*** resulting from *** of *** obligations under Section ***.



(ix)
Losses imposed on or incurred by *** under a *** or *** for *** to *** the
Services.



(x)
Losses that are payable *** to *** as specified in a Supplement resulting from
*** to *** the Services.



(xi)
Losses resulting from a *** as required by a Supplement and/or this Agreement.



(xii)
Losses resulting from *** to *** as being *** as required by a Supplement.



The absence of a direct damage listed in this Section 18.2(g) shall not be
construed or interpreted as an agreement to exclude it as a direct damage under
this Agreement.
19.
DISPUTE RESOLUTION.



19.1    Dispute Resolution Procedures.


Any dispute arising out of or relating to this Agreement and/or the Services
provided by Supplier pursuant thereto shall be resolved in accordance with the
dispute resolution procedures set forth in Schedule 6.
19.2    Jurisdiction.


Each Party irrevocably agrees that any legal action, suit or proceeding brought
by it in any way arising out of this Agreement must be brought solely and
exclusively in state or federal courts located in Orange County in the state of
California, and each Party irrevocably submits to the sole and exclusive
jurisdiction of these courts in personam, generally and unconditionally with
respect to any action, suit or proceeding brought by it or against it by the
other Party. Notwithstanding the foregoing, either Party may seek injunctive or
other equitable relief or seek to enforce an arbitration award or other judgment
in any court of competent jurisdiction.
19.3    Continued Performance.


(a)
General. Each Party agrees that it shall, unless otherwise directed by the other
Party, continue performing its obligations under this Agreement while any
dispute is being resolved; provided that this provision shall not operate or be
construed as extending the Term or prohibiting or delaying a Party's exercise of
any right it may have to terminate the Term as to all or any part of the
Services. For purposes of clarification, CoreLogic Data may not be withheld by
Supplier pending the resolution of any dispute.



(b)
Non-Interruption of Services. Supplier acknowledges and agrees that any
interruption to the Service may cause irreparable harm to the Eligible
Recipients, in which case an adequate remedy at law may not be available.
Supplier expressly acknowledges and agrees that, pending resolution of any
dispute or controversy, it shall not deny, withdraw, or restrict Supplier's
performance of the Services to the Eligible Recipients under this Agreement,
except as specifically and expressly agreed in writing by the Parties.



19.4    Governing Law.




--------------------------------------------------------------------------------






This Agreement and performance under it shall be governed by and construed in
accordance with the applicable Laws of California, without giving effect to any
choice-of-law provision or rule (whether of such State or any other
jurisdiction) that would cause the application of the Laws of any other
jurisdiction; provided, however, the Uniform Computer Information Transactions
Act whether now or hereafter enacted in California (“UCITA”), shall not apply to
the Agreement or any performance hereunder and the Parties expressly opt-out of
the applicability of UCITA to the Agreement. The application of the United
Nations Convention on Contracts for the International Sale of Goods is expressly
excluded.
19.5    Injunctive Relief.


As a recipient of Confidential Information, each Party agrees that the other
Party may be irreparably injured by the disclosure of the other Party's
Confidential Information in violation of this Agreement; and in addition to any
other remedies available at law or in equity, the Party that originally
disclosed Confidential Information to the recipient Party may seek an injunction
to prevent or stop such disclosure.
20.
TERMINATION.



20.1    Termination for Cause.


(a)
By CoreLogic. If Supplier:



(i)
commits a material breach of its obligations with respect to Transition
Services, which breach is not cured within the period specified in Section
4.2(h);



(ii)
commits a material breach of ***, which breach is not cured within *** days
after notice of the breach from CoreLogic;



(iii)
commits a material breach of *** which is not capable of being cured within the
period specified pursuant to Section 20.1(a)(ii);



(iv)
commits *** of its duties or obligations over any consecutive *** month period
which, due to the *** of such breaches, *** a *** of *** or ***;



then CoreLogic may, by giving written notice to Supplier, terminate *** with
respect to *** the Services under *** as of a date specified in the notice of
termination. If any right of termination under this Section 20.1(a) arises due
to breach of *** that constitutes a material breach of a *** or *** under the
*** or a *** of a *** or *** that is *** to the *** of the ***, CoreLogic may,
by giving written notice to Supplier, terminate *** the *** the ***. Supplier
shall not be entitled to any *** in connection with a termination pursuant to
this Section 20.1(a). If CoreLogic chooses to terminate *** (as described above
in this Section 20.1(a)) in ***, the *** under this Agreement or such Supplement
will be *** in accordance with the *** set forth in the applicable Supplement to
reflect such ***.


(b)
By Supplier. If CoreLogic fails to pay any Charges then due and owing under a
Supplement (excluding Charges disputed in good faith in accordance with Section
12.4) by the specified due date, *** the *** of *** the *** for such Supplement,
then Supplier may notify CoreLogic in writing of its intention to terminate such
Supplement unless such default is cured by CoreLogic. If CoreLogic fails to cure
such default within *** days after receipt of such notice from Supplier,
Supplier may provide a second notice in writing to CoreLogic stating Supplier's
intention to terminate the Supplement within *** days unless such default is
cured by CoreLogic. If CoreLogic fails to cure such default within *** days
after receipt of such second notice, Supplier may terminate the applicable
Supplement by providing CoreLogic with a notice in writing. If Supplier has the
right to terminate Supplement A pursuant to this Section 20.1(b) and so
terminates, CoreLogic shall pay to Supplier a Termination Charge calculated in
accordance with Schedule 11. *** and *** that this Section *** and Section ***
describe *** to *** a *** and *** any other *** it may have to *** or any
Supplements under this Agreement.



20.2    Termination for Convenience.


CoreLogic may terminate any Supplement with respect to all or any portion of the
Services for convenience and without




--------------------------------------------------------------------------------




cause at any time. If CoreLogic elects to terminate all Services provided under
a Supplement on this basis, CoreLogic shall give Supplier at least *** months
prior written notice designating the termination date. In either event,
CoreLogic shall pay to Supplier a Termination Charge calculated in accordance
with Schedule 11 and the applicable Supplement, if any Termination Charges are
applicable to the termination under the applicable Supplement. If a purported
termination for cause by CoreLogic under Section 20.1 is finally determined by a
competent authority not to be properly a termination for cause, then such
termination by CoreLogic shall be deemed to be a termination for convenience
under this Section 20.2.
20.3    Termination Upon Supplier Change of Control.


a.
“Supplier Change in Control” means a change in Control of Supplier (or that
portion of Supplier providing all or any material portion of the Services under
this Agreement) or the Entity that Controls Supplier (if any), where such
Control is acquired, directly or indirectly, in a single transaction or series
of related transactions, or all or substantially all of the assets of Supplier
(or that portion of Supplier providing all or any material portion of the
Services under this Agreement) are acquired by any Entity, or Supplier (or that
portion of Supplier providing all or any material portion of the Services under
this Agreement) is merged with or into another Entity to form a new entity.



b.
If a Supplier Change in Control occurs and (i) the Entity that acquires such
Control is domiciled in Iran, Syria, North Korea, Myanmar, *** or any country
that is embargoed by the United States Office of Foreign Assets Control
(together, the “Restricted Countries”), or (ii) as a direct result of such
change in Control the Supplier's performance of the Services is not possible
because such performance would violate applicable laws, then at any time within
*** after the Supplier Change in Control CoreLogic may, at its option terminate
this Agreement by giving Supplier at least *** days prior written notice and
designating a date upon which such termination shall be effective. Either Party
shall have the right to propose modifications to the list of Restricted
Countries, which the Parties will discuss in good faith, and approval by the
other Party shall not be unreasonably withheld. If CoreLogic terminates this
Agreement pursuant to this Section 20.3(b), Supplier shall be entitled to ***
(***%) of any Termination Charges that *** have been *** if *** had terminated
this Agreement pursuant to Section ***.



c.
Notwithstanding Section 20.3(a), if a *** acquires Control of Supplier or the
Entity that Controls Supplier (if any) as described therein, CoreLogic may, at
its option (whether or not such *** is domiciled in a Restricted Country),
terminate this Agreement by giving Supplier at least *** days prior notice, and
such *** shall be prohibited from any contact with CoreLogic Data, CoreLogic
Confidential Information and any and all other information about the CoreLogic
account, including discussions with Supplier Personnel regarding specifics
relating to the Services. Supplier shall *** Termination Charges in connection
with a termination on this basis.



20.4    Termination Upon CoreLogic Merger or Acquisition.


If, in a single transaction or series of transactions, CoreLogic is acquired by
any other Entity (by stock sale, asset sale or otherwise) or merges with any
other Entity, then, at any time within *** after the last to occur of such
events, CoreLogic may at its option terminate this Agreement by giving Supplier
at least *** days prior notice and designating a date upon which such
termination shall be effective. If CoreLogic terminates this Agreement pursuant
to this Section 20.4, Supplier shall be entitled to *** percent (***%) of any
Termination Charges as if *** had terminated this Agreement pursuant to Section
***.
20.5    Termination for Insolvency.


If any Party (i) files for bankruptcy, (ii) becomes or is declared insolvent, or
is the subject of any bona fide proceedings related to its liquidation,
administration, provisional liquidation, insolvency or the appointment of a
receiver or similar officer for it, (iii) passes a resolution for its voluntary
liquidation, (iv) has a receiver or manager appointed over all or substantially
all of its assets, (v) makes an assignment for the benefit of all or
substantially all of its creditors, (vi) enters into an agreement or arrangement
for the composition, extension, or readjustment of substantially all of its
obligations or any class of such obligations, (vii) fails or become incapable of
paying its debts as they become due or is otherwise in default under material
contracts and fails to promptly cure such defaults, or (viii) experiences an
event analogous to any of the foregoing in any jurisdiction in which any of its
assets are situated, then the other Party may terminate this Agreement as of a
date specified in a written termination notice; provided, however, that Supplier
will not have the right to terminate under this Section 20.5 so long as
CoreLogic pays for the Services to be received hereunder in advance on a
month-to-month basis; unless, in the reasonable opinion of Supplier, such
payments will, or may, be subject to a preference action or any other equitable
ruling that may require Supplier to return such funds. If any Party elects to
terminate this Agreement due to the insolvency of the other Party, such
termination will be deemed to be a termination for cause hereunder.




--------------------------------------------------------------------------------




20.6    CoreLogic Rights Upon Supplier's Bankruptcy.


a.
General Rights. In the event of Supplier's bankruptcy or other formal procedure
referenced in Section 20.5 or the filing of any petition under bankruptcy laws
affecting the rights of Supplier which is not stayed or dismissed within thirty
(30) days of filing, in addition to the other rights and remedies set forth
herein, to the maximum extent permitted by Law, CoreLogic will have the
immediate right to retain and take possession for safekeeping all CoreLogic
Data, CoreLogic Confidential Information, CoreLogic licensed Third Party
Software, CoreLogic owned Equipment, CoreLogic Owned Materials, CoreLogic owned
Developed Materials, and all other Software (including all source code),
Equipment, Systems or Materials to which the Eligible Recipients are or would be
entitled during the Term or upon the expiration or termination of this
Agreement. Supplier shall cooperate fully with the Eligible Recipients and
assist the Eligible Recipients in identifying and taking possession of the items
listed in the preceding sentence. CoreLogic will have the right to hold such
CoreLogic Data, CoreLogic Confidential Information, Software (including all
source code), Equipment, Systems and Materials until such time as the trustee or
receiver in bankruptcy or other appropriate insolvency office holder can provide
adequate assurances and evidence to CoreLogic that they will be protected from
sale, release, inspection, publication, or inclusion in any publicly accessible
record, document, material or filing. Supplier and CoreLogic agree that without
this material provision, CoreLogic would not have entered into this Agreement or
provided any right to the possession or use of CoreLogic Data, CoreLogic
Confidential Information, or CoreLogic Software covered by this Agreement.



b.
CoreLogic Rights in Event of Bankruptcy Rejection. Notwithstanding any other
provision of this Agreement to the contrary, if Supplier becomes a debtor under
the United States Bankruptcy Code (11 U.S.C. §101 et. seq. or any similar Law in
any other country (the “Bankruptcy Code”)) and rejects this Agreement pursuant
to Section 365 of the Bankruptcy Code (a “Bankruptcy Rejection”), (i) any and
all of the licensee and sublicensee rights of the Eligible Recipients arising
under or otherwise set forth in this Agreement, including the rights of the
Eligible Recipients referred to in Section 14.6, shall be deemed fully retained
by and vested in the Eligible Recipients as protected intellectual property
rights under Section 365(n)(1)(B) of the Bankruptcy Code and further shall be
deemed to exist immediately before the commencement of the bankruptcy case in
which Supplier is the debtor; (ii) CoreLogic shall have all of the rights
afforded to non-debtor licensees and sublicensees under Section 365(n) of the
Bankruptcy Code; and (iii) to the extent any rights of the Eligible Recipients
under this Agreement which arise after the termination or expiration of this
Agreement are determined by a bankruptcy court not to be “intellectual property
rights” for purposes of Section 365(n), all of such rights shall remain vested
in and fully retained by the Eligible Recipients after any Bankruptcy Rejection
as though this Agreement were terminated or expired. CoreLogic shall under no
circumstances be required to terminate this Agreement after a Bankruptcy
Rejection in order to enjoy or acquire any of its rights under this Agreement,
including without limitation any of the rights of CoreLogic referenced in
Section 14.6.



20.7    Termination for ***.


If Supplier receives ***, then *** may, in its sole discretion, terminate this
Agreement *** of Termination Charges by giving Supplier at least *** days prior
notice.
20.8    Disengagement Services.


a.
Availability. As part of the Services, and for the Charges set forth in Sections
20.8(b)(ii) and 20.8(d) and the applicable Supplement, Supplier shall provide to
CoreLogic and its designee(s) the Services described in Section 20.8(b) and any
disengagement services described in the applicable Supplement (collectively, the
“Disengagement Services”) with respect to any Services that Supplier will no
longer be performing for CoreLogic (whether as a result of termination,
expiration or removal) (the “Affected Services”).



i.
Period of Provision. Subject to Section 20.8(a)(ii), Supplier shall provide the
Disengagement Services to CoreLogic and its designee(s), commencing upon a
request for Disengagement Services, and, at CoreLogic's request, continuing for
up to *** following the effective date of the notice of removal of the Services,
or, if applicable, the expiration or termination of the Term of with respect to
Affected Services.



ii.
Firm Commitment. Supplier shall provide Disengagement Services regardless of the
reason for removal of the Affected Services; provided, that if this Agreement is
terminated by Supplier under Section 20.1(b) for failure to pay undisputed
amounts, subject to Section 12.4, Supplier may require payment *** at the ***
for Disengagement Services to be provided or performed under this Section 20.8
*** of such Disengagement Services. Such *** shall be based on an *** with any
*** to be *** on the ***.







--------------------------------------------------------------------------------




iii.
Performance. All Disengagement Services shall, be provided subject to and in
accordance with the terms and conditions of this Agreement. Without limiting the
foregoing, Supplier shall perform the Disengagement Services with at least the
same degree of accuracy, quality, completeness, timeliness, responsiveness and
resource efficiency as it was required to provide the same or similar Services
during the Term, including compliance with the Service Levels, payment of
Service Level Credits in the event it fails to do so, and if the Disengagement
Services occur during the Sarbanes-Oxley reporting period, delivery of the ***
report in accordance with Section 9.10(h). Supplier Personnel (including all Key
Supplier Personnel) reasonably considered by *** to be critical to the
performance of the Services and Disengagement Services shall be retained on the
CoreLogic account through the completion of all relevant Disengagement Services.



b.
Scope of Disengagement Services. At CoreLogic's request, the Disengagement
Services provided by Supplier shall include the services, functions and
responsibilities described below (in addition to any Disengagement Services
described in the applicable Supplement).



i.
General Support. To the extent requested by CoreLogic, Supplier shall (i) assist
CoreLogic or its designee(s) in developing a written disengagement plan
(“Disengagement Plan”) to effect the disengagement, (ii) perform programming and
consulting services to assist in implementing the Disengagement Plan, (iii)
train personnel designated by CoreLogic or its designee(s) in the use of any
business processes, work instructions and work procedures and any Equipment,
Software, Systems, Materials and tools used in connection with the performance
of the Affected Services, (iv) catalog all business processes, work
instructions, work procedures, Software, CoreLogic Data, Equipment, Materials,
Third Party Contracts and tools used to provide the Affected Services, (v)
provide machine readable and printed listings and associated documentation for
source code for Software owned by any Eligible Recipient and source code to
which any Eligible Recipient is entitled under this Agreement or the applicable
Supplement and assist in its re-configuration, (vi) provide technical
documentation for Software used by Supplier to provide the Affected Services,
(vii) assist in the execution of a parallel operation, data migration and
testing process until the successful completion of the transition of the
Affected Services to CoreLogic or its designee(s), (viii) create and provide
copies of the CoreLogic Data related to the Affected Services in the format and
on the media reasonably requested by CoreLogic, another Eligible Recipient
and/or their designee(s), (ix) provide a complete and up-to-date, electronic
copy of the Policy and Procedures Manual and applicable business processes, work
instructions and work procedures in the format and on the media reasonably
requested by CoreLogic, and (x) provide other technical assistance requested by
CoreLogic that is reasonably related to the disengagement with respect to the
Affected Services.



ii.
Continuation of the Affected Services. At CoreLogic's written request, subject
to Section 20.8(a)(ii), Supplier shall continue providing to the Eligible
Recipient(s) any or all of the Affected Services after their anticipated
removal, expiration or termination date. Supplier shall provide any such
Affected Services subject to and in accordance with the terms and conditions of
this Agreement and CoreLogic shall pay Supplier the Charges specified in the
applicable Supplement that CoreLogic would have been obligated to pay Supplier
for such Affected Services if the Agreement had not yet expired or been
terminated or had the Affected Services not been removed. To the extent
CoreLogic requests a portion of the Services included in a particular Charge,
the amount to be paid by CoreLogic will be equitably adjusted to reflect the
portion of the Affected Services included in such Charge that Supplier will not
be providing or performing.



iii.
***. Subject to Section 20.8(c), CoreLogic and its designee(s)' rights to *** to
*** after notice of an applicable termination (with any *** after the date when
Supplier ceases provision of the Affected Services), without interference from
Supplier, Supplier Subcontractors or Supplier Affiliates (including
counter-offers), shall be set forth in the applicable Supplement. To the extent
that CoreLogic and/or its designee(s) have such *** and notify Supplier in
writing of the *** intends to *** (*** an “***”), (i) Supplier shall waive, and
shall cause *** (as contemplated in Section ***) and Affiliates to waive, their
rights, if any, under *** with such *** restricting the ability of such *** to
be *** or *** or ***, and (ii) CoreLogic shall endeavor to conduct the
above-described *** in a *** is not *** of the performance by Supplier of its
obligations under this Agreement. Supplier shall give CoreLogic and its
designee(s) *** to such *** for *** and ***. In order for CoreLogic to specify
*** to this Section 20.8(b)(iii), upon request by CoreLogic at any time after
notice of an applicable termination, Supplier will promptly provide to CoreLogic
*** of the *** of the *** are ***, as provided in the applicable Supplement, to
be specified by CoreLogic as ***.



iv.
Software. As provided in, and subject to the terms of, Section 14.6, Supplier
shall provide, and hereby grants certain license, sublicense and/or other rights
to certain Software and other Materials used by Supplier, Supplier Affiliates or
Subcontractors in performing the Affected Services.





--------------------------------------------------------------------------------






v.
Equipment. Except as otherwise agreed by the Parties, CoreLogic and its
designee(s) shall have the right (but not the obligation) to purchase, or assume
the lease for, any Equipment owned or leased by Supplier that is primarily used
by Supplier, Supplier Subcontractors or Supplier Affiliates to perform the
Affected Services. Such Equipment shall be transferred in good working
condition, reasonable wear and tear excepted, as of the completion of any
Affected Services requiring such Equipment. Supplier shall maintain such
Equipment through the date of transfer so as to be eligible for the applicable
manufacturer's maintenance program at *** to *** or its designee(s). In the case
of Supplier-owned Equipment, Supplier shall grant to CoreLogic or its
designee(s) a warranty of title and a warranty that such Equipment is free and
clear of all liens and encumbrances as of the date of such transfer. Such
conveyance by Supplier to CoreLogic or its designee(s) shall be at ***. At
CoreLogic's request, the Parties shall negotiate in good faith and agree upon
the form and structure of the purchase. In the case of Supplier leased
Equipment, Supplier shall (i) represent and warrant that the lessee is not in
default under the lease and that all lease payments have been made through the
date of transfer, and (ii) notify CoreLogic of any lessor defaults of which it
is aware at the time.



vi.
CoreLogic Facilities, Equipment and Software. Supplier shall vacate the
CoreLogic Facilities and return to CoreLogic, if not previously returned, any
CoreLogic owned Equipment (including CoreLogic Provided Equipment as defined in
Section 6.5(e)), CoreLogic leased Equipment, CoreLogic Owned Materials and
CoreLogic licensed Third Party Materials (including Software), in condition at
least as good as the condition when made available to Supplier, ordinary wear
and tear excepted to the extent that the Services requiring such CoreLogic
Facilities, Equipment, Materials and Software are no longer being provided by
Supplier.



vii.
Supplier Subcontractors and Third Party Contracts. Supplier shall provide prompt
notice to CoreLogic of all subcontracts and Third Party Contracts used by
Supplier, Supplier Subcontractors or Supplier Affiliates to perform the Affected
Services. Subject to Section 6.5(c), *** any such Subcontractors, Supplier
Affiliates, or third party contractors *** CoreLogic or its designee(s) to ***
or all *** or to *** into *** with CoreLogic or its designee(s) *** the *** or
***, Supplier shall *** the designated subcontracts and Third Party Contracts or
*** such subcontracts or Third Party Contracts *** be *** CoreLogic or its
designee(s) after the Services requiring such subcontracts or Third Party
Contracts are no longer being provided by Supplier. Unless otherwise agreed by
CoreLogic pursuant to Section 6.5(c), there shall *** CoreLogic or its
designee(s) by Supplier or its Subcontractors, Affiliates or third party
contractors ***. In case of ***, Supplier shall (i) represent and warrant that
it is not in default under such subcontracts and Third Party Contracts and that
all payments have been made under such subcontracts and Third Party Contracts
through the *** of ***, and (ii) notify CoreLogic of any Subcontractor's or
third party contractor's default with respect to such subcontracts and Third
Party Contracts of which it is aware at the time.



For the avoidance of doubt, it is understood and agreed that, in all events, the
Eligible Recipients retain the right to contract directly with any Subcontractor
or third party utilized by Supplier, Supplier Subcontractors or Supplier
Affiliates to perform any Services.
c.
Rights from ***. With respect to ***, Supplier shall use all commercially
reasonable efforts to (A) obtain for CoreLogic and its designee(s) the rights
specified in Section ***, and (B) ensure that such rights are not subject to
subsequent *** or the ***. If Supplier is unable to obtain any such rights with
respect to a ***, it shall notify CoreLogic in advance and shall not use such
*** without CoreLogic's approval (and absent such approval, Supplier's use of
any such *** shall obligate Supplier to obtain or arrange, at *** CoreLogic, the
rights specified in Section ***, for CoreLogic and its designee(s) upon removal,
expiration or termination).



d.
Rates and Charges. Except as provided below and in Section 20.8(b)(vii), to the
extent the Disengagement Services requested by CoreLogic can be provided by
Supplier using personnel and resources already assigned to CoreLogic, there will
be *** to CoreLogic for such Disengagement Services (except for the *** already
*** for such personnel and resources). If material Disengagement Services
requested by CoreLogic cannot be provided by Supplier using Supplier Personnel
then assigned to CoreLogic without adversely affecting Supplier's ability to
meet its performance obligations under this Agreement, CoreLogic, in its sole
discretion, may forego or delay any work activities or temporarily or
permanently adjust the work to be performed by Supplier, the schedules
associated with such work or the Service Levels to permit the performance of
such Disengagement Services using such personnel. To the extent CoreLogic
authorizes Supplier to use additional Supplier Personnel to perform material
Disengagement Services requested by CoreLogic, *** shall *** in the applicable
Supplement, or, if no *** in the applicable Supplement, a *** which shall be ***
to CoreLogic than *** reflected by the *** applicable Supplement *** in the
applicable Supplement.





--------------------------------------------------------------------------------






21.GENERAL.


21.1    Binding Nature, Assignment.


(a)
Binding Nature. This Agreement will be binding on the Parties and their
respective successors and permitted assigns.



(b)
Assignment. Neither Party may, or will have the power to, assign this Agreement
without the prior written consent of the other, except in the following
circumstances:



(i)
CoreLogic may assign, in whole or in part, its rights or obligations under this
Agreement, without the approval of Supplier (but with prior written notice to
Supplier or notice promptly thereafter), to an Affiliate which expressly assumes
CoreLogic's obligations and responsibilities hereunder, provided that CoreLogic
remains fully liable for and is not relieved from the full performance of its
obligations under this Agreement; and



(ii)
CoreLogic may assign its rights and obligations under this Agreement without the
approval of Supplier (but with prior written notice to Supplier or notice
promptly thereafter) to an Entity acquiring, directly or indirectly, Control of
CoreLogic, an Entity into which CoreLogic is merged, or an Entity acquiring all
or substantially all of CoreLogic's assets, provided that the acquirer or
surviving Entity agrees in writing to be bound by the terms and conditions of
this Agreement.



(c)
Impermissible Assignment. Any attempted assignment that does not comply with the
terms of this Section 21.1 shall be null and void.



21.2    Entire Agreement; Amendment.


This Agreement, including any Schedules, Annexes and Attachments referred to
herein and attached hereto as well as any Supplements, Companion Agreements, and
Work Orders (collectively, the “Ancillary Documents”) entered into from time to
time, each of which is incorporated herein for all purposes, constitutes the
entire agreement between the Parties with respect to the subject matter hereof.
The Schedules and Attachments to any Supplements or Work Orders are incorporated
into such Supplement or Work Order by this reference. There are no agreements,
representations, warranties, promises, covenants, commitments or undertakings
other than those expressly set forth herein, in the Ancillary Documents and any
relevant terms in the Share Purchase Agreement. This Agreement supersedes all
prior agreements, representations, warranties, promises, covenants, commitments
or undertaking, whether written or oral, with respect to the subject matter
contained in this Agreement. No amendment, modification, change, waiver, or
discharge hereof shall be valid unless in writing and signed by an authorized
representative of the Party against which such amendment, modification, change,
waiver, or discharge is sought to be enforced.
21.3    Notices.


a.
Primary Notices. Any notice, notification, request, demand or determination
provided by a Party pursuant to the following:

Section 4.5(a) (Right to In-Source or Use of Third Parties; Cooperation - Right
of Use);
Section 6.7 (Notice of Defaults);
Section 9.13 (Notice of Adverse Impact);
Section 10.2 (Supplier Excused Performance);
Section 11.4 (Extraordinary Events);
Section 13.1(d) (Loss of Confidential Information);
Article 16(Insurance and Risk of Loss);
Sections 17.5 (Indemnification Procedures);
Section 17.6 (Indemnification Procedures - Government Claims);
Section 19.1 (Dispute Resolution Procedures);
Article 20 (Termination);
Section 20.8 (Disengagement Services); and
Section 21.1 (Binding Nature, Assignment);


shall be in writing and shall be delivered in hard copy using one of the
following methods and shall be deemed delivered upon receipt: (i) by hand, (ii)
by an express courier with a reliable system for tracking delivery, or (iii) by
registered or certified mail, return receipt requested, postage prepaid. Unless
otherwise notified, the foregoing notices




--------------------------------------------------------------------------------




shall be delivered as follows:
In the case of CoreLogic:                In the case of Supplier:
CoreLogic Real Estate Solutions, LLC
4 First America Way
Santa Ana, CA 92707
Attention: General Counsel
Cognizant Technology Solutions U.S. Corporation
500 Frank W. Burr Blvd.
Teaneck, NJ 07666
Attention: General Counsel



With a copy to:
CoreLogic, Inc.
1 CoreLogic Drive
Westlake, Texas 76262
Attention: Vice President - Global Delivery
Cognizant Technology Solutions U.S. Corporation
500 Frank W. Burr Blvd.
Teaneck, NJ 07666
Attention: Chief Financial Officer



b.
Other Notices. All notices, notifications, requests, demands or determinations
required or provided pursuant to this Agreement, other than those specified in
Section 21.3(a), shall be in writing and may be sent in hard copy in the manner
specified in Section 21.3(a), or by e-mail transmission (where receipt is
affirmatively acknowledged by the recipient, excluding auto-receipts) or
facsimile transmission (with acknowledgment of receipt from the recipient's
facsimile machine) to the addresses set forth below:

In the case of CoreLogic:    In the case of Supplier:
CoreLogic Real Estate Solutions, LLC
4 First America Way
Santa Ana, CA 92707
Cognizant Technology Solutions U.S. Corporation
500 Frank W. Burr Blvd.
Teaneck, NJ 07666
Attention: General Counsel
Attention: General Counsel
E-mail Address: ttheologides@corelogic.com
E-mail Address: sschwartz@cognizant.com
Facsimile Number: 714-250-6917
Facsimile Number: 201-801-0243



c.
Notice of Change. A Party may from time to time change its address or designee
for notification purposes by giving the other prior notice of the new address or
designee and the date upon which it shall become effective.



21.4    Counterparts, Headings, Language.


This Agreement may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties hereto. The
Article and Section headings and the table of contents used herein are for
reference and convenience only and shall not be considered in the interpretation
of this Agreement. All Annexes, Schedules, Attachments, documents, materials,
deliverable items, notices and communications of any kind between the Parties
and their representatives relating to this Agreement shall be made in the
English language.
21.5    Relationship of Parties.


Supplier, in furnishing services to the Eligible Recipients hereunder, is acting
as an independent contractor, and Supplier has the sole obligation to supervise,
manage, contract, direct, procure, perform or cause to be performed, all work to
be performed by Supplier or Supplier Personnel under this Agreement. The
relationship of the Parties under this Agreement shall not constitute a
partnership or joint venture for any purpose. Except as expressly provided in
this Agreement, Supplier is not an agent of the Eligible Recipients and has no
right, power or authority, expressly or impliedly, to represent or bind the
Eligible Recipients as to any matters.
21.6    Severability.




--------------------------------------------------------------------------------






If any provision of this Agreement conflicts with applicable Law or is held
invalid or unenforceable by a court with jurisdiction over the Parties, such
provision shall be deemed to be restated to reflect as nearly as possible the
original intentions of the Parties in accordance with applicable Law. The
remaining provisions of this Agreement and the application of the challenged
provision to persons or circumstances other than those as to which it is invalid
or unenforceable shall not be affected thereby, and each such provision shall be
valid and enforceable to the full extent permitted by applicable Law.
21.7    Consents and Approval.


Except where expressly provided as being in the sole discretion of a Party,
where agreement, approval, acceptance, consent, confirmation, notice or similar
action by either Party is required under this Agreement, such action shall not
be unreasonably delayed or withheld. An approval or consent given by a Party
under this Agreement shall not relieve the other Party of responsibility for
complying with the requirements of this Agreement, nor shall it be construed as
a waiver of any rights under this Agreement, except as and to the extent
expressly provided in such approval or consent.
21.8    Waiver of Default; Cumulative Remedies.


a.
Waiver of Default. A delay or omission by either Party hereto to exercise any
right or power under this Agreement shall not be construed to be a waiver
thereof. A waiver by either of the Parties hereto of any of the covenants to be
performed by the other or any breach thereof shall not be construed to be a
waiver of any succeeding breach thereof or of any other covenant herein
contained. All waivers must be in writing and signed by the Party waiving its
rights.



b.
Cumulative Remedies. All remedies provided for in this Agreement shall be
cumulative and in addition to and not in lieu of any other remedies available to
either Party at law, in equity or otherwise. The election by a Party of any
remedy provided for in this Agreement or otherwise available to such Party shall
not preclude such Party from pursuing any other remedies available to such Party
at law, in equity, by contract or otherwise.



21.9    Survival.


Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect. Additionally, all provisions of this Agreement will survive the
expiration or termination of this Agreement to the fullest extent necessary to
give the Parties the full benefit of the bargain expressed herein.
21.10        Publicity.


Neither Party shall, unless required by applicable Law, use the other Party's
names, logos, service marks, trade names or trademarks or refer to the other
Party directly or indirectly in any media release, public announcement, or
public disclosure relating to this Agreement, including in any promotional,
advertising or marketing materials, customer lists or business presentations
without the prior written consent of the other Party prior to each such use or
release. Supplier shall not, unless required by applicable Law, make any public
statements about this Agreement, the Services or its relationship with the
Eligible Recipients without CoreLogic's prior approval.
21.11        Third Party Beneficiaries.


Except as expressly provided in this Agreement, this Agreement is entered into
solely between, and may be enforced only by, CoreLogic and Supplier. This
Agreement shall not be deemed to create any rights or causes of action in or on
behalf of any third parties, including employees, supplier and customers of a
Party, or to create any obligations of a Party to any such third parties.
21.12        Covenant ***.


Supplier agrees that, without the prior written consent of CoreLogic, it shall
not *** or *** its *** to *** from *** under this Agreement for any reason
whatsoever. To the extent CoreLogic permits Supplier to *** or *** its *** to
*** from *** under this Agreement, Supplier shall continue to be CoreLogic's ***
with respect to this Agreement, including with respect to ***. The person or
Entity to which *** are *** or *** shall not be considered a *** under this
Agreement and shall not *** any *** or *** of *** against ***.
21.13        Order of Precedence.




--------------------------------------------------------------------------------






In the event of a conflict, this MPSA shall take precedence over (a) the
Schedules and Annexes, and the Schedules and Annexes shall take precedence over
the Attachments to those Schedules and Annexes, (b) any Supplement or Work
Order, and Supplements shall take precedence over Work Orders and both
Supplements and Work Orders shall take precedence over their Schedules and
Attachments, and (c) any Companion Agreement, except for any term specifically
identified as superseding the terms of this MPSA or an applicable Supplement,
which term shall control over this MPSA or such Supplement, as applicable, for
that Annex, Supplement, Attachment, Schedule, Work Order or Companion Agreement
only.
21.14    Hiring.


a.
Solicitation and Hiring. Except as expressly set forth herein, during the Term
and for a period of *** thereafter, *** will not solicit for employment,
directly or indirectly, nor employ, any employees of *** or *** without the
prior approval of ***. Except as expressly set forth in *** and/or in an
applicable Supplement, during the Term and for a period of *** thereafter,
neither ***, nor any *** will, directly or indirectly, solicit for employment or
employ, or accept services provided by, (i) any employee of ***; or (ii) any
former employee of *** who was involved in the performance of *** obligations
under this Agreement or who performed any work in connection with or related to
the Services, without the prior consent of ***. In each case, the prohibition on
solicitation and hiring shall extend *** after the termination of the employee's
employment. This provision shall not operate or be construed to prevent or limit
any employee's right to practice his or her profession or to utilize his or her
skills for another employer or to restrict any employee's freedom of movement or
association.



b.
Publications. Neither the publication of classified advertisements in
newspapers, periodicals, Internet bulletin boards, or other publications of
general availability or circulation nor the consideration and/or hiring of
persons responding to such advertisements shall be deemed a breach of this
Section 21.14, unless the advertisement and solicitation is undertaken as a
means to circumvent or conceal a violation of this provision and/or the hiring
party acts with knowledge of this hiring prohibition.



21.15        Liens.


Supplier shall *** its ***, any liens to be filed on or against property or
realty of any Eligible Recipient. If any such liens arise as a result of *** or
*** to *** or otherwise *** its *** and *** within ***.
21.16        Covenant of Cooperation and Good Faith.


Each Party agrees that, in its respective dealings with the other Party under or
in connection with this Agreement, it shall act in good faith.
21.17        Acknowledgment, Further Assurances.


The Parties each acknowledge that the terms and conditions of this Agreement
have been the subject of active and complete negotiations, and that such terms
and conditions should not be construed in favor of or against any Party by
reason of the extent to which any Party or its professional advisors
participated in the preparation of this Agreement. Each Party covenants and
agrees that, subsequent to the execution and delivery of this Agreement and
without any additional consideration, each Party shall execute and deliver any
further legal instruments and perform any reasonable acts that are or become
necessary to effectuate the purposes of this Agreement.
21.18        Limitation on Damages.


Neither CoreLogic, on the one hand, nor Supplier, on the other hand, shall be
entitled to recover any damages or Losses to the extent such Party has already
recovered for such damages or Losses pursuant to the Share Purchase Agreement or
such Party is otherwise compensated for such damages or Losses under the Share
Purchase Agreement.
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Effective Date.


CoreLogic Real Estate Solutions, LLC
COGNIZANT TECHNOLOGY SOLUTIONS U.S. CORPORATION





--------------------------------------------------------------------------------








/s/ Anand Nallathambi
/s/ Steven Schwartz

By:    Anand Nallathambi                By:    Steven Schwartz     
Title:    President and CEO                Title:    Senior Vice President,
General Counsel and Secretary     
Date:    August 17, 2011                    Date:    August 16, 2011    














--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
COGNIZANT TECHNOLOGY SOLUTIONS U.S. CORPORATION
August 17, 2011




SCHEDULE 1


DEFINITIONS












This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






Schedule 1
Definitions
1.
Introduction.



1.1    Agreement. This Schedule 1 (this “Schedule”) is attached to and
incorporated by reference in that certain Master Professional Services Agreement
by and between CoreLogic Real Estate Solutions, LLC, a California limited
liability company, with principal offices at 4 First American Way, Santa Ana,
California 92707 (“CoreLogic”) and Cognizant Technology Solutions U.S.
Corporation, a Delaware corporation having a principal place of business at 500
Frank W. Burr Blvd., Teaneck, New Jersey 07666 (“Supplier”) dated as of August
17, 2011 (the “MPSA”).


1.2    References. All references in this Schedule to articles, sections and
schedules shall be to this Schedule, unless another reference is provided.


1.3    General. The terms defined in this Schedule include the plural as well as
the singular and the derivatives of such terms. Unless otherwise expressly
stated, the words “herein,” “hereof,” and “hereunder” and other words of similar
import refer to the Agreement as a whole and not to any particular Article,
Section, Subsection or other subdivision. Article, Section, Subsection and
Attachment references refer to articles, sections and subsections of, and
attachments to, the MPSA, unless specified otherwise. The words “include” and
“including” shall not be construed as terms of limitation and introduce a
non-exclusive set of examples. The words “day,” “month,” and “year” mean,
respectively, calendar day, calendar month and calendar year. As stated in
Section 21.3 of the MPSA, the word “notice” and “notification” and their
derivatives means notice or notification in writing. Other terms used in this
Agreement are defined in the context in which they are used and have the
meanings there indicated.


2.
DEFINITIONS.

The following terms, when used in the Agreement, have the meanings specified
below.
“Acceptance” means the determination, in ***, and in accordance with the Policy
and Procedures Manual or other criteria agreed to in writing by the Parties,
following delivery of a contract Deliverable or Transition Milestone to
CoreLogic that such contract Deliverable or Transition Milestone is in
Compliance in all material respects with the Specifications, or (b) meets *** if
Specifications do not exist; provided that, in the event that CoreLogic fails to
provide Supplier with notice of Acceptance or rejection of such contract
Deliverable or Transition Milestone within *** days after the date of delivery
to CoreLogic of such contract Deliverable, Milestone or work product, Supplier
shall provide CoreLogic with notice of such failure to notify (which notice
shall clearly state that such notice is a second notice with respect to delivery
and request for Acceptance or rejection of such contract Deliverable or
Transition Milestone and that failure to respond will result in deemed
Acceptance of such contract Deliverable pursuant to the MPSA, and a copy of such
notice shall be simultaneously be distributed to the CoreLogic Project Manager)
and CoreLogic shall have an additional *** business days (or such other period
as the Parties may mutually agree) (the “Additional Acceptance Period”)
thereafter to provide Supplier with notice of Acceptance or rejection. If, after
the expiration of the Additional Acceptance Period, CoreLogic still has not
provided Supplier with notice of Acceptance or rejection, the applicable
contract Deliverable or Transition Milestone shall be deemed Accepted for
purposes of the Agreement.
“Access Code” means a user identification number, a code or a password (or some
combination of the foregoing) permitting access to the CoreLogic Network.
“Administered Expenses” means the expenses identified as “Administered Expenses”
in the applicable Supplement.
“Affected Services” has the meaning given in Section 20.8(a).
“Affiliate” means, generally, with respect to any Entity, any other Entity
Controlling, Controlled by or under common Control with such Entity.
“Agreement” has the meaning given in Section 1.1(c).




--------------------------------------------------------------------------------




“Agreement Terms” has the meaning given in Section 13.1(b)(v).
“Ancillary Documents” has the meaning given in Section 21.2.
“Applications Software” or “Applications” means those software application
programs and programming (and all modifications, replacements, Upgrades,
enhancements, documentation, materials and media related thereto) used to
support day-to-day business operations and accomplish specific business
objectives to the extent Supplier has financial or operational responsibility
for such programs or programming under the applicable Supplement. Applications
Software shall include all such programs or programming in use as of the
Supplement Effective Date, including those (i) that are set forth in the
applicable Supplement, (ii) that are included in the CoreLogic Base Case, or
(iii) as to which Supplier received notice and/or access prior to the Supplement
Effective Date. Applications Software also shall include all such programs or
programming developed and/or introduced on or after the Supplement Effective
Date to the extent a Party has financial or operational responsibility for such
programs or programming under the applicable Supplement.
“Assignment Exceptions” has the meaning given in Section 8.2(b).
“Audit Period” has the meaning given in Section 9.10(a).
“Authorized User(s)” means, individually and collectively, the employees,
business units, contractors, subcontractors, customers, agents, representatives,
and joint ventures of CoreLogic and the Eligible Recipients (other than Supplier
and its Subcontractors) designated by CoreLogic or an Eligible Recipient to
receive or use the Systems or Services provided by Supplier.
“Bankruptcy Code” has the meaning given in Section 20.6(b).
“Bankruptcy Rejection” has the meaning given in Section 20.6(b).
“***” has the meaning given in Section 11.6(c).
“***” has the meaning given in Section 11.6(a).
“***” has the meaning given in Section 11.6(a)
“Cardholder Data” means all data designated as “Cardholder Data” or “Sensitive
Authentication Data” in PCI DSS.
“Change Control Procedures” has the meaning given in Section 9.6(a).
“Charges” means the amounts (including rates) set forth in a Supplement,
including in Schedule 4 to the Supplement, as charges for the Services under
that Supplement, excluding Reimbursable Amounts.
“Commencement Date” means, for each Service, the date set forth in the
applicable Supplement designated for the commencement of such Service or, if no
such date is set forth in the applicable Supplement, the Supplement Effective
Date.
“Commercial Flow Down Provisions” has the meaning given in Section 9.17.
“Companion Agreement” has the meaning given in Section 2.2(a).
“Compliance” and “Comply” means, with respect to Software, Equipment, Systems or
other contract Deliverables to be implemented, designed, developed, delivered,
integrated, installed and/or tested by Supplier, compliance in all material
respects with the Specifications.
“Compliance Policy Set” has the meaning given in Section 2(b) of Schedule 8.
“Confidential Information” has the meaning given in Section 13.1(a).
“Consequential Damages” has the meaning given in Section 18.2(a).
“Continuing Employee” has the meaning given in Schedule A-5 to Supplement A.
“Contract Changes” has the meaning given in Section 11.1(d).




--------------------------------------------------------------------------------




“Contract Records” has the meaning given in Section 9.10(a).
“Contract Year” means, for the first Contract Year, a period commencing on the
Commencement Date and ending twelve (12) months after the Commencement Date and,
for each ensuing Contract Year, a twelve (12) month period commencing on the
applicable anniversary of the Commencement Date and ending twelve (12) months
thereafter. If any Contract Year is less than twelve (12) months, the rights and
obligations under this Agreement that are calculated on a Contract Year basis
will be proportionately adjusted for such shorter period.
“Control” and its derivatives means: (a) the legal, beneficial, or equitable
ownership, directly or indirectly, of (i) at least fifty percent (50%) of the
aggregate of all voting equity interests in an Entity or (ii) equity interests
having the right to at least fifty percent (50%) of the profits of an Entity or,
in the event of dissolution, to at least fifty percent (50%) of the assets of an
Entity; (b) the right to appoint, directly or indirectly, a majority of the
board of directors; (c) the right to control, directly or indirectly, the
management or direction of the Entity by contract or corporate governance
document; or (d) in the case of a partnership, the holding by an Entity (or one
of its Affiliates) of the position of sole general partner.
“CoreLogic” has the meaning given in preamble of the Agreement.
“CoreLogic Base Case” means the financial base case attached to the applicable
Supplement.
“CoreLogic Code of Ethics and Conduct” has the meaning given in Section 2(c) of
Schedule 8.
“CoreLogic Customer” means a customer of CoreLogic or an Affiliate of CoreLogic.
“CoreLogic Data” means any data or information of CoreLogic or any Eligible
Recipient that is provided to or obtained by Supplier in connection with the
negotiation and execution of this Agreement or the performance of its
obligations under this Agreement, including data and information with respect to
the businesses, past current and prospective customers, operations, facilities,
products, insurance policies, policy holders, applicants or other prospective
customers, rates, regulatory compliance, competitors, consumer markets, assets,
expenditures, mergers, acquisitions, divestitures, billings, collections,
revenues and finances of CoreLogic or any Eligible Recipient, including similar
information of any of their customers. CoreLogic Data also means any data or
information of CoreLogic or an Eligible Recipient (i) created, generated,
collected or processed by Supplier in the performance of its obligations under
this Agreement, including data processing input and output, asset information,
Reports, third party service and product agreements of CoreLogic or an Eligible
Recipient, retained expenses and Administered Expenses or (ii) that resides in
or is accessed through Software, Equipment or Systems provided, operated,
supported, or used by Supplier in connection with the Services, as well as
information derived from this data and information. CoreLogic Data shall not
include any Supplier Confidential Information.
“CoreLogic Export Materials” has the meaning given in Section 15.7(g)(ii).
“CoreLogic Facilities” means the facilities identified as “CoreLogic Facilities”
in the applicable Supplement.
“CoreLogic Laws” has the meaning given in Section 15.7(d).
“CoreLogic Network” has the meaning given in Section 6.3(a).
“CoreLogic Owned Materials” has the meaning given in Section 14.1(a).
“CoreLogic Privacy Policy” means CoreLogic's privacy policy listed in Schedule
8.
“CoreLogic Provided Equipment” has the meaning given in Section 6.5(e)(i).
“CoreLogic Relationship Manager” has the meaning given in Section 10.1(a).
“CoreLogic Remedial Action” has the meaning given in Section 2.2(d).
“CoreLogic Rules” has the meaning given in Section 6.2(b).
“CoreLogic Standards” has the meaning given in Section 9.5(a).
“Critical Deliverables” means the Deliverables identified in the applicable
Supplement, if any, that have associated Deliverable




--------------------------------------------------------------------------------




Credits payable to CoreLogic in the event Supplier fails to deliver such
Deliverables in accordance with such Supplement.
“Critical Service Level” means a Service Level identified as a “Critical Service
Level” in a Supplement with respect to which Service Level Credits may be
payable to CoreLogic if Supplier fails to meet such Service Level.
“Data Controller” has the meaning given in the European Union Data Protection
Legislation.
“Data Exporter” has the meaning given in the European Union Data Protection
Legislation.
“Data Importer” has the meaning given in the European Union Data Protection
Legislation.
“Data Processor” has the meaning given in the European Union Data Protection
Legislation.
“Deliverable” means a Developed Material that is identified as a deliverable in
the Agreement, or in a Supplement or Work Order to a Supplement in writing by
and between the Parties.
“Deliverable Credits” means the amount payable to CoreLogic in the event
Supplier fails to deliver a Critical Deliverable or meet certain Transition
Milestones in accordance with a Supplement.
“Derivative Work” means a work based on one or more preexisting works, including
a condensation, transformation, translation, modification, expansion, or
adaptation, that, if prepared without authorization of the owner of the
copyright of such preexisting work, would constitute a copyright infringement
under applicable Law, but excluding the preexisting work.
“Developed Materials” means any Materials (including Software), or any
modifications, enhancements or Derivative Works thereof, developed by or on
behalf of Supplier for CoreLogic or the other Eligible Recipients in the
performance of or as part of the Services.
“Development Tools” means all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that are used in the development, testing, deployment
and maintenance of Applications to the extent a Party has financial or
operational responsibility for such programs or programming under a Supplement.
Development Tools shall include all such products in use or required to be used
as of the Commencement Date, including those set forth in the applicable
Supplement, those as to which the license, maintenance or support costs are
included in the CoreLogic Base Case, and those as to which Supplier received
reasonable notice and/or access prior to the Commencement Date. Development
Tools also shall include all such products selected and/or developed by or
specifically for CoreLogic or the other Eligible Recipients on or after the
Commencement Date to the extent a Party has financial or operational
responsibility for such programs or programming under a Supplement.
“Direct CoreLogic Competitors” means the Entities identified in Schedule 10 of
the Agreement, as well as their Affiliates, successors and assigns, as such list
of Entities may reasonably be modified by CoreLogic from time to time.
“Direct Supplier Competitor” has the meaning given in Section 9.10(e)(iv).
“Disengagement Plan” has the meaning given in Section 20.8(b)(i).
“Disengagement Services” has the meaning given in Section 20.8(a).
“Dispute” has the meaning given in Section 5.1 of Schedule 6.
“EEA” has the meaning given in Section 13.3(a)(i).
“Effective Date” has the meaning given in the preamble to the MPSA.
“Eligible Recipients” means, collectively, the following:
(a)
CoreLogic;

(b)
any Entity that is an Affiliate of CoreLogic on the Supplement Effective Date,
or thereafter becomes an Affiliate of CoreLogic;

(c)
any Entity that purchases after the Supplement Effective Date from CoreLogic or
any Affiliate of CoreLogic, all or substantially all of the assets of CoreLogic
or such Affiliate, or of any division, marketing unit or business





--------------------------------------------------------------------------------




unit thereof, provided that such Entity agrees in writing to be bound by the
terms and conditions of this Agreement;
(d)
any Entity that after the Supplement Effective Date is created using assets of
CoreLogic or any Affiliate of CoreLogic, provided that such Entity agrees in
writing to be bound by the terms and conditions of this Agreement;

(e)
any Entity into which CoreLogic or any Affiliate of CoreLogic merges or
consolidates, provided that such Entity has assumed CoreLogic's obligations
under this Agreement, and provided further that such Entity agrees in writing to
be bound by the terms and conditions of this Agreement;

(f)
any Entity which merges into or consolidates with CoreLogic or any Affiliate of
CoreLogic;

(g)
any Entity, including any corporation, joint venture, partnership or
manufacturing or retail facility, in which on or after the Supplement Effective
Date, CoreLogic or any Affiliate of CoreLogic *** or as to which CoreLogic or
such Affiliate has *** or ***;

(h)
any person or Entity *** in the *** of *** or *** CoreLogic or another Eligible
Recipient identified in clauses (a) through (g) (e.g., *** at a ***), but only
in connection with the *** of *** or *** CoreLogic or such other Eligible
Recipient;

(i)
any *** of *** in clauses (a) through (g) above, or an Entity to which such ***
is a ***, but only in connection with the provision of products or services
(other than the Services provided hereunder) by *** to ***; and

(j)
other Entities to which the Parties agree in an applicable Supplement.



“Entity” means a corporation, partnership, joint venture, trust, limited
liability company, limited liability partnership, association or other
organization or entity.
“Equipment” means all computing, networking and communications equipment
procured, provided, operated, supported, or used by an Eligible Recipient,
Supplier or an Authorized User in connection with the Services, including (i)
mainframe, midrange, server and distributed computing equipment and associated
attachments, features, accessories, peripheral devices, and cabling, (ii)
personal computers, laptop computers, terminals, workstations and personal data
devices and associated attachments, features, accessories, printers,
multi-functional printers, peripheral or network devices, and cabling, and (iii)
voice, data, video and wireless telecommunications and network and monitoring
equipment and associated attachments, features, accessories, peripheral devices,
cell phones and cabling.
“Equipment Leases” means all leasing arrangements whereby CoreLogic, another
Eligible Recipient or a Third Party Contractor leases Equipment as of the
Commencement Date which will be used by Supplier (or Subcontractors or
Affiliates of Supplier) in connection with the provision of the Services after
such Commencement Date. Equipment Leases include those leases identified in the
applicable Supplement, those leases as to which the lease, maintenance and
support costs are included in the CoreLogic Base Case and all other leases as to
which Supplier received notice and/or access prior to the Supplement Effective
Date.
“***” has the meaning given in Section 18.2(b)(ii).
“Extraordinary Event” has the meaning given in Section 11.4(a).
“Facility and Controls Audit” has the meaning given in Section 9.10(h).
“FAR Flow Down Provisions” has the meaning given in Section 9.16.
“Force Majeure Event” has the meaning given in Section 9.14(a).
“Full Time Equivalent” or “FTE” has the meaning given in the applicable
Supplement.
“Identified Recruit” has the meaning given in Section 20.7(b)(iii).
“Income Taxes” means any tax on or measured by the net income of a Party
(including taxes on capital or net worth that are imposed as an alternative to a
tax based on net or gross income), or taxes which are of the nature of excess
profits tax, minimum tax on tax preferences, alternative minimum tax,
accumulated earnings tax, personal holding company tax, capital gains tax or
franchise tax for the privilege of doing business.
“India IT Act” has the meaning given in Section 15.7(j).
“India Privacy Rules” has the meaning given in Section 15.7(j).
“Indirect Taxes” means all federal, state or local sales, use, excise,
privilege, value added, goods and services, services and other similar taxes
that are assessed against either Party on the provision of the Services as a
whole, or on any particular Service received




--------------------------------------------------------------------------------




by CoreLogic or the Eligible Recipients from Supplier, excluding Income Taxes.
“Informal Dispute Resolution Procedures” has the meaning given in Section 5.1 of
Schedule 6.
“Information Security Policy Set” has the meaning given in Section 2(a) of
Schedule 8.
“Initial Redaction” has the meaning given in Section 13.1(b)(v).
“Integral Supplier Owned Materials” has the meaning given in Section 14.6(b).
“Integral Third Party Materials” has the meaning given in Section 14.6(c).
“Issuers” has the meaning given in Section 13.2(e).
“Key Supplier Personnel” means the Supplier Personnel filling the positions
designated as Key Supplier Personnel positions in a Supplement.
“Knowledge Transfer Personnel” means the transitioned employees that are
designated as Knowledge Transfer Personnel in a Supplement.
“Laws” means all federal, state, provincial, regional, territorial and local
laws, statutes, regulations, rules, executive orders, supervisory requirements,
directives, circulars, opinions, interpretive letters and official releases of
or by any government, or any authority, department or agency thereof or self
regulatory organization (“SRO”), including Privacy Laws. The definition of Laws
shall include Privacy Laws. For purposes of this Agreement, Laws shall also
include all generally accepted accounting principles (“GAAP”), as such
principles may be modified during the Term by the Public Company Accounting
Oversight Board or other applicable authorities.
“Losses” means all losses, liabilities, damages (including punitive and
exemplary damages), fines, penalties, interest and claims (including taxes), and
all related costs and expenses (including reasonable legal fees and
disbursements and costs of investigation, litigation, experts, settlement,
judgment, interest and penalties).
“Major Release” means a new version of Software that includes changes to the
architecture and/or adds new features and functionality in addition to the
original functional characteristics of the preceding software release. These
releases are usually identified by full integer changes in the numbering, such
as from “7.0” to “8.0,” but may be identified by the industry as a major release
without the accompanying integer change.
“Malicious Code” means (i) any code, program, or sub-program whose knowing or
intended purpose is to damage or maliciously interfere with the operation of the
computer system containing the code, program or sub-program, or to halt, disable
or maliciously interfere with the operation of the Software, code, program, or
sub-program, itself, or (ii) any device, method, or token that permits any
person to circumvent the normal security of the Software or the system
containing the code.
“Managed Third Party” has the meaning given in Section 4.5(c).
“Management Tools” means all software products and tools (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that are used by Supplier to deliver and manage the Services.
Management Tools shall include all such products or tools in use as of the
Supplement Effective Date, including those (i) that are listed in a Supplement,
(ii) for which the license, maintenance or support costs are included in the
CoreLogic Base Case, or (iii) as to which Supplier otherwise received notice
and/or access prior to the Supplement Effective Date. Management Tools also
shall include all such software products and tools selected and/or developed on
or after the Effective Date to the extent a Party has financial or operational
responsibility for such programs or programming under the applicable Supplement.
“Master Professional Services Agreement” or “MPSA” has the meaning given in
Section 1.1(a).
“Materials” means, collectively, Software, literary works, other works of
authorship, documented specifications, designs, analyses, processes,
methodologies, concepts, inventions, programs, program listings, programming
tools, documentation, reports, drawings, databases, spreadsheets,
machine-readable text and files and work product, whether tangible or
intangible.
“Minor Release” means a scheduled release containing small functionality updates
and/or accumulated resolutions to defects or non-conformances made available
since the immediately preceding release (whether Major Release or Minor
Release). Minor




--------------------------------------------------------------------------------




Releases shall include “Maintenance Releases” which are supplemental to and made
available between Major Releases and other Minor Releases, issued and provided
under specific vendor service level or maintenance obligations and contain only
accumulated resolutions or mandated changes. These releases are usually
identified by a change in the decimal numbering of a release, such as “7.12” to
“7.13.”
“Monthly Invoice” has the meaning given in Section 12.1(a).
“New Advances” has the meaning given in Section 9.12(d).
“New Services” means new or different services or new or different Supplier
obligations requested by CoreLogic (i) that are *** to the ***, and (ii) for
which there is *** in the *** that will *** for such new or different services. 
New Services does not include changes in the volume of existing Services, nor
does it include *** in *** or *** for ***.
“Notice of Election” has the meaning given in Section 17.5(a).
“Official” has the meaning given in Section 15.7(h).
“Out-of-Pocket Expenses” means reasonable and actual out-of-pocket expenses due
and payable to a third party by Supplier that are approved in advance by
CoreLogic and for which Supplier is entitled to be reimbursed by CoreLogic under
this Agreement. Out-of-Pocket Expenses shall not include *** (or allocations
thereof), *** and/or *** expenses or other *** and shall be net of all *** and
***.
“Party” and “Parties” means CoreLogic and Supplier.
“PCI DSS” has the meaning given in Section 13.2(e).
“Permitted Auditors” has the meaning given in Section 9.10(b).
“Personal Data” means that portion of CoreLogic Data that is subject to any
Privacy Laws.
“Policy and Procedures Manual” means the document containing the information
described in Section 9.1(a).
“Privacy Laws” means Laws that relate to the confidentiality, security and
protection of personally-identifiable information, customer information,
electronic data privacy, trans-border data flow or data protection.
“Project” has the meaning given in the applicable Supplement, if any.
“Quality Assurance” means the actions, planned and performed, to provide
confidence that all business processes, Systems, Equipment, Software and
components that influence the quality of the Services are working as expected,
both individually and collectively.
“Reimbursable Amounts” means Administered Expenses, Reimbursable Taxes,
Out-of-Pocket Expenses and CoreLogic Retained Expenses.
“Reports” has the meaning set forth in Section 9.2.
“Required Consents” means the consents (if any) required to be obtained: (i) to
assign or transfer to Supplier, or obtain for Supplier the right to use and/or
access, any CoreLogic licensed Third Party Software, Third Party Contracts or
Equipment Leases or Acquired Assets; (ii) to grant Supplier the right to use
and/or access the CoreLogic licensed Third Party Software in connection with
providing the Services; (iii) to grant CoreLogic and the Eligible Recipients the
right during the Term, the applicable Supplement Term and any Termination
Assistance Services period to use and/or access the Supplier Owned Software,
Third Party Software and Equipment acquired, operated, supported or used by
Supplier in connection with providing the Services; (iv) to assign or transfer
to CoreLogic, the Eligible Recipients or their designee any Developed Materials,
Supplier Owned Software, Third Party Software, Third Party Contracts, Equipment
leases or other rights following the Term or the applicable Supplement Term to
the extent provided in this Agreement; and (v) except as otherwise mutually
agreed, all other consents required from third parties in connection with
Supplier's provision of the Services or performance of its obligations
hereunder.
“Restricted Countries” has the meaning given in Section 20.3(b).
“Restricted Event” has the meaning given in Section 2.1(a) of Schedule 10.




--------------------------------------------------------------------------------




“Retained Systems and Business Processes” means those Systems and business
processes of CoreLogic or an Eligible Recipient for which Supplier has not
assumed responsibility under this Agreement (including those provided, managed,
operated, supported and/or used on their behalf by Third Party Contractors).
Retained Systems and Business Processes include equipment and software
associated with such systems and business processes.
“RFP” has the meaning given in Section 9.10(d).
“RFQ” has the meaning given in Section 9.10(d).
“Root Cause Analysis” is the formal process, specified in the Policy and
Procedures Manual, to be used by Supplier to diagnose problems at the lowest
reasonable level so that corrective action can be taken that will eliminate, to
the extent reasonably possible, repeat failures. Supplier shall implement a Root
Cause Analysis as specified in Schedule 3 or as reasonably requested by
CoreLogic.
“Schedule” has the meaning given in the related schedule.
“SEC” has the meaning given in Section 13.1(b)(v).
“Security Incident” means any targeted attempted security breach or successful
security breach that results or could reasonably expect to result in
unauthorized destruction, loss, alteration or theft of, or unauthorized access
to, CoreLogic Data.
“Service Level(s)” means Critical Service Levels and Key Measurements.
“Service Level Credits” has the meaning given in Section 7.3(a).
“Services” means, collectively: (i) the services, functions and responsibilities
described as Supplier's responsibility in Article 4 and elsewhere in this
Agreement or in the applicable Supplement (including Transition Services and
Disengagement Services) as each may be supplemented, enhanced, modified or
replaced during the Term or the applicable Supplement Term in accordance with
this Agreement; (ii) ongoing Projects and new Projects, upon CoreLogic's
acceptance of Supplier's proposals for such Projects in accordance with Section
4.5 and the other provisions of this Agreement or such Supplement; and (iii) any
New Services, upon CoreLogic's acceptance of Supplier's proposal for such New
Services in accordance with Section 4.3 and the other provisions of this
Agreement.
“Significant Family Considerations” has the meaning given in Section 8.2(b).
“SIRP” has the meaning given in Section 13.2(b)(iii).
“Share Purchase Agreement” has the meaning given in the preamble of the
Agreement.
“Software” means all software programs and programming for which a Party is
financially or operationally responsible under the applicable Supplement (and
all modifications, replacements, Upgrades, enhancements, documentation,
materials and media related thereto), including Applications, Development Tools,
Management Tools, and Systems Software, unless a more specific reference is
required by the context.
“Specifications” means, with respect to Software, Equipment, Systems or other
contract Deliverables to be designed, developed, maintained, modified, enhanced,
delivered, integrated, installed and/or tested by Supplier, the technical,
design and/or functional specifications set forth in Schedules 2 and 8 or the
applicable Supplement, or otherwise agreed upon in writing by the Parties.
“Standard Cap” has the meaning given in Section 18.2(b)(i).
“Supplement” has the meaning given in Section 1.1(b).
“Supplement Effective Date” means, with respect to an individual Supplement, the
meaning given in the preamble to such Supplement.
“Supplier” has the meaning given in the preamble of the Agreement.
“Strategic Plan” means the plans periodically developed by CoreLogic that set
forth CoreLogic' key business objectives and requirements and outline its
strategies for achieving such objectives and requirements. CoreLogic may revise
the Strategic Plan from time to time. The Strategic Plan is likely to include
both annual and multi-year strategies, objectives and requirements.




--------------------------------------------------------------------------------




“Subcontractors” means subcontractors (of any tier) of Supplier, including
Affiliates of Supplier.
“Supplier” has the meaning given in the preamble of the MPSA.
“Supplier Account Manager” has the meaning given in Section 8.3.
“Supplier Change in Control” has the meaning given in Section 20.3(a).
“Supplier Facilities” means, individually and collectively, the facilities
owned, leased or used by Supplier or its Affiliates or Subcontractors from which
any Services are provided or performed (other than CoreLogic Facilities).
Supplier Facilities are listed on Schedule 7 and the applicable Supplements.
“Supplier Laws” has the meaning given in Section 15.7(d).
“Supplier Owned Materials” has the meaning given in Section 14.3(a).
“Supplier Owned Software” means any Software owned by Supplier or its Affiliates
and used to provide the Services.
“Supplier Personnel” means those employees, representatives, contractors,
subcontractors and agents of Supplier, Subcontractors and Supplier Affiliates
who perform any Services under this Agreement or a Supplement.
“Supplier Remedial Action” has the meaning given in Section 2.2(d).
“System” means an interconnected grouping of manual or electronic processes,
including Equipment, Software and associated attachments, features, accessories,
peripherals and cabling, and all additions, modifications, substitutions,
Upgrades or enhancements to such System, to the extent a Party has financial or
operational responsibility for such System or System components under the
applicable Supplement. System shall include all Systems in use as of the
Supplement Effective Date, all additions, modifications, substitutions, Upgrades
or enhancements to such Systems and all Systems installed or developed by or for
CoreLogic or Supplier following the Supplement Effective Date.
“Systems Software” means all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that perform tasks basic to the functioning of the
Equipment and are required to operate the Applications Software or otherwise
support the provision of Services by Supplier, including operating systems,
systems utilities, data security software, compilers, performance monitoring and
testing tools and database managers, to the extent a Party has financial or
operational responsibility for such programs or programming under the applicable
Supplement. Systems Software shall include all such programs or programming in
use as of the Supplement Effective Date, including those (i) that are set listed
in such Supplement, (ii) for which the license, maintenance or support costs are
included in the CoreLogic IT Base Case, or (iii) as to which Supplier otherwise
received notice and/or access prior to the Supplement Effective Date. Systems
Software also shall include all such programs or programming developed and/or
introduced after the Supplement Effective Date to the extent a Party has
financial or operational responsibility for such programs or programming under
the applicable Supplement.
“Tax Authority” means any federal, state, provincial, regional, territorial,
local or other fiscal, revenue, customers or excise authority, body or official
competent to impose, collect or asses tax.
“Technology and Business Process Evolution” means any improvement, upgrade,
addition, modification, replacement, or enhancement to the standards, policies,
practices, processes, procedures, methods, controls, scripts, product
information, technologies, architectures, standards, Applications, Equipment,
Software, Systems, tools, products, transport systems, interfaces and personnel
skills associated with the performance of the in-scope business process products
and services in line with the accepted practices of *** of such products and
services, as determined by ***. Supplier's obligations with respect to
Technology and Business Process Evolution apply not only to the *** performed by
***, but also to its support of the *** and related *** and *** performed by or
for CoreLogic and the ***. Technology and Business Process Evolution includes:
(i) higher capacity, further scaling and commercializing of business processes,
more efficient and scalable business processes, new versions and types of
applications and systems/network software, new business or IT processes, and new
types of hardware and communications equipment that will enable *** to perform
the *** more *** and *** as well as enable CoreLogic and the Eligible Recipients
to meet and support *** and *** and (ii) any change to the Equipment, Software
or methodologies used to provide the Services that is necessary to bring that
function, Equipment or Software or those methodologies into line with the ***
and/or ***.
“Technology and Business Process Plan” has the meaning given in Section 9.5(c).
“Term” has the meaning given in Section 1.2(b).




--------------------------------------------------------------------------------




“Termination Charge” means the termination charges specified in Schedule 11
and/or the applicable Supplement, if any Termination Charges are applicable to
the termination under the applicable Supplement.
“Third Party Contractor” has the meaning given in Section 4.5(a).
“Third Party Contracts” means all agreements between third parties and an
Eligible Recipient or between third parties and Supplier (or Subcontractors or
Affiliates of Supplier) that have been or will be used in connection with the
provision of the Services.
“Third Party Materials” means intellectual property or other Materials that are
owned by third parties and provided under license to Supplier (or Supplier
Affiliates or Subcontractors) or an Eligible Recipient and that have been or
will be used or required to be used in connection with the provision of, or
receipt of, the Services. Third Party Materials include Materials owned by
Subcontractors and used in the performance of the Services.
“Third Party Software” means all Software products (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that are provided under a Third Party Contract (e.g., a license or
lease) to Supplier (or Supplier Affiliates or Subcontractors) or an Eligible
Recipient and that have been or will be used or required to be used in
connection with the provision of, or receipt of, the Services. Third Party
Software shall include all such programs or programming in use as of the
Supplement Effective Date, including those (i) that are identified as such in
such Supplement, (ii) for which the acquisition, license, maintenance or support
costs are included in the CoreLogic Base Case, or (iii) as to which Supplier
received notice and/or access prior to the Supplement Effective Date. Third
Party Software also shall include all such programs or programming licensed
and/or leased after the Supplement Effective Date.
“Transition Milestone(s)” has the meaning given in Section 4.2(c).
“Transition Period” means the period that commences on the Supplement Effective
Date and expires 12:00:01 a.m., Eastern Time, on the date specified for the
completion of the Transition Services as specified in the Transition Plan,
unless expressly extended in writing by CoreLogic.
“Transition Plan” has the meaning given in Section 4.2(a).
“Transition Services” has the meaning given in Section 4.2(a).
“UCITA” has the meaning give in Section 19.4.
“Upgrade” and its derivatives means updates, renovations, enhancements,
additions and/or new versions or releases of Software or Equipment by Supplier.
Unless otherwise agreed, financial responsibility for the costs, fees and
expenses associated with an Upgrade of Software or Equipment shall be allocated
between the Parties in accordance with Section 6.5 or as set forth in the
applicable Supplement.
“Warranty Period” has the meaning given in Section 15.2(c).
“Work Order(s)” has the meaning given in Section 1.1(b).
















--------------------------------------------------------------------------------






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC.
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




 
 
 


Schedules 2 through 5
SEE SCHEDULES IN EACH APPLICABLE SUPPLEMENT








This document contains proprietary and confidential information of CoreLogic and
Supplier. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.













--------------------------------------------------------------------------------






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC.
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




 
 
 


Schedules 2 through 5
SEE SCHEDULES IN EACH APPLICABLE SUPPLEMENT








This document contains proprietary and confidential information of CoreLogic and
Supplier. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC.
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




 
 
 


Schedules 2 through 5
SEE SCHEDULES IN EACH APPLICABLE SUPPLEMENT








This document contains proprietary and confidential information of CoreLogic and
Supplier. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.









--------------------------------------------------------------------------------










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC.
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




 
 
 


Schedules 2 through 5
SEE SCHEDULES IN EACH APPLICABLE SUPPLEMENT








This document contains proprietary and confidential information of CoreLogic and
Supplier. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------
















MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Schedule 6


Governance










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.

















--------------------------------------------------------------------------------






Schedule 6
Governance
1.
INTRODUCTION

1.1
Agreement. This Schedule 6 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Professional Services Agreement by and between
CoreLogic Real Estate Solutions, LLC, a California limited liability company
with principal offices at 4 First American Way, Santa Ana, CA 92707,
(“CoreLogic”) and Cognizant Technology Solutions U.S. Corporation, a Delaware
corporation having a principal place of business at 500 Frank W. Burr Blvd.,
Teaneck, NJ 07666 (“Supplier”) dated August 17, 2011 (the “MPSA”).

1.2
References. All references in this Schedule to articles, sections and schedules
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MPSA or the other Schedules to the MPSA.

2.Purpose.
2.1
The purpose of this Schedule is to establish and maintain the formal governance
procedures (as further described in the applicable Supplement) for:

a.
managing the relationship between CoreLogic and Supplier on a global basis with
respect to the Agreement;

b.
facilitating the continued alignment of the interests of the Parties; and

c.
enabling the relationship to be maintained at the appropriate level within each
Party.

3.Objectives of Governance.
3.1
Each Party agrees that it will operate within the governance procedures (as
further described in the applicable Supplement) to achieve the following
objectives:

(a)
to ensure that, regardless of all Changes throughout the Term, the Parties
remain aligned on the realization of the business benefits to each Party that
caused it to enter into the Agreement while respecting the economic imperatives
of each Party;

(b)
for Supplier to provide the Services in accordance with the terms and conditions
of the Agreement, including all Service Levels and all applicable Laws;

(c)
to ensure that Supplier stakeholders continually understand the purpose and
scope of the relationship, key contractual terms and milestones, and Supplier
performance requirements;

(d)
to facilitate communication with the CoreLogic stakeholders;

(e)
to ensure clarity of decision-making rights, obligations, accountabilities,
roles and responsibilities between the Parties;

(f)
for Supplier to ensure that Supplier's financial performance, processes and
procedures can be audited in accordance with the terms of the Agreement;

(g)
to enable all issues or exceptions arising in connection with the performance of
the Services to be effectively and efficiently resolved;

(h)
to ensure that any partial or complete termination of the Services is managed in
accordance with the provisions of the Agreement and that all issues or
exceptions arising in connection with such termination are effectively and
efficiently resolved;





--------------------------------------------------------------------------------




(i)
to provide for centralized governance of the Agreement so that all governance
issues between the Parties are dealt with in accordance with the procedures
described herein; and

(j)
to mitigate any other general risks during the Term.

4.Major Components.
4.1
To further such purpose, the applicable Supplement establishes the governance
operating model with major components, including the following (which components
are further described in such Supplement):

(a)
governance organization and staffing;

(b)
governance processes;

(c)
decision-making rights;

(d)
governance committee structures and protocols.

5.Dispute Resolution Procedures.
5.1
Overview. If either Party identifies a dispute or disagreement between the
Parties (each, a “Dispute”) and reasonably determines that such Dispute cannot
be resolved at the lowest practical management level of each Party, such Party
may elect to invoke the informal dispute resolution procedures described in
Section 5.2 (the “Informal Dispute Resolution Procedures”) to resolve such
Dispute. Each Party shall first invoke the Informal Dispute Resolution
Procedures prior to invoking the formal dispute resolution procedures described
in Section 5.3. Notwithstanding the foregoing, with respect to a Dispute either
Party may seek injunctive or other equitable relief in any court of competent
jurisdiction.

5.2
Informal Dispute Resolution Procedures. The Informal Dispute Resolution
Procedures are as follows:

(a)
Notification: To commence the Informal Dispute Resolution Procedures, subject to
Section 5.1 either Party may escalate a Dispute by providing written notice to
the member(s) of the lowest practical management level of the other Party
currently involved in such Dispute. Upon receipt of such notice by the other
Party, the Supplier and CoreLogic representatives currently engaged in
attempting to resolve such Dispute shall meet to negotiate in good faith a
resolution of such Dispute prior to escalating (as further described in Section
5.2(a)(i) below). Supplier and CoreLogic will meet within five (5) business days
after receipt such notice. If the Parties are unable to resolve such Dispute
within five (5) business days of such meeting, either Party may escalate such
Dispute in accordance with the following steps:

(i)
The Party escalating the Dispute shall escalate to the next level of management
as follows:

(1)
First, to the Supplier Service Delivery Manager and the appropriate CoreLogic
Governance team member.

(2)
If, after meeting in accordance with Section 5.2(a)(iii), either Party
reasonably determines that such escalation above is unsuccessful in resolving
the Dispute, then to the CoreLogic Contract Manager and Supplier Account
Manager.

(3)
If, after meeting in accordance with Section 5.2(a)(iii), either Party
reasonably determines that such escalation above is unsuccessful in resolving
the Dispute, then to the CoreLogic Relationship Manager and Supplier Account .

(ii)
Documentation: Prior to any escalation described in Section 5.2(a)(i), the Party
escalating will first provide written notice of such escalation to the other
Party. The Parties will then jointly develop a short briefing document called a
“Statement of Issue for Escalation” that describes the Dispute, relevant
expected impact and positions of both Parties.

(iii)
Meeting: During any escalation described in Section 5.2(a)(i), the Parties will
meet (via phone or videoconference in most cases) with appropriate individuals
as described above and will





--------------------------------------------------------------------------------




negotiate in good faith to resolve the Dispute. Such meeting shall occur within
five (5) business days of the notice provided in accordance with Section
5.2(a)(ii). The Statement of Issue for Escalation will be sent in advance to the
participants attending such meeting. During such meeting, the Parties will
negotiate in good faith to resolve such Dispute.
(iv)
Dispute Review: Upon following the Informal Dispute Resolution Procedures, the
decision of the Parties with respect to such Dispute shall be documented and
returned to both Parties. If after following the Informal Dispute Resolution
Procedures (including all escalations described in Section 5.2(a)(i)), either
Party reasonably believes that resolution is not possible without further
escalation, either Party may resolved such Dispute as described in Section 5.3
below.

5.3
Formal Dispute Resolution Procedures. Subject to Section 5.1 of this Schedule, a
Party may resolve a Dispute by submitting such Dispute through litigation in
accordance with Article 19 of the MPSA.









--------------------------------------------------------------------------------








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011
 
 
 


Schedule 7


SEE SCHEDULE IN EACH APPLICABLE SUPPLEMENT






This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.













--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS














MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Schedule 8


Rules, Procedures and Policies












This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.

















--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






Schedule 8
Rules, Procedures and Policies


1.
INTRODUCTION



1.1    Agreement. This Schedule 8 (this “Schedule”) is attached to and
incorporated by reference in that certain Master Professional Services Agreement
by and between CoreLogic Real Estate Solutions, LLC, a California limited
liability company, with principal offices at 4 First American Way, Santa Ana, CA
92707, (“CoreLogic”) and Cognizant Technology Solutions U.S. Corporation, a
Delaware corporation having a principal place of business at 500 Frank W. Burr
Blvd., Teaneck, NJ 07666 (“Supplier”) dated August 17, 2011 (the “MPSA”).


1.2    References. All references in this Schedule to articles, sections and
schedules shall be to this Schedule, unless another reference is provided.


1.3    Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MPSA or the other Schedules to the MPSA.


2.
RULES, PROCEDURES AND POLICIES

The CoreLogic Rules, CoreLogic Standards and CoreLogic policies and procedures
include the policies and procedures set forth in this Section 2.
(a)
The “Information Security Policy Set” shall include the then-current versions of
the following documents that have been provided in writing to Supplier or posted
to an internet link; provided, that CoreLogic has provided Supplier notice of
such internet link. CoreLogic may add to, modify or subtract from the
Information Security Policy Set at any time; provided that CoreLogic provides
Supplier with a written copy of or notice of an internet link containing any
such addition, modification, or subtraction.

Policy 1 - Information Security Organization
Policy 2 - Classifying and Handling Information
Policy 3 - Securing and Accessing Systems
Policy 4 - Personnel and Facilities
Policy 5 - Detecting and Responding to Incidents
Policy 6 - Secure Application Development
Policy 7 - Planning for Business Continuity
Policy 8 - Information Privacy
Policy 9 - Password Management Policy
Policy 10 - Acceptable Use Policy
Application Vulnerability Assessment Standard
Change Management Standard
Information Security Standard
NIST Standard
PCI/EI3PA Standard
Sensitive Data Standard
Facilities Access Standard
Clean Desk Standard


(b)
The “Compliance Policy Set” shall include the then-current versions of the
following documents that have been





--------------------------------------------------------------------------------




provided in writing to Supplier or posted to an internet link; provided, that
CoreLogic has provided Supplier notice of such internet link. CoreLogic may add
to, modify or subtract from the Compliance Policy Set at any time; provided that
CoreLogic provides Supplier with a written copy of or notice of an internet link
containing any such addition, modification, or subtraction.
Anti-Bribery and Foreign Corrupt Practices Act Policy
Identity Theft Red Flags Policy
Social Media Policy
Vendor Risk Management Policy
Identity Theft Red Flags Standard
Vendor Risk Management Standard


(c)
The “CoreLogic Code of Ethics and Conduct” shall mean the then-current version
of the CoreLogic Code of Ethics and Conduct that have been provided in writing
to Supplier or posted to an internet link; provided, that CoreLogic has provided
Supplier notice of such internet link. CoreLogic shall be permitted to modify
the CoreLogic Code of Ethics and Conduct at any time; provided that CoreLogic
provides Supplier with a written copy of or notice of an internet link
containing any such addition, modification, or subtraction.

(d)
The “CoreLogic Privacy Policy” shall include the then-current version of
CoreLogic's corporate privacy policy and any privacy policy applicable to a
specific CoreLogic business unit that have been provided in writing to Supplier
or posted to an internet link; provided, that CoreLogic has provided Supplier
notice of such internet link. CoreLogic shall be permitted to modify the
CoreLogic Privacy Policy at any time; provided that CoreLogic provides Supplier
with a written copy of or notice of an internet link containing any such
addition, modification, or subtraction.



2.2    Additional CoreLogic Information Security Requirements. In addition to
the information security controls set forth in Section 13.2(b) of the MPSA and
the Information Security Policy Set, Supplier shall comply with the information
security controls designated by *** and provided in writing or via an internet
link to Supplier; provided that, if any such information security controls meet
the definition of New Services, the implementation of such controls/changes
shall be handled in accordance with Section 4.3 of the MPSA. Subject to the
foregoing sentence, in the event of a conflict between the Agreement and the
information security controls requested by ***, *** shall designate which
information security controls to implement in order to resolve such conflict.


2.3    Additional Business Continuity and Disaster Recovery Services
Requirements. In addition to the business continuity and disaster recovery
services requirements set forth in Section 9.14 of the MPSA and the Information
Security Policy Set, Supplier shall comply with the business continuity and
disaster recovery services requirements requested by ***; provided that, if any
such business continuity and disaster recovery services requirements meet the
definition of New Services, the implementation of such requirements/changes
shall be handled in accordance with Section 4.3 of the MPSA. Subject to the
foregoing sentence, in the event of a conflict between the Agreement and the
business continuity and disaster recovery services requirements requested by
***, *** shall designate which business continuity and disaster recovery
services requirements to implement in order to resolve such conflict.


2.4    *** Supplier Ethics Hotline. During the term of the Agreement, Supplier
shall operate and maintain, at no cost to CoreLogic an *** toll-free hotline
that permits Supplier Personnel to report allegations of ethical misconduct, and
violations of Laws. To the extent practicable and not restricted by Law or
contract, Supplier shall immediately notify CoreLogic if Supplier receives any
allegations involving fraud, embezzlement, theft or misconduct that is likely to
have an adverse impact on the Services or CoreLogic.












--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS












MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Schedule 9


Insurance Requirements












This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule 9
Insurance Requirements
1.
INTRODUCTION

1.1
Agreement. This Schedule 9 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Professional Services Agreement by and between
CoreLogic Real Estate Solutions, LLC, a California limited liability company
with principal offices at 4 First American Way, Santa Ana, CA 92707,
(“CoreLogic”) and Cognizant Technology Solutions U.S. Corporation, a Delaware
corporation having a principal place of business at 500 Frank W. Burr Blvd.,
Teaneck, NJ 07666 (“Supplier”) dated August 17, 2011 (the “MPSA”).

1.2
References. All references in this Schedule to articles, sections and schedules
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MPSA or the other Schedules to the MPSA.

2.
INSURANCE

2.1
Requirements. Supplier agrees to keep in full force and effect and maintain at
its sole cost and expense the below policies of insurance with at least the
specified minimum limits of liability during the term of this Agreement and
during any period thereafter for which Supplier is providing Disengagement
Services under the Agreement. Supplier agrees that any policies listed below
that are written on a “claims made” basis shall remain in full force and effect
for an additional *** year period following completion of the term of this
Agreement and any period thereafter for which Supplier is providing
Disengagement Services under the Agreement.

(a)
Workers' Compensation limits in accordance with applicable Law and Employer's
Liability Insurance with minimum limits for bodily injury of $*** per employee
by accident / $*** per employee by disease / $*** policy limit by disease (or,
if higher, the policy limits required by applicable Law).

(b)
Commercial General Liability Insurance (including coverage for contractual
liability assumed by Supplier under this Agreement, premises-operations,
completed operations-products, independent contractors, and explosion, collapse,
and underground property damage hazards) providing coverage for bodily injury,
personal injury and property damage with combined single limits of not less than
$*** per occurrence and $*** in the aggregate.

(c)
Commercial Business Automobile Liability Insurance including coverage for all
owned, non-owned, leased, and hired vehicles providing coverage for bodily
injury and property damage liability with combined single limits of not less
than $*** per accident, except as may otherwise be required by applicable Law.

(d)
Professional Liability (also known as Errors and Omissions Liability) and Cyber
Risk Insurance covering acts, errors and omissions arising out of Supplier's
operations or Services in an amount not less than $*** per claim and in the
annual aggregate.

(e)
The coverages specified in subsections (a) through (c) of this Section 2.1 may
be provided with a combination of primary and excess insurance policies. The
policy limit for excess coverage shall be such that when added to the primary
coverages, the combination of the policy limits shall be no less than $*** per
occurrence and in the aggregate where applicable.





--------------------------------------------------------------------------------




(f)
Comprehensive Crime Insurance or Blanket Fidelity Bond, including Employee
Dishonesty and Computer Fraud Insurance covering losses arising out of or in
connection with any fraudulent or dishonest acts committed by Supplier
Personnel, acting alone or with others, in an amount not less than $*** per
event.

(g)
All-risk property insurance covering loss or damage to Supplier owned or leased
Equipment and other assets in an amount not less than the full replacement cost
of such Equipment and assets.

2.2
Approved Companies. All such insurance shall be procured with reputable
insurance companies and in such form as is usual and customary to Supplier's
business. Such insurance companies shall maintain a rating at least *** and be
at least a *** as both criteria are defined in the most current publication of
Best's Policyholder Guide.

2.3
Endorsements. Supplier's insurance policies as required herein under Sections
2.1(b) and 2.1(c) shall name CoreLogic *** and their respective officers,
directors and employees as “additional insureds” for any and all liability
arising at any time in connection with Supplier's or Supplier Personnel's
performance under this Agreement. The Supplier insurance policies required under
Section 2.1(f) and (g) shall include CoreLogic *** and their respective
officers, directors and employees as “loss payees” for any and all liability
arising at any time in connection with Supplier's or Supplier Personnel's
performance under this Agreement. Should any policy expire or be canceled during
the term of the Agreement and Supplier fails to immediately procure replacement
insurance as specified, CoreLogic may procure such insurance upon thirty (30)
days prior written notice to Supplier and deduct the reasonable premiums
associated with such replacement insurance from any amounts owed to Supplier
under this Agreement. Policies provided pursuant to Sections 2.1(a), 2.1(b),
2.1(c), and 2.1(g) shall provide that the insurance companies waive ***
CoreLogic, the Eligible Recipients, and each of their respective officers,
directors, and employees to the extent of Supplier's indemnification
obligations. With respect to matters pertaining to the Services or Supplier's
obligations under this Agreement, all insurance afforded to CoreLogic under this
Schedule 9 shall be primary insurance and any other valid insurance existing for
CoreLogic's benefit shall be excess of such primary insurance and
non-contributory with respect to any insurance or self-insurance maintained by
CoreLogic or the Eligible Recipients. Supplier shall obtain such endorsements to
its policy or policies of insurance as are necessary to cause the policy or
policies to comply with the conditions stated herein.

2.4
Certificates. Upon request by CoreLogic, Supplier shall provide CoreLogic with
certificates of insurance evidencing Supplier's compliance with this Schedule 9
(including certificates evidencing renewal of such insurance or new insurance
policies) signed by authorized representatives of the respective carriers for
each year that this Agreement is in effect. Supplier shall provide a notice to
CoreLogic of cancellation of the insurance required under this Schedule 9 at
least thirty (30) days in advance of such cancellation.

2.5
No Implied Limitation. The obligation of Supplier and its Affiliates to provide
the insurance specified herein shall not limit in any way any obligation or
liability of Supplier provided elsewhere in this Agreement. The rights of
CoreLogic, its Affiliates and the Eligible Recipients to insurance coverage
under policies issued to or for the benefit of CoreLogic, its Affiliates and the
Eligible Recipients are independent of this Agreement shall not be limited by
this Agreement.















--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Schedule 10


Collaboration Between the Parties








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule 10
Collaboration Between the Parties
1.
INTRODUCTION

1.1
Agreement. This Schedule 10 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Professional Services Agreement by and between
CoreLogic Real Estate Solutions, LLC, a California limited liability company
with principal offices at 4 First American Way, Santa Ana, CA 92707,
(“CoreLogic”) and Cognizant Technology Solutions U.S. Corporation, a Delaware
corporation having a principal place of business at 500 Frank W. Burr Blvd.,
Teaneck, NJ 07666 (“Supplier”) dated August 17, 2011 (the “MPSA”).

1.2
References. All references in this Schedule to articles, sections and schedules
shall be to this Schedule, unless another reference is provided.

1.3
Purpose. This Schedule sets forth each Party's obligations under the Agreement
with respect to collaboration on potential opportunities to serve clients.

1.4
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MPSA or the other Schedules to the MPSA.

2.
MINIMUM AGREEMENT BY THE PARTIES WITH RESPECT TO COLLABORATION

2.1
The Parties agree to work in good faith to discuss and agree to governance
structures to facilitate collaboration between the Parties with respect to
pursuing new business opportunities with existing and potential new clients of
each Party during the Term. Notwithstanding the foregoing, the Parties agree to
the following:

(a)
A “***” means a situation in which the *** competes with and takes business from
*** with respect to the specific services as provided by *** to each specific
*** receiving such services within the *** of ***. The Parties may also mutually
agree that a *** will be within the scope of a ***.

(b)
If a *** occurs, *** may elect to do one or both of the following upon written
notice to ***:

(i)
*** (i.e., *** waiting for *** (*) _____) *** the *** that are directly impacted
by such *** pursuant to Section *** of the MPSA without *** of any ***;
provided, however, that except as set forth in Section 2.1(b)(ii) such a ***
would not *** in a *** in the *** .

(ii)
*** the*** by an*** to the actual *** by *** as a result of such *** business.
 For example, if *** enters into an *** to provide *** to *** ABC, and *** such
services at a *** of $*** million revenue per year with *** performing such
services on a *** basis, the *** would be reduced by $*** million in each
subsequent year of the ***.











--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS














MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




SCHEDULE 11


MINIMUM REVENUE COMMITMENT AND TERMINATION CHARGES
















This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.









--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Schedule 11
Minimum Revenue Commitment and Termination Charges
1.INTRODUCTION
1.1
Agreement. This Schedule 11 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Professional Services Agreement by and between
CoreLogic Real Estate Solutions, LLC, a California limited liability company,
with principal offices at 4 First American Way, Santa Ana, CA 92707
(“CoreLogic”), and Cognizant Technology Solutions U.S. Corporation, a Delaware
corporation having a principal place of business at 500 Frank W. Burr Blvd.,
Teaneck, New Jersey 07666 (“Supplier”) dated August 17, 2011 (the “MPSA”).

1.2
References. All references in this Schedule to articles, sections and schedules
shall be to this Schedule, unless another reference is provided.

1.3
Purpose. This Schedule sets forth the Parties' entire agreement with respect to
the Minimum Revenue Commitment and Termination Charges. Unless otherwise
expressly provided in a Supplement, (i) there shall be no commitment by
CoreLogic to provide Supplier with a level of revenue or volume of requested
Services and (ii) there shall be no Termination Charges associated with any
termination in whole or in part by CoreLogic pursuant to Article 20 of the MPSA,
in each case other than as expressly provided in this Schedule 11.
Notwithstanding the foregoing, if a *** for *** is owed pursuant to Section 21.2
of Supplement A (as such term is defined therein), it shall not be considered
Termination Charges, and shall be separate from, and in addition to, the
Termination Charges identified in this Schedule 11.

1.4
Term of Obligations. Each Party's obligations under this Schedule shall be
applicable for the five (5) year period after the Effective Date (the “MRC
Period”); provided that CoreLogic's obligation to pay an Annual Shortfall
Payment pursuant to Section 2.4, CoreLogic's obligation to pay Termination
Charges pursuant to Section 3, and Supplier's obligation to issue a *** pursuant
to Section 2.5(b)(i) shall survive the MRC Period as well as any termination of
the MPSA. Thereafter, unless otherwise expressly provided in a Supplement,
CoreLogic shall have no Minimum Revenue Commitment obligations, and there shall
be no Termination Charges associated with any termination of the Agreement or
any Supplement in whole or in part by CoreLogic pursuant to Article 20 of the
MPSA.

1.5
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MPSA or the other Schedules to the MPSA. The following terms
have the meanings set forth below:

(a)
“Actual Partial Termination Payment” shall have the meaning set forth in Section
3.4(c).

(b)
“Actual Termination Charges” shall have the meaning set forth in Section 3.1.

(c)
“Annual MRC Portion” shall have the meaning set forth in Section 2.2.

(d)
“Annual Qualifying Revenue” means, for each applicable Contract Year, (i) the
Qualifying Revenue paid to Supplier and its Affiliates during such Contract
Year, plus (ii) the Annual Surplus, if any, from the prior Contract Year, less
(iii) any Annual Shortfall that did not result in the payment by CoreLogic of an
Annual Shortfall Payment, if any, from the prior Contract Year. For clarity, in
accordance with the calculations set forth in Section 2, there cannot be an
Annual Surplus and an Annual Shortfall simultaneously for any single Contract
Year. The following formula restates the calculation description above:

Annual Qualifying Revenue = Qualifying Revenue during Contract Year + Annual




--------------------------------------------------------------------------------




Surplus - Annual Shortfall
(e)
“Annual Shortfall” shall have the meaning set forth in Section 2.4.

(f)
“Annual Shortfall Payment” shall have the meaning set forth in Section 2.4.

(g)
“Annual Shortfall Ratio” shall have the meaning set forth in Section 2.4.

(h)
“Annual Surplus” shall have the meaning set forth in Section 2.5(a).

(i)
“Compensation Factor” means $*** million.

(j)
“Minimum Revenue Commitment” shall have the meaning set forth in Section 2.1.

(k)
“MRC Period” shall have the meaning set forth in Section 1.4.

(l)
“Potential Termination Charge” shall have the meaning set forth in Section
3.2(a).

(m)
“Qualifying Revenue” means:

(i)
Charges paid by CoreLogic and the Eligible Recipients to Supplier or its
Affiliates for Services performed *** the ***;

(ii)
amounts paid by CoreLogic and the Eligible Recipients to Supplier or its
Affiliates for services performed *** or *** or ***; and

(iii)
amounts paid by CoreLogic and the Eligible Recipients to Supplier or its
Affiliates for services performed *** by *** and *** to ***of the *** for the
*** of *** that are the *** the ***;

1.6
in each case net of any amounts that are later refunded to CoreLogic or an
Eligible Recipient (e.g., refunds of overcharges discovered by an audit), but
excluding *** and ***. Qualifying Revenue does not include (i) with respect to
the Agreement, *** (e.g., amounts paid to Supplier *** from *** pursuant to
Supplement A) (ii) any *** or *** invoiced by Supplier or (iii) Annual Shortfall
Payments, Actual Termination Charges, a *** for ***, if any, or Actual Partial
Termination Payments.

(a)
“Service Area Percentage” shall have the meaning set forth in Section 3.4(a).

(b)
“Shortfall Earn-Back Credit” shall have the meaning set forth in Section
2.5(b)(i).

(c)
“Surplus Ratio” shall have the meaning set forth in Section 2.5(b)(i).

(d)
“Termination Charge Percentage” shall have the meaning set forth in Section 3.3.

(e)
“Total MRC” shall have the meaning set forth in Section 2.1.

(f)
“Total Qualifying Revenue” means, at the point in time calculated, the aggregate
amount of Annual Qualifying Revenue for each of the prior Contract Years, plus
the Annual Qualifying Revenue paid for the Contract Year in which such sum is
being calculated.

(g)
“Total Shortfall” shall have the meaning set forth in Section 3.2(b).

(h)
“Total Shortfall Ratio” shall have the meaning set forth in Section 3.2(c).

2.
MINIMUM REVENUE COMMITMENT

2.1
Overview. CoreLogic agrees to provide Supplier and its Affiliates with
Qualifying Revenue during the MRC Period in an amount no less than $323,526,477,
as adjusted for inflation below in Section 2.3 (the “Minimum Revenue Commitment”
or “Total MRC”).





--------------------------------------------------------------------------------




2.2
Annual MRC Portions. While the Total MRC represents a commitment to a cumulative
amount of Qualifying Revenue during the MRC Period, the Parties have agreed to
measure CoreLogic's progress in achieving the Total MRC on a Contract Year basis
in accordance with this Section 2. The annual portions of the MRC (each, an
“Annual MRC Portion”) are as follows:

Contract Year 1: $***
Contract Year 2: $***
Contract Year 3: $***
Contract Year 4: $***
Contract Year 5: $***
2.3
ECA Adjustment of Annual MRC Portions. The Annual MRC Portions shall not be
subject to any ECA Adjustment (as defined in Section 13.3 of Schedule A-4)
during the first Contract Year. Thereafter, at the beginning of each Contract
Year during the MRC Period, the Annual MRC Portions for the remaining Contract
Years during the MRC Period shall be adjusted by the Inflation Factor for such
Contract Year, provided that *** there is *** Actual Inflation for such Contract
Year, and *** there is ***, such Annual MRC Portions shall be *** by the
percentage of ***. For example, at the beginning of Contract Year 2, the Annual
MRC Portions for Contract Years 2 through 5 would be adjusted, and in Contract
Year 4, the Annual MRC Portions for Contract Years 4 and 5 would be adjusted, in
each case as described above. Such ECA Adjustments shall result in a
corresponding adjustment to the MRC Total set forth in Section 2.1, and the
updated Total MRC after each applicable Contract Year's ECA Adjustment shall be
equal to the sum of all of the Annual MRC Portions (i.e., the Annual MRC
Portions for Contract Years 1 through 5). For clarity, the ECA Adjustments
described in this Section 2.3 shall not be applied directly to the Total MRC,
but instead shall be applied to the applicable Annual MRC Portions, the sum of
which shall result an updated Total MRC.

2.4
Annual Shortfall Payments. If, for any applicable Contract Year, the Annual
Qualifying Revenue is less than the Annual MRC Portion for such Contract Year
(an “Annual Shortfall”, the amount of which shall be the difference between the
Annual MRC Portion and the Annual Qualifying Revenue), Supplier shall, subject
to CoreLogic's right to dispute amounts in good faith pursuant to Section 12.4
of the MPSA, invoice CoreLogic, and CoreLogic shall pay to Supplier, an amount
equal to the product of the Annual Shortfall Ratio and the Compensation Factor
(the “Annual Shortfall Payment”), where the “Annual Shortfall Ratio” is equal to
the Annual Shortfall divided by the Total MRC (assessed as of the beginning of
the Contract Year for which the Annual Shortfall Payment is being calculated).
The following formulas restate the calculation descriptions above:

Annual Shortfall = Annual MRC Portion - Annual Qualifying Revenue
Annual Shortfall Ratio = Annual Shortfall / Total MRC
Annual Shortfall Payment = Annual Shortfall Ratio x Compensation Factor
Notwithstanding the foregoing, if the Annual Shortfall for any applicable
Contract Year other than Contract Year 5 is equal to or less than *** percent
(***%) of the Annual MRC Portion, Supplier shall not invoice CoreLogic for an
Annual Shortfall Payment. Instead, the full amount of the Annual Shortfall shall
be subtracted from the Qualifying Annual Revenue for the immediately following
Contract Year for purposes of calculating whether there is an Annual Shortfall
or an Annual Surplus for such immediately following Contract Year. The full
amount of the Annual Shortfall, if any, in Contract Year 5 shall be included in
the calculation of the Annual Shortfall Payment set forth above in the first
portion of this Section 2.4, without regard to this paragraph.
2.5
Annual Surpluses.

(a)
Carry-Forward. If, for any applicable Contract Year, the Annual Qualifying
Revenue is greater than the Annual MRC Portion for such Contract Year (an
“Annual Surplus”, the amount of which shall be the difference between the Annual
Qualifying Revenue and the Annual MRC Portion), *** of the Annual Surplus shall
be added to the Annual Qualifying Revenue for the immediately following Contract
Year for purposes of calculating whether there is an Annual Shortfall or Annual
Surplus for such immediately following Contract Year. The following formula
restates the calculation description above:

Annual Surplus = Annual Qualifying Revenue *** Annual MRC Portion
(b)
Earn-Back of Annual Shortfall Payments.





--------------------------------------------------------------------------------




(i)
Notwithstanding Section 2.5(a) and subject to Section 2.5(b)(ii), if there is an
Annual Surplus for a Contract Year, and CoreLogic has paid one or more Annual
Shortfall Payments for prior Contract Years, Supplier shall issue a credit to
CoreLogic in an amount equal to the product of the Surplus Ratio and the
Compensation Factor (each, a “Shortfall Earn-Back Credit”), where the “Surplus
Ratio” is equal to the Annual Surplus divided by the Total MRC; provided that
the Shortfall Earn-Back Credit shall not exceed *** of all Annual Shortfall
Payments paid by CoreLogic for prior Contract Years. The following formulas
restate the calculation descriptions above:

Surplus Ratio = Annual Surplus / Total MRC
Shortfall Earn-Back Credit = Surplus Ratio x Compensation Factor
*** remaining Annual Surplus that is not applied toward the calculation of a
Shortfall Earn-Back Credit shall be carried forward to the subsequent Contract
Year as an Annual Surplus in accordance with Section 2.5(a).
(ii)
For Contract Year 2 only, the Shortfall Earn-Back Credit process described in
Section 2.5(b)(i) shall not apply, and *** of any Annual Surplus for such
Contract Year shall be carried forward to Contract Year 3 as an Annual Surplus
in accordance with Section 2.5(a).

2.6
Partial Termination - Reduction of Minimum Revenue Commitment. In the event of a
termination of a Service Area under Supplement A, subject to CoreLogic's payment
of any Actual Partial Termination Payments due in accordance with Section 3.4,
the Minimum Revenue Commitment set forth in this Section 2 shall be reduced
pursuant to the terms of, and as calculated in accordance with, Section 3.4(d).

2.7
Satisfaction of Total MRC. If, at any point during the MRC Period, the Total
Qualifying Revenues are equal to or greater than the Total MRC, CoreLogic shall
have no further obligations with respect to the Minimum Revenue Commitment and
the provisions of this Schedule 11.

2.8
Sole Remedy. Supplier's sole remedy for CoreLogic's failure to satisfy the
Minimum Revenue Commitment described in this Section 2 shall be payment of the
Annual Shortfall Payments by CoreLogic.

3.
TERMINATION CHARGES

3.1
Overview. Unless otherwise expressly provided in a Supplement (provided that the
Parties hereby agree that there are no additional Termination Charges provided
in Supplement A), this Section 3 sets forth the only Termination Charges
associated with a termination by CoreLogic of all or any portion of the
Agreement or a Supplement. Notwithstanding the foregoing, any *** for *** Fee
that may be due pursuant to Section 21.2 of Supplement A (as such term is
defined therein) shall not be considered Termination Charges, and shall be
separate from, and in addition to, the Termination Charges identified in this
Section 3. Section 3.2 sets forth the method for calculating the Potential
Termination Charges (as defined below) in the event of a termination of the
entire Agreement, which is an amount that is based on any shortfall in
CoreLogic's commitment to achieve the Total MRC, independent of the reason for
CoreLogic's termination. The actual amount of Termination Charges that CoreLogic
shall be obligated to pay in connection with a termination (the “Actual
Termination Charges”) shall be calculated as the product of the Potential
Termination Charge and the Termination Charge Percentage associated with the
underlying right by which CoreLogic is terminating (set forth in Schedule 11.1),
as more fully described in Section 3.3. Section 3.4 addresses adjustments to be
made to the Total MRC and the Annual MRC Portions in the event of a partial
termination of one or more Service Areas under Supplement A.

3.2
Potential Termination Charge.

(a)
In the event of a termination of the entire Agreement by CoreLogic for any
reason, or by Supplier pursuant to Section 20.1(b) of the MPSA, the “Potential
Termination Charge” shall be equal to the product of the Total Shortfall Ratio
and the Compensation Factor, less the sum of *** Annual Shortfall Payments that
were not offset by Short-Fall Earn-Back Credits.

(b)
The “Total Shortfall”, if any, shall be equal to the difference between the
Total MRC and the Total





--------------------------------------------------------------------------------




Qualifying Revenue; provided that if the Total Qualifying Revenue is equal to or
greater than the Total MRC, the Total Shortfall shall be zero (0) and, pursuant
to Section 2.7, there shall be no Actual Termination Charges payable by
CoreLogic.
(c)
The “Total Shortfall Ratio” shall be equal to the Total Shortfall divided by the
Total MRC.

(d)
The following formulas restate the calculation descriptions above:

Total Shortfall = Total MRC - Total Qualifying Revenue
Total Shortfall Ratio = Total Shortfall / Total MRC
Potential Termination Charge = Total Shortfall Ratio x Compensation Factor
3.3
Calculation of Actual Termination Charge. After the Potential Termination Charge
has been determined pursuant to Section 3.2, the Actual Termination Charges
shall be equal to the product of the Potential Termination Charge and the
Termination Charge Percentage. The applicable “Termination Charge Percentage” is
determined based on the MPSA provision pursuant to which the right of
termination arises, as set forth in Schedule 11.1 attached hereto. The following
formula restates the calculation description above:

Actual Termination Charges = Potential Termination Charges x Termination Charge
Percentage
Upon CoreLogic's payment of the Actual Termination Charges in the event of a
complete termination in whole of the Agreement, as calculated in accordance with
this Section 3.3, CoreLogic shall have no further obligations with respect to
the Minimum Revenue Commitment and the related provisions of this Schedule 11.
3.4
Partial Termination - By Service Area.

(a)
If CoreLogic elects to terminate an entire Service Area in Supplement A without
terminating the entire Agreement, the Potential Termination Charge associated
with such Service Area termination shall be equal to the Potential Termination
Charge that would have been applicable to a termination of the entire Agreement
multiplied by the Service Area Percentage for such Service Area. The “Service
Area Percentage” means the percentage of the Total MRC that such Service Area
represented as a portion of the Services contemplated by the Minimum Revenue
Commitment as of the Effective Date, and the Service Area Percentage for each
Service Area is set forth in Schedule 11.2 attached hereto. At the beginning of
each Contact Year after the first Contract Year, the Parties shall recalculate
the Service Area Percentages in accordance with the next sentence, and such
recalculated Service Area Percentages shall be applicable for such Contract Year
until the next Contract Year's recalculation. For each annual recalculation, the
Parties shall determine the amount of Qualifying Revenue that is attributable to
the Service Areas (i.e., by excluding any other non-Service Area portions of
Qualifying Revenue such as Charges from Supplements other than Supplement A or
charges from other agreements between the Parties) and then calculate the
percentage of such amount that each Service Area represents, with the total of
all Service Area Percentages being equal to one hundred percent (100%) of such
amount. The following formula restates the calculation for determining the
Potential Termination Charge associated with a termination of an individual
Service Area:

Potential Termination Charge (By Service Area) = Potential Termination Charge
(Full Termination) x Service Area Percentage
(b)
For example, if the Potential Termination Charge that would have been applicable
to a termination of the entire Agreement was $10 million, and the Service Area
being terminated represented 10% of the Total MRC, the Potential Termination
Charge for termination of such Service Area would be $1 million.

(c)
After the Potential Termination Charge for termination of the applicable Service
Area has been established, the Actual Termination Charge for such termination,
if any, shall be calculated in accordance with Section 3.3 (in each case where
such calculation results in an amount greater than zero, an “Actual Partial
Termination Payment”).





--------------------------------------------------------------------------------




(d)
In the event of a termination of any Service Area (and, for clarity, regardless
of the cause of such termination), subject to the payment of any Actual Partial
Termination Payment that may be due in accordance with this Section 3.4, each
remaining Annual MRC Portion shall be reduced by an amount equal to the product
of the Service Area Percentage and such Annual MRC Portion, including the Annual
MRC Portion for the Contract Year in which such termination occurred on a
prorated basis that reflects the number of days remaining in such Contract Year.
For the avoidance of doubt, in no event shall an Actual Partial Termination
Payment constitute, or be counted towards, an Annual Shortfall Payment or be
Qualifying Revenue. For example, if, at the end of Contract Year 2, there is an
Annual Shortfall greater than 5% of the Annual MRC Portion for such Contract
Year, and CoreLogic elects to terminate a Service Area for convenience (pursuant
to Section 20.2 of the MPSA) in accordance with this Section 3.4, (i) CoreLogic
would pay the Annual Shortfall Payment for Contract Year 3, (ii) CoreLogic would
pay the applicable Actual Partial Termination Payment associated with such
Service Area, (iii) the Annual MRC Portions for Contract Years 3 through 5 would
be reduced in accordance with this Section 3.4(d) and (iv) the amount of the
Actual Partial Termination Payment would not be applied to past or future
Contract Years as Qualifying Revenue.

(e)
Notwithstanding the foregoing and subject only to the Minimum Revenue
Commitment, CoreLogic may, in its sole discretion, determine whether to (i)
terminate an entire Service Area pursuant to Section 20.2 of the MPSA, thus
giving rise to Actual Termination Charges calculated in accordance with this
Section 3.4 and a reduction of the remaining Annual MRC Portions in accordance
with Section 3.4, or (ii) reduce the scope of Services for such Service Area to
zero (0). In the case of clause (ii), CoreLogic shall pay no Actual Termination
Charges, but CoreLogic shall remain responsible for the achieving the unadjusted
Minimum Revenue Commitment with other Qualifying Revenue.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule 11.1
Termination Charge Percentages
MPSA Section
Termination Right
Percentage
4.2(h)
CoreLogic's termination for cause during Transition Services
***%
9.14(d)(i)
CoreLogic's termination of Service Area or affected portion of a Supplement
after ten (10) days for Supplier's failure to resume Services after Force
Majeure Event.
***%
9.14(d)(ii)
CoreLogic's termination of Service Area or affected portion of a Supplement
after thirty (30) days for Supplier's failure to resume Services after Force
Majeure Event.
***%
20.1(a)
CoreLogic's termination for cause
***%
20.1(b)
Supplier's termination for cause
***%
20.2
CoreLogic's termination for convenience
***%
20.3(a)
CoreLogic's termination right for certain changes in Control of Supplier.
***%
20.3(b)
CoreLogic's termination if a Direct CoreLogic Competitor acquires Control of
Supplier.
***%
20.4
CoreLogic's termination upon CoreLogic's merger or acquisition
***%
20.5
CoreLogic's termination for Supplier's insolvency
***%
20.7
CoreLogic's termination for ***
***%



















--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule 11.2


Service Area Percentages
Service Area
Percentage
Escrow Flood and Spatial (BPO) Services
***%
Escrow Flood and Spatial (ITO) Services
***%
EST Tax Servicing (BPO) Services
***%
EST Outsourcing (BPO) Services
***%
BIS Technology Tax (ITO) Services
***%
OTS (BPO) Services
***%
Valuation (BPO) Services
***%
BIS Technology OTS Valuation (ITO) Services
***%
BIS Technology OTS (ITO) Services
***%
Corporate Software (ITO) Services
***%
Corporate Production (BPO) Services
***%
Data and Analytics Software Support (ITO) Services
***%
Data and Analytics Production Support (ITO) Services
***%
Total
100%





--------------------------------------------------------------------------------














CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS












MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




SCHEDULE 12


Direct Supplier Competitors










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule 12
Direct Supplier Competitors
1.
INTRODUCTION

1.1
Agreement. This Schedule 12 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Professional Services Agreement by and between
CoreLogic Real Estate Solutions, LLC, a California limited liability company,
with principal offices at 4 First American Way, Santa Ana, CA 92707
(“CoreLogic”), and Cognizant Technology Solutions U.S. Corporation, a Delaware
corporation having a principal place of business at 500 Frank W. Burr Blvd.,
Teaneck, New Jersey 07666 (“Supplier”) dated August 17, 2011 (the “MPSA”).

1.2
References. All references in this Schedule to articles, sections and schedules
shall be to this Schedule, unless another reference is provided.

1.3
Purpose. This Schedule sets forth the Direct Supplier Competitors under the
Agreement.

1.4
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MPSA or the other Schedules to the MPSA.

2.
DIRECT SUPPLIER COMPETITORS

2.1
In accordance with Section 9.10(e) of the MPSA, the Direct Supplier Competitors
are as follows:

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***

•
***







--------------------------------------------------------------------------------










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Schedule 13


FAR Flow Down Provisions as of Effective Date






This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------








Schedule 13
FAR Flow Down Provisions as of Effective Date
1.
INTRODUCTION



1.1    Agreement. This Schedule 13 (this “Schedule”) is attached to and
incorporated by reference in that certain Master Professional Services Agreement
by and between CoreLogic Real Estate Solutions, LLC, a California limited
liability company, with principal offices at 4 First American Way, Santa Ana, CA
92707 (“CoreLogic”), and Cognizant Technology Solutions U.S. Corporation, a
Delaware corporation having a principal place of business at 500 Frank W. Burr
Blvd., Teaneck, New Jersey 07666 (“Supplier”) dated August 17, 2011 (the
“MPSA”).


1.2    References. All references in this Schedule to articles, sections and
schedules shall be to this Schedule, unless another reference is provided.


1.3    Purpose. This Schedule notifies Supplier that the FAR Flow Down
Provisions set forth herein are required to be flowed down to Supplier.


1.4    Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MPSA or the other Schedules to the MPSA.


2.
FAR FLOW DOWN PROVISIONS



2.1    General. In accordance with Section 9.16 of the MPSA, CoreLogic hereby
notifies Supplier that, as of the Effective Date, the following FAR Flow Down
Provisions are required to be flowed down to Supplier:


(a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:
 
(1) 52.222-50, Combating Trafficking in Persons (FEB 2009) (22 U.S.C. 7104(g)).
 
Alternate I (AUG 2007) of 52.222-50 (22 U.S.C. 7104 (g)).
 
(2) 52.233-3, Protest After Award (Aug 1996) (31 U.S.C. 3553).
 
(3) 52.233-4, Applicable Law for Breach of Contract Claim (Oct 2004) (Pub. L.
108-77, 108-78)
 
(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that
the Contracting Officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items:
 
[X] (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Sept
2006), with Alternate I (Oct 1995) (41 U.S.C. 253g and 10 U.S.C. 2402).
 
[X] (2) 52.203-13, Contractor Code of Business Ethics and Conduct (APR
2010)(Pub. L. 110-252, Title VI, Chapter 1 (41 U.S.C. 251 note)).
 
[] (3) 52.203-15, Whistleblower Protections under the American Recovery and
Reinvestment Act of 2009 (JUN 2010) (Section 1553 of Pub. L. 111-5). (Applies to
contracts funded by the American Recovery and Reinvestment Act of 2009.)
 
[] (4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract
Awards (JUL 2010) (Pub. L. 109-282) (31 U.S.C. 6101 note).
 
[] (5) 52.204-11, American Recovery and Reinvestment Act-Reporting Requirements
(JUL 2010) (Pub. L. 111-5).
 
[X] (6) 52.209-6, Protecting the Government's Interest When Subcontracting with
Contractors Debarred, Suspended, or




--------------------------------------------------------------------------------




Proposed for Debarment (DEC 2010) (31 U.S.C. 6101 note). (Applies to contracts
over $30,000). (Not applicable to subcontracts for the acquisition of
commercially available off-the-shelf items).
 
[] (7) 52.219-3, Notice of Total HUBZone Set-Aside or Sole-Source Award (JAN
2011) (15 U.S.C. 657a).
 
[X] (8) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small
Business Concerns (JAN 2011) (if the offeror elects to waive the preference, it
shall so indicate in its offer) (15 U.S.C. 657a).
 
[] (9) [Reserved]
 
[] (10)(i) 52.219-6, Notice of Total Small Business Set-Aside (June 2003) (15
U.S.C. 644).
 
[] (ii) Alternate I (Oct 1995) of 52.219-6.
 
[] (iii) Alternate II (Mar 2004) of 52.219-6.
 
[] (11)(i) 52.219-7, Notice of Partial Small Business Set-Aside (June 2003) (15
U.S.C. 644).
 
[] (ii) Alternate I (Oct 1995) of 52.219-7.
 
[] (iii) Alternate II (Mar 2004) of 52.219-7.
 
[X] (12) 52.219-8, Utilization of Small Business Concerns (JAN 2011) (15 U.S.C.
637(d)(2) and (3)).
 
[] (13)(i) 52.219-9, Small Business Subcontracting Plan (JAN 2011) (15 U.S.C.
637(d)(4)).
 
[] (ii) Alternate I (Oct 2001) of 52.219-9.
 
[] (iii) Alternate II (Oct 2001) of 52.219-9.
 
[] (iv) Alternate III (JUL 2010) of 52.219-9.
 
[] (14) 52.219-14, Limitations on Subcontracting (Dec 1996) (15 U.S.C.
637(a)(14)).
 
[] (15) 52.219-16, Liquidated Damages--Subcontracting Plan (Jan 1999) (15 U.S.C.
637(d)(4)(F)(i)).
 
[] (16)(i) 52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (OCT 2008) (10 U.S.C. 2323) (if the offeror
elects to waive the adjustment, it shall so indicate in its offer.)
 
[] (ii) Alternate I (June 2003) of 52.219-23.
 
[X] (17) 52.219-25, Small Disadvantaged Business Participation
Program--Disadvantaged Status and Reporting (APR 2008) (Pub. L. 103-355, section
7102, and 10 U.S.C. 2323).
 
[] (18) 52.219-26, Small Disadvantaged Business Participation Program--Incentive
Subcontracting (Oct 2000) (Pub. L. 103-355, section 7102, and 10 U.S.C. 2323).
 
[] (19) 52.219-27, Notice of Total Service-Disabled Veteran-Owned Small Business
Set-Aside (May 2004) (15 U.S.C. 657 f).
 
[X] (20) 52.219-28, Post Award Small Business Program Rerepresentation (APR
2009) (15 U.S.C 632(a)(2)).
 
[X] (21) 52.222-3, Convict Labor (June 2003) (E.O. 11755).
 
[] (22) 52.222-19, Child Labor--Cooperation with Authorities and Remedies (JUL
2010) (E.O. 13126).
 
[X] (23) 52.222-21, Prohibition of Segregated Facilities (Feb 1999).
 
[X] (24) 52.222-26, Equal Opportunity (Mar 2007) (E.O. 11246).




--------------------------------------------------------------------------------




 
[X] (25) 52.222-35, Equal Opportunity for Veterans (SEP 2010) (38 U.S.C. 4212).
 
[X] (26) 52.222-36, Affirmative Action for Workers with Disabilities (Oct 2010)
(29 U.S.C. 793).
 
[X] (27) 52.222-37, Employment Reports on Veterans (SEP 2010) (38 U.S.C. 4212).
 
[X] (28) 52.222-40, Notification of Employee Rights Under the National Labor
Relations Act (DEC 2010) (E.O. 13496).
 
[X] (29) 52.222-54, Employment Eligibility Verification (Jan 2009). (Executive
Order 12989). (Not applicable to the acquisition of commercially available
off-the-shelf items or certain other types of commercial items as prescribed in
22.1803.)
 
[] (30)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for
EPA-Designated Items (May 2008) (42 U.S.C.6962(c)(3)(A)(ii)). (Not applicable to
the acquisition of commercially available off-the-shelf items.)
 
[] (ii) Alternate I (MAY 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not
applicable to the acquisition of commercially available off-the-shelf items.)
 
[] (31) 52.223-15, Energy Efficiency in Energy-Consuming Products (DEC 2007)(42
U.S.C. 8259b).
 
[] (32)(i) 52.223-16, IEEE 1680 Standard for the Environmental Assessment of
Personal Computer Products (DEC 2007) (E.O. 13423).
 
[] (ii) Alternate I (DEC 2007) of 52.223-16.
 
[X] (33) 52.223-18, Contractor Policy to Ban Text Messaging while Driving (SEP
2010) (E.O. 13513).
 
[] (34) 52.225-1, Buy American Act--Supplies (FEB 2009) (41 U.S.C. 10a-10d).
 
[] (35)(i) 52.225-3, Buy American Act--Free Trade Agreements-- Israeli Trade Act
(JUN 2009) (41 U.S.C. 10a-10d, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, 19
U.S.C 3805 note, Pub. L. 108-77, 108-78, 108-286, 108-302, 109-53 and 109-169,
109-283, and 110-138).
 
[] (ii) Alternate I (Jan 2004) of 52.225-3.
 
[] (iii) Alternate II (Jan 2004) of 52.225-3.
 
[X] (36) 52.225-5, Trade Agreements (AUG 2009) (19 U.S.C. 2501, et seq., 19
U.S.C. 3301 note).
 
[X] (37) 52.225-13, Restrictions on Certain Foreign Purchases (JUN 2008)
(E.O.'s, proclamations, and statutes administered by the Office of Foreign
Assets Control of the Department of the Treasury).
 
[] (38) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42
U.S.C. 5150).
 
[] (39) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency
Area (Nov 2007) (42 U.S.C. 5150).
 
[] (40) 52.232-29, Terms for Financing of Purchases of Commercial Items (Feb
2002) (41 U.S.C. 255(f), 10 U.S.C. 2307(f)).
 
[] (41) 52.232-30, Installment Payments for Commercial Items (Oct 1995) (41
U.S.C. 255(f), 10 U.S.C. 2307(f)).
 
[] (42) 52.232-33, Payment by Electronic Funds Transfer--Central Contractor
Registration (Oct 2003) (31 U.S.C. 3332).
 
[X] (43) 52.232-34, Payment by Electronic Funds Transfer--Other than Central
Contractor Registration (May 1999) (31 U.S.C. 3332).
 
[] (44) 52.232-36, Payment by Third Party (FEB 2010) (31 U.S.C. 3332).
 
[] (45) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).




--------------------------------------------------------------------------------




 
[] (46)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial
Vessels (Feb 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631).
 
[] (ii) Alternate I (Apr 2003) of 52.247-64.
 
(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or Executive orders applicable to acquisitions of commercial items:
 
[] (1) 52.222-41, Service Contract Act of 1965 (Nov 2007) (41 U.S.C. 351, et
seq.).
 
[] (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 1989) (29
U.S.C. 206 and 41 U.S.C. 351, et seq.).
 
[] (3) 52.222-43, Fair Labor Standards Act and Service Contract Act--Price
Adjustment (Multiple Year and Option Contracts) (Sep 2009) (29 U.S.C. 206 and 41
U.S.C. 351, et seq.).
 
[] (4) 52.222-44, Fair Labor Standards Act and Service Contract Act--Price
Adjustment (Sep 2009) (29 U.S.C. 206 and 41 U.S.C. 351, et seq.).
 
[] (5) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain
Equipment--Requirements (Nov 2007) (41 U.S.C. 351, et seq.).
 
[] (6) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services--Requirements (FEB 2009) (41 U.S.C. 351, et
seq.).
 
[] (7) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations. (MAR
2009)(Pub. L. 110-247)
 
[] (8) 52.237-11, Accepting and Dispensing of $1 Coin (SEP 2008) (31 U.S.C.
5112(p)(1)).
 
(d) Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records--Negotiation.
 
(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor's directly pertinent records involving
transactions related to this contract.
 
(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract shall be made available until
such appeals, litigation, or claims are finally resolved.
 
(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.
 
(e)(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b),
(c), and (d) of this clause, the Contractor is not required to flow down any FAR
clause, other than those in this paragraph (e)(1) in a subcontract for
commercial items. Unless otherwise indicated below, the extent of the flow down
shall be as required by the clause--
 
(i) 52.203-13, Contractor Code of Business Ethics and Conduct (APR 2010) (Pub.
L. 110-252, Title VI, Chapter 1 (41 U.S.C. 251 note)).
 
(ii) 52.219-8, Utilization of Small Business Concerns (DEC 2010) (15 U.S.C.
637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $650,000 ($1.5 million for construction of any public
facility), the subcontractor must include 52.219-8 in lower tier subcontracts
that offer subcontracting opportunities.




--------------------------------------------------------------------------------




 
(iii) [Reserved]
 
(iv) 52.222-26, Equal Opportunity (Mar 2007) (E.O. 11246).
 
(v) 52.222-35, Equal Opportunity for Veterans (SEP 2010) (38 U.S.C. 4212).
 
(vi) 52.222-36, Affirmative Action for Workers with Disabilities (Oct 2010) (29
U.S.C. 793).
 
(vii) 52.222-40, Notification of Employee Rights Under the National Labor
Relations Act (DEC 2010) (E.O. 13496). Flow down required in accordance with
paragraph (f) of FAR clause 52.222-40.
 
(viii) 52.222-41, Service Contract Act of 1965 (Nov 2007) (41 U.S.C. 351, et
seq.).
 
(ix) 52.222-50, Combating Trafficking in Persons (FEB 2009) (22 U.S.C. 7104(g)).
 
Alternate I (AUG 2007) of 52.222-50 (22 U.S.C. 7104(g)).
 
(x) 52.222-51, Exemption from Application of the Service Contract Act to
Contracts for Maintenance, Calibration, or Repair of Certain
Equipment--Requirements "(Nov 2007)" (41 U.S.C. 351, et seq.).
 
(xi) 52.222-53, Exemption from Application of the Service Contract Act to
Contracts for Certain Services-Requirements (FEB 2009)(41 U.S.C. 351, et seq.).
 
(xii) 52.222-54, Employee Eligibility Verification (JAN 2009)
 
(xiii) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations. (MAR
2009)(Pub. L. 110-247). Flow down required in accordance with paragraph (e) of
FAR clause 52.226-6.
 
(xiv) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(Feb 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.
 
(2) While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.










--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS














MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Schedule 14


Approved Benchmarkers








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule 14
Approved Benchmarkers
1.
INTRODUCTION

1.1
Agreement. This Schedule 14 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Professional Services Agreement by and between
CoreLogic Real Estate Solutions, LLC, a California limited liability company
with principal offices at 4 First American Way, Santa Ana, CA 92707,
(“CoreLogic”) and Cognizant Technology Solutions U.S. Corporation, a Delaware
corporation having a principal place of business at 500 Frank W. Burr Blvd.,
Teaneck, NJ 07666 (“Supplier”) dated August 17, 2011 (the “MPSA”).

1.2
References. All references in this Schedule to articles, sections and schedules
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MPSA or the other Schedules to the MPSA.

2.
APPROVED BENCHMARKERS

2.1
In accordance with Section 11.6 of the MPSA, Supplier hereby approves the
following Benchmarkers:

•***
•***
•***
•***
•***
•***
•***
•***
•***










--------------------------------------------------------------------------------
















MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011






Annex 1
Form of Supplement


















This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.













--------------------------------------------------------------------------------








Annex 1
Form of Supplement
SUPPLEMENT [_] TO
MASTER PROFESSIONAL SERVICES AGREEMENT
This Supplement [_] (this “Supplement”) is entered into effective [________],
20[__] (the “Supplement Effective Date”) by and between [CoreLogic Real Estate
Solutions, LLC], a [_______] corporation having a principle place of business at
[_____________] (“CoreLogic”), and [Cognizant Technology Solutions U.S.
Corporation], a [Delaware corporation] having a principal place of business at
[500 Frank W. Burr Blvd., Teaneck, New Jersey 07666] (“Supplier”) (collectively,
the “Parties” and each, a “Party”).
This Supplement is entered into pursuant to and subject to that certain Master
Professional Services Agreement (“Master Professional Services Agreement” or
“MPSA”) dated as of August 17, 2011 by and between the Parties, the terms of
which, except as may be expressly modified or excluded herein, are incorporated
herein by reference.
NOW THEREFORE, in consideration of the mutual promises contained herein, and of
other good and valid consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:
1.
INTRODUCTION.

1.1
Precedence of Obligations. The Parties acknowledge that certain obligations may
be set forth in both this Supplement and elsewhere in the MPSA, and that in the
event of a conflict, such conflict shall be resolved in accordance with Section
21.13 of the MPSA.

1.2
References. All references in this Supplement [_] to articles, sections and
schedules shall be to this Supplement, unless another reference is provided.

1.3
Associated Supplement Documents.

This Supplement includes each of the following Schedules, all of which are
incorporated into this Supplement by this reference:
Schedule [_]-1    Definitions
Schedule [_]-2    Services
Schedule [_]-3    Service Levels
Schedule [_]-4    Pricing and Financial Provisions
Schedule [_]-5    Human Resources Provisions
Schedule [_]-6    Governance
Schedule [_]-7    Facilities
Schedule [_]-8    Rules, Procedures and Policies
Schedule [_]-9    Insurance Requirements
Schedule [_]-10    Reserved
Schedule [_]-11    Invoicing
Schedule [_]-12    Managed Third Parties
Schedule [_]-13    Reserved
Schedule [_]-14    Projects
Schedule [_]-15    Disengagement Services
Schedule [_]-16    Transition Plan
Schedule [_]-17    Disaster Recovery and Business Continuity












--------------------------------------------------------------------------------




1.4
Definitions.

(a)
Schedule 1 to the MPSA is hereby supplemented with the definitions set forth [in
Schedule [_]-1 to this Supplement.] or [below:] [Note: The threshold for a
Project under this Supplement should be addressed either here in the definitions
or elsewhere.]

(b)
The definitions added by this Supplement to Schedule 1 to the MPSA shall apply
only with respect to the Services provided under this Supplement.

2.
SERVICES.

Schedule 2 to the MPSA is hereby supplemented [by Schedule [_]-2 to this
Supplement.] or [as follows:]
2.1
Supplier shall perform the Services set forth [in Schedule [_]-2 to this
Supplement during the Term of this Supplement.] or [below:]

[This section should describe Supplier's scope of responsibility for providing
Services to CoreLogic - it should principally be a description of what Supplier
will do, described in broad terms, in contrast to how Supplier will perform the
Services. The terms of the MPSA give CoreLogic control or approval rights over
certain aspects of how Supplier performs the Services.]
2.2
Deliverables. Supplier shall complete the following Deliverables:

[List and describe Deliverables including target dates.]
2.3
CoreLogic Responsibilities. CoreLogic shall perform the tasks, functions and
responsibilities of CoreLogic as set forth [in Schedule [_]-2 to this
Supplement.] or [below:]

[Describe any CoreLogic responsibilities.]
3.
SERVICE LEVELS

Schedule 3 to the MPSA is hereby supplemented [by Schedule [_]-3 to this
Supplement.] or [as follows:]
Supplier shall provide the Services so as to meet or exceed the Service Levels
identified [in Schedule [_]-3 to this Supplement.] or [below:]
[This Schedule describes the methodology for establishing service levels and
calculating service level credits, as well as the specific service level metrics
that Supplier must meet in providing the Services.]
4.
PRICING AND FINANCIAL PROVISIONS.

Schedule 4 to the MPSA is hereby supplemented [by Schedule [_]-4 to this
Supplement.] or [as follows:]
The Charges for Services performed pursuant to this Supplement are set forth [in
Schedule [_]-4 to this Supplement.] or [below:]
[Note: This should include the following: Any minimum commitment, ARC/RRCs,
Termination Charges, invoice requirements (including form of invoice and escrow
account information) and base case.]
5.
HUMAN RESOURES PROVISIONS.

Schedule 5 to the MPSA is hereby supplemented [by Schedule [_]-5 to this
Supplement.] or [as follows:]
5.1
Key Supplier Personnel.

In accordance with Section 8.2 of the MPSA, the following positions are Key
Supplier Personnel positions under this Supplement and, to the extent
applicable, an individual listed for a position is approved by CoreLogic to hold
such position as of the Supplement Effective Date:




--------------------------------------------------------------------------------




[This section identifies the Key Supplier Personnel positions, as well as the
persons initially filling those positions, if known at signing. The Key Supplier
Personnel are typically personnel who occupy strategically important positions
in Supplier's account team. Supplier must retain these individuals for the level
specified in the “Level of Effort” column for the time specified in the
“Committed Period” column.]
Key Supplier Personnel Position
Individual Approved for Position
Level of Effort
Committed Period
[Supplier Account Manager]
 
[Full Time]
[18 Months]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



In accordance with the last sentence of Section 8.2(b) of the MPSA, unless
otherwise agreed, Supplier shall not transfer, reassign or remove [_]. [Insert
applicable percentage and timeframe for turnover.]
5.2
Knowledge Transfer Personnel.

In accordance with Section 8.2(c) of the MPSA, the following positions are
Knowledge Transfer Personnel positions under this Supplement and, to the extent
applicable, an individual listed for a position is approved by CoreLogic to hold
such position as of the Supplement Effective Date:
Knowledge Transfer Personnel Position
Individual Approved for Position
 
 
 
 



6.
GOVERNANCE.

Schedule 6 to the MPSA is hereby supplemented [by Schedule [_]-6 to this
Supplement.] or [as follows:]
[The parties will manage their relationship under the MPSA using the governance
model described in this Schedule (see Section 9.3 of the MPSA).]
6.1
Supplier Account Manager.

In accordance with Section 8.3 of the MPSA, the Supplier Account Manager as of
the Supplement Effective Date is [_____]. [Note: If the Supplier Account Manager
will be located anywhere other than [------------], that needs to be specified
here.]
6.2
CoreLogic Relationship Manager.

In accordance with Section 10.1(a) of the MPSA, the CoreLogic Relationship
Manager as of the Supplement Effective Date is [_____].
6.3
Meetings.

In accordance with Section 9.3(b) of the MPSA, in addition to those meetings
specified in the MPSA,




--------------------------------------------------------------------------------




Transition Plan, Policy and Procedures Manual and Schedule 6, representatives of
the Parties shall have the following meetings:
[List any additional meeting requirements specific to this Supplement here.]
7.
FACILITIES.

Schedule 7 to the MPSA is hereby supplemented [by Schedule [_]-7 to this
Supplement.] or [as follows:]
7.1
Supplier Facilities.

In accordance with Section 6.1 of the MPSA and in addition to any Supplier
Facilities described in Schedule 7 to the MPSA, Supplier may use the following
Supplier Facilities for the type of Services indicated for each such facility:
Facility Name and Address
Services to be Provided From Facility
 
 
 
 



7.2
CoreLogic Facilities.

In accordance with Section 6.2 and Schedule 7 of the MPSA, CoreLogic will
provide Supplier with office space and office furniture and the other
accommodations required under Section 6.2 of the MPSA in the following CoreLogic
Facilities, as more fully described below, for the performance of the Services
under this Supplement:
[This section lists the CoreLogic Facilities which Supplier will be permitted to
use to provide the Services.]
Facility Name and Address
No. of Supplier Personnel
Description
Duration
 
 
 
 
 
 
 
 



8.
RULES PROCEDURES AND POLICIES.

Schedule 8 to the MPSA is hereby supplemented [by Schedule [_]-8 to this
Supplement.] or [as follows:]
In accordance with Section 9.1 of the MPSA, the following sections shall be
added to or modified in the Policy and Procedures Manual:
[Supplier must update the Policy and Procedures Manual for each Supplement. This
section lists the sections of the Policy and Procedures Manual that should be
added or modified for this Supplement.]
9.
Insurance Requirements.





--------------------------------------------------------------------------------




Schedule 9 to the MPSA is hereby supplemented [by Schedule [_]-9 to this
Supplement.] or [as follows:]
[If this Supplement has any additional insurance requirements, they should be
listed here.]
10.
[RESERVED].

11.
THIRD PARTY CONTRACTS.

In accordance with Section 6.6(a) of the MPSA, CoreLogic shall assign to
Supplier, and Supplier shall assume and agree to perform all obligations related
to, the following Third Party Contracts:
[This section lists Third Party Contracts which will be assigned to Supplier.]
12.
CORELOGIC PROVIDED EQUIPMENT.

In accordance with Section 6.5(e) of the MPSA, CoreLogic shall provide Supplier
with the following CoreLogic Provided Equipment for the purpose of performing
the Services for the specified period:
CoreLogic Facility Location
Quantity
Description of CoreLogic Provided Equipment
Duration
 
 
 
 



13.
SERVICE LEVEL CREDITS.

In accordance with Section 7.3 of the MPSA, Supplier will have the opportunity
to earn back Service Level Credits [as follows] or [in accordance with Schedule
[ ]-3 to this Supplement]:
[Insert earn-back provisions pursuant to which Supplier's services levels will
be calculated for purposes of determining whether Service Level Credits are
earned back by Supplier.]
14.
INDUSTRY STANDARDS.

In accordance with Section 9.4(d) of the MPSA, Supplier will maintain
certification or compliance with the following industry standards:
[List each industry standard certification or compliance here, for example: CCMi
Level 3 certification.]
15.
EQUIPMENT REFRESH AND SOFTWARE CURRENCY.

In accordance with Section 9.5(c) of the MPSA, Supplier's Technology and
Business Process Plan shall include plans for refreshing Equipment and Software
in accordance with the following:
[List any Equipment refresh cycles and responsibilities applicable to the
Services under this Supplement.]
16.
SUBCONTRACTORS.

In accordance with Section 9.11(a) of the MPSA, the following Subcontractors are
approved by CoreLogic for the provision of the following types of Services under
this Supplement:
[This section identifies the pre-approved Supplier Subcontractors, and also
should specify which Services each Subcontractor will provide. This list may
include some of CoreLogic' current third party contractors who will be engaged
by or transitioned to Supplier]




--------------------------------------------------------------------------------




Approved Subcontractor
Service Location
Types of Services
 
 
 
 
 
 



17.
Technology and Business Process Evolution and New Advances.

In accordance with Section 9.12(e) of the MPSA, the following Technology and
Business Process Evolution and New Advances are not included in the Charges:
[By default Technology and Business Process Evolution and New Advances are
included in the Charges (unless they constitute “New Services”). If there are
any exceptions, they should be listed here.]
18.
Personal Data.

In accordance with Section 13.3(a) of the MPSA, Supplier may process and store
Personal Data in the following jurisdictions, in addition to those listed in
Schedule 7:
[Any additional locations where Supplier may process and store Personal Data for
the Services under this Supplement should be listed here.]
19.
Specifications and warranty period for Developed Materials.

In accordance with Section 15.2(c) of the MPSA, any Developed Materials will
comply with the following Specifications:
[This section lists the Specifications to which any Developed Materials must
materially comply during the warranty period. Also, if any warranty periods
differ from those specified in the MPSA for a specific Developed Material, then
that should be specified here as well.]
20.
SUPPLIER LAWS.

In accordance with Section 15.7(d) of the MPSA, Supplier shall be responsible
for the following compliance functions:
[This section lists any specific compliance functions that Supplier is obligated
to perform.]
21.
BENCHMARKING.

[Insert any benchmarking rights or requirements.]
22.
INVOICING.

In accordance with Section 12.1 of the MPSA, Supplier will provide CoreLogic
with invoices in the form as specified in Schedule [__]-4 to this Supplement.
23.
TRANSITION.

23.1
Transition Milestones.

Schedule [_]-16 sets forth the Transition Milestones (and associated Deliverable
Credits, if any) under this Supplement. [Include a designation of which of the
Milestones are “Critical Transition Milestones” (i.e., Milestones that trigger a
CoreLogic termination right if Supplier fails to meet them) pursuant to Section
4.2(h)(iii) of the MPSA.]
23.2
Initial Transition Plan.





--------------------------------------------------------------------------------




In accordance with Section 4.2(b) of the MPSA, Schedule [_]-16 sets forth the
initial Transition Plan.
23.3
Termination or Suspension of Transition Services.

[Any additional rights for CoreLogic to terminate or suspend Transition Services
should be specified here or included with the appropriate Transition Milestones
in Schedule [_]-16]
24.
Disengagement Services.

In accordance with Section 20.8 of the MPSA, Supplier shall provide the
Disengagement Services specified in Schedule [_]-15 in addition to those
Disengagement Services described in Section 20.8.
25.
PROJECTS.

[Use this Section/language only if applicable.]
Schedule [_]-14 specifies the Projects in progress at CoreLogic for which
Supplier will assume responsibility for management, delivery, successful
completion and ongoing implementation.
26.
[RESERVED].

27.
MANAGED THIRD PARTIES.

In accordance with Section 4.5(c) of the MPSA, Schedule [_]-12 sets forth the
Managed Third Parties under this Supplement.
28.
REQUIRED CONSENTS.

The Required Consents applicable to this Supplement are set forth below.
[List any required consents for this Supplement, including any limitations
(e.g., location/jurisdiction).]
Required Consents
Responsible Party
 
 
 
 



29.
[RESERVED]

30.
[DISASTER RECOVERY AND BUSINESS CONTINUITY.

In addition to and without limiting Supplier's obligations under the Agreement,
Supplier will adhere to and provide the Services in accordance with the disaster
recovery plans and business continuity plans attached as Schedule [_]-17]
31.
CLIENT AUTHORIZED SIGNATORIES.

The CoreLogic personnel set forth below are hereby approved by CoreLogic to
execute and initiate Work Orders in connection with this Supplement.




--------------------------------------------------------------------------------




Name
Title/Role
 
 
 
 



32.
SUPPLEMENT TERM.

The Term of this Supplement shall commence as of 12:00:01 a.m., Eastern Time on
the Supplement Effective Date and continue until 11:59:59 p.m., Eastern Time, on
[________], 20[__] unless this Supplement is terminated as provided herein or in
the MPSA, in which case the Term of this Supplement shall end at 11:59:59 p.m.,
Eastern Time, on the effective date of such termination or the date to which
this Supplement is extended. The Supplement Commencement Date is [__________].
33.
MPSA TERMS.

In accordance with Section 1.1(c) of the MPSA, the following terms and
conditions of the MPSA shall be excluded from incorporation into this
Supplement:
[By default all of the terms and conditions of the MPSA apply to this
Supplement. If there are any terms and conditions from the MPSA that should not
apply to this Supplement, they should be listed here.]
SIGNATURE PAGE FOLLOWS


IN WITNESS WHEREOF, the Parties have caused this Supplement to be executed by
their respective duly authorized representatives as of the Supplement Effective
Date.


CORELOGIC REAL ESTATE SOLUTIONS, LLC
[COGNIZANT TECHNOLOGY SOLUTIONS U.S. CORPORATION]
By: _________________________________
By:_____________________________________
Title:________________________________
Title:____________________________________
Date:________________________________
Date:____________________________________













--------------------------------------------------------------------------------










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011






Annex 2
Form of Non-Disclosure Agreement
















This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------






Annex 2
Form of Non-Disclosure Agreement


This Non-Disclosure Agreement (“NDA”) is entered into effective [________],
20[__], by and among Cognizant Technology Solutions U.S. Corporation, a Delaware
corporation having a principal place of business at 500 Frank W. Burr Blvd.,
Teaneck, NJ 07666 (“Disclosing Party”), and [________], a [________] corporation
having a principal place of business in [________] (“Receiving Party”) and
CoreLogic Real Estate Solutions, LLC, a California limited liability company
with principal offices at 4 First American Way, Santa Ana, CA 92707
(“CoreLogic”)
WHEREAS, Disclosing Party and CoreLogic are parties to that certain Master
Professional Services Agreement, dated as of August 17, 2011 (the “MPSA”);
WHEREAS, Disclosing Party is the owner and licensor of certain Confidential
Information (as defined below)
WHEREAS, CoreLogic has retained Receiving Party to conduct a review and
assessment of certain Confidential Information for the purposes set forth in
Section __ of the MPSA (the “Purpose”); and
WHEREAS, CoreLogic wishes to disclose, or have Disclosing Party disclose to
Receiving Party, and Receiving Party wishes to receive, under the terms and
conditions of this NDA, Confidential Information;
NOW THEREFORE, in consideration of the above premises and the promises
hereinafter set forth, Receiving Party and Disclosing Party acknowledge and
agree as follows:
1.
Confidential Information.

1.1    “Confidential Information” shall mean (i) this NDA and the terms hereof
and thereof, (ii) all information (written, oral or visual) marked as
“Proprietary”, “Confidential”, or with a similar legend, or otherwise identified
in writing promptly after disclosure as proprietary or confidential and (iii)
all other information that should reasonably be understood to be confidential,
whether or not so marked.


1.2    Confidential Information shall not include information Receiving Party
can demonstrate (i) is, at the time of disclosure to it, in the public domain;
(ii) after disclosure to it, is published or otherwise becomes part of the
public domain through no fault of Receiving Party; (iii) is in the possession of
Receiving Party at the time of disclosure to it without obligation of
confidentiality; (iv) is received without obligation of confidentiality from a
third party having a lawful right to disclose such information and without
breach of this NDA or any other agreement by the Receiving Party; or (v) is
independently developed by Receiving Party without reference to Confidential
Information.


2.
Receiving Party's Duties.

2.1    During the term of this NDA and at all times thereafter, Receiving Party
shall not disclose, and shall maintain the confidentiality of, all Confidential
Information. Receiving Party shall use at least the same degree of care to
safeguard and to prevent disclosing to third parties Confidential Information as
it employs to avoid unauthorized disclosure, publication, dissemination,
destruction, loss, or alteration of its own information (or information of its
customers) of a similar nature, but not less than reasonable care. Receiving
Party may disclose Confidential Information to its employees as and to the
extent such disclosure is necessary for the performance of such person's
obligations in connection with the Purpose on the condition that, prior to such
disclosure, such employees have signed an agreement with Receiving Party with
confidentiality provisions substantially equivalent to those set forth herein
that are applicable to the Confidential Information.. Receiving Party and
CoreLogic jointly and severally assumes full responsibility for the acts or
omissions of such persons and must take all reasonable measures to ensure that
Confidential Information is not disclosed or used in contravention of this NDA;
provided, that CoreLogic's liability shall be limited in accordance with Article
18 of the MPSA.


2.2    Receiving Party shall not (i) make any use or copies of Confidential
Information except as contemplated by this NDA and required for the Purpose;
(ii) acquire any right in or assert any lien against Confidential Information;
(iii) sell, assign, transfer, lease, or otherwise dispose of Confidential
Information to third parties or commercially exploit such information, including
through derivative works; or (iv) refuse for any reason to promptly provide
Confidential Information (including copies thereof) to Disclosing Party if
requested to do so.




--------------------------------------------------------------------------------






2.3    Receiving Party shall not be considered to have breached its obligations
under this NDA for disclosing Confidential Information as required to satisfy
any legal, accounting, or regulatory requirement of a competent government body,
provided that, (i) promptly upon receiving any such request and to the extent
that it may legally do so, Receiving Party advises Disclosing Party of the
Confidential Information to be disclosed and the identity of the third party
requiring such disclosure prior to making such disclosure in order that
Disclosing Party may interpose an objection to such disclosure, take action to
assure confidential handling of the Confidential Information, or take such other
action as it deems appropriate to protect the Confidential Information, (ii)
Receiving Party discloses only such Confidential Information as is required by
the governmental entity, and (iii) Receiving Party uses commercially reasonable
efforts to obtain confidential treatment for any Confidential Information so
disclosed..


2.4    Receiving Party shall: (i) promptly notify Disclosing Party of any known
possession, use, knowledge, disclosure, or loss of Confidential Information in
contravention of this NDA; (ii) promptly furnish to Disclosing Party all known
details and assist Disclosing Party in investigating and/or preventing the
reoccurrence of such possession, use, knowledge, disclosure, or loss; (iii)
reasonably cooperate with Disclosing Party in any investigation or litigation
deemed necessary by Disclosing Party to protect its rights; and (iv) promptly
use commercially reasonable efforts to prevent further possession, use,
knowledge, disclosure, or loss of Confidential Information in contravention of
this NDA. Receiving Party shall bear its own costs in complying with this
subsection.


3.
Termination.

3.1    Upon completion of the Purpose, Receiving Party shall return or destroy,
as Disclosing Party directs, all Confidential Information, and retain no copies;
provided that the Receiving Party may retain work papers related to audit and
benchmarking functions; provided that such work papers shall all times be
subject to the restrictions contained in this NDA.


3.2    The obligations to maintain confidentiality, the restrictions on use,
disclosure, duplication, protection, and security of Confidential Information
and indemnification for breach thereof by Receiving Party shall survive the
rescission, termination, or completion of this NDA, and remain in full force and
effect until such Confidential Information, through no fault of Receiving Party,
becomes part of the public domain.


4.
General Provisions.

4.1    This NDA shall be governed by and construed, and the legal relations
between the parties shall be determined, in accordance with the laws of the
State of California, without giving effect to the principles of conflicts of
laws.


4.2    This NDA supersedes all prior understandings and negotiations, oral and
written, and constitutes the entire understanding between the parties on this
subject. Notwithstanding the foregoing, as between Disclosing Party and
CoreLogic, the confidentiality provisions contained in the MPSA remain in full
force and effect.


4.3    No waiver, modification, or amendment to this NDA shall be binding upon
the parties unless it is in writing signed by an authorized representative of
the party against whom enforcement is sought.


4.4    Nothing in this NDA nor any disclosure made hereunder shall be deemed to
grant to Receiving Party, by implication, estoppel or otherwise, license rights,
ownership rights or any other intellectual property rights or other rights in
any Confidential Information.


4.5    Receiving Party agrees that any violation or threatened violation of this
NDA may cause irreparable injury to Disclosing Party entitling Disclosing Party
to seek a preliminary injunction, injunction or other equitable relief in
addition to other legal remedies.


4.6    Disclosing Party makes no warranties (express or implied) regarding the
Confidential Information with regard to its accuracy, completeness, freedom from
infringement or otherwise.


4.7    The parties agree that no agency, partnership to joint venture is in any
way created by the parties under this NDA.


4.8    If any provision of this NDA shall be held by a court of competent
jurisdiction to be illegal, invalid or




--------------------------------------------------------------------------------




unenforceable, such provision shall be deemed to be restated to reflect as
nearly as possible to the original intentions of the parties in accordance with
the applicable laws. The remaining provisions of this NDA and the applications
of the challenged provision to persons or circumstances other than those as to
which it is invalid or unenforceable shall not be affected thereby, and each
such provision shall be valid and enforceable to the full extent permitted by
the applicable laws.


4.9    The Receiving Party may not assign this NDA without the prior written
approval of the Disclosing Party.


SIGNATURE PAGE FOLLOWS




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this NDA to be signed by their
authorized representatives effective on the date and year first above written.
Cognizant Technology Solutions U.S. Corporation
[Receiving Party]
By:
By:
Name:
Name:
Title:
Title:
Date:
Date:
CoreLogic Real Estate Solutions, LLC
 
By:
 
Name:
 
Title:
 
Date:
 





--------------------------------------------------------------------------------










CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-1
Supplement-Specific Definitions








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




SUPPLEMENT A TO
MASTER PROFESSIONAL SERVICES AGREEMENT
This Supplement A (this “Supplement”) is entered into effective August 17, 2011
(the “Supplement Effective Date”) by and between CoreLogic Real Estate
Solutions, LLC, a California limited liability company, with principal offices
at 4 First American Way, Santa Ana, CA 92707 (“CoreLogic”), and Cognizant
Technology Solutions U.S. Corporation, a Delaware corporation having a principal
place of business at 500 Frank W. Burr Blvd., Teaneck, New Jersey 07666
(“Supplier”) (collectively, the “Parties” and each, a “Party”).
This Supplement is entered into pursuant to and subject to that certain Master
Professional Services Agreement (“Master Professional Services Agreement” or
“MPSA”) dated as of August 17, 2011 by and between the Parties, the terms of
which, except as may be expressly modified or excluded herein, are incorporated
herein by reference.
NOW THEREFORE, in consideration of the mutual promises contained herein, and of
other good and valid consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:
1.
INTRODUCTION.

1.1
Precedence of Obligations. The Parties acknowledge that certain obligations may
be set forth in both this Supplement and elsewhere in the MPSA, and that in the
event of a conflict, such conflict shall be resolved in accordance with Section
21.13 of the MPSA.

1.2
References. All references in this Supplement to articles, sections and
schedules shall be to this Supplement, unless another reference is provided.

1.3
Associated Supplement Documents.

This Supplement includes each of the following Schedules, all of which are
incorporated into this Supplement by this reference:
Attachment A    *** Inventory
Schedule A-1    Definitions
Schedule A-2    Services
Schedule A-3    Service Levels
Schedule A-4    Pricing and Financial Provisions
Schedule A-5    Human Resources Provisions
Schedule A-6    Governance
Schedule A-7    Facilities
Schedule A-8    Information Technology Infrastructure
Schedule A-9    Reserved
Schedule A-10    Reserved
Schedule A-11    Software Inventory
Schedule A-12    Third Party Contracts
Schedule A-13    Reports
Schedule A-14    Customer Satisfaction Surveys
Schedule A-15    Reserved
Schedule A-16    Transition Plan
Schedule A-17    Supplier-Caused Customer Claims


1.4
Definitions.

(a)
Schedule 1 to the MPSA is hereby supplemented with the definitions set forth in
Schedule A-1 to this Supplement.





--------------------------------------------------------------------------------




(b)
The definitions added by this Supplement to Schedule 1 to the MPSA shall apply
only with respect to the Services provided under this Supplement.

(c)
The following terms have the meanings set forth below:

(i)
“Initial Chargeable FTEs” means *** (i.e., the aggregate number of Chargeable
FTEs in the Base Workforces as of the Supplement Effective Date).

(ii)
“***” means *** Corporation.

(iii)
“*** Licensed Software” means the Software products licensed by *** that are
listed in Attachment A hereto.

(iv)
“Pro Rata Maintenance Fee” means the Maintenance Fee divided by the Initial
Chargeable FTEs.

2.
SERVICES.

Schedule 2 to the MPSA is hereby supplemented by Schedule A-2 to this
Supplement; provided that, in accordance with Section 1.1(c) of the MPSA,
Schedule A-2 shall apply only to this Supplement. Supplier shall perform the
Services set forth in Schedule A-2 to this Supplement during the Term of this
Supplement.
3.
SERVICE LEVELS.



Schedule 3 to the MPSA is hereby supplemented by Schedule A-3 to this
Supplement; provided that, in accordance with Section 1.1(c) of the MPSA,
Schedule A-3 shall apply only to this Supplement. Supplier shall provide the
Services so as to meet or exceed the Service Levels identified in Schedule A-3
to this Supplement.
4.
PRICING AND FINANCIAL PROVISIONS.

Schedule 4 to the MPSA is hereby supplemented by Schedule A-4 to this
Supplement; provided that, in accordance with Section 1.1(c) of the MPSA,
Schedule A-4 shall apply only to this Supplement. The Charges for this
Supplement shall be determined in accordance with Schedule A-4 to this
Supplement.
5.
HUMAN RESOURCES PROVISIONS.

Schedule 5 to the MPSA is hereby supplemented by Schedule A-5 to this
Supplement; provided that, in accordance with Section 1.1(c) of the MPSA,
Schedule A-5 shall apply only to this Supplement.
6.
GOVERNANCE.

Schedule 6 to the MPSA is hereby supplemented by Schedule A-6 to this
Supplement; provided that, in accordance with Section 1.1(c) of the MPSA,
Schedule A-6 shall apply only to this Supplement.
6.1
Supplier Account Manager.

In accordance with Section 8.3 of the MPSA, the Supplier Account Manager is ***.
6.2
CoreLogic Relationship Manager.

In accordance with Section 10.1(a) of the MPSA, the CoreLogic Relationship
Manager is ***.
6.3
Meetings.

In accordance with Section 9.3(b) of the MPSA, in addition to those meetings
specified in the MPSA, Transition Plan, Policy and Procedures Manual and
Schedule 6, representatives of the Parties shall have the following meetings:
None. The Parties shall mutually agree upon the occurrence and frequency of such
additional meetings, if any.




--------------------------------------------------------------------------------




7.
FACILITIES.

Schedule 7 to the MPSA is hereby supplemented by Schedule A-7 to this
Supplement; provided that, in accordance with Section 1.1(c) of the MPSA,
Schedule A-7 shall apply only to this Supplement.
8.
RULES, PROCEDURES AND POLICIES.

Schedule 8 to the MPSA is hereby supplemented by Schedule A-8 to this
Supplement; provided that, in accordance with Section 1.1(c) of the MPSA,
Schedule A-8 shall apply only to this Supplement.
9.
CORELOGIC PROVIDED EQUIPMENT.

In accordance with Section 6.5(e) of the MPSA, CoreLogic shall provide Supplier
with the following CoreLogic Provided Equipment for the purpose of performing
the Services for the specified period:
None.
10.
INDUSTRY STANDARDS.

In accordance with Section 9.4(d) of the MPSA, Supplier will maintain
certification or compliance with the following industry standards:
None.
11.
EQUIPMENT REFRESH AND SOFTWARE CURRENCY.

In accordance with Section 9.5(c) of the MPSA, Supplier's Technology and
Business Process Plan shall include plans for refreshing Equipment and Software
in accordance with the following:
None.
12.
SUBCONTRACTORS.

In accordance with Section 9.11(a) of the MPSA, the following Subcontractors are
approved by CoreLogic for the provision of the following types of Services under
this Supplement:
 
Approved Subcontractor
Service Location
Types of Services
***
***
All Services provided under this Supplement
***
***
All Services provided under this Supplement



13.
PERSONAL DATA.

In accordance with Section 13.3(a) of the MPSA, Supplier may process and store
Personal Data in the following jurisdictions, in addition to those listed in
Schedule 7:
***.
14.
INVOICING.

In accordance with Section 12.1 of the MPSA, Supplier will provide CoreLogic
with invoices in the form as specified in Schedule A-4.7 to this Supplement.
15.
TRANSITION.





--------------------------------------------------------------------------------




15.1
Transition Milestones.

Schedule A-16 sets forth the Transition Milestones (and associated Deliverable
Credits, if any) under this Supplement.
15.2
Initial Transition Plan.

In accordance with Section 4.2(b) of the MPSA, Schedule A-16 sets forth the
initial Transition Plan.
16.
REPORTS.

In accordance with Section 9.2 of the MPSA, Supplier shall provide the Reports
listed in Schedule A-13 as part of the Services.
17.
MANAGED THIRD PARTIES.

In accordance with Section 4.5(c) of the MPSA, the following third parties are
Managed Third Parties under this Supplement:
None.
18.
BUSINESS CONTINUITY.

With respect to the Service Areas listed below, at all times during the Term
Supplier shall provide the applicable Services from no less than *** (***) of
the Supplier Facilities or CoreLogic Facilities set forth in Schedule A-7.
***
***
***
19.
ACCESS TO SUPPLIER FACILITIES.

19.1
Supplier shall provide CoreLogic with access to Supplier Facilities in
accordance with Section 6.4 of the MPSA.

20.
THIRD PARTY CONTRACTS.

20.1
In accordance with Section 6.5 of the MPSA, Schedule A-13 sets forth Third Party
Contracts that are applicable to this Supplement and each Party's responsibility
for such Third Party Contracts.

20.2
*** Licenses.

(a)
License Transfer. Within *** after the Supplement Effective Date, CoreLogic,
with Supplier's reasonable cooperation, will work with *** to accomplish a
transfer of the licenses (the “License Transfer”) set forth in Attachment A
hereto (the “Transferred *** Licenses”) from an *** license agreement between
CoreLogic and *** (“CoreLogic's *** Agreement”) to the *** license agreement
between Supplier and *** (“Supplier's *** Agreement”). From the Supplement
Effective Date until the date of the License Transfer, Supplier shall be
provided with *** and *** the Transferred *** Licenses under the terms of that
certain Temporary Services Agreement, dated as of August 16, 2011, by and
between Supplier and CoreLogic, Inc. to the same extent that such Transferred
*** Licenses were made available to CoreLogic Global Services Private Limited
during the twelve (12) month period prior to the Supplement Effective Date. The
Parties will work with *** to establish the Supplement Effective Date as the ***
of the License Transfer. In the event that CoreLogic is unable to successfully
accomplish the License Transfer, and this inability is not caused by Supplier's
failure to reasonably cooperate with CoreLogic in connection with the License
Transfer, Supplier shall procure, with CoreLogic's reasonable cooperation, such
new licenses (the “New Licenses”) from *** under Supplier's *** Agreement. Such
license purchase would include the License *** (i.e., the *** Supplier ***) as
described in Section 20.2(b). The license fees paid by Supplier to *** for such
New Licenses and *** shall be payable by CoreLogic to Supplier as reimbursement
for an Out-of-Pocket Expense without any markup by Supplier (provided that
additional license fees associated with obtaining the License *** portion of
such New Licenses from CoreLogic *** to Supplier *** shall be *** in accordance
with Section 20.2(c)) and such New Licenses shall be considered





--------------------------------------------------------------------------------




and treated as if they were Transferred *** Licenses transferred to Supplier by
the License Transfer for all purposes of the terms set forth below in this
Section 20.2 of Supplement A.
(b)
License ***. Following the execution of the License Transfer, *** shall work
with *** to procure an *** (the “License ***”) of the *** (“CoreLogic ***”)
portion of the Transferred *** Licenses to Supplier's *** (“Supplier ***”).

(c)
*** and *** Fee. CoreLogic shall be responsible for all fees (if any) paid by
CoreLogic to *** for the License Transfer. Supplier shall be financially
responsible for a portion of the fees paid by Supplier to *** for the License
*** up to the lesser of (a) *** (***%) of the *** fees paid for the License ***
by Supplier (without any markup by Supplier) to *** (such ***-related fees, the
“*** Fee”) and (b) $*** (the “*** Cap”). CoreLogic shall be financially
responsible for the remainder of such *** Fee, which shall be payable by
CoreLogic to Supplier as reimbursement for an Out-of-Pocket Expense, without any
markup by Supplier. Notwithstanding the foregoing, if the total amount of the
*** Fee exceeds $***, Supplier will promptly meet with CoreLogic and use good
faith efforts to work with *** and CoreLogic to reduce (or otherwise mitigate)
the *** Fee so that such *** Fee no longer exceeds $*** (e.g., by exercising all
rights to applicable *** such as *** for transferred ***). In addition,
CoreLogic shall be responsible for all fees that CoreLogic pays to *** for the
*** and *** (i.e., “***” or “***”) for the Transferred *** Licenses through ***
under CoreLogic's *** Agreement (the “*** Fee”). The Parties recognize that the
*** period procured by CoreLogic in the prior sentence may be reduced by *** as
a result of the License Transfer (e.g., to conform to Supplier's *** Agreement),
and that Supplier shall be financially and operationally responsible for
addressing such reduction (if any) and procuring *** for the Transferred ***
Licenses on account of such reduction (if any) through *** under Supplier's ***
Agreement. *** shall not be responsible for the payment of any other amounts in
connection with the License Transfer or the License *** or for any ***
maintenance and support for the Transferred *** Licenses (including any
additional maintenance costs experienced by Supplier due to the conversion of
maintenance under Supplier's *** Agreement (e.g. if such conversion results in
maintenance coverage ending prior to ***.)) other than as expressly provided for
under this Section 20.2(c) and Section 20.2(f) with respect to maintenance and
support for the Transferred *** Licenses after ***.

(d)
***. If, at the end of any Contract Year, the aggregate number of *** at such
time is less than the number of *** pursuant to Section 5 of Schedule A-4 and
Supplier is not restricted under Supplier's *** Agreement from repurposing the
Transferred *** Licenses for usage other than in connection with the Services
(“Repurpose Eligible Licenses”), then Supplier shall *** on the first CoreLogic
invoice after the end of such Contract Year equal to the product of the ***
multiplied by the amount of ***, prorated for the number of months during such
Contract Year during which the Repurpose Eligible Licenses were not used or
necessary for use by the Chargeable FTEs. Supplier will use its good faith
efforts to work with *** to avoid the imposition of restrictions under
Supplier's *** Agreement that would prevent such *** licenses from being
Repurpose Eligible Licenses, and Supplier shall promptly notify CoreLogic of any
such restrictions that remain after Supplier's negotiations with ***.

(e)    Additional *** Licenses and September 2011     True-Up.
(i)
If, at the end of any Contract Year, the aggregate number of Chargeable FTEs at
such time is more than the number of Chargeable FTEs at the beginning of such
Contract Year pursuant to Section 5 of Schedule A-4 (any such increase in the
number of Chargeable FTEs, the “Chargeable FTE Increase Amount”), Supplier shall
be operationally responsible for obtaining any additional *** licenses (and
associated maintenance) necessary for the Chargeable FTEs in excess of the
number of Initial Chargeable FTEs. The license fees for such additional ***
licenses and all associated maintenance and support fees paid by Supplier to ***
shall be payable by CoreLogic to Supplier as reimbursement for an Out-of-Pocket
Expense without any markup by Supplier. For clarity, CoreLogic shall only be
financially responsible for additional licenses for increased volumes of
Chargeable FTEs as described in the prior sentence, and CoreLogic shall not be
financially responsible for any additional licenses for Supplier Personnel that
Supplier actually uses to provide the Services (e.g., adding shifts, or using
additional Supplier Personnel without a corresponding increase in Service output
volumes), absent agreement by the Parties to add Chargeable FTEs in accordance
with Section 5 of Schedule A-4; provided that nothing in this sentence shall
limit CoreLogic's other financial responsibilities with respect to *** licenses
that are described in this Section 20.2.

(ii)
During the initial Contract Year, the Parties agree that Supplier will perform a
true-up analysis during





--------------------------------------------------------------------------------




*** (the “*** True-Up”) to determine if any additional *** licenses are required
for the Initial Chargeable FTEs. Supplier and CoreLogic shall review such
results and mutually agree on the number of additional *** Licenses required in
order to cover the number of Initial Chargeable FTEs (the “Initial Additional
*** Licenses”). All fees paid by Supplier to *** for obtaining such mutually
agreed upon Initial Additional *** Licenses and all associated maintenance and
support costs paid by *** to *** shall be payable by *** to *** as reimbursement
for an Out-of-Pocket Expense, without any markup by *** (provided that
additional license fees associated with obtaining the License *** portion of
such Initial Additional *** Licenses from CoreLogic *** to Supplier *** shall be
considered *** Fees under Section 20.2(c) and, thus, shared in accordance with,
and subject to the Supplier *** Cap (together with all other *** Fees) under,
Section 20.2(c)). If such *** True-Up shows that there are more *** Licenses
than are necessary to cover the number of Initial Chargeable FTEs (a “Surplus”)
then, to the extent such licenses are Repurpose Eligible Licenses, Supplier
shall promptly issue a credit to CoreLogic in the amount of the value of the ***
Licenses transferred to Supplier that represent the Surplus.
(f)
Software Maintenance After ***. For each period and Contract Year after ***
shall be operationally responsible for obtaining *** and *** for the ***
Licensed Software. All actual fees paid by *** to *** for such maintenance and
support shall be payable by *** to *** as reimbursement for an Out-of-Pocket
Expense without any markup by ***.

(g)
Consent to Out-of-Pocket Expenses. Subject to CoreLogic's rights under Sections
9.10 (Audit Rights) and 12.4 (Disputed Charges) of the MPSA, CoreLogic hereby
approves as Out-of-Pocket Expenses the fees paid by Supplier to *** that are
identified as being reimbursable by CoreLogic as Out-of-Pocket Expenses. In
connection with any audit conducted by CoreLogic under Section 9.10 of the MPSA
or any invoice review by CoreLogic pursuant to Article 12 of the MPSA with
respect to amounts paid by Supplier to *** for which Supplier is entitled to
reimbursement from CoreLogic hereunder, Supplier will provide CoreLogic with
information reasonably necessary for CoreLogic to verify such costs; provided,
however, that, in no event shall Cognizant be required to provide CoreLogic with
a copy of any contract or agreement between Cognizant and *** or any details
regarding the particular terms thereof.

21.
RIGHTS TO HIRE ***.

21.1
If CoreLogic terminates this Supplement A or any Service Area pursuant to
Sections 20.1(a), 9.14(d)(ii), 20.1(a), 20.3, 20.5 or 20.7, and any other
termination rights that is expressly set forth as a “***” (each, a “***”),
CoreLogic and its Affiliates shall have the right (but not the obligation),
without payment of any fees, to *** up to twenty-five percent (25%) of the ***
primarily *** to the *** of *** during the *** preceding the date of
termination, all in accordance with Section 20.8(b)(iii) of the MPSA.

21.2
If CoreLogic terminates all of Supplement A pursuant to Section 20.2 of the MPSA
at any time during the first seven (7) years of the term of Supplement A or
during any Extension Year (if any), CoreLogic and its Affiliates shall have the
right (but not the obligation) to *** any of the *** to the *** of *** during
the *** preceding the date of termination; provided that the total number of
such *** by CoreLogic and its Affiliates shall not exceed *** of the ***
primarily *** to the *** of *** during such *** period. If *** elects to ***, or
elects to have any of its Affiliates ***, any *** pursuant to this Section 21.2,
*** will pay *** a “*** for ***” in the amount specified below in this Section
21.2 for the applicable Contract Year in which such termination occurs, and such
*** for *** shall be in addition to any Termination Charges payable pursuant to
Schedule 11 of the MPSA in connection with such termination for convenience.

Contract Year 1: $*** million
Contract Year 2: $*** million
Contract Year 3: $*** million
Contract Year 4: $*** million
Contract Year 5: $*** million
Contract Year 6: $*** million
Contract Year 7: $*** million
Any Extension Year: $*** million


21.3
CoreLogic and its Affiliates may not *** any *** by CoreLogic or its Affiliates
pursuant to Section 21.1 or 21.2 to any *** for a period of two (2) years after
the effective date of the applicable ***.





--------------------------------------------------------------------------------




22.
CLIENT AUTHORIZED SIGNATORIES.

The CoreLogic Personnel set forth below are hereby approved by CoreLogic to
execute and initiate Change Orders and Work Orders in connection with this
Supplement.
Name
Title/Role
Maria Nalywayko
Senior Vice President - HR
Michael Whiting
Vice President - Global Delivery



23.
SUPPLEMENT TERM.

The Term of this Supplement shall commence as of 12:00:01 a.m., Eastern Time on
the Supplement Effective Date and continue until 11:59:59 p.m., Eastern Time, on
*** unless this Supplement is terminated or extended as provided herein or in
the MPSA, in which case the Term of this Supplement shall end at 11:59:59 p.m.,
Eastern Time, on the effective date of such termination or the date to which
this Supplement is extended. The Commencement Date for this Supplement A is ***,
extend the Term of this Supplement A for up to three (3) successive periods of
one (1) year each on the terms and conditions then set forth in the Agreement
and this Supplement A by providing *** with written notice of each such election
to extend no less than *** (***) days prior to the end of the then-applicable
Term.


SIGNATURE PAGE FOLLOWS
IN WITNESS WHEREOF, the Parties have caused this Supplement to be executed by
their respective duly authorized representatives as of the Supplement Effective
Date.


CORELOGIC REAL ESTATE SOLUTIONS, LLC
COGNIZANT TECHNOLOGY SOLUTIONS U.S. CORPORATION
By: _________________________________
By:_____________________________________
Title:________________________________
Title:____________________________________
Date:________________________________
Date:____________________________________















--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-1
Supplement-Specific Definitions








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.









--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-1
Supplement-Specific Definitions


1.
INTRODUCTION.

1.1
Agreement. This Schedule A-1 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MPSA or the other Schedules to the MPSA or Supplement A.

1.4
Purpose. This Schedule sets forth the defined terms that are applicable for
Supplement A only.

2.
SUPPLEMENT-SPECIFIC DEFINITIONS

The following terms, when used in Supplement A, have the meanings specified
below:
“Activity Category” has the meaning set forth in Section 3 of Schedule A-4.
“Actual Deflation” has the meaning set forth in Section 13.2 of Schedule A-4.
“Actual Inflation” has the meaning set forth in Section 13.2 of Schedule A-4.
“Annual Inflation Gap” has the meaning set forth in Section 13.2 of Schedule
A-4.
“Applicable Index” has the meaning set forth in Section 13.2 of Schedule A-4.
“Applied Exchange Rate” has the meaning set forth in Section 17.2 of Schedule
A-4.
“At Risk Amount” has the meaning given in Section 1.5 of Schedule A-3.
“Base Workforce” has the meaning set forth in Section 3 of Schedule A-4.
“Baseline Excess Amounts” has the meaning set forth in Section 2.2(a) of
Schedule A-17.
“Baselines” has the meaning set forth in Section 2.1(d) of Schedule A-17.
“Basic Pay” has the meaning set forth in Section 1.5 of Schedule A-5.
“Below-Baseline Amount” has the meaning set forth in Section 1.4 of Schedule
A-17.
“Benefit Plan” has the meaning set forth in Section 1.5 of Schedule A-5.
“BIS Technology OTS Services” has the meaning set forth in Section 1.4 of
Schedule A-2.6.
“BIS Technology OTS (ITO) Services” has the meaning set forth in Section 1.4 of
Schedule A-2.6.2.




--------------------------------------------------------------------------------




“BIS Technology OTS Valuations (ITO) Services” has the meaning set forth in
Section 1.4 of Schedule A-2.6.1.
“BISTT Services” has the meaning set forth in Section 1.4 of Schedule A-2.3.
“Business Unit Head Customer Satisfaction Survey” has the meaning set forth in
Section 1.4 of Schedule A-14.
“Change” has the meaning set forth in Section 1.4 of Schedule A-6.1.
“Change Order” has the meaning set forth in Section 1.4 of Schedule A-6.1.
“Change Request” has the meaning set forth in Section 1.4 of Schedule A-6.1.
“Change Response” has the meaning set forth in Section 1.4 of Schedule A-6.1.
“Chargeable FTE” has the meaning set forth in Section 3 of Schedule A-4.
“***” has the meaning set forth in Section 3 of Schedule A-4.
“***” has the meaning set forth in Section 1.4 of Schedule A-4.
“Claim Date” has the meaning set forth in Section 1.4 of Schedule A-17.
“Company” has the meaning set forth in Section 1.5 of Schedule A-5.
“Continuing Employee” has the meaning set forth in Section 1.5 of Schedule A-5.
“CoreLogic Approval Process” has the meaning set forth in Section 1.4 of
Schedule A-6.1.“CoreLogic Governance Organization” has the meaning set forth in
Section 3.3 of Schedule A-6.
“Corporate Production (BPO) Services” has the meaning set forth in Section 1.4
of Schedule A-2.8.
“Corporate Software (ITO) Services” has the meaning set forth in Section 1.4 of
Schedule A-2.7.
“Critical Service Level” has the meaning given in Section 1.5 of Schedule A-3.
“CTC” has the meaning set forth in Section 1.5 of Schedule A-5.
“Cumulative Inflation Gap” has the meaning set forth in Section 13.2 of Schedule
A-4.
“*** Inflation Gap ***” has the meaning set forth in Section 13.2 of Schedule
A-4.
“***” has the meaning set forth in Section 17.1 of Schedule A-4.
“Customer Claim” has the meaning set forth in Section 1.4 of Schedule A-17.
“Data and Analytics Production Support (BPO) Services” has the meaning set forth
in Section 1.4 of Schedule A-2.10.
“Data and Analytics Software Support (ITO) Services” has the meaning set forth
in Section 1.4 of Schedule A-2.9.
“Determination Process” has the meaning set forth in Section 2.1(a) of Schedule
A-17.
“DF Act” has the meaning set forth in Section 2.2 of Schedule A-2.5.
“Discussion Triggering Event” has the meaning set forth in Section 5.3(b) of
Schedule A-4.
“ECA Adjustment” has the meaning set forth in Section 13.3 of Schedule A-4.




--------------------------------------------------------------------------------




“Employing Supplier Affiliate” has the meaning set forth in Section 1.5 of
Schedule A-5.
“End User Customer Satisfaction Survey” has the meaning set forth in Section 1.4
of Schedule A-14.
“Escrow Flood and Spatial (BPO) Services” has the meaning set forth in Section
1.4 of Schedule A-2.1.1.
“Escrow Flood and Spatial (ITO) Services” has the meaning set forth in Section
1.4 of Schedule A-2.1.2.
“Escrow Flood and Spatial Services” has the meaning set forth in Section 1.4 of
Schedule A-2.1.
“EST Outsourcing Services” has the meaning set forth in Section 2.1 of Schedule
A-2.2.
“EST Services” has the meaning set forth in Section 1.4 of Schedule A-2.2.
“EST Tax Servicing (BPO) Services” has the meaning set forth in Section 1.4 of
Schedule A-2.2.
“EST Tax Servicing (BPO) Services” has the meaning set forth in Section 2.1 of
Schedule A-2.2.
“Exchange Rate” has the meaning set forth in Section 17.2 of Schedule A-4.
“Excluded Employees” has the meaning set forth in Section 1.5 of Schedule A-5.
“Executive Customer Satisfaction Survey” has the meaning set forth in Section
1.4 of Schedule A-14.
“Expected Service Level” has the meaning given in Section 1.5 of Schedule A-3.
“Expected Service Level Default” has the meaning given in Section 1.5 of
Schedule A-3.
“***” has the meaning set forth in Section 17.1 of Schedule A-4.
“First Microsoft Entitlement Review” has the meaning given in Section 20.2(f) of
Supplement A.
“***” has the meaning set forth in Section 1.4 of Schedule A-4.
“***” has the meaning set forth in Section 1.4 of Schedule A-4.
“Fixed Fee” has the meaning set forth in Section 3 of Schedule A-4.
“Fixed Fee Breakdown” has the meaning set forth in Section 10.2(a) of Schedule
A-4.
“Fixed Fee Project” has the meaning set forth in Section 10.2(a) of Schedule
A-4.
“Flood Zone” has the meaning set forth in Section 2.1 of Schedule A-2.1.1.
“FTE” or “Full Time Equivalent” has the meaning set forth in Section 3 of
Schedule A-4.
“FTE-Based Charges” has the meaning set forth in Section 3 of Schedule A-4.
“FTE-Based Services” has the meaning set forth in Section 3 of Schedule A-4.
“FTE Baseline Charge” has the meaning set forth in Section 3 of Schedule A-4.
“FTE Rate” has the meaning set forth in Section 3 of Schedule A-4.
“Funds Follow Up Process” has the meaning set forth in Section 7.3(e)(i) of
Schedule A-2.4.
“***” has the meaning set forth in Section 2.2(c) of Schedule A-17.
“Gap Point” has the meaning set forth in Section 13.2(c) of Schedule A-4.




--------------------------------------------------------------------------------




“Governance Manual” has the meaning set forth in Section 6.1 of Schedule A-6.
“Incremental FTE Charge” has the meaning set forth in Section 3 of Schedule A-4.
“Inflation Factor” has the meaning set forth in Section 13.2 of Schedule A-4.
“Initial Baseline” has the meaning set forth in Section 2.1(c) of Schedule A-17.
“Initial Service Stabilization Period” has the meaning set forth in Section 1.5
of Schedule A-5.
“Key Measurement” has the meaning given in Section 1.5 of Schedule A-3.
“KM Service Failure” has the meaning given in Section 1.5 of Schedule A-3.
“License Transfer” has the meaning given in Section 20.2(a) of Supplement A.
“*** Fee” has the meaning given in Section 20.2(b) of Supplement A.
“Maintenance Return to Vendor Process” has the meaning set forth in Section
11.5(d) of Schedule A-2.4.
“Minimum Service Level Default” has the meaning given in Section 1.5 of Schedule
A-3.
“Minimum Service Level(s)” has the meaning given in Section 1.5 of Schedule A-3.
“Monthly Charges” has the meaning given in Section 1.5 of Schedule A-3.
“*** Performance Reports” has the meaning set forth in Section 2.2 of Schedule
A-13.
“New Participant” has the meaning set forth in Section 1.5 of Schedule A-5.
“***” has the meaning given in Section 21.1 of Supplement A.
“On-Going Fixed Fee” has the meaning set forth in Section 3 of Schedule A-4.
“Other Compensation Plans” has the meaning set forth in Section 1.5 of Schedule
A-5.
“OTS (BPO) Services” has the meaning set forth in Section 1.4 of Schedule A-2.4.
“Paid Time Off” or “PTO” has the meaning set forth in Section 1.5 of Schedule
A-5.
“Performance Category” has the meaning set forth in Section 1.5 of Schedule A-3.


“Pool Percentage Available for Allocation” has the meaning given in Section 1.5
of Schedule A-3.
“Productive Hours” has the meaning set forth in Section 3 of Schedule A-4.
“Productivity Commitments” has the meaning set forth in Section 3 of Schedule
A-4.
“Project Charges” has the meaning set forth in Section 3 of Schedule A-4.
“Provident Fund” has the meaning set forth in Section 1.5 of Schedule A-5.
“Provisional Baseline” has the meaning set forth in Section 2.1(b) of Schedule
A-17.
“Rate Adjustment Factor” has the meaning set forth in Section 17.3 of Schedule
A-4.
“Reduced FTE Credit” has the meaning set forth in Section 3 of Schedule A-4.




--------------------------------------------------------------------------------




“Resource Unit” or “RU” has the meaning set forth in Section 3 of Schedule A-4.
“Salary Review Cycle” has the meaning set forth in Section 1.5 of Schedule A-5.
“***” has the meaning set forth in Section 1.4 of Schedule A-4.
“Second *** Period” has the meaning set forth in Section 2.2(b) of Schedule
A-17.
“***” has the meaning set forth in Section 1.4 of Schedule A-4.
“Service Area” has the meaning set forth in Section 3 of Schedule A-4.
“Service Level Default” has the meaning given in Section 1.5 of Schedule A-3.
“SLA Books” has the meaning given in Section 1.5 of Schedule A-3.
“Subsequent Baseline” has the meaning set forth in Section 2.1(d) of Schedule
A-17.
“*** Cap Excess Amounts” has the meaning set forth in Section 2.2(b) of Schedule
A-17.
“Supplier-Caused Customer Claim” has the meaning set forth in Section 1.4 of
Schedule A-17.
“*** Claims Cap” has the meaning set forth in Section 2.2(a) of Schedule A-17.
“Supplier Client Team” has the meaning set forth in Section 2.1(c) of Schedule
A-2.2.
“Supplier Governance Organization” has the meaning set forth in Section 3.2 of
Schedule A-6.
“Supplier Overhead Functions” has the meaning set forth in Section 3 of Schedule
A-4.
“Supplier Region Team” has the meaning set forth in Section 2.1(c) of Schedule
A-2.2.
“SWAN System” has the meaning set forth in Section 2.1 of Schedule A-2.1.1.
“***% Threshold” has the meaning set forth in Section 1.4 of Schedule A-17.
“***% Threshold” has the meaning set forth in Section 1.4 of Schedule A-17.
“T&M Project” has the meaning set forth in Section 10.2(b) of Schedule A-4.
“*** for ***” has the meaning given in Section 21.2 of Supplement A.
“Then-Current Exchange Rate” has the meaning set forth in Section 17.2 of
Schedule A-4.
“Transaction-Based Charges” has the meaning set forth in Section 3 of Schedule
A-4.
“Transaction-Based Charges Start Month” has the meaning set forth in Section 3
of Schedule A-4.
“Transaction-Based Services” has the meaning set forth in Section 3 of Schedule
A-4.
“Transaction Unit” has the meaning set forth in Section 3 of Schedule A-4.
“Transaction Unit Baseline” has the meaning set forth in Section 3 of Schedule
A-4.
“Transaction Unit Baseline Category” has the meaning set forth in Section 3 of
Schedule A-4.
“Transfer Fee” has the meaning given in Section 20.2(b) of Supplement A.
“Transferred *** Licenses” has the meaning set forth in Section 20.2(a) of
Supplement A.




--------------------------------------------------------------------------------




“Valuation (BPO) Services” has the meaning set forth in Section 1.4 of Schedule
A-2.5.
“Work Type” has the meaning set forth in Section 2.3 of Schedule A-2.2.
3.
FREQUENTLY USED ACRONYMS

The following acronyms, when used in Supplement A, have the meanings specified
below:
ADDS means Automated Data Documenting System
ADM means Application Development and Maintenance
ADR means American Driving Records
AOM means Appraisal Order Management
AP means Accounts Payable
APM means Appraiser Panel Management
APN means Assessor's Parcel Number
ASC means Appraisal Sub Committee
ASDA means Automated Servicing Data Analyst
ATSU means Accelerated Tax Lien Setup
BI means Business Intelligence
BPO means Business Process Outsourcing
CIT means Customer Information Track
CITG means Corporate Information Technology Group
CLRETS means CoreLogic Real Estate Tax Service
CLRR means CoreLogic Redemption Report
DB means Database
DBA means Database Administration
DTS means Delinquent Tax Search
EDI means Electronic Data Interchange
ELD means Economic Loss Date
EPLS means Excluded Parties List System
ETL means Extraction, Transport and Loading
FEMA means the Federal Emergency Management Agency
FHA means Federal Housing Administration
FIRM means Flood Insurance Rate Maps
GSA means General Service Administration




--------------------------------------------------------------------------------




GIS means Geographic Information System
GOS means Global Offshore Services
GSM means Generic Spreadsheet Manager
HOA means Home Owners Association
HR mean Human Resources
HUD means the US Department of Housing and Urban Development
IT means Information Technology
ITIL means IT Infrastructure Library
JNLP means Java Network Launching Protocol
LOMC means Letter of Map Change
MERS means Mortgage Electronic Registration System
MISMO means Mortgage Industry Standards Maintenance Organization
MRA means Map Revision Analyst
NEV means Net Economic Value
NDM means National Data Management
NOC means National Operating Centre
OFAC means Office of Foreign Assets Control
OS means Operating System
OTS means Outsourcing and Technology Solutions
PCA means Pre Cycle Validation
PLS means Property Locator System
PMI means Private Mortgage Insurance
PMO means Project Management Offices
PO means Purchase Order
QC means Quality Control
R&D means Research and Development
REO Real Estate Owned
ROD means Records of Determination
RSC means Regional Service Center
RTM means Requirements Traceability Matrix




--------------------------------------------------------------------------------




SDN means Specially Designated Nationals List
SFHA means Special Flood Hazard Area
SME means Subject Matter Expert
SOP means Standard Operating Procedures
SOW means Statement of Work
SOX means Sarbanes-Oxley
TAR means Tax Amount Reporting
TAT means Turn Around Time
TPS means Tax Payment Status
UAT means User Acceptance Testing
UCT means Uncertified Taxes
USPAP means Uniform Standards of Professional Appraisal Practices
VOM means Vendor Order Management
VSP means Vendor Service Platform










--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-2
Description of Services












--------------------------------------------------------------------------------








Schedule A-2
Description of Services
1.INTRODUCTION.
1.1
Agreement. This Schedule A-2 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the Services to be performed by Supplier in
accordance with the Agreement and the Supplement.

1.5Schedules. The following Schedules are hereby incorporated by reference into
this Schedule:
Schedule A-2.1        Escrow Flood and Spatial Services    
Schedule A-2.1.1        Escrow Flood and Spatial (BPO) Services
Schedule A-2.1.2         Escrow Flood and Spatial (ITO) Services
Schedule A-2.2        Escrow Services Tax Services
Schedule A-2.2.1        EST Tax Servicing (BPO) Services
Schedule A-2.2.2        EST Outsourcing (BPO) Services
Schedule A-2.3        BISTT (ITO) Services
Schedule A-2.4        OTS (BPO) Services
Schedule A-2.5        Valuation (BPO) Services
Schedule A-2.6        BIS Technology OTS Services
Schedule A-2.6.1        BIS Technology OTS Valuations (ITO) Services
Schedule A-2.6.2         BIS Technology OTS (ITO) Services
Schedule A-2.7        Corporate Software (ITO) Services
Schedule A-2.8        Corporate Production (BPO) Services
Schedule A-2.9        Data and Analytics Software Support (ITO) Services
Schedule A-2.10        Data and Analytics Production Support (BPO) Services










--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-2.1
Escrow Flood and Spatial Services








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






Schedule A-2.1
Escrow Flood and Spatial Services
1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.1 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the escrow flood and spatial Services (the
“Escrow Flood and Spatial Services”) to be performed by Supplier in accordance
with the Agreement and the Supplement.

1.5
Schedules. The following Schedules are hereby incorporated by reference into
this Schedule:

Schedule A-2.1.1        Escrow Flood and Spatial (BPO) Services
Schedule A-2.1.2        Escrow Flood and Spatial (ITO) Services
2.
OVERVIEW OF ESCROW FLOOD SERVICES (EFS)

2.1
Process Overview.

(a)
As part of CoreLogic's product offering to CoreLogic Customers who are mortgage
originators and servicers and insurance customers, CoreLogic analyzes and
determines the correct flood zone classification with respect to the properties
in such CoreLogic Customers' portfolios and insurance customer's book of
business. As part of this process, CoreLogic gathers specific parcel data and
uses current flood zone data from the Federal Emergency Management Agency (FEMA)
to determine whether a particular structure on a property is either within or
outside a flood zone. The outcome of the determination allows such CoreLogic
customers to accurately require the owner of such property (e.g., homeowner) to
purchase flood insurance to cover such property, or, if not within a flood zone,
not require the owners of such property to purchase flood insurance. The outcome
allows insurance customers to correctly rate an insurance policy.

(b)
Supplier will facilitate this process by digitizing continuously changing
parcel-specific and FEMA-issued flood map details into CoreLogic's proprietary
databases that support automated flood zone determinations. For the
approximately *** percent (***%) of flood zone determinations that require
manual intervention, Supplier will, using appropriately skilled Supplier
Personnel, review parcel maps against the digitized flood maps, and provide a
completed determination to CoreLogic Customers that indicates whether or not
flood insurance is required for the structure(s) on the property.









--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-2.1.1
Escrow Flood and Spatial (BPO) Services








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Schedule A-2.1.1
Escrow Flood and Spatial (BPO) Services
1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.1.1 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the business process portions of the Escrow
Flood and Spatial Services (the “Escrow Flood and Spatial (BPO) Services”) to be
performed by Supplier in accordance with the Agreement and the Supplement.

2.
PROPERTY RESEARCH AND FLOOD ZONE DETERMINATION

2.1
Overview.

(a)
Supplier will research specified property locations within the United States to
determine if such property locations are in a flood plain, as identified by
CoreLogic or the CoreLogic Customer(s) (“Flood Zone”). Supplier will perform
such research on CoreLogic's proprietary flood determination database and
application, which is the “software without a name” system (the “SWAN System”).
This process is a *** process where Supplier *** with CoreLogic's internal
systems.

2.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function.

(a)
Internal CoreLogic Systems: SWAN System, LOLA, Realquest and Floodwise.

(b)
Third Party Systems: Public Internet Sites.

2.3
Flood Determination Completion. Supplier will perform the following Services in
the manner *** and in accordance with the Standard Operating Procedures (SOP),
Policy and Procedure Manuals, Desktop Procedures, or other process related
material, if available.

(a)
For each property address provided by CoreLogic, Supplier will determine the
location of the property matching the address provided by the applicable
CoreLogic Customer by checking the accuracy of such address and make any
corrections to such address, as appropriate. Supplier will:

(i)
Log into the SWAN System using an individual username and password.

(ii)
Access the appropriate queue and select the order based on the least amount of
time remaining.

(iii)
Open the FloodWise screen within the SWAN System by clicking the “view map”
function





--------------------------------------------------------------------------------




and locate the street of the subject property.
(iv)
If Supplier is able to locate the specific parcel or street, locate the subject
property or surrounding area in FloodWise. If the subject property is greater
than *** (***) feet from a change in either the *** (***) boundary or a ***
boundary, Supplier will manually *** (i.e., by assigning a *** and ***) to a ***
address the property location using the “Copy and Save” button for FloodWise
points and select an appropriate buffer size as defined by the applicable
process guidelines.

(v)
If the subject property is within *** (***) feet of a change in either the ***
boundary or a *** boundary, or if the subject parcel is not drawn or labeled in
FloodWise, Supplier will perform additional research steps as defined in the
process guidelines. In order to do so, Supplier will:

(A)
Review the Flood Insurance Rate Maps (FIRM) image, which is accessible in either
SWAN or on the FEMA map service center website, to locate the property or verify
the accuracy of the digital Flood Zones in FloodWise.

(B)
Use RealQuest to locate a parcel number, brief legal description and/or tax map
(plat) for the subject property.

(C)
Use the SWAN subdivision image database to locate images of tax maps or
subdivision plats that may show the location of the subject property.

(D)
Use applicable county websites to locate a parcel number, brief legal
description and/or tax map image, subdivision plat or GIS viewer referencing the
subject property.

(E)
Use other search sites, such as Google or Yahoo, either to locate information to
help identify the location of the subject property, such as driving directions
to a new subdivision, or to locate aerial photography showing the structure(s)
on the subject property.

(b)
Supplier will use the plat map for such property in conjunction with the
Assessor's Parcel Number (APN) provided by CoreLogic to locate the exact
property in FloodWise.

(c)
If such parcel is either too close to, or partially in, a Special Flood Hazard
Area (SFHA), Supplier will use aerial photographs to determine if each structure
on subject property is within or outside an SFHA.

(d)
Once Supplier has located the subject property and any structure(s) located on
the subject property and has clicked the “Copy and Save Point” button in
FloodWise, Supplier will make the Flood Zone determination by performing the
following steps:

(i)
Supplier will determine whether the location point gives the LOMC (Letter of Map
Change) date.

(A)
If so, Supplier will complete the determination for such property.

(B)
If not, Supplier will check whether the property is outside of a Flood Zone.

(ii)
If such property is outside of a Flood Zone, Supplier will complete the
determination by filling in applicable fields in the “complete order screen”; if
not, Supplier will check to see if there are LOMCs on the panel.

(e)
Supplier will determine if the LOMC is on the panel. If so, Supplier will check
the “L” map note on FloodWise to see if it is within or outside the *** radius
of the subject property. If not, Supplier will complete the determination
procedure as outlined above.

(i)
If the “L” map note is within the *** radius of the subject property location,
Supplier will





--------------------------------------------------------------------------------




review the LOMC descriptions listed in FloodWise to determine whether or not
they apply to the subject property. If not, Supplier will search the *** in ***
(***) for the LOMC.
(f)
If the *** in *** Shows LOMCs that have been applied to nearby properties,
Supplier will review the LOMCs shown in *** to determine if they apply to the
subject property. If the LOMC does not apply to the subject property, Supplier
will complete the order as stated above.

(g)
If the LOMC does apply, Supplier will check such LOMC for the exact legal or
address and complete the determination as per the LOMC information.

(h)
If there are more than *** LOMC listings in the SWAN System database, Supplier
will skip the order and proceed to the next order in the queue.

2.4
Flood Life of Loan (LOLA) Determination Completion. Supplier will perform the
following as *** and in accordance with the Standard Operating Procedures (SOP),
Policy and Procedure Manuals, Desktop Procedures, or other process related
material, if available.

(a)
Supplier will perform the Flood Zone map determinations in line with the
procedure manuals for CoreLogic Customers who have purchased “Life of Loan”
Flood Zone determinations by monitoring FEMA updates to Flood Zones twice
monthly. Specifically, CoreLogic will receive updated maps from FEMA twice a
month, CoreLogic will provide such maps to Supplier and Supplier will compare
these maps against historical maps:

(i)
Access the LOLA System.

(ii)
Leverage the analyst summary within the LOLA System to view the priority of
orders assigned to the MRA (Map Revision Analyst).

(iii)
Identify the properties (e.g., addresses) that need to be reviewed by such MRA.

(iv)
Perform any necessary simple address edits/corrections in order to standardize
the address and receive an automated determination “hit”.

(v)
Review the properties listed in the analyst work view, which are arranged by the
US Postal Service ***. Before reviewing each set of properties in a ***,
Supplier will review the *** entry and complete the *** entry if all of the
properties within the *** are in the same Flood Zone, community and panel. If
there are multiple zones/panel/community designations within the ***, Supplier
will review the individual properties listed below the *** entry. If not,
Supplier will proceed to the next set of properties.

(vi)
Answer validation questions, correct data entry errors and perform special
property determinations in LOLA. These items are identified by the color codes
used for these items.

(vii)
As necessary (on a case-by-case basis), perform address edits in the LOLA
System.

(viii)
If a record that is being edited has related orders, Supplier will determine
whether the orders should be de-linked or separated from the record. Supplier
will de-link records as described in applicable procedure documentation.

(ix)
If Supplier cannot perform a determination, Supplier will enter an “S” in the
appropriate field to skip that record when processing the review. Also, if a
property is included in a review but requires no revision, Supplier will enter
an “N” in the appropriate field to mark “No Revision” when processing the
review.

(x)
Use FloodWise in conjunction with LOLA to save manual *** (i.e., ***) on
revision records as appropriate.

(xi)
Perform LOLA status change reviews as assigned by CoreLogic (i.e., the *** Map
Revision team). A *** review is a *** review of properties that were determined
by the *** processes





--------------------------------------------------------------------------------




to result in a change in the mandatory flood insurance requirement as the result
of the recent flood map revision.
2.5
QC and Dispute Resolution. Supplier will perform the following Services in the
manner *** and in accordance with the Standard Operating Procedures (SOP),
Policy and Procedure Manuals, Desktop Procedures, or other process related
material, if available.

(a)
CoreLogic Customers submit a dispute online through Floodcert.com, by contacting
Customer Service, or through an interface with applicable CoreLogic systems.
Once a dispute is received, the item is routed into a dispute queue. Within the
dispute queue, CoreLogic will make all such items accessible by Supplier. Upon
notice of a customer dispute, Supplier will handle such dispute by:

(i)
Preparing the prep packet and analyzing the zone determination on the subject
property. The prep packet is a PDF file created for the dispute containing the
parcel number or brief legal description, a copy of the tax map or plat and a
copy of the relevant FIRM image that shows the area surrounding the subject
property.

(ii)
Determining whether the applicable CoreLogic Customer requires a call back.
Supplier will review the account contact information in SWAN and follow
guidelines for processing disputes.

(iii)
If a call is requested by the applicable CoreLogic Customer, uploading the
packet into SWAN and flagging the dispute back into the compliance queue.

(iv)
If no call is requested, reviewing the dispute reason and audit trail for any
notes. If any doubt arises as the validity of the resolution, Supplier will flag
the dispute back into the compliance queue.

(b)
As requested by CoreLogic, Supplier will generate an exhibit if the CoreLogic
Customer requested an exhibit when submitting the dispute. If Supplier is unable
to generate an exhibit using FloodWise, Supplier will escalate the dispute back
to CoreLogic (i.e., the *** team).











--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-2.1.2
Escrow Flood and Spatial (ITO) Services








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-2.1.2
Escrow Flood and Spatial (ITO) Services
1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.1.2 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the IT portions of the Escrow Flood and Spatial
Services (the “Escrow Flood and Spatial (ITO) Services”) to be performed by
Supplier in accordance with the Agreement and the Supplement.

2.
PARCEL MAP DIGITIZATION

2.1
Overview.

(a)
Supplier will use *** to digitize paper and electronic maps and integrate such
maps into the CoreLogic database. In addition, Supplier will identify and
confirm *** and *** lines. Supplier will ensure that Supplier Personnel are
proficient with scanning and digitization software. This is a *** process that
has *** with internal CoreLogic process owners.

2.2
Development Methodology. Supplier will use the following software development
methodology to structure, plan and control the process of software development
associated with this process:

(a)
Waterfall / Agile.

2.3
Estimation Technique. Supplier will use the following effort estimation
technique to determine the effort required for software development, maintenance
or support associated with this process:

(a)
WBS / Expert Judgment.

2.4
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this function, which are further
described in Schedule A-11 (Software Assets):

(a)
Internal CoreLogic Systems: ESRI and ERDAS.

(b)
Third Party Systems: ARC GIS, AudoDesk, Autocap Map and Outlook.

2.5
Parcel Map Build. Supplier will perform the following Services in the manner ***
by *** and in accordance with the Standard Operating Procedures (SOP), Policy
and Procedure Manuals, Desktop Procedures, or other process related material, if
available.

(a)
Supplier will convert the “County Tax Map Parcel” provided by CoreLogic in
scanned format into a digital parcel using DOQQ Imagery and assorted base maps
to ensure spatial accuracy and capture the Accessed Parcel Number (APN).





--------------------------------------------------------------------------------




(b)
Supplier will determine whether the APN number on the parcel map matches the tax
roll data.

(c)
If there is a match, Supplier will update CoreLogic's master database and link
the newly captured digital parcels.

(d)
If there is not a match, Supplier will escalate this issue to CoreLogic (i.e.,
the *** team), who will work with the applicable taxing authority to complete
the missing information.

2.6
Parcel Map Maintenance. Supplier will perform the following Services in the
manner *** by *** and in accordance with the Standard Operating Procedures
(SOP), Policy and Procedure Manuals, Desktop Procedures, or other process
related material, if available.

(a)
Upon ***, Supplier will make updates to the existing digital database of parcel
maps by performing the following activities.

(b)
Supplier will validate whether the APN number on the parcel map matches the tax
roll data.

(c)
If there is a match, Supplier will update CoreLogic's master database and link
the newly captured digital parcels.

(d)
If there is not a match, Supplier will escalate the issue to CoreLogic (i.e.,
the *** team) who will work with the taxing authority to complete the missing
information.

2.7
FLOOD / SPACIAL SOLUTIONS DEVELOPMENT

2.8
Overview.

(a)
The Flood/Spatial Solutions Development process includes architecture, design,
development and testing. Key functional areas within the process include
emphasizing lending and mortgage solutions, and ensuring compliance, hazard
insurance and solutions for ***, scoring modeling and flood and parcel mapping
integration with Google and Bing maps. Key products and technologies include
Java / J2ee and open source *** tools (e.g., *** and ***), in addition to Oracle
Spatial for storing *** database.

(b)
Automated Servicing Data Analyst (ASDA). ASDA is a back-end application program
that takes input in the form of XML files (which are uploaded from CoreLogic's
Customer application - PTS system to DB (Database)) and dbf files (from ***
server) and processes them. XML input files called workflows provide the various
search criteria and dbf files are used to get the search data. Once ASDA
processes them and receives the required orders, ASDA writes back to the DB.

(c)
ASDA Batman. ASDA Batman is a Java Swing JNLP DBF file utility application that
allows users to easily convert files of format (text, excel, DBF, TAB, SDF) into
the standard DBF file format.

(d)
ASDA Fileman. ASDA FileMan is a multi-threaded client application that processes
input files and generates output files. It comprises mainly a database ***
(which *** at ***) and 'n' number of worker threads (n configured from xml file)
which process the information.

(e)
PSReport Automation Client for Flood Cert Application. The purpose of this
activity is to automate the process of sending regularly scheduled reports to
CoreLogic Customers, specifically notification (NT) reports.  Also, the reports
will be provided to most CoreLogic Customers via a secured link to floodcert.com
instead of the report being emailed in an unsecured manner.

(f)
Location Intelligence for the Enterprise. Location Intelligence for the
Enterprise overlays CoreLogic Layers ParcelPoint, Flood Map, Dams, Levees,
NHD-Sub-basin, Brush Fire and Storm Surge on Bing Maps. This tool permits
Supplier to *** an *** based on *** and *** and *** an *** based on street
address with more accuracy (and determine the APN and owner details along with
it).

2.9
Development Methodology. Supplier will use the following software development
methodology to structure,





--------------------------------------------------------------------------------




plan and control the process of software development associated with this
process:
(a)
Agile.

2.10
Estimation Technique. Supplier will use the following effort estimation
technique to determine the effort required for software development, maintenance
or support associated with this process:

(a)
WBS.

2.11
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this function, which are further
described in Schedule A-11 (Software Assets):

(a)
Internal CoreLogic Systems: None.

(b)
Third Party Systems. Java/J2ee, Oracle Spatial, Open Source GIS (Geoserver &
GeoTools), Google and Bing Map API's and Bugzilla.

2.12
Maintenance and Enhancement Support. Supplier will perform the following
Services in the manner *** by *** and in accordance with the Standard Operating
Procedures (SOP), Policy and Procedure Manuals, Desktop Procedures, or other
process related material, if available.

(a)
Supplier's creation of enhancements and performance of maintenance will include
making application changes to support CoreLogic's business units, CoreLogic
Customers, and vendors. CoreLogic's requests for Supplier to create enhancements
may result from CoreLogic's discretionary business changes (i.e., functional
changes), regulatory changes, or technical upgrades.

(b)
For maintenance definition and analysis, Supplier will:

(i)
Translate CoreLogic's business requirements (which will be defined and provided
by CoreLogic to Supplier) into technical requirements and submit such technical
requirements to CoreLogic for review and approval prior to moving onto the
relevant next phase.

(ii)
Document project requests and change requests received from CoreLogic (i.e., the
*** team) based on CoreLogic's business requirements. Supplier will upload all
document changes onto the Bugzilla tracking tool.

(iii)
Identify and schedule resources (in applicable Supplier systems) upon receiving
project requests and change requests, and project scope and estimates in order
to execute such project requests and change requests.

(iv)
Perform requirements management and feasibility analyses, on an as required
basis (or as otherwise designated by CoreLogic), and submit all updates to
CoreLogic.

(v)
Establish technical requirements, incorporating integration requirements and
functional specifications that are defined and provided by CoreLogic to
Supplier). Based upon documents provided by CoreLogic, Supplier will update and
establish technical requirements and submit such requirements to CoreLogic.

(vi)
Perform risk analyses on an as needed basis or as otherwise designated by
CoreLogic and submit such analyses to CoreLogic for input, validation and
identification of necessary next steps.

(vii)
Review code, patch releases and vendor upgrades for applicability and necessity
and provide recommendations and analysis to CoreLogic regarding implementation
such code, patch releases and vendor upgrades.

(c)
For maintenance design, Supplier will:

(i)
Define the development environment and tools and incorporate the high-level
solutions





--------------------------------------------------------------------------------




design that is defined and provided by CoreLogic to Supplier). Supplier will
establish and install all hardware and software for CoreLogic-designated local
and remote environments and identify and open all applicable firewall ports to
access remote setup and application as required.
(ii)
Propose design alternatives and incorporate the technical architecture, logical
database and data structures that are defined and provided by CoreLogic to
Supplier) on an as needed basis. Updates and alternatives submitted to
CoreLogic.

(iii)
Define and deliver technology training to CoreLogic and its designees based on
*** business ***, with *** from CoreLogic.

(iv)
Finalize time, effort and cost estimates on an as needed basis and provide
updates and estimates to CoreLogic.

(d)
For maintenance development, Supplier will:

(i)
Prepare the development environment, including setup of hardware, installation
of all necessary software, and identification and opening of all applicable
firewall ports to access remote applications.

(ii)
Conduct developer training, as needed as designated by CoreLogic, using
available documents provided by CoreLogic. Supplier will provide training to all
Supplier Personnel as required.

(iii)
Construct and/or acquire application and system code consistent with business
and design requirements and submit all updates to CoreLogic.

(iv)
Develop required data interfaces (i.e., incorporating physical and logical
databases which will be defined and provided by CoreLogic to Supplier) on an as
needed basis and submit all updates to CoreLogic.

(e)
For maintenance testing, Supplier will:

(i)
Develop a testing approach and maintain detailed design documents and test plans
that are provided by CoreLogic to Supplier.

(ii)
Conduct unit testing, including incorporating test environment business
requirements and use case flows (which will be defined and provided by CoreLogic
to Supplier) after implementation and provide all results back to CoreLogic.

(f)
Maintenance deployment and support activities are not within the scope of
Services under this Section 7.5.













--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011


Schedule A-2.2
Escrow Services Tax Services










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-2.2
Escrow Services Tax Services
1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.2 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the escrow services tax Services (the “Escrow
Services Tax Services”) to be performed by Supplier in accordance with the
Agreement and the Supplement.

1.5
Schedules. The following Schedules are hereby incorporated by reference into
this Schedule:

Schedule A-2.2.1        EST Tax Servicing (BPO) Services
Schedule A-2.2.2        EST Outsourcing (BPO) Services
2.
OVERVIEW

2.1
Lines of Business.

(a)
CoreLogic's tax business is divided into two (2) separate lines of business:
residential and commercial. The residential services provided by CoreLogic to
CoreLogic Customers are provided through tax services (*** and *** ) and ***
services. *** commercial tax service is provided through the *** commercial
servicing operations.

(b)
The major distinction between CoreLogic's tax service and outsourcing businesses
is the level service offerings and system of records. While CoreLogic's tax
services business provides varying degree of tax information to CoreLogic
Customers in the form of self-service portals and sending data files to
CoreLogic Customers, CoreLogic's tax outsourcing business provides a full menu
services to CoreLogic Customers and most work is performed within the applicable
CoreLogic Customer systems. While the tax services and outsourcing businesses
provide separate services, they interrelate where certain operational processes
overlap between the businesses. For example, the tax services business provides
tax status on non-escrow loans, follows up with borrowers on the tax payment
status through the Delinquent Letter Follow Service (DELFUS), and procures the
delinquent redemption amounts and due dates from taxing agencies for CoreLogic
Redemption Reporting services (CLRR) for CoreLogic Customers; whereas, the
outsourcing business makes payments from CoreLogic Customer systems based on
CoreLogic Customer-specified rules for paying and converting loans to escrow for
outsourcing-specific CoreLogic Customers.

(c)
The EST Services to be performed by Supplier include the tax servicing Services
(the “EST Tax Servicing Services”) set forth in Schedule A-2.2.1 and the
outsourcing services (the “EST Outsourcing Services”) set forth in Schedule
A-2.2.2.





--------------------------------------------------------------------------------




2.2
Core Functions. The EST Services include Services associated with the following
Core Functions:

Loan Boarding and Search
Data Integrity and File Maintenance
Tax Amount Reporting (TAR)
Tax Payments and Disbursements
Returns and Refunds
Research
Claims and Recoveries
2.3
Overview of Work Types.

(a)
For the EST Services, within each applicable Core Function, Supplier will
perform Services in accordance with work types that are assigned by CoreLogic to
Supplier (each, a Work Type”).

(b)
Schedules A-2.2.1 and A-2.2.2 set forth (i) an overview of each of the Core
Functions for which EST Tax Servicing Services and EST Outsourcing Services,
respectively, will be performed and (ii) a non-exclusive representative sample
of the various Work Types that CoreLogic will assign Supplier to perform within
such Core Function.

(c)
As the Work Types described in Schedules A-2.2.1 and A-2.2.2 are a non-exclusive
list, Supplier will perform all Work Types assigned by CoreLogic for a Core
Function as part of the EST Services.



  
















--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-2.2.1
EST Services - Tax Servicing (BPO) Services










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-2.2.1
EST Services - Tax Servicing (BPO) Services
1.
INTRODUCTION



1.1
Agreement. This Schedule A-2.2.1 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.



1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.



1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.



1.4
Purpose. This Schedule describes the tax servicing portion of the Escrow
Services Tax Services (the “EST Tax Servicing (BPO) Services”) to be performed
by Supplier in accordance with the Agreement and the Supplement.



2.
OVERVIEW OF EST TAX SERVICING SERVICES



2.1
Process Overview



(a)
CoreLogic provides a comprehensive set of service solutions to mortgage servicer
CoreLogic Customers. This includes monitoring of tax status and managing tax
payments for properties within such CoreLogic Customer portfolios for both
escrow and non-escrow loans. CoreLogic manages activities from start to finish,
which includes searching and procuring tax information, reconciling and
scrubbing data, performing data audits, securing tax amount reporting files,
making tax payments, investigating and conducting research, and processing
claims and recovering tax payments from the responsible party advanced by
CoreLogic Customers or CoreLogic. The process is initiated via the loan
boarding, process for new loans and continues with recurring data integrity and
property tax liability for existing loans. As tax due dates approach, CoreLogic
verifies the tax liability, administers the payment to the various taxing
agencies, and performs follow-up with delinquent non-escrowed accounts to
proactively prevent taxing agencies from placing liens CoreLogic's Customers'
collateral.



(b)
Supplier will support the majority of these functions and Supplier Personnel
performing the EST Tax Servicing Services are expected to be highly specialized
in this role due to the precision and accuracy required. CoreLogic has a unique
value proposition in this space, while many of the tracking and liability
calculations are automated, given the annual assessments, ever-changing
regulations, ownership chains, and multitude of taxing agencies (28,000 plus),
Supplier Personnel performing the EST Tax Servicing Services will frequently
interact with thousands of taxing agencies and interpret rules and requirements
as well as comply with the numerous operating procedures, of the *** outsourcing
CoreLogic Customers. Consequently, tax associates have developed deep
understandings of property tax agencies, processing details and requirements,
with many associates specializing in niche geographies that have particular
parcel and property tax processing complexities (e.g., Connecticut, Delaware,
Georgia, Maryland, Massachusetts, New Hampshire, New Jersey, New York, North
Carolina, South Carolina, Pennsylvania, Rhode Island and Virginia).



(c)
Supplier will support the majority of these tax functions on a CoreLogic
***-specific basis using a “*** team” model (each, a “Supplier *** Team”).
CoreLogic will assign each Supplier *** Team a CoreLogic *** for which Supplier
will provide EST Tax Servicing Services. Supplier will provide the EST Tax
Servicing Services on the basis of CoreLogic-assigned Work Types, each of which
will be





--------------------------------------------------------------------------------




CoreLogic ***-specific and will be associated with one of the seven (7) Core
Functions.


2.2
*** (***) Overview.



(a)
In the *** tax business, CoreLogic processes tax-related activities from a ***
operation.



(b)
Of the seven (7) Core Functions, the following five (5) Core Functions are
executed within the ***: loan Boarding and Search, data integrity and file
maintenance, tax amount reporting, tax payment and disbursements, returns and
refunds, and claims and recoveries.



2.3
*** (***) Overview.



(a)
In the *** tax business, CoreLogic processes tax-related activities from ***
teams. There are *** (***) *** that develop customized knowledge of the local
U.S. market they are servicing. Additionally, the *** serve as an escalation
point for activities that cannot be processed by the *** or tax ***.



(b)
Within each *** team, there is commercial business representative that is
primarily focused on processing tax amount reporting for commercial properties.



(c)
Of the seven (7) Core Functions, the following three (3) are executed within
***: loan boarding and search, data integrity and file maintenance, tax amount
reporting, and as escalation point for activities that cannot be processed by
the *** or tax ***.



2.4
Overview of Work Types.



(a)
Within each applicable Core Function, Supplier will perform Services in
accordance with Work Types that are assigned by CoreLogic to Supplier.



(b)
The remaining Sections of this Schedule A-2.2.1 set forth (i) an overview of
each of the Core Functions for which EST Tax Servicing Services will be
performed and (ii) a non-exclusive representative sample of the various Work
Types that CoreLogic will assign Supplier to perform.



3.
LOAN BOARDING AND SEARCHES



3.1
Overview. The “loan boarding and searches” Core Function involves high
variability in quality of input data based on the various interfaces and
CoreLogic Customers' systems. The loan boarding and searches Core Function
requires extensive search training, ability to read legal documents, and
understanding of how to use parcel identifications (IDs). Troubleshooting with
respect to this Core Function requires the ability to "Search by SITUS". There
is no direct contact with CoreLogic Customers, but there are potential
calls/outreach to tax authorities.



3.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function, which are
further described in Schedule A-11.



(a)
Internal CoreLogic Systems. SWIMS, TALON, Stellant, Win2data and Property
Locator System (PLS).



(b)
Third Party Systems. Applicable county websites.



3.3
Loan Boarding. This function includes activities manually set-up loans and liens
in TALON. Supplier will perform Work Types designated by CoreLogic, including
the Work Types described below.



(a)
Work Type - New Orders. For this Work Type, Supplier will extract new order
information from the Stellant System and conduct data entry activities for new
CoreLogic Customer loans into the TALON System when such data entries cannot be
created via the automated processes.



(b)
Work Type - Automated Data Documenting System(ADDS). For this Work Type,
Supplier will retrieve reports from XPTR to perform maintenance and provide
updates to Accelerated Tax Set Up (ATSU) and other loans on the TALON System.





--------------------------------------------------------------------------------






(c)
Work Type - CoreLogic Customer Changes(Tax Service Order). For this Work Type,
Supplier will update loan information in the TALON System when requested by a
CoreLogic Customer.



(d)
Work Type - Suspended Orders(Q9). For this Work Type, Supplier will, as
requested by CoreLogic, update owner information in the TALON System for
suspended orders.



(e)
Work Type - Lender Updates (Bene Changes). For this Work Type, Supplier will
receive an email with the Bene Form and the applicable spreadsheet and update
CoreLogic Customer and loan information when there is a change in one or more
lenders resulting from a loan sale from one lender to another lender.



(f)
Work Type - BPM Legal(Change Form). For this Work Type, Supplier will process
orders by verifying information provided by CoreLogic Customers with the image
documents submitted by CoreLogic Customers, making updates to the TALON System.
Supplier will verify legal and SITUS information.



3.4
Search. This function includes activities such as conducting multi-level
searches (including making calls to taxing agencies) to validate taxing agency,
tax and parcel identification IDs and other critical pieces of information
necessary to manually set up a loan or lien. Supplier will perform Work Types
designated by CoreLogic, including the Work Types described below.



(a)
Work Type - First Level Search. For this Work Type, Supplier will receive
requests from CoreLogic Customers and conduct a First Level Search, which is a
search for the tax ID, agency number, jurisdiction and procuring amount for an
applicable loan or lien by using a variety of different tools, including
win2data, county websites and the PLS, resulting in Supplier making updates to
TALON or sending suspension letter to the CoreLogic Customer.



(b)
Work Type - Second Level Search. For this Work Type, Supplier will conduct a
Second Level Search at the request of the First Level Search team. Supplier will
search for the tax ID, jurisdiction and procuring amount for an applicable loan
or lien by using a variety of different tools, including win2data, county
websites and the PLS, resulting in Supplier making updates to TALON or sending
suspension letter to the CoreLogic Customer.



(c)
Work Type - Voice Search. For this Work Type, Supplier will receive requests
from CoreLogic or Supplier Second Level Search teams to conduct voice searches.
Supplier will search for the tax ID, jurisdiction and procuring amount for an
applicable loan or lien by using a variety of different tools, including
win2data, county websites, PLS, and phone inquiries, resulting in Supplier
making updates to TALON or sending suspension letter to the CoreLogic Customer.
Supplier will perform voice searches if necessary after CoreLogic or Supplier
completes the applicable Second Level Search.



(d)
Work Type - Mailbox Search. For this Work Type, Supplier will research emails
submitted by a CoreLogic business area to a CoreLogic-designated email address
(currently, ***) for updates to, or verification of, information in the TALON
System.



3.5
Reports. This function includes activities such as processing reports required
to measure and manage the Tax Servicing business. Supplier will perform Work
Types designated by CoreLogic, including the Work Types described below.



(a)
Work Type - Daily Exception Report. For this Work Type, on a daily basis,
Supplier will run several CoreLogic-specified reports in order to identify
duplicate loans for a particular CoreLogic Customer, update the applicable
spreadsheet and notify CoreLogic of such updates.



(b)
Work Type - Status of Loans Report. For this Work Type, on Tuesday and Saturday
of every week (or at other intervals ***), Supplier will run a loan status
report on the TALON System to provide CoreLogic Customers with the status of
their loans in process.



(c)
Work Type - ATSU Inputs. For this Work Type, Supplier will retrieve a list of
open reports from XPTR at intervals designated by CoreLogic, retrieve the
applicable spreadsheet from CoreLogic's SharePoint site and update such site
with information from the XPTR reports. After completing such





--------------------------------------------------------------------------------




updates, Supplier will save the applicable spreadsheet back onto the SharePoint
site.
4.
DATA INTEGRITY AND FILE MAINTENANCE

4.1
Overview. The “data integrity and file maintenance ” Core Function begins prior
to a new tax cycle. Supplier will confirm that all tax ID information is current
and complete. Supplier will execute queries of escrowed loans based upon
upcoming cycles and identify any issues that arise. The processes associated
with this Core Function are well defined and structured. This Core Function
requires Supplier to make occasional phone calls to agencies.



4.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function, which are
further described in Schedule A-11.



(a)
Internal CoreLogic Systems. TALON, Win2data and PLS.



(b)
Third Party Systems. Agency Websites.



4.3
Data Validation & Maintenance. This function includes activities such as
conducting validation, maintenance, and update activities to support TAR.
Supplier will perform Work Types designated by CoreLogic, including the Work
Types described below.



(a)
Work Type - First Customer Report. For this Work Type, Supplier will transfer
information from the XPTR System to the applicable spreadsheet by
cross-referencing the applicable state and tax group information. Supplier will
perform this task on a weekly basis towards the end of each week, as it is
required by CoreLogic and the CoreLogic Customers by the end of business on the
following Monday. Supplier will rename the revised spreadsheet and save it on
CoreLogic's SharePoint site.



(b)
Work Type - Delinquent Validation. For this Work Type, Supplier will identify
delinquent details in the applicable spreadsheet provided by CoreLogic and
validate whether such delinquent details are updated in the loan detail or lien
detail screens. Supplier will use the log available in CoreLogic's SharePoint
site to identify customer details (e.g., customer numbers). Supplier will use
such log to cross-reference, and will make all necessary updates to the
applicable spreadsheet. After Supplier completes such updates, Supplier will
return the applicable spreadsheet to CoreLogic via email or to CoreLogic's
SharePoint site.



(c)
Work Type - Distribution Information TPS. For this Work Type, Supplier will
track reporting data after each reporting cycle by providing monthly totals for
the following: total non-escrow reported, total escrow reported, total
non-escrow delinquent reported, total percent delinquent non-escrow and total
percent delinquent escrow.



(d)
Work Type - RSCH Validation. For this Work Type, Supplier will retrieve
properties that are designated “Pending Apportionment” or are identified in
files submitted by CoreLogic and conduct data integrity and clean-up activities
(e.g., reviewing and updating duplicate tax IDs, PLS exceptions, and
to-be-apportioned amounts).



4.4
Reports. This function includes activities such as processing reports to monitor
and manage data integrity and file maintenance.. Supplier will perform Work
Types designated by CoreLogic, including the Work Types described below.



(a)
Work Type - TPS Management Report. For this Work Type, on a daily basis,
Supplier will run and sort the TPS management report, using applicable state
agencies as the sort criteria. Unless otherwise ***, Supplier will run this
report on a daily basis at 7:30 PM CST / 6:00 AM IST.



5.
TAX AMOUNT REPORTING (TAR)



5.1
Overview. The “tax amount reporting” Core Function is initiated by running
report against escrow accounts to determine payments. Exceptions are addressed
by insertion into a queue. Services associated with this Core Function will
require some potential agency follow-up via email or calls to resolve issues.



5.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services





--------------------------------------------------------------------------------




associated with this Core Function, which are further described in Schedule
A-11.


(a)
Internal CoreLogic Systems. TALON, TPS, Client Systems, Delinquency Locator
System, SMART, PLS, Epitome, FACTS, Payment Tracking Database, Shipping Vendor
Websites.



(b)
Third Party Systems. None.



5.3
Data Prep and Management. This function includes activities such as performing
data management and maintenance activities related to uploading TAR or handling
exceptions in the TAR process and performing any validation and maintenance
activities required to further process TAR. Supplier will perform Work Types
designated by CoreLogic, including the Work Types described below.



(a)
Work Type - Agency Profiles. For this Work Type, Supplier will create agency
profiles after a TAR is in production in order to assist CoreLogic Customers
with processing TARs, assist in remitting payments to the taxing authorities and
assist in tracking shipped payment information.



(b)
Work Type - TPS Database Updates. For this Work Type, Supplier will receive
tracking mails and update the quantity purge date and post applicable
information within the TPS tracking database for associated agencies. Upon
Supplier's completion of such updates to agencies, Supplier will notify
CoreLogic (i.e., the BA) via the Stellant System and the BPM Workflow System.



(c)
Work Type - Missing Bills Loans. For this Work Type, Supplier will validate the
accuracy of the tax amounts and tax IDs associated with missing bill loans of
CoreLogic Customers and compare data within the TALON System against the
applicable CoreLogic Customer systems. Supplier will correct any discrepancies
that Supplier discovers during such validation and comparison.



(d)
Work Type - TAR Exceptions. For this Work Type, Supplier will compare the tax
amount between TAR and agency information and identify and resolve exceptions
prior to the tax reporting cycles of applicable tax agencies, in order to enable
accurate reporting.



(e)
Work Type - Pre Cycle Validation(PCA). For this Work Type, Supplier will receive
the applicable files from CoreLogic and identify any agency or tax ID
discrepancies for CoreLogic Customers designated by CoreLogic prior to the start
of the applicable tax cycle. Supplier will correct such discrepancies and errors
in the applicable systems.



(f)
Work Type - Autos. For this Work Type, Supplier will load the tax information
file that is procured from the applicable agencies so that tax records can be
updated with tax information, enabling the NOC and the RSCs to run TAR.



(g)
Work Type - Uncertified Taxes (UCT). For this Work Type, on a monthly basis,
Supplier will receive a listing of uncertified properties from CoreLogic,
validate tax IDs and update the tax amount for certified properties in the state
of Texas and report them to CoreLogic. Supplier will correct any discrepancies
or errors with respect to the tax IDs or tax amounts.



(h)
Work Type - Tax Watch Delinquency Validation. For this Work Type, Supplier will
retrieve the applicable agency spreadsheet report from CoreLogic's SharePoint
site and validate such report (e.g., with respect to agency, installment and tax
year information) to determine whether such report meets the
CoreLogic-designated expectations. Upon completion of such validation, Supplier
will close the task and submit it to the Supplier QC team for a quality check.
Supplier will provide CoreLogic with an email with any identified issues.



(i)
Work Type - SMART Loads. For this Work Type, Supplier will retrieve the
applicable TAF files from CoreLogic's SharePoint site, validate the files (e.g.,
with respect to agency, installment, tax year, applicable forms such as the 246
Form) to determine whether the report meets the CoreLogic-designated
expectations. Upon completion of such validation, Supplier will load the TAF
file with the validated information into the SMART System. Supplier will provide
CoreLogic with an email with any identified issues.



(j)
Work Type - Legal Verifies. For this Work Type, as requested by a CoreLogic
Customer, Supplier





--------------------------------------------------------------------------------




will validate the accuracy of tax amounts and tax IDs on legal documents.
Supplier will receive applicable files and information via email. Supplier will
update the TALON System to correct any discrepancies or errors with respect to
tax amounts or tax IDs.


(k)
Work Type - National Data Management (NDM) Validations. For this Work Type,
Supplier will validate the Tax Payment Status (TPS) files received from
applicable taxing authorities prior to uploading such TPS files into the TALON
System. Supplier will retrieve the files submitted by CoreLogic from the
applicable FTP Site and report any discrepancies back to CoreLogic.



(l)
Work Type - PCA Validation. For this Work Type, on both a monthly basis and
sixty (60) days prior to TAR, Supplier will run applicable reports comparing
information between CoreLogic's systems and the TALON System and resolve any
exceptions prior to the start of the TAR cycle by updating the TALON System.



(m)
Work Type - PVHL Validation. For this Work Type, Supplier will audit high
liability loans (i.e., loan amounts over $500,000 in total or $5,000 per tax
installment) on the TALON System. Supplier will retrieve the applicable report
listing high liability loans from CoreLogic's SharePoint site. Supplier will
validate the tax payment status of loans prior to the reporting cycles of
applicable tax agencies in order to enable accurate reporting. Supplier will
update the tax status of such loans in the TALON System.



(n)
Work Type - TAF Exceptions. For this Work Type, Supplier will receive the
applicable TAF exceptions report from CoreLogic, compare the tax ID and tax
amount between the TALON System and applicable agency files and identify and
resolve exceptions on the TALON System.



(o)
Work Type - TPS Validation. For this Work Type, Supplier will retrieve the
applicable files from CoreLogic's SharePoint site into Excel, load the TPS file
into the National Data Management database and track such files in TRS. Supplier
will update the applicable Excel file and load it back onto CoreLogic's
SharePoint site.



(p)
Work Type - NAR Billing. For this Work Type, Supplier will support the U.S.
National Accounts Representative (NAR) RSC team in meeting requests of CoreLogic
Customers requesting status on their loans. Supplier will receive the list of
applicable CoreLogic Customers from CoreLogic and retrieve the reports for such
CoreLogic Customers from the XPTR System. Supplier will format the reports from
XPTR in order to meet the applicable CoreLogic Customer's designated format
requirements and upload such reports to CoreLogic's SharePoint site.



(q)
Work Type - Keying. For this Work Type, Supplier will input tax amounts into the
TALON System to enable production runs of TAR.



(r)
Work Type - Customer Service Mailbox. For this Work Type, Supplier will analyze
CoreLogic Customer requests received in the applicable CoreLogic-designated
mailbox and assign such requests to the appropriate RSCs.



(s)
Work Type - National Database Management (NDM) Database Updates. For this Work
Type, Supplier will retrieve the applicable files from CoreLogic's SharePoint
site, update the tax payment status (e.g., file receipt date from agency) and
update the file upload date on the NDM database via Citrix. Supplier will
validate and update the correct information (e.g., file receipt date from
agency) into the TALON System and other applicable systems, as required, with
validated information.



(t)
Work Type - CMT Reports. For this Work Type, Supplier will receive requests from
CoreLogic for specified reports (e.g., TAR summary reports and TAR exception
reports) and run such reports from the XPTR System and the TALON System for CMT.
Supplier will provide such reports to CoreLogic via email or via the CoreLogic
Workflow System.



(u)
Work Type - TAR History Tracking. For this Work Type, on a twice-weekly basis
(Monday and Wednesday, unless otherwise ***), Supplier will retrieve the
applicable TAR historical information from the TALON System and track how many
liens are reported and how many liens are pending. Supplier will report this
information back to CoreLogic via email or CoreLogic's SharePoint site.





--------------------------------------------------------------------------------






5.4
Calling Agencies Supplier will make calls to taxing agencies to support TAR.
Supplier will perform Work Types designated by CoreLogic, including the Work
Types described below.



(a)
Work Type - Voice Calls. For this Work Type, Supplier will receive applicable
files from CoreLogic and make calls to tax collectors to obtain missing bills
and tax information (which calls are placed to validate the files received and
the information contained within them, such as bill information). Once Supplier
validates or updates such files, Supplier will route them to the appropriate
Supplier teams or to CoreLogic for further TAR-related activities.



5.5
TAR Preparation and Management. This function includes activities such as
preparing TARs to be uploaded and managing the TAR process and associated
reports. Supplier will perform Work Types designated by CoreLogic, including the
Work Types described below.



(a)
Work Type - Non-Escrow. For this Work Type, Supplier will extract open items
from the FACTS System, conduct research to validate the tax status of non-escrow
commercial tax properties and procure the tax amount for the specified tax ID.



(b)
Work Type - Delinquent Tax Search (DTS). For this Work Type, Supplier will
conduct research to validate delinquent tax and procure tax amounts. Supplier
will retrieve the DTS New Request worksheet, conduct parcel-specific tax
research and validation, create a tax bill shell, aggregate all necessary
information and supporting documentation, update the FACTS System and the
EPITOME System and scan and dispose of hard copies.



(c)
Work Type - Daily TAR Sheet. For this Work Type, on a daily basis, Supplier will
format the daily TAR sheet according to CoreLogic-specified guidelines.



(d)
Work Type - NEV TAR Formatting. For this Work Type, Supplier will format the TAR
spreadsheet according to CoreLogic-specified guidelines for the Net Economic
Value (NEV) report. NEV report is used for monthly escrow shipping information
and applicable CoreLogic Customers have specified formatting guidelines.



5.6
Tracking. This function includes activities such as tracking and managing
logistics related to TAR. Supplier will perform Work Types designated by
CoreLogic, including the Work Types described below.



(a)
Work Type - Tax Payment Tracking. For this Work Type, Supplier will track the
delivery of tax payments to taxing authorities by using the websites of shipping
vendors (e.g., DHL, FedEx, and USPS). Supplier will use confirmation of tax
payment delivery in order to avoid penalties resulting from delayed deliveries
or incorrect shipping addresses. Supplier will make updates to CoreLogic's
Payments Database with tracking status.



5.7
Exceptions and Rejects. This function includes activities such as identifying
exceptions and TAR related activities that require special handling in order to
further process TAR. Supplier will perform Work Types designated by CoreLogic,
including the Work Types described below.



(a)
Work Type - Scanned Images. For this Work Type, Supplier will determine
identifying details for scanned images that do not have an order number,
customer number, or loan number and update the TALON System accordingly.



(b)
Work Type - Tax Pay Check Exception Report. For this Work Type, on a daily
basis, Supplier will review the exception report from the TALON System for
checks that did not image correctly and load such checks automatically into the
TALON System. Supplier will make manual updates to the TALON System with
CoreLogic Customer information, state, and TAR details.



5.8
Reporting. This function includes activities such as reporting to monitor and
manage TAR. Supplier will perform Work Types designated by CoreLogic, including
the Work Types described below.



(a)
CoreLogic Redemption Report (CLRR). This function includes activities such as
processing CLRR reports. Supplier will perform Work Types designated by
CoreLogic, including the Work Types





--------------------------------------------------------------------------------




described below.


(b)
Work Type - CLRR Redemption Reporting - Voice. For this Work Type, Supplier will
receive from CoreLogic the CLRR orders that are generated, review such orders
and use voice communications to follow up on delinquent tax amounts. Supplier
will make all applicable updates to the TALON System



5.9
Tax Payment and Disbursements . This function includes activities such as
performing payment-related activities to subsequent to toTAR. Supplier will
perform Work Types designated by CoreLogic, including the Work Types described
below.



(a)
Work Type - Agency Balance. For this Work Type, Supplier will extract the
applicable report from the Payments Database to determine the appropriate TARs
and, using images provided by CoreLogic Customers, update amounts in the TALON
System based on whether the agencies are in balance.



(b)
Work Type - Faxes. For this Work Type, Supplier will extract faxes from the BPM
Workflow System, verify proof of payments received from borrowers via fax and
update the TALON System with the proper coding, escalating to CoreLogic's
internal QC when issues arise.



(c)
Work Type - Images. For this Work Type, Supplier will receive a text file from
CoreLogic (i.e., the BA), verify proof of payments received from borrowers via
scanned images and update TALON with the proper coding. Supplier will update the
applicable spreadsheet and return it to CoreLogic (i.e., the BA).



(d)
Work Type - Wire Email. For this Work Type, Supplier will retrieve emails from
the wire email box and update the TALON System with amounts from the
confirmation form after an electronic transmission of funds occurs between the
CoreLogic Customer and CoreLogic.



5.10
Returns and Refunds Processing. This function includes activities such as
processing returns and refunds received. Supplier will perform Work Types
designated by CoreLogic, including the Work Types described below.



(a)
Work Type - Rejected / Returned Checks. For this Work Type, for any check that
is rejected or returned by taxing authorities, Supplier will determine the
correct parcel, lender, loan contract, year, installment and reason for such
check that had originally been submitted to various taxing authorities and input
this information into the Refunds Database.



(b)
Work Type - Refund Processing. For this Work Type, when Supplier receives a
check from a taxing authority, Supplier will determine the correct parcel,
lender, loan contract, year, installment and reason for refunds received from
various taxing authorities, inputting this information into CoreLogic's Refunds
Database. Checks received by CoreLogic include checks payable to CoreLogic,
checks payable to mortgage companies, and batching checks.



(c)
Work Type - Refund True Pay. For this Work Type, Supplier will receive
applicable files from CoreLogic. CoreLogic will provide the payment list (prior
to ELD) to the applicable agencies. Upon receipt of details (e.g. loans that are
not accepted) from such agencies, Supplier will prepare a revised payment list
and refund loans to the applicable CoreLogic Customers. Supplier will determine
the correct parcel, lender, loan contract, year, installment and reason for
refunds received from various taxing authorities and input this information into
the Refunds Database.



(d)
Work Type - Refund Applications. For this Work Type, Supplier will process
refund applications received from CoreLogic Customers that are sent to agencies
for initiating refunds. Supplier will determine the correct parcel, lender, loan
contract, year, installment and reason for refunds received from various taxing
authorities and input this information into the Refunds Database.



5.11
Quality Check Audit and Review. This function includes activities such as
conducting quality checks as part of the production process for TAR. Supplier
will perform Work Types designated by CoreLogic, including the Work Types
described below.



(a)
Work Type - Tax Amount Validation. For this Work Type, Supplier will validate
tax amounts that





--------------------------------------------------------------------------------




have been manually entered by the Data Entry Operator of CoreLogic or the
Supplier. Supplier will validate tax amounts with information from scanned
images contained in the Image Viewer System.


6.
CLAIMS AND RECOVERIES



6.1
Overview. The “claims and recoveries” Core Function will require Supplier to
process claims and recoveries for payments made by CoreLogic on behalf of
CoreLogic Customers. Supplier will validate and secure all applicable claims.



6.2
Technology and Tools.



(a)
Internal CoreLogic Systems. Claims Database and Wingspan.



(b)
Third Party Systems. None.



6.3
Claims Processing. This function includes activities such as processing claims
for payments made on behalf of CoreLogic Customers. Supplier will perform Work
Types designated by CoreLogic, including the Work Types described below.



(a)
Work Type - Claims. For this Work Type, Supplier will analyze claims filed by
CoreLogic Customers to determine if they are valid and whether they should be
paid. Supplier will retrieve claims from the Claims Database, gather loan
information from Wingspan and cross-reference such information. Supplier will
research complete and valid claims to determine whether payment should be
released. Supplier will make updates for both valid and invalid claims the
Wingspan System.















--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.




MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011






Supplement A
Mortgage Support Services
August 17, 2011






Schedule A-2.2.2
EST Outsourcing (BPO) Services








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.


Schedule A-2.2.2
EST Outsourcing (BPO) Services
1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.2.2 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the outsourcing services portion of the Escrow
Services Tax Services (the “EST Outsourcing (BPO) Services”) to be performed by
Supplier in accordance with the Agreement and the Supplement.

2.
OVERVIEW OF EST OUTSOURCING SERVICES

2.1
Process Overview.

(a)
CoreLogic provides a comprehensive set of service solutions to CoreLogic
Customers that are mortgage servicers. This includes monitoring of tax status
and managing tax payments for properties within such CoreLogic Customer
portfolios for both escrow and non-escrow loans. CoreLogic manages activities
from start to finish, which includes searching and procuring tax information,
reconciling and scrubbing data, performing data audits, securing tax amount
reporting files, making tax payments, investigating and conducting research, and
processing claims and recovering tax payments from the responsible party
advanced by a CoreLogic Customer or CoreLogic. The process is initiated via the
loan boarding, process for new loans and continues with recurring data integrity
and property tax liability for existing loans. As tax due dates approach,
verifies the tax liability, administers the payment to the various taxing
agencies, and performs follow-up with delinquent non-escrowed accounts to
proactively prevent taxing agencies from placing liens on CoreLogic's Customers'
collateral.

(b)
Supplier will support the majority of these functions and Supplier Personnel
performing the EST Outsourcing Services will be highly specialized in this role
due to the precision and accuracy required. CoreLogic has a unique value
proposition in this space, while many of the tracking and liability calculations
are automated, given the annual assessments, ever-changing regulations,
ownership chains, and multitude of more than 28,000 taxing agencies, Supplier
Personnel performing the EST Outsourcing Services must frequently interact with
thousands of taxing agency and interpret rules and requirements as well as
comply with the numerous operating procedures, Due to *** (***) CoreLogic
Customers being outsourcing-specific, Supplier Personnel performing the EST
Outsourcing Services will need deep understandings of property tax agencies,
processing details and requirements, with many such Supplier Personnel
specializing in niche geographies that have particular parcel and property tax
processing complexities (e.g., Connecticut, Delaware, Georgia, Maryland,
Massachusetts, New Hampshire, New Jersey, New York, North Carolina, South
Carolina, Pennsylvania, Rhode Island and Virginia).

(c)
Supplier will support the majority of these outsourcing functions on a CoreLogic
Customer-specific basis using a “client team” model (each, a “Supplier Client
Team”). *** each Supplier Client





--------------------------------------------------------------------------------




Team a CoreLogic Customer for which Supplier will provide EST Outsourcing
Services. Supplier will provide the EST Outsourcing Services on the basis of ***
Work Types, each of which will be CoreLogic Customer-specific and will be
associated with one of the seven (7) Core Functions.
2.2
Outsourcing Overview.

(a)
In the outsourcing tax business, CoreLogic processes tax-related activities on
behalf of CoreLogic Customers.

(b)
Of the seven (7) Core Functions, all but “claims and recoveries” are executed
within the EST Outsourcing Services.

2.3
Overview of Work Types.

(a)
For each Supplier Client Team assigned to a CoreLogic Customer, *** Work Types
within each applicable Core Function to be performed by such Supplier Client
Team for such CoreLogic Customer.

(b)
The remaining Sections of this Schedule A-2.2.2 set forth:

An overview of each of the Core Functions (other than the “claims and
recoveries” Core Function, which is not within the scope of the EST Outsourcing
Services), including a non-exclusive list of the Software, Systems and tools
that Supplier will use in the performance of Services associated with such Core
Function, each of which are further described in Schedule A-11.
A non-exclusive representative sample of the various Work Types that CoreLogic
will assign Supplier Client Teams to perform, and the CoreLogic Customers for
which such Work Types are assigned as of the Supplement Effective Date.
3.
LOAN BOARDING AND SEARCH

3.1
Overview. The “loan boarding and searches” Core Function involves high
variability in quality of input data based on the various interfaces and
CoreLogic Customers' systems. The loan boarding and searches Core Function
requires extensive search training, the ability to read and understand property
legal description, loan closing documents, and a solid understanding of how to
use parcel identifications (IDs), tax amount due and economic loss due dates
Troubleshooting with respect to this Core Function requires the ability to
“Search by SITUS and Legal”. This function requires no direct service contact
with CoreLogic Customers, except through tax services, but may require calls and
other contacts with tax authorities.

3.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function, which are
further described in Schedule A-11.

(a)
Internal CoreLogic Systems. TALON System, BPM, CCW, E-Legals, Faries.net,
MegaMatrix, Mapping tools, PLS, Realquest, TPS, Win 2 Data, Wingspan.

(b)
Third Party Systems. Fidelity, CITI Find, CITI Link, Fidelity, Interaviewer,
Netronline, TIA.

3.3
Manually Set Up Loan or Tax Lien. This function includes the manual setup of
loan and tax liens that require verification of loan-specific information (e.g.,
tax amounts, parcel identifications and due dates). Supplier will perform Work
Types designated by CoreLogic, including the CoreLogic Customer-specific Work
Types described below.

(a)
Work Type - Tax Interface Exceptions. For this Work Type, Supplier will set up
tax liens using the servicing systems provided by the applicable CoreLogic
Customer. For each order that exists in the TALON System and is loaded into
CoreLogic's tax interface application (TIA System), Supplier will retrieve the
applicable liens from the TIA System in order to validate them. Supplier will
verify the tax amount, parcel ID, and due date for each tax lien. Supplier will
set up tax liens for: (A) liens that have the tax information readily available,
(B) liens that do not have the information readily available and (C) liens that
have with exceptions that need to be researched





--------------------------------------------------------------------------------




prior to the lien or loan being established. Supplier will validate and update
the lien information in the TIA System and the Fidelity System. These activities
include accessing agency web sites and calling taxing agencies, as required to
gather and validate the necessary information associated with such liens.
Supplier Client Team: ***.
(b)
Work Type - Set Up Tax Liens Outside of the Fidelity System. For this Work Type,
Supplier will receive the applicable files from CoreLogic and set up tax liens
outside of the Fidelity System when it is not possible to do so within the
Fidelity System. Supplier will verify the tax amount, parcel ID, and due date
for each tax lien. Supplier will perform make calls to taxing agencies as
required to gather and validate the necessary information and update the
validated information in the applicable systems.

Supplier Client Team: ***.
(c)
Work Type - Set Up Tax Liens Within the Fidelity System. For loans that not
completed in the TALON System and listed as pending / not available in TIA,
Supplier will manually set up such loans in the Fidelity System. Supplier will
receive the applicable spreadsheet files from CoreLogic for this Work Type. On a
weekly basis, Supplier will set up tax liens in the Fidelity System that were
not initially created in the Fidelity System. Supplier will verify the tax
amount, parcel ID, and due date and make such updates in the Fidelity System,
reporting all such changes in a spreadsheet that Supplier will provide to
CoreLogic.

Supplier Client Team: ***.
3.4
Legal Information Search. This function includes activities such as searching
and obtaining property legal descriptions as part of the loan boarding process.
Supplier will perform Work Types designated by CoreLogic, including the
CoreLogic Customer-specific Work Types described below.

(a)
Work Type - Missing Legal Information. For this Work Type, Supplier will search
for missing legal information from CoreLogic Customer-provided information
contained in application documents (e.g., the mortgage deed of trust, appraisal,
and HUD forms). Supplier will receive the applicable spreadsheet with liens not
completed in the TALON System from CoreLogic on a weekly or monthly basis
(depending on the volume) and will update the TALON System with the missing
legal information.

Supplier Client Team: ***.
(b)
Work Type - Search Based on Legal Information. For this Work Type, Supplier
will, upon identifying missing legal information, search for correct legal
information and submit such correct legal information to the applicable
CoreLogic Customer.

Supplier Client Team: ***
3.5
Quality Control (QC) Audit and Review. This function includes activities such as
performing quality checks as part of production for manual loan set-ups and
legal searches. Supplier will perform Work Types designated by CoreLogic,
including the CoreLogic Customer-specific Work Types described below.

(a)
Work Type - QC Tax Liens in the Fidelity System. For this Work Type, Supplier
will validate all loans that are originated in the TIA Systems. Supplier will
validate the tax amount, parcel ID, and due date on tax liens within in the
Fidelity System. All loans created in the TIA System undergo a quality check
before the submission is complete. Supplier will complete the quality check,
make the necessary adjustments and select the “Audit Complete Button” to
complete the submission.

Supplier Client Team: ***.
(b)
Work Type - Error Types. For this Work Type, Supplier will perform QC reviews as
designated by CoreLogic and document and describe the number and types of errors
discovered from such QC review.

Supplier Client Team: ***.
4.
DATA INTEGRITY AND FILE MAINTENANCE

4.1
Overview. The “data integrity and file maintenance” Core Function begins prior
to a new tax cycle. Supplier





--------------------------------------------------------------------------------




will confirm that all tax ID information is current and complete. Supplier will
execute queries of escrowed loans based upon upcoming cycles and identify any
issues that arise. The processes associated with this Core Function are well
defined and structured. This Core Function requires Supplier to make occasional
phone calls to agencies.
4.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function, which are
further described in Schedule A-11.

(a)
Internal CoreLogic Systems. TALON System, BPM, CCW, Check Request, E-Legals,
Epitome, FiServ, MegaMatrix, Mortgage Serv, PLS, Sendsuite, Smartweb, Tinet,
TPS, Win 2 Data, Wingspan.

(b)
Third Party Systems. CITI Find, CITI Link, Fidelity, Interaviewer, I-Vault, ISS,
Looking Glass Netronline.

4.3
Data Validation and Maintenance to Systems. This function includes activities
such as data validation, maintenance, and updating activities made directly into
the systems of applicable CoreLogic Customers. Supplier will perform Work Types
designated by CoreLogic, including the CoreLogic Customer-specific Work Types
described below.

(a)
Work Type - Update Agency Addresses. For this Work Type, Supplier will receive
the applicable spreadsheet from CoreLogic and will verify and update the
applicable tax agency name, street address, city, zip code, “payable-to” phone
number, and other required fields by either comparing information between the
TALON System, Fidelity, CoreLogic Customer websites or reviewing agency
verification files. Supplier will update the applicable spreadsheet with
differences between the TALON System and other sources such as the Fidelity
System.

Supplier Client Teams: ***.
(b)
Work Type - Special Handling. For this Work Type, Supplier will update the
applicable spreadsheet with the accrual date and add corresponding notes upon
receipt of special handling messages and instructions from CoreLogic.

Supplier Client Team: ***.
(c)
Work Type - Loan Number on Tax Bill Correspondence. For this Work Type, Supplier
will, upon receipt of tax bill correspondences from the applicable CoreLogic
Customer, verify that the loan number exists on such tax bill correspondences
and index that loan number. Supplier will log into BPM, review correspondences
in CGCOS, and determine whether a loan number exists on such correspondence. If
the loan number exists, Supplier will then proceed to indexing. If a loan number
does not exist, Supplier will obtain a loan number from Wingspan or PLS, and
escalate as appropriate.

Supplier Client Team: ***.
(d)
Work Type - Missing Tax ID. For this Work Type, Supplier will update contracts
with missing tax IDs by reviewing the CoreLogic bank tax ID report provided by
CoreLogic, determining whether any contracts have missing tax ID information,
and researching and updating contracts with current tax ID numbers.

Supplier Client Team: ***.
(e)
Work Type - Tax ID Active Status Verification. For this Work Type, Supplier will
determine whether property tax IDs (provided by CoreLogic in an applicable
spreadsheet) have a status of “active” or “inactive” within the TALON System and
make the associated updates in the Fidelity System.

Supplier Client Team: ***.
(f)
Work Type - Lien Update. For this Work Type, Supplier will receive the
applicable spreadsheet from CoreLogic and will update any missing lien
information within the Fidelity System by researching the applicable property.
Supplier will conduct research using tools such as Netronline, the PLS System,
and the Wingspan System, determine whether the lien information is annual,
semi-annual, quarterly, or tri-annual, and make the necessary updates to the
Fidelity System.





--------------------------------------------------------------------------------




Supplier Client Team: ***.
(g)
Work Type - Lien Validation. For this Work Type, Supplier will determine whether
any additional liens need to be added to the TALON System and make associated
updates within the TALON System by retrieving applicable information from the
CoreLogic Workflow System. Supplier will retrieve the report of loans to be
evaluated from the FIC Ancillary Database, review loans and escrow lines within
the *** System, determine whether additional liens should be added, and update
the TALON System with any additions or deletions.

Supplier Client Team: ***.
(h)
Work Type - Economic Loss Date (ELD) Update. For this Work Type, Supplier will
update loan due dates in the Mortgage Serve System with information from the
TALON System by searching by loan and parcel information and making necessary
updates to within the Mortgage Serve System. Supplier will receive requests for
such updates via the applicable spreadsheet from CoreLogic.

Supplier Client Team: ***.
(i)
Work Type - Accelerated Tax Lien Setup (ATSU). For this Work Type, Supplier will
receive the applicable spreadsheet from CoreLogic, verify the property and legal
information on the applicable CoreLogic Customer's system and update the amount
and parcel information in the TALON System. Supplier will update the applicable
spreadsheet and submit it to CoreLogic.

Supplier Client Team: ***.
4.4
Data Validation and Manual Spreadsheet/DB Updates. This function includes
activities such as performing data validation, maintenance, and update
activities that result in updates being made onto manual spreadsheets or
databases, but not directly onto CoreLogic Customer systems. Supplier will
perform Work Types designated by CoreLogic, including the CoreLogic
Customer-specific Work Types described below.

(a)
Work Type - Escrow Discrepancy Report. For this Work Type, Supplier will review
the escrow discrepancy report provided via the applicable spreadsheet from
CoreLogic and research items within such report to determine whether such items
are in escrow or not. Supplier will document any reasons, discrepancies or
outputs in the applicable spreadsheet within the CoreLogic Workflow System.
Supplier will code the items on such report as non-escrow, but money may be
captured in different places like city, county, and/or lien buckets within the
applications indicating that the loan is in escrow.

Supplier Client Team: ***.
(b)
Work Type - Duplicate Tax ID Report. For this Work Type, Supplier will review
duplicate tax ID reports, which Supplier will receive via the applicable
spreadsheet from CoreLogic, research tax IDs that exist on different properties,
and report the results of such research to CoreLogic (i.e., the Rochester team).

Supplier Client Team: ***.
(c)
Work Type - Escrow Service Comparison. For this Work Type, Supplier will, for
property parcels identified by CoreLogic, compare escrow types across the TALON
System and the Fidelity System and document and describe changes in the
applicable spreadsheet within the CoreLogic Workflow System.

Supplier Client Team: ***.
(d)
Work Type - Acquired Loan Update. For this Work Type, Supplier will update loan
details for loans that are acquired by the applicable CoreLogic Customer (as
identified in the applicable spreadsheet provided by CoreLogic) that did not
flow through the Accelerated Tax Lien Setup (ATSU). Supplier will begin such
update by reviewing information within the TALON System using available contract
numbers and updating the applicable spreadsheet within the CoreLogic Workflow
System with missing or inconsistent details.

Supplier Client Team: ***.
(e)
Work Type - Disbursement Completion Update. For this Work Type, Supplier will
retrieve the previous day's Convert and Pay Spreadsheet from CoreLogic's
SharePoint site. Supplier will search





--------------------------------------------------------------------------------




the spreadsheet by the loan number and update the loan information in the
applicable CoreLogic database with the disbursement completion date from the
Convert and Pay Spreadsheet.
Supplier Client Team: ***.
(f)
Work Type - Monthly Tax Deposit Validation. For this Work Type, Supplier will
determine whether monthly tax deposits are missing in the Fidelity System's
accrual amount input file and make daily updates to the monthly tax deposit
spreadsheet. Supplier will retrieve tax amount reports from the XPTR System,
determine the customer loan number from the TALON System, search the MSP System
to determine if the monthly tax deposit is missing, update the missing tax
deposit fields with the required minimum deposit in the MSP System, update the
monthly tax deposit spreadsheet, and submit (i.e., upload) the applicable file
in SharePoint on a daily basis to CoreLogic for ultimate submission to the
applicable CoreLogic Customer.

Supplier Client Team: ***.
(g)
Work Type - Tax Amount Verification. For this Work Type, Supplier will receive
the applicable spreadsheet from CoreLogic and will verify the accuracy of tax
amounts (i.e. property tax amounts paid to the applicable taxing authority) on
such spreadsheet that have a disbursement of $10,000 or greater and update the
applicable spreadsheet within the CoreLogic Workflow System.

Supplier Client Team: ***.
(h)
Work Type - Query Quality Check. For this Work Type, Supplier will retrieve the
applicable files from CoreLogic Workflow System, conduct an internal quality
check on the MortServ System to check the accuracy of tax payments that are made
and update the applicable spreadsheet within the CoreLogic Workflow System.

Supplier Client Team: ***.
(i)
Work Type - Invalid Tax Amount. For this Work Type, Supplier will receive the
applicable spreadsheet from CoreLogic and review any invalid tax amounts that
are less than $2, validate the current tax amount, update the LoanServ System
with amounts based on the installments and update the applicable spreadsheet.
Supplier will return the updated spreadsheet to CoreLogic.

Supplier Client Team: ***.
4.5
Data Validation and Follow-Up. This function includes activities such as
performing data validation activities that result in follow-up activities or
some other form of action outside of updates to the data. Supplier will perform
Work Types designated by CoreLogic, including the CoreLogic Customer-specific
Work Types described below.

Work Type - Mail Merge and Mailing. For this Work Type, Supplier will receive
applicable files from CoreLogic, determine agency loans that have payments due
on predefined days and create mailing labels on behalf of such agencies for the
previous day's payments related to Convert and Pay activities. Supplier will
create mailing labels and return such information to CoreLogic so that CoreLogic
can print such labels and use them to dispatch to couriers.
Supplier Client Team: ***.
(a)
Work Type - Proof of Payment Verification. For this Work Type, Supplier will
notify applicable homeowners via a resolution form letter of the need to pay any
applicable delinquent taxes. Supplier will retrieve the resolution spreadsheet
from CoreLogic's SharePoint site on a daily basis, verify the payment
information on SmartWeb, document the insufficient payment information in the
resolution Excel spreadsheet, and format the resolution form letter via mail
merge.

Supplier Client Team: ***.
(b)
Work Type - Contract Numbers in Customer Databases. For this Work Type, Supplier
will review the CoreLogic Customer and CoreLogic contracts, compare reports
(which Supplier will receive via the applicable spreadsheet provided by
CoreLogic) to verify that the correct contract numbers are referenced in the
applicable CoreLogic Customer databases. If contract number discrepancies exist,
Supplier will determine the correct contract numbers from the TALON System and
notify such CoreLogic Customers to ensure that their systems are updated
appropriately.

Supplier Client Teams: *** and ***.




--------------------------------------------------------------------------------




4.6
Quality Control Audit and Review. This function includes activities such as
conducting quality checks as part of production for the file maintenance and
data integrity process. Supplier will perform Work Types designated by
CoreLogic, including the CoreLogic Customer-specific Work Types described below.

(a)
Work Type - Audit Closed Route. For this Work Type, Supplier will receive the
applicable files from CoreLogic (i.e., the CoreLogic Customer will conduct
audits on the work provided by CoreLogic and provide reports on the most
frequent errors) and guidelines on audit numbers. Supplier will receive the
applicable CoreLogic Customer reports and applicable files and conduct an audit
of closed routes and cases (i.e., current, delinquent, default routes) of the
applicable CoreLogic Customer, determine the most common error types, and
resolve errors prior to audits by CoreLogic or the applicable CoreLogic
Customer. Supplier will leverage existing checklists provided by the applicable
CoreLogic Customer to validate and review information (i.e., review the fields
with the most frequency of errors). In performing this audit, Supplier will use
a pre-defined checklist to look for the most common error types and *** by
CoreLogic or the applicable CoreLogic Customer.

Supplier Client Team: ***.
(b)
Work Type - Pre-Cycle Audit. For this Work Type, Supplier will receive the
applicable files from CoreLogic and conduct audits and updates in the TALON
System of loans for the upcoming tax cycle to ensure that issues are identified
and resolved before a TAR has been loaded. Supplier will perform this Work Type
prior to the tax cycle run in order to identify how many payments are due in the
upcoming cycle.

Supplier Client Team: ***.
(c)
Work Type - Audit R19-3 and R19-4 Loans. For this Work Type, Supplier will
retrieve the applicable files from the applicable Citrix Database and conduct an
audit of R19-3 and R19-4 loans, confirm and update active status across
different systems and conduct any other relevant checks (e.g., lien and agency
checks). Supplier will retrieve the applicable CoreLogic Customer's loan
information from Wingspan, verify and update the loan status within the ***
System, compare escrow liens, review and adjust agency discrepancies in the ***
System, and make necessary changes to the TALON System and classification coding
in the applicable database.

Supplier Client Teams: *** and ***.
(d)
Work Type - Convert and Pay Loan Audit for ***. For this Work Type, Supplier
will retrieve the applicable files from the BPM Workflow System and conduct
audits for convert and pay loans processed by CoreLogic (e.g., in CoreLogic's
Westlake location) and update the applicable communication log within the
CoreLogic BPM Workflow System. Supplier will retrieve the loans to be audited
and use the loan number to check whether the following information has been
loaded into Fiserve: (i) payee name, (ii) amount updated, (iii) Economic Loss
Date (ELD) met or not, and (iv) disbursement matching or not. Supplier will
update the applicable spreadsheet log with its findings.

Supplier Client Team: ***.
(e)
Work Type - Audit Loans for ***. For this Work Type, Supplier will receive
notification from CoreLogic to conduct audits of, and make follow-up corrections
to, loans that have been incorrectly processed, specifically looking at TAR,
stops, R19-3, and R19-4 reports and capturing changes in the applicable Access
database.

Supplier Client Team: ***.
(f)
Work Type - Audit Loans for ***. For this Work Type, on a daily basis, Supplier
will retrieve the applicable file from the XPTR System and conduct audits of all
applicable loans, make follow-up corrections to such loans, document comments on
the applicable spreadsheet and submit such spreadsheet to CoreLogic at the end
of each shift. Supplier will retrieve the applicable reports (i.e., R2307 and
R2703 reports, which contain loan number, contact number, parcel number, amounts
and reason codes) from XPTR, sort and format such report for analysis, compare
loan information between the TALON System and Mortgage Serve, make necessary
adjustments to such loans and document such adjustments on the applicable
spreadsheet.

Supplier Client Team: ***.




--------------------------------------------------------------------------------




(g)
Work Type - Audit for ***. For this Work Type, Supplier will receive applicable
files (e.g., reports, predefined sets of instructions, and matrices of states to
be addressed each month) to compare the reports from the applicable CoreLogic
database and the applicable CoreLogic Customer systems to determine any
discrepancies, verify which amounts are correct, and update the applicable
spreadsheets.

Supplier Client Team: ***.
5.
TAX AMOUNT REPORTING (TAR)

5.1
Overview. The “tax amount reporting” Core Function is initiated by running a
report against escrow accounts to determine payments. Exceptions are addressed
by insertion into a queue. Services associated with this Core Function will
require potential agency follow-up via email and/or phone calls to resolve
issues.

5.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function, which are
further described in Schedule A-11.

(a)
Internal CoreLogic Systems. TALON System, BPM, CCW, Check Request, E-Legals,
FaRetrieval, File Parser, FiServ, MegaMatrix, Mortgage Serv, MSV, NetRonline,
PLS, RightFax, Stellant, Smartweb, Tinet, TPS, Win 2 Data, Wingspan.

(b)
Third Party Systems. Agency websites, Fidelity, Looking Glass, ISS,
Interaviewer, I-Vault, Eagle1, LSMAS, MAL,TAX (Taxing Authority System).

5.3
Data Preparation and Management. This function includes activities such as
conducting data management and maintenance activities related to uploading TAR
or handling exceptions in the TAR process and performing specific validation and
maintenance activities required to further process TAR. Supplier will perform
Work Types designated by CoreLogic, including the CoreLogic Customer-specific
Work Types described below.

(a)
Work Type - Due Book Update. For this Work Type, on a weekly basis, Supplier
will update the due books for the applicable CoreLogic Customer and submit it to
CoreLogic. Supplier will retrieve the due books and real estate owned (REO)
lists and update those due books with pre-specified information from the TALON
System, such as ELD dates.

Supplier Client Team: ***.
(b)
Work Type - Due Book Validation. For this Work Type, Supplier will validate and
update, if necessary, the ELD due date for applicable agencies by reviewing and
extracting relevant information from the TALON System. Supplier will retrieve
the applicable spreadsheet from SharePoint on Wednesday and Friday of each week.

Supplier Client Teams: *** and ***.
(c)
Work Type - Open Items Procure and Pay. For this Work Type, Supplier will
retrieve the applicable file from the SharePoint and update the ELDs for all
agencies and states, procure and pay. Supplier will sort the spreadsheet by ELD
and review reporting for the next thirty (30) days. Once the TAR is finalized
and the applicable taxing agency has reported greater than 96% of the TARs,
Supplier will proceed with the applicable procure and pay activities.

Supplier Client Team: ***.
(d)
Work Type - Mismatched ELD. For this Work Type, Supplier will retrieve the
applicable spreadsheet from SharePoint and update the ELD for loans that do not
match in the applicable CoreLogic Customer systems by validating and retrieving
information from the TALON System.

Supplier Client Team: ***.
(e)
Work Type - Escrow Update. For this Work Type, Supplier will receive applicable
files from CoreLogic, research and validate escrow reports generated from the
TALON System and make necessary corrections in the Eagle System.

Supplier Client Team: ***




--------------------------------------------------------------------------------




(f)
Work Type - Tax Estimate Update. For this Work Type, Supplier will conduct
manual tax estimate updates on MortgageServe for loans that require maintenance
due to a lack of tax disbursements on recent installments. Supplier will
identify the loans to be updated from the spreadsheet that will be provided via
email by CoreLogic, prepare such spreadsheet for analysis with sorting and
filtering capabilities, conduct an analysis of recent tax amounts disbursed or
estimated on the applicable escrow account, conduct file maintenance activities
(which include updating applicable tax estimate and due date fields in
MortgageServe), and update and return such spreadsheet to CoreLogic.

Supplier Client Team: ***.
(g)
Work Type - Open Items for ***. For this Work Type, Supplier will receive the
applicable spreadsheet from CoreLogic, update items that are designated as
“open” in the TALON System with the help of agency information and update the
applicable spreadsheet within the CoreLogic Workflow System.



Supplier Client Team: ***.
(h)
Work Type - E-File Delinquency Update. For this Work Type, Supplier will update
homeowners' delinquency dates on the applicable spreadsheet that is provided by
CoreLogic through a combination of research and cross-referencing of applicable
tools.

Supplier Client Team: ***.
(i)
Work Type - E-File Multi-Sheet Update. For this Work Type, Supplier will create
multi-sheets to capture and summarize any applicable details (e.g., homeowner
details, tax amounts, tax IDs) from DELFUS letters, specifically adding agency
and base tax information. Supplier will receive request for such creation via
the applicable spreadsheet from CoreLogic.

Supplier Client Team: ***.
(j)
Work Type - Maintenance and Updates. For this Work Type, Supplier receive the
applicable spreadsheet from CoreLogic, search applicable websites and update tax
payment status, delinquent dates and due dates on the applicable spreadsheet
prior to returning to CoreLogic.

Supplier Client Team: ***.
(k)
Work Type - Response Noting. For this Work Type, Supplier will update tax notes
in the Fidelity System after receipt of such tax notes from CoreLogic (i.e., the
Rochester team). Supplier will update tax notes based on responses provided by
homeowners through faxes and communication with the CoreLogic's help desk.

Supplier Client Team: ***.
Work Type - Escrow Record Not Found. For this Work Type, Supplier will identify
and resolve “Escrow Record Not Found” errors in the TALON System, which is
typically a result of the tax line not being set up or an incorrect vendor code.
Supplier will receive the TAR file from CoreLogic and make corrections on the
LSAMS System.
Supplier Client Team: ***.
(l)
Work Type - Loan Paid Off Status. For this Work Type, Supplier will receive the
applicable files from CoreLogic, determine whether a loan has been paid off and
ensure that the code mentioned in the input file received is accurate in the
LSAMS System.

Supplier Client Team: ***.
Work Type - Maturity Date Validation. For this Work Type, Supplier will receive
the applicable file from CoreLogic, confirm that the maturity date in the LSAMS
System is consistent with the ELD month and year captured in the TAR reports and
make necessary adjustments in the LSAMS Systems. Supplier will update the
maturity date in the LSAMS System based on information from the TALON System.
Supplier Client Team: ***.
Work Type - Parcel ID Mismatch. For this Work Type, Supplier will resolve parcel




--------------------------------------------------------------------------------




mismatch errors by validating and confirming that the tax line in the LSMAS
System is consistent with the TALON System. Supplier will receive the applicable
TAR file from CoreLogic to initiate this Work Type.
Supplier Client Team: ***.
(m)
Work Type - Vendor Code Validation. For this Work Type, Supplier will receive
the applicable TAR file from CoreLogic and identify and confirm the proper
vendor code for the status of the applicable loans by cross-referencing across
applicable agencies and the LSAMS System, ensuring that the LSAMS System is
correct. Supplier will capture additional updates in the LSAMS System, including
the accrual date and maturity date from the TALON System.

Supplier Client Team: ***.
(n)
Work Type - Zero Tax Amount Update. For this Work Type, Supplier will determine
the correct maturity date for the tax amount by updating the installment date to
reflect the maturity date to determine when the tax amount shows as zero in the
TALON System. Supplier will receive the applicable file from CoreLogic.

Supplier Client Team: ***.
(o)
Work Type - Script for Daily Delfus Report. For this Work Type, Supplier will
receive the applicable file from CoreLogic and determine whether a script needs
to be added to the daily Delfus report. Supplier will add such scripts if
necessary. The daily Delfus report provides the status of each loan within the
delinquent letter follow-up cycle.

Supplier Client Team: ***.
(p)
Work Type - C&P Second Day Maintenance. For this Work Type, on a daily basis,
Supplier will retrieve the applicable queue from the CoreLogic Workflow System
and complete a daily conversion of applicable loans to escrow by updating
associated tax lien and loan data on the Fidelity System. The list of loans to
be converted will be based upon open items from the previous day.

Supplier Client Team: ***.
(q)
Work Type - TAR Matching. For this Work Type, Supplier will validate and make
all applicable corrections to the agency information retrieved from the XPTR
report. Supplier will validate the agency information across the client
servicing systems and the TALON System in order to prevent loans from being
rejected. Supplier will make such corrections onto the servicing system of the
applicable CoreLogic Customer.

Supplier Client Team: ***.
(r)
Work Type - Added Assessments. For this Work Type, Supplier will research the
*** System upon receiving the applicable file from CoreLogic to determine tax
amounts that need to be paid for New Jersey County. Upon completion of the
assessment, Supplier will process payments onto the *** System.

Supplier Client Team: ***.
(s)
Work Type - Balance Due. For this Work Type, Supplier will research the ***
System upon receiving the applicable file from CoreLogic to determine the
balance due tax amount that needs to be paid and update the *** System.

Supplier Client Team: ***.
(t)
Work Type - Stops. For this Work Type, Supplier will research the *** System
upon receiving the applicable file from CoreLogic to determine which tax amounts
need to be stopped and update the payment database accordingly.

Supplier Client Team: ***.
(u)
Work Type - Contract Cancelling. For this Work Type, Supplier will retrieve and
review the daily loan report from the CoreLogic Workflow System to determine
which loans are no longer in Real Estate Owned (REO) status and validate whether
the balance is $0 and whether the contracts should be cancelled accordingly. If
a balance remains, Supplier will open a Customer Information Track (CIT) to
initiate the proper research. Upon completion of the research, Supplier will
update





--------------------------------------------------------------------------------




the CIT.
Supplier Client Team: ***.
(v)
Work Type - TAR Track. For this Work Type, Supplier will retrieve the applicable
files from the XPTR System, research the SmartWeb System and update applicable
spreadsheet with the data retrieved (e.g., TAR number, ELD, state, code, TAR
return date, amount).

Supplier Client Team: ***.
(w)
Work Type - REO TAR. For this Work Type, Supplier will retrieve the applicable
files from the CoreLogic Workflow System, review the applicable orders and loans
and validate TAR payments for REO loans by retrieving the applicable information
from the XPTR System. Supplier will update the applicable spreadsheet
accordingly within the CoreLogic Workflow System.

Supplier Client Team: ***.
(x)
Work Type - Agency Profile. For this Work Type, Supplier will retrieve the
applicable files from the XPTR System, and research, validate and correct the
agency information between the tax servicing system and CoreLogic Customer
system, including the payee information.

Supplier Client Team: ***.
(y)
Work Type - MSP Agency Profile. For this Work Type, Supplier will retrieve the
applicable files from the XPTR System and research, validate and correct the
agency information between the applicable tax servicing system and the
applicable CoreLogic Customer system, including the payee information.

Supplier Client Team: ***.
(z)
Work Type - MSP Delinquent. For this Work Type, Supplier will retrieve the
applicable files from the XPTR System, research delinquent MSP loans in the
Fidelity System and update the applicable CoreLogic Customer system with the
correct information.

Supplier Client Team: ***.
(aa)
Work Type - MSP TAR Track. For this Work Type, Supplier will retrieve the
applicable files from the XPTR System, research SmartWeb and update the
applicable spreadsheet within the CoreLogic Workflow System with the date
retrieved.

Supplier Client Team: ***.
(bb)
Work Type - MSV Refund. For this Work Type, Supplier will retrieve the
applicable file from SharePoint, validate the refunds and add applicable notes
to the MSV loans in the appropriate CoreLogic Customer system as to whether the
refund was validated.

Supplier Client Team: ***.
(cc)
Work Type - MSP Refund. For this Work Type, Supplier will retrieve the
applicable file from SharePoint, validate the refunds and add applicable notes
to the MSP loans in the appropriate system as to whether the refund was
validated.

Supplier Client Team: ***.
5.4
Notification and Handling. This function includes activities such as performing
data management activities that require specific handling and follow-up
activities beyond maintenance for TAR. Supplier will perform Work Types
designated by CoreLogic, including the CoreLogic Customer-specific Work Types
described below.

(a)
Work Type - Legal Document Handling. For this Work Type, Supplier will retrieve
the applicable files from CoreLogic Workflow System and locate and submit the
required legal documents for CoreLogic. Supplier will retrieve the relevant
information, conduct research and validate in Wingspan (e.g., checking on the
PLS System and applicable agency websites for the Tax ID information), update
the applicable spreadsheet within the CoreLogic Workflow System with document
status, dates, and details, and submit the file back to CoreLogic via the
CoreLogic Workflow System.

Supplier Client Team: ***.




--------------------------------------------------------------------------------




(b)
Work Type - PaperVision Exception. For this Work Type, Supplier will identify
and segregate the bill types that are submitted via workflow by CoreLogic (i.e.,
the Rochester team). Supplier will index the bills and memos that are received
via the CoreLogic Workflow System, creating workflow activities for other
CoreLogic and Supplier teams.

Supplier Client Team: ***.
(c)
Work Type - Mailing Tax Payment Status (TPS) Letters. For this Work Type,
Supplier will create and distribute non-escrow letters to homeowners to provide
notification of delinquent property taxes and avoid potential tax sales. The
non-escrow letters contain unpaid tax, taxing authority, tax ID numbers, and
delinquent tax amounts information. Supplier will receive requests for the
creation and distribution of such non-escrow letters via the applicable
spreadsheet provided by CoreLogic.

Supplier Client Team: ***.
(d)
Work Type - Illinois Letters. For this Work Type, Supplier will prepare and add
letters into CoreLogic Customer applications as required in order to meet the
state of Illinois requirement of sending proof of tax payments to borrowers.
Supplier will receive requests for this Work Type via the applicable spreadsheet
from CoreLogic.

Supplier Client Team: ***.
(e)
Work Type - Mailing Labels. For this Work Type, Supplier will verify agency
addresses and then create mailing address labels and send screenshots to the
applicable CoreLogic business area. Supplier will receive requests for such
verification and creation from CoreLogic.

Supplier Client Team: ***.
(f)
Work Type - Open Items for ***. For this Work Type, Supplier will, upon request
from CoreLogic, identify the standard ELD due dates and provide that information
to the applicable agencies.

Supplier Client Team: ***.
(g)
Work Type - Open Customer Information Track (CIT). For this Work Type, Supplier
will receive applicable files from CoreLogic and create CITs on the applicable
CoreLogic Customer's system to inform such CoreLogic Customer that it needs to
pay taxes. The loans listed in the input files will be under REO and once taxes
are paid under REO by such CoreLogic Customer, Supplier will close the
associated CIT.

Supplier Client Team: ***.
5.5
TAR Preparation and Management. This function includes activities such as
preparing TAR to be uploaded and managing the TAR process and associated
reports. Supplier will perform Work Types designated by CoreLogic, including the
CoreLogic Customer-specific Work Types described below.

(a)
Work Type - TAR Track Log. For this Work Type, on a daily basis, Supplier will
run the applicable reports from the XPTR System in order to run and process the
TAR Track Log as described in this Work Type. Reports from XPTR contain the
following information: agency, TAR number, customer number and amounts. Based on
the information in these reports, Supplier will determine the total number of
loans reported with ELD dates. Supplier will gather and update information
(e.g., agency, TAR number, customer number and amounts) in TAR that will be part
of the following day's batch run. Supplier will capture and update this
information via an applicable daily spreadsheet. Supplier will pull the
applicable report from the E-Legal System, retrieve relevant information from
Fareis.com, and verify and update such information in MortgageServe.

Supplier Client Team: ***.
(b)
Work Type - TAR Batching. For this Work Type, Supplier will receive instructions
from CoreLogic on a daily basis and obtain agency-specific directions regarding
the number of parcels allowed to be disbursed per check, which vary by state and
agency. Supplier will follow the agency-specific guidelines that provide
requirements on acceptable checks (e.g., the number of parcels allowed per
check). Supplier will pull the applicable report from E-legal, obtain the
applicable agency profiles, compare such agency profiles with related
information in Loanserv and update the batching requirements spreadsheet with
the results of such research.





--------------------------------------------------------------------------------




Supplier Client Team: ***.
(c)
Work Type - TAR Payee Changes. For this Work Type, Supplier will receive daily
instruction from CoreLogic and determine any discrepancies (of such payee
information like address, telephone number, fax number) between the XPTR System
and Loanserv to ensure that agency information has properly been loaded into the
TALON System. Supplier will pull the applicable report, validate all relevant
information on Loanserv and update the TAR spreadsheet with payee changes.

Supplier Client Team: ***.
(d)
Work Type - TAR Final Run. For this Work Type, Supplier will receive the
applicable files from CoreLogic, complete the TAR once all of the rejects and
exceptions have been resolved, print the final TAR report and submit such report
back to CoreLogic.

Supplier Client Team: ***.
(e)
Work Type - TAR Returning. For this Work Type, Supplier will review the TARs and
update the check control processing sheets. Supplier will receive notifications
from CoreLogic via email of the TARs that need to be finalized, review the
details of the TARs that were paid overnight and will be returned and verify and
update the check control processing form and files.

Supplier Client Team: ***.
(f)
Work Type - TAR Loading. For this Work Type, Supplier will receive the
applicable files from CoreLogic and upload the TAR report after reviewing and
analyzing the differences between the agency ELD and the disbursement date.

Supplier Client Team: ***.
(g)
Work Type - TAR Production. For this Work Type, Supplier will receive the
applicable files from CoreLogic, determine which taxes need to be paid and
generate a TAR report. Supplier will review the *** System, verify the reject
codes with HUD details from county websites and confirm the amount of current
taxes that are to be reported in the TAR.

Supplier Client Team: ***.
5.6
Exceptions and Rejects. This function includes activities such as managing
exceptions and performing TAR-related activities that require special handling
in order to further process TAR. Supplier will perform Work Types designated by
CoreLogic, including the CoreLogic Customer-specific Work Types described below.

(a)
Work Type - Exception Noting. For this Work Type, Supplier will receive the
applicable spreadsheet from CoreLogic, determine the reason a loan was reported
on TAR and is not valid for payment and document such reason with specificity in
the Fidelity System.

Supplier Client Team: ***.
(b)
Work Type - Lien Set-up. For this Work Type, Supplier will receive the
applicable files from CoreLogic and determine the reason a loan appeared on the
tax bill exceptions and is not valid for payment. Supplier will analyze the lien
set-up on the Fidelity System to confirm whether it has been properly created
and correct the liens in the Fidelity System.

Supplier Client Team: ***.
(c)
Work Type - Soft Reject. For this Work Type, Supplier will retrieve the
applicable report from the XPTR System, review rejected loans, check for rejects
by looking at mismatches between the Loanser System and the TALON System,
determine the need for further research based on the amount of the applicable
tax report and update the communication log as appropriate with findings. A soft
exception is a reject that will “prep” to pay even if the information is not
correct, but requires research and validation in tools like PLS before the
amount is paid or rejected. Rejects greater than $6,000 require research.
Supplier will report findings in the applicable communications log and notify
CoreLogic of further action.

Supplier Client Team: ***.
(d)
Work Type - Hard Reject. For this Work Type, Supplier will retrieve the
applicable report from





--------------------------------------------------------------------------------




the XPTR System, and review rejected loans, checking for rejects by looking at
mismatches between the Loanserv and the TALON System. Supplier will determine
next steps based on the type of reject and update the communication log as
appropriate with Supplier's findings. A hard rejects will not pay without manual
intervention. For manual interventions, Supplier will perform research, verify
the property information on the PLS System and the Wingspan System, notify
CoreLogic with the correct details through the applicable spreadsheet, and
update the TALON System.
Supplier Client Team: ***.
(e)
Work Type - Lien Reject. For this Work Type, Supplier will retrieves the
applicable file from the SharePoint site and research and validate information
in the applicable database to resolve the applicable rejections. Supplier will
retrieve the applicable spreadsheet from SharePoint, verify the tax ID
information across Eagle1 and the TALON System, verify the parcel ID, determine
the correct tax amount and update the applicable spreadsheet with Supplier's
findings.

Supplier Client Team: ***.
(f)
Work Type - Refinancing and Cons Exception. For this Work Type, Supplier will
retrieve the applicable file from the CoreLogic Workflow System and research
rejected refinanced and construction loans to determine why such loans were
rejected. Supplier will update the associated CoreLogic Customer information in
the TALON System and the Eagle1 System with corresponding details.

Supplier Client Team: ***.
(g)
Work Type - Foreclosure Manual Payment. For this Work Type, Supplier will
receive requests from CoreLogic and determine whether a manual TAR payment is
required due to a failure in making tax payments and report such determination
to CoreLogic.

Supplier Client Team: ***.
(h)
Work Type - T-Installment Disbursement. For this Work Type, Supplier will
receive the applicable TAR spreadsheet files from CoreLogic and determine
whether tax amounts need to be disbursed by verifying the valid ELD across the
LSAMS System and the TALON System. Upon verification, Supplier will update the
applicable spreadsheet and update the LSAMS System.

Supplier Client Team: ***.
(i)
Work Type - TAR Rejects (***-Specific). For this Work Type, Supplier will
receive the applicable batch cycle run report from the TALON System and research
and validate information in the appropriate database to resolve different reject
codes by following CoreLogic-specified procedures. Supplier will resolve loans
based upon reject codes by validating information on I-Vault and county-specific
websites. Upon validation, Supplier will update the information on the Eagle1
System and the TALON System.

Supplier Client Team: ***.
(j)
Work Type - TAR Rejects (***-Specific). For this Work Type, Supplier will
retrieve the applicable files from the XPTR System and research and update the
dates and amounts in the applicable CoreLogic Customer systems. Supplier will
generate rejects from the information available via the CoreLogic Real Estate
Tax Service (“CLRETS”), which is a service that provides current cycle tax
amounts for various collection agencies on thousands of parcels serviced by the
applicable CoreLogic Customer.

Supplier Client Team: ***.
(k)
Work Type - TAR Rejects (***-Specific). For this Work Type, Supplier will
retrieve the applicable files from the XPTR System and research and validate the
loan information between the tax servicing systems and CoreLogic Customer
systems. Supplier will update the loan details of the applicable TAR rejects in
CoreLogic's SharePoint site.

Supplier Client Team: ***.
5.7
Quality Control Audit and Review. This function includes activities such as
performing quality checks as part of the production process for TAR. Supplier
will perform Work Types designated by CoreLogic, including the CoreLogic
Customer-specific Work Types described below.





--------------------------------------------------------------------------------




(a)
Work Type - LAS Special Project Audit. For this Work Type, Supplier will receive
instructions and requirements from CoreLogic and conduct a system audit by
checking files and other reports, specifically conducting maintenance between
the TALON System and the Fidelity System. Supplier will update the TALON System
with verified discrepancies.

Supplier Client Team: ***.
(b)
Work Type - Script for Daily Delfus Report Quality Control. For this Work Type,
Supplier will determine and conduct the necessary number of internal quality
checks required or otherwise designated by CoreLogic. Supplier will conduct a
quality check to determine whether a script was added when required to the daily
Delfus report. Supplier will conduct internal quality checks to ensure accuracy
and capture errors prior to submission back to CoreLogic. The daily Delfus
report provides the status of each loan within the delinquent letter follow-up
cycle. If the scripts were not added, Supplier will add a new script.

Supplier Client Team: ***.
(c)
Work Type - C&P Second Day Maintenance Quality Control. For this Work Type,
Supplier will determine and conduct the necessary number of internal quality
checks required (or otherwise designated by CoreLogic) on same day orders.
Supplier will conduct a quality check to determine whether the applicable loans
have been converted to escrow as required by the C&P second day maintenance
activity, which is based on loans that remain open from the previous day. If
loans were not converted, Supplier will make the necessary corrections in order
to convert the loan.

Supplier Client Team: ***.
(d)
Work Type - TAR Matching Quality Control. For this Work Type, Supplier will
conduct a quality check to ensure that the agency information between the
servicing system and the TALON System match in order to prevent loans from being
rejected. Supplier will conduct a quality check for at least five percent (5%)
of orders completed within each day.

Supplier Client Team: ***.
(e)
Work Type - TAR Rejects for Quality Control (***-Specific). For this Work Type,
Supplier will conduct a quality check to ensure the dates and amounts in the
CoreLogic Customer application have been appropriately updated. Supplier will
conduct an internal quality check to validate accuracy, and generate a list of
rejects from the information that is available to Supplier via CLRETS.

Supplier Client Team: ***.
(f)
Work Type - Contract Cancelling Quality Control. For this Work Type, Supplier
will conduct quality checks on a daily basis of at least five percent (5%) of
the volume of the canceled contracts to determine whether the proper decisions
were taken around cancelling the contracts per the contract cancelling activity.
Supplier will make the determination on whether the proper decisions were taken
based upon processes provided or approved by CoreLogic. Supplier will cancel the
contract details in the TALON System if the principal balance is zero and add
applicable notes and status in the system of the applicable CoreLogic Customer.

Supplier Client Team: ***.
(g)
Work Type - Due Book Quality Control. For this Work Type, Supplier will conduct
quality checks and post the completion of such quality checks to validate
whether the proper ELD due date was updated for the applicable agencies.
Supplier will update the ELD due date as necessary.

Supplier Client Team: ***.
6.
TAX PAYMENTS AND DISBURSEMENTS

6.1
Overview. The “tax payments and disbursements” Core Function is specifically
tied to lump sum payments on behalf of client(s). Activities include keying
information into systems, setting up payments , and manual release payments by
the U.S. (due to separation of duties).

6.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function, which are
further described in Schedule A-11.

(a)
Internal CoreLogic Systems. TALON System, BPM, CCW, 457 Database, Check Request,
DRI,





--------------------------------------------------------------------------------




FAAC, FiServ, LAS - Taxing Authorigy System Links, E-Legals, FiServ, MegaMatrix,
Mortgage Serv, Res.net, Stop & Re-issue Database, Tax Workflow, Tinet, TPS,
Wingspan.
(b)
Third Party Systems. Agency and country websites, CITI, Fidelity, Netronline.

6.3
Data Preparation and Management. This function includes activities such as
performing data management and maintenance activities related to processing mass
payments on behalf of CoreLogic Customers and preparation activities for
CoreLogic Customers to process their own payments. Supplier will perform Work
Types designated by CoreLogic, including the CoreLogic Customer-specific Work
Types described below.

(a)
Work Type - Multi-Sheet Updates. For this Work Type, Supplier will receive from
CoreLogic the applicable files and capture and describe CoreLogic
Customer-specific tax information in the applicable spreadsheet. Supplier will
capture on the applicable spreadsheet the same information that appears on the
CoreLogic Customer system after the payment is initiated.

Supplier Client Team: ***.
(b)
Work Type - Check Noting. For this Work Type, Supplier will receive applicable
files from CoreLogic and update payments that are made on the applicable
CoreLogic Customer application by referencing the check number, tax amounts, and
date sent information in the DRI application.

Supplier Client Team***.
(c)
Work Type - E-File Updates. For this Work Type, Supplier will retrieve and
update the applicable spreadsheet reports from the CoreLogic Workflow System.
Supplier will follow the predefined work instructions *** and will sort and
segregate different categories of information by tabs.

Supplier Client Team: ***.
(d)
Work Type - Escrow Status Verification and Internal Notification. For this Work
Type, Supplier will receive applicable requests from CoreLogic and determine
whether each applicable loan is escrow or non-escrow based on the information
available in the CoreLogic Customer system and notify CoreLogic (i.e.,
Rochester) of such determination.

Supplier Client Team: ***.
(e)
Work Type - Tax Agency Notification. For this Work Type, Supplier will receive
the applicable spreadsheet from CoreLogic, confirm or update the spreadsheet for
the appropriate tax agency with the new servicer information and gather all
servicer-related information from the CoreLogic Customer system. Supplier will
makes the necessary updates to the applicable spreadsheet and return it to
CoreLogic, who will ultimately update the applicable CoreLogic Customer systems
or notify the applicable tax agency.

Supplier Client Team: ***.
(f)
Work Type - High Disbursement Verification. For this Work Type, Supplier will
receive the applicable spreadsheet from CoreLogic and determine whether high tax
disbursements (i.e., greater than $10,000) are for the first or second mortgage
and notify the appropriate business area within CoreLogic. Supplier will also
provide CoreLogic with the relevant tax and agency information.

Supplier Client Team: ***.
(g)
Work Type - C&P Second Day Maintenance. For this Work Type, Supplier will
receive the applicable files from CoreLogic and complete conversion of the
applicable loans to escrow by updating the tax lien and loan data on the MSP
System.

Supplier Client Team: ***.
6.4
Disbursements. This function includes activities such as perform payment
processing and disbursement directly from CoreLogic Customer systems or
CoreLogic systems. Supplier will perform Work Types designated by CoreLogic,
including the CoreLogic Customer-specific Work Types described below.

(a)
Work Type - Manual Payment. For this Work Type, Supplier will receive
notification from CoreLogic for payments that were denied and process manual
payments for bills that were set-up for payment but were denied due to a change
in the applicable loan. Such bill types will include





--------------------------------------------------------------------------------




both TAR and non-TAR. To process such manual payment, Supplier will compare the
agency and payment attempt date in the applicable database with the information
in the *** System. The denied payment will provide the amount, parcel, and due
dates that should be paid.
Supplier Client Team: ***.
(b)
Work Type - Stops and Manual Payments.

Supplier Client Team: ***.
(c)
Work Type - Stops and Approvals. For this Work Type, Supplier will access
applicable queues from the *** System and will obtain approval for bills that
require approval before payment. Such bill types include both TAR and non-TAR.
Supplier will obtain approval for payment sending the bills to the Business Area
(“BA”) via the FIC Payment Database. Upon verification from the BA, Supplier
will process payment or deny payment if no verification was received.

Supplier Client Team: ***.
(d)
Work Type - TAR Payments. For this Work Type, Supplier will access applicable
queues from the *** System and process TAR payments for current tax installments
per ELD. The ELD will be below thirty (30) days from the current date. Supplier
will obtain the new TARs from ***, process the TAR to determine its
pay/stop/approval requested status, enter the Approval Database, update
specified fields and enter payment approval status.

Supplier Client Team: ***.
(e)
Work Type - Convert and Pay. For this Work Type, Supplier will receive the
applicable files from CoreLogic and convert applicable loans from non-escrow
loans to escrow loans by paying the delinquent taxes. This process is also known
as a forced escrow. The homeowner is responsible for the initial payment of
taxes, but after the ELD date has passed, Supplier will conduct a tax payment
search (TPS) on non-escrow loans to ensure that taxes are paid.

Supplier Client Teams: *** and ***.
(f)
Work Type - Convert and Pay Query. For this Work Type, Supplier will escalate
all loans during the convert and pay activity that contain procedural steps
which cannot be resolved.

Supplier Client Team: ***.
(g)
Work Type - Loan Modifications. For this Work Type, Supplier will retrieve the
applicable files from the database and convert applicable loans from escrow
loans to non-escrow loans by paying the applicable delinquent taxes. The loan
modification process is related to CoreLogic Redemption Reporting (CLRR).

Supplier Client Team: ***.
(h)
Work Type - Check Requests. For this Work Type, Supplier will retrieve the
applicable files from the BPM Workflow System, verify the type of disbursement
required and create check requests from the pay approval database for each
disbursement on the applicable loan. This process is used for both “convert and
pay” and “non-convert and pay” loans. Supplier will send check requests to the
check control room at CoreLogic, where the checks will be cut and distributed.

Supplier Client Teams: *** and ***.
(i)
Work Type - Bankruptcy Payments. For this Work Type, Supplier will review
Loanserv to discover the alerts (i.e., homeowner requests to the banks).
Supplier will disburse payment for delinquent taxes on behalf of homeowners and
convert the applicable loan from a non-escrow loan to an escrow loan if
appropriate. Otherwise Supplier will close such loan. Supplier will notify
CoreLogic via an applicable spreadsheet of all actions taken with respect to
each loan.

Supplier Client Team: ***.
(j)
Work Type - Supplemental Bills. For this Work Type, Supplier will disburse
additional taxes as *** on bills and upon verification of CoreLogic Customer
information and status on the applicable website.

Supplier Client Team: ***.
(k)
Work Type - Escrow Loan Disbursements. For this Work Type, Supplier will
disburse taxes





--------------------------------------------------------------------------------




for escrowed loans as indicated on the TALON System.
Supplier Client Team: ***.
(l)
Work Type - Post Escrow Payments. For this Work Type, Supplier will receive the
applicable spreadsheet from CoreLogic and will disburse payments for interim
bills, added assessments, supplemental bills, and immediate bills when the ELD
is less than five (5) days from the current date. Supplier will determine the
proper amounts to pay, process, and submit payments to the respective agencies.

Supplier Client Team: ***.
(m)
Work Type - Open Items. For this Work Type, on a daily basis, Supplier will
disburse tax payments after resolving open items to identify the correct amount
of tax payments required to be paid to the respective agencies.

Supplier Client Team: ***.
(n)
Work Type - Ongoing Special Projects. For this Work Type, Supplier will receive
requests from CoreLogic and make immediate payments following REO guidelines.

Supplier Client Team: ***.
(o)
Work Type - REO Disbursements. For this Work Type, Supplier will retrieve
requests from the CoreLogic Workflow System and disburse payments on behalf of
CoreLogic Customers for CoreLogic Customer-owned property for all delinquent and
current taxes.

Supplier Client Team: ***.
(p)
Work Type - End-to-End Payment. For this Work Type, Supplier will receive the
applicable spreadsheet from CoreLogic and disburse payments for taxes after
noting, batching, and setting up the applicable tax lien.

Supplier Client Team: ***.
(q)
Work Type - Ground Rent Payment. For this Work Type, Supplier will receive the
applicable spreadsheet from CoreLogic and verify and disburse payments for
ground rent taxes for applicable states, including Maryland and Hawaii.

Supplier Client Team: ***.
6.5
Tracking. This function includes activities such as performing logistics and
tracking activities related to bulk payments and disbursements. Supplier will
perform Work Types designated by CoreLogic, including the CoreLogic
Customer-specific Work Types described below.

(a)
Work Type - Check Number Tracking. For this Work Type, Supplier will track check
numbers based upon the applicable file provided by CoreLogic. Supplier will pull
the loan details from the applicable spreadsheet, copy the loan details (e.g.,
check number, check amount, tracking number, and agency) and update such details
into MSP with comments and status. Supplier will perform all necessary follow-up
activities until the check is received.

Supplier Client Team: ***.
(b)
Work Type - Tax Receipt Tracking. For this Work Type, Supplier will log receipt
information into the applicable spreadsheet within the CoreLogic Workflow
System. After CoreLogic distributes a payment for the tax sale or to a
non-escrow department, Supplier will provide a self-addressed postage paid
envelope to the applicable tax office and instruct such tax office to return
receipt of payment. Supplier will track this information via a spreadsheet
within the CoreLogic Workflow System.

Supplier Client Team: ***.
6.6
Exceptions. This function includes activities such as managing exceptions and
errors requiring special handling to enable processing payments. Supplier will
perform Work Types designated by CoreLogic, including the CoreLogic
Customer-specific Work Types described below.

(a)
Work Type - Error Resolution. For this Work Type, Supplier will receive
applicable files from CoreLogic and process and submit payments upon resolution
of business rule failures.





--------------------------------------------------------------------------------




Supplier Client Team: ***.
6.7
Quality Check and Review. This function includes activities such as performing
quality checks and reviews as part of production for the payment process.
Supplier will perform Work Types designated by CoreLogic, including the
CoreLogic Customer-specific Work Types described below.

(a)
Work Type - Convert and Pay Quality Control. For this Work Type, Supplier will
conduct quality checks to ensure that applicable loans are correct with
up-to-date information. Supplier will conduct quality checks on at least five
percent (5%) of the volume of loans to check whether such loans were properly
converted from escrow loans to non-escrow loans following the “convert and pay”
activity. Supplier will make all necessary corrections discovered during such
quality checks.

Supplier Client Teams: *** and ***.
7.
RETURNS AND REFUNDS

7.1
Overview. The “refunds and returns” Core Function is initiated when the
applicable regulator has received overpayment or incorrect payment. The taxing
agency sends back either a return or refunds . A “return” means the return of a
check and “refund” means an overpay (i.e., when only a portion of the amount is
an issue). Supplier's activities with respect to this Core Function will be
limited to the research involved to determining the payment discrepancy.

7.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function, which are
further described in Schedule A-11.

(a)
Internal CoreLogic Systems. TALON System, BPM, CAR Forms, E-Legals, FiServ, LAS
- Taxing Authorigy System Links, MegaMatrix, PLS, Wingspan

(b)
Third Party Systems. Agency websites, CITI Link, Fidelity, Intraviewer, LSAMS,
Netronline, PaperVision, Send Suite, Stellent

7.3
Administration and Data Management. This function includes administration,
logistics and data maintenance activities related to returns and refunds of the
tax payments that were made. Supplier will perform Work Types designated by
CoreLogic, including the CoreLogic Customer-specific Work Types described below.

(a)
Work Type - Check Log. For this Work Type, Supplier will update accounting
spreadsheet provided by CoreLogic (i.e., the Rochester team) and log for checks
received, including certified checks. Supplier will receive requests and
instructions from CoreLogic regarding such updates. Supplier will receive
scanned checks and enter the applicable contents into the applicable
spreadsheet.

Supplier Client Team: ***.
(b)
Work Type - Check Indexing. For this Work Type, Supplier will retrieve the
applicable files from the CoreLogic Workflow System and add index values to
scanned checks using PaperVision. Information required to perform such indexing
will be provided in the scanned checks.

Supplier Client Team: ***.
(c)
Work Type - Agency Backup Inputting. For this Work Type, Supplier will receive
requests from CoreLogic and key into PaperVision the property parcel number
twice, the amount information once, and then validate that such information was
entered correctly and make corrections, as appropriate.

Supplier Client Teams: ***.
(d)
Work Type - Carr Form Inputting. For this Work Type, Supplier will receive
requests from CoreLogic and key into PaperVision the Carr numbers and indexed
dates, then validate that such information was entered correctly and make
corrections, as appropriate

Supplier Client Team: ***.
(e)
Work Type - Check Inputting. For this Work Type, Supplier will receive requests
from CoreLogic





--------------------------------------------------------------------------------




and key into PaperVision the check contents, specifically the check date, check
number, check amount, and then validate that such information was entered
correctly. The check types are either refunds or return checks coming from the
applicable tax offices.
Supplier Client Team: ***.
7.4
Return and Refund Processing. This function includes activities such as
processing return and refunds that are received by CoreLogic and submitted to
the Supplier via the GSM Workflow System. Supplier will perform Work Types
designated by CoreLogic, including the CoreLogic Customer-specific Work Types
described below.

(a)
Work Type - Return Processing. For this Work Type, Supplier will retrieve the
applicable files from the GSM Workflow System, analyze returns by reviewing
supporting documentation, checking notes, and conducting follow up calls to the
appropriate taxing authorities to determine reasons for return (e.g., incorrect
amount paid, incorrect parcel, dated checks. Supplier will cut new checks and
reissue the checks to applicable agencies.

Supplier Client Teams: *** and ***.
(b)
Work Type - Refund Processing. For this Work Type, Supplier will determine
applicable refunds by reading and reviewing the notes in the LoanServ System.
Supplier will determine where the refund has to be applied by reviewing
supporting documentation, checking notes, and conducting follow up calls to the
appropriate taxing authorities to determine which account the taxes were paid
from in order to refund the correct account. If the tax liability is less than
the actual taxes paid by the homeowner or CoreLogic, a refund will be received
and Supplier will process and issue such refund.

Supplier Client Teams: *** and ***.
(c)
Work Type - Electronic Check Depositing (ECD) Refund Processing. For this Work
Type, Supplier will deposit electronically-received funds into the applicable
CoreLogic Customer system. Funds received are bulk checks from applicable tax
offices. Supplier will receive the fund amount and details via an applicable
spreadsheet from CoreLogic. Supplier will apply such funds to the applicable
homeowner accounts. This Work Type is an extension of refund processing.

Supplier Client Team: ***.
8.
Research

8.1
Overview. The “research” Core Function begins with either CoreLogic Customer- or
homeowner-initiated activity (e.g., the servicer receives a delinquency notice
via email or phone) that requires follow-up or servicer-initiated requests
(e.g., audit, clean-up). This is an outsourced function that CoreLogic offers to
CoreLogic Customers that requires a high level of judgment and decision-making
to execute properly.

8.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function, which are
further described in Schedule A-11.

(a)
Internal CoreLogic Systems. TALON System, BPM, CAR Forms, E-Legals, FiServ, LAS
- Taxing Authorigy System Links, MegaMatrix, Mortgage Serve, Procurement Site
PLS, Wingspan.

(b)
Third Party Systems. Agency websites, ***, CITI Find, CITI Link, Fidelity,
Looking Glass, ISS, Intraviewer, I-Vault, LAS - Taxing Authority System Links,
LSAMS, Netronline, PaperVision, Send Suite, Stellent.

8.3
Lien Validation. This function includes activities such as conducting research
required to validate missing information in order to process liens. Supplier
will perform Work Types designated by CoreLogic, including the CoreLogic
Customer-specific Work Types described below.

(a)
Work Type - Lien Validation. For this Work Type, Supplier will validate liens
received from CoreLogic by checking across appropriate systems (e.g., Wingspan,
Client Systems, and Taxing Authority Websites) for consistency, escalating to
CoreLogic if the lien does not verify. Supplier will check the legal description
and documentation in Wingspan and PLS to validate any





--------------------------------------------------------------------------------




discrepancies, follow CoreLogic Customer-specific processing guidelines and
systems, utilize LAS and phone calls or websites as required for additional
verifications with applicable taxing authorities.
Supplier Client Teams *** and ***.
(b)
Work Type - Current Bill Route. For this Work Type, Supplier will retrieve the
applicable files from the CoreLogic Workflow System and conduct research on the
current route and case query, in order to validate the lien and resolve issues
or inaccuracies, as appropriate.

Supplier Client Team: ***.
(c)
Work Type - Delinquent Route. For this Work Type, Supplier will conduct research
based on items retrieved from the CoreLogic Workflow System. Supplier will
review delinquent routes and cases and review liens in order to determine
applicable liabilities and make the base payments or penalties and interests
payments.

Supplier Client Teams: *** and ***.
8.4
Procurement. This function includes activities such as performing voice- and
web-related research activities to procure and obtain missing tax related
information. Supplier will perform Work Types designated by CoreLogic, including
the CoreLogic Customer-specific Work Types described below.

(a)
Work Type - Web Procurement. For this Work Type, Supplier will receive the
applicable inputs from CoreLogic and will conduct follow-up activities to
procure missing tax-related information. Supplier will research such loans via
the applicable websites for tax collectors. Supplier will make TAR-related
payments.

Supplier Client Team: ***.
(b)
Work Type - Voice Procurement. For this Work Type, Supplier will submit loans to
the voice team to conduct additional follow-up activities to procure missing tax
related information. Supplier will research such loans via the applicable
websites for tax collectors initially, and then submit such loans to CoreLogic
for additional phone follow-up. The CoreLogic or Supplier research team will
request such Supplier procurement to gather the delinquent information by
calling the applicable agencies.

Supplier Client Teams: *** and ***.
(c)
Work Type - LAS Special Projects Procurement. For this Work Type, Supplier will
receive the applicable spreadsheet from CoreLogic and procure loans for Forced
Escrow Approved (FORAPP). Supplier will follow the applicable research process
designated by CoreLogic in order to address communications received from
CoreLogic Customers and procure such loans.

Supplier Client Team: ***.
8.5
Research and Corrective Action. This function includes activities such as
conducting research required to resolve exceptions and performing required
corrective actions. Supplier will perform Work Types designated by CoreLogic,
including the CoreLogic Customer-specific Work Types described below.

(a)
Work Type - Parcel Check and Tax Verification. For this Work Type, Supplier will
retrieve the applicable files from the BPM Workflow System, verify and update
(as necessary) parcel information for applicable loans and conduct a search for
taxes on county websites and the TALON System on such loans. Supplier will
perform these activities for all escrow loans to ensure that enough funds are
collected for mortgage payment to process taxes, insurance and other bills that
are due.

Supplier Client Team: ***.
(b)
Work Type - Recovery. For this Work Type, Supplier will receive the applicable
files from CoreLogic, create back-up files and proof of payments (which are
generated as a back-up when payments are generated for applicable tax offices)
for tax offices requiring supporting documentation and submit such back-up files
and proof of payments back to the applicable tax offices.

Supplier Client Team: ***.




--------------------------------------------------------------------------------




(c)
Work Type - Homeowner Inquiry. For this Work Type, Supplier will research
homeowner inquiries received by CoreLogic's call center regarding delinquent
tax, incorrect or missing parcel information, or missing agency information.
Supplier will make payments for all delinquent and current taxes due within
thirty (30) days. Supplier will update parcel information across applications as
appropriate, and add, remove or modify parcel or agency information as required.

Supplier Client Team: ***.
(d)
Work Type - Tax Liability. For this Work Type, Supplier will conduct research
and analysis of tax liabilities for delinquent and current tax amounts and
supplemental bills. Supplier will make payments for base payments, penalties and
interests.

Supplier Client Team: ***.
(e)
Work Type - REO Request. For this Work Type, Supplier will, upon request from
applicable homeowners, call the applicable tax office and determine whether
REO-related taxes should be paid. Supplier will make payments based on GTD if
required.

Supplier Client Team: ***.
(f)
Work Type - Tax Inquiries. For this Work Type, Supplier will conduct research
activities based on miscellaneous tax inquiries from CoreLogic Customers.
Supplier will update the information in MortgageServ and the CoreLogic Workflow
System.

Supplier Client Team: ***.
(g)
Work Type - Returns/Refunds Research. For this Work Type, Supplier will pen
Customer Information Track (CIT) on all loans that have a returned check and
conduct research to determine reason for such returned check. Supplier will,
based on findings, either make notes in CoreLogic Customer systems or raise
another CIT to track the refund.

Supplier Client Team: ***.
(h)
Work Type - Redemption Exception. For this Work Type, Supplier will research and
resolve redemption exceptions. Supplier will either make payments for taxes that
are due or make applicable notes in the applicable system and close the task in
the MortageServe System.

Supplier Client Team: ***.
(i)
Work Type - Foreclosure and REO Payments. For this Work Type, Supplier will
retrieve the applicable files from the CoreLogic Workflow System, research
requests from the applicable CoreLogic Customer to pay all taxes and execute
payments for REOs. Supplier will determine any outstanding payments that are
required and disburse funds as required..

Supplier Client Team: ***.
(j)
Work Type - Mail Correspondence. For this Work Type, Supplier will retrieve the
applicable files from the CoreLogic Workflow System, check the pre-research
loans to determine whether a route needs to be opened and send correspondence
accordingly in the CCW messaging system. As necessary, Supplier will receive and
scan mail correspondences from homeowners, validate visual images, identify loan
number and details, input loan information into Wingspan from BPS, follow
guidelines to make determinations (e.g., qualification or work type) and conduct
necessary quality checks and updates to systems.

Supplier Client Teams: *** and ***.
(k)
Work Type - Lien Research. For this Work Type, Supplier will receive the
applicable CoreLogic files and conduct research to determine the validity of the
applicable CoreLogic Customer's liens and liabilities by checking the amount of
the base payments and penalties and interests amounts. Supplier will validate
whether the lien information is accurate or make necessary adjustments on the
applicable systems.

Supplier Client Team: ***.
(l)
Work Type - GSM Review and Categorization. For this Work Type, Supplier will
receive from CoreLogic the applicable files and will categorize research cases
based on issues and task types as defined in the R3 Triage Process (which is a
CoreLogic-specific research standardization project). Supplier will categorize
the research cases in the applicable CoreLogic Workflow System.





--------------------------------------------------------------------------------




Supplier Client Team: ***.
(m)
Work Type - Special Handling and Exceptions. For this Work Type, on a daily
basis, Supplier will retrieve the applicable files from the CoreLogic Workflow
System and research agency websites to determine whether a loan has a current or
delinquent payment status. Based on Supplier's findings, Supplier will determine
current or delinquent status and submit the loan to CoreLogic, providing the
applicable notes within the CoreLogic Workflow System.

Supplier Client Team: ***.
8.6
Quality Check and Review. This function includes quality checks and reviews that
will be conducted as of part of production for the research process. Supplier
will perform Work Types designated by CoreLogic, including the CoreLogic
Customer-specific Work Types described below.

(a)
Work Type - First Review of GSM. For this Work Type, Supplier will retrieve the
applicable files from the GSM CoreLogic Workflow System, conduct quality checks
on the information gathered during research activities (e.g., researching the
case scenario, determining whether there are any payments to be made or
completed, updating notes and letters on the Generic Spreadsheet Manager (GSM)
Workflow System)) and determine a “pass/fail” status for such information. If
“pass”, Supplier will route the research activity to the Second Review. If
“fail”, Supplier will make updates to the applicable spreadsheet within the
CoreLogic Workflow System.

Supplier Client Team: ***.
(b)
Work Type - Lien Validation. For this Work Type, Supplier will retrieve the
applicable files from the CoreLogic Workflow System, conduct quality checks on
lien validations and complete lien validations when discrepancies arise.

Supplier Client Team: ***.
(c)
Work Type - Quality Check. For this Work Type, Supplier will conduct quality
checks for all inbound and outbound loans processed by researchers. Supplier
will update the CoreLogic Workflow System with results from the quality check.

Supplier Client Team: ***.
(d)
Work Type - Rework. For this Work Type, Supplier will return errors found during
quality checks back to the researchers for correction.

Supplier Client Teams: *** and ***.












--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-2.3
BISTT (ITO) Services










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.









--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-2.3
BISTT (ITO) Services


1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.3 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the Business and Information Services (BIS)
technology tax services (the “BISTT (ITO) Services”) to be performed by Supplier
in accordance with the Agreement and the Supplement.

2.
OVERVIEW OF BISTT (ITO) SERVICES

2.1
Process Overview.

(a)
The overall scope of the BISTT (ITO) Services is to support the tax technology
platform. Supplier will provide a full range of software development,
maintenance and data integration support, along with the research and analytical
modeling. Supplier will manage, administer, operate, and maintain the
Application Development and Maintenance (ADM) environments in addition to the
activities described in this Schedule.

3.
DEVELOP TAX TRANSFORMATION/SOFTWARE PROJECTS

3.1
Process Overview.

(a)
The “Develop Tax Transformation/Software projects” Core Function includes
architecture, design, development, testing, and BPM. The function also requires
optimization for technology, business processes, and data quality for projects
in the implementation stage. These are implemented through numerous projects ***
CoreLogic.. A representative list of functional areas/applications in-scope are
Procurement, Loan Boarding Search, Funds Management, Automated Redemption
Calculator, Client Setup, Tax Amount Report (TAR) and TAR Exception, Tax Payment
Status (TPS), Customer Research, Delinquency Life Cycle, Convert and Pay and
Escrow Payments, Unified Security, One Workflow. The primary interaction of
Supplier Personnel is with CoreLogic associates and their third party vendors
and there is limited interaction with CoreLogic Customers. The Applications
Inventory in Schedule A-11.1 identifies the applications in-scope for the
services below.

(b)
Supplier will use the following applications and functions include to perform
Services associated with this Core Function:

(i)
Loan Boarding and Search

(ii)
Funds Management





--------------------------------------------------------------------------------




(iii)
Automated Redemption Calculator

(iv)
Customer Configuration

(v)
Client CrossRef

(vi)
Enable Client Self Service

(vii)
HOA Tax Authority Notice Delivery

(viii)
Unified Desktop

(ix)
Billable Events Reporting

(x)
Global Event Bus (GEB)

(xi)
One Workflow

(xii)
Reporting Template

(xiii)
Image Repository Services

(xiv)
Claims Consolidation

(xv)
Email Template Manager

(xvi)
Communication Manager

(xvii)
Tax Amount Procurement

(xviii)
Customer Change

(xix)
Customer Research

(xx)
Correspondence Gateway

(xxi)
Generic Spreadsheet Manager

(xxii)
Audit Comparison Review

(xxiii)
Delinquency Life Cycle

(xxiv)
Sourcebridge

(xxv)
Eagle 1

(c)
Supplier will use the following development methodologies: Waterfall and
Iterative Development

(d)
Supplier will use the following technology and tools: Eclipse, Maven, Vericode,
Collabnet, Artifactory, Continuum, Al BPM, Endeavor, Visual Studio .Net,
Enterprise Architect, MS Access, J Profiler, J Meter, OSB, LifeRay, Weblogic,
DB2, Oracle, MySQL, SQLServer, Access, JAVA/J2EE, Web Services, Spring,
Hibernate, Portal/Portlets, AJAX, Flex, XML, XSLT, ESB, COBOL, DB2, JCL, CICS,
EntireX, BPM and .NET - This comment will be addressed as part of the 3rd Party
Licenses schedule

3.2
Project Support.

(a)
Application development projects are typically defined by work comprising the
following types of activities:

(i)
Development of a business case for a new application by CoreLogic Business
Systems Analyst





--------------------------------------------------------------------------------




- NOTE: The CL SME SLAs will be addressed as part of the Governance schedule
(ii)
Eliciting and defining requirements for a new application by CoreLogic Business
Systems Analyst

(iii)
Support CoreLogic's ability to drive the make or buy decision by evaluating
alternatives or proof of concepts (Does Technology Team drive it? Or they
provide inputs for influencing the decision?)

(iv)
If make, developing new code for a new application. If buy, engage the
procurement process for market scan, RFI/RFP processes, product evaluations
supplier/product selection, development of acceptance testing and on-going
support, contracting, etc.

(v)
Deploying a new application, including configuration of the application, data
conversion, user training and user testing/quality assurance, installation,
setup and transferring responsibilities to the support and maintenance team

(vi)
Requests for enhancements may result from discretionary business changes
(functional changes), regulatory changes, or minor technical upgrades. All
enhancement requests are evaluated and prioritized by CoreLogic

(b)
Projects Definition and Analysis. Responsibilities in Projects Definition and
Analysis include:

(i)
CoreLogic will define and manage business requirements, conduct a feasibility
analysis and expand on requirements by working with the business, users and
application stakeholders

(ii)
Supplier will receive and analyze project service / change requests provided by
CoreLogic and provide estimates on the cost, timeline and resources required to
perform such service/change requests to CoreLogic for CoreLogic's review

(iii)
CoreLogic will provide clearly defined Non-functional requirements for any new
project (including performance requirements, architectural/foundational,
compatibility, scalability, load, etc.), as identified in the CoreLogic template

(iv)
Upon request by CoreLogic, Supplier will provide support in developing a high
level resource plan with skill levels for budget approval and/or an estimate
that involves more detailed cost and resource analysis

(v)
Upon CoreLogic approval of resource plan, budgets and estimate, Supplier will
identify and schedule applicable resources to staff the project  

(vi)
For business requirements that CoreLogic provides to Supplier, Supplier will
develop functional specifications, technical requirements (including integration
requirements) and provide such materials to CoreLogic to review alignment with
business requirements  

(vii)
CoreLogic will establish architecture and technical direction as part of
projects definition and analysis (including standards and guidelines set by
architect

(viii)
Supplier will provide input to architecture and technical direction (through
powerpoint, whitepaper or analysis), as requested by CoreLogic during the
Projects Definition phase

(ix)
***, Supplier will provide input for the development portion of the integrated
project plan provided by CoreLogic.

(x)
***, Supplier will provide input to the risk management plan 

(xi)
Supplier will define data requirements, in accordance with applicable project
documentation and CoreLogic requirements 

(c)
Projects Design. After the Projects Definition and Analysis has been completed,
Supplier and CoreLogic





--------------------------------------------------------------------------------




will design the project. Responsibilities in Projects Design include:
(i)
Supplier will create high level solutions design that accounts for business,
functional and infrastructure needs as requested by CoreLogic

(ii)
Supplier will develop and maintain detailed design documents (including but not
limited to data and application flows, screen layouts and functionality,
integration points with other systems, security components, use and test cases)
and provide such detailed design documents to CoreLogic

(iii)
Supplier will propose design alternatives when Supplier identifies opportunities
for improvement or as requested by CoreLogic and provide such alternatives to
CoreLogic for finalization and approval 

(iv)
Supplier will develop detailed technical design) in line with architecture and
technical direction provided by CoreLogic and provide to CoreLogic for
finalization and approval

(v)
Supplier will ensure the design and architecture is compliant with defined
CoreLogic Security and Compliance policies and make any necessary corrections to
ensure such compliance

(vi)
Supplier will design physical and logical database and data structures in
accordance with CoreLogic's request and design specifications

(vii)
Supplier will obtain CoreLogic's sign-off on application and database design and
architectural decisions prior to developing such application, database and data
structures. Once any such architecture and design is signed-off, the deliverable
will be base-lined and will form the basis of subsequent development work.

(viii)
Supplier will define development training needs for CoreLogic Personnel for
projects developed by Supplier

(ix)
CoreLogic will sign-off on, effort and cost estimates provided by Supplier prior
to project development / acquisition  

(x)
CoreLogic will define development environment, and tools required to perform the
project and overall acceptance criteria

(d)
Projects Development / Acquisition. Supplier will perform the following as
designated by CoreLogic and in accordance with the applicable project design
outputs once such outputs been accepted by CoreLogic:

(i)
Develop prototypes, if applicable, or identify potential source products and
present to CoreLogic for finalization and approval

(ii)
Upon approval from CoreLogic, construct and/or acquire application and system
code consistent with business and design requirements 

(iii)
Develop logical  and physical databases

(iv)
Develop applicable data interfaces 

(v)
Develop applicable data conversion routines and security components to support
application in production 

(vi)
Develop or update documentation needed for the successful deployment, operation,
support and ongoing maintenance of the application 

(vii)
Perform quality assurance including peer reviews and code walkthroughs ***
CoreLogic Personnel 





--------------------------------------------------------------------------------




(viii)
Provide system code, databases, interfaces, and other project development
outputs to CoreLogic Personnel for review and walkthroughs, as applicable and
outlined in the agreed upon project plan

(e)
Projects Testing. Supplier will perform the following as after completion of
project development / acquisition and in accordance with the applicable project
design and CoreLogic requirements:

(i)
During the course of projects testing, Supplier will monitor and review defects;
perform trend analysis to improve build, test models and development
efficiencies 

(ii)
Supplier will comply with defined quality assurance processes for all projects
testing activities  NOTE: Will check availability of QA process/guidelines.
NOTE: Will be provided by Vinaya. No change to SOW.

(iii)
Supplier will develop and maintain test data for all in-scope projects testing
if required data is not available in the QA / production system, and will
provide such test data to CoreLogic for review

(iv)
Supplier will conduct unit test, provide results of such testing to CoreLogic
and resolve issues arising from such test 

(v)
Supplier will conduct system test, provide results of such testing to CoreLogic
and resolve issues arising from such test 

(vi)
Supplier will conduct integration test, provide results of such testing to
CoreLogic and resolve issues arising from such test

(vii)
Supplier will conduct performance, load and stress test, using testing
environment provided by CoreLogic and provide results of such testing to
CoreLogic and resolve issues arising from such test.

(viii)
Once Supplier has completed system testing and has provided results to CoreLogic
for review, CoreLogic will conduct user acceptance test and make test cases
available to Supplier where applicable,

(ix)
Supplier will support user acceptance testing activities performed by CoreLogic,
as applicable

(x)
Supplier will complete all testing documentation, verify compliance with testing
specifications and requirements once testing (as described above) is
complete and provide such documentation to CoreLogic

(xi)
Supplier will correct all defects identified by either party during projects
testing and provide final testing results to CoreLogic for review prior to
projects deployment

(f)
Projects Deployment and Support. After completion of the project testing phase,
Supplier and CoreLogic will deploy the project. Responsibilities in projects
deployment and support include:

(i)
Throughout the projects deployment process, CoreLogic will coordinate and
Supplier will support change control activities required to deploy the
application into production 

(ii)
Throughout the process, CoreLogic will perform and Supplier will support end
user training or train-the-trainer as necessary 

(iii)
Throughout the process, Supplier will perform version control and configuration
management *** CoreLogic 

(iv)
Throughout the process, CoreLogic will coordinate implementation of the project
with the business, including scheduling, communication, etc. 

(v)
CoreLogic will coordinate production scheduling to determine timeline for
application





--------------------------------------------------------------------------------




deployment
(vi)
Upon final review of all project outputs CoreLogic will sign-off on release

(vii)
After final sign-off, Supplier will perform release management activities in
line with change management, deployment and release guidelines 

(viii)
After deployment, Supplier will provide post deployment support (including
solution stabilization, monitoring and validation), as defined by the project
plan, for the deployed project as requested by CoreLogic. Supplier will also
transfer support responsibility to the support and maintenance team.

(ix)
Prior to end of projects deployment, Supplier will complete / update
project-related documentation, including technical documentation for production
support. 

3.3
Maintenance / Enhancement Support.

(a)
The “Maintenance/Enhancements Support” Core Function typically includes
application changes to support the business units, customers, and / or vendors.
Requests for minor enhancements may result from discretionary business changes
(functional changes), regulatory changes, or minor technical upgrades. Such
requests are managed through a ticketing system that reflects effort, priority
and ongoing status of the request

(b)
Maintenance Definition and Analysis. Responsibilities in Maintenance Definition
and Analysis include:

(i)
CoreLogic will define and manage business requirements, conduct a feasibility
analysis and expand on requirements by working with the business, users and
application stakeholders

(ii)
Supplier will receive and analyze maintenance / enhancement request provided by
CoreLogic, review the scope of the maintenance / enhancement and provide
resources with the applicable skill sets

(iii)
Supplier will provide input for enhancement project plan for the effort and
timeline, as requested by CoreLogic   

(iv)
Supplier will define data requirements in line with maintenance / enhancement
business requirements  

(v)
Supplier will review patch releases/vendor upgrades for applicability /
necessity and provide recommendations regarding implementation, as requested by
CoreLogic

(c)
Maintenance Development. Supplier will perform the following as designated by
CoreLogic and in accordance with maintenance design outputs once such outputs
been accepted by CoreLogic:

(i)
Upon approval from CoreLogic, Supplier will construct and/or acquire application
and system code consistent with requirements 

(ii)
Provide system code, databases, interfaces, and other maintenance development
outputs to CoreLogic for review

(iii)
Develop physical and logical databases 

(iv)
Develop applicable data interfaces 

(v)
Develop applicable data conversion routines and security components to support
application in production 

(vi)
Develop or update documentation needed for the successful deployment, operation,
support and





--------------------------------------------------------------------------------




ongoing maintenance of the application 
(vii)
Perform quality assurance including peer reviews and code walkthroughs ***
CoreLogic Personnel 

(d)
Maintenance Testing. Responsibilities in Maintenance Testing include:

(i)
During the course of maintenance testing, Supplier will monitor and review
defects, perform trend analysis to improve build, test models and development
efficiencies 

(ii)
Supplier will comply with defined quality assurance processes for all
maintenance testing activities 

(iii)
Supplier will develop and maintain test data for all in-scope maintenance
testing and provide such test data to CoreLogic for review 

(iv)
Supplier will conduct unit test, provide results of such testing to CoreLogic
and resolve issues arising from such test 

(v)
Supplier will conduct system test, provide results of such testing to CoreLogic
and resolve issues arising from such test 

(vi)
Supplier will conduct integration test, provide results of such testing to
CoreLogic and resolve issues arising from such test

(vii)
Supplier will conduct performance, load and stress test, provide results of such
testing to CoreLogic and resolve issues arising from such test  

(viii)
CoreLogic will support user acceptance test once Supplier has completed testing
and has provided results to CoreLogic for review

(ix)
Supplier will correct all defects identified by either Party during maintenance
testing and provide final testing results to CoreLogic for review prior to
maintenance deployment

(e)
Maintenance / Enhancement Deployment and Support. After completion of the
maintenance testing phase, Supplier and CoreLogic will deploy the project.
Responsibilities in maintenance deployment and support include: Throughout the
maintenance deployment process, CoreLogic will coordinate and Supplier will
support change control activities required to deploy application into production

(i)
Throughout the process, Supplier will provide technical training for and
knowledge sharing with CoreLogic IT resources, *** CoreLogic  

(ii)
Throughout the process, CoreLogic will coordinate implementation of the project
with the business, including scheduling, communication, etc. 

(iii)
Throughout the process, Supplier will perform version control and configuration
management *** CoreLogic 

(iv)
CoreLogic will coordinate production scheduling to determine timeline for
application deployment

(v)
Upon final review of all maintenance outputs, CoreLogic will sign-off on release
of such application for deployment

(vi)
After final sign-off, Supplier will load software, configure software and
perform release management activities in line with change management, deployment
and release guidelines 

(vii)
After deployment, Supplier will provide post deployment support for the deployed
project as requested by CoreLogic 





--------------------------------------------------------------------------------




(viii)
After deployment, Supplier will support solution stabilization and perform
necessary monitoring and validation activities to ensure solution performs in
line with business requirements defined during maintenance definition and
analysis process

(ix)
Prior to end of maintenance deployment, Supplier will complete / update system
related documentation, including release notes requires for future maintenance /
enhancements

3.4
Lights-On Support.

(a)
The “Lights-on Support” Core Function can include the following types of
activities: analyzing, coding, testing, and installing updates and bug fixes.
This includes planning and managing bug fix activities. In addition, Supplier
will provide support to the business community by providing user assistance,
systems maintenance and administration (e.g., changes to information in
databases or tables), tracking an application against performance parameters
(response time, available disk, etc), making technical responses (including
24-hour on call support), and end-user training following deployment

(b)
Responsibilities for Lights-On Support include :

(i)
CoreLogic will maintain operations for the helpdesk, Incident identification,
Incident management, Change management, production scheduling and ownership for
communication with the business and applicable third parties

(ii)
Supplier will coordinate with CoreLogic service desk , CITG leads and business
systems analysts to facilitate a seamless incident management process and will
be responsible for updating applicable incident status and applicable details in
partnership with the service desk and CoreLogic Personnel

(iii)
Upon receipt of Incident, Supplier will diagnose the incident and perform a root
cause analysis to determine the cause of the incident and will provide analysis
to CoreLogic for review 

(iv)
Supplier will conduct impact analysis of the incident and notify CoreLogic
Personnel affected by the incident

(v)
Supplier will develop an incident resolution plan in accordance with CoreLogic
operating procedures and will provide plan to CoreLogic for review 

(vi)
Supplier will resolve the incidents in accordance with the applicable Service
Level(s) for incidents assigned to Supplier 

(vii)
Supplier will support the incident resolution for incidents assigned to
CoreLogic Personnel

(viii)
Supplier will coordinate efforts with the CoreLogic helpdesk to ensure reduced
business impact of incidents by timely resolution of such incidents 

(ix)
Supplier will coordinate efforts with the CoreLogic Personnel to perform
application tuning for applicable incidents 

(x)
Supplier will perform release management for applicable incidents as approved by
CoreLogic

(xi)
Supplier will test the application or product for correct functionality, with
CoreLogic support, after installation of any fixes and correct any errors for
applicable incidents

(xii)
Supplier will provide post deployment support for applicable incidents  

(xiii)
Upon resolution of each incident, Supplier will document the steps taken to
effectively identify and resolve the applicable incident

(xiv)
Supplier will update and maintain the current version of all application
documentation and procedural manuals for applicable incidents 





--------------------------------------------------------------------------------




(xv)
Supplier will perform scheduled / routine and preventive maintenance for
applications (e.g., patches, security fixes, version updates, load jobs, data
loads and other refresh activities) as per schedule maintained, provided and
approved by CoreLogic

(xvi)
Supplier will monitor application logs using in-scope tools to proactively
maintain applications

(xvii)
Supplier will identify and notify CoreLogic of any product patches, security
fixes or bug fixes that should be proactively applied to any of the product
environments for in-scope hardware and software  

(xviii)
CoreLogic will communicate with affected IT owners and business users to
identify appropriate outage windows and schedule the installation of the
recommended fixes during such windows for applicable incidents

(xix)
Supplier will implement a continual process improvement methodology to achieve
quality improvements for in-scope applications, which includes: 

1.
Supplier will develop report on incidents by business impact and cost for
in-scope applications *** CoreLogic  

2.
Supplier will perform trend analyses on the volume and nature of incidents in
order to identify areas for improvement, and report to CoreLogic on the trend
analyses and improvements for applicable incidents  

(xx)
Supplier will ensure changes resulting from incident fixes are compliant with
defined CoreLogic Security and Compliance policies and will make any necessary
corrections to ensure such compliance



4.
SOFTWARE QUALITY ASSURANCE (QA)

4.1
Sub Process Overview.

(a)
The “Software QA” Core Function includes functional, system testing and security
testing for all projects, maintenance, lights on support and enhancements. This
is a shared team of resources that may support QA effort for both Supplier,
CoreLogic and CoreLogic Third Party executed projects.

(b)
Technology and Tools. Supplier will use the following tools, Systems and
Software to perform Services associated with this Core Function: QTP,
Loadrunner, Open Source tools, JIRA, Sharepoint



(c)
Responsibilities in Definition and Analysis include:

*** the applicable tax transformation/software project teams or CoreLogic.
Supplier will:
(i)
Upon receipt of project service / change requests, analyze such requests as they
relate to testing and provide CoreLogic with an estimate on the cost to perform
such request

(ii)
Review project scope and estimates with CoreLogic for finalization and approval

(iii)
Identify and schedule resources necessary to staff the project 

(iv)
Translate business requirements into test cases *** Project and Maintenance
teams.

(v)
Provide input for risk analysis to CoreLogic or Project and Maintenance teams as
applicable  

(vi)
If required data is not available in the production system, define data
requirements for test





--------------------------------------------------------------------------------




environment based on project service / change requests and CoreLogic-approved
project scope and estimates
(d)
Upon completion of definition and analysis, Supplier will perform design
activities *** the tax transformation/software project teams or CoreLogic
including:

(i)
Define QA training needs for applicable QA service and scope

(ii)
Define QA acceptance criteria  for applicable QA service and scope

(iii)
Finalize QA time, effort for applicable QA service and scope and provide to
CoreLogic for approval

(e)
After completion of QA design, Supplier will perform development / acquisition
activities *** the applicable project development team or CoreLogic, including:

(i)
developing QA training material and documentation 

(ii)
conducting QA training 

(iii)
performing quality assurance including peer reviews

(f)
Supplier will perform the following QA Testing activities *** tax
transformation/software project teams or CoreLogic:

(i)
Supplier will develop testing approach for applicable QA request 

(ii)
Supplier will develop and maintain detailed test plans (including but not
limited to data and application flows, screen layouts and functionality,
integration points with other systems, security components, use and test cases)
for each project 

(iii)



(iv)
Supplier will conduct testing to ensure business requirements and use case flows
are met 

(v)
Supplier will conduct system test 

(vi)
Supplier will conduct integration test

(vii)
Supplier will conduct performance, load and stress test 

(viii)
Supplier will conduct regression test 

(ix)
CoreLogic will conduct / support user acceptance test 

(x)
Supplier will comply with defined quality assurance process 

(xi)
Supplier will verify compliance with testing specifications and requirements 

(xii)
If required data is not available in the production system, Supplier will
develop and maintain test data

(xiii)
Supplier will record and report test results from all tests promptly to
CoreLogic 

(xiv)
Supplier will complete documentation related to testing 

(xv)
Supplier will monitor and review defects

(xvi)
Supplier will conduct a sufficient amount and combination of testing, as
identified in the business





--------------------------------------------------------------------------------




requirements, to ensure that business continuity is maintained during the course
of transitioning and when fully implemented in the production environment
5.
PERFORM TAX ANALYTICS AND AD HOC ANALYSIS

5.1
Sub Process Overview.

(a)
The “Perform Tax Analytics and Ad Hoc Analysis” Core Function is focused around
building analytical models for tax. This Supplier team looks at trends
(non-software development) and focuses on solving business problems. The
Supplier team works on identifying business problem areas and provides
analytical business solutions to the Business and Information Services on them.
Three major areas include: (1) redemption side of the business - FARR, (2)
claims - business intelligence and analytics on property tax claims (claims
reduction by probability estimation, validating search systems) and (3) ad hoc
analysis related to the U.S. and other initiatives identified.

5.2
Analytics. Supplier will:

(i)
Understand the business problem as described by CoreLogic business stakeholders,
analyze trends (non-software development and develop solutions for business
problems

(ii)
Identify and obtain the data relevant to the identified business problem based
on guidelines provided by CoreLogic

(iii)
Understand the data maps to business processes and where appropriate, include
mapping of business processes & data reconciliation

(iv)
Apply relevant analytical methodologies as identified by CoreLogic
(segmentation/chaid/regression etc)

(v)
Develop relevant analytical models/root cause analyses for such business problem

(vi)
Provide recommendations/ enhancements /analytical solutions to CoreLogic

(vii)
Provide inputs to analytical dashboard/reporting

6.
PROVIDE TAX DATA INTEGRATION SERVICES

6.1
Sub Process Overview.

(a)
The “Provide Tax Data Integration Services” Core Function includes extraction,
transport and loading (ETL) data to repositories utilizing ETL tools to include
but not limited to mainframe and Informatica

6.2
Process Support.

(a)
The “Provide Tax Data Integration Services” Core Function entails ETL data
repositories through Mainframes or Informatica tools; activities include
running, re-mapping, and modifying scripts, loading Enterprise Data Warehouse
(EDW) with data through ETL tool, Report thru Microstartegy, etc.

(b)
Upon receipt of request from CoreLogic, Supplier responsibilities include:

i.
Supplier will receive the data from CoreLogic and perform data quality
validation for ETL

ii.
Supplier will write Program Action Requests (will define)

iii.
Supplier will identify and schedule resources for ETL activities 

iv.
Supplier will establish technical requirements for ETL requirements 

v.
Supplier will write ETL code





--------------------------------------------------------------------------------




vi.
Supplier will perform QA activity on ETL data

vii.
CoreLogic will perform UAT on ETL data

viii.
Supplier will load ETL data to production 

7.
Business Intelligence (BI).

(a)
Business Intelligence (Enterprise Data Warehouse) projects typically are
projects that are to extract business data from transactional database and move
such data to a relational data warehouse, organized by the data's subject area

(b)
The Business Intelligence team acts as a shared service across BIS and is a self
contained entity that performs design, development, testing, etc. The Business
Intelligence team receives QA support from the shared QA team.

(c)
Responsibilities in BI Projects Definition and Analysis include:

(i)
CoreLogic will define and manage business requirements, conduct a feasibility
analysis and expand on requirements by working with the business, users and
application stakeholders

(ii)
CoreLogic will establish architecture and technical direction and provide to
Supplier

(iii)
For any Business Intelligence requirements or change requests that CoreLogic
provides to Supplier, Supplier will translate the business requirements into
technical requirements and provide such requirement to CoreLogic for review

(iv)
Supplier will receive and analyze project service / change requests provided by
CoreLogic and provide estimates on the cost of performing such Business
Intelligence projects to CoreLogic for CoreLogic's review.

(v)
Upon approval of estimate and based on request by CoreLogic, Supplier will
provide support in developing a high level resource plan for budget approval and
/ or an estimate that involves more detailed cost and resource analysis. 

(vi)
Supplier will identify and schedule resources to staff the project.  

(vii)
Supplier will identify integration requirements with other applications as
required by the Business Intelligence project requirements and provide such
requirements to CoreLogic for review and approval

(viii)
Supplier will develop functional specifications as required by the Business
Intelligence project requirements and provide such functional specification to
CoreLogic to review alignment with business requirements

(ix)
Supplier will provide input for the development portion of the project plan ***
CoreLogic 

(x)
Supplier will provide input to the risk management plan required by CoreLogic  

(xi)
Supplier will define data requirements for the Business Intelligence project 

(d)
Responsibilities in BI Projects Design include:

(i)
Supplier will create high level solutions design that accounts for business,
functional and infrastructure needs, *** CoreLogic

(ii)
CoreLogic will define development environment and technical architecture and
tools required to perform the project 

(iii)
Supplier will develop detailed technical architecture document in line with
CoreLogic's overall





--------------------------------------------------------------------------------




architecture and provide to CoreLogic for review
(iv)
Supplier will design physical and logical database and data structures in
accordance with CoreLogic's request and specifications (Supplier maybe asked to
perform this task based on resource need, generally CoreLogic will perform this
task) 

(v)
Supplier will propose design alternatives when an opportunity to improve such
design exists or *** CoreLogic 

(vi)
Supplier will ensure the design is compliant with defined CoreLogic Security and
Compliance policies and make any necessary corrections to ensure such
compliance 

(vii)
Supplier will obtain CoreLogic's approval on design and architectural decisions
and components of the database and data structures prior to developing such
database and data structures

(viii)
Supplier will define development training needs for CoreLogic and Supplier
Personnel 

(ix)
CoreLogic will define acceptance criteria 

(x)
CoreLogic will sign-off on, effort and cost estimates provided by Supplier prior
to BI Project Development  

(e)
Supplier's responsibilities in BI Projects Development / Acquisition include:

(i)
Supplier will develop prototypes or identify potential source products in
accordance with project business requirements and BI design 

(ii)
Construct and/or acquire application and system code consistent with project
business requirements and BI design requirements 

(iii)
Develop physical and logical databases in accordance with project business
requirements and BI design  

(iv)
Develop data interfaces in accordance with project business requirements and BI
design  

(v)
Develop data conversion routines and security components to support application
in production in accordance with project business requirements and BI design

(vi)
Complete release documentation needed for the successful deployment, operation,
support and ongoing maintenance of the application 

(vii)
Perform quality assurance including peer reviews and code walkthroughs with
CoreLogic Personnel *** CoreLogic upon completion of BI development 

(f)
Upon completion of BI Development, Supplier will manage perform any BI Testing
activities applicable to completion of the project, including:

(i)
Supplier will develop and maintain detailed design documents (including but not
limited to data and application flows, screen layouts and functionality,
integration points with other systems, security components, use and test cases) 

(ii)
Supplier will conduct unit test on the developed application to verify
compliance with business requirements, BI design and resolve issues arising from
such test  

(iii)
Supplier will conduct system test on such application to verify compliance with
business requirements, BI design and resolve issues arising from such test  

(iv)
Supplier will conduct integration test on such application to verify compliance
with business requirements, BI design and resolve issues arising from such test





--------------------------------------------------------------------------------




(v)
Supplier will conduct performance, load and stress test on such application to
verify compliance with business requirements, BI design and resolve issues
arising from such test  

(vi)
CoreLogic will conduct / support user acceptance test 

(vii)
Supplier will comply with defined quality assurance process to verify compliance
with business requirements, BI design and resolve issues arising from such test
 

(viii)
Supplier will verify compliance with testing specifications and requirements
required to meet BI design objectives and resolve issues arising from such test 

(ix)
Supplier will develop and maintain test data required to perform BI testing and
verify compliance with testing specifications  

(x)
Supplier will complete documentation related to testing to communicate BI
testing results and provide such documentation to CoreLogic for review and
approval 

(xi)
Supplier will correct defects from all test cycles 

(xii)
Supplier will monitor and review defects identified after BI deployment; perform
trend analysis to improve build, test models and development efficiencies for
future BI projects 

(xiii)
Supplier will provide testing outputs to CoreLogic for final review prior to BI
Projects Deployment

(g)
Upon completion of BI Projects Testing, Supplier will manage and perform any BI
Projects Deployment activities applicable to completion of the project,
including:

(i)
CoreLogic will coordinate change control activities 

(ii)
Supplier will perform version control and configuration management 

(iii)
CoreLogic will coordinate production scheduling 

(iv)
CoreLogic will sign-off on release

(v)
Once CoreLogic sign's off on the release, supplier will perform release
management 

(vi)
Supplier will provide post deployment support for the deployed project as
requested by CoreLogic. 

(vii)
CoreLogic will perform end user training or train-the-trainer as necessary 

(viii)
CoreLogic will coordinate implementation of the BI project with the business,
including scheduling, communication, etc. 

(ix)
Supplier will complete / update project-related documentation, including
technical documentation for production support. 

(x)
Supplier will support solution stabilization and perform necessary monitoring
and validation activities to ensure solution performs as prescribed and expected
in accordance with project business requirements and BI design











--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-2.4
OTS (BPO) Services










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-2.4
OTS (BPO) Services
1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.4 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the outsourcing technology solutions services
(the “OTS (BPO) Services”) to be performed by Supplier in accordance with the
Agreement and the Supplement.

2.
OVERVIEW OF OUTSOURCING AND TECHNOLOGY SOLUTIONS (“OTS”)

2.1
CoreLogic provides banks, law offices and mortgage servicers an array of
services that they would normally perform in-house. Services such as claims,
legal, mortgage, field services and secondary lien processing are focused around
managing and mitigating clients' risk and liabilities once a property enters
foreclosure or a homeowner enters the bankruptcy process.

2.2
OTS-related support services can vary considerably by CoreLogic Customer but, at
a high level, range from tracking and monitoring property inspection and asset
preservation activities provided by third parties on behalf of a servicer, to
validating that on-line loan servicing details match supporting documentation,
to supporting an end-to-end mortgage insurance claims function using a
client-specific system and process.

2.3
Supplier Personnel who support OTS will have *** with loan servicing and, in
particular, with the activities associated with loans in default and real estate
owned (“REO”) status. ***.

3.
GLOBAL OFFSHORE SERVICES (GOS) LEGAL BPO PROCESSING

3.1
Overview

(a)
The “GOS legal BPO processing” Core Function involves creation of notices of
defaults and affidavits used by attorneys and courts during foreclosure
proceedings and invoicing (back to attorneys) as requested by law firms.
Supplier Personnel will have an understanding of the mortgage default process.
Interactions are largely via email and phone to directly interact with CoreLogic
Customers and attorneys.

3.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function.

(a)
Internal CoreLogic Systems. None.

(b)
Third Party Systems. CoreLogic Customer applications, CaseAware, external
websites and CoreLogic Customer document management systems

3.3
Foreclosure Referral.

(a)
For each foreclosure referral file provided by a third party law firm, Supplier
will upload and access new





--------------------------------------------------------------------------------




foreclosure files via the CoreLogic Customer's application system.
(b)
Supplier will access CoreLogic Customer foreclosure document packets pertinent
to the foreclosure process via the document management system.

(c)
Upon completion of the above steps, Supplier will update such CoreLogic
Customer's workflow queue indicating receipt of the case to be executed.

3.4
Title Work.

(a)
Supplier will complete and review applicable title and property legal
description information to ensure completeness and accuracy of title as detailed
in the Policy and Procedure Manual or as otherwise ***.

(b)
Supplier will review and validate the legal description from the mortgage, deed
of trust or tax certification, as applicable.

(c)
Supplier will populate relevant information, such as the legal description, from
the title documents and update the same into the CoreLogic Customer's case
management system.

(d)
Supplier will review the current title search to ensure correct chain of title
and legal vesting information. If such review reveals an issue or problem,
Supplier will escalate in accordance with the Policy and Procedures Manual or as
otherwise ***.

3.5
File Complaints.

(a)
Supplier will file any necessary legal documents required to file complaints
with appropriate courts for the purpose of indicating intent to foreclose on the
applicable property, as set forth in the Policy and Procedure Manual or as
otherwise *** or a CoreLogic Customer.

(b)
Supplier will complete and file necessary legal complaint forms with the
appropriate court in accordance with the Policy and Procedure Manual that
indicate the intent of the mortgager to foreclose upon the applicable property.

(c)
Supplier will gather any additional necessary documents for complaint filing
with the appropriate court in accordance with the Policy and Procedure Manual to
facilitate docket searches.

3.6
Serving and Responding.

(a)
Supplier will notify CoreLogic Customers of the status of pleadings and/or other
pertinent statuses related to their properties when notification to the borrower
is required. Such notification will be facilitated via Vendorscape, Caseaware or
other applicable CoreLogic Customer portals.

(b)
Supplier will provide notices of default and intents to foreclose to the
borrower as set forth in the Policy and Procedure Manual or as otherwise ***.

(c)
Supplier will update the applicable CoreLogic Customer with the borrower's
response to such foreclosure notice.

3.7
Preparation of Judgments and Affidavits.

(a)
For each foreclosure action, Supplier will prepare any necessary motions,
affidavits, and judgment documentation to ensure proper adherence to any court
stipulated requirements (which requirements may vary by regulation,
investor/insurers, state, or local entities).

(b)
When ***, Supplier will prepare the motions for summary judgment for CoreLogic
Customers as set forth in the Policy and Procedure Manual or as otherwise ***.

(c)
When ***, Supplier will prepare the motions first and motions for final judgment
for CoreLogic Customers as set forth in the Policy and Procedure Manual or as
otherwise ***.





--------------------------------------------------------------------------------




(d)
Upon request, Supplier will prepare affidavits as set forth in the Policy and
Procedure Manual or as otherwise ***, such as the following:

i.
Affidavit of fees and cost

ii.
Affidavit of work completed

iii.
Affidavit of loss note

iv.
Affidavit of indebtedness

3.8
Sale Publication. Supplier will perform the following in accordance with the
Policy and Procedures Manual or as otherwise ***:

(a)
As ***, Supplier will publish foreclosure sales in local newspapers, journals or
other publications accessible to the general public for purposes of notifying
the public of a sale of a foreclosed property. Such notice will include all
relevant information specific to the property, including description, address
and time/place of the foreclosure sale.

(b)
Supplier will review the draft of such publication for accuracy and completeness
of time, date, location and the legal description of the property/foreclosure
sale before publishing.

3.9
Foreclosure Sale/Confirmation Processing. Supplier will perform the following in
accordance with the Policy and Procedures Manual or as otherwise ***:

(a)
Following a foreclosure sale date, for each such foreclosure, Supplier will
gather data regarding the foreclosure sale, such as sales results and the
certificate of sale and update/upload data into applicable system.

(b)
Supplier will validate title and recording information regarding the foreclosure
sale.

3.10
Evictions. Supplier will perform the following as *** and in accordance with the
Policy and Procedures Manual:

(a)
In cases where an eviction is necessary post-confirmation of the foreclosure
sale, Supplier will complete activities necessary to complete such eviction.

(b)
Supplier will gather approval for the bid from the CoreLogic Customer and update
such CoreLogic Customer's systems with applicable bid imaging documents.

(c)
Supplier will ensure proof of service has been completed in accordance with any
applicable court requirements.

(d)
Supplier will draft the complaint in accordance with any applicable court
requirements.

(e)
Supplier will inform the sheriff or appropriate law authorities as necessary, to
complete the eviction process.

4.
GLOBAL OFFSHORE SERVICES (GOS) MORTGAGE BPO PROCESSING

4.1
Overview

(a)
The “GOS mortgage BPO processing” Core Function is similar to field services,
but this Core Function is a service specifically offered to third-party
CoreLogic Customers. Scope of this Core Function is limited to property
inspections, property maintenance, and property preservation. Interaction is
primarily through email.

4.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function:

(a)
Internal CoreLogic Systems. MortgageServe, eOscar





--------------------------------------------------------------------------------




(b)
Third Party Systems. CoreLogic Customer Systems, Microsoft Excel, Microsoft
Outlook

4.3
Servicer Mortgage BPO Processing.

(a)
As ***, Supplier will perform correspondence research on behalf of CoreLogic
Customers using the CoreLogic Customers' systems to research address changes,
estate deaths and cease and desist letters as instructed in the Policy and
Procedures Manual or as otherwise ***.

(b)
Supplier will handle credit disputes that CoreLogic Customers' clients have with
credit bureaus using an online application on behalf of CoreLogic Customers. As
part of this process, Supplier will:

(i)
Use CoreLogic Customers' system (MortgageServe) to identify credit disputes to
resolve.

(ii)
Use eOscar to interact virtually with appropriate credit bureaus (e.g.,
Experian, TransUnion, and Equifax) to validate credit disputes.

(iii)
Update the applicable systems based on the results of such interaction and
validation with such credit bureaus.

(c)
***, Supplier will generate pay off quotes on behalf of such CoreLogic Customer
in a refinancing or a sale of a property by performing the following:

(i)
Use CoreLogic Customer's system to receive items that need to be processed and
worked on from the queue and handle various types of payoff quotes.

(ii)
Use predetermined procedure protocol to escalate as appropriate to the onshore
third party CoreLogic Customer (e.g., in cases where voice calls need to be made
to the borrower).

(d)
***, Supplier will perform escrow analysis on behalf of CoreLogic Customers and
monitor and analyze applicable existing loans by performing the following
activities:

(i)
Trial Analysis (Primary Manual QC Process) -Supplier will run the applicable
report as set forth in the Policy and Procedure Manual on the *** and run such
report to identify any errors and verify the escrow tax lines within such report
to ensure the correct fields (e.g., state specific fields) are complete with the
necessary information from the mortgage serve system. Supplier will correct any
incorrect or missing information from those fields. The analysis includes
computing the adjustment amount to escrow amounts and then forwarding to the tax
vendor” to facilitate such adjustments of the *** payment.

(ii)
En masse Process (Secondary Systematic QC Process) - Supplier will perform
analysis of bulk files loaded to the CoreLogic Customer's system, including
computing the adjustment amount to escrow amounts (including following any state
specific requirements) and then forwarding to the tax vendor to facilitate such
adjustments of *** payment.

4.4
Field Services Mortgage BPO Processing.

(a)
***, Supplier will access multiple queues (based on CoreLogic-defined
prioritization) in such CoreLogic Customer's portals/systems to perform quality
control on the various completions bids and invoices for property preservation
work orders as instructed in the Policy and Procedures Manual.

(b)
When additional information is required from such CoreLogic Customer's third
party field services vendor, Supplier will use the applicable platform to return
the work order to the vendor along with a request for any necessary additional
information.

(c)
If such work order is not able to be completed per the CoreLogic Customer's
requirements/guidelines, Supplier will escalate back to the applicable CoreLogic
Customer counterpart (i.e., not CoreLogic) as detailed in the Policy and
Procedures Manual.

(d)
Supplier will reprocess exceptions work order in cases where the CoreLogic
Customer provides additional





--------------------------------------------------------------------------------




instructions or directions necessary to complete the work order.
(e)
***, Supplier will perform multiple post production audits (***) per such
CoreLogic Customer's guidelines and requirements.

(f)
Supplier will perform statistical and historical population sampling of
applicable system data to use as a baseline for such audits.

(g)
Supplier will perform such audits and provide verification of work performed and
a summary of all relevant invoice amounts to CoreLogic and the CoreLogic
Customer.

(h)
***, Supplier will perform research activities by leveraging a queue or a series
of reports as set forth in the Policy and Procedure Manual or as ***.

(i)
Supplier will research and review property history in such CoreLogic Customer's
systems and provide results of such research to such CoreLogic Customer.

(j)
***, Supplier will perform the “bad address research” process by using multiple
websites to locate the property and provide the results to the CoreLogic
Customer.

(k)
***, Supplier will leverage such CoreLogic Customer's systems to perform
additional research activities.

(l)
***, Supplier will compile management reports for such CoreLogic Customer by
reconciling and formatting applicable data points and creating appropriate ad
hoc reports.

(m)
Supplier will email such reports to such CoreLogic Customer upon creation.

5.
SOLUTIONS EXPRESS (SOLEX)

5.1
Overview

(a)
The “Solutions Express (SolEx)” Core Function is a project-based activity such
as confirming physical documentation and matching system loan details. There
will be minimal interactions with CoreLogic Customers unless there is a new
project set up, in which case the applicable CoreLogic Personnel would reach out
to the applicable CoreLogic U.S. business manager.

(b)
SOLEX provides CoreLogic Customers with high speed data keying functionality
that provides highly accurate and rapid ability to input large volumes of data
from documents or other media into CoreLogic Customer systems or to otherwise
enable CoreLogic Customers to audit large quantities of data in a triple key
compare environment.

5.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function.

(a)
Proprietary CoreLogic blind triple smart keying application, Proprietary
CoreLogic applications, and 3rd party applications

5.3
Customized Data Keying.

(a)
Supplier will key data from mortgage related documents from systemic sources
that will be provided to Supplier from a third party application or other file
mediums as set forth in the Policy and Procedures Manual.

5.4
Auditing and Quality Control.

Supplier will use the applicable blind triple smart keying technology to perform
quality control checks on data and documents as set forth in the Policy and
Procedures Manual.
(a)
***, Supplier will perform quality control audits on data from documents or data
received systemically





--------------------------------------------------------------------------------




as set forth in the Policy and Procedures Manual.
(b)
Supplier will facilitate such audits via a comparison of various data points and
sources for accuracy and completeness.

(c)
Supplier will customize applicable software tools and features in order to
perform CoreLogic Customer audit requests that require such customization upon
request by CoreLogic.

5.5
Customize Application Development.

***, Supplier will provide such CoreLogic Customer with customized application
development services based on such CoreLogic Customer's requirements.
(a)
Supplier will gather such CoreLogic Customer's business requirements related to
the applicable specific initiatives and special projects.

(b)
Supplier will design and architect appropriate solutions to meet such CoreLogic
Customer's project requirements.

6.
FORECLOSURE PROCESSING

6.1
Overview

(a)
The “foreclosure processing” Core Function requires that Supplier provide a
dedicated team to support the platform dedicated to large banks. Processors will
have a deep understanding of the foreclosure process as well as an understanding
of various state regulations. Interactions with CoreLogic Customers are largely
email based.

6.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function.

(a)
Internal CoreLogic Systems. Application Tool, Vendorscape, FileNet, DRI, Cognos
Newtrack, Mainframe

(b)
Third Party Systems. Attorney CoreLogic Customer Systems.

6.3
Foreclosure Referrals.

(a)
Upon receipt of a foreclosure referral, Supplier will analyze the defaulted loan
in accordance with applicable CoreLogic Customer instructions and the Policy and
Procedures Manual in order for the account to be referred to the most
appropriate attorney. Supplier will refer such loan to the applicable attorney
based on instructions provided by CoreLogic Customers and applicable matrix
rules (e.g., loan type or investor). This will also include the process of
multiple loans being referred.

(b)
In instances where such loan does not qualify for referral, Supplier will be
required to update status and notate the loan to notify the client of
ineligibility for initiating the referral based on the CoreLogic Customer's
defined method (e.g., VendorScape, Newtrack, manual).

6.4
MERS Exception.

(a)
Supplier will be required to access CoreLogic Client systems to pull and verify
legal documents (e.g., recorded mortgage) to be used to draft assignments or
other applicable legal documents.

(b)
Upon receipt of necessary information to initiate the MERS process, Supplier
will update the DRI with information as to whether an assignment is or is not
required.

6.5
Referral Documents.

(a)
Supplier will procure required documents such as the MTG, NOTE, TPL and demand
(from the applicable





--------------------------------------------------------------------------------




CoreLogic Customer system or 3rd party system), submit or upload the appropriate
documents to the attorney as set forth in the Policy and Procedures Manual
(which attorney was selected based on CoreLogic Customer defined technology)
(b)
Supplier will notate the CoreLogic Customer system with such uploaded documented
list

6.6
Document Preparation.

(a)
Supplier will use VendorScape to prepare and edit legal documents with
appropriate information as set forth in the Policy and Procedures Manual and as
defined by the CoreLogic Customer which may include signors name, state, and
country.

(b)
Supplier will update information on MERS items such as borrower name, marital
status, legal description, parcel number, and recording information. Supplier
will send the updated information to CoreLogic.

(c)
Supplier will notate the applicable CoreLogic Customer system with appropriate
status as set forth in the Policy and Procedures Manual.

6.7
Regulatory Document Management (Or other such Federal Program)

(a)
Supplier will access the loan number in client system, verifying the required
HAMP certificate is in the notes section of the system.

(b)
Supplier will save and upload to Vendorscape and complete the client system
checklist in instances where notes are found.

6.8
File Chase.

(a)
Supplier will verify property and borrower information for network accounts
before the file gets referred to the pre-Foreclosure or EA team.

(b)
Supplier will access available documents such as MTG, NOTE, HUD, TPL before
uploading into the system.

(c)
Supplier will verify the address of the borrower based on property information,
recorded date, and original amount in the DRI application.

(d)
Once Supplier verifies and corrects (if necessary) such information, Supplier
will convert such information into PDF and transmit such PDF to the CoreLogic
Customer server applications.

(e)
Supplier will upload such PDF documents from the CoreLogic Customer server to
VendorScape for the accounts which have already been referred.

6.9
Broker Price Opinion Request.

(a)
Supplier will pull the workflow list from Cognos and attain the broker price
opinion based on the state as directed in the Policy and Procedure Manual.

(b)
Supplier will order the broker price opinion for the Freddie Mac loans which are
in “referred” status.

(c)
Supplier will forward such broker price opinion results on the valuation of the
applicable property to the appropriate attorney so that such attorney can
continue the foreclosure proceedings.

7.
BANK AND OTHER CLAIMS

7.1
Overview

(a)
The “bank and other claims” Core Function requires processing of mortgage
insurance claims with specific activities including a mix of data keying as well
as analysis. This process has a high *** to reach ***,





--------------------------------------------------------------------------------




requiring Supplier Personnel with a research background, mathematical and
logical reasoning skills. Activities are largely email/workflow based with
minimal CoreLogic Customer interactions via voice.
7.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function.

(a)
CoreLogic Customer servicing System, FANCO+, CMAX, FHA Connection, FNMA, Freddie
Mac site, Fannie Mae site, MI site, VALERIE and third party vendor websites
(e.g. Insurance, Property Preservation, attorney), DRI, Filenet

7.3
FHA Claims.

(a)
Packaging and Claim Preparation

(i)
Once Supplier receives notification of a claim being entered in the CoreLogic
Workflow System, Supplier will gather any relevant documentation and combine
into a single package for processing as set forth in the Policy and Procedures
Manual, which entails the following:

1.
Use the applicable workflow tool to prioritize the claims (automatically and
manually) using criteria such as due dates, dollar amounts, or specific
CoreLogic Customer needs.

2.
Access the applicable CoreLogic Customer servicing system to determine escrow
and corporate advance balances and itemization (e.g., escrow or corporate) to be
utilized during claim processing.

3.
Access the CoreLogic Customer imaging systems to retrieve supporting
documentation when available. Note any exceptions and reroute as appropriate.

4.
Follow up with appropriate attorney via email or applicable system to obtain the
final invoice.

5.
Update system templates in the CoreLogic Customer servicing system or CoreLogic
system, as appropriate, with critical dates and business rules as required per
client or regulatory guidelines.

(b)
Complete claim in appropriate system

(i)
Supplier will then input such claim into the applicable CoreLogic Customer
System, CoreLogic (CMAX), DRI or investor system to initiate the claims process.

(ii)
In accordance with the Policy and Procedures Manual and CoreLogic Customer
instructions, Supplier will reference the appropriate documents to calculate
applicable claimable amounts (which amounts may vary by state, county, or other
unique parameters and monetary thresholds). Supplier will reference applicable
CoreLogic Customer and regulatory stipulations to facilitate this process.

(iii)
Supplier will update system templates in CoreLogic Customer servicing system or
CoreLogic system, as applicable, with critical dates and business rules as
required per client or regulatory guidelines.

(c)
Quality control review

(i)
Supplier will then complete systematic and manual quality reviews to ensure such
claim meets applicable insurer and investor guidelines and regulations.

(ii)
Such quality control review entails confirming that the appropriate items were
claimed against applicable agency guidelines and thresholds.

(iii)
Supplier will be required to update system templates in client servicing system
or CoreLogic system with critical dates and business rules as required by client
or regulatory guidelines.

(d)
Submit Claims





--------------------------------------------------------------------------------




(i)
Once Supplier successfully completes such quality review process, Supplier will
submit such claim in the appropriate system for payment within CoreLogic
Customer and applicable regulatory timeframes.

(ii)
Supplier will update system templates as they come in via workflow tools in
CoreLogic Customer servicing system or CoreLogic system with critical dates and
business rules as required by client or regulatory guidelines.

(e)
Funds Follow Up Process

(i)
After submitting such claim for payment as described above, Supplier will verify
that the CoreLogic Customer has received claims proceeds or a notice of a
suspension or partial payment or denial(the “Funds Follow Up Process”).

(ii)
Supplier will research reasons for a rejected claim expense line item. If
Supplier reasonably determines that such claim is valid and appropriate to
escalate to an exception status as detailed in the Policy and Procedures Manual,
Supplier will resubmit such claim.

(iii)
Supplier will verify and update applicable payment information for such claim in
Fanco+ and applicable CoreLogic Customer systems on a daily basis.

(iv)
Supplier will update system templates as they come in via workflow tools in
CoreLogic Customer servicing system or CoreLogic system with critical dates and
business rules as required by client or regulatory guidelines.

(f)
Quality Assurance Review and Responses

(i)
Supplier will review and provide responses to audit or error findings based on
CoreLogic or CoreLogic Customer quality control parameters.

7.4
VA Claims. Supplier will perform the following as *** and in accordance with the
Policy and Procedures Manual:

(a)
Packaging and Claim Preparation

(i)
Upon receipt of notice of a new claim, Supplier will gather relevant
documentation and combine into a single package for processing, as detailed in
the Policy and Procedures Manual or as otherwise ***, including the following:

(ii)
Use the workflow tool to prioritize the claims (systematically and manually)
which need to be addressed and prioritized based on due dates, dollar amounts,
or specific CoreLogic Customer needs.

(iii)
Access the applicable CoreLogic Customer servicing system to determine escrow
and corporate advance balances and itemization (e.g., escrow or corporate) to be
utilized during claim processing.

(iv)
Access the applicable CoreLogic Customer imaging systems to retrieve relevant
supporting documentation when available. Supplier will note any exceptions and
reroute as appropriate.

(v)
Follow up with applicable attorney (via email or through applicable CoreLogic
Customer system) to obtain final invoice.

(vi)
Supplier will update system templates in CoreLogic Customer servicing system or
CoreLogic system with critical dates and business rules as required such
CoreLogic Customer or regulatory guidelines.

(b)
Complete claim in appropriate system

(i)
Supplier will input such claim into the applicable CoreLogic Customer, CoreLogic
(CMAX), or investor system to initiate the claims process.

(ii)
In accordance with the Policy and Procedures Manual and CoreLogic Customer
instructions, Supplier





--------------------------------------------------------------------------------




will reference the documents to calculate the various claimable amounts that
vary by state, county, or other unique parameters and monetary thresholds.
Supplier will reference and comply with applicable CoreLogic Customer and
regulatory stipulations to facilitate this process.
(iii)
Supplier will update system templates in CoreLogic Customer servicing system or
CoreLogic system with critical dates and business rules as required such
CoreLogic Customer or applicable regulatory guidelines.

(c)
Quality control review

(i)
Supplier will complete systematic and manual quality control reviews to ensure
such claim meets applicable insurer and investor guidelines and regulations.

(ii)
Such quality control reviews entail confirming that the appropriate items as set
forth in the Policy and Procedures Manual were claimed against applicable agency
guidelines and thresholds.

(iii)
Supplier will update system templates in the applicable CoreLogic Customer
servicing system or CoreLogic system with critical dates and business rules as
required by such CoreLogic Customer or regulatory guidelines

(d)
Submit Claims

(i)
Once Supplier successfully completes the quality control review, Supplier will
submit such claim in the appropriate system as set forth in the Policy and
Procedures Manual within CoreLogic Customer and regulatory timeframes.

(ii)
Supplier will update system templates in CoreLogic servicing system or CoreLogic
system with critical dates and business rules as required by such CoreLogic
Customer or regulatory guidelines

(e)
Funds Follow Up Process

(i)
After submitting such claim for payment as described above, Supplier will verify
that the CoreLogic Customer has received claims proceeds or a notice of a
suspension, partial payment or denial (the “Funds Follow Up Process”).

(ii)
Supplier will research reasons for a rejected claim expense line item. If
Supplier reasonably determines that such claim is valid and appropriate to
escalate to an exception status as detailed in the Policy and Procedure Manual,
Supplier will resubmit such claim.

(iii)
Supplier will verify and update applicable payment information for such claim in
Fanco+ and applicable CoreLogic Customer systems on a daily basis.

(iv)
Supplier will update system templates as they come in via workflow tools in
CoreLogic Customer servicing system or CoreLogic system with critical dates and
business rules as required by client or regulatory guidelines.

(f)
Quality Assurance Review and Response

(i)
Supplier will review and provide responses to audit or error findings based on
CoreLogic or CoreLogic Customer quality control parameters.

7.5
Fannie Mae Investor Billings.

(a)
Packaging and Claim Preparation

(i)
Upon receipt of notice of a new claim, Supplier will gather relevant
documentation and combine into a single package for processing as detailed in
the Policy and Procedure Manual or as otherwise ***, including the following:

(ii)
Use the applicable workflow tool to prioritize the claims (systematically and
manually) which need





--------------------------------------------------------------------------------




to be addressed and prioritized based on due dates, dollar amounts, or specific
CoreLogic Customer needs.
(iii)
Access the applicable CoreLogic Customer servicing system to determine escrow
and corporate advance balances and itemization (e.g., escrow or corporate) to be
utilized in claim processing.

(iv)
Access the applicable CoreLogic Customer imaging systems to retrieve relevant
supporting documentation when available. Supplier will note any exceptions and
reroute as appropriate.

(v)
Follow up with appropriate attorney via email or applicable system to obtain the
final invoices for attorney fees

(vi)
Supplier will update system templates as they come in via workflow tools in
CoreLogic Customer servicing system or CoreLogic system with critical dates and
business rules as required by client or regulatory guidelines.

(b)
Complete claim in appropriate system

(i)
Supplier will input such claim into the applicable CoreLogic Customer, CoreLogic
(CMAX), or investor system to initiate the claims process.

(ii)
In accordance with the Policy and Procedures Manual and CoreLogic Customer
instructions, Supplier will reference the documents to calculate the various
claimable amounts that vary by state, county, or other unique parameters and
monetary thresholds. The supplier will also be required to reference various
client and regulatory stipulations to facilitate this process.

(iii)
Supplier will update system templates in CoreLogic Customer servicing system or
CoreLogic system with critical dates and business rules as required per client
or regulatory guidelines

(c)
Quality control review

(i)
Supplier will complete systematic and manual quality control reviews to ensure
such claim meets applicable insurer and investor guidelines and regulations.

(ii)
Such quality control reviews entail confirming that the appropriate items were
claimed against applicable agency guidelines and thresholds.

(iii)
Supplier will update system templates in the applicable CoreLogic Customer
servicing system or CoreLogic system with critical dates and business rules as
required by such CoreLogic Customer or regulatory guidelines

(d)
Submit Claims

(i)
Once Supplier successfully completes the quality control review, Supplier will
submit such claim in the appropriate system within CoreLogic Customer and
regulatory timeframes.

(ii)
Supplier will update system templates in the applicable CoreLogic Customer
servicing system or CoreLogic system with critical dates and business rules as
required by such CoreLogic Customer or regulatory guidelines

(e)
Funds Follow Up Process

(i)
After submitting such claim for payment as described above, Supplier will verify
that the CoreLogic Customer has received claims proceeds or a notice of a
suspension, partial payment or denial.

(ii)
Supplier will research reasons for a rejected claim expense line item. If
Supplier reasonably determines that such claim is valid and appropriate to
escalate to an exception status as detailed in the Policy and Procedure Manual,
Supplier will resubmit such claim.

(iii)
Supplier will verify and update applicable payment information for such claim in
Fanco+ and





--------------------------------------------------------------------------------




applicable CoreLogic Customer systems on a daily basis.
(iv)
Supplier will update system templates in client servicing system or CoreLogic
system with critical dates and business rules as required by such CoreLogic
Customer or regulatory guidelines

(f)
Quality Assurance Review and Response

(i)
Supplier will review and provide responses to audit or error findings based on
CoreLogic or CoreLogic Customer quality control parameters.

7.6
Freddie Mac Investor Billings.

(a)
Packaging and Claim Preparation

(i)
Upon receipt of notice of a new claim, Supplier will gather relevant
documentation and combine into a single package as detailed in the Policy and
Procedure Manual or as otherwise *** for processing, including the following:

(ii)
Use the applicable workflow tool to prioritize the claims (systematically and
manually) which need to be addressed and prioritized based on due dates, dollar
amounts, or specific Customer needs.

(iii)
Access the applicable CoreLogic Customer servicing system to determine escrow
and corporate advance balances and itemization (e.g., escrow or corporate) to be
utilized in claim processing.

(iv)
Access the applicable CoreLogic Customer imaging systems to retrieve relevant
supporting documentation when available. Supplier will note any exceptions and
reroute as appropriate.

(v)
Follow up with appropriate attorney via email or applicable system to obtain the
final invoice

(vi)
Update system templates in the applicable CoreLogic Customer system or CoreLogic
system with critical dates and business rules as required by such CoreLogic
Customer or regulatory guidelines.

(b)
Complete claim in appropriate system

(i)
Supplier will input such claim into the applicable CoreLogic Customer, CoreLogic
(CMAX), or investor system to initiate the claims process.

(ii)
In accordance with the Policy and Procedures Manual and CoreLogic Customer
instructions, Supplier will reference the documents to calculate the various
claimable amounts that vary by state, county, or other unique parameters and
monetary thresholds. The supplier will also be required to reference various
CoreLogic Customer and regulatory stipulations to facilitate this process.

(iii)
Supplier will update system templates in the applicable CoreLogic Customer
servicing system or CoreLogic system with critical dates and business rules as
required by such CoreLogic Customer or regulatory guidelines

(c)
Quality control review

(i)
Supplier will complete systematic and manual quality control reviews to ensure
such claim meets applicable insurer and investor guidelines and regulations.

(ii)
Such quality control reviews entail confirming that the appropriate items were
claimed against applicable agency guidelines and thresholds.

(iii)
Supplier will update system templates in the applicable CoreLogic Customer
servicing system or CoreLogic system with critical dates and business rules as
required by such CoreLogic Customer or regulatory guidelines

(d)
Submit Claims





--------------------------------------------------------------------------------




(i)
Once Supplier successfully completes the quality control review, Supplier will
submit such claim in the appropriate system in accordance with CoreLogic
Customer and regulatory timeframes.

(ii)
Supplier will update system templates in CoreLogic Customer servicing system or
CoreLogic system with critical dates and business rules as required by CoreLogic
Customer or regulatory guidelines

(e)
Funds Follow Up Process

(i)
After submitting such claim for payment as described above, Supplier will verify
that the CoreLogic Customer has received claims proceeds or a notice of a
suspension or partial payment or denial.

(ii)
Supplier will research reasons for a rejected claim expense line item. If
Supplier reasonably determines that such claim is valid and appropriate to
escalate to an exception status as detailed in the Policy and Procedure Manual,
Supplier will resubmit such claim.

(iii)
Supplier will verify and update applicable payment information for such claim in
Fanco+ and applicable CoreLogic Customer systems on a daily basis.

(iv)
Supplier will update system templates in CoreLogic Customer servicing system or
CoreLogic system with critical dates and business rules as required by such
CoreLogic Customer or regulatory guidelines

(f)
Quality Assurance Review and Response

(i)
Supplier will review and provide responses to audit or error findings based on
CoreLogic or client quality control parameters.

7.7
Private Investor Billings.

(a)
Packaging and Claim Preparation

(i)
Upon receipt of notice of a new claim, Supplier will gather relevant
documentation and combine into a single package for processing, as detailed in
the Policy and Procedure Manual including the following:

1.
Use the workflow tool to prioritize the claims (systematically and manually)
which need to be addressed and prioritized based on due dates, dollar amounts,
or specific Customer needs

2.
Access the applicable CoreLogic Customer servicing system to determine escrow
and corporate advance balances and itemization (e.g., escrow or corporate) to be
utilized in claim processing.

3.
Access the applicable CoreLogic Customer imaging systems to retrieve relevant
supporting documentation when available. Supplier will note any exceptions and
reroute as appropriate.

(b)
Complete claim in appropriate system

(i)
Supplier will input such claim into the applicable CoreLogic Customer,
CoreLogic, or investor system to initiate the claims process.

(ii)
Supplier will reference the documents to calculate the various claimable amounts
that vary by state, county, or other unique parameters and monetary thresholds.
The supplier will also be required to reference various client and regulatory
stipulations to facilitate this process.

(iii)
Supplier will update system templates in CoreLogic Customer servicing system or
CoreLogic system with critical dates and business rules as required per client
or regulatory guidelines

(c)
Quality control review

(i)
Supplier will complete systematic and manual quality control reviews to ensure
such claim meets applicable insurer and investor guidelines and regulations.





--------------------------------------------------------------------------------




(ii)
Such quality control reviews entail confirming that the appropriate items were
claimed against applicable agency guidelines and thresholds.

(iii)
Supplier will update system templates in the applicable CoreLogic Customer
servicing system or CoreLogic system with critical dates and business rules as
required by such CoreLogic Customer or regulatory guidelines

(d)
Submit Claims

(i)
Once Supplier successfully completes the quality control review, Supplier will
submit such claim in the appropriate system in accordance with CoreLogic
Customer and regulatory timeframes.

(ii)
Supplier will update system templates in CoreLogic Customer servicing system or
CoreLogic system with critical dates and business rules as required by such
CoreLogic Customer or regulatory guidelines

(e)
Funds Follow Up Process

(i)
After submitting such claim for payment as described above, Supplier will verify
that the CoreLogic Customer has received claims proceeds or a notice of a
suspension or partial payment or denial.

(ii)
Supplier will research reasons for a rejected claim expense line item. If
Supplier reasonably determines that such claim is valid and appropriate to
escalate to an exception status as detailed in the Policy and Procedure Manual,
Supplier will resubmit such claim.

(iii)
Supplier will verify and update applicable payment information for such claim in
Fanco+ and applicable CoreLogic Customer systems on a daily basis.

(iv)
Supplier will update system templates in the applicable CoreLogic Client
servicing system or CoreLogic system with critical dates and business rules as
required such CoreLogic Customer or regulatory guidelines

(f)
Quality Assurance Review and Response

(i)
Supplier will review and provide responses to audit or error findings based on
CoreLogic or CoreLogic Customer quality control parameters.

7.8
Mortgage Insurance (MI) Claims.

(a)
Packaging and Claim Preparation

(i)
Upon receipt of notice of a new claim, Supplier will gather relevant
documentation and combine into a single package for processing as detailed in
the Policy and Procedure Manual or as otherwise ***, including the following:

(ii)
Use the applicable workflow tool to prioritize the claims (systematically and
manually) which need to be addressed and prioritized based on due dates, dollar
amounts, or specific CoreLogic Customer needs

(iii)
Access the applicable CoreLogic Customer servicing system to determine escrow
and corporate advance balances and itemization (e.g., escrow or corporate) to be
utilized in claim processing.

(iv)
Access the applicable CoreLogic Customer imaging systems to retrieve relevant
supporting documentation when available. Supplier will note any exceptions and
reroute as appropriate.

(v)
Follow up with appropriate attorney via email or applicable system to obtain the
final invoice

(vi)
Update system templates in the CoreLogic Customer servicing system or CoreLogic
system with critical dates and business rules as required by CoreLogic Customer
or regulatory guidelines.

(b)
Complete claim in appropriate system





--------------------------------------------------------------------------------




(i)
Supplier will input such claim into the applicable CoreLogic Customer, CoreLogic
(CMAX), or investor system to initiate the claims process.

(ii)
Supplier will reference the documents to calculate the various claimable amounts
that vary by state, county, or other unique parameters and monetary thresholds.
Supplier will also be required to reference applicable CoreLogic Customer and
regulatory stipulations to facilitate this process.

(iii)
Supplier will update system templates in CoreLogic Customer servicing system or
CoreLogic system with critical dates and business rules as required by CoreLogic
Customer or regulatory guidelines

(c)
Quality control review

(i)
Supplier will complete systematic and manual quality control reviews to ensure
such claim meets applicable insurer and investor guidelines and regulations.

(ii)
Such quality control reviews entail confirming that the appropriate items were
claimed against applicable agency guidelines and thresholds.

(iii)
Supplier will update system templates in the applicable CoreLogic Customer
servicing system or CoreLogic system with critical dates and business rules as
required by CoreLogic Customer or regulatory guidelines

(iv)
Submit Claims

(v)
Once Supplier successfully completes the quality control review, Supplier will
submit such claim in the appropriate system within CoreLogic Customer and
regulatory timeframes.

(vi)
Supplier will update system templates in CoreLogic Customer servicing system or
CoreLogic system with critical dates and business rules as required by CoreLogic
Customer or regulatory guidelines

(d)
Funds Follow Up Process

(i)
After submitting such claim for payment as described above, Supplier will verify
that the CoreLogic Customer has received claims proceeds or a notice of a
suspension or partial payment or denial.

(ii)
Supplier will research reasons for a rejected claim expense line item. If
Supplier reasonably determines that such claim is valid and appropriate to
escalate to an exception status, as detailed in the Policy and Procedures
Manual, Supplier will resubmit such claim.

(iii)
Supplier will verify and update applicable payment information for such claim in
Fanco+ and applicable CoreLogic Customer systems on a daily basis.

(iv)
Supplier will update system templates in CoreLogic Customer servicing system or
CoreLogic system with critical dates and business rules as required by CoreLogic
Customer or regulatory guidelines

(e)
Quality Assurance Review and Response

(i)
Supplier will review and provide responses to audit or error findings based on
CoreLogic or CoreLogic Customer quality control parameters.

8.
REO OPERATIONS

8.1
Overview

(a)
The “REO operations” Core Function consists of REO asset set-up and order
routing. Activities are largely procedural and rely on email / workflow with
limited CoreLogic Customer interaction.

8.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function.





--------------------------------------------------------------------------------




(a)
AMS, RES. Net, New Referral Inbox, MS Outlook, Equator, 3rd party applications

8.3
Data Entry. Supplier will perform the following as *** and in accordance with
the Policy and Procedures Manual:

(a)
In such instances supplier will perform dual data entry when required across
processes to keep CoreLogic Customer defined systems and CoreLogic systems in
sync.

(b)
In such instances, Supplier will perform eviction dual system entry (Aurora and
Aurora EC clients only)

8.4
HTC. Supplier will perform the following in accordance with the Policy and
Procedures Manual or as ***:

(a)
Supplier will facilitate the Home Owners Association (“HOA”) activities by
managing the HOA inbox, determining HOA liability and applicable need of HOA
ledgers, and quality control activities related to the inbox.

(b)
Supplier will manage the title curative/foreclosure deed follow up process by
managing the process of requesting deeds and titles.

(c)
Supplier will manage code violations by executing vacant property registrations,
monitor the code violation inbox, and create property preservation orders.:

8.5
Evictions. Supplier will facilitate the evictions process by managing the
evictions inbox, weekly occupancy process, and property preservation orders.

8.6
Asset Manager Functions. Supplier will facilitate the asset management functions
by creating marketing plans for REO properties, extending closing dates,
performing price list extensions, and performing occupancy checks.

8.7
Asset Specialist Functions. Supplier will facilitate the asset specialist roles
functions by preparing pre marketing forms orders, property preservation orders,
and requesting valuation orders.

(d)
Prepare pre-market forms orders

(e)
Perform pre-market forms follow up

(f)
Produce property preservation orders

(g)
Produce utility forms and follow up on tasks

(h)
Produce mobile home form and note in file property type. Supplier will create
work orders needed for agent invoices when assets are assigned

(i)
Create hazard and vandalism forms

(j)
Create valuation orders

8.8
Vendor Relations Functions. Supplier will facilitate vendor relations by
performing assigning listing agents, obtaining broker price opinions, manage
property preservation vendors, and perform valuations.

8.9
Closing Specialists Functions. Supplier will facilitate closing processes by
providing the following support

(a)
Pre REO Sale Analysis support which involves analyzing the effectiveness of the
REO property sales analysis, completion of market value analysis for each REO
property, and the subsequent market listing analysis for such property.

(i)
Supplier will perform analysis and follow guidelines established by CoreLogic
Customers and investors for the determination of the effectiveness of the sales
process

(ii)
Supplier will complete “market value” analysis for such property





--------------------------------------------------------------------------------




(iii)
Supplier will complete “market listing” analysis for such property

8.10
Listing and Sales support which involves preparing such property to be listed
for sale, requesting information from brokers, make necessary broker
reassignments, facilitate listing extensions, and validate all documentations
for invoices over $1,000.

9.
DEFAULT SUPPORT

9.1
Overview

(b)
The “default support” Core Function will require Supplier to support the iClear
vendor payments system, the Daisy system and eDaisy system with user-ID
provisioning and vendor master data-setup.

9.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function.

(a)
Microsoft Outlook, iClear.

9.3
User ID Provisioning.

(a)
Upon receipt of notice from a CoreLogic Customer of a new relationship with a
new third party vendor, Supplier will perform tasks necessary to initiate and
establish such relationship.

(b)
Supplier will send such vendor a user agreement form that will need to be filled
out and returned by the vendor.

(c)
Supplier will submit, as detailed in the Policy and Procedures Manual, the
applicable agreement forms, W-9 forms, and any other tax information necessary
establish such new vendor as a service provider for invoicing purposes.

(d)
Supplier will verify the details of such information and perform due diligence.

(e)
Once Supplier verifies such information, Supplier will conduct a master data set
up for such third party vendor in the iClear invoicing system.

(f)
If Supplier is unable to complete any of the tasks, supplier will escalate
accordingly

10.
FIRST AMERICAN SECONDARY LIEN OUTSOURCING “FASLO”

10.1
Overview

(a)
The “FASLO” process starts when the borrower enters the bankruptcy proceedings.
The processing team tracks default on the first or secondary lien and tracks
bankruptcy at various stages using a variety of subscription based tools and
applications. Supplier Personnel need to be able to navigate legal proceedings
through the bankruptcy process, understand legal terminology and state /federal
requirements. Processing is largely performed in Bangalore

10.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function.

10.3
Ongoing Maintenance: Unless otherwise agreed by the Parties, Supplier will
facilitate ongoing support *** by performing the following activities

(a)
Verification of the borrower's credit report to monitor payments and senior lien
status.

(b)
Assessment of the obtain Sr. Lien Payoff amount

(c)
Provide property ownership reports to the client via attachments in Quandis as
well as a summary report 

(d)
Obtain and verify junior lien legal documents to file a suit





--------------------------------------------------------------------------------




(e)
Upload recovery docs into Quandis application & input borrower's financial
details in Quandis application

(f)
Obtain Foreclosure information received through fax and update in the Quandis
application as appropriate

11.
FIELD SERVICES PROCESSING

11.1
Overview

(a)
The “field services processing” Core Function will require Supplier to support
field services by supporting and tracking maintenance on REO properties;
specifically inspection and preservation, through call center activities such as
call backs and reassignments to service providers. Processing activities rely on
CoreLogic platforms and specific activities include reviewing work-orders to
support billing and tracking progress. Additional activities may require
Supplier to manually verify applicable before and after photographs to assess
progress and compliance of the work done to date. Interactions are largely
email, with some telephone interaction.

11.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function.

(a)
Vendor Plus, Proplink, iClear, PCW, 3rd Party Applications, Fiserve, LPS

11.3
Property Inspection.

(a)
Supplier will perform validation and quality control on property inspection
exceptions that arise based on system check rules due to requests, orders,
results or invoices in the first time vacancy queue as they filter through
various workflow rules.

(b)
Supplier will process the exception out of the queue by performing quality
control on the work order data and processing the result (which progresses it
through the remaining queues as appropriate or returns it to the field services
vendor for additional input).

(c)
During the “inspection return to vendor process”, Supplier will reject the order
and sending notification back to the vendor indicating that the invoice or
results are not complete or adequately justified.

(d)
Supplier team leads/supervisors will make decisions within CoreLogic defined
parameters and thresholds.

(e)
Supplier will send escalations or items that cannot be processed to CoreLogic as
detailed in the Policy and Procedures Manual.

(f)
Supplier will manage rejected address queues in cases where the property is
unable to be located by the field services vendor.

(g)
Supplier will in certain instances escalate the exception back to CoreLogic in
order for additional information to be *** in order to locate the property.

(h)
Supplier will in certain instances access prior information related to the
property in question and leverage information obtained to push the order back to
the field services vendor.

11.4
Special Products

(a)
Supplier will perform validation and quality control on the specialty inspection
productions (i.e. loss draft insurance, property condition report) which entails
performing quality control on photos and work progression through the order
lifecycle.

(b)
Supplier team leads/supervisors will make decisions within CoreLogic defined
parameters and thresholds.

(c)
Supplier will send escalations or items that cannot be processed to CoreLogic,
as detailed in the Policy and Procedures Manual

11.5
Property Preservation/Maintenance.





--------------------------------------------------------------------------------




(a)
Supplier will perform quality control measures on the maintenance results, bids
(estimates) and invoices on all work orders which includes performing quality
control on photos and reviewing form data received from field service vendors.

(b)
Supplier will compare such data and photos between Vendor Plus and PropLink to
ensure all the data fields are identical in both platforms.

(c)
If such data and photos are not identical, Supplier will request that CoreLogic
perform a technical procedure to migrate the data to ensure the match is
identical.

(d)
During the Maintenance Return to Vendor process, Supplier will reject such work
order and send notification back to the vendor indicating that the invoice,
estimate, or results are not complete or adequately justified (the “Maintenance
Return to Vendor Process”) as detailed in the Policy and Procedures Manual.
Supplier team leads/supervisors will make decisions within CoreLogic defined
parameters and thresholds.

(e)
Supplier will perform the maintenance audit process after production lifecycle
is completed on work orders.

(f)
Supplier will facilitate maintenance research updates in instances where the
CoreLogic Customer is disputing work performed and is requesting a credit.
Supplier will investigate and resolve such dispute.

(g)
Supplier will monitor, reply and appropriately escalate emails from third party
field service maintenance vendors via a centralized email box.

11.6
Research.

(a)
Supplier will manage the iClear invoice exception process, including performing
the following:

(i)
Validate that the applicable invoice amount and quantity provided in iClear is
compliant with the invoice information provided in Proplink.

(ii)
Update the item code in instances where a line item description is not compliant
with the corresponding item description in Proplink.

(iii)
Manage the iClear invoice batch file.

(b)
Supplier will monitor industry updates released by relevant organizations such
as HUD, Fannie Mae, Freddie Mac and other local, state or national agencies to
monitor how changes impact the manner in which CoreLogic services properties.
Supplier will notify CoreLogic of and assist with implementation of such
industry updates.

(c)
Upon receipt of notification of CoreLogic Customer bill backs or disputes,
Supplier will manage and resolve such bill backs or disputes by performing
appropriate tasks, such as researching or providing supporting documents and
proof showing validity of resolution as detailed in the Policy and Procedures
Manual.

(d)
Supplier will track, facilitate and assist with CoreLogic Customers' needs to
specifically comply with applicable vacant property registration ordinances as
detailed in the Policy and Procedures Manual.

(e)
Supplier will research multiple municipal code websites or make telephone calls
to locate any proposed or new property registration ordinances.

(f)
Supplier will update applicable vacant property registration spreadsheets with
such new ordinance descriptions and requirements and notify appropriate
CoreLogic Personnel and CoreLogic Customer(s) of such updates.

(g)
Supplier will manage vendor payment disputes by receiving, logging, researching,
and validating each inquiry.





--------------------------------------------------------------------------------




11.7
Post Foreclosure Services.

(a)
Supplier will manage the eviction orders status monitoring and provide status
updates, as appropriate, to CoreLogic.

(b)
Supplier will continuously manage the outstanding eviction queue report to
determine the status of evictions that are assigned to CoreLogic in order to
meet CoreLogic Customer compliance obligations and specified timelines. Supplier
will provide status updates, as appropriate, to CoreLogic.

11.8
Property Preservation Yard Maintenance.

(a)
Supplier will manage the rejected auto grass queue as detailed in the Policy and
Procedures Manual which includes:

(i)
Reject, as appropriate, duplicate grass cut requests using the requested date as
an indicator of when to reject such requests.

(ii)
Review the CoreLogic Customer “for sale” fields and reject any requests to
service a Saxon owned property

(iii)
Review the date field which indicates the most recent grass cut date and reject
if that date is within *** of the new grass cut date.

(iv)
Review the “last occupancy status fields” and reject a grass cut request if a
property was recently reported as occupied.

(b)
Supplier will perform grass quality audits which includes:

(i)
Comparing the applicable work order results data and photos between Vendor Plus
and PropLink to ensure all the data fields are identical in both platforms.

(ii)
If such results are not identical, Supplier will request that CoreLogic perform
a technical enhancement to migrate the data to ensure the match is identical.

(iii)
If the results are identical, Supplier will proceed to the detailed quality
control audit.

(c)
Supplier will perform the detailed quality control audit and check for
supporting photos, bid parameters, and invoices. Supplier will notify CoreLogic
of the results of such audit.

(d)
Supplier will manage the vendor e-mail box once the request for service has been
initiated to answer inquiries on work order instructions and results of work
performed.

(e)
Supplier will review grass estimates in Vendor Plus and PropLink on a daily
basis and review the validity of such estimates by determining whether such
estimate is supported by photos and whether such estimate uses applicable HUD or
investor guidelines as a measurement.

(f)
Supplier will handle vendor payment disputes that arise due to short payments,
late work performed and unnecessary work performed as detailed in the Policy and
Procedures Manual.

11.9
Field Services Call Center.

(a)
Supplier will engage, solicit and procure new vendors to join the CoreLogic
field services network of providers as ***.

(b)
Once a new vendor has been identified by Supplier, Supplier will onboard such
vendor into the CoreLogic network of vendors after verifying insurance coverage
and completing other administrative duties as ***.

(c)
Supplier will execute the property preservation follow up process as detailed in
the Policy and Procedures Manual which entails follow up calls with third party
field services vendors to track the status of existing





--------------------------------------------------------------------------------




work orders and additional ad hoc queries.
(d)
Supplier will execute the property inspection follow up process as detailed in
the Policy and Procedures Manual which entails follow up calls with third party
field services vendors to track the status of existing work orders and
additional ad hoc queries.

(e)
If an work order estimate needs to be reduced or modified, Supplier will
communicate such need for such reduction or modification to the third party
field services vendor.

11.10
Client Support Task Management and Tracking Back Office Field Services
Processing.



(a)
Supplier will manage and conduct the mass cancellation process on behalf of
CoreLogic Customers when a property has exited the delinquent status, is no
longer in foreclosure or there is a service release.

(b)
Supplier will perform the grass follow reconciliation process (in Fiserv and
PropLink) to ensure that work orders pertinent to the applicable grass cut
schedules match between the systems .

(c)
If such work order does not reconcile, Supplier will investigate the reason why
there should or should not be a grass cut in the system. Based on the reasoning,
Supplier will proceed with or cancel such work order depending on where the
discrepancy originated from.

(d)
Supplier will perform the maintenance completion reconciliation (in Fiserv and
PropLink) to ensure that the completion results from PropLink have accurately
and systematically transferred to Fiserve.

(e)
In instances where there is a discrepancy or missing data, Supplier will make
*** and *** as necessary.

(f)
Supplier will *** and update the over allowable (“OA”) estimate reconciliation
and *** the results of such update from PropLink to Fiserve (CoreLogic Customer
system).

(g)
Supplier will open a task in Fiserve so that the work item flows through the
queue.

(h)
Supplier will execute the “first time vacancy” process in instances where the
applicable property is reported vacant by the field services vendor.

(i)
Based on the outcome of such first time vacancy process, Supplier will perform
applicable follow-up steps as required and dictated by the CoreLogic Customer
and applicable regulatory requirements.

(j)
Supplier will access and manage the Customer Inquiry Tracking CIT number (task)
queues which include the following:

(i)
MCR Pre FHA, FTV Conv- Fannie Mae and Freddie Mac, FTV Pre-FHA, Customer Inquiry
Tracking CIT (809M, 810, 950), CIT825, CIT 880 (FKA Cycle Inspection)

(k)
Supplier will assess the results provided in a series of reports (which reports
are listed below). Based on such assessment Supplier will notate the applicable
system, perform new tasks, close open tasks or, as appropriate, create new work
orders.

(l)
Supplier will assess applicable reports which include the following:

(i)
Vacant and Open, High Risk, Client Contact Quque, 9999 Loans, Sales Acquisition
605/606, Code Violations, Utility Invoice, 3rd Party Loans, Pre Sale Verify,
Chicago FTV











--------------------------------------------------------------------------------










CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC.
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-2.5
Valuation (BPO) Services






This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-2.5
Valuation (BPO) Services


1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.5 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the valuation services (the “Valuation (BPO)
Services”) to be performed by Supplier in accordance with the Agreement and the
Supplement.

2.
OVERVIEW OF VALUATION SERVICES

2.1
CoreLogic offers a full range of appraisal and broker price opinions via its
CoreLogic valuation services platforms. Services include both automated and
traditional property valuation solutions, which Supplier will support and manage
from initial request through completion.

2.2
Specifically, when a CoreLogic Customer orders an appraisal or broker price
opinion, CoreLogic's *** system assigns the task to a member of CoreLogic's
network of service providers. Once assigned, Supplier will monitor assignments,
re-assign when/if required, follow up with the service provider to ensure
Supplier meets applicable Service Levels, and review resulting valuations in
accordance with the Uniform Standards of Professional Appraisal Practices
(“USPAP”), CoreLogic quality standards, and all applicable Dodd Frank Act
requirements specifically, but not limited to, the appraiser independence
provision (the “DF Act”). When required, Supplier will follow-up directly with
service providers via email or phone to address and ensure the CoreLogic
Customer's order is filled on time and with a high-quality product.

3.
APPRAISAL MANAGEMENT AND RESEARCH SERVICES

3.1
Process Overview.

(a)
The “appraisal management and research services” Core Function is primarily a
monitoring and management function of appraisal vendors to deliver appraisal
products and services. Services include email and phone interactions to
facilitate and track progress. This process also includes panel management and a
quality control component for product delivery.

3.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function.

(a)
ValueEdge

(b)
Appraisal Order Management (“AOM”)

(c)
Vendor Service Platform (“VSP”)





--------------------------------------------------------------------------------




(d)
Vendor Order Management (“VOM”)

3.3
Other Reference Materials.

(a)
Other applicable CoreLogic policies and procedures (e.g., AMC, Policy and
Procedure Manual and job aids)

3.4
Manage Appraisal Panel Applications (process within Panel Management).

(a)
Supplier will manage the setup of a new appraiser upon receipt of applications,
including performing the following activities:

(i)
Validating whether such new appraiser's license is valid and active per current
Appraisal Sub Committee (“ASC”) guidelines as set forth at www.ASC.gov.

(ii)
Validating whether the appraiser is approved by the U.S. Department of Housing
and Urban Development (“HUD”) for Federal Housing Administration (“FHA”) loans

(b)
Upon such license validation, Supplier will create a shell profile in ValueEdge.
As of the Effective Date, such creation process will require Supplier to perform
the following activities:

(c)
Upon profile creation, Supplier will update such profile with relevant
additional details (which details are provided in the applicable appraiser's
application), including the following:

(i)
Contact information, Billing, tax and insurance information, License details
(i.e., type and expiration), Coverage areas, Panel (default to inactive),
Software / EDI supported, Attachements (application, W-9, E&O, etc.), Client
exclusions

(d)
Before activating such appraiser, Supplier will ensure that such appraiser is
not located on the General Services Administration's (“GSA”) Excluded Parties
List System (“EPLS”), HUD and/or the Office of Foreign Assets Control's (“OFAC”)
SDN exclusion lists by searching for such appraiser on the applicable websites,
including the following:

(i)
https://www.epls.gov/

(ii)
https://www5.hud.gov/ecpcis/main/ECPCIS_List.jsp.

(iii)
Specially Designated Nationals List (“SDN”)

(e)
Supplier will update the notes section of the applicable profile to inform such
appraiser that the profile has been created and application is currently under
review by CoreLogic.

(f)
Supplier will review existing profile notes in such profile, confirm that
required documentation was received (i.e., either via email or fax), set the
status to active, outlines assignments / panel groupings, and notify the
appraiser that it has been approved and activated.

3.5
Maintain Appraisal Panel.

(a)
Supplier will continuously maintain and update applicable appraisal profiles as
per the Policy and Procedure manual, including tracking status of such
appraisers on various CoreLogic Customer exclusion lists and logging service
issues, “strikes” or other relevant notes in appraiser profile.

(b)
Upon request from CoreLogic, Supplier will facilitate and manage CoreLogic
Customer exclusions for specific appraisers as received via the appraiser
management queue or email, and notify such appraiser via email of its removal
and exclusion from providing services to the applicable CoreLogic Customer.

(c)
Upon notice from CoreLogic or a CoreLogic Customer regarding an issue (e.g., a
complaint regarding a specific appraiser or the quality of a specific
appraiser's appraisal) with a staff appraiser, Supplier will escalate such issue
to the appropriate CoreLogic Personnel





--------------------------------------------------------------------------------




(d)
Supplier will review any notes in such appraiser's AOM profile and the
associated order(s) issue and determine the severity of such issue, update
appraiser's profile in ValueEdge to reflect such determination.

(e)
Supplier will call or email such appraiser to inform it of such issue and any
follow-up actions such appraiser must take.

(f)
Supplier will manage unresolved issues and formulate a strike or removal request
(in accordance with the Policy and Procedures Manual, depending on issue
severity), gather supporting details, route request to CoreLogic onshore
appraisal management for review and notify the applicable appraiser that its
status is under review.

(g)
In cases where a removal request is approved by CoreLogic, Supplier will check
status of such appraiser's orders and, once the queue is empty, notify such
appraiser that it will no longer provide services on behalf of CoreLogic to
CoreLogic Customers. If the appraiser has orders in the queue then Supplier will
discontinue working on such orders.

(h)
As per the Policy and Procedure Manual, Supplier will fulfill CoreLogic requests
to remove a “strike” against an appraiser or reinstate an appraiser via email
directly to the CoreLogic onshore appraiser panel management (“APM”) team

(i)
Supplier will monitor the appraiser management supplier inbox and respond to
messages and/or escalate issues to CoreLogic as per the Policy and Procedure
Manual and in accordance with CoreLogic's policies and procedures.

3.6
Assign Orders to Appraisers.

(a)
Upon receipt of a work order that cannot be automatically assigned, Supplier
will manually assign such orders, including doing the following:

(i)
Monitor the unassigned orders queue and assign each order in accordance with the
Policy and Procedure Manuals and the DF Act.

(ii)
As required by CoreLogic policies and procedures, manage potential duplicate
orders by performing additional research to confirm that such order is valid
and, if possible, assign to same appraiser who completed the last valuation for
the applicable property.

(b)
Supplier will review options for appraisers to be assigned such order based on
state and the applicable CoreLogic Customer's requirements for the appraisal.
Supplier will select the optimal appraiser in accordance with the Policy and
Procedures Manual and the DF Act. In instances where an ideal fit is not
available that meets that requirement (e.g., rush, high cost), Supplier will
escalate to team lead to validate fees with the applicable appraisal management
company (“AMC”).

(c)
Upon appraiser selection, Supplier will open the “Assign Order Screen” in the
applicable system, set the selection reasons, input the negotiated fee, and
complete the process to assign order to the selected appraiser.

(d)
In some instances, Supplier will re-assign an order to another appraiser in
accordance with the Policy and Procedures Manual (e.g., such appraiser is
unavailable due to a family emergency or is out of area) by using the same
process above.

3.7
Perform Order Processing and Management.

(a)
Once an order have been assigned to an appraiser, Supplier will confirm such
appraiser has received the order and begun working on the order.

(b)
For manually assigned orders, Supplier will call the appraiser and explain the
expected service level requirements, and due dates. For past due confirmation,
Supplier will work with such appraiser directly to update the status on the
call.

(c)
At the conclusion of such call, Supplier will confirm that order has been
updated in the CoreLogic Workflow





--------------------------------------------------------------------------------




System to reflect outcome of the call (i.e. update the inspection date, the
expected completion date, or simply “confirm” the order) or, if necessary,
Supplier will escalate the order by creating a follow-up action in the CoreLogic
Workflow System on the order by noting the open issue in the follow-up item.
(d)
Once Supplier confirms such order, Supplier will monitor and manage the status
of such orders in their respective queues in accordance with the Policy and
Procedures Manual Key areas to monitor and update include:

(i)
Orders w/out inspection dates: Contact the appraiser via phone (during normal
business hours - based on time zone) and request update.

(ii)
Orders w/out FHA Case Numbers: Monitor to ensure FHA orders have valid case
numbers. If such case number(s) is not available, Supplier will follow up with
the applicable CoreLogic Customer to obtain the case number. .

(iii)
Late Orders: For late orders, as required by CoreLogic policies and procedures,
Supplier will research such order to determine if a due date extension is
needed. If not, Supplier will call and email the appraiser until such appraiser
provides a firm completion date commitment.

(iv)
Upgrade Orders: As required by a CoreLogic Customer, orders may need to upgraded
the product ordered.

(v)
Private Mortgage Insurance “PMI” Orders: Upon borrower prepayment to CoreLogic
onshore, Supplier will process order in accordance with CoreLogic guidelines.

(vi)
Cancelled Orders: Manage cancellation requests directly from CoreLogic Customers
via email and cancel orders.

(vii)
Bulk Orders: Manage and process bulk order requests from CoreLogic Customers via
email.

(e)
Upon order completion, Supplier will manage the process by which appraisers
submit materials to the CoreLogic Workflow System through multiple channels
(e.g., systematically or email). Supplier will confirm the order is updated with
the properly formatted information.

(f)
Supplier will monitor the Outlook “Docs” inbox. When appraisal is received,
Supplier locates the applicable order in the CoreLogic Workflow System, converts
such emailed appraisal to PDF, attaches the PDF to the order, saves the order,
and moves email to “completed docs” folder.

3.8
Respond to CoreLogic Customer Requests and Calls (Client Return) and Appraiser
Requests and Calls.

(a)
Upon an order being completed, Supplier will respond to CoreLogic Customer
requests for a return or correction. Supplier will navigate the “quality issues”
tab within the CoreLogic Workflow System, document the explanation for the
return / correction, select the best option to send notification to the
appraiser and notify such appraiser of the return or correction..

(b)
Supplier will manage and respond, in accordance with the Policy and Procedures
Manual, to CoreLogic Customer inquiries received via the referral inbox.

(c)
Respond (including escalating to or notifying CoreLogic, if appropriate) to
appraiser requests and calls

(d)
Supplier will assist appraisers throughout the process as they perform their
activities and interact with the system. Typical functions Supplier will support
include the following.

(i)
ValueEdge / Talon Login Issues: Provide user ID's and password resets to
appraisers as necessary.

(ii)
Service Area, Fee, Appraisal Types, Certification (FHA, REO), Blackout Dates,
Product Exceptions, Capacity, Certificate Holder Details Master Data Updates: As
requested by an appraiser, locate such appraiser's account in all applicable
(currently, three (3)) systems and update information as requested.





--------------------------------------------------------------------------------




(iii)
Account Status / Order Volume Questions: As requested by an appraiser, review
such appraiser's profile and notes and explain why such appraiser is inactive or
why they are not receiving order volume.

(iv)
Application Status Requests: As requested by an appraiser, locate such
appraiser's application on the shared drive and inform them of the file status.

(v)
Inactivation Requests: As requested by an appraiser, update such appraiser's
status in all applicable systems and document reasons for such request.

(vi)
General Questions: As requested by an appraiser, provide appraisers contact
details for operational questions and panel management escalations.

(vii)
Payment Issues: As requested by appraiser, if such appraiser is missing a 1099
form, request a copy from CoreLogic finance and email such copy to the
appraiser. As requested by an appraiser, if such appraiser is missing payment,
confirm contact details and provide contact information to CoreLogic accounts
payable.

(viii)
Report Submission Issues: Upon receipt of a report submission issue from an
appraiser, forward such request to electronic data interchange “EDI” group for
resolution and send note to such appraiser instructing them to route to EDI team
directly in the future.

(ix)
Reassignment Request: Upon receipt of a reassignment request from an appraiser,
follow-up with such appraiser to understand reason for request and, if valid,
reassign as outlined in the earlier assignment section.

(x)
Undue Influence Request: If call from an appraiser relates to an undue influence
request, escalate to a supervisor who will then escalate such request through
the CoreLogic corporate compliance hotline.

(e)
At the conclusion of all appraiser contacts, Supplier will document the profile
or order in the applicable system(s) with notes around the interaction.

3.9
Quality Control.

(a)
Upon appraiser completion and report submission of orders, Supplier will ensure
that quality review activities are completed by reviewing the appraiser's
submission and proofing for the following types of information:

(i)
Provided correct forms

(ii)
Subject details (e.g., address, description, price) complete

(iii)
Contract details updated with applicable information

(iv)
Neighborhood details complete with relevant information

(v)
Site details updated with relevant information (e.g., square footage, zoning,
improvements)

(vi)
Sales comparison approach is sufficient to determine value per USPAP and
industry (e.g., Fannie Mae and Freddie Mac) guidelines

(vii)
Case specific requirements (e.g., REO, manufactured home, etc.) have been
provided

(viii)
Supplier will, as requested by a CoreLogic Customer, administer the
administrative review, which can be delivered directly to the CoreLogic
Customer.

(b)
Supplier will respond to order failure inquiries received by appraisers via
phone or email, analyze such order and work with the appraiser until such error
is corrected.





--------------------------------------------------------------------------------




(c)
Supplier will regularly and routinely facilitate the call auditing process and
ensure that applicable call processes are managed effectively - which consists
of a reviewing a order/call transcript, assessment of transcript against
CoreLogic performance standards and following-up with the Supplier
representative as needed until any concerns or issues are resolved.

3.10
Corrections.

(a)
Upon delivering the report to the CoreLogic Customer, such CoreLogic Customer
may review and, from time to time, request additional consideration of the
report. Upon receipt of such a request, Supplier will review such request and
the report to determine if such request is appropriate in accordance with the
Policy and Procedures Manual and the DF Act.

(b)
Supplier will work with the applicable appraiser to resolve appropriate requests
in accordance with the Policy and Procedures Manual and the DF Act and deliver
an updated report to the CoreLogic Customer for most CoreLogic Customer
requests. However, instances where customer request pertains to *** will be
forwarded to the onshore US CoreLogic team for resolution.

4.
BROKER PRICE OPINION AND RESEARCH SERVICES

4.1
Process Overview.

(a)
The “broker price opinion and research services” Core Function is primarily a
order monitoring/management function for broker price opinion (“BPO”) appraisers
(i.e., field agents) and includes email and phone interactions to facilitate and
track progress.

(b)
This Core Function also includes panel management and a quality control
component for product delivery.

4.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services associated with this Core Function.

(a)
SourceNet, InContact, Realquest, Trulia, Netronline, and additional internet
websites for agent recruitment and subject information research

4.3
Other Reference Materials

(a)
Assigning and order standard operating procedure “SOP”

(b)
Following up Inbound/Outbound SOP

(c)
Researching Property Information- Research Desk SOP

(d)
Handling orders in QC SOP

(e)
Freddie Tolerance Report Job Aide

(f)
QC Level II Job Aide

4.4
Maintain Panel of Agents

(a)
Supplier will process and recruit new agents *** to fulfill Broker Price Opinion
orders. As part of this process, Supplier will upload field associate documents
(e.g., W-9, field associate agreements, signature uploads), and conduct
recruitment activities in specific areas/zip codes as specified by the Policy
and Procedure manual.

(b)
Supplier will assist in specified audits in accordance with the Policy and
Procedures Manual (e.g., expired license, missing signatures, OFAC, “bad” email
addresses, service area updates).

(c)
Supplier will assist in maintenance of field associate profiles in accordance
with the Policy and Procedures Manual





--------------------------------------------------------------------------------




(d)
Supplier will provide escalations in accordance with CoreLogic policies and
procedures (e.g. appraiser satisfaction issues around fees and other such items)
to CoreLogic Panel Management team in accordance with the Policy and Procedures
Manual.

4.5
Assign Orders to Agents.

(a)
In instances where automatic assignment of an order to agents is not possible
via the appropriate queue Supplier will manually assign such order using the
steps below:

(i)
Supplier will be required to perform manual order assignment for orders that
have moved to the manual queue that could not be assigned through the SourceNet
Auto Delivery system.

(ii)
Supplier will be required to work orders from the “assigning” queue by a “Get
Next Order” function. All telephone conversations with field associates are made
through the CoreLogic calling software (“InContact”). Order assignment is
managed on the ”assigning” screen within SourceNet. Current field associates
that have already been set-up in SourceNet are assigned the orders, or new,
“cold-called” agents are recruited (if no existing FAs are available) by using
relevant internet websites (e.g., Google, Realtor.com, Yahoo), and are then
assigned the orders

(iii)
Supplier will be required to perform additional fee negotiation and/or approval
of additional fees on some orders. The applicable Supplier Personnel that have
CoreLogic's pre-set authority to approve additional fees will do so on an
as-needed basis. The pre set authority provides guidance on %'s of the order
cost and additional information to complete the process.

(iv)
Supplier will escalate Hard to Place (HTP) orders that fail manual assignment to
CoreLogic for CoreLogic Customer notification and approval.

(v)
Supplier Team Leads/Supervisors are required to monitor and direct order
workflow management to meet turnaround time expectations within the Assigning
status.

4.6
Perform Inbound/Outbound Agent Support (Following Up- Inbound/Outbound SOP).

(a)
Supplier will monitor orders as they are assigned by performing the following
steps:

(i)
Supplier will be required to perform inbound/outbound field associate support
for order issue resolution. All telephone conversations with field associates
are made through the CoreLogic calling software (“InContact”).

(ii)
Description of Supplier provided Inbound Support. Supplier will assist field
associates through the inbound phone lines. Order support functions may include
numerous updates (e.g., agent commit date and time, conference calls on interior
orders, order routing to research desk for additional information, order “On
Hold” updates for additional information from the CoreLogic Customer, etc.).

(iii)
Description of Supplier provided Outbound Support. Supplier provides assistance
to field Associates that have requested support through the “Follow Up Queue”
within SourceNet. This also includes proactive outbound phone calls to agents
that have orders coming due or past due to confirm submission date and time.

(iv)
Supplier will escalate difficult or unusual order issues to CoreLogic for
CoreLogic Customer notification and approval regarding the guidance Supplier
will use to resolve such order issues..

(v)
Supplier team leads/supervisors are required to monitor and direct order
workflow management to meet turnaround time expectations within the in-process
status.

4.7
Research for Property Information (Researching Property Information -Research
Desk SOP)

(a)
Supplier will fulfill CoreLogic Customer requests when orders are returned or
requests for corrective action on the product delivered by performing the
following steps:





--------------------------------------------------------------------------------




(i)
Supplier will be required to conduct order research on items that cannot be
resolved by the inbound/outbound teams. These items are routed to the “Research
Queue” within SourceNet. This process typically includes subject address
verification, incomplete subject property information (e.g., GLA, lot size,
bed/bath count, etc.), or difficulty in locating the subject property. Orders
that do not go through the auto delivery system (New Order Status) also require
address verification.

(ii)
Supplier will escalate order research items that it cannot resolve after
following the steps above by placing them “on-hold” for CoreLogic, which will
notify the CoreLogic Customer.

4.8
Perform Quality Control (“QC”) and Deliver Order to CoreLogic Customers
(Handling order in QC SOP)

(a)
Supplier will be required to perform QC on orders that are submitted by the
agent and routed to the “Quality Queue”. Orders route to queues based on
CoreLogic Customer set up, agent status and CompScore™. While performing QC,
Supplier will, in accordance with the Policy and Procedures Manual, communicate
via voice/email with field associates on data elements that are outside of
tolerance (E.g. proximity of comparables are greater than allowed. (*** for
urban, *** for suburban and *** for rural) ;Area (Sq footage) of comparables
vary by more than 100sqft. ;Value of Comparables differ by more than ***%

(b)
In accordance with the Policy and Procedures Manual, Supplier will perform Level
I QC which includes a photo check and a limited field check.

(c)
In accordance with the Policy and Procedures Manual, Supplier will perform Level
II QC which includes basic check of items outside of tolerance

(d)
As notated within the CompScore™. Supplier will, if appropriate, contact the
applicable field associate for additional information by a phone call and e-mail
of a “Quality Issue Notice”. All telephone conversations with field associates
are made through the CoreLogic calling software (“InContact”).

(e)
In accordance with the Policy and Procedures Manual, Supplier will perform Level
III QC - Value Variance which includes all checks within Level II QC along with
research to justify and resolve price variances between a current and prior
order within the last *** months.

(f)
Based on CoreLogic Customer or CoreLogic specific requirements, Supplier will,
if appropriate, escalate orders between QC queues which require additional
review by CoreLogic.

(g)
Supplier will be required to process CoreLogic-specific (e.g., Freddie Mac and
Litton) tolerance reports. Tolerance reports are generated multiple times a day.

(h)
Supplier will be required to process *** reports when QC queue is above
tolerance (i.e., >*** orders in such queue). *** is photo QC and price check
only..

(i)
Supplier team leads/supervisors are required to monitor and direct order
workflow management to meet turnaround time expectations within the quality
statuses.

4.9
Provide AR/AP Services (AP/AR SOPs).

(a)
***, Supplier will manage and perform check request processing, on an ad hoc
basis, for field associate checks that are approved and submitted by CoreLogic
for processing.

(b)
Supplier will be required to manage and perform the month end CoreLogic Customer
invoice review process.

















--------------------------------------------------------------------------------
















MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-2.6
BIS Technology OTS Services








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.













--------------------------------------------------------------------------------






Schedule A-2.6
BIS Technology OTS Services


1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.6 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the business information technology (“BIS”)
technology OTS services (the “BIS Technology OTS Services”) to be performed by
Supplier in accordance with the Agreement and the Supplement.

1.5
Schedules. The following Schedules are hereby incorporated by reference into
this Schedule:

Schedule A-2.6.1        BIS Technology OTS (Valuations) (ITO) Services
Schedule A-2.6.2        BIS Technology OTS (ITO) Services








--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-2.6.1
BIS Technology OTS Valuations (ITO) Services










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-2.6.1
BIS Technology OTS Valuations (ITO) Services


1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.6.1 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the valuations portion of the BIS Technology
OTS Services (the “BIS Technology OTS Valuations (ITO) Services”) to be
performed by Supplier in accordance with the Agreement and the Supplement.

2.
OVERVIEW OF BIS TECHNOLOGY OTS SERVICES

2.1
To support CoreLogic's outsourcing and technology solutions (“OTS”) platform,
Supplier will manage and support several applications and solutions. Although
this is largely a maintenance and support function, Supplier will also manage
and support significant enhancements and/or migrations to new platforms.

3.
BROKER PRICE OPINION TECHNOLOGY

3.1
Process Overview

(a)
The “broker price opinion technology” Core Functions will require Supplier to
manage, maintain and support the SourceNet platform, which is a legacy
application from the SourceOne acquisition. Such management, maintenance and
support of SourceNet will require Supplier to have historical and institutional
knowledge of SourceNet. SourceNet is a field workforce management tool that
relies on Microsoft technology.

3.2
Project Support

(a)
This Core Function will require performing work that comprises of the following
types of activities:

(i)
Developing a business case for a new application

(ii)
Eliciting requirements for a new application from CoreLogic

(iii)
Provide estimates and conduct research on both make and buy decisions

(iv)
If make, developing new code for a new application. If buy, conduct estimation
***

(v)
Deploying a new application, including configuration of the application, data
conversion, user testing/quality assurance, installation and setup

(vi)
Requests for enhancements may result from discretionary business changes
(functional





--------------------------------------------------------------------------------




changes), regulatory changes, or minor technical upgrades, subject to
CoreLogic's internal change management process
(b)
Upon receipt of a project request from CoreLogic, Supplier will conduct and
manage any activities necessary to complete definitions and analysis with
respect to such project and as approved by CoreLogic. Responsibilities include
the following (collectively, the “Projects Definition and Analysis Phase”):

(i)
CoreLogic will define and manage business requirements, conduct a feasibility
analysis and expand on requirements by working with the business, users and
application stakeholders

(ii)
For business requirements that CoreLogic provides to Supplier, Supplier will
translate business requirements into technical requirements and provide such
technical requirements to CoreLogic to review alignment with business
requirements

(iii)
CoreLogic will document project / change requests based on business requirements

(iv)
CoreLogic will receive and analyze project service / change requests

(v)
Upon request by CoreLogic, Supplier will provide estimates on the cost, timeline
and resources required to perform such service/change requests to CoreLogic for
CoreLogic's review

(vi)
CoreLogic will develop and Supplier will provide support in developing a high
level resource plan for budget approval and / or support an estimate that
involves more detailed cost and resource analysis 

(vii)
Upon CoreLogic approval of resource plan, budgets and estimate, Supplier will
identify and schedule applicable resources to staff the project in line with
business requirement

(viii)
CoreLogic will identify integration requirements with other applications 

(ix)
CoreLogic will develop functional specifications 

(x)
CoreLogic will determine security requirements

(xi)
CoreLogic will establish, and Supplier will support, development of architecture
and technical direction

(xii)
CoreLogic will develop initial project plan for the effort 

(xiii)
CoreLogic will create risk management plan  

(xiv)
CoreLogic will define data requirements in accordance with applicable project
documentation

(c)
Upon completion of the Projects Definition and Analysis Phase is complete,
Supplier will conduct and manage any activities necessary to design the project.
Responsibilities include the following (collectively, the “Project Design
Phase”):

(i)
Supplier will participate in high level solutions design that accounts for
business, functional and infrastructure needs as requested by CoreLogic and will
provide to CoreLogic for review and approval

(ii)
Supplier will use information provided by CoreLogic to define development
environment and tools

(iii)
CoreLogic will finalize technical architecture and infrastructure components

(iv)
CoreLogic will design physical and logical database and data structures in
accordance with design specifications





--------------------------------------------------------------------------------




(v)
Supplier will propose design alternatives when Supplier identifies opportunities
for improvement or as requested by CoreLogic and provide to CoreLogic for
finalization and approval

(vi)
Supplier will ensure the design and architecture is compliant with defined
CoreLogic security - Confirmed and compliance policies and provide to CoreLogic
for finalization and approval

(vii)
CoreLogic will define training needs for Supplier resources

(viii)
CoreLogic will define acceptance criteria 

(ix)
CoreLogic will sign-off on, effort and cost estimates provided by Supplier prior
to the Project Development / Acquisition Phase 

(d)
Upon completion of the Project Design Phase, in accordance with the applicable
project design and CoreLogic requirements, Supplier will conduct and manage any
activities required to develop the project, including the following
(collectively, the “Project Development / Acquisition Phase”):

(i)
Supplier will work with CoreLogic to prepare development environment or engage
procurement processes ***

(ii)
Supplier will provide input on development of training material and
documentation

(iii)
Supplier will conduct developer training for CoreLogic and Supplier Personnel

(iv)
Supplier will develop prototypes, if applicable, or identify potential source
products and present to CoreLogic for finalization and approval

(v)
Upon approval from CoreLogic, Supplier will construct and / or acquire
application and system code consistent with business and design requirements 

(vi)
CoreLogic and Supplier will develop physical and logical databases

(vii)
Supplier will develop applicable data interfaces in partnership with CoreLogic

(viii)
Supplier will develop code based on CoreLogic requirements and provide such code
to CoreLogic for review. CoreLogic will complete documentation needed for the
successful deployment, operation, support and ongoing maintenance of the
application. All change requests will be handled through the CoreLogic internal
change management process. 

(ix)
Upon request from CoreLogic, Supplier will perform quality assurance including
peer reviews and code walkthroughs *** Personnel

(e)
Upon completion of the Project Development / Acquisition Phase, in accordance
with the applicable project design and CoreLogic requirements, Supplier will
conduct and manage any activities associated with testing of the proposed
Software or System. Responsibilities include the following (collectively, the
“Projects Testing Phase”):

(i)
Supplier will perform testing using CoreLogic testing approach

(ii)
Upon request from CoreLogic, Supplier will develop and maintain test plans and
test cases and present to CoreLogic for finalization and approval

(iii)
Supplier will perform testing using test environment provided by CoreLogic in
accordance with application requirements mentioned in the functional
specifications

(iv)
Supplier will conduct testing to ensure business requirements and use case flows
are met as mentioned in the functional specifications. Supplier will provide the
effort and resource estimates for conducting all such tests 





--------------------------------------------------------------------------------




(v)
Upon request from CoreLogic, Supplier will prepare unit automation test scripts

(vi)
Supplier will prepare QA automation test scripts based on the estimates provided
by Supplier - Confirmed

(vii)
Supplier will conduct unit test and resolve issues arising from such test as
requested and prioritized by CoreLogic

(viii)
Supplier will conduct system test and resolve issues arising from such test as
requested and prioritized by CoreLogic

(ix)
Supplier will conduct integration test and resolve issues arising from such test
as requested and prioritized by CoreLogic

(x)
Upon request from CoreLogic, Supplier will conduct performance, load and stress
test using environment and data provided by CoreLogic (getting it done from
Global Services Software Support team) and resolve issues arising from such test

(xi)
Supplier will conduct regression test and resolve issues arising from such test
as requested and prioritized by CoreLogic

(xii)
Supplier will engage with third parties for security / vulnerability testing and
will resolve issues arising from such test as requested and prioritized by
CoreLogic - Confirmed

(xiii)
Supplier will conduct user acceptance test once Supplier has completed testing
and has provided results to CoreLogic for review

(xiv)
Supplier will comply with CoreLogic-defined quality assurance process for all
Projects Testing Phase activities, as applicable

(xv)
Supplier will verify compliance with CoreLogic-defined testing specifications
and requirements as mentioned in the test strategy documents  

(xvi)
Supplier will develop and maintain test data, when test data is not available in
production, for all testing conducted during the Projects Testing Phase and
provide such test data to CoreLogic for review

(xvii)
Supplier will record and report test results and present such results to
CoreLogic for review

(xviii)
Supplier will complete all testing documentation during the course of the
Projects Testing Phase, Supplier will monitor and review defects and perform
trend analysis *** in the project plan

(xix)



(f)
Upon completion of the Project Testing Phase, Supplier will manage and conduct
any activities associated with deployment and support of the propose Software or
Systems, including the following (collectively, the “Projects Deployment and
Support Phase”):

(i)
Throughout the Projects Deployment and Support Phase, Supplier will coordinate
change control activities required to deploy application into production per
guidelines provided by CoreLogic

(ii)
Throughout the process, Supplier will perform version control and configuration
management  ***

(iii)
Upon request by CoreLogic, Supplier will coordinate production scheduling to
determine timeline for application deployment guidelines provided by CoreLogic

(iv)
Upon request by CoreLogic, Supplier will perform release management as per the
release





--------------------------------------------------------------------------------




management guidelines provided by CoreLogic
(v)
Supplier will provide post deployment support, including solution stabilization
and perform necessary monitoring and validation activities, as applicable 

(vi)
Supplier will coordinate implementation with the business, including scheduling,
communication, etc., for the project developed by Supplier

3.3
Maintenance / Enhancement Support

1.



(a)
This Core Function will require performing enhancements and maintenance efforts
which may include application changes to support CoreLogic business units,
CoreLogic Customers, and / or vendors. Requests for enhancements may result from
discretionary business changes (e.g., functional changes), regulatory changes,
or minor technical upgrades

(b)
Upon receipt of a request from CoreLogic, Supplier will conduct and manage any
activities associated with maintenance definition and analysis. Responsibilities
include the following (collectively, the “Maintenance Definition and Analysis
Phase”):

(i)
CoreLogic will define and manage business requirements, conduct a feasibility
analysis and expand on requirements by working with the business, users and
application stakeholders  

(ii)
For business requirements that CoreLogic provides to Supplier, Supplier will
translate such business requirements into technical requirements and provide
such technical requirements to CoreLogic to review alignment with such business
requirements. Supplier will revise such technical requirements ***

(iii)
Upon request from CoreLogic, Supplier will document project / change requests
based on such business requirements 

(iv)
CoreLogic will receive and analyze project service / change requests and provide
input to Supplier during CoreLogic's internal change management process

(v)
Upon request by CoreLogic, Supplier will provide estimates on the cost, timeline
and resources required to perform such service/change requests to CoreLogic for
CoreLogic's review

(vi)
Supplier will identify and schedule applicable resources to staff the project
and provide to CoreLogic for approval

(vii)
CoreLogic will identify integration requirements with other applications 

(viii)
CoreLogic will develop functional specifications 

(ix)
CoreLogic will determine security requirements

(x)
Supplier will establish technical requirements in accordance CoreLogic
guidelines

(xi)
Supplier will provide inputs to risk management plan ***

(xii)
Supplier will define data requirements  in accordance with applicable project
documentation and will submit the requirements to CoreLogic for review

(xiii)
Supplier will review patch releases/vendor upgrades for applicability /
necessity with CoreLogic and provide recommendations regarding
implementation and submit such review to CoreLogic for approval

(xiv)
CoreLogic will own maintenance relationship(s) with software vendor(s) and
facilitate





--------------------------------------------------------------------------------




discussions with Supplier
(c)
Upon completion of the Maintenance Definition and Analysis Phase, Supplier will
conduct and manage any tasks associated with developing the maintenance design.
Responsibilities include the following (collectively, the Maintenance Design
Phase”):

(i)
Supplier will create high level solutions design that accounts for business,
functional and infrastructure needs, as requested and directed by CoreLogic

(ii)
Supplier will use information provided by CoreLogic to define development
environment and tools 

(iii)
CoreLogic will define technical architecture and infrastructure changes 

(iv)
Supplier will design physical and logical database and data structures in
accordance with the database design approved by CoreLogic; revise such databases
as requested or directed by CoreLogic

(v)
Supplier will propose design alternatives when Supplier identifies opportunities
for improvement or as requested by CoreLogic and provide to CoreLogic for
finalization and approval; revise such design alternatives as requested or
directed by CoreLogic  

(vi)
Supplier will work with CoreLogic to ensure the design and architecture is
compliant with defined CoreLogic security and compliance policies  - Confirmed
and provide to CoreLogic for finalization and approval

(vii)
Supplier will obtain CoreLogic's approval on application and database design and
architectural decisions and components prior to developing such application,
database and data structures

(viii)
CoreLogic will define training needs 

(ix)
CoreLogic will define acceptance criteria 

(x)
CoreLogic will sign-off on, effort and cost estimates provided by Supplier prior
to the Maintenance Development Phase  

(d)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with the development of such maintenance
project, including the following (collectively, the “Maintenance Development
Phase”):

(i)
Supplier will prepare development environment or engage procurement processes as
requested or directed by CoreLogic

(ii)
Supplier will conduct developer training for CoreLogic Personnel

(iii)
Upon approval from CoreLogic, Supplier will construct and / or acquire
application and system code consistent with business and design requirements

(iv)
Supplier will develop code based on CoreLogic-approved security requirements

(v)
Supplier will develop required physical and logical databases in accordance with
the database design approved by CoreLogic

(vi)
Supplier will develop required data interfaces 

(vii)
Supplier will develop required data conversion routines and security components
to support application in production and as approved by CoreLogic

(viii)
Supplier will complete documentation needed for the successful deployment,
operation,





--------------------------------------------------------------------------------




support and ongoing maintenance of the application
(ix)
Supplier will perform quality assurance including peer reviews and code
walkthroughs *** Personnel

(e)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with testing of such maintenance project.
Responsibilities include the following (collectively, the “Maintenance Testing
Phase”):

(i)
CoreLogic will develop testing approach 

(ii)
Supplier will develop and maintain test plans and test cases and present to
CoreLogic for finalization and approval

(iii)
Supplier will prepare test environment ***

(iv)
Supplier will conduct testing to ensure business requirements and use case flows
are met. Supplier will provide the effort and resource estimates for conducting
all the tests 

(v)
Supplier will prepare automation test scripts

(vi)
Supplier will conduct unit test and resolve issues arising from such test as
requested and prioritized by CoreLogic

(vii)
Supplier will conduct system test and resolve issues arising from such test as
requested and prioritized by CoreLogic

(viii)
Supplier will conduct integration test and resolve issues arising from such test
as requested and prioritized by CoreLogic

(ix)
Supplier will conduct performance, load and stress test (getting it done from
Global Services Software Support team) and resolve issues arising from such test
as requested and prioritized by CoreLogic

(x)
Supplier will conduct regression test and resolve issues arising from such test
as agreed and prioritized by CoreLogic

(xi)
Supplier will support CoreLogic in providing user acceptance test  - Confirmed
once Supplier has submitted the results of all the tests to CoreLogic and
CoreLogic has approved such results

(xii)
Supplier will comply with defined quality assurance process for all Maintenance
Testing Phase activities

(xiii)
Supplier will verify compliance with testing specifications and requirements 

(xiv)
Supplier will develop and maintain test data for all testing conducted during
the Maintenance Testing Phase and provide such test data to CoreLogic for review

(xv)
Supplier will record and report test results and present such results to
CoreLogic for review

(xvi)
Supplier will complete all testing documentation and verify compliance with
testing specifications and requirements once testing is complete

(xvii)
Supplier will correct defects from all test cycles 

(xviii)
During the course of the Maintenance Testing Phase, Supplier will monitor and
review defects; perform trend analysis to improve build, test models and
development efficiencies

(xix)
Supplier will conduct a sufficient amount and combination of testing in a manner
designed to





--------------------------------------------------------------------------------




ensure that business continuity is maintained during the course of transitioning
and when fully implemented in the production environment 
(f)
Upon completion of the Maintenance Testing Phase, Supplier will conduct and
manage any activities associated with deployment and support of such maintenance
project. Responsibilities include the following (collectively, the “Maintenance
Deployment and Support Phase”):

(i)
Throughout the Maintenance Deployment and Support Phase, Supplier will work with
CoreLogic to coordinate change control activities  required to deploy
application into production

(ii)
Throughout the process, Supplier will perform version control and configuration
management  ***

(iii)
CoreLogic will coordinate production scheduling to determine timeline for
application deployment

(iv)
Supplier will perform release management with CoreLogic as per the release
management guidelines provided by CoreLogic

(v)
CoreLogic will provide post deployment support 

(vi)
CoreLogic will load software on the servers and as required

(vii)
Supplier will configure software and components ***

(viii)
Supplier will provide post deployment support 

(ix)
CoreLogic will coordinate implementation with the applicable CoreLogic business,
including scheduling, communication, etc 

(x)
Prior to deployment, Supplier will complete / update project related
documentation including technical documentation

(xi)
CoreLogic will provide release notes for application maintenance / enhancements

3.4
Lights-On Support

(a)
This Core Function will require providing “lights-on support” during the
CoreLogic-defined support window including: analyzing, coding, testing, and
installing bug fixes. This includes the time spent planning and managing bug fix
activities. Supplier will provide support to the business community including
user assistance, systems maintenance and administration (e.g., changes to
information in databases or tables), tracking an application against performance
parameters (response time, available disk, etc), making technical responses, and
end-user training following deployment

(b)
Responsibilities for “lights-on support” include:

(i)
CoreLogic will coordinate with Service desk to facilitate a seamless incident
management process 

(ii)
CoreLogic will diagnose incident, perform root cause analysis 

(iii)
CoreLogic will conduct impact analysis and notify affected functional areas 

(iv)
CoreLogic will develop incident resolution plan 

(v)
CoreLogic will resolve the incidents within service level targets, maintaining
clear accountability

(vi)
CoreLogic will coordinate efforts to ensure reduced business impact of incidents
by timely





--------------------------------------------------------------------------------




resolution 
(vii)
CoreLogic will execute test plans, test scripts, generate, load and refresh test
data, perform unit testing, system testing, integration testing, regression
testing, performance testing, load testing, stress testing and support UAT 

(viii)
CoreLogic will coordinate and perform application tuning 

(ix)
CoreLogic will participate change control activities 

(x)
CoreLogic will perform version control and configuration management 

(xi)
CoreLogic will coordinate production scheduling 

(xii)
CoreLogic will perform release management 

(xiii)
CoreLogic will provide post deployment support 

(xiv)
CoreLogic will update and maintain current version of application documentation
and procedural manuals 

(xv)
CoreLogic will perform scheduled / routine and preventive maintenance for
applications (e.g. patches, security fixes, version updates, load jobs, data
loads and other refresh activities) 

(xvi)
CoreLogic will work with affected IT owners and business users to identify
outage windows and schedule the application of the recommended fixes 

(xvii)
Supplier will (i) test the application or product for correct functionality
after installation of any fixes and (ii) correct any errors for applicable
incidents for fixes installed by Supplier

(xviii)
CoreLogic will implement a continuous process improvement methodology to achieve
quality improvements, which includes: 

1.
CoreLogic will report incidents by business impact and cost 

2.
CoreLogic will continuously perform trend analyses on the volume and nature of
incidents in order to identify areas for improvement; Report on the trends and
improvements 

(xix)
CoreLogic will ensure changes are compliant with defined CoreLogic Security and
Compliance policies 

(xx)
CoreLogic will own support relationship(s) with appropriate software vendor(s)

4.
APPRAISAL TECHNOLOGY

4.1
Process Overview

(a)
The “appraisal technology” Core Function will require Supplier to manage and
support ValueEdge (the appraisal management system). ValueEdge was initially
obtained through an acquisition and then moved onto SourceNet and ultimately
transformed into ValueEdge.

4.2
Project Support

(a)
This Core Function will require performing work that comprises of the following
types of activities:

(i)
Developing a business case for a new application.

(ii)
Eliciting requirements for a new application from CoreLogic





--------------------------------------------------------------------------------




(iii)
Provide estimates and conduct research on both make and buy decisions If make,
developing new code for a new application. If buy, conduct estimation ***

(iv)
Deploying a new application, including configuration of the application, data
conversion, user training and user testing/quality assurance, installation and
setup.

(v)
Requests for enhancements may result from discretionary business changes (e.g.,
functional changes), regulatory changes, or minor technical upgrades

(b)
Upon receipt of a project request from CoreLogic, Supplier will conduct and
manage any activities necessary to complete definitions and analysis with
respect to such project and as approved by CoreLogic. Responsibilities include
the following (collectively, the “Projects Definition and Analysis Phase”):

(i)
CoreLogic will define and manage business requirements, conduct a feasibility
analysis and expand on requirements by working with the business, users and
application stakeholders

(ii)
For business requirements that CoreLogic provides to Supplier, Supplier will
translate business requirements into technical requirements and provide such
technical requirements to CoreLogic to review alignment with business
requirements

(iii)
CoreLogic will document project / change requests based on business requirements

(iv)
CoreLogic will receive and analyze project service / change requests

(v)
Supplier will create estimates on the cost, timeline and resources required to
perform such service/change requests and provide to CoreLogic for review

(vi)
CoreLogic will develop and Supplier will provide support in developing a high
level resource plan for budget approval and / or support an estimate that
involves more detailed cost and resource analysis 

(vii)
Upon CoreLogic development of resource plan, budgets and estimate, Supplier will
identify and schedule applicable resources to staff the project in line with
business requirements

(viii)
CoreLogic will identify integration requirements with other applications 

(ix)
CoreLogic will develop and Supplier will support development of functional
specifications 

(x)
CoreLogic will establish architecture and technical direction 

(xi)
CoreLogic will create risk management plan  

(xii)
CoreLogic will define data requirements in accordance with applicable project
documentation

(c)
Upon completion of the Projects Definition and Analysis Phase is complete,
Supplier will conduct and manage any activities necessary to design the project.
Responsibilities include the following (collectively, the “Project Design
Phase”):

(i)
Supplier will provide input on high level solutions design that accounts for
business, functional and infrastructure needs  

(ii)
Supplier will use information provided by CoreLogic to define development
environment and tools  

(iii)
CoreLogic will finalize technical architecture and infrastructure components 

(iv)
Supplier will work with CoreLogic to design physical and logical database and
data structures in accordance with design specifications approved by CoreLogic





--------------------------------------------------------------------------------




(v)
CoreLogic will ensure the design is compliant with defined CoreLogic security
and compliance policies 

(vi)
CoreLogic will provide approval on design and architectural decisions and
components prior to development 

(vii)
CoreLogic will define training needs for Supplier resources  

(viii)
CoreLogic will define acceptance criteria 

(ix)
CoreLogic will sign-off on, effort and cost estimates provided by Supplier prior
to the Project Development / Acquisition Phase  

(d)
Upon completion of the Project Design Phase, in accordance with the applicable
project design and CoreLogic requirements, Supplier will conduct and manage and
activities required to develop the project, including the following
(collectively, the “Project Development / Acquisition Phase”):

(i)
Supplier will work with CoreLogic to prepare development environment or engage
procurement processes as requested and directed by CoreLogic

(ii)
Supplier will provide input on development of training material and
documentation Supplier will conduct developer training for CoreLogic Personnel

(iii)
Supplier will develop prototypes, if applicable, or identify potential source
products  and present to CoreLogic for finalization and approval

(iv)
Upon approval from CoreLogic, Supplier will construct and / or acquire
application and system code consistent with business and design requirements.
All change requests will be handled through CoreLogic's internal change
management process 

(v)
CoreLogic and Supplier will develop and manage physical and logical databases in
accordance with the database design approved by CoreLogic and provide to
CoreLogic for review

(vi)
Supplier will develop applicable data interfaces as mentioned in the applicable
project plan

(vii)
CoreLogic will develop applicable data conversion routines and security
components to support application in production 

(viii)
Supplier will work with CoreLogic to complete documentation needed for the
successful deployment, operation, support and ongoing maintenance of the
application 

(ix)
Upon request from CoreLogic, Supplier will perform quality assurance including
peer reviews and code walkthroughs *** Personnel

(e)
Upon completion of the Project Development / Acquisition Phase, in accordance
with the applicable project design and CoreLogic requirements, Supplier will
conduct and manage any activities associated with testing of the proposed
Software or System. Responsibilities include the following (collectively, the
“Projects Testing Phase”):

(i)
Supplier will perform testing using CoreLogic testing approach

(ii)
CoreLogic will develop and maintain detailed design documents and test plans
(e.g., data and application flows, screen layouts and functionality, integration
points with other systems, security components, use and test cases) 

(iii)
Supplier will perform testing using test environment provided by CoreLogic 

(iv)
Supplier will conduct testing to ensure business requirements and use case flows
are met 

(v)
Supplier will conduct unit test and resolve issues arising from such test





--------------------------------------------------------------------------------




(vi)
Supplier will conduct system test and resolve issues arising from such test

(vii)
Supplier will conduct integration test and resolve issues arising from such test

(viii)
Supplier will conduct performance, load and stress test using environment
provided by CoreLogic (getting it done from Global Services Software Support
team) and resolve issues arising from such test

(ix)
Supplier will conduct regression test and resolve issues arising from such test

(x)
CoreLogic will conduct / support user acceptance test 

(xi)
Supplier will comply with defined quality assurance process for all Projects
Testing Phase activities

(xii)
Supplier will develop and maintain test data, when test data is not available in
production,  for all testing conducted during the Projects Testing Phase and
provide such test data to CoreLogic for review

(xiii)
Supplier will record and report test results and present such results to
CoreLogic for review

(xiv)
Upon request from CoreLogic, Supplier will complete all testing documentation
and verify compliance with testing specifications and requirements once testing
is complete and provide to CoreLogic for review

(xv)
During the course of the Projects Testing Phase, CoreLogic will monitor and
review any defects and perform trend analysis

(f)
 Upon completion of the Project Testing Phase, Supplier will manage and conduct
any activities associated with deployment and support of the propose Software or
Systems. Responsibilities include the following (collectively, the “Projects
Deployment and Support Phase”):

(i)
Throughout the Projects Deployment and Support Phase, CoreLogic will perform
version control and configuration management 

(ii)
Supplier will support CoreLogic with post deployment support (including solution
stabilization, monitoring and validation activities)











--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-2.6.2
BIS Technology OTS (ITO) Services










This document contains proprietary and confidential information of CoreLogic and
Supplier. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.











--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-2.6.2
BIS Technology OTS (ITO) Services


1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.6.2 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the IT portions of the BIS Technology OTS
Services (the “BIS Technology OTS (ITO) Services”) to be performed by Supplier
in accordance with the Agreement and the Supplement.

2.
OVERVIEW OF BIS TECHNOLOGY OTS SERVICES

2.1
To support CoreLogic's outsourcing and technology solutions (“OTS”) platform,
Supplier will manage and support several applications and solutions. Although
this is largely a maintenance and support function, Supplier will also manage
and support significant enhancements and/or migrations to new platforms.

3.
GOS (SOLEX) TECHNOLOGY SOFTWARE SERVICES

3.1
Process Overview

(a)
The “GOS (Solex) technology support” Core Function offers innovative, project
based and customized solutions (people / process / technology) together with
strategy to solve pressing industry needs. This Core Function includes
production support, quality control, new project setup, training and
MIS/reporting. This Core Function will require Supplier to manage and support a
variety of applications and tools: LoanMod / IntelliMod - which helps in the
loan modification process; Idea - which is a data entry tool for BPO team,
Assure Plus, Doc-gen (earlier part of LPS), Intelliprop (a new application under
analysis and development for generating detailed Property report using third
party web services). The Supplier team represents a majority of the headcount in
this group and serves as an extension of the US development team. The is
required to follow Solex defined standards and processes.

3.2
Project Support

(i)
The Core Functions described in Section 3.1 will require Supplier to perform
work comprising of the following types of activities:

(ii)
Developing a business case for a new application.

(iii)
Eliciting requirements for a new application from CoreLogic

(iv)
Provide estimates and conduct research on both make and buy decisions If make,
developing new code for a new application.

(v)
If buy, conduct estimation as ***





--------------------------------------------------------------------------------




(vi)
Deploying a new application, including configuration of the application, data
conversion, user training and user testing/quality assurance, installation and
setup.

(vii)
Requests for enhancements may result from discretionary business changes
(functional changes), regulatory changes, or minor technical upgrades

(a)
Upon receipt of instructions from CoreLogic, Supplier will conduct and manage
any activities necessary to complete definitions and analysis with respect to
such project and as approved by CoreLogic. Responsibilities include the
following (collectively, the “Projects Definition and Analysis Phase”):

(i)
Supplier will translate business requirements into technical requirements using
CoreLogic defined business requirements

(ii)
Supplier will document project / change requests based on business requirements

(iii)
CoreLogic will receive and analyze project service / change requests

(iv)
CoreLogic will review project scope and estimates

(v)
CoreLogic will develop and Supplier will provide support in developing a high
level resource plan for budget approval and / or support an estimate that
involves more detailed cost and resource analysis 

(vi)
Upon approval by CoreLogic, Supplier will identify and schedule resources 

(vii)
Supplier will perform requirements management and feasibility analysis 

(viii)
Supplier will expand requirements by working with application stakeholders 

(ix)
Supplier will identify integration requirements with other applications 

(x)
Supplier will develop functional specifications 

(xi)
CoreLogic will establish and Supplier will support development of architecture
and technical direction 

(xii)
Supplier will develop initial project plan for the effort 

(xiii)
Supplier will perform risk analysis 

(xiv)
Supplier will define data requirements in accordance with project requirements

(b)
Upon completion of the Projects Definition and Analysis Phase is complete,
Supplier will conduct and manage any activities necessary to design the project.
Responsibilities include the following (collectively, the “Project Design
Phase”):

(i)
Supplier will support CoreLogic with creating high level solutions design 

(ii)
CoreLogic and Supplier will define development environment and tools 

(iii)
Supplier will finalize technical architecture and infrastructure components and
provide to CoreLogic for review

(iv)
Supplier will design physical and logical database and data structures 

(v)
Supplier will propose design alternatives 

(vi)
Supplier will ensure the design is compliant with defined CoreLogic Security and
Compliance policies and provide to CoreLogic for review





--------------------------------------------------------------------------------




(vii)
Supplier will obtain approval on design and architectural decisions and
components prior to development 

(viii)
CoreLogic will define training needs for Supplier resources, if required as part
of the project execution

(ix)
CoreLogic will define acceptance criteria 

(x)
CoreLogic will review and provide sign-off on effort and cost estimates 

(c)
Upon completion of the Project Design Phase, in accordance with the applicable
project design and CoreLogic requirements, Supplier will conduct and manage and
activities required to develop the project, including the following
(collectively, the “Project Development / Acquisition Phase”):

(i)
Supplier will prepare development environment or engage Procurement Processes 

(ii)
Supplier will develop training material and documentation 

(iii)
Supplier will conduct developer training 

(iv)
Supplier will develop prototypes, if applicable, or identify potential source
products 

(v)
Supplier will develop and / or acquire application and system code consistent
with business and design requirements 

(vi)
CoreLogic and Supplier will develop physical and logical databases 

(vii)
Supplier will develop applicable data interfaces in partnership with CoreLogic

(viii)
Supplier will develop data conversion routines and security components to
support application in production 

(ix)
Supplier will complete documentation needed for the successful deployment,
operation, support and ongoing maintenance of the application 

(x)
Supplier will perform quality assurance including peer reviews and code
walkthroughs 

(d)
Upon completion of the Project Development / Acquisition Phase, in accordance
with the applicable project design and CoreLogic requirements, Supplier will
conduct and manage any activities associated with testing of the proposed
Software or System. Responsibilities include the following (collectively, the
“Projects Testing Phase”):

(i)
Supplier will develop testing approach in accordance with CoreLogic guidelines

(ii)
Supplier will develop and maintain detailed design documents and test plans
(including but not limited to data and application flows, screen layouts and
functionality, integration points with other systems, security components, use
and test cases) 

(iii)
Supplier will prepare test environment in accordance with CoreLogic guidelines

(iv)
Supplier will conduct testing to ensure business requirements and use case flows
are met 

(v)
Supplier will conduct unit test and resolve issues arising from test

(vi)
Supplier will conduct system test and resolve issues arising from test

(vii)
Supplier will conduct integration test and resolve issues arising from test

(viii)
Supplier will conduct performance, load and stress test using environment and
data provided





--------------------------------------------------------------------------------




by CoreLogic. Supplier will create test data when such data is not available
from production or other environment
(ix)
Supplier will conduct regression test and resolve issues arising from test

(x)
Supplier will support user acceptance test and resolve issues arising from test

(xi)
Supplier will comply with defined quality assurance process 

(xii)
Supplier will verify compliance with testing specifications and requirements 

(xiii)
Supplier will develop and maintain test data 

(xiv)
Supplier will record and report test results 

(xv)
Supplier will complete documentation related to testing 

(xvi)
Supplier will correct defects from all test cycles 

(e)
Upon completion of the Project Testing Phase, Supplier will manage and conduct
any activities associated with deployment and support of the propose Software or
Systems. Responsibilities include the following (collectively, the “Projects
Deployment and Support Phase”):

(i)
Supplier will coordinate change control activities 

(ii)
Supplier will perform version control and configuration management 

(iii)
Supplier will coordinate production scheduling 

(iv)
Supplier will perform release management 

(v)
Supplier will provide post deployment support 

(vi)
Supplier will perform end user training or train-the-trainer as necessary 

(vii)
Supplier will support CoreLogic with end user client implementation , including
scheduling, communication, etc 

(viii)
Supplier will complete / update project related documentation including
technical documentation for operations 

(ix)
Supplier will support solution stabilization and perform necessary monitoring
and validation activities to ensure solution performs as prescribed and expected

3.3
Maintenance / Enhancement Support

(a)
The Core Functions described in Section 5.1 will require Supplier to perform
enhancements and maintenance activities (which activities are further described
below) which may include application changes to support CoreLogic business
units, CoreLogic Customers, and / or vendors. Requests for enhancements may
result from discretionary business changes (e.g., functional changes),
regulatory changes, or minor technical upgrades

(b)
Upon request from CoreLogic, Supplier will conduct and manage any activities
associated with maintenance definition and analysis. Responsibilities include
the following (collectively, the “Maintenance Definition and Analysis Phase”):

(i)
CoreLogic will define business requirements by working with business analysts
(BPO operation managers provide analysis inputs after discussion with US
stakeholders)

(ii)
Supplier will translate business requirements into technical requirements
(including functional





--------------------------------------------------------------------------------




specifications)
(iii)
Supplier will document project / change requests based on business requirements 

(iv)
Supplier will receive and analyze project service / change requests 

(v)
Supplier will review project scope and estimates 

(vi)
 Supplier will perform requirements management and feasibility analysis 

(vii)
Supplier will expand requirements by working with application stakeholders 

(viii)
Supplier will identify integration requirements with other applications 

(ix)
Supplier will develop initial project plan for the effort 

(x)
Supplier will perform risk analysis 

(xi)
Supplier will define data requirements 

(xii)
Supplier will review patch releases/vendor upgrades for applicability /
necessity and provide recommendations regarding implementation 

(xiii)
Supplier will own maintenance relationship(s) with software vendor(s) 

(c)
Upon completion of the Maintenance Definition and Analysis Phase, Supplier will
conduct and manage any tasks associated with developing the maintenance design.
Responsibilities include the following (collectively, the Maintenance Design
Phase”):

(i)
Supplier will create high level solutions design 

(ii)
Supplier will define development environment and tools 

(iii)
Supplier will work with CoreLogic to finalize technical architecture and
infrastructure changes 

(iv)
Supplier will design and maintain physical and logical database and data
structures 

(v)
Supplier will propose design alternatives

(vi)
Supplier will ensure the design is compliant with defined CoreLogic Security and
Compliance policies 

(vii)
Supplier will obtain approval on design and architectural decisions and
components prior to development 

(viii)
CoreLogic will define training needs for Supplier resources if required as part
of the project execution  

(ix)
CoreLogic will define acceptance criteria

(x)
CoreLogic will sign-off on effort and cost estimates 

(d)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with the development of such maintenance
project, including the following (collectively, the “Maintenance Development
Phase”):

(i)
Supplier will prepare development environment 

(ii)
Supplier will develop / update training material and documentation 





--------------------------------------------------------------------------------




(iii)
Supplier will conduct required developer training 

(iv)
Supplier will construct and / or acquire application and system code consistent
with business and design requirements 

(v)
Supplier will develop required physical and logical databases 

(vi)
Supplier will develop required data interfaces 

(vii)
Supplier will develop required data conversion routines and security components
to support application in production

(viii)
Supplier will complete documentation needed for the successful deployment,
operation, support and ongoing maintenance of the application

(ix)
Supplier will perform quality assurance including peer reviews and code
walkthroughs 

(e)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with testing of such maintenance project.
Responsibilities include the following (collectively, the “Maintenance Testing
Phase”):

(i)
Supplier will develop testing approach 

(ii)
Supplier will develop and maintain detailed design documents and test plans
(including but not limited to data and application flows, screen layouts and
functionality, integration points with other systems, security components, use
and test cases)

(iii)
Supplier will prepare test environment 

(iv)
Supplier will conduct testing to ensure business requirements and use case flows
are met 

(v)
Supplier will conduct unit test

(vi)
Supplier will conduct system test 

(vii)
Supplier will conduct integration test 

(viii)
Supplier will conduct performance, load and stress test, in UAT and production
environments provided by CoreLogic )

(ix)
Supplier will conduct regression test 

(x)
Supplier will support user acceptance test 

(xi)
Supplier will comply with defined quality assurance process 

(xii)
Supplier will verify compliance with testing specifications and requirements 

(xiii)
Supplier will develop and maintain test data, when data is not available in
existing environments 

(xiv)
Supplier will record and report test results 

(xv)
Supplier will complete documentation related to testing 

(xvi)
Supplier will correct defects from all test cycles 

(f)
Upon completion of the Maintenance Testing Phase, Supplier will conduct and
manage any activities associated with deployment and support of such maintenance
project. Responsibilities include the following (collectively, the “Maintenance
Deployment and Support Phase”):





--------------------------------------------------------------------------------




(i)
Supplier will coordinate change control activities 

(ii)
Supplier will perform version control and configuration management

(iii)
Supplier will coordinate production scheduling 

(iv)
Supplier will perform release management 

(v)
Supplier will assist CoreLogic with server build out, as applicable to prepare
servers and drivers

(vi)
Supplier will load software in conjunction with CoreLogic

(vii)
Supplier will configure software and components 

(viii)
Supplier will provide post deployment support 

(ix)
CoreLogic will perform end user training or train-the-trainer as necessary 

(x)
Supplier will coordinate implementation with the business, including scheduling,
communication, etc using points of contact provided by CoreLogic

(xi)
Supplier will complete / update project related documentation including
technical documentation for operations 

(xii)
Supplier will support solution stabilization and perform necessary monitoring
and validation activities to ensure solution performs as prescribed and
expected 

(xiii)
Supplier will provide release notes for application maintenance / enhancements

(xiv)
Supplier will provide subcontract management for any additional resources
contracted to work on Maintenance/ Enhancements 

3.4
Lights-On Support

(a)
The Core Functions described in Section 5.1 will require Supplier to provide
“lights-on support” including the following types of activities (which
activities are further described below): Time spent analyzing, coding, testing,
and installing bug fixes. This includes the time spent planning and managing bug
fix activities. In addition, time spent providing support to the business
community including user assistance, systems maintenance and administration
(e.g., changes to information in databases or tables), tracking an application
against performance parameters (response time, available disk, etc), making
technical responses, and end-user training following deployment

(b)
Responsibilities for “lights-on support” include:

(i)
Supplier will coordinate with Service desk to facilitate a seamless incident
management process 

(ii)
Supplier will diagnose incident, perform root cause analysis 

(iii)
Supplier will conduct impact analysis and notify affected functional areas 

(iv)
Supplier will resolve the incidents within service level targets, maintaining
clear accountability 

(v)
Supplier will coordinate efforts to ensure reduced business impact of incidents
by timely resolution 

(vi)
Supplier will execute test plans, test scripts, generate, load and refresh test
data, perform unit testing, system testing, integration testing, regression
testing, performance testing, load testing, stress testing and support UAT 

(vii)
Supplier will coordinate and perform application tuning on an ongoing basis, as
applicable





--------------------------------------------------------------------------------




(viii)
Supplier will coordinate change control activities 

(ix)
Supplier will perform version control and configuration management 

(x)
Supplier will coordinate production scheduling 

(xi)
Supplier will perform release management 

(xii)
Supplier will provide post deployment support 

(xiii)
Supplier will document steps taken to effectively identifying and resolving
incidents 

(xiv)
Supplier will update and maintain current version of application documentation
and procedural manuals 

(xv)
Supplier will update business / end users and close assigned incident tickets 

(xvi)
Supplier will provide on-going support for business and users including
answering user questions 

(xvii)
Supplier will perform scheduled / routine and preventive maintenance for
applications (e.g. patches, security fixes, version updates, load jobs, data
loads and other refresh activities) 

(xviii)
Supplier will support identification of product patches, security fixes or bug
fixes that should be proactively applied to any of the product environments 

(xix)
CoreLogic will work with affected IT owners and business users to identify
outage windows and schedule the application of the recommended fixes 

(xx)
Supplier will test the application or product for correct functionality after
implementation with involvement from CoreLogic SMEs

(xxi)
Supplier will implement a continuous process improvement methodology to achieve
quality improvements, which includes: 

1.
Report incidents by business impact and cost 

2.
Revised / Re-written Help Desk processes / scripts, in close cooperation and
integration with all appropriate Help Desk Service Personnel, to optimize the
End User Experience 

(xxii)
Supplier will ensure changes are compliant with defined CoreLogic Security and
Compliance policies 

(xxiii)
Supplier will monitor application logs to proactively maintain applications 

(xxiv)
Supplier will monitor data integration jobs to ensure no failure with
appropriate problem resolution procedures 

4.
SECONDARY LIEN OUTSOURCING SOFTWARE SUPPORT

4.1
Process Overview

(a)
The “secondary lien outsourcing software support” Core Function will require
Supplier to use the FASLO Platform, (which although sold in 2010, will still
provide support through ***) to support GOS new business in secondary lien area.
The FASLO technology platform is used for sale decisions on properties as well
as transactional part of handling the secondary liens, analytics on behavioral
pattern of the loans. The platform uses .Net, rules engine and mainly involves
maintenance and bug fixes. Activities associated with this Core Function are
further described in this Section 5.





--------------------------------------------------------------------------------




4.2
Project Support

(i)
The Core Functions described in Section 4.1 will require Supplier to perform
work comprising of the following types of activities:

(ii)
Developing a business case for a new application.

(iii)
Eliciting requirements for a new application from CoreLogic

(iv)
Provide estimates and conduct research on both make and buy decisions If make,
developing new code for a new application.

(v)
If buy, conduct estimation as ***

(vi)
Deploying a new application, including configuration of the application, data
conversion, user training and user testing/quality assurance, installation and
setup.

(vii)
Requests for enhancements may result from discretionary business changes
(functional changes), regulatory changes, or minor technical upgrades

(b)
Upon receipt of a project proposal from CoreLogic, Supplier will conduct and
manage any activities necessary to complete definitions and analysis with
respect to such project and as approved by CoreLogic. Responsibilities include
the following (collectively, the “Projects Definition and Analysis Phase”):

(i)
Supplier will translate business requirements into technical requirements using
CoreLogic defined business requirements

(ii)
Supplier will document project / change requests based on business requirements

(iii)
CoreLogic will receive and analyze project service / change requests

(iv)
CoreLogic will review project scope and estimates

(v)
CoreLogic will develop and Supplier will provide support in developing a high
level resource plan for budget approval and / or support an estimate that
involves more detailed cost and resource analysis 

(vi)
Upon approval by CoreLogic, Supplier will identify and schedule resources 

(vii)
Supplier will perform requirements management and feasibility analysis 

(viii)
Supplier will expand requirements by working with application stakeholders 

(ix)
Supplier will identify integration requirements with other applications 

(x)
Supplier will develop functional specifications 

(xi)
CoreLogic will establish and Supplier will support development of architecture
and technical direction 

(xii)
Supplier will develop initial project plan for the effort 

(xiii)
Supplier will perform risk analysis 

(xiv)
Supplier will define data requirements in accordance with project requirements

(c)
Upon completion of the Projects Definition and Analysis Phase is complete,
Supplier will conduct and manage any activities necessary to design the project.
Responsibilities include the following





--------------------------------------------------------------------------------




(collectively, the “Project Design Phase”):
(i)
CoreLogic will create high level solutions design 

(ii)
CoreLogic and Supplier will define development environment and tools 

(iii)
Supplier will finalize technical architecture and infrastructure components and
provide to CoreLogic for review

(iv)
Supplier will design physical and logical database and data structures 

(v)
Supplier will propose design alternatives 

(vi)
Supplier will ensure the design is compliant with defined CoreLogic Security and
Compliance policies and provide to CoreLogic for review

(vii)
Supplier will obtain approval on design and architectural decisions and
components prior to development 

(viii)
CoreLogic will define training needs for Supplier resources

(ix)
CoreLogic will define acceptance criteria 

(x)
CoreLogic will sign-off on effort and cost estimates 

(d)
Upon completion of the Project Design Phase, in accordance with the applicable
project design and CoreLogic requirements, Supplier will conduct and manage and
activities required to develop the project, including the following
(collectively, the “Project Development / Acquisition Phase”):

(i)
Supplier will prepare development environment 

(ii)
Supplier will develop training material and documentation 

(iii)
Supplier will conduct developer training 

(iv)
Supplier will develop prototypes, if applicable, or identify potential source
products 

(v)
Supplier will develop and / or acquire application and system code consistent
with business and design requirements 

(vi)
CoreLogic and Supplier will develop physical and logical databases 

(vii)
Supplier will develop applicable data interfaces in partnership with CoreLogic

(viii)
Supplier will develop data conversion routines and security components to
support application in production 

(ix)
Supplier will complete documentation needed for the successful deployment,
operation, support and ongoing maintenance of the application 

(x)
Supplier will perform quality assurance including peer reviews and code
walkthroughs 

(e)
Upon completion of the Project Development / Acquisition Phase, in accordance
with the applicable project design and CoreLogic requirements, Supplier will
conduct and manage any activities associated with testing of the proposed
Software or System. Responsibilities include the following (collectively, the
“Projects Testing Phase”):

(i)
Supplier will develop testing approach in accordance with CoreLogic guidelines

(ii)
Supplier will develop and maintain detailed design documents and test plans
(including but





--------------------------------------------------------------------------------




not limited to data and application flows, screen layouts and functionality,
integration points with other systems, security components, use and test cases) 
(iii)
Supplier will prepare test environment in accordance with CoreLogic guidelines

(iv)
Supplier will conduct testing to ensure business requirements and use case flows
are met 

(v)
Supplier will conduct unit test and resolve issues arising from test, as ***

(vi)
Supplier will conduct system test and resolve issues arising from test, as ***

(vii)
Supplier will conduct integration test and resolve issues arising from test, as
***

(viii)
Supplier will conduct performance, load and stress test using environment and
data provided by CoreLogic. Supplier will create test data when such data is not
available from production or other environment

(ix)
Supplier will conduct regression test and resolve issues arising from test, as
***

(x)
Supplier will support user acceptance test and resolve issues arising from test,
as ***

(xi)
Supplier will comply with defined quality assurance process 

(xii)
Supplier will verify compliance with testing specifications and requirements 

(xiii)
Supplier will develop and maintain test data 

(xiv)
Supplier will record and report test results 

(xv)
Supplier will complete documentation related to testing 

(xvi)
Supplier will correct defects from all test cycles, *** 

(f)
Upon completion of the Project Testing Phase, Supplier will manage and conduct
any activities associated with deployment and support of the propose Software or
Systems. Responsibilities include the following (collectively, the “Projects
Deployment and Support Phase”):

(i)
Supplier will coordinate change control activities 

(ii)
Supplier will perform version control and configuration management 

(iii)
Supplier will coordinate production scheduling 

(iv)
Supplier will perform release management 

(v)
Supplier will provide post deployment support 

(vi)
Supplier will perform end user training or train-the-trainer as necessary 

(vii)
CoreLogic will coordinate implementation with the business, including
scheduling, communication, etc 

(viii)
Supplier will complete / update project related documentation including
technical documentation for operations 

(ix)
Supplier will support solution stabilization and perform necessary monitoring
and validation activities to ensure solution performs as prescribed and expected

4.3
Maintenance / Enhancement Support





--------------------------------------------------------------------------------




(a)
The Core Function described in Section 4.1 will require Supplier to perform
enhancements and maintenance activities (which activities are further described
below) which may include application changes to support CoreLogic business
units, CoreLogic Customers, and / or vendors. Requests for enhancements may
result from discretionary business changes (e.g., functional changes),
regulatory changes, or minor technical upgrades

(b)
Upon request from CoreLogic, Supplier will conduct and manage any activities
associated with maintenance definition and analysis. Responsibilities include
the following (collectively, the “Maintenance Definition and Analysis Phase”):

(i)
CoreLogic will define business requirements by working with business analysts
(BPO operation managers provide analysis inputs after discussion with US
stakeholders)

(ii)
Supplier will translate business requirements into technical requirements
(including functional specifications)

(iii)
Supplier will document project / change requests based on business requirements 

(iv)
Supplier will receive and analyze project service / change requests 

(v)
Supplier will review project scope and estimates 

(vi)
Supplier will identify and schedule resources 

(vii)
Supplier will perform requirements management and feasibility analysis 

(viii)
Supplier will expand requirements by working with application stakeholders 

(ix)
Supplier will identify integration requirements with other applications 

(x)
Supplier will develop initial project plan for the effort 

(xi)
Supplier will perform risk analysis 

(xii)
Supplier will define data requirements 

(xiii)
Supplier will review patch releases/vendor upgrades for applicability /
necessity and provide recommendations regarding implementation 

(xiv)
Supplier will own maintenance relationship(s) with software vendor(s) 

(c)
Upon completion of the Maintenance Definition and Analysis Phase, Supplier will
conduct and manage any tasks associated with developing the maintenance design.
Responsibilities include the following (collectively, the Maintenance Design
Phase”):

(i)
Supplier will create high level solutions design 

(ii)
Supplier will define development environment and tools 

(iii)
Supplier will work with CoreLogic to finalize technical architecture and
infrastructure changes

(iv)
Supplier will design and maintain physical and logical database and data
structures 

(v)
Supplier will propose design alternatives

(vi)
Supplier will ensure the design is compliant with defined CoreLogic Security and
Compliance policies

(vii)
Supplier will obtain approval on design and architectural decisions and
components prior to





--------------------------------------------------------------------------------




development 
(viii)
Supplier will define training needs 

(ix)
CoreLogic will define acceptance criteria

(x)
CoreLogic will sign-off on effort and cost estimates 

(d)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with the development of such maintenance
project, including the following (collectively, the “Maintenance Development
Phase”):

(i)
Supplier will prepare development environment 

(ii)
Supplier will develop / update training material and documentation 

(iii)
Supplier will conduct required developer training 

(iv)
Supplier will construct and / or acquire application and system code consistent
with business and design requirements 

(v)
Supplier will develop required physical and logical databases 

(vi)
Supplier will develop required data interfaces 

(vii)
Supplier will develop required data conversion routines and security components
to support application in production

(viii)
Supplier will complete documentation needed for the successful deployment,
operation, support and ongoing maintenance of the application

(ix)
Supplier will perform quality assurance including peer reviews and code
walkthroughs 

(e)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with testing of such maintenance project.
Responsibilities include the following (collectively, the “Maintenance Testing
Phase”):

(i)
Supplier will develop testing approach 

(ii)
Supplier will develop and maintain detailed design documents and test plans
(including but not limited to data and application flows, screen layouts and
functionality, integration points with other systems, security components, use
and test cases)

(iii)
Supplier will prepare test environment 

(iv)
Supplier will conduct testing to ensure business requirements and use case flows
are met 

(v)
Supplier will conduct unit test

(vi)
Supplier will conduct system test 

(vii)
Supplier will conduct integration test 

(viii)
Supplier will conduct performance, load and stress test, using environment
provided by CoreLogic.

(ix)
Supplier will create test data when data is not available from production or
other environment

(x)
Supplier will conduct regression test 





--------------------------------------------------------------------------------




(xi)
Supplier will support user acceptance test 

(xii)
Supplier will comply with defined quality assurance process 

(xiii)
Supplier will verify compliance with testing specifications and requirements 

(xiv)
Supplier will develop and maintain test data, when data is not available in
existing environments 

(xv)
Supplier will record and report test results 

(xvi)
Supplier will complete documentation related to testing 

(xvii)
Supplier will correct defects from all test cycles 

(f)
Upon completion of the Maintenance Testing Phase, Supplier will conduct and
manage any activities associated with deployment and support of such maintenance
project. Responsibilities include the following (collectively, the “Maintenance
Deployment and Support Phase”):

(i)
Supplier will coordinate change control activities 

(ii)
Supplier will perform version control and configuration management

(iii)
Supplier will coordinate production scheduling 

(iv)
Supplier will perform release management 

(v)
Supplier will assist CoreLogic with server build out, as applicable prepare
servers and drivers

(vi)
Supplier will load software in conjunction with CoreLogic

(vii)
Supplier will configure software and components 

(viii)
Supplier will provide post deployment support 

(ix)
CoreLogic will perform end user training or train-the-trainer as necessary 

(x)
Supplier will coordinate implementation with the business, including scheduling,
communication, etc using points of contact provided by CoreLogic

(xi)
Supplier will complete / update project related documentation including
technical documentation for operations 

(xii)
Supplier will provide release notes for application maintenance / enhancements

(xiii)
Supplier will provide subcontract management for any additional resources
contracted to work on Maintenance/ Enhancements 

4.4
Lights-On Support

(a)
The Core Function described in Section 4.1 will require Supplier to provide
“lights-on support” including the following types of activities (which
activities are further described below): Time spent analyzing, coding, testing,
and installing bug fixes. This includes the time spent planning and managing bug
fix activities. In addition, time spent providing support to the business
community including user assistance, systems maintenance and administration
(e.g., changes to information in databases or tables), tracking an application
against performance parameters (response time, available disk, etc), making
technical responses, and end-user training following deployment

(b)
Responsibilities for “lights-on support” include:

(i)
Supplier will coordinate with Service desk to facilitate a seamless incident
management process 





--------------------------------------------------------------------------------




(ii)
Supplier will diagnose incident, perform root cause analysis 

(iii)
Supplier will conduct impact analysis and notify affected functional areas 

(iv)
Supplier will resolve the incidents within service level targets, maintaining
clear accountability 

(v)
Supplier will coordinate efforts to ensure reduced business impact of incidents
by timely resolution 

(vi)
Supplier will execute test plans, test scripts, generate, load and refresh test
data, perform unit testing, system testing, integration testing, regression
testing, performance testing, load testing, stress testing and support UAT 

(vii)
Supplier will coordinate and perform application tuning on an ongoing basis, as
applicable

(viii)
Supplier will coordinate change control activities 

(ix)
Supplier will perform version control and configuration management 

(x)
Supplier will coordinate production scheduling 

(xi)
Supplier will perform release management 

(xii)
Supplier will provide post deployment support 

(xiii)
Supplier will document steps taken to effectively identifying and resolving
incidents 

(xiv)
Supplier will update and maintain current version of application documentation
and procedural manuals 

(xv)
Supplier will update business / end users and close assigned incident tickets 

(xvi)
Supplier will provide on-going support for business and users including
answering user questions 

(xvii)
Supplier will perform scheduled / routine and preventive maintenance for
applications (e.g. patches, security fixes, version updates, load jobs, data
loads and other refresh activities) 

(xviii)
Supplier will support identification of product patches, security fixes or bug
fixes that should be proactively applied to any of the product environments 

(xix)
CoreLogic will work with affected IT owners and business users to identify
outage windows and schedule the application of the recommended fixes 

(xx)
Supplier will test the application or product for correct functionality after
implementation with involvement from CoreLogic SMEs

(xxi)
Supplier will implement a continuous process improvement methodology to achieve
quality improvements, which includes: 

1.
Report incidents by business impact and cost 

2.
Revised / Re-written Help Desk processes / scripts, in close cooperation and
integration with all appropriate Help Desk Service Personnel, to optimize the
End User Experience 

(xxii)
Supplier will ensure changes are compliant with defined CoreLogic Security and
Compliance policies 

(xxiii)
Supplier will monitor application logs to proactively maintain applications 





--------------------------------------------------------------------------------




(xxiv)
Supplier will monitor data integration jobs to ensure no failure with
appropriate problem resolution procedures 

5.
DEFAULT TECHNOLOGY / REO & BANK/NEXTGEN TECHNOLOGY

1.1
Process Overview

(a)
The “default technology / REO” Core Function will require Supplier to manage and
support multiple platforms and products, including VendorScape, i-Clear and
Claims Reimbursement. Supplier's obligations with respect to this Core Function
are further described in this Section 5.

(b)
The “Bank/Next Generation technology” Core Function includes Citi Groups Default
Solution migration to Next Generation platform using VendorScape CMS framework.
The work streams included in the overall migration process are Loss Mitigation,
Bankruptcy, Pre-Foreclosure, Foreclosure, Property Preservation/Inspection ,
Claims, Valuations, Reporting and Integration. Supplier's obligations with
respect to this Core Function are further described in this Section 5.

1.2
Project Support

(a)
The Core Functions described in Section 5.1 will require performing work that
comprises of the following types of activities (as further described throughout
Section 5):

(i)
Developing a business case for a new application or enhancing a feature within
existing application.

(ii)
Eliciting requirements for a new application from CoreLogic

(iii)
Provide estimates and coduct research on both make and buy decisions If make,
developing new code for a new application. If buy, conduct estimation as ***

(iv)
Deploying a new application, including configuration of the application, data
conversion, user training and user testing/quality assurance, installation and
setup.

(v)
Requests for enhancements may result from discretionary business changes
(functional changes), regulatory changes, new client implementation requests or
minor technical upgrades

(b)
Upon receipt of a project proposal from CoreLogic, Supplier will conduct and
manage any activities necessary to complete definitions and analysis with
respect to such project and as approved by CoreLogic. Responsibilities include
the following (collectively, the “Projects Definition and Analysis Phase”):

(i)
CoreLogic will define and manage business requirements, conduct a feasibility
analysis and expand on requirements by working with the business, users and
application stakeholders

(ii)
For business requirements that CoreLogic provides to Supplier, Supplier will
translate business requirements into technical requirements and provide such
technical requirements to CoreLogic to review alignment with business
requirements

(iii)
CoreLogic will document project / change requests based on business requirements

(iv)
Supplier will receive and analyze project service / change requests provided by
CoreLogic and provide estimates on the cost, timeline and resources required to
perform such service/change requests to CoreLogic for CoreLogic's review

(v)
CoreLogic will review project scope and estimates on the cost, timeline and
resources provided by the Supplier

(vi)
Upon CoreLogic approval of resource plan, budgets and estimate, Supplier
identify and schedule applicable resources to staff the project in line with
business requirements  





--------------------------------------------------------------------------------




(vii)
Supplier will identify integration requirements with other applications and
provide to CoreLogic for review

(viii)
Supplier will develop functional specifications based on business requirements
approved by CoreLogic

(ix)
CoreLogic will establish and Supplier will support development of architecture
and technical direction 

(x)
CoreLogic will develop initial project plan for the effort 

(xi)
Supplier will provide inputs to the risk management plan as *** 

(xii)
Supplier will define data requirements in accordance with applicable project
documentation and as ***

(c)
Upon completion of the Projects Definition and Analysis Phase is complete,
Supplier will conduct and manage any activities necessary to design the project.
Responsibilities include the following (collectively, the “Project Design
Phase”):

(i)
Supplier will provide input on high level solutions design that accounts for
business, functional and infrastructure needs, as ***

(ii)
Supplier will use information provided by CoreLogic to define development
environment and tools 

(iii)
CoreLogic will finalize technical architecture and infrastructure components  

(iv)
Supplier will design physical and logical database and data structures based on
the guidance received from CoreLogic and provide to CoreLogic for review

(v)
Supplier will propose design alternatives when Supplier identifies opportunities
for improvement or as *** and provide to CoreLogic for finalization and approval

(vi)
Supplier will ensure the design and architecture is compliant with defined
CoreLogic security and compliance policies and provide such design and
architecture to CoreLogic for approval

(vii)
Supplier will obtain CoreLogic's approval on application and database design and
architectural decisions and components prior to developing such application,
database and data structures; Supplier will make revisions to such designs and
architecture as *** 

(viii)
CoreLogic will define training needs for Supplier resources

(ix)
CoreLogic will define acceptance criteria 

(x)
CoreLogic will sign-off on, effort and cost estimates provided by Supplier prior
to Project Development / Acquisition  

(d)
Upon completion of the Project Design Phase, in accordance with the applicable
project design and CoreLogic requirements, Supplier will conduct and manage and
activities required to develop the project, including the following
(collectively, the “Project Development / Acquisition Phase”):

(i)
CoreLogic will prepare development environment

(ii)
Supplier will provide input on training material and documentation and provide
to CoreLogic for review; revise such material and documentation as ***

(iii)
Supplier will conduct developer training for CoreLogic Personnel

(iv)
Supplier will develop prototypes, if applicable and present to CoreLogic for
finalization and





--------------------------------------------------------------------------------




approval
(v)
Upon approval from CoreLogic, Supplier will develop and / or acquire application
and system code consistent with business and design requirements and provide to
CoreLogic for review

(vi)
CoreLogic and Supplier will develop physical and logical databases in accordance
with the database design approved by CoreLogic

(vii)
Supplier will develop applicable data interfaces and provide to CoreLogic for
review

(viii)
Supplier will develop data conversion routines and defined security components
to support application in production and provide to CoreLogic for review  

(ix)
Supplier will perform quality assurance including peer reviews and code
walkthroughs as *** Personnel

(e)
Upon completion of the Project Development / Acquisition Phase, in accordance
with the applicable project design and CoreLogic requirements, Supplier will
conduct and manage any activities associated with testing of the proposed
Software or System. Responsibilities include the following (collectively, the
“Projects Testing Phase”):

(i)
Supplier will perform testing using CoreLogic testing approach 

(ii)
Supplier will develop and maintain test plans and test cases  and present to
CoreLogic for finalization and approval

(iii)
Supplier will perform testing test environment provided by CoreLogic

(iv)
Supplier will conduct testing to ensure business requirements and use case flows
are met 

(v)
Supplier will conduct unit test and resolve issues arising from such test, as
***

(vi)
Supplier will conduct system test and resolve issues arising from such test, ***

(vii)
Supplier will conduct integration test and resolve issues arising from such
test, as ***

(viii)
Supplier will conduct performance, load and stress test using environment and
data provided by CoreLogic and resolve issues arising from such test. Supplier
will create test data when data is not available from production or other
environment

(ix)
Supplier will conduct regression test  and resolve issues arising from such
test, ***

(x)
Supplier will perform build validation and support user acceptance test once
Supplier has completed testing and has provided results to CoreLogic for review

(xi)
Supplier will comply with existing quality assurance process for all Projects
Testing Phase activities

(xii)
Supplier will verify compliance with testing specifications and requirements 

(xiii)
Supplier will record and report test results and present such results to
CoreLogic for review

(xiv)
Supplier will complete all testing documentation 

(xv)
During the course of the Projects Testing Phase, Supplier will work with
CoreLogic for monitoring and reviewing defects and to perform trend analysis as
*** in the project plan

 




--------------------------------------------------------------------------------




(f)
Upon completion of the Project Testing Phase, Supplier will manage and conduct
any activities associated with deployment and support of the propose Software or
Systems. Responsibilities include the following (collectively, the “Projects
Deployment and Support Phase”):

(i)
Throughout the Projects Deployment and Support Phase, Supplier will coordinate
change control activities  required to deploy application into production

(ii)
Throughout the process, Supplier will perform version control and configuration
management  as ***

(iii)
Supplier will coordinate production scheduling to determine timeline for
application deployment and provide to CoreLogic for review

(iv)
CoreLogic will perform release management as per the release management
guidelines provided by CoreLogic

(v)
Supplier will provide post deployment support including solution stabilization,
monitoring and validation activities

(vi)
CoreLogic will perform end user training or train-the-trainer as necessary 

(vii)
CoreLogic will coordinate implementation with the business, including
scheduling, communication, etc 

(viii)
Supplier will provide subcontract management for any additional resources
contracted to work on the project 

4.3
Maintenance / Enhancement Support

(a)
The Core Functions described in Section 6.1 will require performing enhancements
and maintenance activities (which activities are further described below) which
may include application changes to support the CoreLogic business units,
CoreLogic Customers, and / or vendors. Requests for enhancements may result from
discretionary business changes (e.g., functional changes), regulatory changes,
or minor technical upgrades

(b)
Upon request from CoreLogic, Supplier will conduct and manage any activities
associated with maintenance definition and analysis. Responsibilities include
the following (collectively, the “Maintenance Definition and Analysis Phase”:

(i)
CoreLogic will define and manage business requirements, conduct a feasibility
analysis and expand on requirements by working with the business, users and
application stakeholders

(ii)
For business requirements that CoreLogic provides to Supplier, Supplier will
translate such business requirements into technical requirements and provide
such technical requirements to CoreLogic to review alignment with business
requirements. Supplier will revised such technical requirements as ***

(iii)
CoreLogic will document project / change requests based on such business
requirements

(iv)
Supplier will receive and analyze project service / change requests provided by
CoreLogic and provide estimates on the cost, timeline and resources required to
perform such service/change requests to CoreLogic for CoreLogic's review

(v)
CoreLogic will review project scope and estimates on the cost, timeline and
resources provided by the Supplier

(vi)
Upon CoreLogic approval of resource plan, budgets and estimate, Supplier
identify and schedule applicable resources to staff the project in line with
business requirements 

(vii)
Supplier will identify integration requirements with other applications 





--------------------------------------------------------------------------------




(viii)
Supplier will develop functional specifications based on business requirements
approved by CoreLogic

(ix)
Supplier will establish architecture and technical direction

(x)
Supplier will develop initial project plan for the effort 

(xi)
Supplier will provide inputs to the risk management plan as *** 

(xii)
Supplier will define data requirements in accordance with applicable project
documentation and as ***

(xiii)
CoreLogic will own maintenance relationship(s) with software vendor(s) and
coordinate activities for Supplier as applicable

(c)
Upon completion of the Maintenance Definition and Analysis Phase, Supplier will
conduct and manage any tasks associated with developing the maintenance design.
Responsibilities include the following (collectively, the Maintenance Design
Phase”):

(i)
Supplier will create high level solutions design that accounts for business,
functional and infrastructure needs as requested and ***

(ii)
Supplier will use information provided by CoreLogic to define development
environment and tools 

(iii)
Supplier will develop technical architecture and infrastructure components and
provide to CoreLogic for review  

(iv)
Supplier will design physical and logical database and data structures in
accordance with the guidance received from CoreLogic and will provide to
CoreLogic for review

(v)
Supplier will propose design alternatives when Supplier identifies opportunities
for improvement or as *** and provide to CoreLogic for finalization and
approval; revise such design alternatives as requested or ***

(vi)
Supplier will ensure the design and architecture is compliant with defined
CoreLogic security and compliance policies and provide to CoreLogic for
finalization and approval

(vii)
Supplier will obtain CoreLogic's approval on application and database design and
architectural decisions and components prior to developing such application,
database and data structures  

(viii)
Supplier will define training needs 

(ix)
CoreLogic will define acceptance criteria 

(x)
CoreLogic will sign-off on, effort and cost estimates provided by Supplier prior
to the Maintenance Development Phase  

(d)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with the development of such maintenance
project, including the following (collectively, the “Maintenance Development
Phase”):

(i)
Supplier will prepare development environment as ***

(ii)
Supplier will conduct developer training for CoreLogic Personnel

(iii)
Upon approval from CoreLogic, Supplier will construct and / or acquire
application and system code consistent with business and design requirements 

(iv)
Supplier will develop physical and logical databases based on the database
design approved





--------------------------------------------------------------------------------




by CoreLogic
(v)
Supplier will develop applicable data interfaces and provide to CoreLogic for
review

(vi)
Supplier will develop data conversion routines and defined security components
to support application in production and provide to CoreLogic for review

(vii)
Supplier will perform quality assurance including peer reviews and code
walkthroughs as *** Personnel

(e)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with testing of such maintenance project.
Responsibilities include the following (collectively, the “Maintenance Testing
Phase”):

(i)
CoreLogic will develop testing approach 

(ii)
Supplier will develop and maintain test plans and test cases  and present to
CoreLogic for finalization and approval

(iii)
Supplier will prepare test environment as ***

(iv)
Supplier will conduct testing to ensure business requirements and use case flows
are met 

(v)
Supplier will conduct unit test and resolve issues arising from such test, as
***

(vi)
Supplier will conduct system test and resolve issues arising from such test, as
***

(vii)
Supplier will conduct integration test and resolve issues arising from such
test, as ***

(viii)
Supplier will conduct performance, load and stress test  and resolve issues
arising from such test

(ix)
Supplier will conduct regression test  and resolve issues arising from such
test, as ***

(x)
Supplier will conduct build validation and support user acceptance test once
Supplier has completed testing and has provided results to CoreLogic for review

(xi)
Supplier will comply with defined quality assurance process for all Maintenance
Testing Phase activities

(xii)
Supplier will verify compliance with testing specifications and requirements 

(xiii)
Supplier will develop and maintain test data required as per the testing
approach

(xiv)
Supplier will record and report test results and present such results to
CoreLogic for review

(xv)
Supplier will complete all testing documentation and verify compliance with
testing specifications and requirements once testing is complete and provide to
CoreLogic for review

(xvi)
Supplier will correct defects from all test cycles and provide report to
CoreLogic, as ***

(xvii)
During the course of the Maintenance Testing Phase, Supplier will work with
CoreLogic for monitoring and reviewing defects and to perform trend analysis as
*** in the project plan

(f)
Upon completion of the Maintenance Testing Phase, Supplier will conduct and
manage any activities associated with deployment and support of such maintenance
project. Responsibilities include the following (collectively, the “Maintenance
Deployment and Support Phase”):

(i)
Throughout the Maintenance Deployment and Support Phase, Supplier will
coordinate change





--------------------------------------------------------------------------------




control activities  required to deploy application into production
(ii)
Throughout the process, Supplier will perform version control and configuration
management  as ***

(iii)
Supplier will coordinate production scheduling  to determine timeline for
application deployment

(iv)
CoreLogic will perform release management as per the release management
guidelines  

(v)
CoreLogic will prepare and Supplier will support preparation of servers and
drivers as ***

(vi)
Supplier will load software on the server as ***

(vii)
Supplier will configure software and components in accordance with CoreLogic
guidelines

(viii)
Supplier wil provide post deployment support for applicable applications as ***

(ix)
CoreLogic will perform end user training or train-the-trainer as necessary 

(x)
CoreLogic will coordinate implementation with the applicable CoreLogic business,
including scheduling, communication, etc 

(xi)
After deployment, Supplier will support solution stabilization and perform
necessary monitoring and validation activities to ensure solution performs as
prescribed in line with business requirements defined during Projects Definition
and Analysis

(xii)
CoreLogic will provide release notes for application maintenance / enhancements

(xiii)
Supplier will provide subcontractor management for any additional resources
contracted to work on Maintenance/ Enhancements 

4.4
Lights-On Support

(a)
The Core Functions described in Section 6.1 will require providing “lights-on
support”, which includes the following types of activities (which activities are
further described below): Time spent analyzing, coding, testing, and installing
bug fixes. This includes the time spent planning and managing bug fix
activities. In addition, time spent providing support to the business community
including user assistance, systems maintenance and administration (e.g., changes
to information in databases or tables), tracking an application against
performance parameters (response time, available disk, etc), making technical
responses, and end-user training following deployment

(b)
Supplier's responsibilities for “lights-on support” include:

(i)
Supplier will coordinate with Supplier's service desk to facilitate a seamless
incident management process 

(ii)
Supplier will diagnose incident, perform root cause analysis to determine the
cause of the incident upon receipt of an Incident

(iii)
Supplier will conduct impact analysis and notify affected functional areas 
affected by the incident

(iv)
Supplier will coordinate efforts with the service desk to ensure reduced
business impact of incidents by timely resolution  of such incidents

(v)
Supplier will execute test plans, test scripts, generate, load and refresh test
data, perform unit testing, system testing, integration testing, regression
testing, performance testing, load testing, stress testing and support UAT 





--------------------------------------------------------------------------------




(vi)
Supplier will coordinate and perform application tuning for applicable incidents
in accordance with application guidelines

(vii)
Supplier will coordinate change control activities for applicable incidents

(viii)
Supplier will perform version control and configuration management  activities
for applicable incidents

(ix)
Supplier will coordinate production scheduling for applicable incidents

(x)
Supplier will perform release management for applicable incidents

(xi)
Supplier will provide post deployment support for applicable incidents

(xii)
Supplier will document steps taken to effectively identifying and resolving for
applicable incidents and provide to CoreLogic for review 

(xiii)
Supplier will update and maintain current version of application documentation
and procedural manuals  for applicable incidents and provide to CoreLogic for
review

(xiv)
Supplier will update business / end users and close assigned incident tickets 
for applicable incidents

(xv)
Supplier will provide on-going support for business and users including
answering user questions  for applicable incidents

(xvi)
Supplier will perform scheduled / routine and preventive maintenance for
applications (e.g. patches, security fixes, version updates, load jobs, data
loads and other refresh activities)  in accordance with application guidelines

(xvii)
Supplier will identify and notify CoreLogic of any product patches, security
fixes or bug fixes that should be proactively applied to any of the product
environments in accordance with application guidelines

(xviii)
Supplier will communicate with affected IT owners and business users to identify
outage windows and schedule the application of the recommended fixes  during
such windows for applicable incidents

(xix)
Supplier will test the application or product for correct functionality after
installation of any fixes and correct any errors for applicable incidents and
provide tests to CoreLogic for review 

(xx)
Supplier will ensure changes are compliant with defined CoreLogic Security and
Compliance policies  and will make any necessary corrections to ensure such
compliance

(xxi)
Supplier will own technical support relationship(s) with appropriate software
vendor(s) and coordinate with Supplier as required

(xxii)
Supplier will monitor application logs using in-scope tools to proactively
maintain applications

(xxiii)
Supplier will monitor data integration jobs to ensure no failure with
appropriate problem resolution procedures 

6.
FIELD SERVICES TECHNOLOGY & LOAN PRODUCTION SERVICES

6.1
Process Overviews

(a)
The “field services technology” Core Function will require Supplier to provide
property inspection and maintenance solutions using the following platforms:
Proplink, PCW, Vendor Management. Services associated with this Core Function
are further described in this Section 6.





--------------------------------------------------------------------------------




(b)
The “loan production services” Core Function will require Supplier to manage and
maintain legacy application to support Document Services and its platform. The
key legacy products include Doc Web, Doc Connect, Quick Mod, Financial Freedom.
Services associated with this Core Function are further described in this
Section 6.

6.2
Project Support

(a)
The Core Functions described in Section 6.1 will require performing work that
comprises of the following types of activities (as further described throughout
this Section 6):

(i)
Developing a business case for a new application.

(ii)
Eliciting requirements for a new application from CoreLogic

(iii)
Provide estimates and coduct research on both make and buy decisions If make,
developing new code for a new application. If buy, conduct estimation as ***

(iv)
Deploying a new application, including configuration of the application, data
conversion, user training and user testing/quality assurance, installation and
setup.

(v)
Requests for enhancements may result from discretionary business changes (e.g.,
functional changes), regulatory changes, or minor technical upgrades

(b)
Upon receipt of a project proposal from CoreLogic, Supplier will conduct and
manage any activities necessary to complete definitions and analysis with
respect to such project and as approved by CoreLogic. Responsibilities include
the following (collectively, the “Projects Definition and Analysis Phase”):

(i)
CoreLogic will define and manage business requirements, conduct a feasibility
analysis and expand on requirements by working with the business, users and
application stakeholders

(ii)
CoreLogic will translate business requirements into technical requirements

(iii)
CoreLogic will document project / change requests based on business requirements

(iv)
Supplier will receive and analyze project service / change requests provided by
CoreLogic and provide estimates on the cost, timeline and resources required to
perform such service/change requests to CoreLogic for CoreLogic's review

(v)
CoreLogic will review project scope and estimates on the cost, timeline and
resources provided by the Supplier

(vi)
Upon CoreLogic approval of resource plan, budgets and estimate, Supplier
identify and schedule applicable resources to staff the project in line with
business requirements 

(vii)
Supplier will identify integration requirements with other applications and
provide to CoreLogic for review 

(viii)
CoreLogic will develop functional specifications 

(ix)
CoreLogic will establish architecture and technical direction  

(x)
Supplier will develop initial project plan for the effort and provide to
CoreLogic for review

(xi)
Supplier will provide inputs to the risk management plan as *** 

(xii)
Supplier will define data requirements in accordance with applicable project
documentation and as ***





--------------------------------------------------------------------------------




(c)
Upon completion of the Projects Definition and Analysis Phase is complete,
Supplier will conduct and manage any activities necessary to design the project.
Responsibilities include the following (collectively, the “Project Design
Phase”):

(i)
Supplier will create high level solutions design that accounts for business,
functional and infrastructure needs as ***

(ii)
Supplier will use information provided by CoreLogic to define development
environment and tools 

(iii)
CoreLogic will finalize technical architecture and infrastructure components  

(iv)
Supplier will design physical and logical database and data structures based on
the guidance received from CoreLogic and provide to CoreLogic for review

(v)
Supplier will propose design alternatives when Supplier identifies opportunities
for improvement or as *** and provide to CoreLogic for finalization and approval

(vi)
Supplier will obtain CoreLogic's approval on application and database design and
architectural decisions and components prior to developing such application,
database and data structures  

(vii)
CoreLogic will define training needs for Supplier resources

(viii)
CoreLogic will define acceptance criteria 

(ix)
CoreLogic will sign-off on, effort and cost estimates provided by Supplier prior
to the Project Development / Acquisition Phase 

(d)
Upon completion of the Project Design Phase, in accordance with the applicable
project design and CoreLogic requirements, Supplier will conduct and manage and
activities required to develop the project, including the following
(collectively, the “Project Development / Acquisition Phase”):

(i)
CoreLogic will prepare development environment 

(ii)
Supplier will provide input on training material and documentation

(iii)
Supplier will conduct developer training for CoreLogic and Supplier Personnel

(iv)
Supplier will develop prototypes, if applicable, or identify potential source
products and present to CoreLogic for finalization and approval; revise such
prototypes or source products as ***

(v)
Upon approval from CoreLogic, Supplier will develop and / or acquire application
and system code consistent with business and design requirements 

(vi)
Supplier will develop physical and logical databases based on the database
design approved by CoreLogic

(vii)
Supplier will develop applicable data interfaces 

(viii)
Supplier will develop data conversion routines and defined security components
to support application in production 

(ix)
Supplier will perform quality assurance including peer reviews and code
walkthroughs as *** Personnel

(e)
Upon completion of the Project Development / Acquisition Phase, in accordance
with the applicable project design and CoreLogic requirements, Supplier will
conduct and manage any activities associated with testing of the proposed
Software or System. Responsibilities include the following (collectively,





--------------------------------------------------------------------------------




the “Projects Testing Phase”):
(i)
Supplier will perform testing using CoreLogic defined testing approach 

(ii)
Supplier will develop and maintain test plans and test cases  and present to
CoreLogic for finalization and approval

(iii)
Supplier will perform testing using test environment provided by CoreLogic in
accordance with application

(iv)
Supplier will conduct testing to ensure business requirements and use case flows
are met 

(v)
Supplier will conduct unit test  and resolve issues arising from such test, as
***

(vi)
Supplier will conduct system test  and resolve issues arising from such test, as
***

(vii)
Supplier will conduct integration test and resolve issues arising from such
test, as ***

(viii)
Supplier will conduct performance, load and stress test using environment and
data provided by CoreLogic and resolve issues arising from such test. Supplier
will create test data when data is not available from production or other
environment

(ix)
Supplier will conduct regression test  and resolve issues arising from such
test, as ***

(x)
Supplier will support user acceptance test once Supplier has completed testing
and has provided results to CoreLogic for review

(xi)
Supplier will verify compliance with testing specifications and requirements, as
*** 

(xii)
Supplier will record and report test results and present such results to
CoreLogic for review

(xiii)
Supplier will complete all testing documentation

(xiv)
Supplier will correct defects from all test cycles, as prioritized by CoreLogic 

(xv)
During the course of the Projects Testing Phase, Supplier will work with
CoreLogic for monitoring and reviewing defects and to perform trend analysis as
*** in the project

(f)
 Upon completion of the Project Testing Phase, Supplier will manage and conduct
any activities associated with deployment and support of the propose Software or
Systems. Responsibilities include the following (collectively, the “Projects
Deployment and Support Phase”):

(i)
Throughout the Projects Deployment and Support Phase, Supplier will coordinate
change control activities  required to deploy application into production as ***

(ii)
Throughout the process, Supplier will perform version control and configuration
management  as ***

(iii)
Supplier will coordinate production scheduling  to determine timeline for
application deployment

(iv)
CoreLogic will perform release management as per the release management
guidelines

(v)
Supplier will support CoreLogic in providing post deployment support, including
solution stabilization, monitoring and validation activities

(vi)
CoreLogic will perform end user training or train-the-trainer as necessary 

(vii)
CoreLogic will coordinate implementation with the business, including
scheduling,





--------------------------------------------------------------------------------




communication, etc 
6.3
Maintenance / Enhancement Support

(a)
The Core Functions described in Section 6.1 will require performing enhancements
and maintenance activities (which activities are further described below),
including application changes to support the CoreLogic business units, CoreLogic
Customers, and / or vendors. Requests for enhancements may result from
discretionary business changes (functional changes), regulatory changes, or
technical upgrades

(b)
Upon receipt of a request from CoreLogic, Supplier will conduct and manage any
activities associated with maintenance definition and analysis. Responsibilities
include the following (collectively, the “Maintenance Definition and Analysis
Phase”):

(i)
CoreLogic will define and manage business requirements, conduct a feasibility
analysis and expand on requirements by working with the business, users and
application stakeholders

(ii)
For business requirements that CoreLogic provides to Supplier, Supplier will
translate such business requirements into technical requirements and provide
such technical requirements to CoreLogic to review alignment with such business
requirements. Supplier will revised such technical requirements as ***

(iii)
Supplier will document project / change requests based on such business
requirements and provide to CoreLogic for review and approval

(iv)
Supplier will receive and analyze project service / change requests provided by
CoreLogic and provide estimates on the cost, timeline and resources required to
perform such service/change requests to CoreLogic for CoreLogic's review

(v)
CoreLogic will review project scope and estimates on the cost, timeline and
resources provided by the Supplier

(vi)
Upon CoreLogic approval of resource plan, budgets and estimate, Supplier
identify and schedule applicable resources to staff the project in line with
business requirements 

(vii)
Supplier will identify integration requirements with other applications and
provide to CoreLogic for review; revise such requirements as ***

(viii)
Supplier will develop functional specifications based on the business
requirements received from CoreLogic; revise such specifications as ***

(ix)
Supplier will establish architecture per technical direction from CoreLogic and
submit it to CoreLogic for review and approval; revise such architecture and
direction as ***

(x)
Supplier will develop initial project plan for the effort and present to
CoreLogic for review; revise such project plan as ***

(xi)
Supplier will provide inputs to the risk management plan as *** 

(xii)
Supplier will define data requirements in accordance with applicable project
documentation and as ***

(xiii)
CoreLogic will review patch releases/vendor upgrades for applicability /
necessity and provide recommendations regarding implementation 

(xiv)
CoreLogic will own maintenance relationship(s) with software vendor(s) and
provide coordination for Supplier as required

(c)
Upon completion of the Maintenance Definition and Analysis Phase, Supplier will
conduct and manage





--------------------------------------------------------------------------------




any tasks associated with developing the maintenance design. Responsibilities
include the following (collectively, the Maintenance Design Phase”):
(i)
Supplier will create high level solutions design that accounts for applicable
CoreLogic business, functional and infrastructure needs and as ***

(ii)
(ii)    Supplier will use information provided by CoreLogic to define
development environment and tools 

(iii)
CoreLogic will finalize technical architecture and infrastructure components  

(iv)
Supplier will design physical and logical database and data structures based on
the guidance received from CoreLogic

(v)
Supplier will propose design alternatives when Supplier identifies opportunities
for improvement or as *** and provide to CoreLogic for finalization and approval

(vi)
Supplier will ensure the design and architecture is compliant with defined
CoreLogic Security and Compliance policies  and provide to CoreLogic for
finalization and approval

(vii)
Supplier will obtain CoreLogic's approval on application and database design and
architectural decisions and components prior to developing such application,
database and data structures  

(viii)
CoreLogic will define training needs 

(ix)
CoreLogic will define acceptance criteria 

(x)
CoreLogic will sign-off on, effort and cost estimates provided by Supplier prior
to Project Development / Acquisition  

(d)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with the development of such maintenance
project, including the following (collectively, the “Maintenance Development
Phase”):

(i)
Supplier will prepare development environment as ***

(ii)
CoreLogic will develop / update training material and documentation 

(iii)
Supplier will conduct developer training for CoreLogic and Supplier Personnel

(iv)
Upon approval from CoreLogic, Supplier will construct and / or acquire
application and system code consistent with business and design requirements 

(v)
Supplier will develop physical and logical databases based on the database
design approved by CoreLogic

(vi)
Supplier will develop applicable data interfaces 

(vii)
Supplier will develop data conversion routines and security components to
support application in production 

(viii)
Supplier will perform quality assurance including peer reviews and code
walkthroughs as *** Personnel

(e)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with testing of such maintenance project.
Responsibilities include the following (collectively, the “Maintenance Testing
Phase”):

(i)
CoreLogic will develop testing approach 





--------------------------------------------------------------------------------




(ii)
Supplier will develop and maintain test plans and test cases  and present to
CoreLogic for finalization and approval

(iii)
Supplier will prepare test environment as ***

(iv)
Supplier will conduct testing to ensure business requirements and use case flows
are met 

(v)
Supplier will conduct unit test and resolve issues arising from such test, as
***

(vi)
Supplier will conduct system test and resolve issues arising from such test, as
***

(vii)
Supplier will conduct integration test and resolve issues arising from such
test, as ***

(viii)
Supplier will conduct performance, load and stress test (getting it done from
Global Services Software Support team) and resolve issues arising from such test

(ix)
Supplier will conduct regression test and resolve issues arising from such test,
as ***

(x)
Supplier will conduct / support user acceptance test once Supplier has completed
testing and has provided results to CoreLogic for review

(xi)
Supplier will comply with defined quality assurance process for all Maintenance
Testing Phase activities

(xii)
Supplier will verify compliance with testing specifications and requirements 

(xiii)
Supplier will develop and maintain test data in accordance with CoreLogic
guidelines

(xiv)
Supplier will record and report test results and present such results to
CoreLogic for review

(xv)
Supplier will complete all testing documentation and verify compliance with
testing specifications and requirements once testing is complete

(xvi)
Supplier will correct defects from all testing conducted during the Maintenance
Testing Phase 

(xvii)
During the course of the Maintenance Testing Phase, Supplier will work with
CoreLogic for monitoring and reviewing defects and to perform trend analysis as
*** in the project plan

(f)
 Upon completion of the Maintenance Testing Phase, Supplier will conduct and
manage any activities associated with deployment and support of such maintenance
project. Responsibilities include the following (collectively, the “Maintenance
Deployment and Support Phase”):

(i)
Throughout the Maintenance Deployment and Support Phase, Supplier will
coordinate change control activities  required to deploy application into
production

(ii)
Throughout the process, Supplier will perform version control and configuration
management  as ***

(iii)
Supplier will coordinate production scheduling  to determine timeline for
application deployment

(iv)
CoreLogic will perform release management as per the release management
guidelines

(v)
CoreLogic will prepare servers and drivers

(vi)
CoreLogic will load software 

(vii)
CoreLogic will configure software and components 

(viii)
Supplier wil provide post deployment support 





--------------------------------------------------------------------------------




(ix)
CoreLogic will perform end user training or train-the-trainer as necessary 

(x)
CoreLogic will coordinate implementation with the business, including
scheduling, communication, etc 

(xi)
After deployment, Supplier will support solution stabilization and perform
necessary monitoring and validation activities to ensure solution performs as
prescribed in line with business requirements defined during the Maintenance
Definition and Analysis Phase

(xii)
CoreLogic will provide release notes for application maintenance / enhancements

6.4
Lights-On Support

(a)
The Core Functions described in Section 6.1 will require providing “lights-on
support” including the following types of activities (which activities are
further described below): Time spent analyzing, coding, testing, and installing
bug fixes. This includes the time spent planning and managing bug fix
activities. In addition, time spent providing support to the business community
including user assistance, systems maintenance and administration (e.g., changes
to information in databases or tables), tracking an application against
performance parameters (response time, available disk, etc), making technical
responses, and end-user training following deployment

(b)
Responsibilities for “lights-on support” include:

(i)
CoreLogic will coordinate with Service desk to facilitate a seamless incident
management process 

(ii)
CoreLogic will diagnose incident, perform root cause analysis  to determine the
cause of the incident upon receipt of an Incident

(iii)
CoreLogic will conduct impact analysis and notify affected functional
areas affected by the incident

(iv)
CoreLogic will develop incident resolution plan 

(v)
CoreLogic will resolve the incidents within service level targets, maintaining
clear accountability 

(vi)
Supplier will coordinate efforts with the service desk to ensure reduced
business impact of incidents by timely resolution of such incidents

(vii)
Supplier will execute test plans, test scripts, generate, load and refresh test
data, perform unit testing, system testing, integration testing, regression
testing, performance testing, load testing, stress testing and support user
acceptance testing (UAT) 

(viii)
Supplier will coordinate and perform application tuning for applicable incidents
in accordance with application guidelines

(ix)
Supplier will coordinate change control activities for applicable incidents

(x)
Supplier will perform version control and configuration management  activities
for applicable incidents

(xi)
Supplier will coordinate production scheduling for applicable incidents

(xii)
Supplier will perform release management for applicable incidents

(xiii)
Supplier will provide post deployment support for applicable incidents

(xiv)
Supplier will document steps taken to effectively identifying and resolving for
applicable





--------------------------------------------------------------------------------




incidents 
(xv)
CoreLogic will update and maintain current version of application documentation
and procedural manuals 

(xvi)
Supplier will update business / end users and close assigned incident tickets 
for applicable incidents

(xvii)
Supplier will provide on-going support for business and users including
answering user questions  for applicable incidents

(xviii)
Supplier will perform scheduled / routine and preventive maintenance for
applications (e.g. patches, security fixes, version updates, load jobs, data
loads and other refresh activities)  for applicable incidents

(xix)
Supplier will identify and notify CoreLogic of any product patches, security
fixes or bug fixes that should be proactively applied to any of the product
environments  for applicable incidents

(xx)
Supplier will communicate with affected IT owners and business users to identify
outage windows and schedule the application of the recommended fixes  during
such windows for applicable incidents

(xxi)
Supplier will test the application or product for correct functionality after
installation of any fixes and correct any errors for applicable incidents  

(xxii)
Supplier will ensure changes are compliant with defined CoreLogic Security and
Compliance policies  and will make any necessary corrections to ensure such
compliance

(xxiii)
Supplier will monitor application logs using in-scope tools to proactively
maintain applications

(xxiv)
Supplier will monitor data integration jobs to ensure no failure with
appropriate problem resolution procedures 











--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-2.7
Corporate Software (ITO) Services








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-2.7
Corporate Software (ITO) Services


1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.7 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the corporate software services (the “Corporate
Software (ITO) Services”) to be performed by Supplier in accordance with the
Agreement and the Supplement.

2.
CORPORATE SOFTWARE SERVICES

2.1
Process Overview

(a)
Supplier will support the technology platform of CoreLogic's corporate functions
such as finance & accounting, information technology (“IT”), CRM and human
resources. Supplier will support a number of routine application maintenance and
migration projects as a part of daily operations.

(b)
The finance & accounting software support team primarily works on Oracle
Applications and Oracle Financials with current initiatives underway to migrate
the platform from version 11i to 12i.

(c)
A centralized Supplier team will support multiple IT platforms for CoreLogic's
corporate IT group and global services software group. They maintain multiple
products including provisioning and de-provisioning platforms such as PALM, Time
Tracker, enterprise database applications, reward programs and a host of other
non-ERP platforms. This involves development, testing, release engineering,
configuration management, and project management.

2.2
Supplier will support origination platforms such as DORADO and maintains strong
domain knowledge on Mortgage Industry Standards Maintenance Organization
(“MISMO”) protocol. Supplier will work directly with several CoreLogic Customers
and has full ownership of the platform maintenance process.

2.3
GENERAL REQUIREMENTS

(a)
Supplier will manage, administer, operate, and maintain the application
development and maintenance (“ADM”) environments including the activities
described in this Schedule 

3.
GLOBAL SERVICES SOFTWARE SUPPORT

3.1
Sub Process Overview

(a)
Supplier will provide corporate IT services support through a centralized IT
team. Specific support activities include: development (Microsoft technologies),
enterprise reporting (MS SQL), testing





--------------------------------------------------------------------------------




(functional, performance, QTP, LoadRunner), release engineering, configuration
management (CollabNet Team Forge), project management, analysis, Tier 2 support
for a number of products including PAL (provisioning and deprovisioning
platform), Time Tracker, enterprise DB applications, reward programs, and
non-ERP systems
(b)
Supplier will provide Project Support activities for CRM

(c)
Supplier will provide Maintenance & Enhancement and Lights-on support for
DORADO, which is an origination platform and a web application for customers
that routes to a variety of services across mortgage offerings. CoreLogic US has
recently bought DORADO which was an external entity with a commercial
arrangement with CoreLogic

3.2
Project Support

(a)
Upon receipt of a project request from CoreLogic to complete an application
development project, Supplier will manage and perform any tasks associated with
developing definitions and analysis of such project. Responsibilities include
the following (collectively, the “Projects Definition and Analysis Phase”:

(i)
Supplier will receive and analyze project service / change requests provided by
CoreLogic and provide estimates on the cost, timeline and resources required to
perform such service/change requests to CoreLogic for CoreLogic's review

(ii)
Upon request by CoreLogic, Supplier will provide support in developing a high
level resource plan for budget approval and/or an estimate that involves more
detailed cost and resource analysis.

(iii)
Upon CoreLogic approval of resource plan, budgets and estimate, Supplier will
identify and schedule applicable resources to staff the project.

(iv)
Supplier will define business requirements by working and collaborating with
CoreLogic business users

(v)
Supplier will expand business requirements by working and collarborating with
application stakeholders

(vi)
Supplier will perform requirements management and feasibility analysis to
capture and prioritize requirements that accurately represent business
requirements

(vii)
Using business requirements developed by Supplier, Supplier will participate in
identifying integration requirements with other CoreLogic applications and
provide such requirements to CoreLogic for review and approval.

(viii)
Using business requirements developed by Supplier, Supplier will develop
functional specifications and provide such specifications to CoreLogic for
review and sign-off, as per CoreLogic's guidelines and specifications..

(ix)
Upon receipt of project architecture and technical direction (including
standards and requirements) from CoreLogic Personnel (including Architects,
Leads and Business Analysts), Supplier will develop initial project plan for the
effort and provide such plan to CoreLogic for review and approval.  

(x)
Supplier will translate such business requirements into technical requirements
in line with CoreLogic ***

(xi)
Supplier will define data requirements in accordance with applicable project
documentation and requirements and other applicable CoreLogic requirements

(b)
Upon completion of the Projects Definition and Analysis Phase, Supplier will
conduct and manage any activities necessary to design the project.
Responsibilities include the following (collectively, the “Project





--------------------------------------------------------------------------------




Design Phase”):
(i)
CoreLogic Personnel (including Architects, Leads and Business Analysts), will
create high level solutions design using business, technical and functional
requirements developed in the Projects Definition and Analysis Phase. Any
material changes will have to go through change management process.

(ii)
CoreLogic will define development environment and tools associated with the
proposed Software or System  

(iii)
CoreLogic will finalize technical architecture and infrastructure components 

(iv)
Supplier will propose design alternatives when Supplier identifies opportunities
for improvement or as requested by CoreLogic and provide to CoreLogic for
finalization and approval. Revise such design alternative as requested by
CoreLogic

(v)
Supplier will design physical and logical database and data structures in
accordance with CoreLogic's request and design specifications

(vi)
Supplier will participate in defining training needs for CoreLogic Personnel
with respect to the proposed Software or System 

(vii)
*** acceptance criteria and non-functional requirements (including performance
requirements, scalabilty requirements, load requirements, etc.) associated with
the proposed Software or System

(viii)
CoreLogic will finalize time, effort and cost estimates for the applicable
project in conjunction with Supplier  

(ix)
Supplier will obtain approval from CoreLogic on design and architectural
decisions and components prior to Project Development / Acquisition Phase, in
cases where components are created by Supplier. Any material changes will go
through a change management process. 

(c)
Upon completion of the Project Design Phase, in accordance with the applicable
project design and CoreLogic requirements, Supplier will conduct and manage and
activities required to develop the project. Responsibilities include the
following (collectively, the “Project Development ”):

(i)
CoreLogic will identify potential source products

(ii)
Supplier will participate in preparing development environment or engage
procurement processes required to perform the project in accordance with
business requirements and project design  

(iii)
Supplier will develop prototypes and submit to CoreLogic for approval. Revise
such prototypes or source products as requested by CoreLogic

(iv)
Supplier will construct system code consistent with business and design
requirements, as per CoreLogic specifications, guidelines and checklists and
provide to CoreLogic for approval. Revise such application and system code as
requested by CoreLogic

(v)
Supplier will develop physical and logical databases in accordance with business
requirements and Project Design

(vi)
Supplier will develop data interfaces in accordance with business requirements
and project design

(vii)
Supplier will develop data conversion routines and security components to
support application in production business requirements and project design, as
per the CoreLogic's specification and guidelines  

(viii)
Supplier will develop or update training material and documentation needed for
the successful





--------------------------------------------------------------------------------




deployment, operation, support and ongoing maintenance of the application 
(ix)
Supplier will perform quality assurance including peer reviews and code
walkthroughs with CoreLogic Personnel as requested by CoreLogic Personnel per
CoreLogic guidelines and tools and specifications

(x)
Supplier will conduct developer training for CoreLogic Personnel in cases where
Supplier develops application

(d)
Upon completion of the Project Development / Acquisition Phase, in accordance
with the applicable project design and CoreLogic requirements, Supplier will
conduct and manage any activities associated with testing of proposed Software
or System. Responsibilities include the following (collectively, the “Projects
Testing Phase”):

(i)
Supplier will develop testing approach / test strategy and provide to CoreLogic
for review and approval 

(ii)
Supplier will develop and maintain detailed design documents and test plans
(e.g., data and application flows, screen layouts and functionality, integration
points with other systems, security components, use and test cases)  and provide
such documentation to CoreLogic for review

(iii)
Supplier will prepare test environment in accordance with CoreLogic guidelines
with support from relevant CoreLogic teams to make physical environment
available, provide data source and ensure the environment is available during
testing

(iv)
Supplier will develop and maintain test data for all testing conducted during
the Projects Testing Phase and provide such test data to CoreLogic

(v)
Supplier will conduct testing, in environment provided by CoreLogic, to ensure
business requirements and use case flows are met

1.
Supplier will conduct unit test, provide results to CoreLogic and resolve issues
arising from such test  

2.
Supplier will conduct system test, provide results to CoreLogic and resolve
issues arising from such test  

3.
Supplier will conduct integration test, provide results to CoreLogic and resolve
issues arising from such test

4.
Supplier will conduct performance, load and stress test, provide results to
CoreLogic and resolve issues arising from such test, as required by CoreLogic.

5.
Supplier will conduct regression test, provide results to CoreLogic and resolve
issues arising from such test, as required by CoreLogic.

6.
Upon completion of the above tests, CoreLogic will conduct / support user
acceptance test, as required by CoreLogic.

(vi)
Supplier will comply with CoreLogic-defined quality assurance processes with
respect to testing completed during the Projects Testing Phase

(vii)
CoreLogic will verify that testing performed during the Projects Testing Phase
is in compliance with CoreLogic-defined testing specifications and
requirements , as directed in the test strategy/approach document

(viii)
Supplier will record and report test results for all testing conducted during
the Projects Testing Phase and provide such results to CoreLogic  

(ix)
Supplier will complete applicable documentation for all testing conducted during
the Projects





--------------------------------------------------------------------------------




Testing Phase and provide such documentation to CoreLogic  
(x)
Supplier will monitor, review and correct all defects identified by Supplier or
CoreLogic during the Projects Testing Phase and provide final testing results to
CoreLogic for review prior to commencement of the Projects Deployment and
Support Phase  

(xi)
Supplier will Perform trend analysis on defects to improve build, test models
and development efficiencies and provide results of such analysis to
CoreLogic, as set forth in the applicable requirements.

(e)
Upon completion of the Project Testing Phase, Supplier will manage and conduct
any activities associated with deployment and support of the propose Software or
Systems. Responsibilities include the following (collectively, the “Projects
Deployment and Support Phase”):

(i)
Upon approval from CoreLogic, Supplier will coordinate change control activities
required to deploy the Software or System into production and provide such
details to CoreLogic for review and approval 

(ii)
CoreLogic will approve all change control requests

(iii)
Throughout the Projects Deployment and Support Phase, Supplier will perform
version control and configuration management as required by CoreLogic

(iv)
Supplier will participate in coordinating production scheduling to determine the
timeline for deployment 

(v)
CoreLogic will coordinate implementation with the business (e.g. scheduling and
communication)

(vi)
After deployment, Supplier will perform release management activities in line
with CoreLogic-defined change management, deployment and release guidelines

(vii)
Supplier will provide post deployment support, for a CoreLogic-defined
duration/period of support, (including solution stabilization, monitoring and
validation) for the deployed project as requested by CoreLogic

(viii)
Supplier will perform end user training or train-the-trainer for CoreLogic
Personnel, as requested by CoreLogic for a CoreLogic-defined duration/period of
time

(ix)
Prior to the completion of the Projects Deployment and Support Phase, Supplier
will complete / update project related documentation including technical
documentation, as applicable, for operations and provide such documentation to
CoreLogic 

3.3
Maintenance and Enhancement Support

(a)
The “Maintenance/Enhancements Support” Core Function typically includes
application changes to support the business units, CoreLogic Customers, and / or
vendors. Requests for enhancements may result from discretionary business
changes (e.g., functional changes), regulatory changes, or minor technical
upgrades.

(b)
Upon request from CoreLogic Personnel, CoreLogic service desk requests or
automated alerts, Supplier will conduct and manage any activities associated
with maintenance definition and analysis. Responsibilities include the following
(collectively, the “Maintenance Definition and Analysis Phase”):

(i)
Supplier will define business requirements by working and collaborating with
CoreLogic business users and submit such requirements to CoreLogic   

(ii)
Supplier will expand requirements by working and collarborating with application
stakeholders 

(iii)
Supplier will perform requirements management and feasibility analysis 





--------------------------------------------------------------------------------




(iv)
CoreLogic will approve all business requirement definitions

(v)
Supplier will document project requests / change requests based on such business
requirements

(vi)
Supplier will receive and analyze project service / change requests from
CoreLogic and provide estimates on the cost, timeline and resources required to
perform such service/change requests to CoreLogic for CoreLogic's review. 

(vii)
CoreLogic will approve all project service / change requests, scope, and
estimates

(viii)
Supplier will review project scope and estimates 

(ix)
Supplier will translate such business requirements into technical requirements
in accordance with business requirements and provide requirements to CoreLogic
for review

(x)
Supplier will identify and schedule resources to staff such project 

(xi)
Supplier will participate in identifying integration requirements with other
CoreLogic applications and provide such requirements to CoreLogic for review and
approval.

(xii)
CoreLogic will establish and review all functional, technical, project, patch
and data

(xiii)
Using business requirements developed by Supplier, Supplier will participate in
developing functional specifications and provide such specifications to
CoreLogic for review and approval.

(xiv)
Supplier will develop initial project plan for the effort and provide such plan
to CoreLogic for review and approval.

(xv)
Supplier will define data requirements in accordance with applicable project
documentation and requirements and other applicable CoreLogic requirements

(xvi)
Supplier will review patch releases/vendor upgrades for applicability /
necessity and provide recommendations regarding implementation, as requested by
CoreLogic 

(xvii)
CoreLogic will manage maintenance relationship(s) with software vendor(s) and
facilitate discussions as required

(c)
Upon completion of the Maintenance Definition and Analysis Phase, Supplier will
conduct and manage any tasks associated with developing the maintenance design.
Responsibilities include the following (collectively, the Maintenance Design
Phase”):

(i)
CoreLogic will create high level solutions design 

(ii)
CoreLogic will define development environment and tools 

(iii)
Supplier will propose design alternatives when Supplier identifies opportunities
for improvement or as requested by CoreLogic and provide to CoreLogic for
finalization and approval. Revise such design alternative as requested by
CoreLogic and per CoreLogic internal change request approval process 

(iv)
CoreLogic will finalize technical architecture and infrastructure changes 

(v)
Supplier will design physical and logical database and data structures in
accordance with CoreLogic's request and design specifications

(vi)
Supplier will obtain approval from CoreLogic on design and architectural
decisions and components prior to Maintenance Development Phase  

(vii)
CoreLogic will define training needs for CoreLogic Personnel in accordance with
business





--------------------------------------------------------------------------------




requirements
(viii)
CoreLogic will finalize time, effort and cost estimates for such project in
conjunction with Supplier 

(d)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with the development of such maintenance
project. Responsibilities include the following (collectively, the “Maintenance
Development Phase”):

(i)
Supplier will prepare development environment in accordance with CoreLogic
guidelines

(ii)
Supplier will conduct required developer training for CoreLogic Personnel

(iii)
Supplier will construct system code consistent with business and design
requirements and provide to CoreLogic for approval. Revise such application and
system code as requested by CoreLogic and per CoreLogic internal change request
approval process

(iv)
Supplier will develop required physical and logical databases in accordance with
the maintenance design and business requirements as per the CoreLogic's tools,
specification and guidelines agreed by CoreLogic prior to the commencement of
the activity

(v)
Supplier will develop required data interfaces in accordance with the
maintenance design and business requirements

(vi)
Supplier will develop required data conversion routines and security components
to support application in production in accordance with the maintenance design
and business requirements

(vii)
Supplier will develop or update documentation and training materials needed for
the successful deployment, operation, support and ongoing maintenance of the
application, as per CoreLogic's tools, specification and guidelines

(viii)
Supplier will perform quality assurance including peer reviews and code
walkthroughs as required by CoreLogic Personnel and as per agreed upon check
lists, guidelines and tools and specifications

(ix)
CoreLogic will review and approve all activities performed during the
Maintenance Development Phase

(e)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with testing of such maintenance project.
Responsibilities include the following (collectively, the “Maintenance Testing
Phase”):

(i)
Supplier will develop testing approach / strategy and provide to CoreLogic for
review and approval for maintenance tickets/enhancements

(ii)
Supplier will develop and maintain detailed design documents and test plans
(e.g., data and application flows, screen layouts and functionality, integration
points with other systems, security components, use and test cases) 

(iii)
Supplier will prepare test environment in accordance with CoreLogic guidelines

(iv)
Supplier will conduct testing to ensure business requirements and use case flows
are met: 

1.
Supplier will conduct system test, provide results to CoreLogic and resolve
issues arising from such test  

2.
Supplier will conduct integration test, provide results to CoreLogic and resolve
issues arising from such test

3.
Supplier will conduct performance, load and stress test, provide results to
CoreLogic





--------------------------------------------------------------------------------




and resolve issues arising from such test as prioritized by CoreLogic
4.
Supplier will conduct regression test, provide results to CoreLogic and resolve
issues arising from such test as prioritized by CoreLogic  

(v)
Upon completion of the above tests, CoreLogic will conduct / support user
acceptance test 

(vi)
Supplier will comply with CoreLogic-defined quality assurance processes with
respect to testing completed during the Maintenance Testing Phase

(vii)
Supplier will verify that testing performed during the Maintenance Testing Phase
is in compliance with CoreLogic-defined testing specifications and requirements 
as *** in the test strategy/approach document

(viii)
Supplier will develop and maintain test data for all testing conducted during
the Maintenance Testing Phase and provide such test data to CoreLogic 

(ix)
Supplier will record and report test results for all testing conducted during
the Maintenance Testing Phase and provide such results to CoreLogic  

(x)
Supplier will complete applicable documentation for all testing conducted during
the Maintenance Testing Phase and provide such documentation to CoreLogic for
review  

(xi)
Supplier will monitor, review and correct all defects identified by Supplier or
CoreLogic during the Maintenance Testing Phase and provide final testing results
to CoreLogic for review prior to commencement of the Maintenance Deployment and
Support Phase as *** in the test strategy/approach document 

(xii)
Supplier will Perform trend analysis of testing defects to improve build, test
models and development efficiencies and provide results of such analysis to
CoreLogic  as *** in the test strategy/approach document

(xiii)
Supplier will conduct a sufficient amount and combination of testing to ensure
that business continuity is maintained during the course of transitioning to the
proposed Software or Systems and when fully implemented in the production
environment  as *** in the test strategy/approach document

(f)
Upon completion of the Maintenance Testing Phase, Supplier will conduct and
manage any activities associated with deployment and support of such maintenance
project. Responsibilities include the following (collectively, the “Maintenance
Deployment and Support Phase”):

(i)
Supplier will coordinate change control activities required to deploy the
Software or System into production and will provide change requests to CoreLogic
for approvalSupplier will perform version control and configuration management
as required by CoreLogic

(ii)
CoreLogic will coordinate production scheduling to determine the timeline for
deployment 

(iii)
Upon final review of all maintenance outputs , Supplier will perform release
management activities in line with CoreLogic-defined change management,
deployment and release guidelines

(iv)
Supplier will prepare servers and drivers for deployment into production

(v)
Supplier will load software to CoreLogic approved location  

(vi)
Supplier will configure software and components as directed or aproved by
CoreLogic 

(vii)
Supplier will provide post deployment support for the deployed project as
requested by CoreLogic for a CoreLogic-defined duration/period





--------------------------------------------------------------------------------




(viii)
Supplier will perform end user training or train-the-trainer for CoreLogic
Personnel, as requested by CoreLogic for a CoreLogic-defined duration/period

(ix)
CoreLogic will coordinate implementation with the business (e.g. scheduling and
communication) 

(x)
Prior to the completion of the Maintenance Deployment and Support Phase,
Supplier will complete / update project related documentation including
technical documentation for operations and provide such documentation to
CoreLogic 

(xi)
Supplier will support solution stabilization and perform necessary monitoring
and validation activities to ensure the Software or Systems performs as
prescribed and expected in the maintenance design for a CoreLogic-defined
duration/period

(xii)
Supplier will provide release notes for appliciation maintenance / enhancements

3.4
Lights-On Support

(a)
The “Lights-on Support” Core Function can include the following types of
activities: analyzing, coding, testing, and installing updates and bug fixes.
This includes planning and managing bug fix activities. In addition, Supplier
will provide support to the business community by providing user assistance,
systems maintenance and administration (e.g., changes to information in
databases or tables), tracking an application against performance parameters
(response time, available disk, etc), making technical responses (24 hour on
call support), and end-user notification following deployment. Responsibilities
for the Lights-On Support Core Function include:

(i)
Coordinate with the CoreLogic service desk (global change) to facilitate a
seamless incident management process  and provide input for applicable incident
status and details in partnership with the CoreLogic service desk

(ii)
Upon receipt of an Incident, Supplier will diagnose such Incident, perform root
cause analysis to determine the cause of the Incident and will provide such
analysis to CoreLogic. 

(iii)
Supplier will conduct impact analysis on such Incident and notify CoreLogic
Personnel affected by the Incident  

(iv)
Supplier will develop incident resolution plan in accordance with applicable
CoreLogic operating procedures and provide such plan to CoreLogic for review and
resolution

(v)
Supplier will resolve such Incidents in accordance with the applicable Service
Level(s) 

(vi)
CoreLogic will coordinate efforts with the CoreLogic service desk to ensure
reduced business impact of incidents by timely resolution 

(vii)
Supplier will execute test plans, test scripts, generate, load and refresh test
data, perform unit testing, system testing, integration testing, regression
testing, performance testing, load testing, stress testing and support UAT as
required by CoreLogic and will achieve sign-off for applicable requests

(viii)
Supplier will coordinate and perform application tuning in accordance with
application guidelines 

(ix)
Supplier will coordinate change control activities with CoreLogic

(x)
Supplier will perform version control and configuration management 

(xi)
Supplier will coordinate production scheduling with CoreLogic

(xii)
Supplier will perform release managementor applicable Incidents as approved by
CoreLogic 





--------------------------------------------------------------------------------




(xiii)
Supplier will provide post deployment support for applicable Incidents to ensure
resolution for a CoreLogic-defined duration/period 

(xiv)
Supplier will document steps taken to effectively identify and resolve
Incidents 

(xv)
Supplier will update and maintain current version of applicable application
documentation and procedural manuals 

(xvi)
Supplier will update applicable business / end users and close assigned Incident
tickets 

(xvii)
Supplier will provide on-going support for business and users including
answering user questions as required to ensure Incident resolution 

(xviii)
Supplier will perform scheduled / routine and preventive maintenance for
applications (e.g. patches, security fixes, version updates, load jobs, data
loads and other refresh activities) as directed by CoreLogic 

(xix)
Supplier will identify and notify CoreLogic of any product patches, security
fixes or bug fixes that should be proactively applied to any of the product
environments for in-scope hardware and software on CoreLogic-identified
applications and platforms

(xx)
Supplier will work with affected IT owners and business users to identify outage
windows and schedule the installation of the recommended fixes during such
windows  

(xxi)
Supplier will test the application or product for correct functionality after
implementation and make corrections as necessary 

(xxii)
Supplier will implement a continuous process improvement methodology, as
applicable, to achieve quality improvements for in-scope Software and Systems,
which includes: 

1.
Supplier will report on Incidents by business impact and cost for in-scope
Software and Systems, as required by CoreLogic

2.
Supplier will continuously perform trend analyses on the volume and nature of
Incidents in order to identify areas for improvement and report to CoreLogic on
such trend analyses and improvements

3.
Supplier will revise / Re-write CoreLogic service desk processes / scripts, in
close cooperation and integration with all appropriate CoreLogic Personnel , to
optimize the end user experience as per CoreLogic's tools and specifications 

(xxiii)
Supplier will ensure changes resulting from the resolution of an Incdient are
compliant with defined CoreLogic security and compliance policies and will make
any necessary corrections to ensure such compliance

(xxiv)
CoreLogic will own technical support relationship(s) with appropriate software
vendor(s) and will coordinate support for Supplier as required

(xxv)
Supplier will monitor application logs using applicable Software and tools to
proactively and continuously maintain applications as per CoreLogic's tools and
specifications 

(xxvi)
For data integration requests, supplier will monitor data integration jobs using
CoreLogic approved monitoring processes to ensure no failure with appropriate
CoreLogic-defined problem resolution procedures

4.
PROVIDE FINANCE AND ACCOUNTING SOFTWARE SUPPORT

4.1
Sub Process Overview

(a)
This process revolves around customization of Oracle packages. Supplier will
perform customizations





--------------------------------------------------------------------------------




for pricing models to meet finance requirements and D&A applications for
billing. Specific day-to-day operations are focused on IT tickets, with
priorities determined by CoreLogic U.S. finance and accounting team. Supplier
will use Oracle financials and Order Management to provide Services associated
with this process.
4.2
Project Support

(a)
Upon receipt of a project request from CoreLogic, Supplier will conduct and
manage any activities necessary to complete definitions and analysis with
respect to such project, including the following (collectively, the “Projects
Definition and Analysis Phase”):

(i)
Define business requirements by working and collaborating with CoreLogic

(ii)
Translate such business requirements into technical requirements in accordance
with CoreLogic guidelines

(iii)
Document project requests / change requests based on such business requirements

(iv)
Receive and analyze project service / change requests from CoreLogic and provide
estimates on the cost, timeline and resources required to perform such
service/change requests to CoreLogic for CoreLogic's review

(v)
Review project scope and estimates

(vi)
Upon request by CoreLogic, provide support in developing a high level resource
plan for budget approval and / or an estimate that involves more detailed cost
and resource analysis 

(vii)
Identify and schedule resources to staff such project 

(viii)
Perform requirements management and feasibility analysis and provide such
analysis to CoreLogic for sign-off

(ix)
Expand the project business requirements by working and collarborating with
application stakeholders 

(x)
Identify integration requirements with other CoreLogic applications, with
support from CoreLogic, and provide such requirements to CoreLogic for review
and approval.

(xi)
Using business requirements developed by Supplier, develop functional
specifications and provide such specifications to CoreLogic for review and
approval.

(xii)
Establish architecture and technical direction (including standards and
requirements) and provide such architecture and technical direction to CoreLogic
for review and approval , as per CoreLogic's tools, specifications and
guidelines.

(xiii)
Develop initial project plan for the effort and provide such plan to CoreLogic
for review and approval.

(xiv)
As required by CoreLogic, perform risk analysis and provide input to the risk
management plan

(xv)
Define data requirements in accordance with applicable project documentation and
requirements and other applicable CoreLogic requirements

(b)
After the Projects Definition and Analysis Phase is complete, Supplier will
conduct and manage any activities necessary to design the project, including the
following (collectively, the “Project Design Phase”):

(i)
Create high level solutions design using business, technical, functional and
non-functional requirements (performance, load, capacity, etc.) requirements
developed in the Projects





--------------------------------------------------------------------------------




Definition and Analysis Phase and provide to CoreLogic for sign-off.  Any
material changes will have to go through change management process.
(ii)
Define and configure setup on development environment and tools associated with
the proposed Software or System  

(iii)
Finalize technical architecture and infrastructure components , with support
from CoreLogic, in accordance with CoreLogic guideline and submit to CoreLogic
for approval. Revise such technical architecture and infrastructure components
as requested by CoreLogic and per CoreLogic internal change request approval
guidelines

(iv)
Design logical and physical database and data structures in accordance with such
project's business requirements

(v)
Propose design alternatives when Supplier identifies opportunities for
improvement or as requested by CoreLogic and provide to CoreLogic for
finalization and approval. Revise such design alternative as requested by
CoreLogic and per CoreLogic internal change request approval guidelines 

(vi)
Ensure the project design is compliant with defined CoreLogic Security and
Compliance policies and make revisions as necessary to ensure such compliance 

(vii)
Obtain approval from CoreLogic on design and architectural decisions and
components prior to Project Development / Acquisition Phase  

(viii)
Define training needs for CoreLogic and Supplier Personnel with respect to the
proposed Software or System 

(ix)
*** acceptance criteria associated with the proposed Software or System 

(x)
Finalize time, effort and cost estimates for the applicable project and submit
to CoreLogic for review and approval prior to commencing the Project Development
/ Acquisition Phase. Any material changes will go through a change management
process. 

(c)
Upon completion of the Project Design Phase, in accordance with the applicable
project design and CoreLogic requirements, Supplier will conduct and manage and
activities required to develop the project, including the following
(collectively, the “Project Development”):

(i)
Prepare development environment or engage procurement processes in accordance
with support from CoreLogic

(ii)
With support from CoreLogic, develop prototypes or identify potential source
products and submit to CoreLogic for approval. Revise such prototypes or source
products as requested by CoreLogic and per CoreLogic internal change request
approval guidelines.

(iii)
Construct and / or acquire application and system code consistent with business
and design requirements and provide to CoreLogic for approval. Revise such
application and system code as requested by CoreLogic

(iv)
Develop logical and physical databases in accordance with the business
requirements and project design

(v)
Develop data interfaces in accordance with with the business requirements and
project design

(vi)
Develop data conversion routines and security components to support application
in production in accordance with with the business requirements and project
design

(vii)
Develop or update training material / documentation needed for the successful
deployment,





--------------------------------------------------------------------------------




operation, support and ongoing maintenance of the application 
(viii)
Conduct developer training for CoreLogic and Supplier Personnel in cases where
Supplier develops application

(d)
Upon completion of the Project Development / Acquisition Phase, in accordance
with the applicable project design and CoreLogic requirements, Supplier will
conduct and manage any activities associated with testing of proposed Software
or System, including the following (collectively, the “Projects Testing Phase”):

(i)
Develop testing approach and provide to CoreLogic for review and sign-off

(ii)
Develop and maintain detailed design documents and test plans (e.g., data and
application flows, screen layouts and functionality, integration points with
other systems, , use and test cases) 

(iii)
Prepare test environment in accordance with CoreLogic guidelines with support
from relevant CoreLogic teams to make physical environment available, provide
data source and ensuring the environment is available during testing

(iv)
Conduct testing, in environment provided by CoreLogic, to ensure business
requirements and use case flows are met: 

(1)
Conduct unit test, provide results to CoreLogic and resolve issues arising from
such test  

(2)
Conduct system test, provide results to CoreLogic and resolve issues arising
from such test  

(3)
Conduct integration test, provide results to CoreLogic and resolve issues
arising from such test

(4)
Conduct performance, load and stress test, provide results to CoreLogic and
resolve issues arising from such test

(5)
Conduct regression test, provide results to CoreLogic and resolve issues arising
from such test  

(v)
Upon completion of the above tests and approval from CoreLogic, conduct /
support user acceptance test 

(vi)
Comply with CoreLogic-defined quality assurance processes 

(vii)
Verify compliance with CoreLogic-defined testing specifications and
requirements and provide such compliance to CoreLogic for review and approval

(viii)
Develop and maintain test data, when data is not available in production system,
for all testing conducted during the Projects Testing Phase and provide such
test data to CoreLogic 

(ix)
Record and report test results for all testing conducted during the Projects
Testing Phase and provide such results to CoreLogic  

(x)
Complete applicable documentation for all testing conducted during the Projects
Testing Phase and provide such documentation to CoreLogic  

(xi)
Monitor, review and correct all defects identified by Supplier or CoreLogic
during the Projects Testing Phase and provide final testing results to CoreLogic
for review and sign-off prior to commencement of the Projects Deployment and
Support Phase  

(xii)
Perform Incident trend analysis to improve build, test models and development
efficiencies and provide results of such analysis to CoreLogic 

(e)
Upon completion of the Project Testing Phase, Supplier will manage and conduct
any activities associated with deployment and support of the propose Software or
Systems, including the following (collectively, the





--------------------------------------------------------------------------------




“Projects Deployment and Support Phase”):
(i)
Upon approval by CoreLogic for deployment, Coordinate change control activities
required to deploy the Software or System into production

(ii)
Perform version control and configuration management as required by CoreLogic  

(iii)
Coordinate production scheduling to determine the timeline for deployment 

(iv)
After deployment, perform release management activities in line with
CoreLogic-defined change management, deployment and release guidelines

(v)
Provide post deployment support (including solution stabilization, monitoring
and validation) for the deployed project as requested by CoreLogic as per
CoreLogic's tools, specification and guidelines

(vi)
Perform end user training or train-the-trainer for CoreLogic Personnel, as
requested by CoreLogic as per CoreLogic's tools, specification and guidelines

(vii)
Coordinate implementation with the business (e.g. scheduling and communication) 

(viii)
Prior to the completion of the Projects Deployment and Support Phase, complete /
update project related documentation including technical documentation for
operations and provide such documentation to CoreLogic 

(ix)
Assist, support and coordinate with any CoreLogic subcontractors or any
additional resources contracted to work on the project, as applicable

4.3
Maintenance and Enhancement Support

(a)
Enhancements and maintenance efforts typically include minor application changes
to support the business units, customers, and / or vendors. Requests for
enhancements may result from discretionary business changes (functional
changes), regulatory changes, or minor technical upgrades

(b)
Upon receipt of notice of an Incident or request from CoreLogic, Supplier will
conduct and manage any activities associate with maintenance definition and
analysis, including the following (collectively, the “Maintenance Definition and
Analysis Phase”:

(i)
Define business requirements by working and collaborating with CoreLogic
business users   

(ii)
Translate such business requirements into technical requirements in accordance
with application guidelines

(iii)
Receive and analyze project service / change requests from CoreLogic and provide
estimates on the cost, timeline and resources required to perform such
service/change requests to CoreLogic for CoreLogic's review

(iv)
Identify and schedule resources to staff such project 

(v)
Perform requirements management and feasibility analysis and provide such
analysis to CoreLogic for review

(vi)
Expand such business requirements by working and collarborating with application
stakeholders 

(vii)
Identify integration requirements with other CoreLogic applications and provide
such requirements to CoreLogic for review and approval.

(viii)
Using business requirements developed by Supplier, develop functional
specifications and provide such specifications to CoreLogic for review and
approval.





--------------------------------------------------------------------------------




(ix)
Establish technical requirements and provide such requirements to CoreLogic for
review and approval 

(x)
Develop initial project plan for the effort and provide such plan to CoreLogic
for review and approval.

(xi)
As required by CoreLogic, perform risk analysis and provide input to the risk
management plan

(xii)
Define data requirements in accordance with applicable project documentation and
requirements and other applicable CoreLogic requirements

(xiii)
Review patch releases/vendor upgrades for applicability / necessity and provide
recommendations regarding implementation, as requested by CoreLogic 

(c)
Upon completion of the Maintenance Definition and Analysis Phase, Supplier will
conduct and manage any tasks associated with developing the maintenance design,
including the following (collectively, the Maintenance Design Phase”:

(i)
Create high level solutions design using business, technical and functional
requirements and provide such design to CoreLogic for review  

(ii)
Define development environment and tools associated with the the applicable
Software or System  

(iii)
Finalize technical architecture and infrastructure components, with support from
CoreLogic, in accordance with CoreLogic guidelines and submit to CoreLogic for
approval. Revise such technical architecture and infrastructure components as
requested by CoreLogic and per CoreLogic internal change request approval
guidelines

(iv)
Design physical and logical database and data structures in accordance with
business requirements and application design  

(v)
Propose design alternatives when Supplier identifies opportunities for
improvement or as requested by CoreLogic and provide to CoreLogic for
finalization and approval. Revise such design alternative as requested by
CoreLogic  

(vi)
Ensure the project design is compliant with defined CoreLogic Security and
Compliance policies and make revisions as necessary to ensure such compliance 

(vii)
Obtain approval from CoreLogic on design and architectural decisions and
components prior to Maintenance Development Phase  

(viii)
Define training needs for CoreLogic Personnel with respect to the proposed
Software or System 

(ix)
Define acceptance criteria associated with the applicable Software or System 

(x)
Finalize time, effort and cost estimates for the applicable project and submit
to CoreLogic for review and approval prior to commencing the Maintenance
Development Phase 

(d)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with the development of such maintenance
project, including the following (collectively, the “Maintenance Development
Phase”:

(i)
Prepare development environment or engage procurement processes components in
accordance with CoreLogic guidelines  

(ii)
Conduct developer training for CoreLogic and Supplier Personnel

(iii)
Construct and / or acquire application and system code consistent with business
and design





--------------------------------------------------------------------------------




requirements and provide to CoreLogic for approval. Revise such application and
system code as requested by CoreLogic and per CoreLogic internal change request
approval guidelines
(iv)
Develop physical and logical databases in accordance with business requirements
and application design

(v)
Develop data interfaces in accordance with business requirements and application
design

(vi)
Develop data conversion routines and security components to support application
in production in accordance with business requirements and application design as
per the CoreLogic's tools, specification and guidelines

(vii)
Develop or update documentation needed for the successful deployment, operation,
support and ongoing maintenance of the application 

(viii)
Perform quality assurance including peer reviews and code walkthroughs as
requested by CoreLogic as per agreed upon check lists, guidelines and tools and
specifications

(e)
Upon completion of the Maintenance Design Phase, Supplier will conduct and
manage any activities associated with testing of such maintenance project,
including the following (collectively, the “Maintenance Testing Phase”):

(i)
Develop testing approach and provide to CoreLogic for review and approval

(ii)
Develop and maintain detailed design documents and test plans (e.g., data and
application flows, screen layouts and functionality, integration points with
other systems, security components, use and test cases) 

(iii)
Prepare test environment in accordance with CoreLogic guidelines

(iv)
Conduct testing to ensure business requirements and use case flows are met: 

(1)
Conduct unit test, provide results to CoreLogic and resolve issues arising from
such test  

(2)
Conduct system test, provide results to CoreLogic and resolve issues arising
from such test  

(3)
Conduct integration test, provide results to CoreLogic and resolve issues
arising from such test

(4)
Conduct performance, load and stress test, provide results to CoreLogic and
resolve issues arising from such test, as identified in the applicable project
plan or CoreLogic policies and guidelines

(5)
Conduct regression test, provide results to CoreLogic and resolve issues arising
from such test, as identified in the applicable project plan or CoreLogic
policies and guidelines  

(v)
Upon completion of the above tests and approval from CoreLogic, conduct /
support user acceptance test 

(vi)
Comply with CoreLogic-defined quality assurance processes 

(vii)
Verify compliance with CoreLogic-defined testing specifications and
requirements as directed by CoreLogic in the test strategy/approach document

(viii)
Develop and maintain test data for all testing conducted during the Projects
Testing Phase and provide such test data to CoreLogic 

(ix)
Record and report test results for all testing conducted during the Projects
Testing Phase and provide such results to CoreLogic  

(x)
Complete applicable documentation for all testing conducted during the Projects
Testing Phase





--------------------------------------------------------------------------------




and provide such documentation to CoreLogic  
(xi)
Monitor, review and correct all defects identified by Supplier or CoreLogic
during the Projects Testing Phase and provide final testing results to CoreLogic
for review prior to commencement of the Projects Deployment and Support Phase,
as *** in the test strategy/approach document  

(xii)
Perform Incident trend analysis to improve build, test models and development
efficiencies and provide results of such analysis to CoreLogic, as *** in the
test strategy/approach document 

(xiii)
Conduct a sufficient amount and combination of testing to ensure that business
continuity is maintained during the course of transitioning to the proposed
Software or Systems and when fully implemented in the production environment, as
*** in the test strategy/approach document 

(f)
Upon completion of the Maintenance Testing Phase, Supplier will conduct and
manage any activities associated with deployment and support of such maintenance
project, including the following (collectively, the “Maintenance Deployment and
Support Phase”):

(i)
Coordinate change control activities required to deploy the Software or System
into production 

(ii)
Perform version control and configuration management as required by CoreLogic  

(iii)
Coordinate production scheduling to determine the timeline for deployment 

(iv)
After deployment, perform release management activities in line with
CoreLogic-defined change management, deployment and release guidelines

(v)
Prepare servers and drivers for deployment into production

(vi)
Load software to CoreLogic specified location 

(vii)
Configure software and components in accordance with business requirements and
application design 

(viii)
Provide post deployment support for the deployed project as requested by
CoreLogic

(ix)
Perform end user training or train-the-trainer for CoreLogic Personnel, as
requested by CoreLogic, as applicable

(x)
Coordinate implementation with the business (e.g. scheduling and communication) 

(xi)
Prior to the completion of the Projects Deployment and Support Phase, complete /
update project related documentation including technical documentation for
operations and provide such documentation to CoreLogic 

(xii)
Support solution stabilization and perform necessary monitoring and validation
activities to ensure the Software or Systems performs as prescribed and expected
in the project design, as applicable

(xiii)
Provide release notes for appliciation maintenance / enhancements

(xiv)
Assist, support and coordinate with any CoreLogic subcontractors or any
additional resources contracted to work on the project 

4.4
Lights-On Support

(a)
The “Lights-on Support” Core Function can include the following types of
activities: analyzing, coding, testing, and installing updates and bug fixes.
This includes planning and managing bug fix activities. In addition, Supplier
will provide support to the business community by providing user assistance,
systems maintenance and administration (e.g., changes to information in
databases or tables), tracking an





--------------------------------------------------------------------------------




application against performance parameters (response time, available disk, etc),
making technical responses, and end-user training following deployment.


(b)
Supplier's responsibilities for Lights-On Support Core Function include:

(i)
Upon receipt of notice of an Incident or as requested by CoreLogic Personnel,
Supplier will coordinate with CoreLogic Service desk to facilitate a seamless
incident management process and will be responsible to updating applicable
incidents  

(ii)
Upon receipt of an Incident, Supplier will diagnose such Incident, perform root
cause analysis to determine the cause of the Incident and will provide such
analysis to CoreLogic.

(iii)
Supplier will conduct impact analysis on such Incident and notify CoreLogic
Personnel affected by the Incident 

(iv)
Supplier will develop incident resolution plan in accordance with applicable
CoreLogic operating procedures and provide such plan to CoreLogic for sign-off

(v)
Supplier will resolve such Incidents in accordance with the applicable Service
Level(s) 

(vi)
Supplier will coordinate efforts with the CoreLogic service desk to ensure
reduced business impact of incidents by timely resolution 

(vii)
Supplier will execute test plans, test scripts, generate, load and refresh test
data, perform unit testing, system testing, integration testing, regression
testing, performance testing, load testing, stress testing and support UAT as
requested by CoreLogic Personnel

(viii)
Supplier will coordinate and perform application tuning in accordance with
business requirement and application design as per guidelines / specifications
provided by CoreLogic

(ix)
Supplier will coordinate change control activities for applicable application
with CoreLogic Personnel  

(x)
Supplier will perform version control and configuration management 

(xi)
Supplier will coordinate production scheduling  

(xii)
Supplier will perform release managementor applicable Incidents as approved by
CoreLogic 

(xiii)
Supplier will provide post deployment application support  

(xiv)
Supplier will document steps taken to effectively identify and resolve
Incidents 

(xv)
Supplier will update and maintain current version of applicable application
documentation and procedural manuals 

(xvi)
Supplier will update applicable business / end users and close assigned Incident
tickets 

(xvii)
Supplier will provide on-going application support for business and users
including answering user questions 

(xviii)
Supplier will perform scheduled / routine and preventive maintenance for
applications (e.g. patches, security fixes, version updates, load jobs, data
loads and other refresh activities) as *** 

(xix)
Supplier will identify and notify CoreLogic of any product patches, security
fixes or bug fixes that should be proactively applied to any of the product
environments for in-scope hardware and software 





--------------------------------------------------------------------------------




(xx)
Supplier will work with affected IT owners and business users to identify outage
windows and schedule the installation of the recommended fixes during such
windows  

(xxi)
Supplier will test the application or product for correct functionality after
implementation and make corrections as necessary 

(xxii)
Supplier will implement a continuous process improvement methodology, as
applicable, to achieve quality improvements for in-scope Software and Systems,
which includes: 

(1)
Supplier will develop a report on Incidents by business impact and cost for
in-scope Software and Systems, as required by CoreLogic 

(2)
Supplier will continuously perform trend analyses on the volume and nature of
Incidents in order to identify areas for improvement; Report on the trend
analyses and improvements for applicable Incidents.

(3)
Supplier will revise / re-write CoreLogic service desk processes / scripts, in
close cooperation and integration with all appropriate CoreLogic Personnel , to
optimize the end user experience as per CoreLogic's tools and specification and
guidelines

(xxiii)
Supplier will ensure changes resulting from the resolution of an Incdient are
compliant with defined CoreLogic security and compliance policies and will make
any necessary corrections to ensure such compliance

(xxiv)
Supplier will monitor application logs using applicable Software and tools to
proactively and continuously maintain applications 

(xxv)
On an ongoing basis, Supplier will monitor data integration jobs to ensure no
failure with appropriate CoreLogic-defined problem resolution procedures

5.
CITG PROCESSING

5.1
Sub Process Overview

(a)
Supplier will provide IT infrastructure support, including server (Windows and
Unix)and network administration, IT service center support and ITIL related
functions for servers, network devices and email infrastructure

5.2
System and network administration. Supplier will perform the following
activities based on service desk Incidents or as requested by CoreLogic and in
accordance with CoreLogic policies:

(a)
Perform Operating system (“OS”) performance management,

(b)
Perform Incident resolution

(c)
Perform file system management

(d)
Perform disk and storage administration

(e)
Perform package administration

(f)
Perform capacity planning

(g)
Perform event log management (system)

(h)
Perform OEM coordination

(i)
Perform root cause analysis

(j)
Perform change management





--------------------------------------------------------------------------------




(k)
Perform OS and application patch management

(l)
Perform VM (Virtual Machine) migration

(m)
Perform storage migration

(n)
Provide off hours support of LAN devices across CoreLogic network

(o)
Conduct routine network administrative tasks for e.g. device health check

(p)
Perform Security log management

(q)
IT Service Center Support. Supplier will perform the following activities based
on service desk Incidents or as requested by CoreLogic and in accordance with
CoreLogic policies:

(r)
Provide L1 support to System and network administration

(s)
Generate reports on data center environment

(t)
Manage account administration

(u)
Manage end user touch points

5.3
ITIL related functions: Supplier will maintain necessary processes for change
management, release management, disaster recovery management

(a)
Support various monitoring functions and IT Service centre report generation
activities, in accordance with CoreLogic guidelines

(b)
Schedule Ctrl M tasks as ***

(c)
Manage and upgrade security devices in accordance with CoreLogic guidelines for
e.g. Firewall objects updation for flood project

(d)
Conduct SAS 70 audits related to UNIX and windows failed logins in accordance
with CoreLogic guidelines

(e)
Process standard change management requests

(f)
Provide support for EAPM tools, primarily sitescope and BAC

(g)
Develop IT service level and metrics reports

(h)
Perform asset management activities

(i)
Assist the PMO with infrastructure projects task management and ensure that the
scope, timelines etc. are met

(j)
Support ongoing process improvement implementation and identify new
opportunities for process improvements

(k)
Analyze and suggest solutions for defined problems

(l)
Perform L1 IT service desk support

(m)
Perform user access provisioning for applications

(n)
Support Microsoft Exchange, Active Directory and SMTP backbone







--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011


Schedule A-2.8
Corporate Production (BPO) Services








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-2.8
Corporate Production (BPO) Services


1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.8 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the corporate production services (the
“Corporate Production (BPO) Services”) to be performed by Supplier in accordance
with the Agreement and the Supplement.

2.
OVERVIEW OF CORPORATE PRODUCTION SERVICES

2.1
Supplier shall provide the following corporate services to CoreLogic:
information security services, real estate owned (“REO”) accounting, marketing,
and processing support for corporate IT infrastructure, finance and accounting,
legal process outsourcing and compliance.

2.2
Supplier shall support the corporate services using a variety of teams with
varying depth of skills that range from generic to highly specialized
capabilities. Supplier shall perform and process in accordance with the Policy
and Procedures Manual accounts receivable, accounts payable, collections,
custodial general ledger, custodial accounts payable, purchasing, vendor set up
and maintenance, and compliance, financial analysis, database management, sales
tax and yearly quality assurance, revenue billing, tax accounting, treasury and
asset tracking and contingent workforce tracking functions as part of the
finance and accounting process.

2.3
Supplier shall provide a span of activities varying in complexity and covering
less critical procedures such as attaching backup to journal entries (JE's) or
uploading information from U.S. Internal Revenue Services Form W-9 into the
W-9-sharepoint site. Supplier shall, as part of the marketing process, update
CoreLogic Customer data or upload contracts onto Siebel customer relationship
management platforms and conduct web based market research on competitor
products, position, and prepare reports for distribution to CoreLogic.

3.
FINANCE AND ACCOUNTING PROCESSING

3.1
Overview.

(a)
The “finance and accounting processing” Core Function involves a variety of
finance and accounting activities. Some examples of specific activities
specified by process area include: for accounts receivable - pulling checks from
the Lockbox, and applying the payment based on data from accounts receivable
invoice images and uploading them to the CoreLogic-specified database, shared
drive or sharepoint; for accounts payable - accepting invoices from vendors and
capturing the data from accounts payable invoice images; for general ledger -
performing ageing analysis, asset tracking, fixed asset and 10Q reporting in
Hyperion; for collections - providing collections reports to CoreLogic's U.S.
offices in Santa Ana, Westlake and Poway; for custodial general ledger -
reconciling general ledger accounts; for custodial accounts payable - paying
amounts owed to different tax authorities, recording images of payment invoices
received,





--------------------------------------------------------------------------------




digitizing and uploading recorded images to the CoreLogic-specified database,
shared drive or sharepoint; for purchase, obtaining pre-purchase approval from
CoreLogic managers as per approval level, receiving purchase orders, creating
the analysis to determine whether something is approved, when purchases are
completed verifying that appropriate records are updated on Oracle; for
operations accounting (i.e., for Real Estate Owned and Residential Value View) -
audit and compliance; for financial analysis - reporting on assets; for quality
assurance, checking for errors in accounts receivable and accounts payable on a
sampling basis by an internal team; revenue billing, creating invoices in Excel
and converting them via macros into invoices for printing; for tax accounting -
reviewing sales tax, rules and amounts paid to authorities, reconciling credits
and debits, and processing general ledger uploads; for treasury - reconciling
bank accounts against accounts payable payments, invoices and payments pending;
for human resources modules - monitoring and managing invoices brought by
contractors; and for asset tracking - tracking the deposit and return of all
assets issued to CoreLogic Personnel in the U.S.. Interactions are mainly
amongst CoreLogic local offices.
(b)
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform the Services:

AMS, Application List, ARIBA web portal, bank websites, BARS, BOA Lockbox, CCS
database, CDW, Cenlar Bank, CEO LinkCheck Writer, Citrix'Cognos, CSR TOOL, Cute
PDF Writer, Database Access' DigDB, Discoverer, EDE Link, Emails - Out of
business, Essbase, Fares Document Portal (Invoice & Shipping Document Search
Portal), First am Trust Bank, Flagstar LinkGeneric Email ID Generic mail Box,
Huming Bird - Miami, Hyperion Package, I - VaultiClear, ICP Access, Tracker,
Storm CCS, CM 'Insight, Internet, Intranet, IT Service helpdesk,' JP Morgan
link, Kwiktag Launch Pad, LPS Application, Mailbox, Markview 170, Miami, MS
Office, NAIS, LinkNavision, Office Communicator, Oracle 10.7,11.i, ADI and GUI,
Outlook Mail Box, Papervision, PNC BankPrint,Quantrix, RBU, share drive access,
Remote Desktop, Trust 32, Salesforce, Share Drive Share Point, Sigmanet,
Sourcenet (FARVV) Sovereign Bank, Tableu SoftwareTalon, US Bank, Visio,
Wellsfargo, Link'Xing.
3.2
Accounts Receivable.

(a)
Supplier will perform the following accounts receivables processes in accordance
with the Policy and Procedures Manual:

(i)
Manage transactional processes, which entails posting and recording payments
(i.e., check, wire, credit or debit card) that have been received either by
lockbox, email, or share point into CoreLogic's system of records (e.g., Oracle,
Bars, Navision).Review supporting documentation and post each payment (including
applying or not applying such payment, as applicable) to the correct CoreLogic
Customer invoice and/or account by transaction in accordance with CoreLogic
business and the Policy and Procedures Manual

(ii)
Maintain on a daily basis in an Excel spreadsheet (e.g., DTI for DataTrace Inc)
a list of all transactions that credit CoreLogic's bank accounts along with a
list of those transactions that debit CoreLogic's general ledger (including any
relevant additional detail of the receivables that were applied on account,
unapplied or in a miscellaneous holding account) and reconcile such payments.

(iii)
Review the bank statement monthly, compare the records against Oracle, and
research and correct items missing from Oracle

(iv)
Verify whether CoreLogic Customers' reapplications have been approved and proper
supporting documentation is attached before processing

(v)
Apply debit and credit memos after they are created by the special projects team

(b)
Supplier will perform the following activities for all payment types made by
CoreLogic Customers:

(i)
Prepare, batch, log and apply payments to the applicable CoreLogic Customer
invoices.

(ii)
Process single payments received for multiple accounts or entities and apply as
appropriate.





--------------------------------------------------------------------------------




(iii)
Post credit card, ach, wires, and checks by phone payment batches to the
applicable CoreLogic Customer accounts.

(iv)
Investigate, manage and resolve issues regarding unallocated receipts and
postings.

(v)
Review all remittance advices for receipts or backups (that either match and do
not match with applicable invoices) including service cancellations and short
payments, overpayments, or are unapplied and determine what additional processes
are required.

(vi)
Supplier will reconcile unapplied payments.

(vii)
Create and record short payment credit/debit memos and apply approved debit and
credit memo adjustments to CoreLogic Customer accounts.

(c)
Supplier will refund payments made by CoreLogic Customer by performing the
following steps based on CoreLogic policies and procedures

(i)
Review, process, and facilitate the refund of CoreLogic Customer payments in
accordance with CoreLogic authority limits and guidelines.

(ii)
Provide recommendation whether there is sufficient and valid supporting
documentation for such refunds.

(iii)
Refund CoreLogic Customer payments that are above Supplier authority limits (in
accordance with CoreLogic guidelines) upon receipt of appropriate CoreLogic
approval

3.3
Ad Hoc Projects- Accounts Receivables

(a)
Upon request by CoreLogic to perform an accounts receivable ad hoc projects.
Supplier will manage the receipt and processing of documents by performing in
accordance with the Policy and Procedures Manual the following activities:

(i)
Record miscellaneous credits which are not reflected in sales journal, as ***

(ii)
Reconcile and balance credit card and debit card payment file exceptions and
processing fees.

(iii)
Respond and analyze inquiries relating to customer account reconciliations

(iv)
Prepare and reconcile intercompany receivables

(v)
Maintain monthly billings and aging receivables for intercompany affiliates

(vi)
Perform revenue recognition reconciliation comparisons between account analysis
reports from Oracle and schedules provided by CoreLogic US

3.4
Accounts Payable

(a)
Supplier will manage the receipt and processing of documents by performing in
accordance with the Policy and Procedures Manual the following steps:

(i)
Monitor invoices as they come into the queue for processing.

(ii)
Return invoices to the appropriate person for clarifications or approvals in
accordance with CoreLogic policies and procedures.

(iii)
If any such invoices are unreadable, return the unreadable documents in the
rescan queue to CoreLogic US

(b)
Supplier will verify and process invoices as received by performing the
following steps:





--------------------------------------------------------------------------------




(i)
Review, categorize and approve invoices in accordance with the Policy and
Procedures Manual

(ii)
Process invoice transactions in accordance with CoreLogic Procedure and Policy
Manual (eg correct cost center, general ledger account number, dollar amount,
vendor name, vendor site, invoice number, pay group) and match approved purchase
orders to their corresponding invoice. If the invoice is a purchase order
invoice, match invoices to their corresponding approved purchase orders

(iii)
Manage and resolve invoices that are designated as “on hold” for reasons (i.e.,
reasons which would make an item not payable) such as items not received as per
CoreLogic payables guidelines. Contact the requester of such payments to release
the hold invoice for payment processing

(iv)
Escalate to CoreLogic US payables team when responses are not received (per the
Policy and Procedures Manual) by such requester or approver, research and
resolve invoice issues.

(v)
Set up, monitor and maintain recurring transactions for processing (e.g., rent
and utility payments).

(vi)
Track the status of unclaimed property items (e.g., uncleared checks to vendors
or employees that have not been cashed) by sending letters to vendors and emails
to employees

(c)
Supplier will disburse certain payment types as required in the Policy and
Procedure Manual by performing the following steps:

(i)
Input wire transfers and other electronic payment transactions into the accounts
payable sub-ledger.

(ii)
In accounts payable trade process, adjust the invoice for credit and debit
memos.

(iii)
Record and maintain a schedule of unpaid items and notify CoreLogic of any items
that should be adjusted.

(d)
Supplier will respond to inquiries by performing in accordance with the Policy
and Procedures Manual the following steps:

(i)
Receive, track, research, and resolve inquiries from internal sources in
accordance with CoreLogic's payment inquiry process via email or workflow.

(e)
Supplier will manage the receipt and processing of expense reports by performing
in accordance with the Policy and Procedures Manual the following steps:

(i)
Receive, review and process expense reports. Verify that receipts and approvals
are accurate before processing as directed by CoreLogic's travel and expense
report policy and guidelines.

(ii)
Notify any applicable CoreLogic Personnel of missing expense documentation, and
track and manage the expense until such documentation is received and the issue
is resolved. Escalate when needed to the appropriate CoreLogic manager

(iii)
Facilitate expense reports for associates that do not have access to the
appropriate tools and systems.

(iv)
Manage expense report auditing by performing quality assurance on all expense
reports prior to payment to ensure timeliness, accuracy, and appropriate
CoreLogic approvals are in place as well as the CoreLogic Personnel following
the CoreLogic corporate policy.

(f)
Supplier will monitor “use tax” accruals by performing the following steps in
accordance with the Policy and Procedures Manual or as otherwise ***:

(i)
Ensure that any tax deducted by vendors is accurate and perform appropriate
accruals to account





--------------------------------------------------------------------------------




for payments CoreLogic will make to the government or other entities.
(g)
Supplier will perform the following ad hoc accounts payables activities in
accordance with the Policy and Procedures Manual:

(i)
Run reconciliations as *** US

(ii)
Run the accounts payable (AP) metrics to gather current month invoice and
payment volume

(iii)
Credit card verification of approval, application and acknowledgment into
sharepoint with a specific naming convention

(iv)
Run duplicate payment report and escalate duplicate payment instances to
CoreLogic US

(v)
Retrieve invoices as needed to appropriately support and respond to CoreLogic US
inquiries

3.5
Custodial Payables

(a)
Supplier will perform and manage various quality assurance (QA) measures in
accordance with the Policy and Procedures Manual or as otherwise ***, including
the following:

(i)
AP same day check request, over 60 days outstanding checks report, checks
statistics, void check follow up, contractor payment requests, voiding checks in
database, stale date reporting

(ii)
AP-Metrics Report: Metrics prepared to identify the number of Ach, Wire, Manual,
Quick, System checks processed on a monthly basis. Prepare additional reports to
monitor the checks presented for encashment and amount funded to banks

(iii)
AP-QA Processing: Doing a quality check for all the invoices processed here in
order to maintain consistency.

(iv)
AP-Wire invoice processing, claims processing, cashier's check invoice
processing, debit memo invoice processing, refund invoice processing

(v)
Managing vendor blocks for payments as *** US

(vi)
AP Trade Reconciliations: Custodial reconciliation done for custodial accounts
to identify the balances between accounts analysis report and accounts payable
trial balance.

(vii)
Client Escrow: Matching the escrow tax details received from the client with the
advance payment checks and facilitating non standard payee payments of escrow
advances

(viii)
Database Reclass: Reclassing the GL codes in Database for adjusting the entries.

3.6
Collection

(a)
Supplier will in accordance with the Policy and Procedures Manual support the
collection on CoreLogic Customer past due accounts which surpass the payables
threshold by performing the following steps:

(i)
With CoreLogic assistance, coordinate collaborative collection efforts requiring
support from other CoreLogic departments

(ii)
Escalate issues requiring resolution to CoreLogic, as appropriate

(iii)
Produce and send collection demand letters at 90 days past the payment due date
for CoreLogic Customers, in accordance with CoreLogic's collection policy
guidelines

(iv)
Review past due accounts which have been written off for non payment, prepare
electronic collections files, which consist of backup supporting the debt and
notate in the CoreLogic





--------------------------------------------------------------------------------




Customer accounts and in the central collections system.
(v)
Track payables recoveries to ensure they are posted to the account and the
account is notated and taken out of collections status as appropriate.

(b)
Supplier will support CoreLogic Customer inquiries and dispute management upon
notice from a CoreLogic Customer related to payment and/or invoice disputes by
performing in accordance with the Policy and Procedures Manual the following
steps:

(i)
Notate such CoreLogic Customer's account with any relevant information related
to such dispute, such CoreLogic Customer's commitment (or refusal) to pay the
disputed amount, and comments from ring iClear calls into Oracle

(ii)
Prepare regional business unit aging report and submit such report to CoreLogic
US

(iii)
Compile the collections by collector report that shows collections executed per
collector and submit such report to CoreLogic

(iv)
Create the outside agency placement report which provides detail of what was
sent and what has been collected to date and submit such report to CoreLogic.

(v)
Preparation of the 7 day roll forward report in which is sent to CoreLogic US
that shows how many days and the volume of ICP on hold

(vi)
Prepare credit memo project report and submit such report to CoreLogic

(vii)
Prepare the pre-disabling report to show accounts needing to be disabled and
submit such report to CoreLogic.

(c)
Supplier will monitor litigation and agency collections by performing in
accordance with the Policy and Procedures Manual the following steps:

(i)
Document in CCS and Oracle when a third party collections agency submits a
monthly agency report (which report instructs Supplier to cancel or to close out
the account as well as what was collected).

(ii)
Perform a monthly review of recoveries received to ensure they are posted to the
proper account which triggers payment of agency commissions

(iii)
Receive outside collection agency commission requests, and determine, in
accordance with the Policy and Procedures Manual or as otherwise ***, the amount
of commission owed by CoreLogic to such agency for the total amount recovered
and send to the applicable CoreLogic US collection manager(s) for approval

(d)
Supplier will perform the following collection activities on an ad hoc basis, as
*** or a CoreLogic Customer, in accordance with the Policy and Procedures Manual
or as otherwise *** or the applicable CoreLogic Customer:

(i)
Prepare and send CoreLogic Customer product usage reports and invoices as ***
Customers or CoreLogic

(ii)
Perform cleanup of the customer collections support (CCS) database, including
updating status or agency name in the CCS database based on the current status
of the applicable account for bad debt customers under DAS segment

(iii)
Receive bankruptcy information with respect to CoreLogic Customers by either
viewing weekly via federal deposit insurance corporation website, or by notices
being sent in the mail, then we locate the customer number, and business then
provide backup and debt detail to US SA and update the excel spreadsheet for
tracking. Update such CoreLogic Customers' information in





--------------------------------------------------------------------------------




Oracle and in CCS, as appropriate.
(iv)
Process manually monthly order suspensions and order releases within Oracle and
notate the applicable CoreLogic Customer's account

(v)
Create issue, concerns, provisions entry for instances where a CoreLogic
Customer's account become past due *** days and initiate the demand letter
process post *** days of a past due account. Manage the follow up process in the
appropriate system to ensure closure.

3.7
Vendor Maintenance / Purchase

(a)
Supplier will maintain and update purchase orders (PO) provided to Supplier by
performing the following steps in accordance with the Policy and Procedures
Manual:

(i)
Audit lease PO closure, capital item POs and PO coding to ensure approval and
the necessary backup in the PO and comments in oracle

(ii)
Generate and distribute PO confirmation reports to certain vendors (e.g., CDW)
and verify when the PO is created by logging on to their website for
confirmation.

(iii)
Generate and distribute open PO reports monthly to CoreLogic US purchasing

(iv)
Generate report based on PO with capital expenditure, review total amount
against number of projects and submit to US on a monthly basis

(v)
Generate and distribute 2-Way & 3-Way matched audit reports on a weekly basis to
CoreLogic USA purchasing team.

(vi)
Generate reporting on Sourcedocs duplicates and non-attachments on a monthly
basis and provide to CoreLogic US, which will contact the end user

(b)
Supplier will perform vendor maintenance which, includes setting up vendors and
vendor sites, as well as ensuring the vendor file is clear of duplicates and
information is accurately recorded by performing the following activities:

(i)
Create and validate vendor maintenance as requested via email by CoreLogic US or
CoreLogic Customers and update the billing systems with information contained in
such requests

(ii)
Perform periodic vendor cleanup which entails running reports, reviewing the
data and updating vendor master data the information in the billing system
quarterly

(iii)
On a quarterly basis, remove duplicate vendors from the applicable CoreLogic
billing system as *** or CoreLogic Customers

(iv)
Perform daily vendor tax identification number (TIN) matching (in accordance
with CoreLogic polices and procedures) and submit results of such matching to
CoreLogic. Once the TIN is validated by CoreLogic US, update the CoreLogic
billing system as appropriate

(v)
Contact the vendor for W-9 correction in instances where TIN's are showing
discrepancies or errors codes

(vi)
Support and review quarterly spend for the AP supplier diversity reporting

(c)
Supplier will perform internal and external processing and reporting by
performing in accordance with the Policy and Procedures Manual the following
activities:

(i)
Identify, update, and maintain information for W-9 vendor tax forms and 1099
reportable vendors

3.8
General Ledgers





--------------------------------------------------------------------------------




(a)
Supplier will administer CoreLogic bank account reconciliations by performing in
accordance with the Policy and Procedures Manual the following steps:

(i)
Obtain month end bank statements from CoreLogic USA in sharepoint (BIS) or via
email

(ii)
Perform monthly review and verify transactions that hit the bank are in the GL.
Research what information is missing and or not matching (e.g., in transit or
amount mismatch or applied to the wrong GL account)

(iii)
Submit a monthly reconciliation checklist that details the review of
reconciliations and approvals.

(b)
Supplier will perform routine account reconciliations (in accordance with the
Policy and Procedures Manual or as otherwise ***) by performing the following
steps:

(i)
Prepare balance sheet reconciliations between subsidiary ledgers and general
ledgers by running Oracle reports and researching reconciliation items. Submit
such reports and research to CoreLogic US via email or shared drive to pass a
journal entry if needed per CoreLogic policies and procedures

(ii)
Supplier will prepare the amortization schedule of applicable accounts which
entails submitting reconciliation and supporting schedules for a several balance
sheet accounts with amounts accrued versus what was expensed and send to
CoreLogic US for review

(c)
Supplier will provide reporting and account analysis on the General Ledger by
performing in accordance with the Policy and Procedures Manual the following
steps:

(i)
Financial reporting - monthly sent to managers that are responsible of that
particular cost center Generate profit/loss statements (P&L) and balance sheet
reports and distribute to CoreLogic

(ii)
Trend and variance sent monthly via email to the managers who are responsible
for that particular cost center. Complete balance sheet and income statement
account variance analysis in accordance with CoreLogic policy guidelines.

(iii)
Prepare detailed account analysis as *** and submitting softcopies of GL reports
to the US when requested

(d)
Supplier will conduct and manage monthly close related activities (e.g.,
consolidation books, general ledger) by performing in accordance with the Policy
and Procedures Manual the following steps:

(i)
Receive source file from CoreLogic US (on a monthly basis) and, using such
source file, prepare the payroll journal entries accrual and submit to CoreLogic
US

(ii)
Prepare the CITG PO accrual report and submit such report to CoreLogic

(e)
Supplier will administer monthly fixed asset processing by performing the
following steps:

(i)
On a monthly basis, reconcile fixed asset additions to accounts payable and/or
other appropriate inputs against balance sheet capital expenditures

(ii)
Prepare reports of sub-ledger activity such as capital expenditures,
retirements, and asset summaries per CoreLogic policy guidelines

(iii)
Prepare and distribute the fixed assets reporting for all CoreLogic business
groups

(f)
Supplier will conduct and manage quarter end or monthly reporting, as directed
in the Policy and Procedures Manual, by performing the following steps and
report creation in accordance with the Policy and Procedures Manual or as
otherwise ***:

(i)
Provide input to Hyperion reporting schedules and webforms for consolidation of
accounts for





--------------------------------------------------------------------------------




all CoreLogic entities on a quarterly basis per 10Q and FA reporting policy
(ii)
Prepare the allocation report on a monthly basis or as otherwise *** BIS

(iii)
On a monthly basis, prepare the CIP review and submit to CoreLogic US that shows
capital equipment for that month

(iv)
On a monthly basis, prepare the expense review (which review shall include
coding invoices to the proper general ledger account) and submit to CoreLogic
for review

(v)
Prepare all expenditure and maintenance review which includes coding expenses
correctly to the general ledger and submit such review to CoreLogic

(vi)
Prepare the Asset and inventory report, which indicates the asset and cost
center relationshipand then submit to CoreLogic

(vii)
Conduct impressed and petty cash reconciliation

(viii)
Conduct recovery reconciliation

(ix)
Conduct reporting of general ledger statistics and submit such reports to
CoreLogic

(x)
Prepare bank fee journal and submit such journal to CoreLogic

(xi)
Prepare journal entries with the supporting backup

3.9
Custodial General Ledger

(a)
Supplier will perform internal and external processing and reporting on a
monthly basis by performing in accordance with the Policy and Procedures Manual
the following activities:

(i)
Obtain daily, weekly, monthly, bank statements using applicable Systems and
websites, or receive such statements from CoreLogic.

(ii)
Reconcile bank balance to general ledger, sub ledger, and liability accounts for
applicable custodial CoreLogic Customers

(iii)
Analyze and resolve reconciling variances for such stop and void checks and
unrealized deposits and payments

(b)
Supplier will prepare and manage sub-ledger reconciliations on a monthly basis
by performing in accordance with the Policy and Procedures Manual the following
steps:

(i)
Provide copies of account reconciliations and correcting journal entries, as ***

(ii)
Meet accuracy and timeliness deadlines as per agreed TAT of reconciliation items
matched and open items reported

(iii)
Analyze and resolve any interface variances between sub-ledgers and general
ledger for multiple custodial CoreLogic Customers

(iv)
Prepare the daily custodial cash log and submit to CoreLogic via email and
update sharepoint with such log

(v)
Perform special reconciliations (e.g Cook County) between general ledgers and
sub-ledgers and bank (via 2 way & 3 way match) for the entire CoreLogic tax
escrow account

(vi)
Record the journal entries in the general ledger related to cash receipts on
daily basis.

(vii)
Attach the backup for journal entries per CoreLogic control requirements.





--------------------------------------------------------------------------------




3.10
Treasury

(a)
Supplier will provide and manage treasury support by performing in accordance
with the Policy and Procedures Manual the following activities:

(i)
Run and save daily bank report with respect to applicable CoreLogic Customers in
Sharepoint

(ii)
Research and obtain copies of cleared checks and upload to Sharepoint as needed
to close out inquiries

(iii)
Provide daily cash reports for all companies as needed

(iv)
Run payment exception reports and compare to cash management modules and manage
exceptions

(v)
Make updates to custodial cash report

(vi)
Perform reconciliations on corporate wire logs to bank wire reports

3.11
Finance

(a)
Supplier will provide and manage financial reporting support by providing the
following in accordance with the Policy and Procedures Manual:

(i)
Contract Metrics -  File items in an Excel spreadsheet in the CoreLogic
specified format to update new and renewed CoreLogic Customer contract details

(ii)
Review property lease locations and details as ***

(iii)
Administer various reporting on a routine basis (e.g Chargeback ADI Reports,
Cleared Checks Report, Over *** days due reporting, Monthly Credit Memo
Cancellation report, Invoice Aging Report, and Data Ops report)

(iv)
Prepare listing of distressed and bankrupt CoreLogic Customer's balances in the
CoreLogic-specified format at the end of each month and submit such listing to
CoreLogic

(v)
Update and review sales database with deal value, sales rep and product
information and manage such database regularly

3.12
Revenue Billing

(a)
Supplier will prepare and manage manual invoices and adjustments by performing
the following steps:

(i)
Create and update CoreLogic Customer master data details as new CoreLogic
Customers are incorporated into Oracle

(ii)
Create manual invoices in Oracle for companies in DAS & BIS with no ability to
create an invoice systematically   

(iii)
Process and manage requested invoice reclassifications and/or corrections until
resolved

(b)
Supplier will generate the following revenue reports as ***

(i)
Estimated revenue report, outstanding revenue report, customer invoice
notification report, price and exception reporting, collector change report,
loan count reporting, flux reporting, and collector change reporting.

(c)
Supplier will provide month-end processing by performing the following steps:

(i)
Post accounts receivable interface to general ledger interface





--------------------------------------------------------------------------------




(ii)
Generate aging report and reconciliations of accounts receivable invoices

(iii)
Update and notify CoreLogic US internal customers of price variance for BIS in
database

3.13
Tax Accounting

(a)
Supplier will administer Tax Accounting support activities as *** by performing
the following activities in accordance with the Policy and Procedures Manual:

(i)
Prepare credit memo adjustments, prepare the general ledger to US sales taxation
reconciliation, maintain monthly tax checklist, maintain the E-Commerce
worksheet, maintain the CoreLogic taxation liability worksheet, maintain
individual states “taxation” returns worksheet, process environmental fee return
check requests, maintain CoreLogic Taxation reserve analysis, reserve balance
sheet reports, first advantage state apportionment work, administer sales tax
returns, and prepare Federal and State corporate income tax reports as ***.

3.14
Human Resources (Contingent Workforce Tracking)

(a)
Supplier will monitor temp/contractor data by performing in accordance with the
Policy and Procedures Manual the following steps:

(i)
Review and update new information on the temp or consultant tracking sheet on a
daily basis in excel and provide to CoreLogic AP team and management, as ***

(ii)
As required, produce temp /contractor headcount summary data sheet and provide
such summary do CoreLogic accounts payable.

(b)
In accordance with the Policy and Procedures Manual or as otherwise ***,
Supplier will manage and provide human resources reporting by compiling and
distributing the following reports to CoreLogic:

(i)
Temporary staff and Consultant report, Administrators report, Contingent
Workforce report, and E-Workforce report

(ii)
Supplier will collaborate with CoreLogic accounts payable for payments on
temps/contractors absent in the appropriate datasbase

(c)
Supplier will monitor and manage in accordance with the Policy and Procedures
Manual CoreLogic office assets by performing the following steps:

(i)
Receive additions and deletions of CoreLogic company assets that CoreLogic
Personnel have in their possession (e.g., phones, laptops, and other items)

(ii)
Identify the individuals that have such assets are assigned to or otherwise have
such assets in his or her possession

(iii)
Update E-workforce with status such information (i.e., the CoreLogic human
resources System of records)

3.15
Quality Assurance (“QA”)

(a)
Supplier will perform and manage any needed QA activities in accordance with the
Policy and Procedures Manual on a daily basis for each group and process in
accordance with the Policy and Procedures Manual or as otherwise ***, including
but not limited to the following

(i)
On a daily basis, verify and ensure that all checks received have been posted to
the applicable billing system

(ii)
On a daily basis, verify and ensure that the invoices processed in the billing
system are accurate





--------------------------------------------------------------------------------




as per the applicable check image. Make corrections as necessary.
(iii)
Verify and ensure that the adjustment requests are applied as per the ICP within
turn around time (TAT). Make corrections as appropriate.

(iv)
Verify and ensure that the ICP's are completed with forty-eight (48) hours from
the day it has been assigned to Supplier accounts receivable (India). Make
corrections as appropriate.

(v)
Verify and ensure that the ICP's which include a request for refund have been
promptly refunded to the CoreLogic Customer, with appropriate postings in the
respective billing system. Make corrections as appropriate.

(vi)
Verify and ensure that the ICP's with the request for reapplication has been
promptly applied in the respective billing system. Make corrections as
appropriate.

(vii)
Verify and ensure that credit memos, credit cards or checks of CoreLogic D&A 200
Customers have been recognized as prepaid but not updated in the prepayment
sheet. Make corrections as appropriate.

(viii)
Verify and ensure that ICP's are created for all the invoices that are *** (***)
or more days past due to be written off.

(ix)
Verify and ensure that ICP's are created for all the orders to be cancelled
which has invoices that are *** (***) or more days past due.

(x)
Verify and ensure that payment received from the CoreLogic Customers for the
invoices which were written-off as “bad debt” are posted in the applicable
system and the details are updated in CoreLogic's centralized collections System

(xi)
Verify and ensure that orders are put on hold for which has invoices showing a
minimum of *** (**) days past due or *** (***) days open from the date of such
invoice.

(xii)
On a daily basis, verify and ensure that checks received by Wells Fargo have
been posted to the applicable billing system

(xiii)
Run a daily report and verify and correct any mistakes or duplicates with
respect to vendor information

(xiv)
QA review activities, which may vary monthly depending on CoreLogic US managers
requirements

3.16
CoreLogic Valuation Services Accounts Payable

(a)
Supplier will conduct and manage various QA measures in accordance with the
Policy and Procedures Manual or as otherwise ***, including the following:

(i)
Perform W9 verification for month end payables in Source net application

(ii)
Support CoreLogic Customer invoice review and correction of rush fee payables in
the Source Net application

(iii)
Perform check request processing for the appraisers and others in Source Net
application

3.17
Corporate Information Technology Group (CITG) Finance

(a)
Supplier will support CITG finance reporting by administering and providing the
following reports to CoreLogic in accordance with the Policy and Procedures
Manual or as otherwise ***:

(i)
Telecom Journal Entries: Journal entry is for the allocation of shared services
cost related to





--------------------------------------------------------------------------------




CITG group. On a monthly basis, Supplier will run and prepare such report by
taking the headcount of each business unit as base.
(ii)
Business Unit (BU) Report: On a monthly basis, Supplier will prepare the BU
report to analyze the actual charges, costs and expenses for such month against
the budget for such month for each CoreLogic business unit under each segment
for the past 13 months.

(iii)
Management Report: On a monthly basis, Supplier will prepare the management
report to analyze the actual charges, costs and expenses for such month against
the budget for such month for three levels of management (i.e Supervisors,
Managers and VP's) for the past 12 months.

(iv)
GL Reports: On a monthly basis, Supplier will prepare the GL report each
CoreLogic supervisor / VP/ manager to identify the cost/expenses incurred under
each lines (Employee Wages, Employee Benefits, Facility Related Other, and
Communication) for the previous months.

(v)
Variance and Trend Report: On a monthly basis, Supplier will prepare the
variance reports to analyze the actual charges/revenues against budget for each
VP, manager and supervisor separately. 

4.
LEGAL PROCESSING

4.1
Process Overview

(a)
The “legal processing” Core Function will require Supplier to provide highly
skilled resources (e.g., qualified LLB attorneys) with knowledge of U.S. laws to
complete the following activities: legislative monitoring (e.g., preparing
reports on the impact to CoreLogic of new legislation), contract drafting (e.g.,
checking sales contracts against a standard set of terms and conditions on a
checklist) and legal research (e.g., adhoc projects and research), contract
abstraction and review.

4.2
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform Services associated with this Core Function:

(a)
MS Office, West Law, Sharepoint, Oracle Sales Online, Citrix, Time Matters, PDF
Professional, MS Visio, Adobe Professional, Work Share, OCR tool (home
developed), State Net, HotDoc

4.3
Legislative Monitoring

(a)
Supplier will monitor emails generated by search strings (e.g. public records)
in WestLaw alerts to receive alerts (i.e., West Clips) on a daily basis via an
email mode and use a macro to pull the bill references

(b)
Supplier will match the references with earlier references in the applicable
database and narrow down the list by checking for applicability

(c)
Provide a summary for relevancy of the legislative bill on a periodic basis and
provide as a report to CoreLogic US on-shore attorneys

4.4
Contract Drafting (e.g., license agreements or amendments for sale of product or
services)

(a)
Supplier will support the drafting process by performing the following steps in
accordance with the Policy and Procedures Manual:

(i)
Provide checklist containing sales information. Legal Attorneys in US to provide
the deal to Supplier

(ii)
Receive and review the checklist. Conduct follow-up with requestor or CoreLogic
sales representative as needed via “Deal Note” or email / calls / instant
message

(iii)
Draft the agreement and/or amendment, as applicable





--------------------------------------------------------------------------------




(iv)
Access archived documents for reference when drafting such agreement and/or
amendment

(v)
Reach out to line attorney or sales representative for clarification, as needed
to draft such agreement and/or amendment

4.5
Upon completion of drafting such agreement and/or amendment, Send the drafted
agreement and/or amendment to the line attorney for approval Legal Research

(a)
As ***, Supplier will perform legal research for evolving issues or business ,
including performing the following steps:

(i)
Analyze the issue and tools to facilitate research of such issue

(ii)
Define and initiate research methodology

(iii)
Prepare Research Memo to summarize such research and send it to the applicable
CoreLogic US attorney for review and approval.

(iv)
Revise such memo and/or perform additional research, as ***

4.6
Contract Abstraction and Review

(a)
As *** and in accordance with the Policy and Procedures Manual, Supplier will
review contracts with issues or missing information , including performing the
following steps:

(i)
Extract information from applicable archived records to find out information
related to the issues

(ii)
Analyze such records and respond to the issue or questions identified

(iii)
Create a report and send it to applicable CoreLogic US attorney over an email

(iv)
Revise such report and/or perform additional research, as ***

4.7
Public Record Acquisition Legal Review

(a)
As ***, Supplier will facilitate the acquisition of public records by performing
the following steps:

(i)
Conduct legal review of the requirements for acquiring such public records and
determine options for acquiring the data and highlight restriction and
suggestive language to facilitate the acquisition process

(ii)
Create recommendations containing action items for the CoreLogic business
liaison regarding the interaction with the county

5.
MARKETING PROCESSING

5.1
Process Overview

(a)
The “marketing processing” Core Function involves two major types of activities:
(1) updating customer data or uploading contracts onto SIEBEL CRM and (2)
conducting web based market research on competitor products, positioning, and
preparing reports for U.S. distribution.

(b)
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform Services associated with this Core Function:

5.2
Sales

(a)
Supplier will provide and manage sales support by performing the following
steps:

(i)
Perform Account matching - Confirm CoreLogic Customers in CoreLogic's billing
systems are





--------------------------------------------------------------------------------




in Siebel and, if not, conduct research to confirm it is a valid CoreLogic
Customer
(ii)
Upload Agreements - Compare CoreLogic's agreements from SharePoint to Siebel
and, if any such agreements are located in Siebel, upload any such agreements
into Siebel

(iii)
Generate Account Detail Reports - Prepare a report for each account information
using the tab labeled “Account Details” in Siebel's - My Dashboard and
distribute such reports to CoreLogic

(iv)
Generate Pipeline reports - Prepare and distribute such reports to CoreLogic on
a bi-weekly basis

5.3
Marketing

(a)
Supplier will provide and manage marketing support by performing the following
steps:

(i)
Receive the product line competitive analysis for review as provided by the
CoreLogic US office

(ii)
Research such product line on the web to find out the competitors of CoreLogic
with respect to such product lines and customers of such CoreLogic competitors.
Submit results of such research to CoreLogic requestor as appropriate.

6.
REO ACCOUNTING

6.1
Process Overview

(a)
The “REO accounting” Core Function involves Supplier receiving invoice images
and uploading such invoices to ERP NAVISION. Activities are back office
functions in nature that are not client facing.

(b)
Technology and Tools. Supplier will use the following Software, Systems and
tools to perform Services associated with this Core Function:

(i)
Navision, In-house application ICLEAR, AMS, Kwiktag

6.2
Invoice Approval

(a)
Supplier will conduct and manage invoice approval by performing the following
steps:

(i)
Receive image of an invoice from the vendor

(ii)
Check the work order number in AMS against such vendor invoice and approve or
deny

6.3
Accounts Payable Invoice Processing

(a)
Supplier will process AP invoices by performing the following steps:

(i)
Batch images using automated batch numbers

(ii)
Generate exception if image is unclear

(iii)
Upload the invoice with applicable supporting documents (e.g., details of orders
for goods, reports summarizing goods purchased) into Navision

6.4
Lead Exceptions

(a)
Supplier will process lead exceptions by performing the following steps:

(i)
Receive and correct exception from the CoreLogic AP invoice processing team

(ii)
Escalate unresolved items by assigning and escalating to the CoreLogic US team
through the





--------------------------------------------------------------------------------




workflow
6.5
IClear AP Invoice Processing

(a)
Supplier will process lead exceptions by performing the following steps:

(i)
Receive the invoice from the agent directly through IClear

(ii)
Process such invoice in accordance with CoreLogic business rules

(iii)
If a CoreLogic business rules exception exists, submit such invoices to
CoreLogic US

(iv)
Check for duplicate invoices and deny payment as appropriate

(v)
Upload such invoices into Navision

6.6
Outstanding fee Report

(a)
Supplier will extract the outstanding fee report (on a periodic basis or as ***)
to identify the referral fees that have not been received. If such referral fees
have not been received, Supplier will initiate the research or payment approval
process, as applicable.

6.7
Client Billing (Pulled property)

(a)
Once a property has pulled, Supplier will compile all the documents needed to
complete the final reconciliation of the closed/pulled file and send the packet
to CoreLogic accounting for completion (HUD/Pulled packet is scanned to the Job
card)

6.8
Client Check Request Forms

(a)
In instances where a vendor has made duplicate payments or overpaid Supplier
will submit forms to CoreLogic USA to request refunds of the overpaid amount.

6.9
Navision Properties not in AMS

(a)
As required, Supplier will conduct and prepare a report which lists those case
numbers that are not set up in AMS and submit such report to CoreLogic

(b)
Supplier will ensure that the job card for properties associated with such case
numbers is blocked in Navision to prevent any invoices from being posted
inadvertently

6.10
Unblocked Valuation Properties

(a)
As required, Supplier will create this report which lists any properties that
are coded as “Valuation” and are not blocked in Navision and submit such report
to CoreLogic

6.11
Reuse of Ghost Headers

(a)
Supplier will manage the reuse of ghost headers for audit purposes via daily
Cognos reports

6.12
FHUD Creation

(a)
Supplier will manage creation of FHUD Package with or without Agent Recon in
AMS.

7.
REGULATORY COMPLIANCE

7.1
Process Overview

(a)
The “regulatory compliance” Core Function will require Supplier, without
limiting its obligations under





--------------------------------------------------------------------------------




Section 15.7 of the MPSA, to identify laws and regulations applicable in US and
India which will need to be complied by all the processes of CoreLogic India as
an organization. Train practitioners and audit processes for compliance.
7.2
Identification of Laws and Regulations applicable to Supplier

(a)
Without limiting its obligations under Section 15.7 of the MPSA, Supplier will
monitor laws applicable to Supplier by performing the following activities:

(i)
Determine the various laws and regulations of both the US and India applicable
to Supplier with respect to the Services performed under this Agreement and
maintain a comprehensive list of such laws and regulations.

(ii)
Provide an informational copy of the comprehensive list of laws and regulations
to the CoreLogic US compliance officer and the chief regulatory counsel as of
the Effective Date and quarterly during the Term.

(iii)
Incorporate any feedback, including any additions, deletions and clarifications,
*** US into the comprehensive list after reviewing and validating the accuracy
of such feedback

(iv)
Develop and implement appropriate controls and processes to ensure compliance
with all identified laws and regulations

(v)
Train Supplier Personnel on the laws/regulations

(vi)
Conduct periodic audits to ensure compliance with such laws/regulations

(vii)
Produce Reports on the compliance of laws/regulations by individual processes
and submit such Reports to CoreLogic US to include audit results, remediation
plans and results, and the like.













--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011






Supplement A
Mortgage Support Services
August 17, 2011








Schedule A-2.9
Data and Analytics Software Support (ITO) Services


















This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-2.9
Data and Analytics Software Support (ITO) Services
1.
INTRODUCTION

1.1.
Agreement. This Schedule A-2.9 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3.
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4.
Purpose. This Schedule describes the data and analytics software business
process services (the “Data and Analytics Software Support (ITO) Services”) to
be performed by Supplier in accordance with the Agreement and the Supplement.

1.5.
Assistance, Coordination and Support. Certain activities described in this
Schedule will require assistance, coordination and/or support by CoreLogic. 
CoreLogic will provide such assistance, coordination and/or support in
accordance with the Policy and Procedures Manual or as otherwise agreed by
CoreLogic.

2.
OVERVIEW OF DATA AND ANALYTICS SOFTWARE SUPPORT SERVICES

(a)
With respect to the Data and Analytics Software Support Services, Supplier's
responsibilities will include providing the following types of Services (as
further described in this Schedule):

(i)
Project management

(ii)
Feasibility study

(iii)
Sprint management

(iv)
Requirements management

(v)
Estimation

(vi)
Architecture and design

(vii)
Coding

(viii)
Testing

(ix)
Deployment

(x)
Release management

(xi)
Change management

(xii)
Operational support and maintenance

(xiii)
Data management





--------------------------------------------------------------------------------




(xiv)
Database development and administration

(xv)
System administration

(xvi)
User manual documentation

(xvii)
Ad-hoc research and analysis

(b)
Supplier will provide support for multiple product platforms including CREDCO,
Consumer Services, ADR, Saferent, MarketLinx, DAS North, Loan Performance and
Real Estate Solutions. Supplier will also provides a range of supporting
functions and high-end analytical support for building SAS models.

3.
PROVIDE CREDCO SOFTWARE SUPPORT

3.1.
Process Overview.

(a)
The “CREDCO software support” Core Function will require Supplier to manage and
support the CREDCO software. CREDCO supports a CoreLogic business process that
involves producing credit and risk rating reports based on data from sources
including but not limited to Equifax, TransUnion, Experian or surrogate reports
based on utility payments. The reports are regulated by FCRA (Fair Credit
Reporting Act) and utilize ***. Platforms supported include ***, Credco.com,
***, Credstar/Webstar. The CREDCO platform is supported by resources with
significant domain knowledge that are proficient in C++, Java, and .Net. Certain
activities described in this Core Function will require participation,
assistance, coordination and/or support by CoreLogic.  CoreLogic will provide
such assistance, coordination and/or support in accordance with the Policy and
Procedures Manual or as otherwise agreed by CoreLogic and Supplier.

(b)
Technology and Tools. Supplier will use the following tools and systems to
provide the Services associated with this Core Function:

(i)
Microsoft .Net, ***, Rational Rose, ***, Salesforce.com, MSOffice (Word, Excel,
Powerpoint, Project), Visio, Webex, Sharepoint, MS Project/ EPK, VS.NET,
Eclipse, ClearCase, TFS, TeamForge, QTP, Load Runner, Ant, Hudson, BigFix,
Onbase, SQL Server Mgmt Studio, SSIS, SSRS, ERWin, TOAD, Putty, Altova XMLSpy

(c)
Development Methodology. Supplier will use the following development methodology
to provide the Services associated with this Core Function.

(i)
Waterfall

3.2.
Project Management.

(a)
This Core Function will require Supplier to support and manage all aspects of a
software development project. Upon receipt of a project proposal, project
charter and approval from CoreLogic, Supplier's responsibilities will include
the following:

(i)
Facilitate and manage the resource, cost and timeline estimation process
associated with such project with the applicable CoreLogic delivery team(s)

(ii)
Conduct project/stand-up meetings as appropriate

(iii)
Conduct time-keeping (including documenting such time-keeping activities) to
determine resource usage and provide such documentation of such time-keeping to
CoreLogic for budgeting and availability measurement.

(iv)
Track and report to CoreLogic on cost and resource project level budgets vs.
actuals

(v)
If such tracking and reporting reveals that such project is not compliant with
the CoreLogic project budget, or as otherwise requested by CoreLogic, develop,
provide and seek approval





--------------------------------------------------------------------------------




from CoreLogic on a course correction plan for resource, cost and timeline
variances from budget
(vi)
Implement course correction activities as approved by CoreLogic

(vii)
Develop applicable summary and detailed project and task level status reports,
*** to support the broader Project Management process and provide such results
to CoreLogic.

3.3.
REQUIREMENTS MANAGEMENT

(a)
This Core Function includes determining the requirements to complete such
project. Responsibilities include the following:

(i)
Supplier will receive inputs from CoreLogic workshops with user groups

(ii)
Supplier will receive business requirements and non-functional (stress,
performance, load) requirements for new development projects

(iii)
Supplier will understand & analyze documentation, requirements and systems

(iv)
Supplier will review and provide feedback on applicable requirements ***

(v)
Supplier will support walkthrough with user groups ***

(vi)
Supplier will participate in signoff discussions/meetings

(vii)
Supplier will prepare requirements traceability matrix (RTM)

(viii)
CoreLogic will signoff on final requirements document

3.4.
ESTIMATION

(a)
This Core Function will require Supplier to manage and conduct any activities
necessary to estimate the cost, time and effort required for such project.
Supplier's responsibilities include the following:

(i)
Estimate and provide to CoreLogic the cost, timeline and level of effort
required for a project based on requirements provided by CoreLogic

(ii)
Review and re-work (as appropriate or ***) such estimate and provide such
estimate to CoreLogic for its approval and distribution to the applicable
CoreLogic Personnel

3.5.
ARCHITECTURE AND DESIGN

(a)
This Core Function will require Supplier to conduct and manage any activities
necessary to develop the architecture associated with such software development
projects that are primarily supported by the Supplier. Supplier's
responsibilities in architecture definition include:

(i)
Analyse multiple architecture options for a software development project based
on guidelines or options provided by CoreLogic

(ii)
Brainstorm and propose an appropriate architecture and submit such architecture
to CoreLogic for approval

(iii)
Upon receipt of CoreLogic's approval for such architecture, prepare applicable
architecture diagrams

(iv)
Review and rework such architecture diagrams, as appropriate or ***

(v)
Develop architecture documentation (if applicable) and provide to CoreLogic for
approval. Revise such documentation ***.





--------------------------------------------------------------------------------




(vi)
Plan, manage and participate in architecture review and sign-off meetings

(vii)
Submit such architecture to CoreLogic for final signoff. Revise such
architecture ***.

(b)
This Core Function will require Supplier to conduct and manage any activities
necessary to develop high-level design diagrams associated with such software
development project. Supplier's responsibilities in high level design include:

(i)
***, prepare design diagrams for proposed software (e.g., class & sequence
diagrams) using applicable CoreLogic design patterns, definitions and acceptance
criteria.

(ii)
Prepare set-up / configuration (in case of product implementations) and
infrastructure requirements

(iii)
Prepare a high level design document that is compliant with defined security,
Software architecture and Equipment architecture policies, and Change Control
process, and submit such design document to CoreLogic for review.

(iv)
Propose alternatives to and rework changes to such high level design documents
***. Submit such revised design document to CoreLogic for signoff

(c)
This Core Function will require Supplier to conduct and manage any activities
necessary to develop any applicable detailed design documentation associated
with such software development project. Supplier's responsibilities include:

(i)
After creation and approval by CoreLogic of the high level design document
described above, develop detailed design documents in accordance with such high
level design document, defined security, Software architecture policies, change
control processes, Equipment architecture policies and coding standards approved
by CoreLogic; provide such detailed design documents to CoreLogic

(ii)
Prepare DB, logical and physical schema definitions related to database
architecture and design

(iii)
Review CoreLogic's edits to such detailed documentation

(iv)
Propose alternatives to and rework changes to detailed design documents and
submit such document to CoreLogic for signoff

3.6.
CODING

(a)
This Core Function will require Supplier to conduct and manage any activities
necessary to develop the coding associated with such software development
project. With respect to proposed software, Supplier will perform the following
activities *** with respect to such software:

(i)
Understand coding standards and prepare development in accordance with CoreLogic
Standards

(ii)
Analyse and understand program specialization document

(iii)
Analyse and understand requirements documents

(iv)
Develop all applicable physical and logical databases

(v)
Develop applicable application code consistent with requirements and design
documents

(vi)
Develop all applicable data interfaces

(vii)
Develop all applicable data conversion routines and security components to
support application

(viii)
Perform code review with CoreLogic Personnel





--------------------------------------------------------------------------------




(ix)
Develop all applicable training materials and documentation for deployment,
operation, support and maintenance

3.7.
TESTING

This Core Function will require Supplier to conduct and manage any activities
necessary to perform testing of the proposed software associated with such
software development project.
(a)
Supplier will prepare integrated test report with all testing results and submit
such report to CoreLogic for review and signoff

(b)
Supplier's responsibilities in unit testing for applicable Software include:

(i)
Create unit test

(ii)
Rework such test cases *** and submit such reworked test cases to CoreLogic for
approval

(iii)
Upon approval by CoreLogic, execute such unit test cases and provide results to
CoreLogic for sign-off

(iv)
Perform remediation for issues identified during system testing

(c)
This Core Function will require Supplier to conduct and manage any activities
necessary to perform integrated testing associated with such software
development project. Supplier's responsibilities in integrated testing for
applicable software include:

(i)
Perform smoke and sanity testing

(ii)
Prepare integration test cases *** and submit such test cases to CoreLogic for
review

(iii)
Rework such test cases *** and submit such reworked test cases to CoreLogic for
sign-off

(iv)
Upon approval from CoreLogic, conduct functional testing, bug testing and bug
validation

(v)
Perform remediation for issues identified during system testing

(d)
This Core Function will require Supplier to conduct and manage any activities
necessary to perform automated testing associated with such software development
project. Supplier's responsibilities in automated testing include:

(i)
Upon receipt of automation testing request, review opportunities to develop test
cases for automation

(ii)
Document such automated test case

(iii)
Create script for such automated test cases

(iv)
Run such automated test cases and submit results from automated test cases to
CoreLogic

(v)
***, revise such automated test cases

(e)
This Core Function will require Supplier to conduct and manage any activities
necessary to perform system testing associated with such software development
project. Supplier's responsibilities in system testing include:

(i)
Conduct applicable system testing ***

(ii)
Conduct applicable co-existence, regression and compatibility test

(iii)
Based upon such testing, prepare system test report and provide such report to
CoreLogic





--------------------------------------------------------------------------------




(iv)
Perform remediation for issues identified during system testing or ***

(f)
This Core Function will require Supplier to provide assistance and support to
any activities necessary to perform performance testing associated with such
software development project. Supplier's responsibilities in performance testing
include:

(i)
Conduct performance testing using CoreLogic provided environment ***

(ii)
Contribute to performance test report ***

(g)
This Core Function will require Supplier to provide assistance and support to
any activities necessary to perform security testing associated with such
software development project. Supplier's responsibilities in Security Testing
include:

(i)
Assist with security testing ***

(ii)
Contribute to security test report resolution by remediating issues identified
during CoreLogic/3rd party reports and provide such resolution to CoreLogic for
review

3.8.
DEPLOYMENT

(a)
This Core Function will require Supplier to conduct and manage any activities
necessary to deployment of such proposed software into a testing and/or staging
area. Supplier's responsibilities in deployment in to testing/ staging area
include:

(i)
Create delivery release note (“DRN”) ***

(ii)
Prepare build for applications approved by CoreLogic for deployment and submit
such build to CoreLogic for review and signoff. Revise such build ***.

(b)
This Core Function involves deploying proposed software into the applicable
production area. Responsibilities with respect to such proposed software in
deployment into production area include:

(i)
Supplier will coordinate Change Control activities and implementation with the
business, including scheduling, communication, and production scheduling for
applications approved for deployment by CoreLogic

(ii)
Supplier will create DRN and prepare build for project development performed by
supplier

(iii)
CoreLogic will prepare build

(iv)
CoreLogic will check build correctness

(v)
CoreLogic will signoff deployment

(vi)
CoreLogic will install application in production

(vii)
Supplier will conduct and manage training for CoreLogic Personnel with respect
to such application, ***

3.9.
SUPPORT AND MAINTENANCE

(a)
Supplier will perform and manage all application support and maintenance
activities for in-scope applications upon receipt of help desk Incidents,
automated alerts and communication from CoreLogic Personnel. Supplier's
responsibilities with respect to application support and maintenance include the
following:

(i)
Interact with appropriate CoreLogic subject matter experts (“SMEs”) to support
help desk in Incident resolution





--------------------------------------------------------------------------------




(ii)
Diagnose Incident, perform root cause analysis

(iii)
Conduct Incident impact analysis; develop and implement resolution plan for such
Incident in line with CoreLogic policies

(iv)
Work with affected IT owners and business users to identify outage windows and
scheduling the application for approved fixes

(v)
Restore service to such application in accordance with the Service Levels and
provide such application to CoreLogic for testing

(vi)
As designated by CoreLogic, perform scheduled / routine and preventive
maintenance for applications

(vii)
Apply OS patches, library patches and security fixes to resolve bug fixes and
support enhancements in accordance with CoreLogic defined policies

(viii)
Implement a continuous process improvement methodology to achieve quality
improvements as approved by CoreLogic

(ix)
Create monitoring processes to track application Incident fixes and provide such
processes to CoreLogic

(x)
Create monitoring scripts to track application Incident fixes and provide such
scripts to CoreLogic

(xi)
Support requests to develop proactive application monitoring ***

(b)
CoreLogic will provision hardware required for operations

(i)



3.10.
TECHNICAL DOCUMENTATION

(a)
This Core Function will require Supplier to manage and conduct any activities
necessary to develop and maintain technical documentation associated with all
in-scope applications that are designed, developed, tested or maintained,
including the following:

(i)
Prepare technical documentation

(ii)
Review technical documentation

(iii)
Rework technical documentation, as appropriate, and submit such documentation to
CoreLogic for review and signoff. Revise such documentation ***

(iv)
***, update and maintain current version of CoreLogic application documentation
and procedural support manuals as they exist currently

4.
AMERICAN DRIVING RECORDS (“ADR”) SOFTWARE SUPPORT

4.1.
Process Overview.

(a)
The “ADR software support” Core Function includes the ADR support team which
provides development, quality assurance (QA) and maintenance for ADR products
and uses .Net platform and databases. This Core Function involves transport
services domain by interacting with department of motor vehicle (DMV) servers of
50 states in US to get information related to drivers' license history, vehicle
reports and to register vehicles online. Supplier will support the following
products: Driver Management System (DMS), ***. Certain activities described in
this Core Function will require participation, assistance, coordination and/or
support by CoreLogic.  CoreLogic will provide such assistance, coordination
and/or support in accordance with the Policy and Procedures Manual or as
otherwise agreed by CoreLogic and Supplier.





--------------------------------------------------------------------------------




(b)
Technology and Tools. Supplier will use the following tools and systems to
provide Services associated with this Core Function:

***, TFS, NUnit, SSRS, Silver Light, Java, JSP, Hibernet, TFS, ***
(c)
Development Methodology. Supplier will use the following development
methodologies to provide Services associated with this Core Function:

Waterfall / Iterative
4.2.
PROJECT MANAGEMENT

(a)
This Core Function will require Supplier to support and manage all aspects of a
software development project. Upon receipt of a project proposal, project
charter and approval from CoreLogic, Supplier's responsibilities will include
the following:

(i)
Facilitate and manage the resource, cost and timeline estimation process
associated with such project with the applicable CoreLogic delivery team(s)

(ii)
Conduct project/stand-up meetings as appropriate

(iii)
Conduct time-keeping (including documenting such time-keeping activities) to
determine resource usage and provide such documentation of such time-keeping to
CoreLogic.

(iv)
If such tracking and reporting reveals that such project is not compliant with
the CoreLogic project budget, or as otherwise requested by CoreLogic, develop,
provide and seek approval from CoreLogic on a course correction plan for
resource, cost and timeline variances from budget

(v)
Implement course correction activities as approved by CoreLogic

(b)
CoreLogic will:

(i)
Develop summary and detailed project level status reports; Discuss such status
reports with Supplier and ask them take corrective actions, if required.

(ii)
Track cost and resource project level budgets vs. actuals

4.3.
FEASIBILITY STUDY / PROPOSAL

(a)
This Core Function includes studying and determining the feasibility of a
project. Responsibilities include the following:

(i)
CoreLogic will conduct workshops with user groups

(ii)
CoreLogic will understand & analyse existing system(s)

(iii)
CoreLogic will understand & analyse existing documentation

(iv)
CoreLogic will document requirements for such project

(v)
CoreLogic will prepare presentations

(vi)
Supplier will review feasibility documents related to a project and make
revisions, ***

(vii)
CoreLogic will conduct requirements walkthrough with user groups

(viii)
CoreLogic will conduct signoff discussions / meetings

4.4.
REQUIREMENTS MANAGEMENT





--------------------------------------------------------------------------------




(a)
This Core Function includes determining the requirements to complete a project.
Responsibilities include the following:

(i)
CoreLogic will setup meetings with applicable CoreLogic Personnel

(ii)
CoreLogic will conduct workshops with user groups

(iii)
CoreLogic will understand & analyse existing system

(iv)
CoreLogic will understand & analyse existing documentation

(v)
CoreLogic will document business requirements

(vi)
CoreLogic will prepare presentations

(vii)
Supplier will review and rework applicable requirements documents ***

(viii)
CoreLogic will conduct requirements walkthrough with user groups

(ix)
CoreLogic will signoff on final requirements document

4.5.
ESTIMATION

(a)
This Core Function will require Supplier to manage and conduct any activities
necessary to estimate the cost, time and effort required for a project.
Supplier's responsibilities include the following:

(i)
Estimate and provide to CoreLogic the cost, timeline and level of effort
required for a project based on requirements provided by CoreLogic

(ii)
Review and re-work (as appropriate or ***) such estimate and provide such
estimate to CoreLogic for its approval and distribution to the applicable
CoreLogic Personnel

4.6.
ARCHITECTURE AND DESIGN

(a)
CoreLogic's responsibilities in architecture definition include:

(i)
Analyze multiple architecture options for proposed software

(ii)
Brainstorm and propose an appropriate architecture and submit such architecture
to Supplier

(iii)
Prepare applicable architecture diagrams and provide to Supplier

(iv)
Review and rework such architecture diagrams, as appropriate

(v)
Develop architecture documentation (if applicable) and provide to Supplier

(b)
This Core Function will require Supplier to conduct and manage any activities
necessary to develop the architecture associated with such software development
project. Supplier's responsibilities in architecture definition include

(i)
Plan, manage and participate in architecture review and sign-off meetings

(ii)
Submit such architecture to CoreLogic for final signoff

(c)
This Core Function will require performing activities necessary to develop
high-level design diagrams associated with such software development project.
CoreLogic will:

(i)
Prepare design diagrams (e.g., class & sequence diagrams) using applicable
CoreLogic design patterns, definitions and acceptance criteria.





--------------------------------------------------------------------------------




(ii)
Prepare set-up / configuration (incase of Product implementations) and
infrastructure requirements

(iii)
Prepare a high level design document that is compliant with defined security,
Software architecture and Equipment architecture policies, and Change Control
process

(iv)
Supplier will propose alternatives to and rework changes to such high level
design documents based upon CoreLogic's comments. Submit such revised design
document to CoreLogic for signoff

(d)
This Core Function will require Supplier to conduct and manage any activities
necessary to develop any applicable detailed design documentation associated
with such software development project. Supplier's responsibilities include:

(i)
After creation and approval by CoreLogic of the high level design document
described above, develop detailed design documents in accordance with such high
level design document, defined security policies, Software architecture
policies, change control processes, Equipment architecture policies and coding
standards approved by CoreLogic; provide such detailed design documents to
CoreLogic

(ii)
Prepare schema definitions

(iii)
Prepare program specialization documentation

(iv)
Review CoreLogic's edits to such detailed documentation

(v)
Propose alternatives to and rework changes to detailed design documents and
submit such document to CoreLogic for signoff

4.7.
CODING

(a)
This Core Function will require Supplier to conduct and manage any activities
necessary to develop the coding associated with such software development
project. With respect to proposed software, Supplier will perform the following
activities *** with respect to such software:

(i)
Understand coding standards and prepare development

(ii)
Analyse and understand program specialization document

(iii)
Analyse and understand requirements documents

(iv)
Develop applicable application code consistent with requirements and design
documents

(v)
Develop all applicable data interfaces

(vi)
Develop all applicable data conversion routines and security components to
support application

(vii)
Perform code review with applicable CoreLogic Personnel

(viii)
Develop all applicable physical and logical databases

(ix)
Develop all applicable and documentation for deployment, operation, support and
maintenance

4.8.
TESTING

This Core Function will require Supplier to conduct and manage any activities
necessary to perform testing of the proposed software associated with such
software development project.
(a)
Supplier will prepare integrated test report with all testing results and submit
such report to CoreLogic





--------------------------------------------------------------------------------




for review and signoff
(b)
Supplier's responsibilities in unit testing for applicable Software include:

(i)
Create unit test cases ***

(ii)
Rework such test cases *** and submit such reworked test cases to CoreLogic for
approval

(iii)
Upon approval by CoreLogic, execute such unit test cases and provide results to
CoreLogic for sign-off

(iv)
Perform remediation for issues identified during system testing

(c)
With respect to unit testing for software, CoreLogic will prepare requirements
traceability matrix (“RTM”)

(d)
This Core Function will require Supplier to conduct and manage any activities
necessary to perform integrated testing associated with such software
development project. Supplier's responsibilities in integrated testing for
applicable software include:

(i)
Perform smoke and sanity testing

(ii)
Prepare integration test cases *** and submit such test cases to CoreLogic for
review

(iii)
Rework such test cases *** and submit such reworked test cases to CoreLogic for
approval

(iv)
Upon approval from CoreLogic, conduct functional testing, bug testing and bug
validation

(v)
Perform remediation for issues identified during system testing

(e)
CoreLogic's responsibilities in automated testing include:

(i)
Upon receipt of automation testing request, review opportunities to develop test
scenarios for automation

(ii)
Document test case

(iii)
Create script for automated test cases

(f)
Supplier's responsibilities in automated testing include:

(i)
Run such automated test cases, document results and submit results from
automated test cases to CoreLogic

(g)
This Core Function will require Supplier to conduct and manage any activities
necessary to perform system testing associated with such software development
project. Supplier's responsibilities in system testing include:

(i)
Conduct applicable system testing ***

(ii)
Conduct applicable co-existence, regression and compatibility test

(iii)
Based upon such testing, prepare system test report and provide such report to
CoreLogic

(iv)
Perform remediation for issues identified during system testing or ***

(h)
This Core Function will require Supplier to provide assistance and support to
any activities necessary to perform performance testing associated with such
software development project. Supplier's responsibilities in performance testing
include:

(i)
Assist with performance testing ***





--------------------------------------------------------------------------------




(ii)
Contribute to performance test report ***

(i)
This Core Function will require Supplier to provide assistance and support to
any activities necessary to perform integrated testing associated with such
software development project. Supplier's responsibilities in Security Testing
include:

(i)
Assist with security testing ***

(ii)
Contribute to security test report and provide such report to CoreLogic

4.9.
DEPLOYMENT

(a)
This Core Function will require Supplier to conduct and manage any activities
necessary to deployment of proposed software into a testing and/or staging area.
Supplier's responsibilities in deployment in to testing/ staging area include:

(i)
Prepare build for applications approved by CoreLogic for deployment and submit
such build to CoreLogic for review and signoff. Revise such build ***.

(b)
This Core Function involves deploying proposed software into the applicable
production area. Responsibilities with respect to such proposed software in
deployment into production area include:

(i)
CoreLogic will coordinate Change Control activities and implementation with the
business, including scheduling, communication, and production scheduling for
applications approved for deployment by CoreLogic

(ii)
CoreLogic will create a DRN

(iii)
CoreLogic will prepare build

(iv)
CoreLogic will check build correctness

(v)
CoreLogic will signoff deployment

(vi)
CoreLogic will install application in production

(vii)
CoreLogic will conduct and manage training for CoreLogic Personnel with respect
to such application, as required

4.10.
SUPPORT AND MAINTENANCE

(a)
This Core Function includes application support and maintenance activities for
in-scope applications based on help desk Incidents and automated alerts.
Responsibilities include:

(i)
Supplier will support help desk in Incident resolution with assistance from
CoreLogic SMEs, as applicable

(ii)
Supplier will diagnose Incident, perform root cause analysis

(iii)
Supplier will conduct Incident impact analysis; develop and implement resolution
plan for such Incident in line with CoreLogic policies

(iv)
Supplier will work with affected IT owners and business users to identify outage
windows and scheduling the application of approved fixes

(v)
Supplier will resolve Incidents in accordance with the Service Level Targets

(vi)
CoreLogic will perform scheduled / routine and preventive maintenance for
applications

(vii)
CoreLogic will apply product patches, security fixes or bug fixes according to
CoreLogic policies





--------------------------------------------------------------------------------




(viii)
Supplier will implement a continuous process improvement methodology to achieve
quality improvements as approved by CoreLogic

(ix)
Supplier will create monitoring processes to track application Incident fixes

(x)
Supplier will create monitoring scripts to track application Incident fixes

(xi)
Supplier will support requests to develop proactive application monitoring

(xii)
CoreLogic will provision hardware required for operations

4.11.
TECHNICAL DOCUMENTATION

(a)
Supplier will perform the activities below for all in-scope applications that
are designed, developed, tested or maintained:

(i)
Prepare technical documentation

(ii)
Review technical documentation

(iii)
Rework technical documentation, as appropriate, and submit such documentation to
CoreLogic for review and signoff

(iv)
Update and maintain current version of application documentation and procedural
support manuals as they exist currently

5.
MARKETLINX SOFTWARE SUPPORT, REAL ESTATE SOLUTIONS SOFTWARE SUPPORT, DAS NORTH
SUPPORT, LOAN PERFORMANCE SUPPORT

5.1.
Process Overview.

(a)
MarketLinx is software as a service provider for Realtor's Association. The
association has a front end (web-site); each broker of the association has a
front end and each client of the brokers have a front end. The “MarketLinx
software support” Core Function requires Supplier to provide support to a
variety of products, including: NextGen/Fusion, Tempo-4, Tempo-5, *** (MDC),
Real Estate Transaction Standard (RETS). Products are mainly property search
tools. Activities associated with this Core Function are further describe in
Section 5.5 to this Schedule. Certain activities described in this Core Function
will require participation, assistance, coordination and/or support by
CoreLogic.  CoreLogic will provide such assistance, coordination and/or support
in accordance with the Policy and Procedures Manual or as otherwise agreed by
CoreLogic and Supplier.

(b)
Development Methodology. Supplier will use the following development
methodologies to perform Services associated with this Core Function:

(i)
Waterfall / Agile

(c)
Technology and Tools. Supplier will use the following tools and systems to
perform Services associated with this Core Function:

(i)
***, Flash Builder 4.5, ***, VS Studio , VersionOne is used to as PM tool,
Collabnet TeamForge (sub-version) for Version controlling, SharePoint

5.2.
Process Overview.

(a)
The “real estate solutions software support” Core Function will require Supplier
to provide support to a variety of products, including: K2 Realist, K2
Admin/Customer Center, Realist Classic, RealQuestPro, ReiSource/ListSource,
ValueMap, RQExpress, Service Tier. Such products are mainly property search
tools. The activities associated with this Core Function are further described
in Section 5.5 to this Schedule.

(b)
Development Methodology. Supplier will use the following development
methodologies to perform





--------------------------------------------------------------------------------




Services associated with this Core Function:
(i)
Agile

(c)
Technology and Tools. Supplier will use the following tools and systems to
perform Services associated with this Core Function:

(i)
***, VS Studio , VersionOne is used to as PM tool, Collabnet TeamForge
(sub-version) for Version controlling, SharePoint

5.3.
Process Overview

(a)
The “DAS North software support” Core Function will require Supplier to provide
support to a variety of products/platforms, including: *** Platform, *** Client
Integration, DAA, CoreMLS, Vector. Such products are mainly property search
tools. Activities associated with this Core Function are further described in
Section 5.5 to this Schedule.

(i)



(b)
Development Methodology. Supplier will use the following development
methodologies to perform Services associated with this Core Function:

(i)
Agile

(c)
Technology and Tools. Supplier will use the following tools and systems to
perform Services associated with this Core Function:

(i)
***, VersionOne is used to as PM tool, Collabnet TeamForge (sub-version) for
Version controlling, SharePoint

5.4.
Process Overview.

(a)
The “loan performance software support” Core Function will require Supplier to
support application products, including: Risk Model, Real Estate Analytics Suite
(REAS), Bond Analytics Platform, True Standings Contributed Data, True Standings
Securities, True Standings HELOC, Vector Securities, House Price Index Forecast,
Pretell (Propensity to Prepay), and Data Sales. Such tools provide reporting to
investors on the performance of underlying assets. Most of such tools rely on a
Microstrategy platform and a variety of data warehouse technologies and C# and
C++ and complex modeling skills are required. Activities associated with this
Core Function are further described in Section 5.5 to this Schedule.

(1)



(b)
Development Methodology. Supplier will use the following development
methodologies to perform Services associated with this Core Function:

(i)
Agile

(c)
Technology and Tools. Supplier will use the following tools and systems to
perform Services associated with this Core Function:

(i)
***, VS Studio, Microstrategy, Vertica, Postgress, SybaseIQ, VersionOne is used
to as PM tool, Collabnet TeamForge (sub-version) for Version controlling,
SharePoint

5.5.
SPRINT MANAGEMENT

(a)
Supplier will perform sprint management activities described below associated
with the following Core Functions:

(i)
MarketLinx software support





--------------------------------------------------------------------------------




(ii)
Real estate solutions software support

(iii)
DAS North software support

(iv)
Loan performance software support

(b)
The applicable Core Functions include planning the time period in which software
development occurs on a specified set of backlog items (a “Sprint”).
Responsibilities in sprint planning include:

(i)
CoreLogic will develop stories for a Sprint that are complete with respect to
product and release theme, understood by the team, and have been validated by
the detailed acceptance criteria

(ii)
Supplier will prioritize and select the highest priority stories for such Sprint
based on criteria provided by CoreLogic

(iii)
Supplier will identify, estimate and develop tasks for selected user stories
prior to execution of such Sprint; review tasks with applicable CoreLogic
Personnel prior to Sprint execution

(iv)
Supplier will add incidents/defects not handled during such Sprint to the
applicable product backlog

(v)
CoreLogic will update product backlog and ensure all features not done during
the Sprint are added back to the product backlog

(vi)
During the execution of a Sprint, Supplier will continuously work with the
applicable product owner to review, plan and estimate future work in the product
backlog

(c)
With respect to the applicable Core Functions, Supplier will conduct and manage
any tasks necessary to complete Sprint execution and release, including the
following:

(i)
Conduct daily synchronization meetings with the team associated with such Sprint
(a “Scrum Team”)

(ii)
Ensure developer environment is ready for execution of such Sprint with all
third-party tools configured, in accordance with CoreLogic guidelines

(iii)
Ensure staging environment is ready for execution of such Sprint, in accordance
with CoreLogic guidelines

(iv)
Ensure continuous integration framework is in place, in accordance with
CoreLogic guidelines

(v)
Ensure CoreLogic specified build automation is in place

(vi)
Create test data for the selected features and utilize test data during testing
activities

(vii)
Complete design analysis per the applicable user story or theme in accordance
with CoreLogic design requirements; provide such design to CoreLogic for review
and make any revisions ***

(viii)
Develop unit test cases for the stories to be developed and utilize test cases
during testing activities

(ix)
Develop all applicable documentation (e.g. requirements and architecture
documentation) required for backlog in VersionOne, CollabNet/TeamForge and
applicable CoreLogic tools , as agreed upon by Supplier and CoreLogic, to
support the Sprint

(x)
Conduct source code changes for all the items that have been signed up for in
the Sprint

(xi)
Refactor such source code to make it comprehensive, maintainable and, amenable
to change

(xii)
Check-in source code into the applicable code library with appropriate comments





--------------------------------------------------------------------------------




(xiii)
Merge finalized source code with the main branch and tag in accordance with
CoreLogic's requirements.

(xiv)
Cross reference code changes against existing source code to eliminate conflicts

(xv)
Execute automated code reviews for verification of coding rules, as applicable.

(xvi)
Complete automated code review using the supported tools/technologies; share
violations with the team and resolve all discrepancies to adhere to the
applicable coding standard

(xvii)
Generate code coverage reports and provide such reports to CoreLogic for review

(xviii)
Develop code coverage records and achieve benchmark identified by CoreLogic

(xix)
Detect duplicate source code and review with CoreLogic to address changes

(xx)
Conduct peer reviews and implement recommendations into Sprint execution

(xxi)
Conduct dependency analysis and generate of design quality matrix (e.g., static
analysis, cyclomatic complexity), where applicable

(xxii)
Coordinate applicable testing tasks and activities with project teams and IT
staff

(xxiii)
Execute unit test cases for story points that have been signed up for in the
Sprint

(xxiv)
Execute automated test cases using CoreLogic provided tools (for e.g. QTP) and
track in CoreLogic defect tracking tool

(xxv)
Review the reports generated from automation testing and conduct necessary
manual test cases to ensure that tests are passing; report all incidents/defects
to CoreLogic

(xxvi)
Conduct regression testing to identify and fix any defects that have been
introduced in the unchanged area of the software

(xxvii)
Conduct User Acceptance Testing (UAT) and achieve sign off from CoreLogic as
meeting requirements

(xxviii)
Accurately report and track software defects using an automated defect tracking
tool; fix such software defects to maintain software operations

(xxix)
Estimate test effort and provide updates on remaining work to project team and
project management

(xxx)
Actively participate in quality assurance process improvement

(xxxi)
Develop and maintain applicable test plans, test cases, test data, test
scenarios, and other test documentation

(xxxii)
Update “Sprint burn down” in the applicable system on a daily basis as team
members enter in remaining work

(xxxiii)
Generate change log report from the applicable code library and create release
notes; move the applicable deliverable to the applicable release area

(xxxiv)
Conduct release planning meeting with reasonable assistance from CoreLogic

(xxxv)
Develop release documentation and enforce adherence to procedures in such
documentation

(xxxvi)
Auto deploy in staging environment in line with application requirements





--------------------------------------------------------------------------------




(xxxvii)
Deploy build deliverables in staging environment based on approval from
CoreLogic

(xxxviii)
Develop nightly build reports based on CoreLogic requirements

(d)
With respect to the applicable Core Functions, CoreLogic will perform the
following activities associate with Sprint execution and release:

(i)
Identify and prioritize release backlogs

(ii)
Identify number sprints per release

(iii)
Update and review release metrics

(e)
The applicable Core Functions will require Supplier to conduct and manage any
activities necessary to perform Sprint review and retrospection associated with
a software development project Supplier's responsibilities in Sprint review and
retrospection include the following:

(i)
Conduct Sprint review and report progress back to the product owner and other
applicable key constituents once Sprint execution activities have been completed

(ii)
Conduct Sprint retrospections and report progress back to the product owner and
other applicable key constituents once Sprint execution activities have been
completed

6.
CONSUMER SERVICES SUPPORT

6.1.
Process Overview

(a)
The “consumer services support” Core Function will require Supplier to provide
support services to consumer identity, credit reports, monitoring reports, fraud
alerts, identity theft, retail site and EI3PA products: (1) consumer identify
internet surveillance and (2) authentication of consumer identity as part of
consumer requested credit reports. Such products include: Identity Logic, FAT,
iC2(iConnect2), CHIPS, Score Tracker, Quarterly Update Reports, EI3PA and ***.
Certain activities described in this Core Function will require participation,
assistance, coordination and/or support by CoreLogic.  CoreLogic will provide
such assistance, coordination and/or support in accordance with the Policy and
Procedures Manual or as otherwise agreed by CoreLogic and Supplier.

(b)
Development Methodology. Supplier will use the following development
methodologies to perform Services associated with this Core Function:

(i)
Agile

(c)
Technology and Tools. Supplier will use the following tools and systems to
perform Services associated with this Core Function:

(i)
***, SVN, Version One, Visual Build, Code Smith, ***

6.2.
SPRINT MANAGEMENT

(a)
The applicable Core Functions include planning the time period in which software
development occurs on a specified set of backlog items (a “Sprint”).
Responsibilities in sprint planning include:

(i)
CoreLogic will develop stories for a Sprint that are complete with respect to
product and release theme, understood by the team, and have been validated by
the detailed acceptance criteria

(ii)
CoreLogicwill prioritize and Supplier will select the highest priority stories
for such Sprint based on criteria provided by CoreLogic

(iii)
Supplier will identify, estimate and develop tasks for selected user stories
prior to execution of such Sprint; review tasks with applicable CoreLogic
Personnel prior to Sprint execution





--------------------------------------------------------------------------------




(iv)
Supplier will add incidents/defects not handled during such Sprint to the
applicable product backlog

(v)
CoreLogic will update product backlog and ensure all features not done during
the Sprint are added back to the product backlog

(vi)
During the execution of a Sprint, Supplier will continuously work with the
applicable product owner to review, plan and estimate future work in the product
backlog

(b)
With respect to the applicable Core Functions, Supplier will conduct and manage
any tasks necessary to complete Sprint execution and release, including the
following:

(i)
Conduct daily synchronization meetings with the team associated with such Sprint
(a “Scrum Team”)

(ii)
Ensure developer environment is ready for execution of such Sprint with all
third-party tools configured, in accordance with CoreLogic guidelines

(iii)
Ensure continuous integration framework is in place, in accordance with
CoreLogic guidelines

(iv)
Create test data for the selected features and utilize test data during testing
activities

(v)
Complete design analysis per the applicable user story or theme in accordance
with CoreLogic design requirements; provide such design to CoreLogic for review
and make any revisions ***

(vi)
Develop unit test cases for the stories to be developed and utilize test cases
during testing activities

(vii)
Develop all applicable documentation, as agreed upon by Supplier and CoreLogic,
to support the Sprint

(viii)
Conduct source code changes for all the items that have been signed up for in
the Sprint

(ix)
Refactor such source code to make it comprehensive, maintainable and, amenable
to change

(x)
Check-in source code into the applicable code library with appropriate comments

(xi)
Merge finalized source code with the main branch and tag in accordance with
CoreLogic's requirements.

(xii)
Cross reference code changes against existing source code to eliminate conflicts

(xiii)
Execute automated code reviews for verification of coding rules

(xiv)
Complete automated code review using the supported tools/technologies; share
violations with the team and resolve all discrepancies to adhere to the
applicable coding standard

(xv)
Generate code coverage reports and provide such reports to CoreLogic for review

(xvi)
Develop code coverage records and achieve benchmark identified by CoreLogic

(xvii)
Detect duplicate source code and review with CoreLogic to address changes

(xviii)
Conduct peer reviews and implement recommendations into Sprint execution

(xix)
Conduct dependency analysis and generate of design quality matrix (e.g., static
analysis, cyclomatic complexity)

(xx)
Coordinate applicable testing tasks and activities with project teams and IT
staff

(xxi)
Execute unit test cases for story points that have been signed up for in the
Sprint





--------------------------------------------------------------------------------




(xxii)
Execute automated test cases and generate test report; report all defects to
CoreLogic

(xxiii)
Review the reports generated from automation testing and conduct necessary
manual test cases to ensure that tests are passing; report all incidents/defects
to CoreLogic

(xxiv)
Conduct regression testing to identify and fix any defects that have been
introduced in the unchanged area of the software

(xxv)
Assist user acceptance testing activities performed by CoreLogic

(xxvi)
Provide advanced user-level expertise on CoreLogic products to CoreLogic
Personnel

(xxvii)
Accurately report and track software defects using an automated defect tracking
tool; fix such software defects to maintain software operations

(xxviii)
Estimate test effort and provide updates on remaining work to project team and
project management

(xxix)
Actively participate in quality assurance process improvement

(xxx)
Develop and maintain applicable test plans, test cases, test data, test
scenarios, and other test documentation

(xxxi)
Update “Sprint burn down” in the applicable system on a daily basis as team
members enter in remaining work

(xxxii)
Generate change log report from the applicable code library and create release
notes; move the applicable deliverable to the applicable release area

(xxxiii)
Conduct release planning meeting

(xxxiv)
Develop release documentation and enforce adherence to procedures in such
documentation

(xxxv)
Auto deploy in staging environment in line with application requirements

(xxxvi)
Deploy build deliverables in staging environment based on approval from
CoreLogic

(xxxvii)
Develop nightly build reports based on CoreLogic requirements

(c)
With respect to the applicable Core Functions, CoreLogic will perform the
following activities associate with Sprint execution and release:

(i)
Identify and prioritize release backlogs

(ii)
Identify number sprints per release

(iii)
Update and review release metrics

(d)
The applicable Core Functions will require Supplier to conduct and manage any
activities necessary to perform Sprint review and retrospection associated with
a software development project Supplier's responsibilities in Sprint review and
retrospection include the following:

(i)
Conduct Sprint review and report progress back to the product owner and other
applicable key constituents once Sprint execution activities have been completed

(ii)
Conduct Sprint retrospections and report progress back to the product owner and
other applicable key constituents once Sprint execution activities have been
completed







--------------------------------------------------------------------------------




7.
SAFERENT SOFTWARE SUPPORT

7.1.
Process Overview

(a)
The “Safernet software support” Core Function will require Supplier to provide
software support for Saferent, a tool that helps apartment associations gather
and review data on potential tenants based on court records. Activities
associated with this Core Function include loading, cleaning, and standardizing
data. Platforms supported in this Core Function are Data Conversion and Data
Scraping. Certain activities described in this Core Function will require
participation, assistance, coordination and/or support by CoreLogic.  CoreLogic
will provide such assistance, coordination and/or support in accordance with the
Policy and Procedures Manual or as otherwise agreed by CoreLogic and Supplier.

(b)
Technology and Tools. Supplier will use the following tools and systems to
perform Services associated with this Core Function:

(i)
***

7.2.
Data Conversion.

This Core Function requires data conversion activities, which involves
processing and testing data from criminal and civil court websites with respect
to potential property tenants.
(a)
With respect to this Core Function, Supplier will perform the following in
accordance with data conversion schedule and ***:

(i)
Load applicable data from the data source, review such data and provide the
variations for name and address

(ii)
Process such data ***

(iii)
Perform unit testing for processed data and provide such results to CoreLogic
for review and sign-off

(b)
With respect to this Core Function, CoreLogic will perform the following
activities associated with data conversion:

(i)
Provide the rules to process data variations

(ii)
Perform testing on data conversion and upload to the applicable database

(iii)
Conduct quality assurance and sign-off on such data

(iv)
Implement custom ETL programs for ongoing data conversion

7.3.
Data Scraping.

This Core Function requires data scraping activities, which involves
downloading, processing and testing data from applicable court websites.
(a)
With respect to this Core Function, Supplier will perform the following ***

(i)
Upon receipt of data scraping instructions from CoreLogic, develop the robot
(program) for data scraping

(ii)
Perform unit testing for data scraping robot (a custom utility tool) and resolve
unit testing issues; provide such results to CoreLogic

(b)
With respect to this Core Function, CoreLogic will perform the following
activities associated with data scraping:





--------------------------------------------------------------------------------




(i)
Perform testing on data scraping

(ii)
Conduct quality assurance and signs-off on such data scraping

(iii)
Implement programs



8.
PROJECT MANAGEMENT OVERSIGHT

8.1.
Process Overview.

(a)
The “project management oversight” Core Function will require Supplier to
coordinate and manage of projects under CoreLogic focused domain. Supplier's
responsibilities include providing project management support functions to
direct management of a project. “ScrumMasters” lead the teams that conduct
projects associated with this Core Function. Currently, project management
offices (“PMO”) for this Core Function have been setup for DAS North, MarketLinx
and LoanPerformance TrueStandings products. Certain activities described in this
Core Function will require participation, assistance, coordination and/or
support by CoreLogic.  CoreLogic will provide such assistance, coordination
and/or support in accordance with the Policy and Procedures Manual or as
otherwise agreed by CoreLogic and Supplier.

(b)
Development Methodology. Supplier will use the following development
methodologies to perform Services associated with this Core Function:

(i)
Agile

(c)
Technology and Tools. Supplier will use the following tools and systems to
perform Services associated with this Core Function:

(i)
VersionOne, SharePoint

8.2.
Agile Project Management Office.

(a)
With respect to this Core Functions, Supplier will conduct and manage any
activities or roles related to Agile project management oversight, including the
following:

(i)
Perform ScrumMaster role in accordance with CoreLogic's then-current
requirements including on the job training

(ii)
Maximize the operational project throughput of the team

(iii)
Assist team members in adopting and using Scrum method

(iv)
Serve as a liaison and maintain a proper balance and communication between
product owner, applications team and management

(v)
Conduct and moderate team discussions

(vi)
Organize and facilitate meetings (e.g., daily Scrum calls, Sprint reviews,
Sprint retrospectives)

(vii)
Maintain team focus on the current Sprint

(viii)
Track and report to CoreLogic on Sprint goals

(ix)
Work closely with product owner to maintain alignment with CoreLogic
requirements

(x)
Act as point of contact to resolve project impediments

(xi)
Facilitate continuous improvements in team performance





--------------------------------------------------------------------------------




(xii)
Encourage team members to adopt and maintain self-organization

(xiii)
Educate and focus team to adopt business-driven development

(xiv)
Support team building and team development activities

(xv)
Encourage use of self-help

(xvi)
Ensure and support team empowerment

(xvii)
Detect hidden problems and resolve such problems

(xviii)
Facilitate team learning and development

(xix)
Facilitate Scrum of scrums, as needed

(xx)
Provide a weekly status report to CoreLogic on current status/progress and
Sprint/release health

9.
SHARED SERVICES

9.1.
Process Overview.

(a)
The “shared services” Core Function will require Supplier to support Product
Development teams working on applications such as RES, DAS North, Loan
Performance, and Marketlinx. The activities below are also applicable for
Product Development activities. If requested by CoreLogic, this Core Function
will also require Supplier to perform product development activities such as
ad-hoc requests, POCs and System/Database on-call support and Operations.
Certain activities described in this Core Function will require participation,
assistance, coordination and/or support by CoreLogic.  CoreLogic will provide
such assistance, coordination and/or support in accordance with the Policy and
Procedures Manual or as otherwise agreed by CoreLogic and Supplier.

(b)
Development Methodology. Supplier will use the following development
methodologies to perform Services associated with this Core Function:

(i)
Agile

(ii)
Waterfall

(c)
Technology and Tools. Supplier will use the following tools and systems to
perform Services associated with this Core Function:

(i)
PM QuickBuild, ANT, Maven, MSBUILD, NANT, and Visual Build, SYBASE IQ, Vertica,
Netezza MSQL ,Postgres ,Oracle, SSIS, Informatica, Pentaho (Kettle and
GeoKettle), BLADE WRAPER, Ruby on Rails, VersionOne is used as PM tool,
Collabnet TeamForge (sub-version) for version control, SharePoint, Performance
Center and Neoload, QTP/Selenium for test Automation, Seapine

9.2.
DATABASE ADMINISTRATION (“DBA”)

(a)
This Core Function requires that Supplier will, as requested by the applicable
Product Development team or as appropriate or otherwise directed by CoreLogic,
conduct and manage any tasks necessary to assist such Product Development team
to execute a Sprint. Supplier will perform the list of activities below as
proactive DBA tasks or in response to CoreLogic or CoreLogic Customer requests
through tickets/emails. Supplier's responsibilities include the following:

(i)
Create and/or modify database application schema in line with the applicable
Sprint's requirements and provide such outputs to Product Development team 

(ii)
Define database integrity constraints in line with Sprint requirements and
provide such outputs





--------------------------------------------------------------------------------




to the applicable Product Development team  
(iii)
Perform data loading / unloading in line with Sprint requirements and provide
such outputs to the applicable Product Development team  

(iv)
Perform application activities for data archiving and purging for specified
applications 

(v)
Correct data integrity issues as required by the applicable Product Development
team

(vi)
Perform data migration from one application environment to another (e.g.,
production to test) as required by the Product Development team

(vii)
Implement and maintain application level data replication for specified
applications 

(viii)
Execute online / partial recovery procedures as required by the applicable
Product Development team

(ix)
Engage vendor technical support services for application issues along with
CoreLogic and ensure that such issues are resolved 

(x)
Assist Sprint development team in optimizing SQL statements (indexes, selects
etc.) 

(xi)
Manage and maintain data content in line with agreed access controls(i.e.,
ability to add, delete, and modify data) 

(xii)
Install and upgrade DBMS vendor software as required by the applicable Product
Development team

(xiii)
Manage and document database software versions and defects 

(xiv)
Configure DBMS instances 

(xv)
Allocate, as appropriate, disk space to table spaces / db spaces 

(xvi)
Configure and schedule backup and recovery tools as required by the applicable
Product Development team  

(xvii)
 Provide requirements to CITG to configure DBMS monitoring tool 

(xviii)
Provide requirements to CITG to configure operating system automatic startup /
shutdown scripts 

(xix)
Adjust DBMS configuration parameters 

(xx)
Manage system and DBMS performance issues 

(xxi)
Recommend and implement database reorganization strategies 

(xxii)
Provide input for DBMS configuration guidelines and standards 

(xxiii)
Plan table space, dbspace threshold limits 

(xxiv)
Configure DBMS options such as "parallel server", where applicable 

(xxv)
Configure DBMS data replication service for high availability systems
environments (hot-standby) 

(xxvi)
Define, document, maintain, and publish standard retention procedures for
recovery media 

(xxvii)







--------------------------------------------------------------------------------




(xxviii)
Install, configure and maintain the database clustering environment via the
change control process 

(xxix)
Manage alerts including: CPU, Memory, Disk Space, System Alive and database
Alerts

(xxx)
Perform database backups including: regular and ad-hoc backups (e.g., full
backups, incremental backups and transaction log backups); Sprint release
backups, code deployment backups

(xxxi)
Database cloning and syncing staging to production servers

(xxxii)
Database backup restore on QA after data updates

(xxxiii)
Set up log shipping and managing

(xxxiv)
Set up database replication and maintaining (securities, prime , subprime, etc.)

(xxxv)
Ad-hoc database restore requests for development and new application setup.

(xxxvi)
Database recovery of any corrupted databases

(xxxvii)
Conduct database user creation and setting up required access: creating users,
groups, providing the proper access to users and groups

(xxxviii)
Implement database change requests (e.g., DSC, ICP, Seapine)

(xxxix)
Add new SANstorage to databases

(xl)
Migrate existing databases to new storage per CoreLogic guidelines

(xli)
Assist with server migrations and SAN migration

(xlii)
Sybase IQ software installation and setting up new servers

(xliii)
Set up the new databases ***

(xliv)
Configure and maintain database cluster environment for failover - LP product
metadata environment

(xlv)
Set up database jobs on Control-M

(xlvi)
Conduct database design reviews

(xlvii)
Conduct database code reviews

(xlviii)
Perform new data load requests

(xlix)
Support the development teams, ETL teams and product teams and providing support
for LINUX for development teams

(l)
Conduct MSSQL true up: (e.g., yearly estimation of MSSQL server licenses -
developer license; Per processor, per CPU and CAL)

(li)
Conduct half yearly user audit (for all the environments a Prod/QA/DEV user
audit) and create and provide a report of such audit to CoreLogic for review and
approval

(lii)
Perform load testing after code deployment/release conduction load test ***

(liii)
Develop database statistics update and rebuilding indexes

(liv)
Set up new site scope alerts and periodic review





--------------------------------------------------------------------------------




(lv)
Check up the system health for LINUX on PROD / DEV /QA environments

(lvi)
Raise service on line tickets for Control_M jobs, server reboot, adding new
storage etc.

(lvii)
Database tuning and optimizing space usage

(lviii)
Attend required Sprint calls

(lix)
Writing shell scripts for database monitoring

(lx)
Disaster recovery setup for products, where applicable

(lxi)
Support Sarbanes-Oxley (SOX) audit for Santa Ana and Sacramento billing
databases (Oracle and DB2), when applicable

(b)
CoreLogic will perform the following activities in connection with database
administration:

(i)
Own alliance relationship with Database Management System (DBMS) vendors 

(ii)
Define database recoverability, DRP, and availability requirements 

(iii)
Perform servers refresh in line with CoreLogic infrastructure policy and
guidelines

9.3.
DATA EXTRACTION, TRANSFORMATION AND LOADING (ETL)

(a)
This Core Function requires that Supplier will, as requested by the applicable
Product Development team or as appropriate otherwise directed by CoreLogic,
conduct and manage any activities as may be necessary to perform ETL
development. Supplier's responsibilities in ETL development include:

(i)
Work with business analyst and product managers to gather the business
requirements for the applicable ETL development work and translate such business
requirements into technical requirements and prepare and understand applicable
documentation

(ii)
Analyze the extracted data for redundancy, anomalies, completeness, accuracy
before starting the development; flag data with such issues and report to
CoreLogic

(iii)
Conduct planning/estimation with respect time, cost, and resources required for
such ETL development work and discuss in review meetings with CoreLogic

(iv)
In accordance with CoreLogic requirements, prepare a high level design document
and detail source to target data mapping document. Set up a meeting with the
applicable product group & architects. Present and discuss such design
documentation with all applicable CoreLogic stakeholders. Based upon such
meeting and discussions, revise such high level design document as needed

(v)
Plan and manage the overall ETL development/testing modules in order to
efficiently and effectively manage the applicable Sprint.

(vi)
Develop ETL scripts to adhere to the CoreLogic ETL development standards.

(vii)
Design, develop, implement and support multiple automated ETL systems across
multiple ETL tools (e.g., Informatica, SSIS, Pentaho). Automate the data
loading, create exception processing methods, and improve the speed and
performance of data loading with respect to such tools

(viii)
Involve and contribute to ETL Proof Of Concepts

(b)
This Core Function requires that Supplier will, as requested by the applicable
Product Development team or as appropriate or otherwise directed by CoreLogic,
conduct and manage any activities as may be necessary to perform ETL extraction
and loading. Supplier's responsibilities in data ETL extraction





--------------------------------------------------------------------------------




loading include the following:
(i)
Perform extraction on applicable data from the applicable data sources (e.g.,
databases, flat files, XML, FTP), as required by the applicable Product
Development team

(ii)
Perform transformation of such data and apply applicable types of transformation
rules, as required by Product Development team

(iii)
Load such data into a target (e.g., the applicable database, flat file, XML), as
required by the Product Development team

(iv)
Perform data updates as applicable (e.g., daily, weekly, bi-weekly and monthly
basis; Ad hoc basis)

(c)
This Core Function requires that Supplier will, as requested by the applicable
Product Development team or as appropriate or otherwise directed by CoreLogic,
conduct and manage any activities as may be necessary to perform ETL review and
testing. Supplier's responsibilities in ETL review and testing include the
following:

(i)
Review the applicable ETL code per the applicable standards and design for
optimum performance

(ii)
Perform unit test on such ETL development code and report results to Product
Development team

(iii)
Perform a regression/performance testing once the unit testing is signed off by
the Product Development team

(d)
This Core Function requires that Supplier will, as requested by the applicable
Product Development team or as appropriate or otherwise directed by CoreLogic,
conduct and manage any activities as may be necessary to perform ETL migration
and production support. Supplier's responsibilities in ETL migration and
production support include:

(i)
Perform scripts Migrations - Supplier will develop all scripts in development
environment and unit test such scripts. Supplier will migrate such scripts to
the applicable quality assurance environment for regression/performance testing
and provide results of such testing to the Product Development team/requestor.
Supplier will then migrate such scripts to production environment and set ready
to release.

(ii)
Perform Control-M migration - Set up jobs in the Control-M system to trigger the
ETL scripts and set up a schedule to run. Work with control-M group to setup
such jobs.

(iii)
Perform production release - Submit a request to the applicable control-M
operations team to release such control-M jobs and, upon release of such jobs,
continue to monitor such jobs to make sure there are no issues or problems;
coordinate with CoreLogic Personnel and resolve any issues or problems.

(iv)
Perform post production documentation - Document every step of ETL development
in detail and maintain documentation, in accordance with CoreLogic requirements.

(v)
Coordinate with CoreLogic to facilitate a seamless Incident management process

(vi)
Diagnose Incidents received from the help desk or automated monitoring tools,
perform root cause analysis, conduct impact analysis and notify affected
functional areas

(vii)
Resolve such incidents in accordance with the Service Levels and promptly to
ensure reduced business impact on CoreLogic

(viii)
Continuously monitor application logs and maintain application functionality in
line with





--------------------------------------------------------------------------------




business requirements; Continuously monitor data integration jobs to ensure no
failure and follow appropriate problem resolution procedures if applicable
(e)
This Core Function requires that Supplier will, as requested by the applicable
Product Development team or as appropriate or otherwise directed by CoreLogic,
conduct and manage any activities as may be necessary to perform ETL support and
maintenance. Supplier's responsibilities in ETL support and maintenance include:

(i)
Develop product enhancements - Implement new features to ETL tools, processes
and products as per CoreLogic requirements.

(ii)
Provide product support - Support applicable products by resolving any issues
and data anomalies issues identified by CoreLogic

(f)
This Core Function requires that Supplier will, as requested by the applicable
Product Development team or as appropriate or otherwise directed by CoreLogic,
conduct and manage any activities as may be necessary to perform ETL data
analysis. Supplier's responsibilities in ETL data analysis include:

(i)
Collect from the CoreLogic business, understand, and transmit to CoreLogic
business requirements for the project, and translate such requirements into
functional specifications and detailed test plans.

(ii)
Analyze and document business processes as required by the Product Development
team and CoreLogic

(iii)
Document workflows and results of business analysis and obtain sign-off from the
applicable CoreLogic Personnel on the data analysis specifications.

(iv)
Serve as a liaison between the CoreLogic Personnel, development team and any
third party regarding ETL functionality, throughout the development lifecycle.

(v)
Design and execute test scenarios and test scripts and provide such results to
the Product Development teams.

(g)
This Core Function requires that Supplier will, as requested by the applicable
Product Development team or as appropriate or otherwise directed by CoreLogic,
conduct and manage any activities as may be necessary to perform ETL operations.
Supplier's responsibilities in Operations include:

(i)
Coordinate with applicable CoreLogic Personnel and Product Development team
across locations to collect details for various ETL processes.

(ii)
Coordinate with applicable CoreLogic Personnel and Product Development teams to
prepare schedules for the applicable Sprint, open ICP, and publish such
schedules, all in accordance with CoreLogic's timing requirements.

(iii)
Continuously maintain the inventory of ETL jobs by location in a repository
approved by CoreLogic

(iv)
Work with the CoreLogic and Supplier workload automation group to execute ETL
jobs and monitor the control-M jobs and report issues to such workload
automation group

(v)
Provide on-call support for all scheduled ETL jobs and provide assistance to
resolve any issues or problems with such jobs, *** Personnel and Product
Development team

(vi)
Coordinate with SWAT team during data updates and critical patch updates.

(vii)
Provide necessary ETL and analytics support during migration efforts.

(viii)
Provide all necessary technical support for ETL projects. Such support includes
design and





--------------------------------------------------------------------------------




development support.
(ix)
Provide all necessary ETL support for all servers and products associated with
in-scope applications.

(x)
SiteScope & Business Availability Center Support - Monitor SiteScope alerts and
BAC alerts; coordinate with respective teams to resolve such alerts.

(xi)
Submit Firewall Requests (RFC's) as required by Product Development teams and in
accordance with CoreLogic business requirements.

(xii)
Submit service online as requested by Product Development teams. Coordinate with
CoreLogic team to set-up SiteScope and BAC alerts. Coordinate ad-hoc service
online requests for the applicable teams

(xiii)
Work with applicable groups and prepare a user audit report and send to
applicable CoreLogic stakeholders.

9.4.
APPLICATION SYSTEM ENGINEERING

(a)
This Core Function requires that Supplier will, as required by the applicable
Product Development team or help desk or ***, conduct and manage any activities
as may be necessary to perform application systems engineering. Supplier's
responsibilities include:

(i)
Participate in planing, documenting, configuring, deploying and administering
Linux and Windows 2000 / 2003 Servers

(ii)
Participate in planning, documenting, configuring, deploying and administering
F5 Networks BigIP and 3DNS Traffic Management Appliances

(iii)
Participate in planning, documenting, configuring, deploying and administering
BEA WebLogic and JBoss Application Servers

(iv)
Participate in planning, documenting, configuring, deploying and administering
IIS and Apache Web Servers

(v)
Participate in planning, documenting, configuring, and deploying J2EE
application servers and business applications in non-production and production
environments

(vi)
Work with applicable CoreLogic cross-functional project teams, software
architecture and engineering teams to design and deploy new systems.

(vii)
Work with CoreLogic applicable engineering teams to troubleshoot and resolve
issues or problems with environments and applications

(viii)
Work with CoreLogic software configuration management and release management
teams to configure and deploy systems according to change management policy

(ix)
Participate in capacity and availability analysis and management functions

(x)
Respond, as appropriate, to service incidents and requests in a timely manner

(xi)
Respond, as appropriate, to emergency deployment and configuration change
requests

(xii)
Evaluate technologies, design solutions, and develop proposals, and submit such
proposals to CoreLogic.

(xiii)
Participate in defining and analyzing application system performance metrics,
produce reports, identify and recommend improvements to CoreLogic





--------------------------------------------------------------------------------




(xiv)
Participate in developing / maintaining policy, process and procedure
documentation

(xv)
Participate in developing / maintaining systems documentation to include
administration guides, network and deployment diagrams

(xvi)
Develop / maintain automation scripts, build / configuration tools and
monitoring scripts

(xvii)
Participate in developing / maintaining system monitoring plans

(xviii)
Write and submit weekly status reports to CoreLogic

(xix)
Provide technical expertise to less experienced staff in support tasks

(b)
This Core Function requires that Supplier will, as required by the applicable
Product Development team or help desk or as otherwise directed by CoreLogic,
conduct and manage any activities as may be necessary to perform technical
analysis and system monitoring. Supplier's responsibilities in technical
analysis and system monitoring include:

(i)
monitor the health of all in-scope applications and servers in the production
and CoreLogic Customer staging environments using Topaz and Sitescope monitoring
tools. Report all monitoring Incidents to the help desk during CoreLogic-defined
monitoring hours

(ii)
Coordinate SEV1 and SEV2 escalation procedures as documented in the Incident
Management process.

(iii)
Coordinate, send and/or update the production/SWAT Alert sent out by help desk
on issues impacting production and/or staging environments.

(iv)
Understand the issue management tracker tool for handling ICPs.

(v)
Understand the system architecture for each application.

(vi)
Maintain good internal customer relations by being proactive with issues and
managing expectations.

(vii)
Report outstanding issues to the technical operations organization during
CoreLogic-defined monitoring hours

(c)
This Core Function requires that Supplier will, as required by the applicable
Product Development team or help desk or as otherwise directed by CoreLogic,
conduct and manage any activities as may be necessary to perform system
scheduling. Supplier's responsibilities in system scheduling include:

(i)
Continuously monitor and navigate through the scheduling calendar in relation to
the daily and weekend schedules as schedules are defined by CoreLogic. Work with
help desk to ensure jobs are properly scheduled in the control-M calendar in
line with CoreLogic scheduling guidelines.

(ii)
Ensure job changes to the control-M calendar are properly scheduled in line with
CoreLogic scheduling guidelines.

(iii)
Utilize the control-M software on a daily basis to observe, note, and
investigate any failed jobs or out of the ordinary situations with scheduled
jobs

(iv)
Monitor the applicable daily and weekend production schedule to ensure all
necessary maintenance, batch, and online tasks are accomplished in the given
window

(v)
Document a brief status report (or update during the call) on a daily basis of
any non-completed jobs and the reasons for incompletion and submit such report
to CoreLogic

(vi)
Monitor the active control-M window periodically to observe scheduled jobs and
ensure they





--------------------------------------------------------------------------------




are running properly. Report any issues to the applicable CoreLogic Personnel
and Product Development team
(vii)
Ensure all production systems are monitored and appropriate alerts are sent to a
well maintained distribution

(d)
This Core Function requires that Supplier will, as required by the applicable
Product Development team or help desk or as otherwise directed by CoreLogic,
conduct and manage any activities as may be necessary to perform system
coordination. Supplier's responsibilities in system coordination include:

(i)
Adapt to the in-scope environment quickly and be able to communicate with
variety of teams and people.

(ii)
Act as the point of contact for help desk to address and resolve issues related
to UNIX, NT, development, customer support, external/internal users, quality
assurance, etc when activities are implemented during non-business hours.

(iii)
Schedule and coordinate system downtime, special activities and deviations to
the production schedule during non-business hours to ensure maximum cooperation
and synchronization between applicable teams in order to minimize interruption
to CoreLogic Personnel and to increase efficiency.

(iv)
Send out appropriate notification to appropriate team and/or individuals when
activities impacting production and/or CoreLogic staging environments are
scheduled.

(v)
Notify appropriate personnel and team when emergency situations impact them
directly or indirectly.

(vi)
Submit appropriate change request tickets and coordinate approvals as necessary
to proceed with implementing activities.

9.5.
BUILD AND RELEASE ENGINEERING

(a)
This Core Function requires that Supplier will, as required by the applicable
Product Development team or as otherwise appropriate or directed by CoreLogic,
conduct and manage any activities as may be necessary to perform build and
release engineering. Supplier's responsibilities for build and release
engineering include:

(i)
Work with applicable development teams on scripting for application builds,
packaging, and implementation

(ii)
Work closely with developers and other technology teams to ensure application
supportability

(iii)
Participate in defining and enforcing software release management policies &
procedures

(iv)
Participate in evaluation of new application, monitoring, and testing tools

(v)
Work with auditing tools & reporting for quality monitoring of application
release content

(vi)
Coverage will include non-business hours for releases, which will result in
nighttime support remotely or onsite

(vii)
Coverage will include non-business hours for developing a build and release
functional group in India, which will result in nighttime support remotely or
onsite

(viii)
Ensure compliance to CoreLogic change management and security policies

(ix)
Take appropriate actions to encourage a strong business partnership with
applicable development, application support, technical support, and project
management teams





--------------------------------------------------------------------------------




(x)
Collaborate with applicable software developers, project managers, database
administrators, and systems integrators in an agile software development
environment to deploy quality products on time.

9.6.
LOAD AND PERFORMANCE TESTING

(a)
This Core Function requires that Supplier will, as required by the applicable
Product Development team or as otherwise appropriate or directed by CoreLogic,
conduct and manage any activities as may be necessary to perform load and
performance testing. Supplier's responsibilities include:

(i)
Identify the test environment for a Sprint

(ii)
Identify performance acceptance criteria(e.g., response time, throughput ,
resource utilization goals and constraints)

(iii)
Plan and design tests (i.e., identify the scenarios) for such Sprint

(iv)
Configure the test environment for such Sprint

(v)
Implement the test design for such Sprint

(vi)
Execute the tests

(vii)
Analyze the results and reports and submit such results, issues and reports to
Product Development team

9.7.
TEST AUTOMATION DEVELOPMENT

(a)
This Core Function requires that Supplier will, as required by the applicable
Product Development team or as otherwise appropriate or directed by CoreLogic,
conduct and manage any activities as may be necessary to perform test automation
development. Supplier's responsibilities include:

(i)
Plan testing activities and develop automated test cases for CoreLogic's
web-based applications and provide such test cases to the Product Development
team.

(ii)
Develop reusable frameworks to recover from unexpected run-time events,
synchronize test cases with the application under test, and maintain data-driven
tables as required to support Product Development activities.

(iii)
Collaborate with applicable software developers, project managers, database
administrators, and systems integrators in an agile software development
environment to deploy quality products on time.

(iv)
Develop and maintain automated functional and regression test scripts using
QuickTest Professional / Selenium and DARES Unified Test Automation Framework.

9.8.
IT OPERATIONS

(a)
This Core Function requires that Supplier will, as required by the applicable
Product Development team or as otherwise appropriate or directed by CoreLogic,
conduct and manage any activities as may be necessary to perform incident and
problem management with respect to IT operations . Supplier's responsibilities
include:

(i)
Continuously monitor the health of all in-scope applications in the production
and CoreLogic Customer staging environments using Topaz and Site scope
monitoring tools.

(ii)
Monitor batch jobs as required by the applicable Product Development team and
provide such monitoring results to the team

(iii)
Report outstanding issues to the SWAT organization on a daily basis





--------------------------------------------------------------------------------




(iv)
Coordinate SEV1 and SEV2 escalation procedures in accordance with the Service
Levels and CoreLogic's requirements

(v)
Follow the process of handling SEV3 and Low Priority ICPs in accordance with the
Service Levels and CoreLogic's requirements

(vi)
Understand the issue management tracker tool for coordinating with Incidents

(vii)
Understand the system architecture for each application under the three
applicable platforms

(viii)
Understand each of the RES application, basis values and loan performance
applications

(ix)
Coordinate and update the production alert sent out by help desk on issues
impacting production and/or CoreLogic staging environments

(x)
Ensure issues assigned to SWAT are monitored, acknowledged and escalated to the
appropriate technical personnel within prescribed time frames as defined in the
applicable Service Level Agreement

(xi)
Ensure that issues assigned to SWAT from customer support, meet the standards
for required information

(xii)
Ensure that technical personnel acknowledge and follow-up on assigned issues
within the prescribed timeframes specified in the applicable Service Level(s)
and that responses meet the standards for the required information

(xiii)
Ensure appropriate issues that are diagnosed as application defects are entered
into the defect management system.

(xiv)
Manage, maintain and publish all SWAT process documentation.

(xv)
Maintain good internal customer relations by being proactive with issues and
managing expectations.

(xvi)
Produce and publish daily SWAT Report and provide written/verbal status to
CoreLogic as required.

9.9.
.DATABASE DEVELOPMENT

(a)
This Core Function requires that Supplier will, as required by the applicable
Product Development team or as otherwise appropriate or directed by CoreLogic,
conduct and manage any activities as may be necessary to perform data
development. Supplier's responsibilities in database development include:

(i)
Conduct database schema and table design

(ii)
Conduct unit testing, providing test cases to QA team, where applicable

(iii)
Implement database security at user access level

(iv)
Trouble shoot and optimize the queries, procedures and PLSQL code

(v)
Write / maintain and debug SQL, views and procedures (Triggers, PLSQL)

(vi)
Tune queries PLSQL code and stored procedures

(vii)
Check the execution Plan, proper indexes, proper table layout and other
performance tuning

(viii)
Create and maintaining SSIS, SSRS packages

(ix)
Closely working with Sys-tier and Application teams





--------------------------------------------------------------------------------




(x)
Conduct Database development, performance tuning and troubleshooting and provide
solutions, where applicable

(xi)
Translate business requirements into technical requirements and implement

(xii)
Review existing procedures and suggest new architectural/coding changes

(xiii)
Split the overall development/testing modules into manageable chuncks and plan
accordingly for different Sprints

10.
ANALYTICS SUPPORT

10.1.
Process Overview.

(a)
The “analytics support” Core Function will require Supplier to enhance and
elaborate on the conceptual design of new products provided by CoreLogic.
Supplier will provide high-end analytical support (wing to wing in many cases)
to develop and produce analyticalmodels. Products that are supported by this
Core Function include: Risk Model, HPI, HPI Forecast, Pretell, LoanSafe, ,
Market Trends, HPI Calculator, , or other modeling or support ***. Certain
activities described in this Core Function will require participation,
assistance, coordination and/or support by CoreLogic.  CoreLogic will provide
such assistance, coordination and/or support in accordance with the Policy and
Procedures Manual or as otherwise agreed by CoreLogic and Supplier.

(b)
Strategic Initiatives: With recent repositioning of CoreLogic as an analytics
company, analytics is expected to grow significantly.

(c)
Development Methodology. Supplier will use the following development
methodologies to perform Services associated with this Core Function:

(i)
Iterative

(d)
Technology and Tools Supplier will use the following tools and systems to
perform Services associated with this Core Function:

(i)
SAS; ***

10.2.
Analytics Support

This Core Function requires that Supplier will, conduct and manage any
activities as may be necessary (or as otherwise required by CoreLogic and agreed
jointly with Supplier) to perform analytics support activities (as further
described below).
(a)
Supplier's responsibilities with respect to data preparation for analytics model
development include:

(i)
Gather data relevant to the design of such product from all applicable internal
Supplier or CoreLogic or external sources which would be made available by
CoreLogic

(ii)
Understand data in context of the business for which the data has been obtained
from all applicable sources. Based on data understanding determine the
requirements for new variable creation or existing variable conversion into new
variable.

(b)
Supplier's responsibilities with respect to model development & validation
(includes analytics research and development (“R&D”)) include:

(i)
Prepare such data for modeling including new variable creation (including
leveraging of US products/industry knowledge)

(ii)
Create statistical/ mathematical model (involves combination of modeling and
domain knowledge) in line with high level model development guidelines approved
by CoreLogic





--------------------------------------------------------------------------------




(iii)
Conduct extensive validations of the model - business & statistical (i.e., out
of sample, out of time) in discussion with the applicable CoreLogic Personnel
and provide results to CoreLogic for sign-off

(c)
Supplier's responsibilities with respect to production of the developed model
include:

(i)
Provide final equations & guidelines to the applicable software development team

(ii)
Conduct business/functional QA & testing of the products for implementation in
the software by comparing the output of the software with the model output. In
case of discrepancies between the outputs, perform root cause analysis of such
discrepancies and accordingly rectify the software or the model to fix the
discrepancies.

(iii)
Run monthly or periodic production process for generating analytical outputs of
selected products as agreed by CoreLogic and Supplier.

(d)
Supplier's responsibilities in client interfacing & client data analysis / new
business include:

(i)
Analyze actual data (or sample) of the CoreLogic Customer, provide results and
insights

11.
ANNUAL PROCESSING GROUP (APG) SUPPORT

11.1.
Process Overview

(a)
The “APG support” Core Function includes the following departments:

(i)
Data Acquisition

(ii)
Data Preparation

(iii)
Capture Support

(iv)
Repository Management

(v)
Quality Control

(b)
Supplier will perform Services for this Core Function with respect to repository
management.

(c)
Supplier will analyze and prepare US county data for release to products.
Supplier will perform tasks related to repository management, including the
following:

(i)
Analyze county input files

(ii)
Write and test routines to capture data

(iii)
Ensure all ICPs are addressed during the capture process

(iv)
Capture county data for release to products

(v)
Standardize names, addresses, edits and codes

(vi)
Apply physical characteristics, subdivision data, sales data and extra feature
information

(vii)
Review data captured for accuracy

(viii)
Prepare county documentation for hand off to QC

(d)
Development Methodology. Supplier will use the following development
methodologies to perform Services associated with this Core Function:





--------------------------------------------------------------------------------




(i)
Iterative

(e)
Technology and Tools. Supplier will use the following tools and systems to
perform Services associated with this Core Function:

(i)
***

11.2.
Repository Management

(a)
Supplier will perform the Group 1 processing activities below as required and
prioritized by CoreLogic and in accordance with guidelines provided by
CoreLogic:

(i)
Conduct additional file conversion

(ii)
Copy edit profile (bundle) 

(iii)
Generate I file repository parameter and copy to M file 

(iv)
Request create empty I files 

(v)
Conduct repository validation M file 

(vi)
Conduct subdivision copy M to I  

(vii)
Parcel key analysis M file

(viii)
Conduct QME extract - M file  

(ix)
Capture input files  

(x)
Parcel key analysis I file  

(xi)
Conduct ad hoc - post capture  

(xii)
Address segregation test

(xiii)
Conduct repository validation of captured fields  

(xiv)
Compare I file to M file  

(xv)
Conduct QME extract - level 10  

(b)
Supplier will perform the Group 2 processing activities below as required and
prioritized by CoreLogic and in accordance with guidelines provided CoreLogic:

(i)
Save PCL/BLD/SLS Files

(ii)
Create subdivision cleanup report

(iii)
Conduct situs parsing 

(iv)
Conduct situs cleanup 

(v)
Address segregation full 

(vi)
Extract from legal description 

(vii)
Add extra features

(viii)
Copy to decontented PCL and BLD fields 





--------------------------------------------------------------------------------




(ix)
Conduct name standardization test

(c)
Supplier will perform the Group 3 processing activities below as required and
prioritized by CoreLogic and in accordance with guidelines provided by
CoreLogic:

(i)
Conduct name standardization full

(ii)
Conduct parcel number changes 

(iii)
Capture from prior M file - building 

(iv)
Capture from prior M file - parcel

(v)
Conduct sales merge - sales data 

(vi)
Conduct online edit - Group 6

(vii)
Conduct code standardization 

(viii)
Conduct repository validation - I file full

(ix)
Conduct repository compare - mid point

(d)
Supplier will perform the Group 4 processing activities below as required and
prioritized by CoreLogic and in accordance with guidelines provided by
CoreLogic:

(i)
Conduct standard edits

(ii)
Conduct address standardization

(iii)
Conduct subdivision copy I to M

(iv)
Conduct online edit 7

(v)
Provide vista tax roll updates

(vi)
Capture flood data

(vii)
DMA/phone annual

(viii)
Create QC Dex tool report

(ix)
Conduct repository validation file - final

(x)
Conduct QME extract - final

(xi)
Conduct repository compare I file to M file - final

(xii)
Compare I file to M file - final

(xiii)
Create specification documentation



12.
PRODUCT MANAGEMENT/BUSINESS ANALYSIS

12.1.
Process Overview

(a)
The “product management” Core Function will require Supplier to support both
CoreLogic product





--------------------------------------------------------------------------------




management team and India development team throughout software and application
development processes. Currently, this is being setup for RealQuestPro,
RiskModel and REAS products. Certain activities described in this Core Function
will require participation, assistance, coordination and/or support by
CoreLogic.  CoreLogic will provide such assistance, coordination and/or support
in accordance with the Policy and Procedures Manual or as otherwise agreed by
CoreLogic and Supplier.
(b)
Development Methodology. Supplier will use the following development
methodologies to provide Services associated with this Core Function:

(i)
Agile

(c)
Technology and Tools. Supplier will use the following tools and systems to
provide Services associated with this Core Function:

(i)
VersionOne is used as PM tool, Collabnet TeamForge (sub-version) for Version
controlling, SharePoint

12.2.
Requirements Management

This Core Function includes developing CoreLogic's requirements for a proposed
software.
(a)
Supplier's responsibilities with respect to requirements management include:

(i)
Review high level business requirements documentation (BRD) and collect
information relevant to analyze detailed needs

(ii)
Using such information, write the detailed business requirements documentation
in coordination with the product manager

(iii)
Work closely with product managers to understand market/CoreLogic Customer need
in order to create comprehensive requirements which can be used as a basis for
test cases. 

(b)
Supplier manage and conduct tasks as may be necessary to perform requirements
management, including the following:

(i)
Create Software Requirements Specifications (SRS documentations in stipulated
time frame to meet CoreLogic business needs.

(ii)
Produce mock-up/wire-frame and help User Interface (UI) designers in prototyping
where applicable.

(iii)
Follow design, database and program specifications standards while reviewing for
opportunities to change, enhance, improve design and presentation of the
application(s)/products(s).

(iv)
Communicate needed changes to such applications and products to the development
and QA team by delivering informative, well-organized presentations, documents
and requirements

(v)
Create user stories, themes, and epics and put these into VersionOne (or
applicable tool) and then actively collaborate with applicable team to
understand the stories, themes and epics.

12.3.
NEW DATA ANALYSIS

(a)
This Core Function will require Supplier to manage and conduct any tasks
applicable to or as may be necessary to perform analysis of new product and data
modules. Supplier's responsibilities include:

(i)
***, analyze all new product/data modules in order to provide product managers
with field value distributions, value ranges, provide and communicate data
understanding to product

(ii)
Manage providing full transition analytics and collaborate with applicable
product management,





--------------------------------------------------------------------------------




product development and data operations in building requirements.
(iii)
Provide applicable engineering team with first line UAT as required by such
engineering team in the Sprint review meeting

12.4.
APPLICATION TEST REQUIREMENTS

(a)
This Core Function will require Supplier to manage and conduct any tasks
applicable to or as may be necessary to perform application testing. Supplier's
responsibilities include:

(i)
Evaluate existing and proposed processes and applications for response time
acceptability and report results accuracy to all stakeholders which includes
CoreLogic and the India development team

(ii)
Understand all applicable product business issues and data challenges.

(iii)
Conduct QA test case oversight and review and submit such test cases to
CoreLogic for approval. 

(iv)
Provide additional QA automation recommendations to CoreLogic, as appropriate.

12.5.
AD HOC RESEARCH REQUESTS / SPECIAL PROJECTS

(a)
Supplier will perform the following ad-hoc research or special project
activities ***:

(i)
Conduct data research related to research topics based on guidelines provided by
CoreLogic

(ii)
Prepare pivot tables, comparisons and analysis of loan data, mortgage backed
security data and other security market data as required in the research.

(iii)
Provide effort estimate for ad-hoc research requests and submit such estimate to
CoreLogic for approval

(iv)
Prioritize requests based on the guidelines received from CoreLogic

(v)
Work with applicable engineering and product team to search a creative solution
to resolve issues in the data, the product or the combined analytic results of
the data through the product.

12.6.
CORELOGIC CUSTOMER ANALYSIS TRACKING

(a)
Supplier's responsibilities in CoreLogic Customer analysis tracking include:

(i)
Collect and aggregate CoreLogic Customer usage information for both Web and File
Transfer Protocol (FTP) and present findings to CoreLogic product management on
a quarterly basis.















--------------------------------------------------------------------------------










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-2.10
Data and Analytics Production Support (BPO) Services
















This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------






    
Schedule A-2.10
Data and Analytics Production Support (BPO) Services
1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.10 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule describes the data and analytics production support
services (the “Data and Analytics Production Support (BPO) Services”) to be
performed by Supplier in accordance with the Agreement and the Supplement.

2.
OVERVIEW OF DATA AND ANALYTICS PRODUCTION SUPPORT (BPO) SERVICES

2.1
Process Overview

(a)
CoreLogic's CREDCO business provides a unique product offering to banks and
other mortgage servicers who want a comprehensive credit report based on data
housed with the three national credit bureaus; Equifax, Experian, and
TransUnion.

(b)
Supplier will support this process as a delivery extension of CoreLogic US
operations to address questions regarding the merged credit report and to
facilitate additional data gathering and clarifications with banks data
providers and the consumer on an as-needed basis. Supplier will have s strong
voice capabilities with regards to voice clarity and accent neutralization and
facilitates the CREDCO process by making outbound calls to the bank or lending
organizations as well as the borrowers to gather missing data required for
producing comprehensive credit reports. Supplier will receive inbound calls ,
including follow up calls from such borrowers / lending organizations as a
result of such outbound calls.

3.
CREDCO PROCESSING SUPPORT

3.1
Sub Process Overview

(a)
Supplier will provide processing support to merge credit rating data from three
credit agencies: (1) Equifax, (2), Experian, and (3) TransUnion. Interactions
are primarily via voice and mainly with banks, with borrower interaction as
necessary to get the most current data.

3.2
Products. Supplier will support the completion of the following products
associated with the Data and Analytics Production Support Services:

(a)
Merged Plus (MP)

(b)
Residential Mortgage Credit report (RMCR)

(c)
Amends

(d)
Supplements

3.3
Technology and Tools. Supplier will use the following Software, Systems and
tools to provide the Data and





--------------------------------------------------------------------------------




Analytics Production Support Services:
(a)
Access through Citrix, applicable legacy applications (e.g., Customer Service
Module (CSM), Product Fulfillment Module (PFM), DataHQ,, CredStar, Citrix,
Internet, Rightfax, Salesforce, Microsoft Office, Report Center)

3.4
CREDCO Voice Process.

(a)
Upon request by a CoreLogic Customer, Supplier will systematically access
various workflow tools in order to facilitate and manage such CoreLogic
Customer's verification of the applicable borrower's credit application. Such
requests are initiated by CoreLogic Customers via www.credco.com,
www.credStar.com, fax, or phone and can be for various products such as Merge
Plus, RMCR's or Amends by systematically merging information and data from the
various credit agencies (i.e., Equifax, Experian, and TransUnion).

(b)
Supplier will manage verification exceptions that are not systematically
executed that arise in the course of providing CREDCO product offerings by
contacting creditors to validate and update information pertaining to their
credit history.

(c)
Supplier will conduct primarily outbound calls to creditors (and receive inbound
calls from creditors, if necessary) to validate information on the borrower's
credit report. Supplier will verify such information by calling applicable
creditors or courts, searching online using applicable court and agency websites
or other applicable websites, utilizing any applicable borrower documents ,
performing a conference call with the borrower or by faxing the borrower's
signed authorization which allows Supplier to request additional information
from the creditor when required.

(d)
Supplier will make updates to the CREDCO product offering based on revised
information gathered from the creditor to accurately reflect information.

(e)
Supplier will provide the updated and comprehensive credit reports to the
CoreLogic Customer via applicable channels (e.g., PFM).











--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
COGNIZANT TECHNOLOGY SOLUTIONS U.S. CORPORATION


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-3
Service Level Methodology




This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-3


Service Level Methodology
1.
INTRODUCTION

1.1.
Agreement. This Schedule A-3 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011 (the
“MPSA”).

1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3.
Purpose. This Schedule sets forth the Service Levels against which Supplier's
performance of the Services shall be measured, as well as the methodology for
measuring and managing the Service Levels.

1.4.
Schedules. The following Schedules are hereby incorporated by reference into
this Schedule:

Schedule A-3.1 (Service Level Matrix). Schedule A-3.1 sets forth the Minimum
Service Level and Expected Service Level for each Service Level, as well as the
Service Level Credit Allocation Percentage for such Service Level.
Schedule A-3.2 (Service Level Definitions). Schedule A-3.2 set forth the
description and definition of each Service Level.
Schedule A-3.3 (Critical Deliverables). Schedule A-3.3 sets forth the Critical
Deliverables for Supplement A, along with the due date and Deliverable Credit
for each Critical Deliverable.
Schedule A-3.4 (Measuring Tools). Schedule A-3.4 defines the tools and
methodologies Supplier shall use to monitor and report on the Service Levels and
Supplier's reporting commitments consistent with the MPSA, this Schedule A-3 and
Schedule A-3.1.
1.5.
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A. The following terms have the meanings set forth below:

“At Risk Amount” means, for any month during the Term, *** percent (***%) of the
Monthly Charges, which shall be the maximum amount that Supplier will have at
risk with respect to Service Level Credits for such month.
“Critical Service Level” means a Service Level identified in Schedule A-3.1 as a
“Critical Service Level” and for which a Service Level Credit shall be payable
to CoreLogic in the event of a Service Level Default for such Service Level.
“Expected Service Level” means, with respect to each Service Level, the level of
performance set forth in Schedule A-3.1 for such Service Level that is expected
from Supplier and below which an Expected Service Level Default shall be deemed
to occur pursuant to Section 3.1(b).
“Expected Service Level Default” has the meaning given in Section 3.1(b).
“Key Measurement” means a Service Level identified in Schedule A-3.1 as a “Key
Measurement” that represents a level of performance for which no Service Level
Credit is payable in the event of a Service Level default, but which is
meaningful to CoreLogic's business. In many cases, Key Measurements are




--------------------------------------------------------------------------------




derived from CoreLogic's SLA Books in existence prior to the Supplement
Effective Date. Supplier shall be responsible for tracking and reporting on Key
Measurements even though they are not subject to Service Level Credits.
“Minimum Service Level Default” has the meaning given in Section 3.1(a).
“Minimum Service Level(s)” means, with respect to a Service Level, the level of
performance set forth in Schedule A-3.1 for such Service Level below which a
Minimum Service Level Default shall be deemed to occur pursuant to Section
3.1(b).
“Monthly Charges” are the total Charges invoiced by Supplier in any calendar
month for Services provided to CoreLogic, excluding Administered Expenses and
Out-of-Pocket Expenses.
“Performance Category” means the grouping of Service Levels associated with a
Service Area as set forth in Schedule A-3.1.
“Pool Percentage Available for Allocation” means the percentages that may be
allocated across the Performance Categories for Supplement A. The Pool
Percentage Available for Allocation is *** percent (***%) of the At Risk Amount.
“Service Level Default” means a Minimum Service Level Default or an Expected
Service Level Default. A Service Level Default of a Key Measurement may also be
referred to as a “KM Service Failure”.
“SLA Books” means the service levels that were in place between CoreLogic and
CoreLogic Global Services Private Limited prior to the Supplement Effective
Date.
2.
SERVICE LEVELS

Schedule A-3.1 sets forth the Services Levels for Supplement A, which include
Critical Service Levels and Key Measurements. Each Service Level has a Minimum
Service Level and an Expected Service Level, both of which are stated in
Schedule A-3.1. As provided in Section 3, Critical Service Levels are subject to
Service Level Credits, while Key Measurements are not subject to Service Level
Credits.
3.
SERVICE LEVEL DEFAULTS AND SERVICE LEVEL CREDITS

3.1.
Service Level Defaults.

(a)
Minimum Service Level Defaults. A “Minimum Service Level Default” shall be
deemed to occur whenever Supplier's level of performance for a particular
Service Level fails to meet, at a minimum, the Minimum Service Level for such
Service Level in a given month.

(b)
Expected Service Level Defaults. An “Expected Service Level Default” shall be
deemed to occur whenever Supplier's level of performance for a particular
Service Level fails to meet, at a minimum, the Expected Service Level for such
Service Level for *** months in any rolling *** month period.

3.2.
Service Level Credits.

(a)
Applicability. If, with respect to a Critical Service Level, there is a Service
Level Default (i.e., either a Minimum Service Level or an Expected Service Level
Default), Supplier shall issue to CoreLogic a Service Level Credit in an amount
calculated in accordance with Section 3.3. There shall be no Service Level
Credits associated with Service Level Defaults of Key Measurements.

(b)
Issuance of Service Level Credits. The total amount of Service Level Credits
that Supplier is obligated to pay to CoreLogic with respect to all Service Level
Defaults occurring each month shall be reflected on the invoice that contains
the Charges for the month following the month during which such Service Level
Defaults occurred (thus causing CoreLogic to become entitled to such Service
Level Credits pursuant hereto). For example, the amount of Service Level Credits
payable with respect to Service Level Defaults occurring in September will be
set forth in Supplier's invoice





--------------------------------------------------------------------------------




delivered to CoreLogic in October. The total amount of Service Level Credits
payable by Supplier to CoreLogic in any month shall not exceed the At Risk
Amount for the month in which such Service Level Defaults occurred.
3.3.
Calculation of Service Level Credits. Schedule A-3.1 sets forth the information
required to calculate the Service Level Credit that Supplier will, subject to
Section 8.4 below, pay to CoreLogic (or apply against Monthly Charges) in the
event of a Service Level Default of a Critical Service Level. For each such
Service Level Default, Supplier shall pay to CoreLogic, subject to Section 8.4
below, a Service Level Credit in an amount calculated in accordance with the
following formula:

Service Level Credit = A x B x C
Where:
A = The Allocation of Pool Percentage specified for the Performance Category in
which the Service Level Default occurred.
B = The Service Level Credit Allocation Percentage for which the Service Level
Default occurred as shown in Schedule A-3.1.
C = At Risk Amount.
For example, assume that Supplier failed to meet the Minimum Service Level for a
Critical Service Level resulting in a Minimum Service Level Default, the Monthly
Charges for the month in which the Service Level Default occurred were $100,000,
and the At Risk Amount was ***%.
Additionally, assume that the Allocation of Pool Percentage for the Performance
Category of such Critical Service Level is 50% and that its Service Level Credit
Allocation Percentage is 40%. The Service Level Credit due to CoreLogic for such
Minimum Service Level Default would be computed as follows:
A = 50% (the Allocation of Pool Percentage for Performance Category)
Multiplied by
B = 40% (the Service Level Credit Allocation Percentage)
Multiplied by
C = $*** (which represents *** percent (***%) of $100,000, the Monthly Charges
for the month during which the Service Level Default occurred).
= $*** (the amount of the Service Level Credit)
3.4.
Reserved.

3.5.
Notification by Supplier. Supplier shall notify CoreLogic in writing if
CoreLogic becomes entitled to a Service Level Credit, which notice shall be
included in the standard monthly reporting for Critical Service Levels and Key
Measurements as described in Section 8.2. The monthly reports shall also
describe any failure by Supplier to meet Key Measurements for the month.

3.6.
No Sole Remedy. The Service Level Credits shall not be deemed or construed to be
liquidated damages or a sole and exclusive remedy or in derogation of any other
rights and remedies CoreLogic has hereunder or under the Agreement.

3.7.
Key Measurements - Service Level Defaults. If, with respect to a Key
Measurement, there is a KM Service Failure, Supplier shall provide CoreLogic
with a written plan for improving Supplier's performance to satisfy such Key
Measurement within thirty (30) days after such KM Service Failure, which plan
shall be subject to CoreLogic's approval, which shall be exercised reasonably.
Supplier shall promptly implement such plan once it has been approved by
CoreLogic.





--------------------------------------------------------------------------------




4.
RESERVED

5.
ADDITIONS, DELETIONS AND CHANGES TO SERVICE LEVELS AND PERFORMANCE CATEGORIES

5.1.
General.

(a)
CoreLogic may elect to add or remove a Performance Category, add or remove a
Service Level, or change the type designation of any Service Level (e.g.,
promoting a Key Measurement to a Critical Service Level) by providing at least
*** days prior notice to Supplier; provided that CoreLogic may not provide such
a notice (which notice may contain multiple additions, removals and changes)
more than *** in any *** calendar month period. Notwithstanding the foregoing,
during the first year of the Supplement Term, CoreLogic shall be permitted to
send up to one (1) such notice per month. At Supplier's request, the Parties
shall discuss any of CoreLogic's Service Level changes described in this Section
5.1(a) through the governance organization in accordance with Schedule 6, but
such changes shall not be subject to Supplier's approval.

(b)
Subject to Section 5.1(c), CoreLogic may elect to change any of the Allocations
of Pool Percentages and Service Level Credit Allocation Percentages by providing
notice to Supplier pursuant to Section 5.1(a) (i.e., either as part of such
notice, or, if no other additions, removals or changes described in Section
6.1(a), as such notice). Notwithstanding the foregoing, with respect to new
Services Levels that are added by the Parties in connection with New Services,
such additions shall not be subject to the time and notice restrictions set
forth above in Section 5.1(a), and such additions shall become effective at the
time designated by the Parties in connection with the addition of such New
Services.

(c)
Such change notice provided by CoreLogic shall include the changes necessary to
accommodate the applicable additions, removals and changes described above in
Section 5.1(a). In no event may CoreLogic propose additions, removals or changes
that would result in (i) the sum of the Allocations of Pool Percentage for all
the Performance Categories exceeding the Pool Percentage Available for
Allocation, or (ii) the sum of the Service Level Credit Allocation Percentages
for all Critical Service Levels within a Performance Category exceeding one
hundred percent (100%).

5.2.
Additions of Service Levels.

(a)
Establishment of Expected Service Levels and Minimum Service Levels. If,
pursuant to Section 5.1(a), CoreLogic elects to add a new Service Level, the
Expected Service Level and Minimum Service Level for such new Service Level
shall be established as follows:

(i)
Where at least *** consecutive *** of service measurements exist for a
particular Service that is being provided by Supplier, the Expected Service
Level shall be defined as the average of the service measurements for the prior
*** and the Minimum Service Level shall be defined as the second lowest service
measurement achieved during such ***.

(ii)
Where less than *** of service measurements exist for a particular Service that
is being provided by Supplier (or where no such measurements exist):

(1)
the Parties shall discuss in good faith and agree on an Expected Service Level
and a Minimum Service Level using industry standard measures and/or third party
advisory services (e.g., The Hackett Group).

(2)
If the Parties are unable to agree on an Expected Service Level and a Minimum
Service Level in accordance with Section 5.2(a)(2)(i):

(A)
Supplier shall begin tracking and reporting on monthly measurements within ***
days after Supplier's receipt of CoreLogic's notice described in Section 5.1(a).

(B)
Once there are *** consecutive *** of measurement data, the





--------------------------------------------------------------------------------




Expected Service Level and a Minimum Service Level shall be established in
accordance with Section 5.2(a)(i).
5.3.
Removals of Service Levels. CoreLogic may remove any Service Level in accordance
with Section 5.1(a).

5.4.
Impact of Additions and Removals of Critical Service Levels on Service Level
Credit Allocation Percentages. When adding or deleting a Service Level pursuant
to this Section 5, CoreLogic shall modify the Service Level Credit Allocation
Percentages for the Critical Service Levels within the applicable Performance
Category such that the total Service Level Credit Allocation Percentages for all
Critical Service Levels within such Performance Category are equal to ***.

6.
CONTINUOUS IMPROVEMENT

6.1.
Overview. The Parties agree to the concept of continuous improvement in
Supplier's delivery of the Services and that the Critical Service Levels and Key
Measurements should be modified during the term of the Agreement to reflect this
concept. To accomplish this, each Critical Service Level and Key Measurement
shall be modified to reflect such improvement at the end of (i) with respect to
each Critical Service Level and Key Measurement identified as “Quality-Based” in
Schedule A-3.1, the *** period following the Supplement Effective Date and (ii)
with respect to all other Critical Service Levels and Key Measurements, the ***
period following the Supplement Effective Date and thereafter on a Contract Year
basis, and all such modifications shall be calculated in accordance with this
Section 6.

6.2.
Calculation of Expected Service Level Improvements.

(a)
Each Expected Service Level will be reset to the *** (for example, ***% ***%) at
or above the Expected Service Levels achieved during the preceding ***; provided
that, if fewer than *** actual results exceeded the Expected Service Level, the
Expected Service Level will be reset by taking the ***, replacing each such ***
that is below the Expected Service Level with the Expected Service Level, and
dividing the sum of the resulting *** numbers by ***.

(b)
For example, if the Expected Service Level being adjusted were 99.6%, and there
were *** that were *** and *** (e.g., ***%, ***%, and ***%), the calculation
would be ((***% + ***% + ***% + ***% + ***% + ***%) / ***) = 99.7% with the
subsequent reset governed by Section 6.2(a).

6.3.
Cap on Expected Service Level Improvements.

(a)
Notwithstanding Section 6.2(a), in no event shall any single increase in an
Expected Service Level calculated pursuant to Section 6.2(a) above exceed ***
percent (***%) of the difference between one hundred percent (100%) and the
then-current Expected Service Level.

(b)
For example, if the Expected Service Level being adjusted was 99.6%, the maximum
increase for that continuous improvement reset would be ***% (i.e. from 99.6% to
***%).

6.4.
Calculation of Minimum Service Level Increases.

(a)
Each Minimum Service Level will be reset by adding to such Minimum Service Level
a sum equal to *** percent (***%) of the difference between one-hundred percent
(100%) and the then-current Minimum Service Level.

(b)
For example, if the Minimum Service Level being adjusted were 99.4%, the
increase would be ***% (i.e., from 99.4% to ***%).

7.
CRITICAL DELIVERABLES

7.1.
Schedule A-3.3 sets forth the Critical Deliverables for Supplement A and the
Deliverable Credits that shall be payable by Supplier to CoreLogic if Supplier
fails to deliver and receive CoreLogic's Acceptance ofsuch Critical Deliverables
within the time periods specified in Schedule A-3.3. The Deliverable Credits





--------------------------------------------------------------------------------




imposed for Supplier's failure(s) to meet Critical Deliverables shall be in
addition to, and shall not be included in, the calculation related to the At
Risk Amount. The Deliverable Credits for Critical Deliverable failures shall be
reflected on the monthly invoice containing Charges for the month in which the
Critical Deliverable failure occurred. For example, the amount of a Deliverable
Credit payable for a Critical Deliverable failure in August shall be set forth
in the monthly invoice for August Charges issued in September.
8.
MISCELLANEOUS

8.1.
Commencement of Obligations. Except as provided otherwise in this Schedule A-3,
the obligations set forth in this Schedule A-3 shall commence on the Supplement
Effective Date.

8.2.
Reporting. Unless otherwise specified in this Schedule, Supplier shall measure
and report to CoreLogic each Critical Service Level and Key Measurement on a
monthly basis. Supplier shall provide to CoreLogic, as part of Supplier's
monthly performance reports outlined in Schedule A-13 (Reports), a set of
reports, in both printed and electronic format, showing Supplier's actual
performance of the Services with respect to the Critical Service Levels, Key
Measurements and applicable Critical Deliverables.

8.3.
Cooperation. The achievement of the Service Levels by Supplier may require the
coordinated, collaborative effort of Supplier with Third Party Contractors. In
addition to Supplier's obligations set forth elsewhere in the Agreement,
Supplier shall designate a single point of contact for the prompt resolution of
all Service Level Defaults and all failures to provide the Services to CoreLogic
in accordance with its obligations under the Agreement, regardless of the reason
for such Service Level Defaults, or failure to provide the Services to CoreLogic
in accordance with the Supplier's obligations under the Agreement (e.g., failure
of a Third Party Contractor to perform obligations on behalf of CoreLogic).

8.4.
Excuse of Performance. Supplier shall not be responsible for a failure to meet a
Service Level or a due date associated with a Critical Deliverable solely to the
extent such failure is directly attributable to circumstances where Supplier is
relieved of its obligations pursuant to Sections 10.2 (Supplier Excused
Performance) or 9.14 (Force Majeure) of the MPSA.







--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011


Supplement A
Mortgage Support Services
August 17, 2011


Schedule A-3.1
Service Levels






This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Service Levels


1.                  INTRODUCTION


1.1              Agreement. This Schedule A-3.1 (this “Schedule”) is attached to
and incorporated by reference in Supplement A to that certain Master
Professional Services Agreement by and between CoreLogic and Supplier dated
August 17, 2011.


1.2              References. All references in this Schedule to articles,
sections and exhibits shall be to this Schedule, unless another reference is
provided.


1.3              Purpose. This Schedule sets forth the Service Levels under
Supplement A and the tools and methodologies Supplier shall use to monitor and
report on the Service Levels.


1.4              Definitions. Terms used in this Schedule with initial
capitalized letters but not defined in this Schedule shall have the respective
meanings set forth in Schedule A-1 to Supplement A, Schedule 1 to the MPSA or
the other Schedules to the MPSA or Supplement A. The following capitalized terms
shall have the meaning given below:


(a) "SLA Category" shall mean the designation given to a Service Level in this
Schedule. The SLA Categories are as follows:


(i) “SLA Effective Day 1” shall mean the applicable Service Level (including the
associated Minimum Service Level and Expected Service Level) is effective as of
the Supplement Effective Date.


(ii) “Validation” shall mean the applicable Service Level (including the
associated measuring data, Minimum Service Level, and Expected Service Level) is
presumed to be correct but will be validated by Supplier and approved by
CoreLogic within sixty (60) days after the Supplement Effective Date, unless
otherwise mutually agreed.


(iii) “Baseline” shall mean the applicable Service Level (including associated
measuring data, Minimum Service Level and Expected Service Level) will be
baselined by Supplier and approved by CoreLogic within 180 days after the
Supplement Effective Date.


(b) For purposes of this Schedule, "TBD" shall mean that the Minimum Service
Level, Expected Service Level, or Service Level Credit Allocation Percentage, as
applicable, will be established in accordance with the SLA Category for the
applicable Service Level.




--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-3.1


1.0
 
Introduction
 
 
 
1.1
 
 
 
 
 
2.0
 
Critical Service Levels
 
 
 
2.1.1
 
Flood BPO-SLA
2.1.2
 
Flood ITO-SLA
2.2
 
Tax - SLAs
2.3
 
BIS Tax - SLAs
2.4
 
OTS - SLAs
2.5
 
Valuations - SLAs
2.6.1
 
BIS OTS - SLAs
2.6.2
 
BIS OTS - SLAs
2.7
 
Corporate Software Services - SLAs
2.8
 
Corporate Production Services - SLAs
2.9
 
D&A Software Support Services - SLAs
2.10
 
D&A Production Support Services - SLAs
 
 
 
3.0
 
Key Measurements
 
 
 
3.1.1
 
Flood ITO-SLA
3.1.2
 
Tax - SLAs
3.2
 
BIS Tax - SLAs
3.3
 
OTS - SLAs
3.4b
 
BIS OTS - SLAs
3.4c
 
BIS OTS - SLAs
3.4d
 
Corporate Software Services - SLAs
3.4e
 
Corporate Production Services - SLAs
3.4f
 
D&A Software Support Services - SLAs





--------------------------------------------------------------------------------




3.5a
 
D&A Production Support Services - SLAs
3.5b
 
OTS BPO-KM
3.6
 
BIS OTS - KMs
3.7
 
Corporate Software Services - KMs
3.8a
 
Corporate Production Services - Review - KMs
3.8b
 
Corporate Production Services - Transactions - KMs
3.8a
 
Corporate Production Services - KMs
3.9
 
D&A Software Support Services - KMs
3.10
 
D&A Production Support Services - KMs











--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Schedule A-3.1


Overall


Note 1: Minimum and Expected measurements apply to the existing volumes;
additions, changes, or modifications to the volumes and worktypes listed in
Schedule A-4.4 may consitute changes to the actual Minimum and Expected
measurements


Note 2: Minimum Service Level is calculated as the average of the values below
the Expected Service Level; this definition applies to all Service Levels except
the Production Volume Adherence measurement for Tax.


Note 3: The SLA Categories associated with Capacity Achievement Rate, Production
Volume Achievement Rate and Turn Around Time Adherence Service Levels in
Schedule 3.1 will reflect the mutual agreement by both Parties with regard to
Transaction Unit Baseline Categories, as set forth in Schedule A 4.4. In the
event that the Transaction Unit Baseline Category and RPH Data are not stated in
Schedule A 4.4 and/or not mutually agreed as Day 1 SLAs, the relevant SLA
Category in Schedule 3.1 will be amended as necessary to reflect the applicable
agreement in Schedule A 4.4 for the Capacity Achievement rate, Production Volume
Achievement rate and Turn Around Time Adherence metrics.




--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


 2.1
Flood Service Levels
Pool Percentage
0%
 
 
 
 
 
 
 
 
 
 
 
Service Level Definition 
Minimum Service Level
Expected Service Level
Monitoring Interval
Service Level Credit Allocation
SLA Category
Formula
Measuring Tool
Operations
2.1.a
Determination Quality - The number of error-free determinations found within the
sample population. The sample size for error determinations is ***% of the total
monthly volume of determinations. An error-free determination is defined as a
determination that does not have a Critical Error. A Critical Error is defined
as an error in any of the following: 1) *** from *** to ***, or vice versa,
2)*** from one *** to another ***, 3) *** change, 4) *** instructions not
followed, 5) Missing *** or ***, and 6) *** edit. The percentage of
determinations audited may increase or decrease dependent on audit results and
issues found in the auditing process.
***
***
***
***%
***
Number of Determinations without Critical Errors / ***% of Total Monthly
Determinations
TBD
2.1.b
LOLA Quality - The number of error-free LOLA determinations found within the
sample population. The sample size for LOLA error determinations is ***% of the
total monthly volume of LOLA determinations. An error-free determination is
defined as a determination that does not have a Critical Error. A Critical Error
is defined as an error in any of the following: 1) *** from ***, or vice versa,
2)*** from one *** to another ***, 3) *** change, 4) *** instructions not
followed, 5) Missing ***, and 6) *** edit. The percentage of determinations
audited may increase or decrease dependent on audit results and issues found in
the auditing process.
***
***
***
***%
***
Number of LOLA Determinations without Critical Errors / ***% of Total Monthly
LOLA Determinations
TBD





--------------------------------------------------------------------------------




2.1.c
Determination Production Adherence - The amount of work completed during the
measuring month in relation to the expected total production.


Note 1: RPH levels should be reasonably consistent with the RPH levels
identified in Schedule 4.4 Transaction Units.
***
***
***
***%
***
Percentage of determinations completed compared to determination target.
TBD
2.1.d
LOLA Production Adherence - The amount of work completed during the measuring
month in relation to the expected total production.


Note 1: RPH levels should be reasonably consistent with the RPH levels
identified in Schedule 4.4 Transaction Units.
***
***
***
***%
***
Percentage of LOLA determinations completed compared to determination target.
TBD
2.1.e
First Time Right Determination Quality Adherence - Percent of Skipped Flood
Determinations that should have been completed. "Skipped Flood Determination"
means a Flood Determination available in the applicable System for completion by
Supplier but is not completed by Supplier. “Skipped FD Critical Error” means, in
accordance with Policy and Procedures Manual, that a Skipped FD Critical Error
could have been completed with available resources. The sample size is ***% of
the total volume of Skipped Flood Determinations during the applicable
Monitoring Interval.
***
***
***
***%
***
Number of Skipped Flood Determinations with Critical Errors / the total number
of Skipped Flood Determinations
TBD
2.1.f
First Time Right LOLA Quality Adherence - Percent of Skipped LOLA Determinations
that should have been completed. "Skipped LOLA Determination" means a LOLA
Determination available in the applicable System for completion by Supplier but
is not completed by Supplier. “Skipped LOLA Critical Error” means, in accordance
with Policy and Procedures Manual, that a Skipped LOLA Critical Error could have
been completed with available resources. The sample size is 0.5% of the total
volume of Skipped LOLA Determinations during the applicable Monitoring Interval.
***
***
***
***%
***
Number of Skipped LOLA Determinations with LOLA Critical Errors / the total
number of Skipped LOLA Determinations
TBD





--------------------------------------------------------------------------------




2.1.g
Determination Turnaround Time - The average time each order completed was in the
queue before completion. To be measured by the average time of the total orders
completed in month. Time is measured from the point the order is placed by the
end client until the order is submitted in the system as completed.


Note 1: The baseline volume assumes an equitable spread over the month.
***
***
***
***%
***
Percentage of review completed by the target deadline.
TBD
2.1.h
LOLA Turnaround Time - The time taken to complete LOLA orders in each assigned
review . To be measured by time LOLA orders are completed within given due date.
Time is measured from the point the revision work is placed in the queue until
the Offshore team provides notice that the work is complete. Due date determined
by CoreLogic for each LOLA revision based on size and complexity of the revised
area.


Note 1: The baseline volume assumes an equitable spread over the month.
***
***
***
***%
***
Percentage of review completed by the target deadline.
TBD





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


2.1.2
Flood ITO Service Levels
Pool Percentage
0%
 
 
 
 
 
 
 
 
 
 
Service Level Definition 
Minimum Service Level
Expected Service Level
Monitoring Interval
Service Level Credit Allocation
SLA Category
Formula
Measuring Tool
APPLICATION DEVELOPMENT
2.1.2.a
Budget Predictability - Variance between budgeted and actual project hours
(excludes in-flight projects): Successful completion of a project includes
delivery to CL, and CL Acceptance, of all functionality, deliverables,
associated documentation and services to be provided as part of such project, in
accordance with CL requirements
TBD
TBD
Quarterly
0%
Baseline
Actual project hours - Estimated project hours / Estimated project hours during
the measurement interval * 100
TBD
2.1.2.b
Schedule Predictability - Percentage of deliverables delivered on time (excludes
in-flight projects): Successful completion of a project includes delivery to CL,
and CL Acceptance, of all functionality, deliverables, associated documentation
and services to be provided as part of such project, in accordance with CL
requirements
TBD
TBD
Quarterly
0%
Baseline
Number of project deliverables delivered on time / Total number of deliverables
in the monitoring interval * 100
TBD
2.1.2.c
Development Predictability - Percentage of commitments developed per project
plan (excludes in-flight projects)
TBD
TBD
Quarterly
0%
Baseline
Total number of commitments/deliverables delivered during the monitoring
interval / Number of commitments/deliverables during the monitoring interval *
100
TBD
2.1.2.d
Successful Release - Percentage of releases rolled back + emergency patchs
(excludes in-flight projects)
TBD
TBD
Quarterly
0%
Baseline
Number of releases rolled back + Number of releases with emergency patchs /
Total number of releases during the monitoring interval * 100
TBD





--------------------------------------------------------------------------------




***
2.1.2.e
Rework (Very High): Flood mapping for "Rework" items categorized as Very High by
CoreLogic. Flood mapping includes (data download, map reading, georeferencing,
production, DOQQ Verification, QC & upload) for city and costal areas with high
dense flood zones.
TBD
TBD
Monthly
0%
Baseline
Total amount of hours spent executing very high density flood mapping / Total
number of very high density pannels successfully completed during the monitoring
interval


NOTE: ***
TBD
2.1.2.f
Rework (High): Flood mapping for "Rework" items categorized as High by
CoreLogic. Flood mapping includes (data download, map reading, georeferencing,
production, DOQQ Verification, QC & upload) for city and costal areas with high
dense flood zones.
TBD
TBD
Monthly
0%
Baseline
Total amount of hours spent executing high density flood mapping / Total number
of high density pannels successfully completed during the monitoring interval
***
TBD
2.1.2.g
Rework (Medium): Flood mapping for "Rework" items categorized as Medium by
CoreLogic. Flood mapping includes (data download, map reading, georeferencing,
production, DOQQ Verification, QC & upload) for city and costal areas with
medium dense flood zones.
TBD
TBD
Monthly
0%
Baseline
Total amount of hours spent executing medium density flood mapping / Total
number of medium density pannels successfully completed during the monitoring
interval
***
TBD
2.1.2.h
Rework (Low): Flood mapping for "Rework" items categorized as Low by CoreLogic.
Flood mapping includes (data download, map reading, georeferencing, production,
DOQQ Verification, QC & upload) for city and costal areas with low dense flood
zones.
TBD
TBD
Monthly
0%
Baseline
Total amount of hours spent executing low density flood mapping / Total number
of low density pannels successfully completed during the monitoring interval
***
TBD
2.1.2.i
Georeferencing (Medium): Flood mapping for "Georeferencing" items categorized as
Medium by CoreLogic. Flood mapping includes (Data Download, Georeferencing, QC &
Upload). Panel matches the Grid with more than 4 Control Points.
TBD
TBD
Monthly
0%
Baseline
Total amount of minutes spent executing georeferencing items categorized as
medium / Total number of medium georeferencing items successfully completed
during the monitoring interval
TBD





--------------------------------------------------------------------------------




2.1.2.j
Georeferencing (Low): Flood mapping for "Georeferencing" items categorized as
Low by CoreLogic. Flood mapping includes (Data Download, Georeferencing, QC &
Upload). Panel matches the Grid with 4 Control Points.
TBD
TBD
Monthly
0%
Baseline
Total amount of minutes spent executing georeferencing items categorized as low
/ Total number of low georeferencing items successfully completed during the
monitoring interval
TBD
*** PARCEL MAPPING
2.1.2.k
Parcel Mapping Maintenance- I: Parcel mapping activities that include
preprocessing, production, QC, Spatial Alignment of existing vector data with
reference to DOQQ and final deliverable.
TBD
TBD
Quarterly
0%
Baseline
Total amount of hours spent executing Parcel Mapping Maintenance-I parcels /
Total number of Parcel Mapping Maintenance-I parcels successfully completed
during the monitoring interval
TBD
2.1.2.l
Parcel Mapping Maintenance-II: Parcel mapping activities that include only
Spatial Alignment of existing vector data with reference to DOQQ and final
deliverable.
TBD
TBD
Quarterly
0%
Baseline
Total amount of hours spent executing Parcel Mapping Maintenance-II parcels /
Total number of Parcel Mapping Maintenance-II parcels successfully completed
during the monitoring interval
TBD
2.1.2.m
Parcel Mapping Maintenance- III: Parcel mapping activities that include database
updation (Spatial - Non-Spatial) through county web site and final deliverable.
TBD
TBD
Quarterly
0%
Baseline
Total amount of hours spent executing Parcel Mapping Maintenance-III parcels /
Total number of Parcel Mapping Maintenance-III parcels successfully completed
during the monitoring interval
TBD
*** BOUNDRY LAYER ALIGNMENT AND FOOTPRINT EXTRACTION





--------------------------------------------------------------------------------




2.1.2.n
Boundary Layer Alignment: Boundary alignment activities that include
preprocessing, production, QC, final deliverable.
TBD
TBD
Quarterly
0%
Baseline
Total amount of hours spent executing Boundary Layer Alignment / Total number of
Boundary Layer Alignment linear meters successfully completed during the
monitoring interval
TBD









--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


 2.2
Tax Service Levels
Pool Percentage
90
%
 
 
 
 
 
 
 
 
 
 
 
Service Level Definition 
Minimum Service Level
Expected Service Level
Monitoring Interval
Service Level Credit Allocation
SLA Category
Formula
Measuring Tool





--------------------------------------------------------------------------------




2.2.a
Quality Rate Adherence - The percent of individual worktypes that adhere to the
customer specific quality targets for each worktype. For each individual
worktype where a quality target exists, the actual quality performance of that
worktype will be compared against the quality target. If the actual quality
performance meets or exceeds the quality target, the quality performance will be
classified as "Pass" and will receive a score of "1". If the actual quality
performance does not meet or exceed the quality target, the quality performance
will be classified as "Fail" and will receive a score of "0".


Note 1: The quality baseline and the quality achieved will be measured as
follows:
a. For target quality
     i. Where no *** is specified and only *** is measured, we will use ***
achieved as ***
     ii. Where no *** is specified and only *** is measured, we will use ***
achieved as ***
     iii. Where no *** is specified and both *** is measured, we will use ***
achieved as ***
     iv. Where no *** is specified and no *** is measured, we will Validate
within 90 days post close
b. For quality achieved
     i. Where only *** is measured, we will use *** achieved to determine
adherence to *** for the individual ***
     ii. Where only *** is measured, we will use *** achieved to determine
adherence to *** for the individual ***
     iii. Where both *** is measured, we will use *** achieved to determine
adherence to *** for the individual ***
     iv. Where no *** is measured, we will Validate within *** days post close


Note 2: Average quality over the past 6 months (1/1/2011 to 6/30/2011),
excluding onshore to offshore that were transitions in Ramp-up phase during the
period ***


Note 3: CoreLogic and Cognizant to jointly agree to a statistically significant
QC measurement for internal measurement, where it does not exist.


Note 4: The definition of quality checks is as follows: Internal Quality means
quality check(s) conducted by Supplier, External Quality means quality check(s)
conducted by CoreLogic, and Third Party Quality means quality check(s) conducted
by external third party(s) or customer(s).


Note 5: Sample size and quality checklist(s) for each individual worktype will
be made available before Close for measurements to be effective on Day 1,
otherwise metric will fall under the Validate category.
***%
***%
***
***%
Validate;
Baseline: only for worktypes that do not have measurements


Note 1: Some worktypes do not currently have measurments. These worktypes are
excluded from the Minimum / Expected Service Levels. Once these worktypes are
measured and included in the Minimum / Expected Service Levels, the Minimun /
Expected Service Levels may be subject to change.
Number of worktypes where quality performance was "Pass" / Total number of
worktypes with specific quality targets
Launchpad and SLA Books





--------------------------------------------------------------------------------




2.2.b
Turn Time Adherence - The percent of individual worktypes that adhere to the
customer specific turn around time for each worktype. For each individual
worktype where a turn around time target exists, the actual turn around time
performance of that worktype will be compared against the turn around target. If
the actual turn around time performance meets or exceeds the turn around time
target, the turn around time performance will be classified as "Pass" and will
receive a score of "1". If the actual turn around time performance does not meet
or exceed the turn around time target, the turn around time performance will be
classified as "Fail" and will receive a score of "0".


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Average quality TAT over the past *** (1/1/2011 to 6/30/2011), excluding
onshore to offshore that were transitions in Ramp-up phase during the period
***.


Note 3: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.


Note 4: TAT measurement is based on the system data source, in instances when
the data source is not available, the team lead provides confirmation of the ***
measurement as is currently the case and as is tracked in the SLA Books.
***%
***%
***
***%
Day1:
Baseline: only for worktypes that do not have measurements


Note 1: Some worktypes do not currently have measurments. These worktypes are
excluded from the Minimum / Expected Service Levels. Once these worktypes are
measured and included in the Minimum / Expected Service Levels, the Minimun /
Expected Service Levels may be subject to change.
Number of worktypes where turn around time performance was "Pass" / Total number
of worktypes with specific turn around time targets
Launchpad ands SLA Books





--------------------------------------------------------------------------------




2.2.c
Production Volume Achievment - The total number of transactions produced across
each work type relative to the baseline or the actual, if the actual is less
than the baseline. Supplier will meet the *** as follows: (1) if the ***
received by the Supplier is equal to or greater than the ***, the Suppliers ***
output must equal the *** and (2) if the *** received by the Supplier is less
than the ***, the *** of the Supplier must equal ***% of the ***. For each
individual *** where a *** exists, the *** of that *** will be compared against
the ***.


Note 1: The *** are defined at each work type level by taking a simple average
of the last 12 month period (i.e. June 2010 to May 2011).


Note 2: The business reserves the right to load balance based on operational
priorities.


Note 3: The *** assumes an equitable spread over the month.


Note 4: *** should be *** with the volume levels identified in Schedule 4.4
Transaction Units.
***%
***%
***
***%
Day 1
Volume received by worktype and volume produced
Launchpad and SLA Books







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




2.3
BIS-Tax
Pool Percentage
0%
 
Service Level Definition 
Minimum Service Level
Expected Service Level
Monitoring Interval
Service Level Credit Allocation
SLA Category
Formula
Measuring Tool
APPLICATION MAINTENANCE
2.3.a
High Criticality Application Availability - Availability of all high criticality
applications in this process area. "Available" means that the Applications,
Platform and Services available to perform its required function and operation
in accordance with business requirements and has not suffered any degradation or
interruption during the monitoring interval
TBD
TBD
Monthly
0%
Baseline
Sum of the actual uptimes of applications during the monitoring interval / Sum
of the scheduled uptimes of high criticality applications for the monitoring
interval * 100
TBD
2.3.b
Maintenance Effectiveness - Percent of Severity 1 and Severity 2 incidents
directly linked to any ticket resolution developed by supplier
TBD
TBD
Quarterly
0%
Validation
Number of Severity 1 and Severity 2 incident tickets resulting from Supplier
incident resolution / The total number of severity 1 and severity 2 incidents
during the monitoring interval * 100
TBD
2.3.c
Response Time - Severity 1 (Urgent): Percent of BIS - Tax Severity 1 issues with
less than a *** minute gap between recording of the incident and acknowledgement
that ticket is being worked
TBD
TBD
Monthly
0%
Baseline
Number of responses to severity 1 issues within *** min / Total number of
severity 1 issues within the monitoring interval * 100
TBD
2.3.d
Response Time - Severity 2 (High): Percent of BIS - Tax Severity 2 issues with
less than a *** minute gap between recording of the incident and acknowledgement
that ticket is being worked
TBD
TBD
Monthly
0%
Baseline
Number of responses to severity 2 issues within *** min / Total number of
severity 2 issues within the monitoring interval * 100
TBD





--------------------------------------------------------------------------------




2.3.e
Response Time - Severity 3 (Med/Low): Percent of BIS - Tax Severity 3 issues
with less than an *** business hour gap between recording of the incident and
acknowledgement
TBD
TBD
Monthly
0%
Baseline
Number of responses to severity 3 issues within *** business hours / Total
number of severity 3 issues within the monitoring interval * 100
TBD
2.3.f
Restoration Time - Severity 1 (Urgent): Percent of BIS - Tax Severity 1 issues
restored within *** hours during the monitoring interval
TBD
TBD
Monthly
0%
Baseline
Number of severity 1 incident tickets restored in less than *** hours during the
monitoring interval / The total number of severity 1 incidents during the
monitoring interval * 100
TBD
2.3.g
Restoration Time - Severity 2 (High): Percent of BIS - Tax Severity 2 issues
turned over to UAT within *** business days during the monitoring interval
TBD
TBD
Monthly
0%
Baseline
Number of severity 2 incident tickets handed off to UAT in less than ***
business days during the monitoring interval / The total number of severity 2
incidents during the monitoring interval * 100
TBD
2.3.h
Restoration Time - Severity 3 (Med/Low): Percent of BIS - Tax Severity 3 issues
turned over to UAT within *** days during the monitoring interval
TBD
TBD
Monthly
0%
Baseline
Number of severity 3 incident tickets handed off to UAT in less than ***
business days during the monitoring interval / The total number of severity 3
incidents during the monitoring interval * 100
TBD
2.3.i
Process Compliance - Percent of Incidents due to non-compliance with CoreLogic
defined Incident Management and Problem Management processes
TBD
TBD
Quarterly
0%
Baseline
Number of incidents with lack of CoreLogic defined IM/PM processes adherence
root cause / Total number of Incidents during the monitoring interval * 100
TBD





--------------------------------------------------------------------------------




APPLICATION DEVELOPMENT
2.3.j
Budget Predictability - Average variance between budgeted and actual project
hours (excludes in-flight projects): Successful completion of a project includes
delivery to CL, and CL Acceptance, of all functionality, deliverables,
associated documentation and services to be provided as part of such project, in
accordance with CL requirements
TBD
TBD
Quarterly
0%
Validation
Actual project hours - Estimated project hours / Estimated project hours during
the measurement interval * 100
TBD
2.3.k
Schedule Predictability - Percentage of deliverables delivered on time (excludes
in-flight projects): Successful completion of a project includes delivery to CL,
and CL Acceptance, of all functionality, deliverables, associated documentation
and services to be provided as part of such project, in accordance with CL
requirements
TBD
TBD
Quarterly
0%
Validation
Number of project deliverables delivered on time / Total number of deliverables
in the monitoring interval * 100
TBD
2.3.l
Development Predictability - Percentage of commitments developed per project
plan (excludes in-flight projects)
TBD
TBD
Quarterly
0%
Baseline
Total number of commitments/deliverables delivered during the monitoring
interval / Number of commitments/deliverables during the monitoring interval *
100
TBD
2.3.m
Successful Release - Percentage of releases rolled back + emergency patchs
(excludes in-flight projects)
TBD
TBD
Quarterly
0%
Validation
Number of releases rolled back + Number of releases with emergency patchs /
Total number of releases during the monitoring interval * 100
TBD
DATA EXTRACTION, TRANSFORMATION AND LOADING (ETL)





--------------------------------------------------------------------------------




2.3.n
Property ETL – Percent of property work requests that are successfully processed
within the following turn around times:
- New File: *** days
- Difficult: *** days
- Regular: *** days
TBD
TBD
Monthly
0%
Baseline
Number of new file ETL + difficult file ETL + regular file ETL work requests
completed within turn around times / Total number of Property new file +
difficult file + regular file ETL work requests during the monitoring interval *
100
TBD
2.3.o
Tax Payment ETL – Percent of work requests that are successfully processed
within the following turn around times:
- New File: *** days
- Difficult File: *** days
- Regular File: *** days
TBD
TBD
Monthly
0%
Baseline
Number of new file ETL + difficult file ETL + regular file ETL work requests
completed within turn around times / Total number of Tax payment new file +
difficult file + regular file ETL work requests during the monitoring interval *
100
TBD
2.3.p
Tax Amount ETL – Percent of work requests that are successfully processed within
the following turn around times:
- New File: *** days
- Difficult File: *** days
- Regular File: *** days
TBD
TBD
Monthly
0%
Baseline
Number of new file ETL + difficult file ETL + regular file ETL work requests
completed within turn around times / Total number of Tax amount new file +
difficult file + regular file ETL work requests during the monitoring interval *
100
TBD





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


 2.4
OTS Service Levels
Pool Percentage
70
%
 
 
 
 
 
 
 
 
 
 
Claims
Service Level Definition 
Minimum Service Level
Expected Service Level
Monitoring Interval
Service Level Credit Allocation
SLA Category
Formula
Measuring Tool
2.4.a
Quality Rate - Percentage of the number of defects identified from a consistent
sample population for the month, where defects shall be determined by the
quality checklist as of the Effective Supplement Date.


Note 1: Claims uses Internal Quality which means quality check(s) conducted by
Supplier, External Quality which means quality check(s) conducted by CoreLogic,
and Third Party Quality which means quality check(s) conducted by an external
third party(s) or customer(s).
                                                         
Note 2: Sample size and quality checklist(s) for each individual worktype will
be made available before Close for measurements to be effective on Day 1,
otherwise metric will fall under the Validate category.


Note 3: The minimun is calculated as the average of the values that fall below
the expected or the simple average of the client quality targets; whichever is
the lower of the two.


Note 4: CoreLogic and Cognizant to jointly agree to a statistically significant
QC measurement for internal measurement, where it does not exist.
91.6%
92.8%
Monthly
30%
Validate
The simply average of the worktypes that make up the sample population following
the following: Number of defects / number of transactions
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.4.b
Turn Time Adherence - The percent of individual processes that adhere to the
customer specific turn around time for each process. For each individual process
where a turn around time target exists, the actual turn around time performance
of that process will be compared against the turn around target. If the actual
turn around time performance meets or exceeds the turn around time target, the
turn around time performance will be classified as "Pass" and will receive a
score of "1". If the actual turn around time performance does not meet or exceed
the turn around time target, the turn around time performance will be classified
as "Fail" and will receive a score of "0".


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Capacity levels should be reasonably consistent with the volume levels
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.


Note 3: TAT measurement is based on the system data source, in instances when
the data source is not available, the team lead provides confirmation of the TAT
measurement as is currently the case and as is tracked in the SLA Books.
Baseline
Baseline
Monthly
20%
Baseline
Number of processes where turn around time performance was "Pass" / Total number
of processes with specific turn around time targets
Client Systems, Launchpad, Excel, Tracker
2.4.c
Capacity Achievement Rate - For each worktype, capacity is defined as the FTE
allocation less shrinkage multiplied by the daily production target per FTE for
the number of workdays for that month.


Note 1: Expected Service Level is subject to Validation upon completion of the
FTE true-up that will measure and adjust for the FTE's over/under capacity
realized over the first 60 days post closing of the deal.


Note 2: Shrinkage includes scheduled PTO, absenteeism, training & meetings. For
the last 5 months, it is 19.59%.


Note 3: RPH and FTE levels should be reasonably consistent with the information
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.
100%
Validate
Monthly
0%
Day1 - Minimum Service Level


Validate Baseline - Expected Service Level
The production target per FTE per month is calculated by taking the RPH per
worktype times the number of daily working hours times the number of working
days.
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.4.d
Quality Rate - Percentage of the number of defects identified from a consistent
sample population for the month, where defects shall be determined by the
quality checklist as of the Effective Supplement Date.


Note 1: Default uses Internal Quality which means quality check(s) conducted by
Supplier and External Quality which means quality check(s) conducted by
CoreLogic.
                                                         
Note 2: Sample size and quality checklist(s) for each individual worktype will
be made available before Close for measurements to be effective on Day 1,
otherwise metric will fall under the Validate category.


Note 3: The minimun is calculated as the average of the values that fall below
the expected or the simple average of the client quality targets; whichever is
the lower of the two.


Note 4: CoreLogic and Cognizant to jointly agree to a statistically significant
QC measurement for internal measurement, where it does not exist.
95%
98.3%
Monthly
0%
Validate
The simply average of the worktypes that make up the sample population following
the following: Number of defects / number of transactions
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.4.e
Turn Time Adherence - The percent of individual processes that adhere to the
customer specific turn around time for each process. For each individual process
where a turn around time target exists, the actual turn around time performance
of that process will be compared against the turn around target. If the actual
turn around time performance meets or exceeds the turn around time target, the
turn around time performance will be classified as "Pass" and will receive a
score of "1". If the actual turn around time performance does not meet or exceed
the turn around time target, the turn around time performance will be classified
as "Fail" and will receive a score of "0".


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Capacity levels should be reasonably consistent with the volume levels
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.


Note 3: TAT measurement is based on the system data source, in instances when
the data source is not available, the team lead provides confirmation of the TAT
measurement as is currently the case and as is tracked in the SLA Books.
Baseline
Baseline
Monthly
0%
Baseline
Number of processes where turn around time performance was "Pass" / Total number
of processes with specific turn around time targets
Client Systems, Launchpad, Excel, Tracker
2.4.f
Capacity Achievement Rate - For each worktype, capacity is defined as the FTE
allocation less shrinkage multiplied by the daily production target per FTE for
the number of workdays for that month.


Note 1: Expected Service Level is subject to Validation upon completion of the
FTE true-up that will measure and adjust for the FTE's over/under capacity
realized over the first 60 days post closing of the deal.


Note 2: Shrinkage includes scheduled PTO, absenteeism, training & meetings. For
the last 5 months, it is 14.54%.


Note 3: RPH and FTE levels should be reasonably consistent with the information
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.
100%
Validate
Monthly
0%
Day1 - Minimum Service Level


Validate Baseline - Expected Service Level
The production target per FTE per month is calculated by taking the RPH per
worktype times the number of daily working hours times the number of working
days.
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.4.g
Quality Rate - Percentage of the number of defects identified from a consistent
sample population for the month, where defects shall be determined by the
quality checklist as of the Effective Supplement Date.


Note 1: Field Service uses Internal Quality which means quality check(s)
conducted by Supplier and External Quality which means quality check(s)
conducted by CoreLogic.
                                                         
Note 2: Sample size and quality checklist(s) for each individual worktype will
be made available before Close for measurements to be effective on Day 1,
otherwise metric will fall under the Validate category.


Note 3: The minimun is calculated as the average of the values that fall below
the expected or the simple average of the client quality targets; whichever is
the lower of the two.


Note 4: CoreLogic and Cognizant to jointly agree to a statistically significant
QC measurement for internal measurement, where it does not exist.
95.51%
98.5%
Monthly
30%
Validate
The simply average of the worktypes that make up the sample population following
the following: Number of defects / number of transactions
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.4.h
Turn Time Adherence - The percent of individual processes that adhere to the
customer specific turn around time for each process. For each individual process
where a turn around time target exists, the actual turn around time performance
of that process will be compared against the turn around target. If the actual
turn around time performance meets or exceeds the turn around time target, the
turn around time performance will be classified as "Pass" and will receive a
score of "1". If the actual turn around time performance does not meet or exceed
the turn around time target, the turn around time performance will be classified
as "Fail" and will receive a score of "0".


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Capacity levels should be reasonably consistent with the volume levels
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.


Note 3: TAT measurement is based on the system data source, in instances when
the data source is not available, the team lead provides confirmation of the TAT
measurement as is currently the case and as is tracked in the SLA Books.
94.4%
96.5%
Monthly
20%
Baseline
Number of processes where turn around time performance was "Pass" / Total number
of processes with specific turn around time targets
Client Systems, Launchpad, Excel, Tracker
2.4.i
Capacity Achievement Rate - For each worktype, capacity is defined as the FTE
allocation less shrinkage multiplied by the daily production target per FTE for
the number of workdays for that month.


Note 1: Expected Service Level is subject to Validation upon completion of the
FTE true-up that will measure and adjust for the FTE's over/under capacity
realized over the first 60 days post closing of the deal.


Note 2: Shrinkage includes scheduled PTO, absenteeism, training & meetings. For
the last 5 months, it is 19.50%.


Note 3: RPH and FTE levels should be reasonably consistent with the information
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.
100%
100%
Monthly
0%
Day1
The production target per FTE per month is calculated by taking the RPH per
worktype times the number of daily working hours times the number of working
days.
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.4.j
Quality Rate - Percentage of the number of defects identified from a consistent
sample population for the month, where defects shall be determined by the
quality checklist as of the Effective Supplement Date.


Note 1: Legal uses Internal Quality which means quality check(s) conducted by
Supplier and Third Party Quality which means quality check(s) conducted by an
external third party(s) or customer(s).
                                                         
Note 2: Sample size and quality checklist(s) for each individual worktype will
be made available before Close for measurements to be effective on Day 1,
otherwise metric will fall under the Validate category.


Note 3: The minimun is calculated as the average of the values that fall below
the expected or the simple average of the client quality targets; whichever is
the lower of the two.


Note 4: CoreLogic and Cognizant to jointly agree to a statistically significant
QC measurement for internal measurement, where it does not exist.
99%
100%
Monthly
0%
Validate
The simply average of the worktypes that make up the sample population following
the following: Number of defects / number of transactions
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.4.k
Turn Time Adherence - The percent of individual processes that adhere to the
customer specific turn around time for each process. For each individual process
where a turn around time target exists, the actual turn around time performance
of that process will be compared against the turn around target. If the actual
turn around time performance meets or exceeds the turn around time target, the
turn around time performance will be classified as "Pass" and will receive a
score of "1". If the actual turn around time performance does not meet or exceed
the turn around time target, the turn around time performance will be classified
as "Fail" and will receive a score of "0".


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Capacity levels should be reasonably consistent with the volume levels
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.


Note 3: TAT measurement is based on the system data source, in instances when
the data source is not available, the team lead provides confirmation of the TAT
measurement as is currently the case and as is tracked in the SLA Books.
Baseline
Baseline
Monthly
0%
Baseline
Number of processes where turn around time performance was "Pass" / Total number
of processes with specific turn around time targets
Client Systems, Launchpad, Excel, Tracker
2.4.l
Capacity Achievement Rate - For each worktype, capacity is defined as the FTE
allocation less shrinkage multiplied by the daily production target per FTE for
the number of workdays for that month.


Note 1: Expected Service Level is subject to Validation upon completion of the
FTE true-up that will measure and adjust for the FTE's over/under capacity
realized over the first 60 days post closing of the deal.


Note 2: Shrinkage includes scheduled PTO, absenteeism, training & meetings. For
the last 5 months, it is 15.51%.


Note 3: RPH and FTE levels should be reasonably consistent with the information
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.
100%
Validate
Monthly
0%
Day1 - Minimum Service Level


Validate Baseline - Expected Service Level
The production target per FTE per month is calculated by taking the RPH per
worktype times the number of daily working hours times the number of working
days.
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.4.m
Quality Rate - Percentage of the number of defects identified from a consistent
sample population for the month, where defects shall be determined by the
quality checklist as of the Effective Supplement Date.


Note 1: Claims uses Internal Quality which means quality check(s) conducted by
Supplier and Third Party Quality which means quality check(s) conducted by an
external third party(s) or customer(s).
                                                         
Note 2: Sample size and quality checklist(s) for each individual worktype will
be made available before Close for measurements to be effective on Day 1,
otherwise metric will fall under the Validate category.


Note 3: The minimun is calculated as the average of the values that fall below
the expected or the simple average of the client quality targets; whichever is
the lower of the two.


Note 4: CoreLogic and Cognizant to jointly agree to a statistically significant
QC measurement for internal measurement, where it does not exist.
99.11%
100%
Monthly
0%
Validate
The simply average of the worktypes that make up the sample population following
the following: Number of defects / number of transactions
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.4.n
Turn Time Adherence - The percent of individual processes that adhere to the
customer specific turn around time for each process. For each individual process
where a turn around time target exists, the actual turn around time performance
of that process will be compared against the turn around target. If the actual
turn around time performance meets or exceeds the turn around time target, the
turn around time performance will be classified as "Pass" and will receive a
score of "1". If the actual turn around time performance does not meet or exceed
the turn around time target, the turn around time performance will be classified
as "Fail" and will receive a score of "0".


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Capacity levels should be reasonably consistent with the volume levels
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.


Note 3: TAT measurement is based on the system data source, in instances when
the data source is not available, the team lead provides confirmation of the TAT
measurement as is currently the case and as is tracked in the SLA Books.
Baseline
Baseline
Monthly
0%
Baseline
Number of processes where turn around time performance was "Pass" / Total number
of processes with specific turn around time targets
Client Systems, Launchpad, Excel, Tracker
2.4.o
Capacity Achievement Rate - For each worktype, capacity is defined as the FTE
allocation less shrinkage multiplied by the daily production target per FTE for
the number of workdays for that month.


Note 1: Expected Service Level is subject to Validation upon completion of the
FTE true-up that will measure and adjust for the FTE's over/under capacity
realized over the first 60 days post closing of the deal.


Note 2: Shrinkage includes scheduled PTO, absenteeism, training & meetings. For
the last 5 months, it is 23.50%.


Note 3: RPH and FTE levels should be reasonably consistent with the information
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.
100%
Validate
Monthly
0%
Day1 - Minimum Service Level


Validate Baseline - Expected Service Level
The production target per FTE per month is calculated by taking the RPH per
worktype times the number of daily working hours times the number of working
days.
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.4.p
Quality Rate - Percentage of the number of defects identified from a consistent
sample population for the month, where defects shall be determined by the
quality checklist as of the Effective Supplement Date.


Note 1: REO uses Internal Quality which means quality check(s) conducted by
Supplier.
                                                         
Note 2: Sample size and quality checklist(s) for each individual worktype will
be made available before Close for measurements to be effective on Day 1,
otherwise metric will fall under the Validate category.


Note 3: The minimun is calculated as the average of the values that fall below
the expected or the simple average of the client quality targets; whichever is
the lower of the two.


Note 4: CoreLogic and Cognizant to jointly agree to a statistically significant
QC measurement for internal measurement, where it does not exist.
95%
99.7%
Monthly
0%
Validate
The simply average of the worktypes that make up the sample population following
the following: Number of defects / number of transactions
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.4.q
Turn Time Adherence - The percent of individual processes that adhere to the
customer specific turn around time for each process. For each individual process
where a turn around time target exists, the actual turn around time performance
of that process will be compared against the turn around target. If the actual
turn around time performance meets or exceeds the turn around time target, the
turn around time performance will be classified as "Pass" and will receive a
score of "1". If the actual turn around time performance does not meet or exceed
the turn around time target, the turn around time performance will be classified
as "Fail" and will receive a score of "0".


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Capacity levels should be reasonably consistent with the volume levels
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.


Note 3: TAT measurement is based on the system data source, in instances when
the data source is not available, the team lead provides confirmation of the TAT
measurement as is currently the case and as is tracked in the SLA Books.
Baseline
Baseline
Monthly
0%
Baseline
Number of processes where turn around time performance was "Pass" / Total number
of processes with specific turn around time targets
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.4.r
Capacity Achievement Rate - For each worktype, capacity is defined as the FTE
allocation less shrinkage multiplied by the daily production target per FTE for
the number of workdays for that month.


Note 1: Expected Service Level is subject to Validation upon completion of the
FTE true-up that will measure and adjust for the FTE's over/under capacity
realized over the first 60 days post closing of the deal.


Note 2: Shrinkage includes scheduled PTO, absenteeism, training & meetings. For
the last 5 months, it is 13.81%.


Note 3: RPH and FTE levels should be reasonably consistent with the information
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.


Note 4: CoreLogic and Cognizant to jointly agree to a statistically significant
QC measurement for internal measurement, where it does not exist.
100%
100%
Monthly
0%
Day1
The production target per FTE per month is calculated by taking the RPH per
worktype times the number of daily working hours times the number of working
days.
Client Systems, Launchpad, Excel, Tracker







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


 2.5
Valuations Service Levels
Pool Percentage
0
%
 
 
 
 
 
 
 
 
 
 
AMC
Service Level Definition 
Minimum Service Level
Expected Service Level
Monitoring Interval
Service Level Credit Allocation
SLA Category
Formula
Measuring Tool
2.5.a
Quality Rate - Percentage of the number of defects identified from a consistent
sample population for the month, where defects shall be determined by the
quality checklist as of the Effective Supplement Date.


Note 1: AMC uses Internal Quality which means quality check(s) conducted by
Supplier.
                                                         
Note 2: Sample size and quality checklist(s) for each individual worktype will
be made available before Close for measurements to be effective on Day 1,
otherwise metric will fall under the Validate category.


Note 3: The minimun is calculated as the average of the values that fall below
the expected or the simple average of the client quality targets; whichever is
the lower of the two.


Note 4: CoreLogic and Cognizant to jointly agree to a statistically significant
QC measurement for internal measurement, where it does not exist.
95%
97.2%
Monthly
0%
Validate
The simply average of the worktypes that make up the sample population following
the following: Number of defects / number of transactions
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.5.b
Turn Time Adherence - The percent of individual processes that adhere to the
customer specific turn around time for each process. For each individual process
where a turn around time target exists, the actual turn around time performance
of that process will be compared against the turn around target. If the actual
turn around time performance meets or exceeds the turn around time target, the
turn around time performance will be classified as "Pass" and will receive a
score of "1". If the actual turn around time performance does not meet or exceed
the turn around time target, the turn around time performance will be classified
as "Fail" and will receive a score of "0".


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Capacity levels should be reasonably consistent with the volume levels
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.


Note 3: TAT measurement is based on the system data source, in instances when
the data source is not available, the team lead provides confirmation of the TAT
measurement as is currently the case and as is tracked in the SLA Books.
91.4%
95.7%
Monthly
0%
Day1
Number of processes where turn around time performance was "Pass" / Total number
of processes with specific turn around time targets
Client Systems, Launchpad, Excel, Tracker
2.5.c
Capacity Achievement Rate - For each worktype, capacity is defined as the FTE
allocation less shrinkage multiplied by the daily production target per FTE for
the number of workdays for that month.


Note 1: Expected Service Level is subject to Validation upon completion of the
FTE true-up that will measure and adjust for the FTE's over/under capacity
realized over the first 60 days post closing of the deal.


Note 2: Shrinkage includes scheduled PTO, absenteeism, training & meetings. For
the last 5 months, it is 19.37%.


Note 3: RPH and FTE levels should be reasonably consistent with the information
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.
100%
Validate
Monthly
0%
Day1 - Minimum Service Level


Validate Baseline - Expected Service Level
The production target per FTE per month is calculated by taking the RPH per
worktype times the number of daily working hours times the number of working
days.
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.5.d
Quality Rate - Percentage of the number of defects identified from a consistent
sample population for the month, where defects shall be determined by the
quality checklist as of the Effective Supplement Date.


Note 1: BPO uses Internal Quality which means quality check(s) conducted by
Supplier.
                                                         
Note 2: Sample size and quality checklist(s) for each individual worktype will
be made available before Close for measurements to be effective on Day 1,
otherwise metric will fall under the Validate category.


Note 3: The minimun is calculated as the average of the values that fall below
the expected or the simple average of the client quality targets; whichever is
the lower of the two.


Note 4: CoreLogic and Cognizant to jointly agree to a statistically significant
QC measurement for internal measurement, where it does not exist.
95%
98.5%
Monthly
0%
Validate
The simply average of the worktypes that make up the sample population following
the following: Number of defects / number of transactions
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------




2.5.e
Turn Time Adherence - The percent of individual processes that adhere to the
customer specific turn around time for each process. For each individual process
where a turn around time target exists, the actual turn around time performance
of that process will be compared against the turn around target. If the actual
turn around time performance meets or exceeds the turn around time target, the
turn around time performance will be classified as "Pass" and will receive a
score of "1". If the actual turn around time performance does not meet or exceed
the turn around time target, the turn around time performance will be classified
as "Fail" and will receive a score of "0".


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Capacity levels should be reasonably consistent with the volume levels
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.


Note 3: TAT measurement is based on the system data source, in instances when
the data source is not available, the team lead provides confirmation of the TAT
measurement as is currently the case and as is tracked in the SLA Books.
30%
81.2%
Monthly
0%
Day1
Number of processes where turn around time performance was "Pass" / Total number
of processes with specific turn around time targets
Client Systems, Launchpad, Excel, Tracker
2.5.f
Capacity Achievement Rate - For each worktype, capacity is defined as the FTE
allocation less shrinkage multiplied by the daily production target per FTE for
the number of workdays for that month.


Note 1: Expected Service Level is subject to Validation upon completion of the
FTE true-up that will measure and adjust for the FTE's over/under capacity
realized over the first 60 days post closing of the deal.


Note 2: Shrinkage includes scheduled PTO, absenteeism, training & meetings. For
the last 5 months, it is 24.83%.


Note 3: RPH and FTE levels should be reasonably consistent with the information
identified in Schedule 4.4 Transaction Units and Schedule 4.2 Base Workforces.
100%
Validate
Monthly
0%
Day1 - Minimum Service Level


Validate Baseline - Expected Service Level
The production target per FTE per month is calculated by taking the RPH per
worktype times the number of daily working hours times the number of working
days.
Client Systems, Launchpad, Excel, Tracker





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


2.6.1
BIS-OTS- Valuations
Pool Percentage
0
%
 
 
 
 
 
 
 
 
 
 
 
Service Level Definition 
Minimum Service Level
Expected Service Level
Monitoring Interval
Service Level Credit Allocation
SLA Category
Formula
Measuring Tool
APPLICATION MAINTENANCE
2.6.1.a
Response Time - Severity 1 (Urgent): Percent of BIS - OTS Severity 1 issues with
less than a *** minute gap between recording of the incident and acknowledgement
that ticket is being worked
TBD
TBD
Monthly
0%
Baseline
Number of responses to severity 1 issues within *** min / Total number of
severity 1 issues within the monitoring interval * 100
TBD
2.6.1.b
Response Time - Severity 2 (High): Percent of BIS - OTS Severity 2 issues with
less than a *** minute gap between recording of the incident and acknowledgement
that ticket is being worked
TBD
TBD
Monthly
0%
Baseline
Number of responses to severity 2 issues within *** min / Total number of
severity 2 issues within the monitoring interval * 100
TBD
2.6.1.c
Response Time - Severity 3 (Med/Low): Percent of BIS - OTS Severity 3 issues
with less than a *** hour gap between recording of the incident and
acknowledgement that ticket is being worked
TBD
TBD
Monthly
0%
Baseline
Number of responses to severity 3 issues within *** business hours / Total
number of severity 3 issues within the monitoring interval * 100
TBD
2.6.1.d
Restoration Time - Severity 1 (Urgent): Percent of BIS - OTS Severity 1 issues
restored within *** hours during the monitoring interval
TBD
TBD
Monthly
0%
Validation
Number of severity 1 incident tickets restored in less than *** hours during the
monitoring interval / The total number of severity 1 incidents during the
monitoring interval * 100
TBD





--------------------------------------------------------------------------------




2.6.1.e
Restoration Time - Severity 2 (High): Percent of BIS - OTS Severity 2 issues
restored within *** hours during the monitoring interval
TBD
TBD
Monthly
0%
Validation
Number of severity 2 incident ticketsrestored in less than *** hours during the
monitoring interval / The total number of severity 2 incidents during the
monitoring interval * 100
TBD
2.6.1.f
Restoration Time - Severity 3 (Med/Low): Percent of BIS - OTS Severity 3 issues
restored within *** hours during the monitoring interval
TBD
TBD
Monthly
0%
Validation
Number of severity 3 incident tickets restored in less than *** hours during the
monitoring interval / The total number of severity 3 incidents during the
monitoring interval * 100
TBD
2.6.1.g
Process Compliance - Percent of Incidents due to non-compliance with CoreLogic
defined Incident Management and Problem Management processes
TBD
TBD
Monthly
0%
Validation
Number of incidents with lack of CoreLogic defined IM/PM processes adherence
root cause / Total number of Incidents during the monitoring interval * 100
TBD
APPLICATION DEVELOPMENT
2.6.1.h
Predictability - Percentage of commitments delivered in a sprint (excludes
in-flight projects)
TBD
TBD
Quarterly
0%
Validation
Total number of commitments/deliverables delivered during the monitoring
interval / Number of commitments/deliverables during the monitoring interval *
100
TBD
2.6.1.i
Schedule Predictability - Percentage of deliverables delivered on time (excludes
in-flight projects): Successful completion of a project includes delivery to CL,
and CL Acceptance, of all functionality, deliverables, associated documentation
and services to be provided as part of such project, in accordance with CL
requirements
TBD
TBD
Quarterly
0%
Baseline
Number of project deliverables delivered on time / Total number of deliverables
in the monitoring interval * 100
TBD





--------------------------------------------------------------------------------




2.6.1.j
Quality - Percentage of features that are tested and rejected during final User
Acceptance Testing (excludes in-flight projects)
TBD
TBD
Quarterly
0%
Validation
Number of features that are rejected during final UAT / Total number of features
that go through final UAT during the monitoring interval * 100
TBD
2.6.1.k
Successful Release - Percentage of releases rolled back and where emergency
emergency patchs are applied (excludes in-flight projects)
TBD
Number of releases rolled back + Number of releases with emergency patchs /
Total number of releases during the monitoring interval * 100


TBD











--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


2.6.2
BIS-OTS - Technology
Pool Percentage
0
%
 
 
 
 
 
 
 
 
 
 
 
Service Level Definition 
Minimum Service Level
Expected Service Level
Monitoring Interval
Service Level Credit Allocation
SLA Category
Formula
Measuring Tool
APPLICATION MAINTENANCE
2.6.2.a
High Criticality Application Availability - Availability of all high criticality
applications in this process area. "Available" means that the Applications,
Platform, Services and AVMs available to perform its required function and
operation in accordance with business requirements and has not suffered any
degradation or interruption during the monitoring interval
TBD
TBD
Monthly
0%
Baseline
Sum of the actual uptimes of applications during the monitoring interval / Sum
of the scheduled uptimes of high criticality applications for the monitoring
interval * 100
TBD
2.6.2.b
Low Criticality Application Availability - Availability of all low criticality
applications in this process area. "Available" means that the Applications,
Platform, Services and AVMs available to perform its required function and
operation in accordance with business requirements and has not suffered any
degradation or interruption during the monitoring interval
TBD
TBD
Monthly
0%
Baseline
Sum of the actual uptimes of applications during the monitoring interval / Sum
of the scheduled uptimes of high criticality applications for the monitoring
interval * 100
TBD
2.6.2.c
Response Time - Severity 1 (Urgent): Percent of BIS - OTS Severity 1 issues with
less than a *** minute gap between recording of the incident and acknowledgement
that ticket is being worked
TBD
TBD
Monthly
0%
Validation
Number of responses to severity 1 issues within *** min / Total number of
severity 1 issues within the monitoring interval * 100
TBD
2.6.2.d
Response Time - Severity 2 (High): Percent of BIS - OTS Severity 2 issues with
less than a *** minute gap between recording of the incident and acknowledgement
that ticket is being worked
TBD
TBD
Monthly
0%
Validation
Number of responses to severity 2 issues within *** min / Total number of
severity 2 issues within the monitoring interval * 100
TBD





--------------------------------------------------------------------------------




2.6.2.e
Restoration Time - Severity 1 (Urgent): Percent of BIS - OTS Severity 1 issues
restored within *** hours during the monitoring interval
TBD
TBD
Monthly
0%
Baseline
Number of severity 1 incident tickets restored in less than *** hours during the
monitoring interval / The total number of severity 1 incidents during the
monitoring interval * 100
TBD
2.6.2.f
Restoration Time - Severity 2 (High): Percent of BIS - OTS Severity 2 issues
restored within *** hours during the monitoring interval
TBD
TBD
Monthly
0%
Baseline
Number of severity 2 incident ticketsrestored in less than *** hours during the
monitoring interval / The total number of severity 2 incidents during the
monitoring interval * 100
TBD
2.6.2.g
Process Compliance - Percent of Incidents due to non-compliance with CoreLogic
defined Incident Management and Problem Management processes
TBD
TBD
Monthly
0%
Baseline
Number of incidents with lack of CoreLogic defined IM/PM processes adherence
root cause / Total number of Incidents during the monitoring interval * 100
TBD
APPLICATION DEVELOPMENT
2.6.2.h
Schedule Predictability - Percentage of deliverables delivered on time (excludes
in-flight projects): Successful completion of a project includes delivery to CL,
and CL Acceptance, of all functionality, deliverables, associated documentation
and services to be provided as part of such project, in accordance with CL
requirements
TBD
TBD
Monthly
0%
Baseline
Number of project deliverables delivered on time / Total number of deliverables
in the monitoring interval * 100
TBD
2.6.2.i
Quality - Percentage of times a defect was tested and rejected during User
Acceptance Testing (excludes in-flight projects)
TBD
TBD
Monthly
0%
Validation
Number of features that are rejected during final UAT / Total number of features
that go through final UAT during the monitoring interval * 100
TBD





--------------------------------------------------------------------------------




2.6.2.j
Successful Release - Percentage of releases rolled back and where emergency
emergency patchs are applied (excludes in-flight projects)
TBD
TBD
Monthly
0%
Validation
Number of releases rolled back + Number of releases with emergency patchs /
Total number of releases during the monitoring interval * 100
TBD





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


 2.7
CSS
Pool Percentage
0
%
 
 
 
Service Level Definition 
Minimum Service Level
Expected Service Level
Monitoring Interval
Service Level Credit Allocation
SLA Category
Formula
Measuring Tool
APPLICATION MAINTENANCE
2.7a
CLI Managed Application Availability - Availability of all high criticality
applications in this process area. "Available" means that the Applications,
Platform, Services and AVMs available to perform its required function and
operation in accordance with business requirements and has not suffered any
degradation or interruption during the monitoring interval
TBD
TBD
Monthly
0%
Validate
Sum of the actual uptimes of applications during the monitoring interval / Sum
of the scheduled uptimes of high criticality applications for the monitoring
interval * 100
TBD
2.7b
Response Time - Severity 1 (Urgent) & Severity 2 (High): Percent of CSS Severity
1 and Severity 2 issues with less than a *** minute gap during business hours
and less than *** min gap during on-call hours between recording of the incident
and acknowledgement that ticket is being worked
TBD
TBD
Monthly
0%
Validate
Number of responses to severity 1 issues within *** min during business hours
and *** min during on-call hours / Total number of severity 1 issues within the
monitoring interval * 100
TBD
2.7c
Response Time - Severity 3 (Med/Low): Percent of CSS Severity 3 issues with less
than a *** hour gap during business hours between recording of the incident and
acknowledgement that ticket is being worked
TBD
TBD
Monthly
0%
Validate
Number of responses to severity 3 issues within *** business hours / Total
number of severity 3 issues within the monitoring interval * 100
TBD
2.7d
Restoration Time - Severity 1 (Urgent): Percent of CSS Severity 1 issues
restored within *** minutes during the monitoring interval
TBD
TBD
Monthly
0%
Validate
Number of Sev 1 incidents restored within *** minutes / Total number of Sev 1
incidents during the monitoring interval * 100
TBD
2.7e
Restoration Time - Severity 2 (High): Percent of CSS Severity 2 issues restored
within *** minutes during the monitoring interval
TBD
TBD
Monthly
0%
Validate
Number of Sev 1 incidents restored within *** minutes / Total number of Sev 2
incidents during the monitoring interval * 100
TBD
2.7f
Restoration Time - Severity 3 (Med/Low): Percent of CSS Severity 3 issues
restored within *** business hours during the monitoring interval
TBD
TBD
Monthly
0%
Validate
Number of Sev 1 incidents restored within *** business hours / Total number of
Sev 3 incidents during the monitoring interval * 100
TBD





--------------------------------------------------------------------------------




APPLICATION DEVELOPMENT
2.7g
Schedule Predictability - Percentage of deliverables delivered on time (excludes
in-flight projects): Successful completion of a project includes delivery to CL,
and CL Acceptance, of all functionality, deliverables, associated documentation
and services to be provided as part of such project, in accordance with CL
requirements
TBD
TBD
Monthly
0%
Baseline
Number of project deliverables delivered on time / Total number of deliverables
in the monitoring interval * 100
TBD
2.7h
Quality - Number of defects per actual effort spent (excludes in-flight
projects)
TBD
TBD
Monthly
0%
Baseline
Number of critical defects+ (high defects/2) + (medium defects/5) + (low
defects/10))/Total overall actual effort spent
TBD
2.7i
Successful Release - Percentage of application releases that are rolled back or
rolled forward due to Sev 1 and Sev 2 within *** days (excludes in-flight
projects)
TBD
TBD
Monthly
0%
Baseline
Number of application releases rolled back or rolled forward due to Sev 1 and
Sev 2 within *** days of release / Number or application releases during the
monitoring interval * 100
TBD
CITG PROCESSING
2.7j
EAPM – Percent of Basic I or II monitoring setup completed in the following
timeframe:
*** or fewer scripts – *** hours
*** or more scripts – *** hours
TBD
TBD
Monthly
0%
Validate
EAPM requests with *** scripts completed in less than *** hours + EAPM requests
with *** scripts completed in less than *** hours + EAPM requests with ***
scripts completed in less than *** hours / Total number of EAPM scripts in the
monitoring interval * 100
TBD
2.7k
Service Desk – Percent of IT Service Desk incidents resolved on the first call
TBD
TBD
Monthly
0%
Validate
Number service requests resolved on first call / Total number of service
requests in the monitoring interval * 100
TBD
2.7l
Central Account Provisioning – Percent of requests completed within *** days for
new users and *** day for existing users
TBD
TBD
Monthly
0%
Validate
Number of CAP new user requests completed in less than *** days + number of CAP
new user requests completed in less than *** day / Total number of CAP requests
in the monitoring interval * 100
TBD





--------------------------------------------------------------------------------




2.7m
Employee Services - Availability of Exchange Email service during India business
hours
TBD
TBD
Monthly
0%
Validate
Sum of the actual Exchange uptime during the monitoring interval / Sum of the
scheduled Exhange uptime for the monitoring interval * 100
TBD
2.7n
Windows Administration – Percent of requests completed within *** days
TBD
TBD
Monthly
0%
Validate
Number of Windows Administration work requests completed in less than *** days /
Total number of Windows Administration work requests in the monitoring interval
* 100
TBD
2.7o
IT Security - Percent of I.P. Address Add or Change or Open HTTP Port requests
completed in *** days
TBD
TBD
Monthly
0%
Validate
Number of IT Security requests completed in less than *** says / Total number of
IT security requests in the monitoring interval * 100
TBD
2.7p
Service Center - Percentage of incidents where updates are sent every *** min
for Sev 1 and every *** min for Sev 2
TBD
TBD
Monthly
0%
Baseline
Number of Sev 1 incidents with updates sent every *** min + Number of Sev 2
tickets with updates sent every *** min / Total number of Sev 1 + Sev 2 tickets
in the monitoring interval * 100
TBD









--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


 2.8
Corporate Production Support Service Levels
Pool Percentage
30
%
 
 
 
 
 
 
 
 
 
 
 
Service Level Definition 
Minimum Service Level
Expected Service Level
Monitoring Interval
Service Level Credit Allocation
SLA Category
Formula
Measuring Tool
2.8.a
AR Cash Posting Accuracy Rate - % of cash processed and QA'd without errors.
Error free is defined as: applied to the correct account, invoice or transaction
with the proper dollar amount).


Note 1: This SLA relies on Internal Quality and External Quality checks. The
definitions of these quality checks are as follows: Internal Quality means a
quality check conducted by Supplier and External Quality means a quality check
conducted by CoreLogic.


Note 2: Sample size and quality checklist(s) will be made available before Close
for measurements to be effective on Day 1, otherwise metric will fall under the
Validate category.
***%
***%
***
***%
***
# of items posted (via check, credit card or wire from either lockbox,
SharePoint or other resource) that are error free (applied to the correct
account, invoice or transaction with the proper dollar amount) divided by the
total volume of all items posted
Launchpad and Oracle
2.8.b.1
AR Cash Posting Timeliness - % of received items processed and QA'd within ***
of receipt


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.


***
***
***
***%
***
# of items received (via paper check, check by phone, credit card, ACH or wire
from either lockbox, SharePoint or other resource posted) and QA'd within *** of
receipt (depending on business), divided by the total volume of all items
received
Launchpad and Oracle





--------------------------------------------------------------------------------




2.8.b.2
AR Cash Posting Timeliness - % of received items processed and QA'd by month
end. Month end is defined as the last working day of the month (ie, 28th of
February and 30th or 31st of other months). In instances where the last working
day of the month falls on a weekend,the last working business day will take
precedence.


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.
***%
***%
***
***%
***
# of payments received (via paper check, check by phone, credit card, ACH or
wire from either lockbox, SharePoint or other resources posted) by month end
close divided by the total volume of all payments received
Launchpad and Oracle
2.8.c
AP Expense Report Accuracy Rate - % Expense Reports processed and QA'd without
errors. Error free is defined as: compliance to expense policy guidelines,
appropriate corrective action taken by an auditor, inclusion of supporting
receipts, authorized manager approval, correct coding to GL account, no
duplicate payments, and payment to the right entity.


Note 1: This SLA relies on Internal Quality and External Quality checks. The
definitions of these quality checks are as follows: Internal Quality means a
quality check conducted by Supplier and External Quality means a quality check
conducted by CoreLogic.


Note 2: Sample size and quality checklist(s) will be made available before Close
for measurements to be effective on Day 1, otherwise metric will fall under the
Validate category.
***%
***%
***
***%
***
# of Expense Reports that are error free (compliance to expense policy
guidelines, appropriate corrective action taken by the auditor, inclusion of
supporting receipts, authorized manager approval, correct coding to GL account,
no duplicate payments, and payment to the right entity) divided by the total
number of expense reports posted
Launchpad, Oracle, or Manual Excel Tracking Tool
2.8.d
AP Expense Report Timeliness - % Expense Reports processed and QA within 48
hours of receipt.


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.


     
***
***
***
***%
***
# of expense reports processed and QA'd within *** of receipt divided by the
total number expense reports received for processing
Launchpad, Oracle, or Manual Excel Tracking Tool





--------------------------------------------------------------------------------




2.8.e
AP Invoice Processing Accuracy Rate - % Invoices processed and QA'd without
errors for Corporate and Operations Accounts. Error free is defined as: correct
GL coding, correct vendor / dollar amounts, and correct use of taxes.


Note 1: This SLA relies on Internal Quality and External Quality checks. The
definitions of these quality checks are as follows: Internal Quality means a
quality check conducted by Supplier and External Quality means a quality check
conducted by CoreLogic.


Note 2: Sample size and quality checklist(s) will be made available before Close
for measurements to be effective on Day 1, otherwise metric will fall under the
Validate category.
***%
***%
***
***%
***
# of error free invoices processed (GL coding, Vendor/Dollar amount, Use tax)
divided by the total number of invoices posted
Launchpad, Oracle, or Manual Excel Tracking Tool
2.8.f.1
AP Invoice Processing Timeliness - % Invoices completed within *** of receipt
for Corporate and Operations accounts.


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.


***
***
***
***%
***
# of invoices in queue that are entered into Oracle (*** for invoice processing
and *** for quality check) after receipt divided by the total number received
for the period
Launchpad and Oracle
2.8.f.2
AP Invoice Processing Timeliness - % Invoices completed no later than month end
for Corporate and Operations accounts.


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.


***%
***%
***
***%
***
# of invoices in queue that are entered into Oracle by month end divided by the
total number received for the period
Launchpad and Oracle





--------------------------------------------------------------------------------




2.8.g
Custodial AP Urgent Request  Accuracy Rate - %  Invoices Processed and QA
without Errors for Custodial, Escrow Services and Tax. Error free is defined as:
correct GL coding, correct vendor / dollar amounts, and correct use of taxes.


Note 1: This SLA relies on Internal Quality and External Quality checks. The
definitions of these quality checks are as follows: Internal Quality means a
quality check conducted by Supplier and External Quality means a quality check
conducted by CoreLogic.


Note 2: Sample size and quality checklist(s) will be made available before Close
for measurements to be effective on Day 1, otherwise metric will fall under the
Validate category.     






***%
***%
***
***%
***
# of error free AP Urgent invoices processed (GL coding, Vendor/Dollar amount,
Use tax) divided by the total number of AP Urgent invoices processed
Launchpad, Oracle, or Manual Excel Tracking Tool
2.8.h
Custodial AP Urgent Request Timeliness - % of Invoices Processed daily by ***
for Custodial, Escrow Services  and Tax


Note 1: The cutoff time is *** for processing invoices by ***.


Note 2: The baseline volume assumes an equitable spread over the month.


Note 3: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.




***%
***%
***
***%
***
# of invoices received and entered into Oracle and processed by *** divided by
the total number of invoices received for the day BY ***
Launchpad, Oracle, or Manual Excel Tracking Tool
2.8.i
Balance sheet Reconciliations and Roll-Forward Schedules Timeliness - % of total
number of reconciliations and roll forward schedules completed  before the ***
calendar day of each month 


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.


***%
***%
***
***%
***
# of account reconciliations and roll forward schedules completed, submitted and
approved by due date divided by total # of accounts assigned
Sign off sheet and Oracle





--------------------------------------------------------------------------------




2.8.j
General Accounting Bank Reconciliation Timeliness  - % total of items that are
open for review and research past the ***  day of each month.


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.


                       
***% ***
***% ***
***
***%
***
# of items left open (not commented or scheduled to clear) between *** overdue
divided by the total number posted to the GL for that corresponding month
Sign off sheet  and Oracle
2.8.k
Taxation Sales and Federal Tax Return Filing Timeliness - % of returns processed
accurately within *** of request


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.


                                            
***
***
***
***%
***
# of tax filings completed accurately within *** (depending on the type) divided
by total number received
Launchpad and Oracle
2.8.l
Revenue Billing Invoice Creation Accuracy Rate - % invoices created without
errors via manual customized billing creation. Error free is defined as: correct
customer, correct dollar amounts, and submitted bill.


Note 1: This SLA relies on Internal Quality and External Quality checks. The
definitions of these quality checks are as follows: Internal Quality means a
quality check conducted by Supplier and External Quality means a quality check
conducted by CoreLogic.


Note 2: Sample size and quality checklist(s) will be made available before Close
for measurements to be effective on Day 1, otherwise metric will fall under the
Validate category.     
***%
***%
***
***%
***
# of requests received (correct customer, dollar amount, and sent) divided by
total number processed and finished accurately
Launchpad and Oracle





--------------------------------------------------------------------------------




2.8.m
Revenue Billing Invoice Creation Timeliness - % invoices created within *** for
Corporate and Operations accounts


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.
***%
***%
***
***%
***
# of invoices generated and completed within *** of receipt (correct customer
and dollar amount) divided by total number requested and received
Launchpad and Oracle
2.8.n
Custodial General Accounting Accuracy Rate (Oracle Check Voids) - % voids and
reissues without errors. Error are defined as: voiding incorrect checks, voiding
incorrect numbers of checks, getting wrong sign-offs, using incorrect GLs and
cost centers, processing checks with Stale Dates.           


Note 1: This SLA relies on Internal Quality and External Quality checks. The
definitions of these quality checks are as follows: Internal Quality means a
quality check conducted by Supplier and External Quality means a quality check
conducted by CoreLogic.


Note 2: Sample size and quality checklist(s) will be made available before Close
for measurements to be effective on Day 1, otherwise metric will fall under the
Validate category.     
***%
***%
***
***%
***
# of request received divided by total number processed and finished accurately
Launchpad and Oracle
2.8.o
Custodial General Accounting Timeliness - # Voids and reissues completed within
the 24 hour turn around time.


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.
***%
***%
***
***%
***
# of payments generated and completed within *** of receipt divided by total
number requested and received
Launchpad and Oracle





--------------------------------------------------------------------------------




2.8.p
Custodial General Accounting Reconciliations Accuracy Rate -% of total items to
be reconciled before the due date of each month without errors. Error free is
defined as: posting to correct GL Accounts and accurate posting to client
accounts.


Note 1: This SLA relies on Internal Quality and External Quality checks. The
definitions of these quality checks are as follows: Internal Quality means a
quality check conducted by Supplier and External Quality means a quality check
conducted by CoreLogic.


Note 2: Sample size and quality checklist(s) will be made available before Close
for measurements to be effective on Day 1, otherwise metric will fall under the
Validate category.     
***%
***%
***
***%
***
# of reconciliations processed accurately and approved by the due date divided
by the total number of requests during the period
Launchpad and Oracle
2.8.q
Custodial General Accounting Reconciliations Timeliness - # of total items
reconciled before the due date of each month  Client facing reconciliations


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.
***%
***%
***
***%
***
# of reconciliations processed accurately and turned in by the due date (based
on client SLA) divided by the total number of requests during the period
Launchpad and Oracle
2.8.r
Legal License Amendments and Agreement Requests Timeliness - % of Legal Requests
completed within *** Business Days of Receipt


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.
                                                                                  
***
***
***
***%
***
# of license amendment and agreement requests processed within *** divided by
the total number of requests during the period
Microsoft Tracking





--------------------------------------------------------------------------------




2.8.s
Public Records Legal Review Timeliness - % of Legal Reviews Completed within
*** Business Days of Receipt


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.


   
***
***
***
***%
***
# of Public Records reviewed and  processed within *** divided by the total
number of requests received during the period, subject to exceptions for
high-priority matters and complicating factors
Intake Tool - TBD







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS
2.9


Data & Analytics
Pool Percentage
0
%
 
 
 
Service Level Definition 
Minimum Service Level
Expected Service Level
Monitoring Interval
Service Level Credit Allocation
SLA Category
Formula
Measuring Tool
APPLICATION MAINTENANCE
2.9.a
High Criticality Application Availability - Availability of all high criticality
applications in this process area. "Available" means that the Applications,
Platform, Services and AVMs available to perform its required function and
operation in accordance with business requirements and has not suffered any
degradation or interruption during the monitoring interval
TBD
TBD
Monthly
0%
Validation
Sum of the actual uptimes of applications during the monitoring interval / Sum
of the scheduled uptimes of high criticality applications for the monitoring
interval * 100
TBD
2.9.b
Response Time - Severity 1 (Urgent) and Severity 2 (High): Percent of D&A
Severity 1 and Severity 2 issues with less than a *** minute gap between
recording of the incident and acknowledgement that ticket is being worked +
compliance with SWAT team process
TBD
TBD
Monthly
0%
Baseline
Number of responses to severity 1 and severity 2 issues within *** min / Total
number of severity 1 and severity 2 issues within the monitoring interval * 100
TBD
2.9.c
Response Time - Severity 3 (Med/Low): Percent of D&A Severity 3 issues with less
than a *** hour gap between recording of the incident and acknowledgement that
ticket is being worked + compliance with SWAT team process
TBD
TBD
Monthly
0%
Baseline
Number of responses to severity 3 issues within *** hour / Total number of
severity 3 issues within the monitoring interval * 100
TBD
2.9.d
Restoration Time - Severity 1 (Urgent): Percent of D&A Severity 1 issues
restored within *** hours during the monitoring interval
TBD
TBD
Monthly
0%
Baseline
Number of severity 1 incident tickets restored in less than *** hours during the
monitoring interval / The total number of severity 1 incidents during the
monitoring interval * 100
TBD





--------------------------------------------------------------------------------




2.9.e
Restoration Time - Severity 2 (High): Percent of D&A Severity 2 issues restored
within *** hours during the monitoring interval
TBD
TBD
Monthly
0%
Baseline
Number of severity 2 incident tickets restored in less than *** hours during the
monitoring interval / The total number of severity 2 incidents during the
monitoring interval * 100
TBD
2.9.f
Restoration Time - Severity 3 (Med/Low): Percent of D&A Severity 3 issues
restored within *** hours during the monitoring interval
TBD
TBD
Monthly
0%
Baseline
Number of severity 3 incident tickets restored in less than *** hours during the
monitoring interval / The total number of severity 3 incidents during the
monitoring interval * 100
TBD
2.9.g
Process Compliance - Percent of Incidents due to non-compliance with CoreLogic
defined Incident Management and Problem Management processes
TBD
TBD
Quarterly
0%
Baseline
Number of incidents due to non-compliance with CoreLogic defined IM/PM processes
/ Total number of Incidents during the monitoring interval * 100
TBD
AGILE APPLICATION DEVELOPMENT
2.9.h
Predictability - Percentage of commitments delivered in a sprint (excludes
in-flight projects)
TBD
TBD
Quarterly
0%
Baseline
Number of commitments delivered during the monitoring interval / Number of
commitments during the monitoring interval * 100
TBD
2.9.i
Successful Release - Percentage of application releases that are rolled back or
rolled forward due to Sev 1 and Sev 2 within *** days (excludes in-flight
projects)
TBD
TBD
Quarterly
0%
Validation
Number of application releases rolled back or rolled forward due to Sev 1 and
Sev 2 incidents within *** days of release / Number or application releases
during the monitoring interval * 100
TBD





--------------------------------------------------------------------------------




WATERFALL APPLICATION DEVELOPMENT
2.9.j
Schedule Predictability - Percentage of deliverables delivered on time (excludes
in-flight projects): Successful completion of a project includes delivery to CL,
and CL Acceptance, of all functionality, deliverables, associated documentation
and services to be provided as part of such project, in accordance with CL
requirements
TBD
TBD
Quarterly
0%
Validation
Number of project deliverables delivered on time / Total number of deliverables
in the monitoring interval * 100
TBD
2.9.k
Quality - Number of defects per actual effort spent (excludes in-flight
projects)
TBD
TBD
Quarterly
0%
Baseline
Number of critical defects+ (high defects/2) + (medium defects/5) + (low
defects/10))/Total overall actual effort spent
TBD
2.9.l
Successful Release - Percentage of application releases that are rolled back or
rolled forward due to Sev 1 and Sev 2 within *** days (excludes in-flight
projects)
TBD
TBD
Quarterly
0%
Validation
Number of application releases rolled back or rolled forward due to Sev 1 and
Sev *** incidents within *** days of release / Number or application releases
during the monitoring interval
TBD





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


 2.10
*** Support Service Levels
Pool Percentage
10
%
 
 
 
 
 
 
 
 
 
 
 
Service Level Definition 
Minimum Service Level
Expected Service Level
Monitoring Interval
Service Level Credit Allocation
SLA Categoy
Formula
Measuring Tool
2.10.a
Production Rate - The blended amount of reports completed during the measuring
month; weighted by complexity of each type of report. Supplier will meet the
baseline volumes as follows: (1) if the volume received by the Supplier is equal
to or greater than the volume baseline, the Suppliers volume output must equal
the volume baseline and (2) if the volume received by the Supplier is less than
the volume baseline, the volume output of the Supplier must equal 100% of the
volume received. For each individual type of report where a *** exists, the
actual production performance of that type of report will be compared against
the production volume baseline.


Note 1: Blended reports are also known as File Equivalents and are weighed for
complexity
Note 2: The weightings for each file are as follows:
***
Note 3: The average number of business days is 21.08 over 2008, 2009 and 2010
Note 4: The number of FTE's used for calculation is currently 20
Note 5: The baseline volume assumes an equitable spread over the month.
Note 6: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.
10,118.40
12,226.40
Monthly
65%
None Day 1
Total monthly number of blended reports completed during the monitoring interval
CoreLogic Proprietary reporting system





--------------------------------------------------------------------------------




2.10.b
Quality Rate -The percentage of completed reports that are audited and error
free. Error free is broadly defined as: delivery of the final product to the
client, proper pricing to the client for the report, closure of the clients
request.


Note 1: *** to be done externally by ***


Note 2: For associates who have been producing files ***; ***% of files
completed will be audited and given ***


Note 3: For associates who have been producing files ***; a random sampling of
*** completed files will be audited and given quality checks


Note 4: Quality checklist(s) will be made available before Close for
measurements to be effective on Day 1, otherwise metric will fall under the
Validate category.
Baseline
Baseline
Monthly
—%
Baseline
Total number of files completed during the month without errors divided by the
corresponding total sample pulled for quality control
CoreLogic Proprietary reporting system
2.10.c
Merge Plus Report - % of Merge Plus Reports processed within the same day
turnaround timeframe.


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.
***%
***%
Monthly
10%
None Day 1
Total number of reports completed within the same day divided by the total
number of Merge Plus reports received
CoreLogic Proprietary reporting system
2.10.d
Residential Mortgage Credit Report (RMCR) - % of RMCR reports processed within
the 48 hours turnaround timeframe.


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.
***%
***%
Monthly
5%
None Day 1
Total number of reports completed within 48 hours divided by the total number of
RMCR reports received
CoreLogic Proprietary reporting system





--------------------------------------------------------------------------------




2.10.e
Amendment Report - % of Amendment reports processed within the same day
turnaround timeframe.


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.
***%
***%
Monthly
10%
None Day 1
Total number of reports completed within the same day divided by the total
number of Amendment reports received
CoreLogic Proprietary reporting system
2.10.f
Supplement Report- % of Supplemental Reports processed within the same day
turnaround timeframe.


Note 1: The baseline volume assumes an equitable spread over the month.


Note 2: Production volume levels should be reasonably consistent with the volume
levels identified in Schedule 4.4 Transaction Units.
***%
***%
Monthly
10%
None Day 1
Total number of reports completed within the same day divided by the total
number of Supplement reports received
CoreLogic Proprietary reporting system







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


3.1.1
Flood Key Measurements
 
 
 
 
 
 
 
 
 
 
 
 
3.1.1.a
Flood Service Levels - Bangalore
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Formula
3.1.1.a.1
Loan Determination Volume-Goal: Goal for total orders completed in a month.
15,000
15,000
N
Monthly
NA
3.1.1.a.2
Loan Determination Actual Volume- Achieved: Total orders completed in a month.
11,362
12,829
N
Monthly
To be updated
3.1.1.a.3
Loan Determination Variance: Difference between the total goal and actual volume
achieved. (3.1.a.1 - 3.1.a.2)
(3,638)
(2,171)
N
Monthly
Actual Volume - Goal for Loan Determination
3.1.1.a.4
Loan Determination Completion Percentage-Goal: The set goal for the percentage
completed. Percentage completed is the number of determinations completed by
Supplier compared to the total number of orders completed by the total CoreLogic
Flood Operations (Supplier + Austin) in a given measurement period.
70%
70%
N
Monthly
NA
3.1.1.a.5
Loan Determination Completion Percentage: The number of determinations completed
by Supplier compared to the total number of orders completed by the total
CoreLogic Flood Operations (Supplier + Austin) in a given measurement period.
63%
63%
N
Monthly
To be updated
3.1.1.a.6
Loan Determination Variance: Completion Percentage - Completion Goal
(7)%
(7)%
N
Monthly
Completion Percentage - Completion Goal for Loan Determination
3.1.1.a.7
Loan Determination/Day-Goal: Currently 45/Day
45
45
N
Monthly
NA
3.1.1.a.8
Loan Determination/Day-Achieved: Stated in SLA
46
51
N
Monthly
To be updated
3.1.1.a.9
Loan Determination/Day-Variance: Variance between Loan determinations per day
goal and achieved.
1
6
N
Monthly
Loan Determination per day Achieved - Loan Determination per day Goal
3.1.1.a.10
Accuracy Goal: Stated in SLA
1
1
N
Monthly
NA
3.1.1.a.11
Accuracy - Missed per 1,000: Stated in SLA
0.46
0.54
N
Monthly
To be updated
3.1.1.a.12
Audit Accuracy - Variance: Variance between Accuracy Goal and Accuracy - Missed
per 1000
(0.4)
(0.32)
N
Monthly
Loan Determination per day Achieved - Loan Determination per day Goal
3.1.1.a.13
Non-Critical Errors: Total non-critical errors found through auditing
6
6
N
Monthly
To be updated
3.1.1.a.14
Critical Errors: Critical Errors include: Zone change from non-SFHA to SFHA, or
vice versa, Zone change from one SFHA zone to another SFHA zone, Community
change, Red banner instructions not followed, Missing LOMC or CBRA date,
Incorrect address edit
5
7
N
Monthly
To be updated
3.1.1.a.15
LOLA Critical Errors: LOLA Critical Errors include: Zone change from non-SFHA to
SFHA, or vice versa, Zone change from one SFHA zone to another SFHA zone,
Community change, Red banner instructions not followed, Missing LOMC or CBRA
date, Incorrect address edit
3
4
N
Monthly
To be updated





--------------------------------------------------------------------------------




3.1.1.a.16
Total Errors: Total Critical + Non Critical Errors
16
18
N
Monthly
Sum of Non-Critical, Critical and LOLA Critical Errors
3.1.1.a.17
Items Audited: Total number of items Audited by Onshore team.
205
226
N
Monthly
To be updated
3.1.1.a.18
LOLA/Day-Goal: Currently 100/day
105
117
N
Monthly
NA
3.1.1.a.19
LOLA/Day: Stated in SLA
123
130
N
Monthly
To be updated
3.1.1.a.20
LOLA Quality: Stated in SLA
—
—
N
Monthly
LOLA Critical Errors / LOLA Units x 1000
3.1.1.a.21
Segment Percentage: Percentage of Segment Questions asked versus answered when
completing manual production orders
—
—
N
Monthly
To be updated
LEAVES & RESIGNATIONS
3.1.1.a.22
TOTAL FTE'S: Total FTE Count
32
33
N
Monthly
To be updated
3.1.1.a.23
Addition: Additional FTE in given month
—
—
N
Monthly
To be updated
3.1.1.a.24
Separations: Lossed FTE in given month
—
1
N
Monthly
To be updated
HEAD UTILIZATION
3.1.1.a.25
Total Man-hours: Total FTE Hours for a month (includes all hours from clock in
to clock out for all FTE)
3,774
3,928
N
Monthly
To be updated
3.1.1.a.26
Production Man-hours: Total Hours dedicated to the process
3,482
3,618
N
Monthly
To be updated
3.1.1.a.27
Absence Man-hours: Total Hours lost due to absence
456
508
N
Monthly
To be updated
3.1.1.a.28
System Down Time: Total Hours systems were unavailable
74
116
N
Monthly
To be updated
3.1.1.a.29
Training/Meetings: Total Hours spent on Training and Meetings
131
170
N
Monthly
To be updated
3.1.1.a.30
Idle-Man-hours Week Days: Total Hours available for production that were not
utilized
3
23
N
Monthly
To be updated
3.1.1.a.31
Others(Management Directed time/Reports) - <Definition>
—
1
N
Monthly
To be updated
HEAD UTILIZATION %
3.1.1.a.32
Production: Production Man-hours / Total Man-hours
90.9%
92.2%
N
Monthly
Production Man-hours / Total Man-hours
3.1.1.a.33
Absence: Absence Man-hours / Total Man-hours
10.8%
13.1%
N
Monthly
Absence Man-hours / Total Man-hours
3.1.1.a.34
System Down Time: System Down Time / Total Man-hours
3%
2%
N
Monthly
System Down Time / Total Man-hours
3.1.1.a.35
Training: Training/Meetings / Total Man-hours
3.5%
4.2%
N
Monthly
Training/Meetings / Total Man-hours
3.1.1.a.36
Idle- Week Days: Idle-Man-hours / Total Man-hours
0.1%
0.6%
N
Monthly
Idle-Man-hours / Total Man-hours
3.1.1.a.37
Others: Others / Total Man-hours
—%
—%
N
Monthly
Others / Total Man-hours
EXITS
3.1.1.a.38
Resignations: Total Resignations
—
1
N
Monthly
To be updated
3.1.1.a.39
Perf./Behav. Terminations: Total Terminations
—
1
N
Monthly
To be updated
3.1.1.a.40
Internal Tansfers: Total Transfers
—
—
N
Monthly
To be updated
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




3.1.1.b
Flood Service Levels - Mangalore
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Formula
3.1.1.b.1
Loan Determination Volume-Goal: Goal for total orders completed in a month.
18,000
18,667
N
Monthly
NA
3.1.1.b.2
Loan Determination Actual Volume- Achieved: Total orders completed in a month.
21,821
24,789
N
Monthly
To be updated
3.1.1.b.3
Loan Determination Variance: Difference between the total goal and actual volume
achieved. (3.1.a.1 - 3.1.a.2)
3,821
6,122
N
Monthly
Actual Volume - Goal for Loan Determination
3.1.1.b.4
Loan Determination Completion Percentage-Goal: The set goal for the percentage
completed. Percentage completed is the number of determinations completed by
Supplier compared to the total number of orders completed by the total CoreLogic
Flood Operations (Supplier + Austin) in a given measurement period.
70%
70%
N
Monthly
NA
3.1.1.b.5
Loan Determination Completion Percentage: The number of determinations completed
by Supplier compared to the total number of orders completed by the total
CoreLogic Flood Operations (Supplier + Austin) in a given measurement period.
63%
63%
N
Monthly
To be updated
3.1.1.b.6
Loan Determination Variance: Completion Percentage - Completion Goal
(7)%
(7)%
N
Monthly
Completion Percentage - Completion Goal for Loan Determination
3.1.1.b.7
Loan Determination/Day-Goal: Currently 45/Day
45
45
N
Monthly
NA
3.1.1.b.8
Loan Determination/Day-Achieved: Stated in SLA
53
60
N
Monthly
To be updated
3.1.1.b.9
Loan Determination/Day-Variance: Variance between Loan determinations per day
goal and achieved.
8
15
N
Monthly
Loan Determination per day Achieved - Loan Determination per day Goal
3.1.1.b.10
Accuracy Goal: Stated in SLA
1
1
N
Monthly
NA
3.1.1.b.11
Accuracy - Missed per 1,000: Stated in SLA
0.31
0.33
N
Monthly
To be updated
3.1.1.b.12
Audit Accuracy - Variance: Variance between Accuracy Goal and Accuracy - Missed
per 1000
(0.55)
(0.53)
N
Monthly
Loan Determination per day Achieved - Loan Determination per day Goal
3.1.1.b.13
Non-Critical Errors: Total non-critical errors found through auditing
3
4
N
Monthly
To be updated
3.1.1.b.14
Critical Errors: Critical Errors include: Zone change from non-SFHA to SFHA, or
vice versa, Zone change from one SFHA zone to another SFHA zone, Community
change, Red banner instructions not followed, Missing LOMC or CBRA date,
Incorrect address edit
7
9
N
Monthly
To be updated
3.1.1.b.15
LOLA Critical Errors: LOLA Critical Errors include: Zone change from non-SFHA to
SFHA, or vice versa, Zone change from one SFHA zone to another SFHA zone,
Community change, Red banner instructions not followed, Missing LOMC or CBRA
date, Incorrect address edit
3
5
N
Monthly
To be updated
3.1.1.b.16
Total Errors: Total Critical + Non Critical Errors
15
17
N
Monthly
Sum of Non-Critical, Critical and LOLA Critical Errors
3.1.1.b.17
Items Audited: Total number of items Audited by Onshore team.
231
290
N
Monthly
To be updated
3.1.1.b.18
LOLA/Day-Goal: Currently 100/day
105
113
N
Monthly
NA
3.1.1.b.19
LOLA/Day: Stated in SLA
121
138
N
Monthly
To be updated
3.1.1.b.20
LOLA Quality: Stated in SLA
—
—
N
Monthly
LOLA Critical Errors / LOLA Units x 1000





--------------------------------------------------------------------------------




3.1.1.b.21
Segment Percentage: Percentage of Segment Questions asked versus answered when
completing manual production orders
—
4
N
Monthly
To be updated
LEAVES & RESIGNATIONS
3.1.1.b.22
TOTAL FTE'S: Total FTE Count
44
45
N
Monthly
To be updated
3.1.1.b.23
Addition: Additional FTE in given month
—
—
N
Monthly
To be updated
3.1.1.b.24
Separations: Lossed FTE in given month
—
1
N
Monthly
To be updated
HEAD UTILIZATION
3.1.1.b.25
Total Man-hours: Total FTE Hours for a month (includes all hours from clock in
to clock out for all FTE)
5,482
5,849
N
Monthly
To be updated
3.1.1.b.26
Production Man-hours: Total Hours dedicated to the process
5,044
5,549
N
Monthly
To be updated
3.1.1.b.27
Absence Man-hours: Total Hours lost due to absence
461
614
N
Monthly
To be updated
3.1.1.b.28
System Down Time: Total Hours systems were unavailable
56
89
N
Monthly
To be updated
3.1.1.b.29
Training/Meetings: Total Hours spent on Training and Meetings
157
205
N
Monthly
To be updated
3.1.1.b.30
Idle-Man-hours Week Days: Total Hours available for production that were not
utilized
—
6
N
Monthly
To be updated
3.1.1.b.31
Others(Management Directed time/Reports) - <Definition>
—
—
N
Monthly
To be updated
HEAD UTILIZATION %
3.1.1.b.32
Production: Production Man-hours / Total Man-hours
94.6%
94.9%
N
Monthly
Production Man-hours / Total Man-hours
3.1.1.b.33
Absence: Absence Man-hours / Total Man-hours
8.4%
10.6%
N
Monthly
Absence Man-hours / Total Man-hours
3.1.1.b.34
System Down Time: System Down Time / Total Man-hours
3.0%
2.0%
N
Monthly
System Down Time / Total Man-hours
3.1.1.b.35
Training: Training/Meetings / Total Man-hours
2.6%
3.5%
N
Monthly
Training/Meetings / Total Man-hours
3.1.1.b.36
Idle- Week Days: Idle-Man-hours / Total Man-hours
0.0%
0.1%
N
Monthly
Idle-Man-hours / Total Man-hours
3.1.1.b.37
Others: Others / Total Man-hours
0.0%
0.0%
N
Monthly
Others / Total Man-hours
EXITS
3.1.1.b.38
Resignations: Total Resignations
—
—
N
Monthly
To be updated
3.1.1.b.39
Perf./Behav. Terminations: Total Terminations
—
—
N
Monthly
To be updated
3.1.1.b.40
Internal Tansfers: Total Transfers
—
—
N
Monthly
To be updated









--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


3.1.2
Flood ITO Key Measurements
 
 
 
 
 
 
 
 
 
 
 
 
 
Flood Service Levels - Bangalore
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Formula
GIS - Flood Mapping
3.1.2.a
Build (Very High): Flood mapping for "Build" items categorized as Very High by
CoreLogic. Flood mapping includes (data download, map reading, georeferencing,
production, QC & upload) for city and costal areas with Very high dense flood
zones.
1 Panel in 18 hours
1 Panel in 16 hours
Y
Monthly
 
3.1.2.b
Build (High): Flood mapping for "Build" items categorized as High by CoreLogic.
Flood mapping includes (data download, map reading, georeferencing, production,
QC & upload) for city and costal areas with high dense flood zones.
1 Panel in 11 hours
1 Panel in 10 hours
Y
Monthly
 
3.1.2.c
Build (Medium): Flood mapping for "Build" items categorized as Medium by
CoreLogic. Flood mapping includes (data download, map reading, georeferencing,
production, QC & upload) for city and costal areas with medium dense flood
zones.
1 Panel in 5 hours
1 Panel in 4 hours
Y
Monthly
 
3.1.2.d
Build (Low): Flood mapping for "Build" items categorized as Low by CoreLogic.
Flood mapping includes (data download, map reading, georeferencing, production,
QC & upload) for city and costal areas with Low dense flood zones.
1 panel in 3 hours 30 min
1 Panel in 2 Hours
Y
Monthly
 
GIS - Parcel Mapping
3.1.2.e
Parcel Mapping Build: Parcel mapping activities that include preprocessing,
production, QC, final deliverable.
1 Hour 5 Parcel Objects
1 Hour 7 Parcel Objects
Y
Quarterly
 
GIS -Boundary Layer Alignment and FootPrint Extraction
3.1.2.f
Building Footprint Extraction (High): Building footprint extraction "Build"
items categorized as High by CoreLogic. Footprint Extraction includes (DOQQ
Download, Production, Google Street View Verification, QC & Upload) for city
areas.
1 Mile in 15 hours
1 Mile in 12 hours
Y
Quarterly
 
3.1.2.g
Building Footprint Extraction (Medium): Building footprint extraction "Build"
items categorized as Medium by CoreLogic. Footprint Extraction includes (DOQQ
Download, Production, Google Street View Verification, QC & Upload) for township
areas.
1 Mile in 8 hours
1 Mile in 7 hours
Y
Quarterly
 
3.1.2.h
Building Footprint Extraction (Low): Building footprint extraction "Build" items
categorized as Low by CoreLogic. Footprint Extraction includes (DOQQ Download,
Production, Google Street View Verification, QC & Upload) for rural areas.
1 Mile in 4 hours
1 Mile in 3 Hours 30 minutes
Y
Quarterly
 







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


 3.2
Tax Key Measurements
 
 
 
 
 
 
 
 
 
 
 
 
3.2
Flood Service Levels - Bangalore
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Formula
See "Key Measurements - Tax.xlsm" File







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS
3.3


BIS-Tax Key Measurements
 
3.3
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Formula
3.3a
Medium Criticality Application Availability - Availability of all medium
criticality applications in this process area. "Available" means that the
Applications, Platform, Services and AVMs available to perform its required
function and operation in accordance with business requirements and has not
suffered any degradation or interruption during the monitoring interval
TBD
TBD
Y
Monthly
Sum of the actual uptimes of applications during the monitoring interval / Sum
of the scheduled uptimes of medium criticality applications for the monitoring
interval
3.3b
Low Criticality Application Availability - Availability of all low criticality
applications in this process area. "Available" means that the Applications,
Platform, Services and AVMs available to perform its required function and
operation in accordance with business requirements and has not suffered any
degradation or interruption during the monitoring interval
TBD
TBD
Y
Monthly
Sum of the actual uptimes of applications during the monitoring interval / Sum
of the scheduled uptimes of low criticality applications for the monitoring
interval
3.3c
Development Quality - Percentage of times a release was tested and rejected
during User Acceptance Testing
TBD
TBD
Y
Monthly
TBD
3.3d
Successful Release - Percentage of application releases that trigger a Sev 1
incident
TBD
TBD
Y
Monthly
Number of application releases that trigger a Sev 1 incident / Total number of
application releases
3.3e
Successful Release - Percentage of application releases that trigger a Sev 2
incident
TBD
TBD
Y
Monthly
Number of application releases that trigger a Sev 2 incident / Total number of
application releases
3.3f
Development Quality - Percentage of times a release was tested and rejected
during User Acceptance Testing
TBD
TBD
Y
Monthly
Number of times a defect was rejected during UAT / Number of times a defect was
tested during UAT







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Key Measurements
 
Volume
 
Quality
 
TAT
 
Client
Process Name
 
Average Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
 
CMS
 CITI FHA Prep
 
906
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
 CITI FHA Processing
 
967
N
Monthly
 
91.69%
94.46%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
 CITI PFS Processing
 
150
N
Monthly
 
91.17%
95.34%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
 GMAC FHA Prep
 
101
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
 GMAC FHA Processing
 
83
N
Monthly
 
88.75%
91.86%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
CITI – Final– Processing
 
1,438
N
Monthly
 
84.37%
88.21%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
CITI – Initial – Processing
 
1,307
N
Monthly
 
82.21%
87.12%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
CITI – Initial MI – Processing
 
877
N
Monthly
 
83.15%
86.63%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
CITI – Prep
 
3,228
N
Monthly
 
93.08%
94.81%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
CITI – Short sale – Processing
 
375
N
Monthly
 
84.49%
88.24%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
CITI – Third Party – Processing
 
120
N
Monthly
 
84.49%
88.28%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
FHA Claims QC
 
845
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
FHA Missing Items
 
243
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
FHA TAL Update
 
949
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
RFC- Dual Claims - Processing
 
139
N
Monthly
 
92.79%
94.52%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
RFC- Exception Claims - Processing
 
689
N
Monthly
 
92.79%
94.52%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
RFC- MI Supp Tracker - Processing
 
11
N
Monthly
 
92.79%
94.52%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
RFC- Post Claim - Processing
 
487
N
Monthly
 
92.79%
94.52%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
RFC- Pre Claim - Processing
 
68
N
Monthly
 
92.79%
94.52%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
RFC- Prep
 
2,427
N
Monthly
 
91.75%
94.06%
N
Monthly
 
100%
 
Y
Monthly
 





--------------------------------------------------------------------------------




CMS
RFC- Redeemed Billings - Processing
 
17
N
Monthly
 
92.79%
94.52%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
Scanning FHA)
 
993
N
Monthly
 
 
100%
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Aurora - Exceptional Claims
 
196
N
Monthly
 
91.36%
93.67%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
Aurora - MI Claims
 
12
N
Monthly
 
91.36%
93.67%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
Aurora - Post Claims
 
147
N
Monthly
 
91.36%
93.67%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
Aurora - Prep
 
334
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
CITI – Short sale MI– Processing
 
72
N
Monthly
 
81.72%
89.41%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
CITI – Third Party MI – Processing
 
136
N
Monthly
 
90.18%
90.72%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
Conventional Missing Items
 
228
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Documentation - MGIC-GMAC
 
363
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Documentation - MGIC-RFC
 
61
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Documentation - Postsale Box
 
343
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Documentation - UG
 
169
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
FANNIE MAE & FREDDIE MAC - PREP
 
2,739
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
FANNIE MAE & FREDDIE MAC - Scanning
 
4,144
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
FHLMC - EXCEPTIONS
 
182
N
Monthly
 
84.02%
90.48%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
FHLMC - FINAL
 
333
N
Monthly
 
84.02%
90.48%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
FHLMC - Funds Followup
 
8,090
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
FHLMC - INITIAL
 
375
N
Monthly
 
84.02%
90.48%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
FHLMC - REDEEMED
 
8
N
Monthly
 
84.02%
89.4%
N
Monthly
 
NA
 
Y
Monthly
 
CMS
FHLMC - Supplemental
 
823
N
Monthly
 
84.02%
90.48%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
FNMA - 874
 
74
N
Monthly
 
94.44%
95.52%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
FNMA - Bankruptcy
 
122
N
Monthly
 
94.44%
95.42%
N
Monthly
 
100%
 
Y
Monthly
 





--------------------------------------------------------------------------------




CMS
FNMA - EXCEPTIONS - CONVIN
 
46
N
Monthly
 
94.44%
95.56%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
FNMA - EXCEPTIONS - CONVUN
 
155
N
Monthly
 
94.44%
95.56%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
FNMA - FINAL
 
605
N
Monthly
 
94.44%
95.56%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
FNMA - Funds Followup
 
15,834
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
FNMA - INITIAL - CONVIN
 
180
N
Monthly
 
94.44%
95.56%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
FNMA - INITIAL - CONVUN
 
532
N
Monthly
 
94.44%
95.56%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
FNMA - Supplemental
 
839
N
Monthly
 
94.44%
95.56%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
FNMA REJECTED REPORT
 
146
N
Monthly
 
95.09%
95.95%
N
Monthly
 
NA
 
Y
Monthly
 
CMS
Overallowable & 104 Re-Key emails
 
136
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
P260 - CITI
 
869
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
P260 - GMAC
 
342
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Packaging - GENWORTH Claims
 
62
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Packaging - GMAC Claims
 
10
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Packaging - MGIC Claims
 
109
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Packaging - PMI Claims
 
138
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Packaging - RADIAN Claims
 
49
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Packaging - RMIC Claims
 
16
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Packaging - TRIAD Claims
 
10
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Packaging - UG Claims
 
32
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Part A - Task 1
 
310
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Part B - Audit Process
 
1,085
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Part B - Part B
 
230
N
Monthly
 
87.63%
90.29%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
Part B - PFS
 
90
N
Monthly
 
87.63%
90.29%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
Part B - Prep.
 
339
N
Monthly
 
87.63%
90.19%
N
Monthly
 
100%
 
Y
Monthly
 





--------------------------------------------------------------------------------




CMS
Postings - Fund Posting
 
140
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Postings - Supplemental Claims
 
135
N
Monthly
 
92.38%
94.11%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
Postings - Wire Form
 
122
N
Monthly
 
86.26%
90.21%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
RFC - Convin MI - Claims
 
27
N
Monthly
 
89.29%
92%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
RFC - Exceptions
 
559
N
Monthly
 
89.29%
92%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
RFC - Post Claims
 
438
N
Monthly
 
89.29%
92%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
RFC - Pre Claims
 
56
N
Monthly
 
89.29%
92%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
RFC - Supplemental - Claims
 
966
N
Monthly
 
89.29%
92%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
RFC- GMAC RFC Funds Follow up - Processing
 
13,287
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Adminservices-Funds followup-Specialty
 
22,349
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Adminservices-Final Atty Invoices-Specialty
 
34,318
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
Fractional FTE/ Bulk Processes (1)
 
 
 
 
 
 
 
 
 
 
 
 
Y
 
 
CMS
Postings - Loans Review
 
3,305
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Postings - RL's Update & Uploading
 
958
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
RFC Funds Followup
 
2,173
N
Monthly
 
92.79%
94.52%
N
Monthly
 
100%
 
Y
Monthly
 
CMS
Documentation - Chronology Request
 
593
N
Monthly
 
 
 
Y
Monthly
 
NA
 
Y
Monthly
 
CMS
Documentation - CIT's Closing
 
820
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Packaging - Uploading
 
367
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
CMS
Packaging - CIT's Closing
 
887
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS
Key Measurements
 
Volume
 
Quality
 
TAT
Client
Process Name
 
Average Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Default Services
FC Strategy 2 (FHLMC, Special, Conv & Five star)
 
5,000
N
Monthly
 
98.96%
99.21%
N
Monthly
 
99.23%
 
Y
Monthly
Default Services
FC Strategy 1
 
1,826
N
Monthly
 
99.04%
99.29%
N
Monthly
 
99.19%
 
Y
Monthly
Default Services
Docs to upload
 
16,282
N
Monthly
 
98.59%
99.46%
N
Monthly
 
100%
 
Y
Monthly
Default Services
Service Gateway - Mers
 
13,313
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
Default Services
Service Gateway
 
4,758
N
Monthly
 
98.96%
99.29%
N
Monthly
 
99.74%
 
Y
Monthly
Default Services
HAMP Uploads
 
4,098
N
Monthly
 
99.08%
99.31%
N
Monthly
 
99.48%
 
Y
Monthly
Default Services
Declaration report
 
3,029
N
Monthly
 
 
 
Y
Monthly
 
0%
 
Y
Monthly
Default Services
FILE CHASE
 
2,482
N
Monthly
 
99.23%
99.58%
N
Monthly
 
99.74%
 
Y
Monthly
Default Services
Rejections Pending
 
1,038
N
Monthly
 
 
 
Y
Monthly
 
0%
 
Y
Monthly
Default Services
MERS Research
 
3,978
N
Monthly
 
58.94%
85.78%
N
Monthly
 
100%
 
Y
Monthly
Default Services
FC Strategy 2 (Investors)
 
6,451
N
Monthly
 
98.81%
99.02%
N
Monthly
 
100%
 
Y
Monthly
Default Services
FC Strategy 3
 
231
N
Monthly
 
96.42%
98.79%
N
Monthly
 
100%
 
Y
Monthly
Fractional FTE/ Bulk Processes (1)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Default Services
BPO - FNMA
 
5,903
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
Default Services
BPO - FHLMC
 
2,848
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
Default Services
Docs Execution- MERS
 
8,568
N
Monthly
 
 
 
Y
Monthly
 
0%
 
NA
Monthly
Default Services
Service Gateway - DRI Notation
 
2,219
N
Monthly
 
 
 
Y
Monthly
 
100%
 
Y
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Key Measurements
 
Volume
 
Quality
 
TAT
Client
Process Name
 
Average Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Field Services
Inspections
 
31,577
N
Monthly
 
96.96%
97.45%
N
Monthly
 
98.00%
98.42%
N
Monthly
Field Services
Loss Draft
 
2,193
N
Monthly
 
96.13%
97.62%
N
Monthly
 
97.44%
98.3%
N
Monthly
Field Services
Inspections Audit
 
5,789
N
Monthly
 
 
 
Y
Monthly
 
98.00%
100%
N
Monthly
Field Services
QC Audit Auto
 
12,678
N
Monthly
 
99.00%
98.7%
N
Monthly
 
98.00%
100%
N
Monthly
Field Services
QC Audit Manual
 
6,985
N
Monthly
 
 
 
Y
Monthly
 
98.00%
100%
N
Monthly
Field Services
Grass Cut QC'd
 
19,275
N
Monthly
 
97.80%
98.47%
N
Monthly
 
99.00%
99.67%
N
Monthly
Field Services
Grass Audit Manual
 
11,867
N
Monthly
 
 
 
Y
Monthly
 
98.00%
99.82%
N
Monthly
Field Services
Grass Estimates Review
 
8,945
N
Monthly
 
99.00%
99.6%
N
Monthly
 
98.00%
99.87%
N
Monthly
Field Services
Grass Automation QC Audit
 
13,383
N
Monthly
 
99.00%
99.3%
N
Monthly
 
98.00%
99.82%
N
Monthly
Field Services
Vendor E-Mail Box
 
474
N
Monthly
 
98.90%
99.63%
N
Monthly
 
95.00%
97.5%
N
Monthly
Field Services
Vendor Email Box Audit
 
11
N
Monthly
 
 
 
Y
Monthly
 
98.00%
100%
N
Monthly
Field Services
PP Maint (Results Review & Invoice) PTC 9 BUS. Day Request To Transmit (Non
WELLS)
 
1,638
N
Monthly
 
 
 
Y
Monthly
 
95.00%
98.27%
N
Monthly
Field Services
PP Maint (Results Review & Invoice) Presale Request To Trasmit (Non WELLS)
 
1,812
N
Monthly
 
95.00%
96.59%
N
Monthly
 
95.00%
98.8%
N
Monthly
Field Services
PP Maint (Results Review & Invoice) Invoice Approval Compliance
 
8,715
N
Monthly
 
93.78%
97.89%
N
Monthly
 
99.00%
99.75%
N
Monthly





--------------------------------------------------------------------------------




Field Services
PP Approval Queue (Order Processing)
 
7,493
N
Monthly
 
95.00%
99.7%
N
Monthly
 
95.00%
98.99%
N
Monthly
Field Services
Vendor Mailbox
 
931
N
Monthly
 
95.00%
98.49%
N
Monthly
 
95.00%
95%
N
Monthly
Field Services
Quality Of Product Delivered
 
3,863
N
Monthly
 
95.00%
98.7%
N
Monthly
 
95.00%
95%
N
Monthly
Field Services
Followup and RTV Project
 
2,344
N
Monthly
 
95.00%
99.8%
N
Monthly
 
95.00%
96%
N
Monthly
Field Services
Vacant Property Registration Ordinance Search
 
2,577
N
Monthly
 
99.00%
100%
N
Monthly
 
95.00%
99%
N
Monthly
Field Services
iClear
 
17,453
N
Monthly
 
99.00%
99.78%
N
Monthly
 
95.00%
99%
N
Monthly
Field Services
Compliance Billback
 
556
N
Monthly
 
99.00%
100%
N
Monthly
 
98.00%
99.6%
N
Monthly
Field Services
FHLMC-105/INS
 
793
N
Monthly
 
98.00%
100%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
Inspections Vendor Payment Disputes
 
144
N
Monthly
 
 
 
Y
Monthly
 
98.00%
100%
N
Monthly
Field Services
Grass Vendor Payment Disputes
 
711
N
Monthly
 
 
 
Y
Monthly
 
98.00%
100%
N
Monthly
Field Services
Preservation Vendor Payment Disputes
 
401
N
Monthly
 
99.00%
99.6%
N
Monthly
 
98.00%
100%
N
Monthly
Field Services
All Types (Insp, GRASS, Preser)
 
2,305
N
Monthly
 
98.30%
98.6%
N
Monthly
 
98.00%
100%
N
Monthly
Field Services
3rd Party
 
2,788
N
Monthly
 
98.70%
99.55%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
99999 Loans
 
292
N
Monthly
 
97.70%
99.07%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
CIT ,809,810,950
 
5,305
N
Monthly
 
99.00%
100%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
CIT-825
 
523
N
Monthly
 
99.00%
99.94%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
CIT 880
 
696
N
Monthly
 
99.00%
99.84%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
CIT 830
 
1,935
N
Monthly
 
99.00%
99.97%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
Code Violations
 
1,112
N
Monthly
 
99.00%
99.98%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
FTV - Conventional, FNMA, FHLMC & Pre-FHA
 
4,080
N
Monthly
 
99.00%
99.87%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
FTV-Chicago Vacant
 
997
N
Monthly
 
99.00%
100%
N
Monthly
 
0.00%
100%
N
Monthly





--------------------------------------------------------------------------------




Field Services
FTV Post Sale
 
567
N
Monthly
 
99.00%
99.93%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
3001 Grass Cut Follow Up
 
10,328
N
Monthly
 
99.00%
99.72%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
High Risk
 
2,252
N
Monthly
 
99.00%
99.93%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
MCR – Conventional, FNMA, FHLMC & Pre-FHA
 
7,617
N
Monthly
 
99.00%
99.9%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
OA / FHA
 
2,360
N
Monthly
 
99.00%
100%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
OA Uploads
 
7,622
N
Monthly
 
99.00%
100%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
PSV
 
1,174
N
Monthly
 
99.00%
99.82%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
Sales Acquisition 605/606
 
3,180
N
Monthly
 
99.00%
99.81%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
Task 2
 
5,321
N
Monthly
 
99.00%
100%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
500 Task
 
128
N
Monthly
 
99.00%
100%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
Utilities
 
1,296
N
Monthly
 
96.40%
99.06%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
Vacant & Open
 
1,122
N
Monthly
 
99.00%
99.94%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
Extended coverage for End to End processing-Wells
 
2,861
N
Monthly
 
 
 
Y
Monthly
 
82.24%
88.62%
N
Monthly
Field Services
Email
 
4,985
N
Monthly
 
0.00%
90.91%
Y
Monthly
 
100.00%
90.91%
N
Monthly
Field Services
Hazard Claim Filings
 
106
N
Monthly
 
79.15%
94.04%
N
Monthly
 
100.00%
100%
N
Monthly
Field Services
IN Follow Up
 
3,413
N
Monthly
 
90%
100%
N
Monthly
 
100.00%
100%
N
Monthly
Field Services
Inspection Compliance Report
 
2,087
N
Monthly
 
90%
100%
N
Monthly
 
100.00%
100%
N
Monthly
Field Services
Insurance Information Calls
 
3,066
N
Monthly
 
90%
99.98%
N
Monthly
 
100.00%
100%
N
Monthly
Field Services
Inspection QC (Auto)
 
14,815
N
Monthly
 
90%
99.38%
N
Monthly
 
100.00%
100%
N
Monthly
Field Services
Inspection QC (Queue)
 
2,790
N
Monthly
 
90%
99.67%
N
Monthly
 
100.00%
100%
N
Monthly
Field Services
Invalid Zip
 
773
N
Monthly
 
90%
99.77%
N
Monthly
 
100.00%
100%
N
Monthly
Field Services
LD Follow Up
 
856
N
Monthly
 
90%
99.16%
N
Monthly
 
100.00%
100%
N
Monthly





--------------------------------------------------------------------------------




Field Services
Maintenance Compliance Report
 
229
N
Monthly
 
90%
99.83%
N
Monthly
 
100.00%
100%
N
Monthly
Field Services
MN Reassignment
 
231
N
Monthly
 
90%
98.4%
N
Monthly
 
100.00%
100%
N
Monthly
Field Services
Phone Call
 
2,715
N
Monthly
 
87.9%
96.54%
N
Monthly
 
100.00%
100%
N
Monthly
Field Services
PropPres Follow Up
 
4,037
N
Monthly
 
90%
99.92%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
RTV log summary
 
93
N
Monthly
 
90%
100%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
Vendor Registration
 
3
N
Monthly
 
90%
100%
N
Monthly
 
90.00%
100%
N
Monthly
Fractional FTE/ Bulk Processes (1)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Field Services
Bulk Assigned(Reassignment)
 
215
N
Monthly
 
90%
99.88%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
Bulk Assigned(unassigned)
 
1,087
N
Monthly
 
90%
91.67%
N
Monthly
 
90.00%
91.67%
N
Monthly
Field Services
Inactive Vendor List
 
5,261
N
Monthly
 
90%
100%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
Mass Cancellations
 
37,762
N
Monthly
 
99%
100%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
Vendor Termination
 
319
N
Monthly
 
90%
99.68%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
Loss Draft Compliance email
 
518
N
Monthly
 
90%
100%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
Unassigned Orders
 
305
N
Monthly
 
90%
99.89%
N
Monthly
 
90.00%
99.99%
N
Monthly
Field Services
Eviction Orders Report
 
19,663
N
Monthly
 
98%
100%
N
Monthly
 
95.00%
99%
N
Monthly
Field Services
Eviction Queue Report
 
3,431
N
Monthly
 
98%
100%
N
Monthly
 
95.00%
99%
N
Monthly
Field Services
VM Reassignment
 
955
N
Monthly
 
90%
98.06%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
Voice mail
 
137
N
Monthly
 
90%
100%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
Zip Code Management
 
93
N
Monthly
 
90%
100%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
Rejected Order Calling
 
382
N
Monthly
 
90%
100%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
IN Reassignment
 
84
N
Monthly
 
79.2%
94.06%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
Payment Dispute
 
40
N
Monthly
 
90%
100%
N
Monthly
 
100.00%
100%
N
Monthly
Field Services
NCC
 
270
N
Monthly
 
83.3%
97.3%
N
Monthly
 
90.00%
100%
N
Monthly





--------------------------------------------------------------------------------




Field Services
NCC Coverage Orders
 
75
N
Monthly
 
90%
100%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
Grass Automation Internal QC Audit
 
790
N
Monthly
 
99%
100%
N
Monthly
 
98.00%
99.87%
N
Monthly
Field Services
Fee Queue
 
2,303
N
Monthly
 
99%
100%
N
Monthly
 
98.00%
100%
N
Monthly
Field Services
CO1/CO2
 
2,144
N
Monthly
 
99%
99.98%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
Current Loans Prop Pres Module
 
505
N
Monthly
 
99%
100%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
SR1/SR2
 
1,696
N
Monthly
 
99%
100%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
Conveyance Due Date
 
30,535
N
Monthly
 
99%
100%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
Cancellation
 
1,177
N
Monthly
 
90%
99.86%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
Special project
 
1,240
N
Monthly
 
99%
99.94%
N
Monthly
 
0.00%
100%
N
Monthly
Field Services
HCRT PDF File
 
212
N
Monthly
 
90%
100%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
Unassigned Preservation Estimate
 
221
N
Monthly
 
90%
99.73%
N
Monthly
 
90.00%
99.73%
N
Monthly
Field Services
Vendor Probation
 
104
N
Monthly
 
85.7%
97.96%
N
Monthly
 
90.00%
100%
N
Monthly
Field Services
Rejected Address
 
830
N
Monthly
 
99%
100%
N
Monthly
 
98.00%
100%
N
Monthly
Field Services
Rejected Auto Grass
 
1,139
N
Monthly
 
 
 
Y
Monthly
 
98.00%
99.87%
N
Monthly
Field Services
Grass Estimates Review Audit
 
1,945
N
Monthly
 
99%
99%
N
Monthly
 
98.00%
100%
N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Key Measurements
 
Volume
 
Quality
 
TAT
Client
Process Name
 
Average Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Legal BPO
KASS-Title Search
 
466
N
Monthly
 
99.00%
99.99%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-FHLMC DCS
 
266
N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-Answer
 
2,734
N
Monthly
 
99.00%
99.94%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-S&C
 
294
N
Monthly
 
99.00%
99.95%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-Collections MSJ
 
129
N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-Final Judgment
 
475
N
Monthly
 
99.00%
99.98%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-DCS Update
 
12,780
N
Monthly
 
99.00%
99.98%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-LPS
 
16,424
N
Monthly
 
99.00%
99.99%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-VS Update
 
4,794
N
Monthly
 
99.00%
99.91%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
RRA - Financial
 
2,359
N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
AOI
 
667
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
AOI Requests
 
1,287
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Cert. Of Title
 
267
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
New image referrals/Attorney work load
 
6,667
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Kahane – Docket search
 
7,922
N
Monthly
 
90.91%
90.91%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Title Claims
 
119
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Title Review
 
425
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Client Services- LPS
 
6,127
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly





--------------------------------------------------------------------------------




Legal BPO
Special Project – Kahane
 
5,108
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Items Due in LPS
 
29,070
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
10 Day Mailing
 
1,969
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
LPS Bid Imaging
 
3,587
N
Monthly
 
99.94%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
VS Bid Imaging
 
4,956
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Bid Input - CA
 
2,383
N
Monthly
 
99.84%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Bid Input - TX
 
700
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
CA New Case Set up
 
981
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Citi Mortgage Cert Demand
 
391
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
CA Data Entry
 
1,817
N
Monthly
 
99.99%
99.99%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
TX Data Entry
 
1,898
N
Monthly
 
99.92%
99.94%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Fees & Costs - CA
 
1,485
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Fees & Costs - TX
 
369
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
File Notification – TX/GA – F9 Report
 
2,009
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
File Review Notification – F9 Report
 
1,418
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
File Review Notification – TSTC Report
 
784
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Hold Reports Fees/Cost
 
14,213
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
MFR Set up
 
418
N
Monthly
 
99.43%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
MFR Set up – Exceptions
 
86
N
Monthly
 
99.43%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
MFR Setup – Non-Texas
 
397
N
Monthly
 
99.98%
99.98%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
MFR Setup – Non-Texas – Exceptions
 
47
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
TX New Case Set up
 
142
N
Monthly
 
99.83%
99.83%
N
Monthly
 
100.00%
NA
Y
Monthly





--------------------------------------------------------------------------------




Legal BPO
POC Set up
 
697
N
Monthly
 
99.83%
99.99%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
POC Set up – Exceptions
 
201
N
Monthly
 
99.83%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
LPS Production Tasks-NDEx
 
17,503
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
VS Production Tasks-NDEx
 
4,688
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
RECON Trust (BOA Mod Setup)
 
1,212
N
Monthly
 
99.90%
99.90%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Returned Mail Indexing
 
128,686
N
Monthly
 
99.94%
99.99%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Trustee Deed Upon Sale
 
1,860
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Fractional FTE/ Bulk Processes (1)
 
 
 
 
 
 
 
 
 
 
 
 
Y
 
Legal BPO
Special Project – NDeX
 
10
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
BAC Bid Imaging
 
3,673
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
BOA Vesting Validation
 
416
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
LPS New Case Setup 
 
1,214
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Legal Description Proofing
 
617
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Chase Loan Modification
 
1,504
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-BK DCS
 
68
N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-Bk File opening
 
255
N
Monthly
 
99.00%
99.49%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-FC- Foreclosure
 
471
N
Monthly
 
99.00%
99.77%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-Deposition
 
39
N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-Ford
 
18
N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-Stewart Order
 
285
N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-LP Order
 
216
N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-LP Update
 
99
N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
AOM
 
210
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly





--------------------------------------------------------------------------------




Legal BPO
MERS AOM
 
258
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Service Returns
 
186
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Service Completed - LPS Task
 
327
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-FC- Lien
 
19
N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-Stewart Update
 
493
N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
Affidavit of Loss Note
 
58
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
KASS-AOM
 
440
N
Monthly
 
99.00%
99.98%
N
Monthly
 
100.00%
NA
Y
Monthly
Legal BPO
LPS Document Tasks (MFR/POC)
 
191
N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS
Key Measurements
 
Volume
 
Quality
 
TAT
Client
Process Name
 
Average Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Mortgage BPO
MCS-Chase Invoicing
 
14,936


N
Monthly
 
99.00%
99.97%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Chase Upload
 
1,868


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Chase Bid Release
 
6,103


N
Monthly
 
99.00%
99.97%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Chase Completions
 
9,034


N
Monthly
 
99.00%
99.99%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Completions Reassignments
 
490


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Wells Invoicing
 
15,867


N
Monthly
 
99.00%
99.92%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Wells Upload
 
202


N
Monthly
 
99.00%
99.96%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Wells Bid Release
 
6,525


N
Monthly
 
99.00%
99.95%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Wells Completions
 
12,466


N
Monthly
 
99.00%
99.97%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-BLR - Loss Draft - In Progress
 
1,225


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-BLR - Loss Draft - Review
 
2,671


N
Monthly
 
99.00%
99.95%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Midland Completions
 
1,081


N
Monthly
 
99.00%
99.96%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Midland Bid Release
 
462


N
Monthly
 
99.00%
99.97%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Midland Invoicing
 
1,090


N
Monthly
 
99.00%
99.91%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Aurora Pre Sale Invoicing
 
439


N
Monthly
 
99.00%
99.87%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Aurora Pre Sale Completions
 
538


N
Monthly
 
99.00%
99.95%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Aurora Pre Sale Bids
 
259


N
Monthly
 
99.00%
99.84%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Aurora REO Invoice
 
3,632


N
Monthly
 
99.00%
99.96%
N
Monthly
 
100.00%
NA
Y
Monthly





--------------------------------------------------------------------------------




Mortgage BPO
MCS-Aurora REO Creating WO
 
603


N
Monthly
 
99.00%
99.89%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Aurora REO Completions
 
3,136


N
Monthly
 
99.00%
99.89%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Aurora REO Monthly Services
 
1,489


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Keystone Invoicing
 
782


N
Monthly
 
99.00%
99.97%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Bad Address Research
 
400


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Chase Bad Address Research
 
223


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Completions Audit - Chase
 
116


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Completions Audit - Wells
 
117


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Completions Audit - Specialty
 
112


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Completions Audit - Midland
 
101


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Completions Audit - Keystone
 
98


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Completions Audit - Aurora REO
 
113


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Completions Audit - Aurora Pre Sale
 
96


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Inspection Audit
 
20,323


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Discrepancy Research
 
3,598


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit- Specialty Maintenance Research Needed
 
3,177


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Midland Maintenance Research Needed
 
770


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Vacancy Report
 
8,116


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly





--------------------------------------------------------------------------------




Mortgage BPO
MCS-Audit-Grass cut Audit - Chase
 
217


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Grass Cut Audit - Wells
 
197


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Grass Cut Audit - Aurora Pre - Sale
 
158


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Grass Cut Audit - NRT
 
46


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Grass Cut Audit - Specialty
 
185


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Grass Cut Audit - Midland
 
138


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Grass Cut Audit - Aurora REO
 
155


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Grass Cut Audit - Keystone
 
103


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
RCS-Pay Off
 
804


N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
RCS-Correspondence & Research
 
3,280


N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
RCS-Credit Disputes
 
124


N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
RCS-Escrow Analysis
 
1,537


N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
RCS-LM – Financial Package
 
1,335


N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Fractional FTE/ Bulk Processes (1)
 
 
 
 
 
 
 
 
 
 
 
 
Y
 
Mortgage BPO
MCS-Audit-Winterization Audit - Chase
 
129


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Winterization Audit - Wells
 
136


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Winterization Audit - Aurora Pre - Sale
 
37


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Winterization Audit - NRT
 
23


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly





--------------------------------------------------------------------------------




Mortgage BPO
MCS-Audit-Winterization Audit - Specialty
 
89


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Winterization Audit - Midland
 
52


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Winterization Audit - Aurora REO
 
115


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Audit-Winterization Audit - Keystone
 
34


N
Monthly
 
99.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
RCS - e-faxes
 
670


N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
RCS-FNMA / Self-Help REO
 
18


N
Monthly
 
100.00%
100.00%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Specialty Invoicing
 
2,675


N
Monthly
 
99.00%
99.97%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Specialty Completion
 
2,837


N
Monthly
 
99.00%
99.86%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS - Specialty Bid Release
 
1,163


N
Monthly
 
99.00%
99.75%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Acqura Completions
 
350


N
Monthly
 
99.00%
99.79%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Acqura Bid
 
201


N
Monthly
 
99.00%
99.92%
N
Monthly
 
100.00%
NA
Y
Monthly
Mortgage BPO
MCS-Acqura Invoicing
 
337


N
Monthly
 
99.00%
99.89%
N
Monthly
 
100.00%
NA
Y
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Key Measurements
 
Volume
 
Quality
 
TAT
Client
Process Name
 
Average Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
REO
Contract Ratification
 
134


N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
MLS Follow Up - Not Received
 
4,121


N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
MMR Order - Other Clients
 
1,083


N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
MMR Res.Net Order and Follow Up For Aurora
 
2,590


N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Preliminary Title Follow Up
 
3,088


N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Preliminary Title Orders
 
718


N
Monthly
 
95.00%
99.84%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Title Curative
 
3,376


N
Monthly
 
95.00%
99.97%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Value Input AMS
 
71


N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Valuation Orders
 
1,249


N
Monthly
 
95.00%
99.89%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Valuations Follow Up
 
2,958


N
Monthly
 
95.00%
98.35%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Value Input RES.net
 
 NA


N
Monthly
 
95.00%
NA
Y
Monthly
 
100.00%
 
Y
Monthly
REO
Agent Recon
 
165


N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
 
Y
Monthly
REO
Safeguard Emails
 
698


N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Eviction Attorney Follow Up
 
4,250


N
Monthly
 
95.00%
99.92%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Eviction Dual System Entry
 
39,278


N
Monthly
 
95.00%
99.53%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Eviction Inbox
 
5,558


N
Monthly
 
95.00%
99.98%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Eviction W/O
 
767


N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly





--------------------------------------------------------------------------------




REO
Eviction Weekly Occupancy Process - Blue Ticklers
 
3,935


N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Code Violations
 
298


N
Monthly
 
93.03%
93.03%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
HOA Inbox
 
454


N
Monthly
 
95.00%
99.94%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
ALS New Referrals
 
516


N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Agent Assignment
 
73


N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
 
N
Monthly
REO
Aurora BPOU
 
1,056


N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Pre Market Forms Follow Up
 
1,984


N
Monthly
 
95.00%
99.20%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Receipt of Occ and Work Orders - Aurora
 
971


N
Monthly
 
95.00%
99.36%
N
Monthly
 
100.00%
100.00%
N
Monthly
Fractional FTE/ Bulk Processes (1)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
REO
MMR Order Follow Up - Other Clients
 
2,450
N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
FC Deed Follow Up
 
511
N
Monthly
 
95.00%
NA
Y
Monthly
 
100.00%
 
Y
Monthly
REO
Foreclosure Deed - Initial Attny Request.
 
76
N
Monthly
 
95.00%
NA
Y
Monthly
 
100.00%
 
Y
Monthly
REO
HOA Ledger Request
 
710
N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
 
Y
Monthly
REO
National Batch Processing - Property Preservations
 
31
N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
National Batch Processing - Valuations
 
255
N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Receipt of Occ and Work Orders - Other Clients
 
33
N
Monthly
 
95.00%
NA
Y
Monthly
 
100.00%
 
Y
Monthly
REO
MLS Process All Other Clients
 
2,024
N
Monthly
 
95.00%
99.98%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
MLS Process Res.Net
 
2,349
N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Cash for Keys
 
1,276
N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
All Other Clients BPOU
 
492
N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
New Referrals
 
91
N
Monthly
 
95.00%
100.00%
N
Monthly
 
100.00%
100.00%
N
Monthly
REO
Pre Market Forms Order
 
1,935
N
Monthly
 
95.00%
99.96%
N
Monthly
 
100.00%
100.00%
N
Monthly





--------------------------------------------------------------------------------




REO
HOA Determination
 
641
N
Monthly
 
95.00%
99.98%
N
Monthly
 
100.00%
100.00%
N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Key Measurements
 
Volume
 
Quality
 
TAT
Client
Process Name
 
Average Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
AMC
APM Application
 
169


N
Monthly
 
69.50%
92.86%
N
Monthly
 
94.85%
98.81%
N
Monthly
AMC
APM CDL
 
45,200


N
Monthly
 
95.00%
98.02%
N
Monthly
 
95.00%
99.79%
N
Monthly
AMC
APM Expired License
 
1,316


N
Monthly
 
95.00%
98.21%
N
Monthly
 
95.00%
99.77%
N
Monthly
AMC
APM Incoming Faxes
 
510


N
Monthly
 
95.00%
98.11%
N
Monthly
 
95.00%
99.79%
N
Monthly
AMC
Mailbox APM
 
10,110


N
Monthly
 
95.00%
97.52%
N
Monthly
 
95.00%
99.79%
N
Monthly
AMC
PPA Watch Card
 
1,696


N
Monthly
 
95.00%
98.19%
N
Monthly
 
95.00%
99.79%
N
Monthly
AMC
General Assigning Blind Assigning
 
637


N
Monthly
 
94.89%
96.64%
N
Monthly
 
90.94%
97.06%
N
Monthly
AMC
General Assigning Dupes
 
252


N
Monthly
 
94.04%
96.19%
N
Monthly
 
80.70%
95.82%
N
Monthly
AMC
Talon Assigning
 
636


N
Monthly
 
94.89%
96.64%
N
Monthly
 
90.94%
97.06%
N
Monthly
AMC
Assigning Exception
 
1,567


N
Monthly
 
94.69%
96.55%
N
Monthly
 
95.00%
97.91%
N
Monthly
AMC
Talon Escalation
 
2,559


N
Monthly
 
94.69%
96.75%
N
Monthly
 
95.00%
97.91%
N
Monthly
AMC
Talon Follow-up
 
38,275


N
Monthly
 
94.14%
95.47%
N
Monthly
 
95.00%
97.99%
N
Monthly
AMC
Inbound Process
 
3,807


N
Monthly
 
94.93%
96.43%
N
Monthly
 
94.77%
97.04%
N
Monthly
AMC
Live Chat
 
60


N
Monthly
 
95.00%
98.56%
N
Monthly
 
95.00%
99.42%
N
Monthly
AMC
Mailbox
 
3,011


N
Monthly
 
95.00%
97.08%
N
Monthly
 
95.00%
99.54%
N
Monthly
AMC
Mailbox Client Returns
 
1,201


N
Monthly
 
95.00%
97.73%
N
Monthly
 
95.00%
99.85%
N
Monthly
AMC
Mailbox Default
 
2,782


N
Monthly
 
95.00%
97.08%
N
Monthly
 
95.00%
99.54%
N
Monthly
AMC
QC Follow UP
 
5,687


N
Monthly
 
95.00%
99.25%
N
Monthly
 
95.00%
99.71%
N
Monthly
AMC
Quality Review General
 
2,901


N
Monthly
 
95.00%
97.60%
N
Monthly
 
95.00%
100.00%
N
Monthly
AMC
Chase Pre-screening
 
9,617


N
Monthly
 
86.49%
90.05%
N
Monthly
 
42.86%
92.02%
N
Monthly
AMC
FARVV Data Extraction
 
2,239


N
Monthly
 
93.92%
99.06%
N
Monthly
 
95.00%
99.70%
N
Monthly
AMC
Quantrix- PNC Mailbox
 
574


N
Monthly
 
92.32%
96.99%
N
Monthly
 
95.00%
100.00%
N
Monthly
AMC
ValuEdge Assigning
 
563


N
Monthly
 
95.00%
98.80%
N
Monthly
 
94.20%
97.33%
N
Monthly





--------------------------------------------------------------------------------




AMC
ValuEdge Follow-up
 
18,011


N
Monthly
 
93.69%
95.80%
N
Monthly
 
91.08%
97.77%
N
Monthly
AMC
VP-4
 
198


N
Monthly
 
95.00%
100.00%
N
Monthly
 
95.00%
100.00%
N
Monthly
AMC
VSP - 6hr Acknowledgment
 
1,877


N
Monthly
 
95.00%
98.59%
N
Monthly
 
95.00%
100.00%
N
Monthly
AMC
VSP - P & S Contract
 
2,739


N
Monthly
 
95.00%
98.59%
N
Monthly
 
95.00%
100.00%
N
Monthly
AMC
VSP Follow up
 
31,580


N
Monthly
 
95.00%
97.32%
N
Monthly
 
61.28%
91.06%
N
Monthly
AMC
35 days E&O and 35 days license (1)
 
1,095


N
Monthly
 
95.00%
97.66%
N
Monthly
 
95.00%
100.00%
N
Monthly
AMC
VSP - 24hr Acknowledgment (1)
 
192


N
Monthly
 
95.00%
98.59%
N
Monthly
 
95.00%
100.00%
N
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Key Measurements
 
Volume
 
Quality
 
TAT
Client
Process Name
 
Average Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
 BPO
Assigning Zone 1 - Urban
 
803


N
Monthly
 
95.00%
97.22%
N
Monthly
 
90.00%
91.57%
N
Monthly
 BPO
Assigning Zone 2 - Suburban
 
944


N
Monthly
 
95.00%
97.22%
N
Monthly
 
90.00%
91.57%
N
Monthly
 BPO
Assigning Zone 3 - Rural
 
3,547


N
Monthly
 
95.00%
97.22%
N
Monthly
 
90.00%
91.57%
N
Monthly
 BPO
Auto Complete OF
 
417


N
Monthly
 
95.00%
99.03%
N
Monthly
 
 
 
Y
Monthly
 BPO
Auto QC
 
4,304


N
Monthly
 
95.00%
98.67%
N
Monthly
 
 
 
Y
Monthly
 BPO
Escalation Email QC
 
1,230


N
Monthly
 
95.00%
99.27%
N
Monthly
 
 
 
Y
Monthly
 BPO
Escalation Emails OF
 
307


N
Monthly
 
95.00%
99.15%
N
Monthly
 
 
 
Y
Monthly
 BPO
FA Recruiting
 
74


N
Monthly
 
95.00%
99.91%
N
Monthly
 
 
 
Y
Monthly
 BPO
FARVV W-9
 
232


N
Monthly
 
95.00%
100.00%
N
Monthly
 
94.38%
94.38%
N
Monthly
 BPO
Follow up Email
 
7,927


N
Monthly
 
95.00%
99.15%
N
Monthly
 
90.00%
91.57%
N
Monthly
 BPO
Follow up LVM
 
5,500


N
Monthly
 
95.00%
99.15%
N
Monthly
 
90.00%
91.57%
N
Monthly
 BPO
Follow up phone
 
16,173


N
Monthly
 
95.00%
99.15%
N
Monthly
 
90.00%
91.57%
N
Monthly
 BPO
Freddie Additional Review
 
965


N
Monthly
 
95.00%
98.28%
N
Monthly
 
100.00%
100.00%
N
Monthly
 BPO
Freddie mac Auto QC
 
4,268


N
Monthly
 
95.00%
98.22%
N
Monthly
 
 
 
Y
Monthly
 BPO
Freddie Mac Delivered
 
4,896


N
Monthly
 
95.00%
98.61%
N
Monthly
 
100.00%
100.00%
N
Monthly
 BPO
Freddie Mac Escalated
 
588


N
Monthly
 
95.00%
98.61%
N
Monthly
 
100.00%
100.00%
N
Monthly
 BPO
Help Emails
 
5,255


N
Monthly
 
95.00%
99.35%
N
Monthly
 
 
 
Y
Monthly
 BPO
Inbound calls
 
6,795


N
Monthly
 
95.00%
97.42%
N
Monthly
 
 
 
Y
Monthly





--------------------------------------------------------------------------------




 BPO
Individual Mails
 
3,567


N
Monthly
 
95.00%
98.15%
N
Monthly
 
91.57%
91.57%
N
Monthly
 BPO
Litton Additional Review
 
790


N
Monthly
 
95.00%
99.27%
N
Monthly
 
100.00%
100.00%
N
Monthly
 BPO
Litton Delivered
 
2,217


N
Monthly
 
95.00%
99.14%
N
Monthly
 
100.00%
100.00%
N
Monthly
 BPO
Litton Escalated
 
297


N
Monthly
 
95.00%
99.14%
N
Monthly
 
100.00%
100.00%
N
Monthly
 BPO
New Order Research
 
6,576


N
Monthly
 
95.00%
96.99%
N
Monthly
 
 
 
Y
Monthly
 BPO
Panel Inbox
 
1,535


N
Monthly
 
95.00%
99.97%
N
Monthly
 
 
 
Y
Monthly
 BPO
QC-Level 1 - Delivered
 
18,315


N
Monthly
 
95.00%
99.05%
N
Monthly
 
100.00%
100.00%
N
Monthly
 BPO
QC-Level 1 - Escalated
 
192


N
Monthly
 
95.00%
98.67%
N
Monthly
 
100.00%
100.00%
N
Monthly
 BPO
QC-Level 2 - Delivered
 
18,227


N
Monthly
 
95.00%
98.37%
N
Monthly
 
100.00%
100.00%
N
Monthly
 BPO
QC-Level 2 - Escalated
 
1,481


N
Monthly
 
95.00%
98.15%
N
Monthly
 
100.00%
100.00%
N
Monthly
 BPO
QC-Level 3 - Delivered
 
3,630


N
Monthly
 
95.00%
98.60%
N
Monthly
 
100.00%
100.00%
N
Monthly
 BPO
QC-Level 3 - Escalated
 
464


N
Monthly
 
95.00%
99.20%
N
Monthly
 
100.00%
100.00%
N
Monthly
 BPO
UCN Inbound
 
2,514


N
Monthly
 
95.00%
98.38%
N
Monthly
 
 
 
Y
Monthly
Fractional FTE/ Bulk Processes (1)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 BPO
QC Follow Up - Email
 
4


N
Monthly
 
95.00%
98.03%
N
Monthly
 
 
 
Y
Monthly
 BPO
QC Follow Up - LVM
 
4


N
Monthly
 
95.00%
98.03%
N
Monthly
 
 
 
Y
Monthly
 BPO
QC Follow Up - Phone
 
19


N
Monthly
 
95.00%
98.03%
N
Monthly
 
 
 
Y
Monthly
 BPO
New FA's Added
 
107


N
Monthly
 
95.00%
99.52%
N
Monthly
 
 
 
Y
Monthly
 BPO
QC Level 1- OF
 
—


Y
Monthly
 
95.00%
NA
Y
Monthly
 
 
 
Y
Monthly
 BPO
Transferred To OF
 
35


N
Monthly
 
95.00%
98.15%
N
Monthly
 
 
 
Y
Monthly
 BPO
Freddie Mac
 
1,866


N
Monthly
 
95.00%
99.03%
N
Monthly
 
 
 
Y
Monthly
 BPO
Signature upload
 
385


N
Monthly
 
95.00%
98.95%
N
Monthly
 
 
 
Y
Monthly
 BPO
Results Delivered
 
5,468


N
Monthly
 
95.00%
99.02%
N
Monthly
 
 
 
Y
Monthly
 BPO
Photos / Faxes
 
3,433


N
Monthly
 
95.00%
98.95%
N
Monthly
 
 
 
Y
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


3.6a
BIS-OTS Key Measurements
 
 
 
 
 
 
 
 
 
 
 
 
3.6a
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Formula
3.6a.a
High Criticality Application Availability - Availability of all high criticality
applications in this process area. "Available" means that the Applications,
Platform, Services and AVMs available to perform its required function and
operation in accordance with business requirements and has not suffered any
degradation or interruption during the monitoring interval
TBD
TBD
Y
Monthly
Sum of the actual uptimes of applications during the monitoring interval / Sum
of the scheduled uptimes of high criticality applications for the monitoring
interval
3.6a.b
Medium Criticality Application Availability - Availability of all medium
criticality applications in this process area. "Available" means that the
Applications, Platform, Services and AVMs available to perform its required
function and operation in accordance with business requirements and has not
suffered any degradation or interruption during the monitoring interval
TBD
TBD
Y
Monthly
Sum of the actual uptimes of applications during the monitoring interval / Sum
of the scheduled uptimes of medium criticality applications for the monitoring
interval
3.6a.c
Low Criticality Application Availability - Availability of all low criticality
applications in this process area. "Available" means that the Applications,
Platform, Services and AVMs available to perform its required function and
operation in accordance with business requirements and has not suffered any
degradation or interruption during the monitoring interval
TBD
TBD
Y
Monthly
Sum of the actual uptimes of applications during the monitoring interval / Sum
of the scheduled uptimes of low criticality applications for the monitoring
interval
3.6a.d
Quality - Percentage of times a defect was tested and rejected during User
Acceptance Testing
TBD
TBD
Y
Monthly
TBD
3.6a.e
Value - Distribution of points (%) in a sprint to fix unknown or unaccounted
defects vs. adding new feature functionality
TBD
TBD
Y
Monthly
TBD
3.6a.f
Value - Ratio of projects hours spent on Dev vs QA
TBD
TBD
Y
Monthly
TBD
3.6a.g
Sustainability - % of BIS - OTS team members working above 45 hours / week
TBD
TBD
Y
Monthly
TBD
3.6a.h
Successful Release - Percentage of application releases that achieve production
acceptance within 5 days of release
TBD
TBD
Y
Monthly
TBD







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


3.6b
BIS-OTS Key Measurements
 
 
 
 
 
 
 
 
 
 
 
 
3.6b
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Formula
3.6b.a
Medium Criticality Application Availability - Availability of all medium
criticality applications in this process area. "Available" means that the
Applications, Platform, Services and AVMs available to perform its required
function and operation in accordance with business requirements and has not
suffered any degradation or interruption during the monitoring interval
TBD
TBD
Y
Monthly
Sum of the actual uptimes of applications during the monitoring interval / Sum
of the scheduled uptimes of medium criticality applications for the monitoring
interval
3.6b.b
Response Time - Severity 3 (Med/Low): Percent of BIS - OTS Severity 3 issues
with less than a 8 hour gap between recording of the incident and
acknowledgement that ticket is being worked
TBD
TBD
Y
Monthly
Number of responses to severity 3 issues within 8 business hours / Total number
of severity 3 issues within the monitoring interval
3.6b.c
Restoration Time - Severity 3 (Med/Low): Percent of BIS - OTS Severity 3 issues
restored within 12 hours during the monitoring interval
TBD
TBD
Y
Monthly
Number of severity 3 incident tickets restored in less than 12 hours during the
monitoring interval / The total number of severity 3 incidents during the
monitoring interval
3.6b.d
Quality - Percentage of times a defect was tested and rejected during User
Acceptance Testing
TBD
TBD
Y
Monthly
TBD
3.6b.e
Value - Distribution of points (%) in a sprint to fix unknown or unaccounted
defects vs. adding new feature functionality
TBD
TBD
Y
Monthly
TBD
3.6b.f
Value - Ratio of projects hours spent on Dev vs QA
TBD
TBD
Y
Monthly
TBD
3.6b.g
Sustainability - % of BIS - OTS team members working above 45 hours / week
TBD
TBD
Y
Monthly
TBD
3.6b.h
Successful Release - Percentage of application releases that achieve production
acceptance within 5 days of release
TBD
TBD
Y
Monthly
TBD









--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Key Measurements
 
Volume
 
Quality
 
TAT
 
Productivity
Work Group Corporate / Custodial / Operations
Work Group
Process Name
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Formula
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Formula
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Formula
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Formula
Corporate
Quality Assurance
Order suspension QS
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Quality Assurance
Agency Recovery Report QA
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Quality Assurance
Check Request QA
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Quality Assurance
 Files placed to outside agency QA
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Quality Assurance
Corporate Payable - FASDS Expense Report Quality Review QA
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Corporate
Quality Assurance
Corporate Payable- FASDS AP PROCCESSING QA
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Quality Assurance
Cash Application - QA
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Quality Assurance
Prepayment Unapplied QA
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Quality Assurance
Custodial Payable- FAFS AP QA
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Quality Assurance
Custodial Payable- FARETS AP QA
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Quality Assurance
REO - AP Vendor maintenance QA
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Quality Assurance
REO - Processing QA
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Quality Assurance
Cash Application - QA
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Quality Assurance
Invoice and Customer - QA
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Sales
Account matching
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Operations
Sales
Customers Add to Siebel
 
2,686
20,556
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Sales
Doc Solutions Accounts from SalesForce
 
14
216
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Sales
SSC PIPELINE and SR reports
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Sales
Uploading of Agreements
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Accounts Payable
Workorder Approval QC
 
15
81
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Accounts Payable
Reuse of Ghost Headers
 
145
307
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Accounts Payable
Blocked Job QC
 
116
239
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Accounts Payable
Client Check Request Forms
 
2,567
3,413
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Accounts Payable
Client Billing
 
10
13
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Accounts Payable
FHUD Creation
 
3,711
2,921
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Operations
Accounts Payable
SJBC
 
1,129
828
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Purchase
2-Way & 3-Way Matched Audit report
 
7,000
8,224
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Purchase
Attaching PO Back up to Purchase Orders
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Purchase
Audit Lease PO Closure
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Purchase
Audit of PO’s for capital item approval
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Purchase
FARVV W9 Tin Matching
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Purchase
Open Purchase Order Report
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Purchase
Open Purchase Orders for Co. 105
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Purchase
PO Coding Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Purchase
Promise Date change for SigmaNet Inc
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Corporate
Purchase
Reporting - Sourcedocs Duplicates and non attachments
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Purchase
Vendor cleanup
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Purchase
YTD Co.105 Purchases
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Cash Reconciliation
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Cash Reconciliation JV
 
11
12
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Fixed Assets Reconciliation
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Hyperion Updation (QTR)
 
19
22
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Imprest Account Reconciliation
 
11
5
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Intercompany reconciliation
 
4
5
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Payroll JV's
 
13
29
N
Monthly
TBD
 
100%
99.99%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Balance Sheet Reconciliation for Co Code 920
 
11
15
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Corporate
General Ledger
Balance Sheet Reconciliation for Co Code 921
 
14
16
N
Monthly
TBD
 
100%
99.97%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Balance Sheet Reconciliations-Paul
 
15
18
N
Monthly
TBD
 
100%
99.97%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Balance Sheet Reconciliations-Company 9xx Series
 
16
17
N
Monthly
TBD
 
100%
99.97%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
AR-Balance Sheet Recons
 
83
62
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Ecommerce Part 1
 
36
6
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Ecommerce Part 2
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Balance Sheet Reconciliations-Cherry
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
BOFA Cash Recon for A/c# 101200
 
 
2
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Petty Cash Recon for Co# 261 & 262
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Additions
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Operations
General Ledger
CITG PO Accrual Report
 
14
16
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Cost and Reserve Detail Report (QTR)
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Discoverer General Ledger Report
 
35
11
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Expense Review-All Accounts (Company 100,105 and 200)
 
6
5
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Fixed Asset data-Insurance policy
 
3
3
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Fixed Asset Details-FASDS Books
 
1
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Lease Expiration -Image ware
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
General Ledger
Oracle JE Count Details
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Repair & Maintenance and other Expense Account Review
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Operations
General Ledger
Review of A/c No.140900 & 147300.
 
1
1
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Roll Forward Reco
 
1
1
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Operational Recons
 
32
38
N
Monthly
TBD
 
100%
99.99%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Hyperion
 
305
343
N
Monthly
TBD
 
99.67%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Fixed Assets Recons
 
19
22
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
FARETS Monthly Cash Recons
 
12
14
N
Monthly
TBD
 
93.33%
99.83%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
FAFLO Cash Reconciliation
 
2
2
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
FARETS Cash Reconciliation
 
1
1
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Payroll JE
 
5
5
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
CLRES Cash Reconciliation
 
2
2
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Monthly GL Stats
 
2
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
General Ledger
Revoeries Reconciliation
 
 
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Operations
General Ledger
Fixed Assets Reporting
 
 
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
Reconciliation of Bank activity to ledger activity in Oracle Bank Rec Module
 
34
35
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
Custodial Journal Entries
 
119
136
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
SourceBridge Bank Account Reconciliation for Non Chase clients
 
120
129
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
SourceBridge Bank Account Reconciliation for Chase clients
 
2
7
N
Monthly
TBD
 
75%
97.47%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
USDA Bank Reconciliations for funding and disbursement accounts
 
2
3
N
Monthly
TBD
 
50%
93.99%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
Cook County Reconciliation for 170350 only
 
2
2
N
Monthly
TBD
 
50%
90.91%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Custodial
General Ledger
Creation /Reconciliation of Bank Statement for Chase Tax Refunds Bank acct
 
2
2
N
Monthly
TBD
 
—%
81.82%
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
Creating Daily Bank Statement for RETFM Lockbox acct#036263
 
20
21
N
Monthly
TBD
 
100%
99.98%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
RETFM Lockbox file processing in Oracle
 
20
21
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
Litton Bank Account Reconciliation for funding and disbursement accounts
 
19
20
N
Monthly
TBD
 
90.48%
99.89%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
Sovereign Bank Account reconciliation
 
2
2
N
Monthly
TBD
 
—%
88.64%
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
REEPT Bank Account Reconciliation for cash (101200) and tax advance (170310)
 
1
1
N
Monthly
TBD
 
—%
72.73%
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Custodial
General Ledger
RETFM Lockbox Bank Account Reconciliation
 
4
4
N
Monthly
TBD
 
75%
97.67%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
RETFM Disbursment Bank Account Reconciliation
 
2
2
N
Monthly
TBD
 
50%
95%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
MSP Funding Acct# 11763 (Bi Monthly Recon)
 
1
#VALUE!
N
Monthly
TBD
 
100%
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
CHASE TR ZBA Acct# 3003 Reconciliation
 
2
#VALUE!
N
Monthly
TBD
 
100%
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
CHASE MSP ZBA Acct# 11755 Reconciliation
 
2
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
Cook County 3way Settlement Bank Reconciliation
 
2
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
Flagstar Custodial JE
 
2
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
RETFM 4 Way Recon
 
21
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Custodial
General Ledger
Tax Refunds Reconciliation for A/c# 700-170320
 
2
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
Balancing RETFM Deposit Aging
 
 
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
Daily Cash Log reconc
 
1
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
General Ledger
Void & Stop Report
 
20
21
N
Monthly
TBD
 
95.65%
99.96%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Treasury
ACH and Wires Clearing
 
36
48
N
Monthly
TBD
 
100%
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Treasury
BAI2 Download & Upload-JPMC
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Treasury
Corp wire logs to Bank statement Reconciliation
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Treasury
FADV Positive Pay
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Treasury
FAIOS Cash Analysis
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Treasury
FAIOS Daily Cash Report
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Treasury
Flagstar Reconciliation
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Corporate
Treasury
Monthly Bank Statements Upload - Wells Fargo Bank Statements
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Treasury
Oracle BRS - Wellsfargo
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Treasury
Weekly Custodial Report
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Treasury
Wire Reconciliation
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Inhouse / Outside Commissions
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Access control Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Outlook Termination
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Process Documentation
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Wilks Small Claims Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Lock Box
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
ICP Review-TAT
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Audit on Open Debit Memos
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Source Docs
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Corporate
Audit
Audit on Accruals
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
PVCS Tracker Access & Anafin Access Control Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
ImageNow Access
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Audit on Credit Memo Approval
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Audit on Open Credit Memos
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
DTI Clarifications and Open Items Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Scope of Debit Memo Approval Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Chargeback Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Manual Check Request Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Miami Chargeback audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Iprocurement
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Temp Payment
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Corporate
Audit
ICP Review-Backup checking
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Spot Check
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Notes on Call tracking
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
BofA Audit(Manual)
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
BofA Audit(Electronic)
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
AP Invoice Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
AR Refund Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Security Audit for Credit Card Information
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Audit on Employee Feed Variance Process
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Loan Performance Chargeback Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Prepayment Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Audit on reapplication
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
SOD Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Corporate
Audit
List Source Charge Back Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Oracle Access Audit-FIC employees
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Dead beat audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
JV Linking Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Consultant Over Payment Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Audit on Capitalization of Assets
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Purchase Order Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Invoice Linking in Image Now Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Tax Dept. Check Request Audit (Business Tax)
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Review of Chargeback amounts reflecting in Commission payment file
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Corporate
Audit
IOS AP Invoice Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Fulfillment Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
National Account Commissions
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Audit of Soft Dollar ICPs
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
FADS Commissions
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Oracle Access Control Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Expense Report
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
FALTS LOANSTAR VENDOR NAME PROJECT.
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Reviewing Collections call notes and follow-up
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Overtime Audit of IOS & D&A/ IOS audit of temps and consultants
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Corporate
Audit
FARETS AP Invoice Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
REO Invoice Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
REO Cash Application Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Credit Memo analysis audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Custodial Payable- FARETS Vendor Maintenance
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
FASDS Duplicate Payment Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
DSI Access Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Use Tax Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Corporate payable vendor maintenance
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Electronic Placement Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
FARETS vendor maintenance
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Corporate
Audit
Corporate Payables vendor maintenance
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
FAFLO Adjustment Audit (Aug 10 to Oct 10)
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Commision overage
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Transaction register vs Adjustment register balances validation
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Corporate Expense Report Audit ( Sep 09 to Oct 10)
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Corp Sales Tax Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Corp Airfare Audit Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
CIP Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
AR Sales Tax Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Audit
Order Cancellation Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Corporate
Audit
Markview Pending Invoice Audit
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Accounts Receivable
BofA down Load
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
Adjustments Review
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
CM Project (4)
 
150
391
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
Commitment Report
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
Credco Debits, Credits, WO, Refunds Reporting
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
intercompany Reconciliation Receivables (24)
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
Reporting - Open Credit and Debit Memo Review
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
Special ProjectAllUnapplied Comments
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Operations
Special Projects
Unapplied Receipts and CMs over 350
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
Unapplied Tracking Report
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
Accounts Payable
AP Trade Reconciliations – Custodial
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
Accounts Payable
AP-Checks Stats. Report
 
 
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
Accounts Payable
AP-Custodial Re-issue Number Process
 
 
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
Accounts Payable
CCR Non-Standard Payee Changes
 
241
3,209
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
Accounts Payable
AP-Navision REO Sales Tax Report
 
153
618
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
Accounts Payable
AP-Processing QA
 
 
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
Accounts Payable
Client Escrow 1000 Match
 
 
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
Accounts Payable
GL Accounting Re-class for AP
 
 
#VALUE!
N
Monthly
TBD
 
—%
 
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Custodial
Accounts Payable
Papervision tracking
 
 
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
Accounts Payable
Source Bridge Weekly Outstanding Report
 
 
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
Accounts Payable
AP-Chase Stale Reports for Resolution
 
 
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Custodial
Accounts Payable
AP-Over 60days Outstanding Checks Report
 
 
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
Balance Sheet Review andf Clean up Reconciliation (24)
 
 
#VALUE!
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
Cash Reconciliations (24)
 
 
—
N
Monthly
TBD
 
(1,700)%
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
Interncompany reconcilian Revenu (24)
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
Open Items Reconciliation- Bobby's
 
 
—
N
Monthly
TBD
 
—%
 
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
Open Items Reconciliation- Diana
 
 
—
N
Monthly
TBD
 
—%
 
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Operations
Special Projects
Revenue Recognition Reconciliations
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Special Projects
Unapplied Comments Report -Bobby
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
corporate
Compliance
Documentation Review and Reporting
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Finance
BU/Segment and Management Report
 
6
13
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Finance
Chargeback
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Finance
Top 20 Report and review
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
HR
E-Workforce
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
HR
Temp and Consultant Review and Update
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Revenue Billing
FAFLO AR Invoice Reclass Process
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Revenue Billing
Posting AR to GL
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Corporate
Accounts Payable
AP Trade Reconciliaton ( AP with GL Balance)
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Accounts Payable
Check Request Audit
 
70
80
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Accounts Payable
Corporate Card Reconciliation
 
7,355
9,165
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Accounts Payable
Direct Deposit Recon
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Accounts Payable
Expence reports Audit - QA
 
2
4
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Accounts Payable
Invocie Processing - QA
 
1,223
1,508
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Accounts Payable
FAREIS Credit Card Outstanding Charges Report
 
2,985
3,673
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Accounts Payable
FEDEX Cost Allocations Reporting
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Accounts Payable
Fedex Invoice Reports
 
23,100
38,767
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Corporate
Accounts Payable
Payment Register Audit
 
14
16
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Accounts Payable
Reporting - AR Refund
 
59
16
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Accounts Payable
Review - Due Membership Fee
 
1,620
1,885
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Accounts Payable
Review - Employee Exception list
 
25
53
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Accounts Payable
Client Invoice Review
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Corporate
Accounts Payable
FA Check Request
 
229
141
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Accounts Receivable
Cash Posting Auditing(24)
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Collections
Bankruptcy Forms
 
5,555
11,978
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Collections
CCS & Tracker Match
 
6
12
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Collections
CCS Database Cleanup
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Collections
Collection Attachments
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Collections
Collections by Collectors
 
66
97
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




Operations
Collections
Collections FDL
 
 
—
N
Monthly
TBD
 
 
 
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Collections
Outside Collections Agency Commissions
 
72
85
N
Monthly
TBD
 
 
99.89%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Collections
RES Account Release Holds
 
4
8
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Collections
Ring Clear Call updation in 10.7 & 11i
 
239
729
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Collections
Sales DND Notes updation
 
1,012
1,120
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
Operations
Collections
Skipping Process
 
 
34
N
Monthly
TBD
 
 
100%
N
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
TBD
TBD
Y
Monthly
TBD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




3.9


D&A Software Support Key Measurements
 
3.9
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Formula
3.9.a
Quality - Percentage of application releases with > x unknown and unaccounted
defects found by customers/users
TBD
Baseline
Y
Monthly
Number of application releases with > x unknown and unaccounted defects / Number
of application releases during the monitoring interval
3.9.b
Sustainability - % of D&A team members working above 45 hours / week
TBD
TBD
Y
Monthly
Number of D&A team member working above 45 hours / Number of D&A team members
3.9.c
Predictable System Response - Percentage of application releases that cause
degradation in predictable system response
TBD
TBD
Y
Monthly
Number of application releases that cause decrease in benchmarked system
response time / Number of application releases during the monitoring interval
3.9.d
Quality - Percentage of times a defect was tested and rejected during User
Acceptance Testing
TBD
TBD
Y
Monthly
TBD
3.9.e
Value - Ratio of projects hours spent on Dev vs QA
TBD
TBD
Y
Monthly
Number of project hours spent on dev / Number of project hours spent on QA
3.9.f
Predictability - % of backlog items that are groomed for a release and / or in
the next 3 sprints that have NULL (or large points can be in the next version)
assigned.
TBD
TBD
Y
Monthly
TBD
3.9.g
Value - Failure demand vs. value demand (Maximize value demand)
TBD
TBD
Y
Monthly
TBD
3.9.h
Quality - System availability as measured by TOPAZ monitoring
TBD
TBD
Y
Monthly
TBD
3.9.i
Predictability - Velocity variance in a sprint compared to historical trend
(with +/- 15% variance)
TBD
TBD
Y
Monthly
TBD
3.9.j
Value - Amount of work (% change in the story points for a backlog item after it
is committed; suggested % - > 10% will be counted as churn) handed-off between
product and dev team and re-worked between teams: Requirements Churn within a
sprint.
TBD
TBD
Y
Monthly
TBD
3.9.k
Sustainability - Overall attrition rate by geography
TBD
TBD
Y
Monthly
TBD





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




3.10


D&A Prod Sppt Svcs
 
 
 
 
 
 
 
3.10
 
Minimum Service Level
Expected Service Level
To be Baselined (Y/N)
Monitoring Interval
Formula
3.10.a
Supplement Percentage Rate - Percentage of work completed without Supplements
85%
89%
N
Monthly
Total number of files completed divided by the total number of files completed
with supplements







--------------------------------------------------------------------------------










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-3.2
Service Level Definitions








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------






Schedule A-3.2
Service Level Definitions




1.
INTRODUCTION

1.1
Agreement. This Schedule A-3.2 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.4
Purpose. This Schedule sets forth the descriptions and definitions of the
Service Levels. All definitions reflect calculations for the applicable
Monitoring Interval specified in Schedule A-3.1 (e.g., monthly, quarterly).

2.
SERVICE LEVEL DEFINITIONS

The Parties will work in good faith to agree upon the descriptions and
definitions of the Service Levels within ninety (90) days after the Supplement
Effective Date, unless another period of time is agreed upon between the
Parties. Prior to descriptions and definitions of the Service Levels being
agreed upon and set forth in this Schedule A-3.2, the Parties will use the
descriptions and definitions of the Service Levels set forth in Schedule A-3.1
for purposes of calculating the Service Levels.














--------------------------------------------------------------------------------










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-3.3
Critical Deliverables








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.









--------------------------------------------------------------------------------






Schedule A-3.3
Critical Deliverables
1.
INTRODUCTION

1.1
Agreement. This Schedule A-3 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011 (the
“MPSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Purpose. This Schedule sets forth the Critical Deliverables under Supplement A.

2.
CRITICAL DELIVERABLES

2.1
In accordance with Section 7.1 of Schedule A-3, the Critical Deliverables under
Supplement A are as follows:

None as of the Supplement Effective Date.








--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-4
Pricing and Financial Provisions










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.









--------------------------------------------------------------------------------










CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Schedule A-4
Pricing and Financial Provisions


1.
INTRODUCTION.



1.1    Agreement. This Schedule A-4 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011
(the “MPSA”).


1.2    References. All references in this Schedule to articles, sections and
exhibits shall be to this Schedule, unless another reference is provided.


1.3    Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MPSA or the other Schedules to the MPSA.


1.4    *** on ***. *** hereby grants *** a *** in the *** under the Agreement
(either the *** under this Supplement A or any other Supplement, or *** agreed
by the Parties for ***), *** the *** of *** ($***) ***, which may only be ***
during the *** the Supplement Effective Date as follows: (i) $*** during the ***
after the Supplement Effective Date (the “***”) and (ii) $*** between the *** of
the *** and the end of the *** after the Supplement Effective Date (the “***”).
With respect to the ***, *** may, in its sole discretion, designate the ***
during the *** in which the *** shall be ***, as well as the specific *** which
such *** shall be ***. With respect to the ***, *** may, in its sole discretion,
designate the *** during the *** in which the *** shall be ***, as well as the
specific *** such *** shall be ***.  For clarity, *** may designate that the ***
of the *** will be *** Charges within a ***, or against *** over *** at *** and
*** to be designated by ***; provided that the *** of such *** does not *** $***
in the *** or $*** in the ***.


2.
SCHEDULES.

The following documents are attached to and incorporated by reference in this
Schedule:
Schedule A-4.1    FTE Baseline Charges
Schedule A-4.2    Base Workforces
Schedule A-4.3    FTE Rates and Hourly Rates
Schedule A-4.4    Transaction Units
Schedule A-4.5    Reserved
Schedule A-4.6    Form of Invoice


3.
DEFINITIONS.

“Activity Category” means a category of activities performed by Supplier for one
or more Service Areas.
“Base Workforce” has the meaning given in Section 5.2.
“FTE Rate” means the monthly rate for (i) a Chargeable FTE within a Base
Workforce, (ii) an Incremental FTE Charge




--------------------------------------------------------------------------------




associated with adding a Chargeable FTE to a Base Workforce in accordance with
Section 5.3(d)(i) and (iii) a Reduced FTE Credit associated with removing a
Chargeable FTE from a Base Workforce in accordance with Section 5.3(d)(ii), as
specified in the “Rate Per Month” Tab of Schedule A-4.3.
“Chargeable FTE” shall mean an FTE who (i) has been included in a Base Workforce
pursuant to this Schedule A-4 or (ii) is added by the Parties in accordance with
Section 5.3.
“***” has the meaning given in Section 7.2.
“Fixed Fee” means a Charge that is not subject to adjustment unless otherwise
agreed by the Parties.
“FTE” or “Full Time Equivalent” means the full-time equivalent of a Supplier
Personnel performing Services for a minimum of *** Productive Hours per Contract
***. Each non-dedicated FTE shall be deemed to be a fraction of an FTE equal to
the number of Productive Hours worked by such non-dedicated FTE in a Contract
*** divided by ***.
“FTE-Based Charges” has the meaning given in Section 5.1(a).
“FTE-Based Services” means Services designated in a Supplement as “FTE-Based
Services”, Supplier's performance of which shall be charged as FTE-Based
Charges.
“FTE Baseline Charge” has the meaning given in Section 5.2.
“Incremental FTE Charge” has the meaning given in Section 5.3(d)(i).
“On-Going Fixed Fees” has the meaning given in Section 8.2.
“Productivity Commitments” has the meaning given in Section 6.1.
“Productive Hours” has the meaning given in Section 10.3(a)
“Project Charges” has the meaning given in Section 10.1.
“Reduced FTE Credit” has the meaning given in Section 5.3(d)(ii).
“Resource Unit” or “RU” means, with respect to Transaction-Based Services, a
unit of consumption of resources that is to be measured under Supplement A to
determine CoreLogic's actual utilization compared to the applicable baseline for
such Resource Unit. Resource Units and their associated baselines will be
established by the Parties in accordance with Section 7. For the avoidance of
doubt, as of the Supplement Effective Date, there are ***, and *** may *** be
*** by the Parties pursuant to Section 7.
“Service Area” means the Services associated with each Statement of Work set
forth in Schedule A-2 (e.g., Escrow Flood and Spatial Services), provided that,
with respect to the Escrow Services Tax Services set forth in Schedule A-2.2,
the EST Tax Servicing (BPO) Services set forth in Schedule A-2.2.1 and the EST
Outsourcing (BPO) Services set forth in Schedule A-2.2.2 shall each be separate
Service Areas.
“Supplier Overhead Functions” has the meaning given in Section 18.
“Transaction-Based Charges” has the meaning given in Section 7.1.
“Transaction-Based Charges Start Month” has the meaning given in Section 7.2.
“Transaction-Based Services” has the meaning given in Section 7.1.
“Transaction Unit” means, with respect to FTE-Based Services, a unit of
consumption of resources that is to be measured under Supplement A to determine
the volume of Services being performed by Supplier with respect to an applicable
Service Area. For purposes of the FTE-Based Services, Transaction Units (i)
shall be tracked and reported by either Supplier or CoreLogic, as designated in
Schedule A-4.4 and (ii) do not affect the calculation of the FTE-Based Charges
described in Section 5, except as used by the Parties pursuant to Section
5.3(c)(i) in determining whether a Discussion Triggering Event has occurred with
respect to an applicable Base Workforce. Schedule A-4.4 identifies the
Transaction




--------------------------------------------------------------------------------




Units for each Service Area, as well as the baseline volumes for such
Transaction Units as of the Supplement Effective Date.
“Transaction Unit Baseline” means, for each Transaction Unit, the baseline
volume of such Transaction Unit as of the Supplement Effective Date, as set
forth in Schedule A-4.4.
“Transaction Unit Baseline Category” means, for each Transaction Unit Baseline,
the associated designation given in Schedule A-4.4.
4.
TYPES OF CHARGES.



4.1    Generally. The Charges for the Services provided under this Agreement for
each month shall consist of the following, as they may be adjusted pursuant to
Sections 13 (Economic Change Adjustment) and 14 (Other Adjustments) and subject
to any applicable credits:
(a)
FTE-Based Charges for such month, in accordance with Section 5;

(b)
Transaction-Based Charges for such month, *** the *** pursuant to Section 7.

(c)
Fixed Fees for such month, in accordance with Section 8;

(d)
Charges for New Services, in accordance with Section 9 (which may include
Charges for New Services performed as Projects, in accordance with Section 10);

(e)
Charges for Transition Services, in accordance with Section 11;

(f)
Termination Charges, in accordance with Section 15;

(g)
Charges for Disengagement Services, in accordance with Section 20.8(d) of the
MPSA; and

(h)
Reimbursable Amounts, in accordance with and to the extent permitted by the
MPSA.



4.2    Full Compensation. The Charges specified in Section 4.1 shall fully
compensate Supplier for providing the Services. CoreLogic shall not be required
to pay Supplier any amounts for the Services in addition to such Charges.
Supplier is responsible for the accuracy and completeness of the operational and
financial assumptions and dependencies underlying its pricing, and if such
assumptions, except those assumptions expressly stated in this Schedule A-4 or
the applicable Work Order, are incorrect or incomplete, Supplier shall not be
entitled to adjust its pricing or any other terms of the MPSA, or to assess
additional fees for the Services. If an assumption is explicitly stated in this
Schedule A-4 or the applicable Work Order, Supplier shall have the right to
adjust its pricing or the other terms of this Agreement or assess additional
fees for the Services *** that the *** states the *** of the assumption being
*** and, if applicable, the *** or *** for *** such adjustment.


4.3    First and Last Month's Charges. The Charges for the first and last months
of the Supplement Term in which such Charges are owed Supplier under the MPSA
shall be prorated on a per diem basis based on the number of days the applicable
Services are provided by Supplier to CoreLogic in the relevant month.


4.4    Charging Method For *** Service ***. As of the Supplement Effective Date,
the *** for *** Service *** shall be performed as *** Services, which will be
charged as *** Charges.


5.
CHARGES FOR FTE-BASED SERVICES.



5.1    Overview.
(a)
FTE-Based Charges. All FTE-Based Services shall be charged in accordance with
this Section 5 (such Charges, “FTE-Based Charges”). FTE-Based Charges consist of
FTE Baseline Charges, as adjusted by Incremental FTE Charges and Reduced FTE
Credits. For clarity, FTE-Based Charges shall be calculated in accordance with
Section 5.1(b) below (i.e., based upon Supplier's committed volume of Chargeable
FTEs associated with such Services, rather than the actual number of FTEs used
by Supplier in the performance of such Services).

(b)
Calculation of FTE Charges. The total FTE-Based Charges for each applicable
Service Area shall be equal to the sum of all FTE Baseline Charges and
Incremental FTE Charges for such Service Area, less any Reduced FTE Credits for
such Service Area, all as described in this Section 5.

(c)
FTE-Based Charges are Cost-Inclusive. For the avoidance of doubt, the FTE-Based
Charges include:

(i)
All direct and indirect labor costs of Supplier with respect to the Supplier
Personnel performing the FTE-Based Services, including costs associated with
supervision and management of such Supplier Personnel.

(ii)
Other than Reimbursable Amounts, which shall be invoiced in accordance with
Article 12 of the MPSA, all other costs and expenses for all resources,
supplies, systems, materials, products and deliverables to be used or provided
by Supplier in the provision of the FTE-Based Services.





--------------------------------------------------------------------------------




(d)
Measurement and Reporting of Actual FTEs and Transaction Units. Subject to and
without limiting Section 5.1(a), Supplier shall, for each calendar month of the
Supplement Term, track (a) the number of FTEs actually utilized to deliver the
FTE-Based Services by Service Area and Activity Category during such month and
(b) the number of all Transaction Units performed or consumed during such month.
Supplier shall provide such information to CoreLogic as part of the applicable
monthly invoice. Consistent with Section 5.1(a), Supplier shall *** CoreLogic on
the basis of this information.



5.2    Base Workforces and FTE Baseline Charges. Schedule A-4.2 sets forth the
number of Chargeable FTEs for each Service Area, further delineated by Activity
Category (e.g., Escrow Flood and Spatial Services/BPO) (each, a “Base
Workforce”) for each month of the Supplement Term. Each Base Workforce has a
corresponding Charge, which shall be equal to the number of Chargeable FTEs in
such Base Workforce multiplied by the applicable FTE Rate for such Base
Workforce (each, a “FTE Baseline Charge”). Schedule A-4.1 lists the FTE Baseline
Charge for each Base Workforce.


5.3    Incremental FTEs and Reduced FTEs.
a.
General. This Section 5.3 describes the process by which the Parties may agree
to increase or reduce the number of Chargeable FTEs for an applicable Service
Area as compared to the Base Workforces for such Service Area, and the Charges
or credits associated with such increases or reductions. For the avoidance of
doubt, (i) any such Charges and credits shall be invoiced separately from, and
shall not change the amount of, the FTE Baseline Charge for the applicable Base
Workforce (as described in Section 5.2) and (ii) any reductions in Charges made
pursuant to this Section 5.3 shall be subject to CoreLogic's obligations with
respect to the Minimum Revenue Commitment set forth in Schedule 11 to the MPSA.

b.
Transaction Unit Baselines. With respect to any Transaction Unit Baselines that
are not designated as “TUB Ready Day 1” in Schedule A-4.4, the Parties shall
work in good faith and determine the Transaction Unit Baseline Category (either
“TUB to be Defined”, “TUB to be Validated” or “TUB to be Baselined”) associated
with such Transaction Unit Baselines within sixty (60) days after the Supplement
Effective Date, unless, with respect to one or more individual Transaction Unit
Baselines, the Parties mutually agree that additional time for such
determination is necessary.

c.
Discussion Triggering Event for Chargeable FTEs.

i.
A “Discussion Triggering Event” occurs whenever (A) with respect to Service
Areas that have Transaction Unit Baselines identified in Schedule A-4.4, the
then-current aggregate volume of a Transaction Unit being processed for a
Service Area increases or decreases by more than the percentage designated in
Schedule A-4.4 for the applicable Service Area, as compared to the Transaction
Unit Baseline for such Transaction Unit set forth in Schedule A-4.4, for *** and
the Parties *** such increase or decrease to *** in ***; (B) with respect to
Service Areas that do not have Transaction Unit Baselines identified in Schedule
A-4.4, where either Party approaches the other Party, and such approaching Party
demonstrates to the other Party that Service output volumes were *** higher or
lower than such output volumes were as of the Supplement Effective Date for a
period of *** and are *** to continue in *** or (C) CoreLogic requires a change
to Supplier's obligations under the Agreement or this Supplement (e.g., a change
in security requirements or a change in priorities by CoreLogic), and such
change results in a net increase in the amount of work performed by Supplier
Personnel or requires any additional non-Supplier Personnel resources (such as
additional software or Equipment), but only to the extent such change cannot be
performed by Supplier Personnel then staffed on CoreLogic's account.

ii.
Upon the occurrence of a Discussion Triggering Event, either Party shall have
the right to *** that the Parties *** the addition or removal of a Chargeable
FTE to or from the applicable Base Workforce for future months ***. In addition,
notwithstanding the definition of Discussion Triggering Event set forth above,
the Parties may mutually agree to proceed with the discussions described in this
Section 5.3(c)(ii) without waiting for *** of the level of Transaction Unit
volume increases or decreases required by such definition, so long as the
Parties *** such increases or decreases to *** in ***. Within ten (10) days
following such proposal, the Parties shall, in good faith, determine whether to
add or remove Chargeable FTEs, and if so, how many. Where applicable *** (as
defined below) is available for a Service Area, the Parties will *** to *** in
determining how many Chargeable FTEs to add or remove solely to account for the
increase or decrease in Service output volumes. “***” means, with respect to
Services performed for a Service Area where *** and/or where the Parties have
***, the *** that





--------------------------------------------------------------------------------




have been *** (or an ***) during a *** such Services for *** prior to the
Supplement Effective Date, as set forth in Schedule A-4.4 or as mutually agreed
by the Parties. The Parties also recognize that *** and *** data may be useful
in determining when a Discussion Triggering Event has occurred pursuant to
Section 5.3(c)(i)(B), but only for the sole purpose of assessing if the *** are
*** either (A) as of the Supplement Effective Date or (B), where the ***
associated with a Service Area has *** as a result of an agreement by the
Parties due to a prior Discussion Triggering Event, at the time of such
adjustment. Notwithstanding the foregoing, the Parties agree that *** data shall
not be used at any time during the term of the Supplement to *** associated with
the *** as of the Supplement Effective Date. Each Party will provide all
reasonable information reasonably requested by the other Party to assist in such
determination. In order for the Parties to *** a Chargeable FTE, *** must *** to
*** that (x) the Discussion Triggering Event is expected to cause an increase in
Supplier's work effort associated with the applicable Transaction Unit, (y)
Supplier's performance of the Services for the applicable Transaction Unit has
*** in *** and (z) Supplier is not seeking to add a Chargeable FTE in order to
*** due to Supplier's *** set forth in Section 6. The Parties shall take into
account the following factors in making said determination:
1.
Improvements or reductions in efficiency.

2.
Changes in the nature of the processes or transactions (e.g. different processes
added through mergers and acquisitions of a new entity).

3.
Changes in the mix of volumes of applicable transactions.

4.
The status and efficiency of other related Base Workforces, including within a
Supplier Facility, for the applicable Service Area and Activity Category.

5.
Applicable improvements in technology and automation.

6.
Changes in applicable laws, rules or regulations, to the extent such changes
affect the volumes of the applicable Transaction Units.

d.
Incremental FTE Charges and Reduced FTE Credits.

i.
If, as a result of any discussion described in Section 5.3(c)(ii) following a
Discussion Triggering Event, *** supplement the applicable Base Workforce with
one or more incremental Chargeable FTEs, beginning the month immediately
following such agreement and continuing each month thereafter (unless
subsequently adjusted by the Parties in accordance with this Section 5.3(d)),
Supplier shall invoice CoreLogic for such additional Chargeable FTEs in an
amount equal to the number of such incremental Chargeable FTEs multiplied by the
applicable FTE Rate set forth in Schedule A-4.3 for such Chargeable FTEs (each
such Charge, an “Incremental FTE Charge”); provided that, with respect to the
addition of Supplier Personnel who are not, as of the date of such agreement,
providing Services to CoreLogic, Supplier shall refrain from invoicing CoreLogic
for Incremental FTE Charges associated with Supplier Personnel until the month
in which such Supplier Personnel commence the provision of such Services to
CoreLogic (and in so doing, Supplier will use its good faith efforts to avoid
any pattern of adding new Supplier Personnel to CoreLogic's account unduly late
in the month or removing Supplier Personnel unduly early in the month, and the
Parties will promptly meet and address any concerns CoreLogic may have if any
such pattern arises).

ii.
If, as a result of any discussion described in Section 5.3(c)(ii) following a
Discussion Triggering Event, *** fewer Chargeable FTEs are required to perform
the applicable Services than the number of Chargeable FTEs in the applicable
Base Workforce, beginning the date that is *** following such agreement (for the
calendar first month of applicability, prorated based on the number of days
remaining in such calendar month as a percentage of the total days in such
calendar month) and continuing each month thereafter (unless subsequently
adjusted by the Parties in accordance with this Section 5.3), Supplier shall
issue CoreLogic a credit for the number of fewer Chargeable FTEs agreed by the
Parties in an amount equal to the number of such Chargeable FTEs multiplied by
the applicable FTE Rate set forth in Schedule A-4.3 for such Chargeable FTEs
(each such credit, a “Reduced FTE Credit”).

iii.
The Parties shall not add or remove Chargeable FTEs on a fractional basis (i.e.,
any addition or removal





--------------------------------------------------------------------------------




of Chargeable FTEs shall be on an entire-FTE basis).
iv.
In no event shall an addition or reduction of Chargeable FTEs be implemented
without ***. Unless *** Incremental FTE Charges or Reduced FTE Credits, the
Charges for the FTE-Based Services associated with an applicable Base Workforce
shall be equal to the FTE Baseline Charge for such Base Workforce, regardless of
the number of FTEs or other resources Supplier actually uses to perform the
applicable Services.

6.
SUPPLIER ***

6.1    General. Supplier agrees that, during the Supplement Term, Supplier will
become *** in its performance of the Services. As a result, Supplier has
committed to the *** set forth in this Section 6 (“***”). Notwithstanding the
Productivity Commitments described in this Section 6, Supplier shall continue to
provide no less than the same amount and quality of Services as required by the
Statements of Work, the Service Levels and the Agreement applicable at the time
each Productivity Commitment becomes effective.


6.2    FTE-Based Services.
(a)
Base Workforces. The Base Workforces set forth in Schedule A-4.2 (and their
respective FTE Baseline Charges set forth in Schedule A-4.1) reflect
year-on-year *** of Chargeable FTEs that reflect Supplier's *** associated with
such Base Workforces.

(b)
Incremental FTEs. When adding additional Chargeable FTEs pursuant to Section
5.3(d)(i), the Parties will, discuss and agree to applicable *** associated with
such added Chargeable FTEs, which shall be consistent with the level of ***
associated with the Base Workforce associated with such additional Chargeable
FTEs. Thereafter, the Parties will apply such *** to such Chargeable FTEs on an
annual basis consistent with the timing of the annual Base Workforce ***
specified in Schedule A-4.2



6.3    Transaction-Based Services. If and to the extent the Parties convert any
FTE-Based Services to Transaction-Based Services in accordance with Section 7,
the Parties will convert the *** associated with such FTE-Based Services into
*** of the *** for the applicable Resource Units that are established as part of
such conversion.


7.
CHARGES FOR TRANSACTION-BASED SERVICES



7.1    General. Pursuant to Section 4.4, as of the Supplement Effective Date,
the Services for *** Service *** shall be performed as FTE-Based Services. It is
the intention of the Parties to convert the pricing model for *** of the
Services from the FTE-Based Charges model to a pricing model based upon Resource
Units with baselines and rates (“Transaction-Based Charges”, with such Services
identified as “Transaction-Based Services”) during the course of the Supplement
Term; provided that *** the right to determine the scope and timing of such
conversions *** (provided that *** will discuss its plans regarding such
conversions with *** in advance of *** such *** in its ***). Without limiting
the foregoing, *** shall have the right to provide *** with conversion proposals
for all or a portion of the Services, and *** shall consider all such proposals
in good faith.


7.2    Charges Conversion. At any time after Contract Year *** (or any earlier
time that is mutually agreed by the Parties), *** may, after discussing its
intentions with *** in good faith in accordance with Section 7.1, notify ***
that it has *** to convert *** or *** of the FTE-Based Services to
Transaction-Based Services (each, a “Charges Conversion”). Any such notice shall
designate the month in which the relevant portion of the FTE-Based Services
shall convert to Transaction-Based Services (the “Transaction-Based Charges
Start Month”). Promptly following such notice, the Parties shall convert the
Charges for the FTE-Based Services to Transaction-Based Charges, subject to the
processes for establishing such Charges Conversions set forth in Section 7.3 and
the requirements for Charges Conversions set forth in Section 7.4. Beginning
upon the Transaction-Based Charges Start Month, the applicable Services shall be
Transaction-Based Services charged on a Transaction-Based Charges basis in
accordance with provisions established by the Parties for the calculation of
such Transaction-Based Charges, based upon the Resource Unit Rates established
pursuant to this Section. Notwithstanding the foregoing, at any time prior to
the completion of a Charges Conversion, *** may elect to discontinue the
discussions between the Parties associated with such Charges Conversion and,
instead, rely upon the *** by the Parties.




--------------------------------------------------------------------------------






7.3    Establishment of Resource Units, Baselines and Rates.
For each Charges Conversion, the Parties shall meet in good faith and ***
establish Resource Units associated with the scope of such Charges Conversion,
as well as rates and baselines for such Resource Units, using as *** factors for
such establishment: (i) the types of *** associated with the scope of such
Charges Conversion, (ii) the *** of such ***, and (iii) the *** and *** of ***
(in contrast to the *** of *** by ***) associated with the performance of
Services associated with ***. In addition, the Parties shall amend this Schedule
A-4 to include provisions necessary to reflect the charging mechanisms
associated with Transaction-Based Services.
7.4    Charges Conversion Requirements. The Charges Conversion *** result in the
aggregate Transaction-Based Charges for the applicable Services being *** than
the aggregate FTE-Based Charges for such Services if such Services had remained
as FTE-Based Services. For clarity, the aggregate Transaction-Based Charges ***
from *** after the Charges Conversion in accordance with the provisions
established by the Parties for the calculation of such Transaction Charges based
upon the volume of Resource Units actually consumed.


8.
FIXED FEES.



8.1    If this Schedule A-4 specifies a Charge for a Service without specifying
a Resource Unit or an FTE-Based Charge, such Charge shall be a Fixed Fee. For
Services specified to be performed as a Fixed Fee, unless otherwise specified in
this Schedule A-4, Charges for all resources, systems, supplies, materials,
products and deliverables to be used or provided by Supplier are included with
the Fixed Fees, other than amounts due on account of Reimbursable Amounts not
paid directly by CoreLogic, which shall be invoiced in accordance with Article
12 of the MPSA.


8.2    “On-Going Fixed Fees” shall mean recurring Fixed Fees that are not
subject to adjustment based on consumption of Resource Units or Supplier's use
of FTEs. For avoidance of doubt, Fixed Fees for Transition Services are not
On-Going Fixed Fees. Unless otherwise specified in this Schedule A-4 or an
applicable Work Order, Charges for all FTEs, resources, systems, supplies,
materials, products and deliverables to be used or provided by Supplier are
included with the On-Going Fixed Fees, other than amounts due on account of
Reimbursable Amounts not paid directly by CoreLogic, which shall be invoiced in
accordance with Article 12 of the MPSA.


8.3    All On-Going Fixed Fees shall be specifically set forth in this Schedule
A-4 or the applicable Work Order. If this Schedule A-4 or the applicable Work
Order specifies a monthly On-Going Fixed Fee, Supplier shall invoice the amount
of such On-Going Fixed Fee for the applicable month. If the applicable Work
Order or Supplement specifies an annual On-Going Fixed Fee, Supplier shall
invoice CoreLogic in each month when such On-Going Fixed Fee applies an amount
equal to such On-Going Fixed Fee divided by twelve (12).


9.
NEW SERVICES.

If, and to the extent that, CoreLogic authorizes Supplier to perform any New
Services in accordance with the Agreement, the Charges for such New Services
shall be priced in accordance with the applicable Change Order, Work Order, or
Supplement, and approved by CoreLogic in accordance with Section 4.3 of the
MPSA. CoreLogic may direct Supplier to perform activities that constitute New
Services on a Project basis in accordance with Section 10.
10.
New Services Performed as Projects



10.1    Overview. Notwithstanding Section 4.4(a) of the MPSA, work activities
can only be performed and charged by Supplier as a Project to the extent such
activities are New Services, and only if the Parties mutually agree that New
Services are to be performed as a Project in accordance with this Section 10. If
the Parties mutually agree that Supplier will perform such New Services on a
Project basis, Supplier shall perform such New Services in accordance with this
Section 10, and such New Services will be charged as “Project Charges”.


10.2    Remuneration Models for Projects.
CoreLogic may engage Supplier to perform New Services as Projects in accordance
with an applicable Work Order that will be established by the Parties for such
Project. Examples of pricing mechanisms that may be used for such Projects upon
mutual agreement of the Parties are as follows:
(a)
Fixed Fee Projects. To the extent that a Project is identified as a “Fixed Fee
Project”, Supplier shall perform the New Services specified in the applicable
Work Order for the Fixed Fees that are specified in such Work Order. Fixed Fees
are not adjusted based on the actual time expended by Supplier Personnel in the
performance of the New Services. Unless otherwise specified in a Work Order, the
Fixed Fee shall be invoiced based Supplier's





--------------------------------------------------------------------------------




achievement of applicable milestones identified in such Work Order. Each Work
Order should specify the portion of the Fixed Fees to be invoiced by Supplier
upon Supplier's achievement of each applicable milestone. If the applicable Work
Order does not specify the portion of the Fixed Fees associated with each
milestone, then Supplier shall invoice the portion of the Fixed Fees allocated
to a specific month in the month after the month Supplier's achieves all
applicable milestones that were to be achieved in such month. With respect to
each Fixed Fee Project, Supplier shall provide a breakdown of the fees by
milestone (the “Fixed Fee Breakdown”). The Parties shall cooperate with each
other to share data reasonably necessary for the Parties to understand the basis
for the Fixed Fee Breakdown, and any Fixed Fees proposed by Supplier for such
Fixed Fee Project shall be subject to the requirements of clauses (i) through
(iv) of Section 4.3(a) of the MPSA. The Parties acknowledge and agree that the
preferred remuneration model for Projects is Fixed Fee.
(b)
Time and Materials (T&M) Projects. To the extent a Project is identified as a
“T&M Project”, payment shall be based, subject to Section 10.3, on the number of
Productive Hours spent by Supplier Personnel in performing the Services and
providing CoreLogic the Deliverables as defined in the applicable Work Order.



10.3    T&M Project Calculation Rules.
(a)
“Productive Hours” means the number of hours actually worked by Supplier
Personnel to provide the Services. Productive Hours do not include:

(i)
Vacation time, holiday time, medical leave, military leave, *** and other
analogous time,

(ii)
Time expended by Supplier Personnel to *** or ***,

(iii)
Time not authorized under an applicable Work Order or otherwise in writing by
CoreLogic, or

(iv)
Time devoted to any ***.

(b)
Supplier will invoice CoreLogic in each month for, and CoreLogic will pay in
accordance with Sections 12.1 and 12.2 of the MPSA, with respect to each
individual Supplier Personnel, the product of:

(i)
the hourly rate applicable to him or her in his or her role in such month as set
forth in the hourly rate card set forth in the “Rate Per Hour Tab of Schedule
A-4.3

multiplied by
(ii)
subject to the limitations in Section 10.3(c), the number of Productive Hours
that he or she devoted to providing Services during such month.

(c)
Invoicing is subject to the following limitations:

(i)
If the Parties have expressly agreed on a *** of *** in a Work Order, Supplier
will not *** for *** beyond such ***.

(ii)
Unless otherwise agreed between the Parties in writing in a Work Order or
otherwise, the *** number of hours Supplier may *** CoreLogic in any month for a
*** Services under such Work Order shall *** the quotient of (x) the number of
Productive Hours specified in the *** and (y) ***. As used in this Section 10.3,
“position” means an authorized role (e.g., Senior Programmer).



10.4    FTE Hours Reports. Supplier shall provide a monthly report showing all
Productive Hours worked by Supplier Personnel for all work performed for T&M
Projects and Capped T&M Projects.


10.5    Project Termination. CoreLogic may terminate a Work Order for Project
Services for convenience by providing Supplier at least *** business days (or
such other period as may be otherwise agreed in an applicable Work Order) notice
prior to the effective date of such termination. In such case, CoreLogic shall
pay (i) with respect to all such Work Orders except Fixed Fee Project Work
Orders, for all Services rendered by Supplier under such Work Order through the
effective date of such termination in accordance with the pricing mechanism
specified in such Work Order, (ii) with respect to Fixed Fee Project Work
Orders, for all Services rendered by Supplier under such Work Orders through the
effective date of such termination as though such Project was a T&M Project,
provided that the maximum number of person days included in the calculation of
such early termination payment shall not exceed the planned Supplier hours (in
accordance with the then-current project plan) through the effective date of
such termination by more than *** percent (*** %) (iii) in any case, any and all
amounts due on account of Reimbursable Expenses not paid directly by CoreLogic
and (iv) costs, if any, that are incurred by Supplier at the request of
CoreLogic, but only to the extent such costs (A) are incurred by




--------------------------------------------------------------------------------




Supplier due to a ***, (B) have been *** and *** in a *** by CoreLogic ***
Supplier ***, (C) are *** as “***” in such *** and (D) are *** over the term of
such Work Order on an *** that is *** to *** the amount of *** that would be
paid by CoreLogic in the event of CoreLogic's termination of such Work Order
before completion of the Services thereunder. To the extent payments have
already been made under such Work Orders, the amount to be paid shall be reduced
by the amount of such payments.


10.6    Project Services Out-of-Pocket Expenses. Unless otherwise agreed in the
applicable Work Order, CoreLogic shall reimburse Supplier for actual and
necessary travel and living expenses reasonably incurred by Supplier Personnel
in providing Project Services under T&M Projects, subject to and in accordance
with the terms set forth below:
(a)
The travel and living expenses to be reimbursed by CoreLogic shall not exceed
the cap agreed upon and specified in the applicable Work Order, which shall not
be greater than *** percent (*** %) of the budgeted Charges under such Work
Order, unless agreed otherwise.

(b)
Supplier will comply with CoreLogic's travel policies communicated to Supplier
in advance. If compliance with Supplier's travel policies will result in lower
reimbursable expenses for CoreLogic, Supplier shall report such policies to
CoreLogic and upon CoreLogic's approval, comply with such policies

(c)
Unless otherwise agreed by the Parties, CoreLogic shall not be obligated to pay
or reimburse Supplier or Supplier Personnel for ***.

(d)
Unless otherwise agreed by CoreLogic, CoreLogic shall *** to reimburse Supplier
for *** incurred by Supplier Personnel in performing Project Services at any
CoreLogic Facility *** the *** that individual's *** and his or her ***.

(e)
CoreLogic *** to pay *** incurred by Supplier Personnel who are working on a
Project (e.g., if Supplier elects to transfer an existing Supplier employee from
one city to another instead of using a local employee or hiring a new employee
locally, or if Supplier hires a new employee from elsewhere in the country who
thus must move to start work).

(f)
Air transportation reimbursable hereunder shall be coordinated in accordance
with the CoreLogic travel policy communicated to Supplier in advance in writing
and any entertainment by or on behalf of Supplier Personnel shall be at no cost
to CoreLogic or the Eligible Recipients.

(g)
Supplier shall provide a summary report of expenses broken down by major
categories. CoreLogic or Eligible Recipient-specific requirements for this
report may vary by Work Order. In addition, Supplier shall maintain
documentation for all invoiced travel and living expenses and, at CoreLogic's
request, shall provide CoreLogic with copies of such documentation.



11.
*** TRANSITION SERVICES.

There shall be *** associated with Supplier's performance and completion of the
Transition Services for Supplement A. Notwithstanding the foregoing, Sections
*** and *** of Schedule *** set forth *** in connection with the Provident Fund
and retention bonuses for Continued Employees, respectively.
12.
RESERVED.



13.
ECONOMIC CHANGE ADJUSTMENT.



13.1    Overview. Other than with respect to currency-related adjustments for
*** pursuant to Section 17, this Section 13 sets forth the sole adjustments to
the Charges and rates under Supplement A to account for cost-of-living or other
economic changes during the Term, including any extension periods designated by
CoreLogic pursuant to Section 23 of Supplement A.


13.2    Definitions.
(a)
“Actual Inflation” means, with respect to an applicable Contract Year, the
percentage difference between (i) the Applicable Index as of the first day of
such Contract Year and (ii) the Applicable Index as of the first day of the
prior Contract Year; provided that, if the Applicable Index specified clause (i)
is less than the Applicable Index in clause (ii), there shall be no Actual
Inflation, and the percentage difference between the Applicable





--------------------------------------------------------------------------------




Indices specified in clauses (i) and (ii) shall be “Actual Deflation”. As of the
Supplement Effective Date, the Labor Bureau that publishes the Applicable Index
provides a “point-to-point rate of inflation” that calculates a twelve (12)
month look-back percentage rate of inflation for each month (e.g., calculating
the rate of inflation between July of the current year and July of the previous
year), and the Parties shall rely upon the latest published twelve (12) month
look-back percentage rate to establish Actual Inflation for as long as the Labor
Bureau continues to publish such percentage rates.
(b)
“Inflation Factor” means, for an applicable Contract Year, the lower of (i)
Actual Inflation for such Contract Year and (ii) either (x) *** percent (*** %)
if the Cumulative Inflation Gap is less than or equal to the *** Inflation Gap
*** or (y) *** (*** %) if the Cumulative Inflation Gap is greater than the ***
Inflation Gap ***.

(c)
“Annual Inflation Gap” means, for each applicable Contract Year where there is
Actual Inflation, the Actual Inflation minus the Inflation Factor, and each
resulting percentage point shall be a “Gap Point”. For example, if, for a
Contract Year, Actual Inflation is *** % and the Inflation Factor is *** %, the
Annual Inflation Gap would be 2%, or 2 Gap Points.

(d)
“Cumulative Inflation Gap” means, with respect to an applicable Contract Year,
the cumulative, aggregate number of Gap Points from each Annual Inflation Gap
calculated from each of the Contract Years prior to the applicable Contract
Year.

(e)
“*** Inflation Gap ***” means *** and *** Gap Points.

(f)
“Applicable Index” means *** published by the ***. As of the Supplement
Effective Date, this Applicable Index is published at ***. If the *** stops
publishing the Applicable Index or substantially changes its content, format or
calculation methodology, the Parties shall substitute another comparable index
published at least annually by a mutually agreeable source.



13.3    Application of Inflation Factor. The FTE Rates and *** Resource Units
Rates that are created by the Parties in accordance with Section 7 *** shall not
be subject to any ECA Adjustment (as defined below) during the ***. At the
beginning of each Contract Year thereafter during the Term (including any
extension periods designated by CoreLogic pursuant to Section 22 of Supplement
A), the FTE Rates and the Resource Units Rates shall be adjusted by the
Inflation Factor for such Contract Year, provided that if there is no Actual
Inflation for such Contract Year, and instead there is Actual Deflation, the FTE
Rates and Resource Unit Rates shall be reduced by the percentage of Actual
Deflation. Any such rate adjustment (each, an “ECA Adjustment”) shall be
effective as of the first day of such Contract Year and shall remain unchanged
until the next ECA Adjustment, if any, becomes effective.


13.4    Example. The following is an example of the ECA Adjustment model
described in this Section 13, showing hypothetical Actual Inflation and Actual
Deflation values over Contract Years during the Initial Term, and the
consequences resulting therefrom:
(a)
For Contract Year 1, there would be no ECA Adjustment.

(b)
If, for Contract Year 2, Actual Inflation is 3%, each of the FTE Rates and
Resource Unit Rates would be *** by *** % as of the first day of Contract Year
2, and the Annual Inflation Gap would be zero (i.e., there would be no Gap
Points).

(c)
If, for Contract Year 3, there is no Actual Inflation, and Actual Deflation is
2%, each of the FTE Rates and Resource Unit Rates would be *** by *** % as of
the first day of Contract Year 3, and there would be no *** or *** for such
Contract Year.

(d)
If, for Contract Year 4, Actual Inflation is *** %, each of the FTE Rates and
Resource Unit Rates would be *** by *** % (rather than *** %, due to *** of the
definition of Inflation Factor) as of the first day of Contract Year 4, and the
*** would be *** % (i.e., there would be ***).

(e)
If, for Contract Year 5, Actual Inflation is *** %, each of the FTE Rates and
Resource Unit Rates shall be *** by *** % (rather than *** %, due to *** of the
definition of Inflation Factor) as of the first day of Contract Year 6, the ***
would be *** % (i.e., there would be *** Gap Points), and the *** would be *** %
(thus *** the *** Inflation Gap *** for purposes of determining the Inflation
Factor for the *** Contract Years).

(f)
If, for Contract Year 6, Actual Inflation is ***%, each of the FTE Rates and
Resource Unit Rates shall be ***





--------------------------------------------------------------------------------




by ***% (since the *** Inflation Gap *** was *** in Contract Year 5, resulting
in *** of the definition of Inflation Factor (i.e., *** of *** from *** % to ***
%) being applicable) as of the first day of Contract Year 6, there would be ***
Annual Inflation Gap, and the *** would *** at ***%.
(g)
If, for Contract Year 7, Actual Inflation is ***%, each of the FTE Rates and
Resource Unit Rates shall be *** by *** % (since the *** Inflation Gap *** was
*** in Contract Year 5, resulting in *** of the definition of Inflation Factor
(i.e., *** of *** from *** % to *** %) being applicable) as of the first day of
Contract Year 7, the Annual Inflation Gap would be *** % (i.e., there would be
*** Gap Points), and the *** would be ***% (however, the *** Inflation Gap ***
would have *** been ***, so there would be *** effect associated with such
Cumulative Inflation Gap ***).



14.
OTHER ADJUSTMENTS.

The pricing in this Schedule A-4 may be subject to additional adjustments
pursuant to Section 11.4 (Extraordinary Events) and Section 11.6 (CoreLogic
Benchmarking Reviews) of the MPSA.
15.
Termination Charges.

The Termination Charges associated with this Supplement A are set forth in (a)
Schedule 11 (Minimum Revenue Commitment and Termination Charges) of the MPSA and
(b) Section 10.5 above with respect to the payment of amounts identified in
clauses (i) through (iv) therein in connection of a termination of a Work Order
for Project Services, and the Parties agree that there are no additional
Termination Charges that are applicable to this Supplement A. Notwithstanding
the foregoing, pursuant to Section *** of *** (*** to ***), if *** elects to
exercise its rights to *** in connection with a termination of Supplement ***
for ***, *** shall be responsible for *** of the applicable *** for *** set
forth therein.
16.
Invoicing.

All invoices shall be in accordance with Section 12.1 of the MPSA and in the
applicable format set forth in Schedule A-4.6.
17.
CURRENCY.



17.1
Overview. All Charges and rates under Supplement A shall be in U.S. Dollars. The
Charges and rates under Supplement A shall *** be adjusted based on exchange
rates *** set forth in Section 21 of Supplement A (i.e., through the *** of
Contract Year ***). If CoreLogic elects to *** the *** for *** or *** (each such
***, “***”) pursuant to Section 21 of Supplement A, the FTE Rates and Resource
Unit Rates shall be *** at the beginning of *** such *** in accordance with this
Section 17 (each ***, a “***”).



17.2
Definitions.

(a)
“Exchange Rate” means the number of Indian Rupees that are equal to one (1) U.S.
Dollar at a point in time, as published by Reuters after the then most recent
end-of-day close of the U.S. financial markets.

(b)
“Applied Exchange Rate” means *** and ***, as such number may be updated in
accordance with Section 17.3.

(c)
“Then-Current Exchange Rate” means, at the time of the applicable Currency-Based
Charges Adjustment, .the *** of the *** published by Reuters over the ***.

17.3
*** Year Rate Adjustments. At the beginning of each *** the Parties shall adjust
the FTE Rates and Resource Unit Rates as follows:

(a)
The Parties will compare the current Applied Exchange Rate and the Then-Current
Exchange Rate and arrive at a numeric value that is *** such Exchange Rates.
Such numeric value shall represent the *** for such ***. The ratio of the prior
Applied Exchange Rate divided by the current Applied Exchange Rate shall be the
“Rate Adjustment Factor”.

(b)
For example:

(i)
If the Applied Exchange Rate is *** and the Then-Current Exchange Rate is ***,
the Applied Exchange Rate shall be updated to be equal to *** for ***. The Rate
Adjustment Factor would be *** / *** = ***.





--------------------------------------------------------------------------------




(ii)
If the Applied Exchange Rate is *** and the Then-Current Exchange Rate is ***,
the Applied Exchange Rate shall be updated to be equal to *** for ***. The Rate
Adjustment Factor would be *** / *** = ***.

(c)
The Parties will then *** each FTE Rate and Resource Unit Rate by the Rate
Adjustment Factor, resulting in updated FTE Rates and Resource Unit Rates that
shall be applicable from the beginning of the applicable *** until the next
Currency-Based Rate Adjustment ***.



18.
SUPPLIER OVERHEAD FUNCTIONS.

Supplier shall perform Supplier Overhead Functions as part of the Services. In
addition, Supplier Overhead Functions shall not constitute ***. Unless otherwise
agreed by the Parties in an applicable Work Order, “Supplier Overhead Functions”
mean functions performed by Supplier to support its business or delivery of
Services, including the following:
(a)
Management other than by project managers, project staff, team
leaders/supervisors and their immediate managers;

(b)
Performing any back office functions;

(c)
Performing monitoring, measurement and reporting activities to measure
Supplier's performance and resource usage, including Service Level
administration, monitoring, and metrics/measurement tools implementation;

(d)
Performing any resource management activities, such as resource management or
administration, staffing and human resources-related functions;

(e)
Performing any account management functions, such as performing as a member of
Supplier's pricing, financial or accounting teams;

(f)
Performing any administrative functions, such as billing functions,
administrative and secretarial assistance, promotion, publicity and internal
management;

(g)
Performing *** activities to *** Supplier's performance, except to the extent
such activities are expressly described as Services that are chargeable in a
Work Order for a Project;

(h)
Providing management reporting (both internal and to CoreLogic) as required
under the MPSA;

(i)
All planning-related activities (technology, business, financial/budget, data
center capacity support, etc.);

(j)
Performing all activities required to train Supplier Personnel, including skills
training, orientation on all applicable CoreLogic safety, security and
environmental rules, policies and procedures, and orientation to the CoreLogic
environment, but not including training required by CoreLogic that is specific
to CoreLogic's business and not general to the Services provided by Supplier;

(k)
Performing project management activities to *** Supplier's performance, such as
the implementation, application, or execution of project management
methodologies, the development, implementation and execution of *** for Supplier
Personnel and the *** of standard project management processes and
methodologies;

(l)
Implementing activities and tools to promote efficient use of service delivery
resources;

(m)
Performing work to develop *** as a result of any Service Level Default and work
associated with *** that is due to the fault of Supplier or for which Supplier
is otherwise responsible for the cost of performing under the MPSA;

(n)
Preparing all cost estimates and proposals for New Services (including New
Services performed as Projects); and

(o)
Performing all activities associated with *** Supplier Personnel to the ***,
including with respect to new or replacement personnel, and *** as necessary or
appropriate for the provision of the Services.





--------------------------------------------------------------------------------












CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-4.1
FTE Baseline Charges










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-4.3


FTE Rates and Hourly Rates


1.    INTRODUCTION


1.1    Agreement. This Schedule A-4.3 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.


1.2    References. All references in this Schedule to articles, sections and
exhibits shall be to this Schedule, unless another reference is provided.


1.3    Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.


1.4    Purpose. This Schedule sets forth the FTE Baseline Charges under
Supplement A.






--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






All Blended Rates in USD




 
Monthly FTE Baseline Charges
 
 
 
 
 
 
Activity Category
Year 1
Year 2
Year 3
Year 4
Year 5
Year 6
Year 7
BPO
 $********
 $********
 $********
 $********
 $********
 $********
 $********
Software & Development
 $********
 $********
 $********
 $********
 $********
 $********
 $********
BPO
 $********
 $********
 $********
 $********
 $********
 $********
 $********
BPO
 $********
 $********
 $********
 $********
 $********
 $********
 $********
Software & Development
 $********
 $********
 $********
 $********
 $********
 $********
 $********
BPO
 $********
 $********
 $********
 $********
 $********
 $********
 $********
BPO
 $********
 $********
 $********
 $********
 $********
 $********
 $********
Software & Development
 $********
 $********
 $********
 $********
 $********
 $********
 $********
Software & Development
 $********
 $********
 $********
 $********
 $********
 $********
 $********
Software & Development
 $********
 $********
 $********
 $********
 $********
 $********
 $********
BPO
 $********
 $********
 $********
 $********
 $********
 $********
 $********
Software & Development
 $********
 $********
 $********
 $********
 $********
 $********
 $********
BPO
 $********
 $********
 $********
 $********
 $********
 $********
 $********







--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-4.2
Base Workforce










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-4.2


Base Workforce


1.    INTRODUCTION


1.1    Agreement. This Schedule A-4.2 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.


1.2    References. All references in this Schedule to articles, sections and
exhibits shall be to this Schedule, unless another reference is provided.


1.3    Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.


1.4    Purpose. This Schedule sets forth the Base Workforces under Supplement A.




--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Base Workforces


 
Schedule
Service Area
Activity Category
Volume of Chargeable FTEs By Contract Year
 
 
 
 
Year 1
Year 2
Year 3
Year 4
Year 5
Year 6
Year 7
 
A-2.1.1
Escrow Flood and Spatial (BPO) Services
BPO
 ***
 ***
 ***
 ***
 ***
 ***
 ***
 
A-2.1.2
Escrow Flood and Spatial (ITO) Services
Software & Development
 ***
 ***
 ***
 ***
 ***
 ***
 ***
 
A-2.2.1
EST Tax Servicing (BPO) Services
BPO
 ***
 ***
 ***
 ***
 ***
 ***
 ***
 
A-2.2.2
EST Outsourcing (BPO) Services
BPO
 ***
 ***
 ***
 ***
 ***
 ***
 ***
 
A-2.3
BIS Technology Tax (ITO) Services
Software & Development
 ***
 ***
 ***
 ***
 ***
 ***
 ***
 
A-2.4
OTS (BPO) Services
BPO
 ***
 ***
 ***
 ***
 ***
 ***
 ***
 
A-2.5
Valuation (BPO) Services
BPO
 ***
 ***
 ***
 ***
 ***
 ***
 ***
 
A-2.6.1
BIS Technology OTS Valuation (ITO) Services
Software & Development
 ***
 ***
 ***
 ***
 ***
 ***
 ***
 
A-2.6.2
BIS Technology OTS (ITO) Services
Software & Development
 ***
 ***
 ***
 ***
 ***
 ***
 ***
 
A-2.7
Corporate Software (ITO) Services
Software & Development
 ***
 ***
 ***
 ***
 ***
 ***
 ***
 
A-2.8
Corporate Production (BPO) Services
BPO
 ***
 ***
 ***
 ***
 ***
 ***
 ***
 
A-2.9
Data and Analytics Software Support (ITO) Services
Software & Development
 ***
 ***
 ***
 ***
 ***
 ***
 ***
 
A-2.10
Data and Analytics Production Support (BPO) Services
BPO
 ***
 ***
 ***
 ***
 ***
 ***
 ***





Note: Within 180 days after the Supplement Effective Date, Supplier may elect to
hire up to *** Supplier Personnel for the positions set forth in the "Open
Requisitions" tab of this Schedule A-4.2 and add such Supplier Personnel as
additional Chargeable FTEs above the Base Workforces without obtaining
CoreLogic's prior approval (as otherwise would be required pursuant to Section
5.3 of Schedule A-4).  Any such Chargeable FTE additions shall be charged as
Incremental FTE Charges pursuant to Section 5.3(d)(i) of Schedule A-4 and shall
not result in a restatement of the Base Workforces. Furthermore, notwithstanding
anything to the contrary in Supplement A, such Chargeable FTE additions
described above shall thereafter be deemed Chargeable FTEs under Section
5.3(d)(i) as though they had been mutually agreed to be added by the Parties
pursuant to that Section.




--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Open Requisitions


 
Designation
Grade Level
Cost Center Name
Number Request
BPO
Analyst
l1
CLGX-FA- Quality Assurance (DAS) BLR
***
 
Analyst - Finance
l1
CLGX-FA-RES Finance (DAS)BLR
***
 
Assistant Manager
l5
CLGX-FA--General Accounting(DAS) BLR
***
 
Assistant Manager
l5
CLGX-FA-Internal Audit (DAS)BLR
***
 
Assistant Manager Opeartions
l5
BIS-TAX-OperationsMLR
***
 
Associate Counsel
l3
CLGX-LC-Legal ReviewBLR
***
 
Executive - Accounts
l1
CLGX-FA-Accounts Receivable (DAS)BLR
***
 
Executive - Accounts
l1
CLGX-FA- Accounts Payable (DAS) BLR
***
 
Executive - Accounts
l1
CLGX-FA-Accounts Payable ServicesHYD
***
 
Executive - Accounts
l1
CLGX-FA-Accounts Payable (DAS)BLR
***
 
Executive - Accounts
l1
BIS-REO- Accounts and Financel-HYD
***
 
Executive - Accounts
l1
BIS-REO-Finance And AccountingBLR
***
 
Executive Accounts
l1
CLGX-FA-Accounts-Purchase(DAS)BLR
***
 
Executive -Accounts
l1
CLGX-FA--Accounts Recievable(DAS) BLR
***
 
Financial Analyst
l1
CLGX-FA-RES Finance (DAS)BLR
***
 
Lead-Work Force Management
l4
BIS-ES-TAX-MLR-LAS Support
***
 
Senior Analyst-MIS Reporting
l2
BIS-OTS-GOS-BLR-Shared Services
***
 
Sr. Analyst - MIS
l2
BIS-OTS-GOS HYD-Shared Services
***
 
Sr. Executive
l2
Accounts Receivable (D&Amp;A)
***
 
Sr. Process Associate
l2
BIS-CMS-OperationsHYD
***
 
Tax Analyst
l1
CLGX-FA-Accounts Tax (DAS)HYD
***
 
Team Coordinator
l3
BIS-GOS-Mortgage BPOHYD
***
 
Reporting Analyst
l3
IOS-OTS-HydFAFLOBPO
***
 
Team Coordinator
l3
BIS-ES-TAX-MLR-LAS NOC Non Voice
***
 
Team Lead
l4
BIS-OTS-FS-MLR-Operations
***
 
Team Lead
l4
CLGX-FA-Treasury (BIS)HYD-GL
***
 
Team Lead
l4
BIS-ES-TAX-MLR-LAS NOC Non Voice
***
 
Trainee
l0
BIS-OTS-REO-MLROperations
***
 
Executive
l0
BIS-GOS-Shared ServicesBLR
***
 
Assistant Manager Quality
l5
BIS-TAX-OperationsMLR
***
 
Quality Coach
l3
BIS-TAX-OperationsBLR
***
 
AGM
l9
BIS-TAX-OperationsBLR
***
 
Voice Coach
l3
Process & Performance Management team
***
 
TL
L4
BIS-GOS-Shared ServicesBLR
***
 
Senior Manager
L8
BIS-TAX-OperationsHYD
***
 
Assistant Manager
l5
BIS-TAX-OperationsHYD
***
 
Trainee
l0
BPO
***
 
Trainee
l0
BIS-TAX-OperationsMLR
***
 
Executive - Accounts
l1
Revenue Billing (BIS)
***
 
Trainee
l0
Flood Operations
***
 
Executives
l1
Flood Operations
***
 
Executives
l1
BIS-TAX-OperationsMLR
***
 
Team Coordinator
l3
Shared Services
***
 
TL
l4
Operations
***
 
TL
l4
BIS-TAX-OperationsMLR
***





--------------------------------------------------------------------------------




 
AM Legal
l5
Legal Review
***
 
Sr Executive Legal
l2
Legal Review
***
 
Legal analyst
l3
Legal Review
***
 
 
 
 
 
 
 
 
 
 
 
BPO Total
 
 
***
 
Designation
Grade Level
Cost Center Name
Number Request
Software
Associate System Analyst
3
BIS-CBPOS-Software DevelopmentBLR
***
 
Software Engineer-QA
1
BIS-IT - BIS-Shared Services -Quality AssuranceBLR
***
 
Senior Software Engineer-QA
2
BIS-IT - BIS-Shared Services -Quality AssuranceBLR
***
 
Senior Software Engineer-QA
2
BIS-IT - BIS-Shared Services -Quality AssuranceBLR
***
 
Senior Software Engineer-QA
2
BIS-IT - BIS-Shared Services -Quality AssuranceBLR
***
 
Senior Software Engineer
2
DAS-RES-ETL DBAHYD
***
 
Software Engineer
1
RES-ETL DBABLR
***
 
Modeler
1
LP - BlrAnalytics
***
 
Software Engineer
1
BIS-RETS-Data Solutions Group - Software DevelopmentBLR
***
 
Software Engineer
1
BIS-RETS-Data Solutions Group - Software DevelopmentBLR
***
 
Sr.Modeler
2
Economics - BlrAnalytics
***
 
Software Engineer
1
BIS-RETS-Data Solutions Group - Software DevelopmentBLR
***
 
Sr.Software Engineer
2
BIS-RETS-Data Solutions Group - Software DevelopmentBLR
***
 
Sr.Software Engineer
2
BIS-RETS-Data Solutions Group - Software DevelopmentBLR
***
 
Architect
6
DAS-Software DevelopmentHYD
***
 
Sr.Software Engineer
2
DAS-Software DevelopmentHYD
***
 
Sr.Software Engineer
2
DAS-Software DevelopmentHYD
***
 
GIS Engineer
1
BIS-ES-FDS-HYD-Spatial Solutions
***
 
Tech Lead
4
CLGX-FA-Oracle FinancialsBLR
***
 
Module Lead
3
BIS-DT-Software DevelopmentBLR
***
 
Tech Lead
4
DARES-LP-TS
***
 
Sr.Software Engineer
2
DAS-SNA-BlrSoftwareDev
***
 
Software Engineer
1
DAS-LP-BlrSoftwareDev
***
 
Trainee
—
IOS-OTSGOS-BlrSoftwareDev
***
 
Module Lead
3
DAS-CRD-IT OperationsITPL
***
 
Senior Software Engineer
1
DAS-RES-Software Development-SNABLR
***
 
Module Lead
3
RES-ETL DBABLR
***
 
Module Lead
3
DAS-RES-ETL DBAHYD
***
 
Module Lead
3
BLR-DARES-LP-TS
***
 
Software Engineer
1
BIS-RETS-Data QualityBLR
***
 
Senior Software Engineer
2
IOS-LendingProducts-BlrFloodSoftwareDev
***
 
Senior Analyst-IT Services
2
DAS-CITG-BlrOperations
***
 
Senior Software Engineer
2
BIS-CBPOS-Software DevelopmentBLR
***
 
 GIS Engineer
1
IOS-LendingProducts-BlrFloodSoftwareDev
***
 
Consultant
2
BIS-IT - BIS-Shared Services -Quality AssuranceBLR
***
 
Senior Software Engineer-QA
2
BIS-IT - BIS-Shared Services -Quality AssuranceBLR
***
 
Software Engineer
1
BIS-RETS-Data QualityBLR
***
 
Sr.Modeler
3
LP - BlrAnalytics
***
 
Module Lead
3
BIS-RETS-Data Solutions Group - Software DevelopmentBLR
***
 
Software Engineer
1
BIS-RETS-Data Solutions Group - Software DevelopmentBLR
***
 
Senior Software Engineer
2
CLGX-FA-Oracle FinancialsBLR
***
 
Software Engineer
1
DAS-LP-BlrSoftwareDev
***
 
Software Engineer
1
BIS-RETS-Data QualityMLR
***
 
Associate Project Manager
5
DAS-CRD-Software Development - FAMSITPL
***
 
Senior Software Engineer
2
DAS-CRD-Software Development - FAMSITPL
***
 
Module Lead
3
DAS-CRD-Software Development - FAMSITPL
***





--------------------------------------------------------------------------------




 
Senior Software Engineer
1
DAS-RES-Software Development-SNABLR
***
 
Senior Software Engineer
2
DAS-RES-Software Development-SNABLR
***
 
Software Engineer
1
DAS-RES-Software Development-SNABLR
***
 
Associate Project Manager
5
MktLinx-HYD-PMO
***
 
Associate Project Manager
5
BIS-RETS-Data QualityBLR
***
 
Project Manager
6
DAS-RES-Project Management OfficeMLR
***
 
Modeler
3
BlrAnalytics
***
 
Senior Software Engineer
3
FAFS-BlrSofware Dev
***
 
Functional Specialist - Oracle Apps
2
CLGX-FA-Oracle FinancialsBLR
***
 
Software Engineer
1
RES-ETL DBABLR
***
 
Senior Software Engineer
2
DAS-RES-Software Development-SNABLR
***
 
Sr. Database Administrator
3
DAS-CRD-IT OperationsITPL
***
 
Senior Software Engineer-QA
2
BIS-IT - BIS-Shared Services -Quality AssuranceBLR
***
 
Software Engineer
1
DAS-RES-ETL DBAHYD
***
 
Software Engineer
1
DAS-RES-ETL DBAHYD
***
 
Lead
4
DAS-CRD-Software Development - FAMSITPL
***
 
Senior Software Engineer
2
DAS-CRD-Software Development - FAMSITPL
***
 
Project Manager
6
DAS-SNA-BlrSoftwareDev
***
 
Senior Software Engineer
2
Software Development
***
 
Senior Software Engineer
2
Quality Assurance
***
 
Lead
3
DAS-Software DevelopmentHYD
***
 
 
 
 
 
 
 
 
 
 
 
Software Total
 
 
***
 
 
 
 
 
 
Total
 
 
***











--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-4.3
FTE Rate and Hourly Rates










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule 4.3


FTE Rates and Hourly Rates




1.                  INTRODUCTION


1.1              Agreement. This Schedule A-4.3 (this “Schedule”) is attached to
and incorporated by reference in Supplement A to that certain Master
Professional Services Agreement by and between CoreLogic and Supplier dated
August 17, 2011.


1.2              References. All references in this Schedule to articles,
sections and exhibits shall be to this Schedule, unless another reference is
provided.


1.3              Definitions. Terms used in this Schedule with initial
capitalized letters but not defined in this Schedule shall have the respective
meanings set forth in Schedule A-1 to Supplement A, Schedule 1 to the MPSA or
the other Schedules to the MPSA or Supplement A.


1.4              Purpose. This Schedule sets forth the FTE Rates and Hourly
Rates under Supplement A.








--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-4.3 - FTE Role Definition


Schedule
Service Area
Activity Category
Role Description
A-2.1.1
Escrow Flood and Spatial (BPO) Services
BPO
Resources in this Service Area work on processes such as  in Property Research,
Flood Zone Determination, Flood and Parcel Map Digitization. Resources work on
CoreLogic internal software, geospatial technology and are proficient with
analysis of maps and other spatial resources to evaluate property risks. (non
complex).
A-2.1.2
Escrow Flood and Spatial (ITO) Services
Software & Development
Resources in this Service Area work on various software platforms customized for
clients. Special project requests  involve development of spatial or hazard
models and map digitization projects to support Spatial products.  GIS resources
are proficient with digitization software.
A-2.2.1
EST Tax Servicing (BPO) Services
BPO
Resources in this Service Area perform services on processes such as Loan
Boarding and Searches, Data Integrity and Maintenance, Tax Amount Reporting, Tax
Payments and Disbursements, and Claims and Recoveries. Resources frequently
interact with thousands of taxing agencies and interpret rules and requirements
as well as comply with numerous operating procedures.
A-2.2.2
EST Outsourcing (BPO) Services
BPO
Resources in this Service Area perform services including Loan Boarding and
Searches, Data Integrity and File Maintenance, Tax Amount Reporting, Tax
Payments and Disbursement, Returns and Refunds and Research. Resources
frequently interact with thousands of taxing agencies and interpret rules and
requirements as well as comply with numerous operating procedures.
A-2.3
Business Information Solutions (BIS) Technology Tax (ITO) Services
Software & Development
Resources in this Service Area support the tax technology platforms. This
includes the full range of software development, enhancements, maintenance,
lights-on support, quality assurance and data integration support, along with
the research, tax analytics and ad-hoc analysis. Resources are skilled on
multiple technologies and databases required to support these platforms.
A-2.4
Outsourcing Technology Solutions (OTS) (BPO) Services
BPO
Resources in this Service Area work on processes including Legal BPO Processing,
Mortgage BPO processing, GOS Data(SOLEX), Foreclosure processing, Bank and other
claims Process, REO operations, Default Support processes have extensive
experience with loan servicing and, in particular, with the activities
associated with loans in default and real estate owned (“REO”) status.
A-2.5
Valuation (BPO) Services
BPO
Resources in this Service Area work on processes including Appraisal Management
& Research Services and Broker Price Opinion & Research Services and are skilled
in monitoring function for Appraisal and Broker Price Opinion vendors; it
includes email and phone interactions to facilitate and track progress.
A-2.6.1
BIS Technology OTS Valuation (ITO) Services
Software & Development
Resources in this Service Area provide a full range of software development,
enhancement, maintenance and lights-on support for the Broker Price Opinion and
Appraisal Technology platforms. Resources are skilled on multiple technologies
and databases required to support these platforms.





--------------------------------------------------------------------------------




A-2.6.2
BIS Technology OTS (ITO) Services
Software & Development
Resources in this Service Area provide a full range of software development,
enhancement, maintenance and lights-on support for multiple platforms including
GOS technology, Default technology, Reo & Bank/Nextgen technology, Field
Services technology and Loan Production Services etc. Resources are skilled on
multiple technologies and databases required to support these platforms.
A-2.7
Corporate Software (ITO) Services
Software & Development
Resources in this Service Area provide software development, enhancement,
maintenance, lights-on support, database support and project management for
Global Services Software, Oracle CRM, Oracle Finance and Accounting software and
DORADO. In addition to this, resources also provide CITG infrastructure support
for LAN management, IT Security management, change/release management, IT
service center, IT service desk and server administration. Resources are skilled
on multiple technologies and databases required to support these platforms.
A-2.8
Corporate Production (BPO) Services
BPO
Resources in this Service Area support various processes including Support
Information Security, Finance and Accounting Processing, Legal Processing, REO
accounting. Resources are skilled across various technology platforms, tools and
databases.
A-2.9
Data and Analytics Software Support (ITO) Services
Software & Development
Resources in this Service Area are proficient in various skills including
Project Management, Feasibility Studies, Sprint Management, Requirements
Management, Estimation, Architecture and Design, Coding, Testing, Deployment,
Release Management, Change Management, Operational Support and Maintenance, Data
Management, Database Development and Administration, System Administration, User
Manual Documentation, and Ad-hoc Research and Analysis.
A-2.10
Data and Analytics Production Support (BPO) Services
BPO
Resources in this Service Area provide voice support for outbound calling
processes to bank or lending organizations as well as the borrowers to gather
missing data required for producing comprehensive credit reports.









--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Monthly Rates                                    All Blended Rates in USD
Schedule
Service Area
Activity Category
Monthly FTE Rates
A-2.1.1
Escrow Flood and Spatial (BPO) Services
BPO
 ********
A-2.1.2
Escrow Flood and Spatial (ITO) Services
Software & Development
 ********
A-2.2.1
EST Tax Servicing (BPO) Services
BPO
 ********
A-2.2.2
EST Outsourcing (BPO) Services
BPO
 ********
A-2.3
Business Information Solutions (BIS) Technology Tax (ITO) Services
Software & Development
 ********
A-2.4
Outsourcing Technology Solutions (OTS) (BPO) Services
BPO
 ********
A-2.5
Valuation (BPO) Services
BPO
 ********
A-2.6.1
BIS Technology OTS Valuation (ITO) Services
Software & Development
 ********
A-2.6.2
BIS Technology OTS (ITO) Services
Software & Development
 ********
A-2.7
Corporate Software (ITO) Services
Software & Development
 ********
A-2.8
Corporate Production (BPO) Services
BPO
 ********
A-2.9
Data and Analytics Software Support (ITO) Services
Software & Development
 ********
A-2.10
Data and Analytics Production Support (BPO) Services
BPO
 ********





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Hourly Rates                                    All Blended Rates in USD


Schedule
Service Area
Activity Category
Hourly FTE Rates
A-2.1.1
Escrow Flood and Spatial (BPO) Services
BPO
 ********
A-2.1.2
Escrow Flood and Spatial (ITO) Services
Software & Development
 ********
A-2.2.1
EST Tax Servicing (BPO) Services
BPO
 ********
A-2.2.2
EST Outsourcing (BPO) Services
BPO
 ********
A-2.3
Business Information Solutions (BIS) Technology Tax (ITO) Services
Software & Development
 ********
A-2.4
Outsourcing Technology Solutions (OTS) (BPO) Services
BPO
 ********
A-2.5
Valuation (BPO) Services
BPO
 ********
A-2.6.1
BIS Technology OTS Valuation (ITO) Services
Software & Development
 ********
A-2.6.2
BIS Technology OTS (ITO) Services
Software & Development
 ********
A-2.7
Corporate Software (ITO) Services
Software & Development
 ********
A-2.8
Corporate Production (BPO) Services
BPO
 ********
A-2.9
Data and Analytics Software Support (ITO) Services
Software & Development
 ********
A-2.10
Data and Analytics Production Support (BPO) Services
BPO
 ********











--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-4.4
Transaction Units










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule 4.4


Transaction Units


1.                  INTRODUCTION


1.1              Agreement. This Schedule A-4.4 (this “Schedule”) is attached to
and incorporated by reference in Supplement A to that certain Master
Professional Services Agreement by and between CoreLogic and Supplier dated
August 17, 2011.


1.2              References. All references in this Schedule to articles,
sections and exhibits shall be to this Schedule, unless another reference is
provided.


1.3              Purpose. This Schedule sets forth the Base Workforces under
Supplement A.


1.4              Definitions. Terms used in this Schedule with initial
capitalized letters but not defined in this Schedule shall have the respective
meanings set forth in Schedule A-1 to Supplement A, Schedule 1 to the MPSA or
the other Schedules to the MPSA or Supplement A. The following capitalized terms
shall have the meaning given below:


In accordance with Schedule A-4, the Transaction Unit Baseline Categories are as
follows:


(a) “TUB Ready Day 1” shall mean the applicable Transaction Unit Baseline is
effective as of the Supplement Effective Date.


(b) “TUB To Be Validated” shall mean the applicable Transaction Unit Baseline is
presumed to be correct but will be validated by Supplier and approved by
CoreLogic within sixty (60) days after the Supplement Effective Date.


(c) “TUB To Be Baselined” shall mean the applicable Transaction Unit Baseline
will be baselined by Supplier and approved by CoreLogic within 180 days after
the Supplement Effective Date.


(d) “TUB To Be Defined” shall mean the applicable Transaction Unit Baseline will
be defined, measured and baselined by Supplier and approved by CoreLogic within
270 days after the Supplement Effective Date.


In accordance with Schedule A-4, "RPH" means, with respect to Services performed
for a Service Area where RPH data is available and/or where the Parties have
designated an applicable RPH, the number of applicable Service outputs that have
been historically completed by an FTE (or an FTE-equivalent) during a single
hour spent providing such Services for periods prior to the Supplement Effective
Date, as set forth in Schedule A-4.4 or as mutually agreed by the Parties.






--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Transaction Unit
Transaction Unit Definition
Transaction Unit Baseline Category
Transaction Unit Baseline
Percentage Change in Transaction Unit Required for Discussion Triggering Event
Baseline RPH
Loan determinations achieved
Volume of loan determinations completed monthly
TUB To Be Validated
 ******
TBD
TBD
LOLA transactions
Volume of LOLA determinations completed monthly
TUB To Be Validated
 ******
TBD
TBD
Flood Mapping and Footprint Extraction
Flood mapping includes (data download, map reading, georeferencing, production,
QC & upload) for city and costal areas with high dense flood zones.
TUB To Be Baselined
 
TBD
TBD
Parcel Mapping and Boundary Layer Alignment
Parcel mapping activities that include preprocessing, production, QC, final
deliverable.
TUB To Be Baselined
 
TBD
TBD
Application Development Successful Releases
 
TUB To Be Defined
 
TBD
TBD
Application Maintenance
 
TUB To Be Defined
 
TBD
TBD
Tax transactions
 
TUB To Be Defined
 
TBD
TBD
 
 
TUB To Be Defined
 
 
 
Property ETL
Number of property work requests that are successfully processed monthly
TUB To Be Baselined
 
TBD
TBD
Tax Payment ETL
Number of tax payment work requests that are successfully processed monthly
TUB To Be Baselined
 
TBD
TBD
Tax Amount ETL
Number of property work requests that are successfully processed monthly
TUB To Be Baselined
 
TBD
TBD
Application Development
 
TUB To Be Defined
 
TBD
TBD
Application Maintenance
 
TUB To Be Defined
 
TBD
TBD
Claims transactions
 
TUB To Be Defined
 
TBD
TBD
Default Support transactions
 
TUB To Be Defined
 
TBD
TBD
Field Services transactions
 
TUB To Be Defined
 
TBD
TBD
Legal BPO transactions
 
TUB To Be Defined
 
TBD
TBD
Mortgage BPO transactions
 
TUB To Be Defined
 
TBD
TBD
REO transactions
 
TUB To Be Defined
 
TBD
TBD





--------------------------------------------------------------------------------




AMC transactions
 
TUB To Be Defined
 
TBD
TBD
BPO transactions
 
TUB To Be Defined
 
TBD
TBD
Application Maintenance
 
TUB To Be Defined
 
TBD
TBD
Application Development
 
TUB To Be Defined
 
TBD
TBD
Application Maintenance
 
TUB To Be Defined
 
TBD
TBD
Application Development
 
TUB To Be Defined
 
TBD
TBD
Application Maintenance
 
TUB To Be Defined
 
TBD
TBD
Application Development
 
TUB To Be Defined
 
TBD
TBD
CITG Processing
Number of work requests completed monthly
TUB To Be Baselined
 
TBD
TBD
AR Cash Posting
Number of items posted monthly
TUB To Be Validated
 ******
TBD
TBD
Expense Report Processing
Number of expense reports processed monthly
TUB To Be Validated
 ******
TBD
TBD
AP Invoices
Number of invoices processed monthly
TUB To Be Validated
 ******
TBD
TBD
Custodial AP Urgent Invoice
Number of invoices processed monthly
TUB To Be Validated
 ******
TBD
TBD
Bank Statement Reconciliation
Number of bank statements reconciled monthly
TUB To Be Validated
 ******
TBD
TBD
Review and Research
Total number of items open for review and research that are closed out within 30
days monthly
TUB To Be Validated
 ******
TBD
TBD
Tax Filing
Number of tax filings completed monthly
TUB To Be Baselined
 
TBD
TBD
Revenue Invoices
Number of revenue invoices generated monthly
TUB To Be Validated
 ******
TBD
TBD
Custodial General Accounting
Number of stale date reconciliations monthly
TUB To Be Validated
 ******
TBD
TBD
Custodial General Accounting - Review & Research
Number of custodial accounting reconciliations monthly
TUB To Be Validated
 ******
TBD
TBD
License Amendment and Agreement Requests
Number of license agreement and amendment requests monthly
TUB To Be Baselined
 
TBD
TBD
Public Records
Number of public records reviewed and processed
TUB To Be Baselined
 
TBD
TBD
Application Maintenance
 
TUB To Be Defined
 
TBD
TBD
Agile Application Development
 
TUB To Be Defined
 
TBD
TBD
Waterfall Application Development
 
TUB To Be Defined
 
TBD
TBD
Other Metrics
 
TUB To Be Defined
 
TBD
TBD
Residential Mortgage Credit Reports(RMCR)
Volume of Residential Mortgage Credit Reports completed monthly
TUB To Be Validated
 ******
TBD
TBD
Merge Plus Reports (MP)
Volume of Merge Plus Reports completed monthly
TUB To Be Validated
 ******
TBD
TBD
Amends Reports
Volume of Amends Reports completed monthly
TUB To Be Validated
 ******
TBD
TBD





--------------------------------------------------------------------------------




Supplemental Reports
Volume of Supplemental Reports completed monthly
TUB To Be Validated
 ******
TBD
TBD
Anthem Reports
Volume of Anthem Reports completed monthly
TUB To Be Validated
 ******
TBD
TBD











--------------------------------------------------------------------------------






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-4.5
Reserved












This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.















--------------------------------------------------------------------------------








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011


Schedule A-4.6


Form of Invoice










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either company without the prior written permission of the other Party.





--------------------------------------------------------------------------------








Schedule A-4.6
Form of Invoice
1.
INTRODUCTION



1.1    Agreement. This Schedule A-4.6 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.


1.2    References. All references in this Schedule to articles, sections and
exhibits shall be to this Schedule, unless another reference is provided.


1.3    Purpose. In accordance with Section 12.1(b) of the MPSA, this Schedule
sets forth the forms of invoice under this Supplement.


1.4    Schedules. The following Schedules are hereby incorporated by reference
into this Schedule:


Schedule A-4.6.1        Form of Individual SOW Invoice
Schedule A-4.6.2        Form of Invoice Summary
Schedule A-4.6.3        Form of Invoice Annexure




--------------------------------------------------------------------------------












CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-4.6.1 - Form of Individual SOW Invoice


MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation


August 17, 2011
Supplement A
Mortgage Support Services


August 17, 2011


Schedule A-4.6.1


Form of Individual SOW Invoice






This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either company without the prior written permission of the other Party.





--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-4.6.1 - Form of Individual SOW Invoice
INVOICE


[Cognizant Logo]
Cognizant
Passion for building stronger businesses
Cognizant Technology Solutions
US Corporation
500, Glenpointe Center West
Teaneck, NJ 07666


Federal Tax ID 13-3924155



 
 
 
Bill to:
Ship to:
Page:
 
 
Invoice:
 
 
Invoice Date:
 
 
Payment Terms:
 
 
Due Date:
 
 
Billing Period:
 
 
 
 
 
 
Customer Contact:
Sold to:
Customer Numb
 
 
Project ID:
 
 
Project Name:
 
 
 
 
 
 
 
 
 
Cognizant Contact:
 
Contract:
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
PO:
 
 
Customer SOW No:
 
 
Customer SOW Date:
 
 
Total Amount Due:
 
 
 
 
 
 
 
 
 
 
 
 
 
Project Description
 
Net Amount
 
 
 
 
 
 
 
Total Amount Due
 
 
 
 
Amount in Words:
 
 
 
 
 
 
 
Remarks:
 
 
 
 
 
PAYABLE
 
 
 
 
By Check Mailing Address
Cognizant Technology
Solutions US Corp
P.O. Box ***
Philadelphia, PA 19182-2347
By Wire Transfer
Bank Name: PNC Bank, N.A. 060
Routing Number: 031207607
Account Name: Cognizant Technology Solutions Corp
Account Number: ***
 
 







--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-4.6.2
Form of Invoice Summary










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-4.6.2


Form of Invoice Summary


1.                  INTRODUCTION


1.1              Agreement. This Schedule A-4.6.2 (this “Schedule”) is attached
to and incorporated by reference in Supplement A to that certain Master
Professional Services Agreement by and between CoreLogic and Supplier dated
August 17, 2011.


1.2              References. All references in this Schedule to articles,
sections and exhibits shall be to this Schedule, unless another reference is
provided.


1.3              Definitions. Terms used in this Schedule with initial
capitalized letters but not defined in this Schedule shall have the respective
meanings set forth in Schedule A-1 to Supplement A, Schedule 1 to the MPSA or
the other Schedules to the MPSA or Supplement A.








--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




 
 
Cognizant Technology Solutions
 
 
 
 
US Corporation
 
 
 
 
500 Frank W. Burr Boulevard,
 
 
 
 
Teaneck, NJ 07666
 
 
 
 
 
 
 
 
 
Federal Tax ID 13-3924155
 
 
 
 
 
 
 
Invoice Summary
 
 
 
 
 
 
 
 
 
Bill To:
Ship to:
Page
 1 of 1
 
 
 
Invoice No
 
 
 
 
Invoice Date
 
 
 
 
Payment Terms
 
 
 
 
Due Date
 
 
 
 
Billing Period
 
 
 
 
 
 
 
 
 
 
 
 
Customer Contact
Sold to:
Customer Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cognizant Contact
 
Contract
 
 
 
 
PO
 
 
 
 
Customer SOW No:
 
 
 
 
Customer SOW Date:
 
 
 
 
Total Amount Due
 
 
 
 
 
 
 
SOW Reference
Invoice Number
****
Net Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
XXX


 





--------------------------------------------------------------------------------




 
 
—
%
—


 
 
 
 
 
 
 
 
 
XXX


USD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Remarks:
 
 
 
 
 
 
 
 
 
PAYABLE
 
 
 
 
 
 
 
 
 
By Check Mailing Address
 
By Wire Transfer
 
 
Cognizant Technology Solutions US Corp
 
Bank Name: JP Morgan Chase
 
 
Lockbox No ******
 
Routing Number: 021000021
 
 
24721 Network Place
 
Account Name: Cognizant Technology Solutions US Corp
 
 
Chicago
 
Account Number: ********
 
 
IL 60673-1247
 
Swift Code: CHASUS33
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-4.6.3
Form of Invoice Annexure






This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-4.6.3


Form of Invoice Annexure


1.                  INTRODUCTION




1.1              Agreement. This Schedule A-4.6.3 (this “Schedule”) is attached
to and incorporated by reference in Supplement A to that certain Master
Professional Services Agreement by and between CoreLogic and Supplier dated
August 17, 2011.


1.2              References. All references in this Schedule to articles,
sections and exhibits shall be to this Schedule, unless another reference is
provided.


1.3              Definitions. Terms used in this Schedule with initial
capitalized letters but not defined in this Schedule shall have the respective
meanings set forth in Schedule A-1 to Supplement A, Schedule 1 to the MPSA or
the other Schedules to the MPSA or Supplement A.








--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS








Remarks:
 
 
 
 
 
 
 
 
 
 
 
PAYABLE
 
 
 
 
 
 
 
 
 
 
 
By Check Mailing Address
 
 
 
By Wire Transfer
 
Cognizant Technology Solutions US Corp
 
 
 
Bank Name: JP Morgan Chase
 
Lockbox No ******
 
 
 
Routing Number: 021000021
 
24721 Network Place
 
 
 
Account Name: Cognizant Technology Solutions US Corp
 
Chicago
 
 
 
Account Number: ********
 
IL 60673-1247
 
 
 
Swift Code: CHASUS33
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS
















MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
[Date]




Schedule A-5


Human Resource Provisions










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------






Schedule A-5
Human Resource Provisions
1.
INTRODUCTION

1.1.
Agreement. This Schedule A-5 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated [________], 2011.

1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3.
Purpose. This Schedule describes the obligations with respect to the employment
and retention of the employees of CoreLogic Global Services Private Limited by
Supplier and the Employing Supplier Affiliate(s).

1.4.
Schedules. The following Schedules are hereby incorporated by reference into
this Schedule:

Schedule A-5.1    Key Supplier Personnel
Schedule A-5.2    Knowledge Transfer Personnel
Schedule A-5.3    Excluded Employees
Schedule A-5.4    Company Benefit Plans
Schedule A-5.5    Other Compensation Plans
Schedule A-5.6    Retention Bonuses    
1.5.
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A. The following capitalized terms shall have the meaning
given below:

“Basic Pay” shall mean the basic salary component of a Continuing Employee's
CTC.
“Benefit Plan” has the meaning given in Section 3.2.
“Company” shall mean CoreLogic Global Services Private Limited.
“Continuing Employee” means an employee of Company immediately prior to the
Effective Date who becomes an employee of an Employing Supplier Affiliate on or
immediately after the Effective Date as a result of the transactions
contemplated by the Stock Purchase Agreement, dated as of [______], by and
between CoreLogic, Data Tree LLC, the Company and Cognizant (Mauritius) Ltd.
and/or any subsequent transfer of the employment of the applicable Continuing
Employee.
“CTC” has the meaning given in Section 3.1.
“Employing Supplier Affiliate” means the Supplier, Supplier Affiliate(s) or
other entities, as applicable, that will employ any of the Continuing Employees
at any given time.
“Excluded Employees” means those personnel set forth on Schedule A-5.3, whose
employment has been, or will be prior to the Effective Date, transferred from
Company to an Affiliate of CoreLogic or to CoreLogic, and who, for the avoidance
of doubt, are not Continuing Employees.
“Initial Service Stabilization Period” means the *** (***) *** immediately
following the Effective Date during which transition and integration efforts
will be completed.
“New Participant” has the meaning given in Section 3.3(a).
“Other Compensation Plans” means all other compensation plans, such as long-term
compensation




--------------------------------------------------------------------------------




plans or deferred compensation plans not included in Continuing Employees' CTC
and as set out in Schedule A-5.5.
“Paid Time Off” or “PTO” means compensation for time for which an employee does
not work (which time may include vacation, sick or personal leave).
“Provident Fund” means a fund constituted by the employer of the Continuing
Employees in compliance with certain specified statutory requirements under
Indian laws.
“Salary Review Cycle” shall mean Supplier's standard annual salary review
process by which Supplier may adjust an employee's salary.
1.6.
Termination. Notwithstanding anything to the contrary in the Agreement, a breach
by Supplier or an Affiliate of Supplier of their obligations set forth in this
Schedule A-5 shall not be grounds for termination of the Agreement (in whole or
in part) or any portion of the Services, including pursuant to Section 20.1(a).
CoreLogic shall not claim or allege under any theory that a breach of this
Schedule A-5, whether cured or uncured, gives rise to a right to terminate the
Agreement (in whole or in part), nor shall such breach be factored into or
considered in connection with any other breaches for purposes of Section
20.1(a)(iv).

2.
OBLIGATIONS WITH RESPECT TO CONTINUING EMPLOYEES

2.1.
General.

(a)
From the Effective Date until (i) the date that is *** (***) months after the
Effective Date with respect to any Continuing Employees who are Key Supplier
Personnel and any Knowledge Transfer Personnel (as defined in Schedule 1 to the
MPSA) and (ii) the end of the Initial Service Stabilization Period with respect
to all other Continuing Employees, Supplier shall, and as applicable, shall
cause each Employing Supplier Affiliate to, employ and retain the Continuing
Employees and to fulfill other requirements as described in this Schedule A-5,
provided that nothing contained herein shall require Supplier or the applicable
Employing Supplier Affiliate to so retain or fulfill such requirements with
respect to a Continuing Employee whose employment is terminated due to voluntary
resignation, involuntary termination for cause, significant family
considerations, illness, disability or death. Supplier may also *** the removal
of any Continuing Employees for failure to perform his/her functions, and
CoreLogic shall not *** of such ***. For the avoidance of doubt, except as
specifically set forth in clause (i) above, nothing in this Schedule shall
require Supplier or the applicable Employing Supplier Affiliate to provide any
level of employment, compensation or benefits to any Continuing Employee after
the date that is *** (***) *** after the Effective Date.

(b)
The Parties expressly agree that nothing in this Schedule shall constitute or be
evidence of joint employment between Supplier and CoreLogic and/or their
respective Affiliates.

2.2.
Non-Solicitation of Excluded Employees. For clarity, (a) Excluded Employees are,
as of the Effective Date, employees of CoreLogic or its Affiliates for which
Supplier's non-solicitation obligations set forth in Section 21.14 of the MPSA
are applicable and (b) Continuing Employees are employees of an Employing
Supplier Affiliate with respect to which CoreLogic's non-solicitation
obligations set forth in Section 21.14 of the MPSA are applicable.

 
3.
TERMS OF EMPLOYMENT FOR CONTINUING EMPLOYEES

3.1.
Compensation ***. During the Initial Service Stabilization Period, Supplier
shall ensure that Supplier or the Employing Supplier Affiliate shall provide
total annual compensation for each Continuing Employee which includes total
annual cash compensation (including basic salary, allowances, and targeted
variable pay (“CTC”)) that is *** the annualized CTC that such Continuing
Employee received from Company immediately prior to the Effective Date.
Thereafter, Supplier shall ensure that each Continuing Employee shall be
eligible for CTC available to *** employees of Supplier and/or its applicable
Employing Supplier





--------------------------------------------------------------------------------




Affiliate(s).
3.2.
Benefits. During the Initial Service Stabilization Period, Supplier shall ensure
that Supplier or the Employing Supplier Affiliate shall provide to each
Continuing Employee benefits that are *** to benefits provided by Supplier or
the applicable Employing Supplier Affiliate to *** employees of Supplier or such
Employing Supplier Affiliate. To the extent necessary to provide a Continuing
Employee with such benefits, with respect to any Benefit Plans of Supplier in
which a Continuing Employee participates after the the Effective Date, Supplier
shall exercise commercially reasonable efforts to cause its insurance providers
to (i) *** as to *** with respect to participation and coverage requirements
applicable to such Continuing Employee under any such plan in which such
Continuing Employee may be eligible to participate after the Effective Date;
provided, however, that *** shall *** to *** or any dependent thereof, who was,
immediately prior to the Effective Date, *** from *** maintained or contributed
to the *** of *** by *** such *** and (ii) recognize *** of the *** the *** for
purposes of eligibility to participate, *** (other than benefit accrual under a
*** and for ***) in any benefit plan, program or arrangement in which such
Continuing Employee may be eligible to participate on or after the Effective
Date, except to the extent such treatment would result in duplicative benefits
or benefits more favorable to the Continuing Employee than those provided to
such *** employees. CoreLogic represents and warrants that Schedule A-5.4 sets
forth a true, complete and correct list of each benefit plan that covers any
Continuing Employee (each, a “Benefit Plan”). A summary description of each such
Benefit Plan has been supplied to the Supplier. In the case of any such Benefit
Plan which is not in written form, CoreLogic represents and warrants that
Supplier has been supplied with an accurate description of such Benefit Plan as
in effect on the Effective Date.

3.3.
Provident Fund.

(a)
Provident Fund Participation as of the Effective Date.

(i)
As of the Effective Date, with respect to any Continuing Employee who is not
currently enrolled in the Provident Fund (each, a “New Participant”), Supplier
shall, and shall cause each applicable Employing Supplier Affiliate to, enroll
each such New Participant into the Provident Fund through automatic salary
deduction into such New Participant's Provident Fund account at a employee
contribution rate of INR 9,360 per annum. Supplier shall, and shall cause each
applicable Employing Supplier Affiliate to contribute an employer contribution
amount to each New Participant's Provident Fund account in an amount equal to
each New Participant's employee contribution rate. Supplier shall, and shall
cause each applicable Employing Supplier Affiliate to, *** each New
Participant's CTC a total of INR 18,720 to *** the New Participants'
participation in the Provident Fund so that such New Participant's *** pay ***
such New Participant's net pay prior to the Effective Date.

(ii)
As of the Effective Date, with respect to any Continuing Employee who is
currently enrolled in the Provident Fund and contributing less than INR 9,360
per annum, Supplier shall, and shall cause each applicable Employing Supplier
Affiliate to, *** such Continuing Employee's contribution through automatic
salary deduction into such Continuing Employee's Provident Fund account, *** INR
9,360. Supplier shall, and shall cause each applicable Employing Supplier
Affiliate to *** the employer's contribution amount to such Continuing
Employee's Provident Fund account *** INR 9,360. Supplier shall, and shall cause
each applicable Employing Supplier Affiliate to, *** such Continuing Employee's
CTC *** a total of INR 18,720 to *** such Continuing Employee's participation in
the Provident Fund so that such Continuing Employee's *** pay *** such
Continuing Employee's *** pay *** the Effective Date.

(iii)
As of the Effective Date, with respect to any Continuing Employee who is
currently enrolled in the Provident Fund at a contribution rate at least INR
9,360 or twelve percent (12%) of such Continuing Employee's Basic Pay (and which
is equal to or greater than INR 9360), Supplier shall, and shall cause each
applicable Employing Supplier Affiliate to, make a one-time *** such Continuing
Employees' CTC in an amount equal to INR 9360.

(b)
Funding of Provident Fund Contributions and Salary Adjustments for Continuing





--------------------------------------------------------------------------------




Employees. Provided that Supplier complies with its obligations with respect to
Continuing Employees' contributions to the Provident Fund and associated ***
adjustments (as set forth in Section 3(a), CoreLogic shall reimburse Supplier up
to a maximum of $*** USD for such contributions and salary adjustments;
provided, that prior to incurring such costs, Supplier provides CoreLogic with
written documentation of individual Continuing Employee CTC adjustments and
related Provident Fund contributions and total costs. For the avoidance of
doubt, Supplier shall be solely responsible for any amount above $*** USD.
3.4.
PTO. PTO balances for Continuing Employees will transfer with the Continuing
Employees upon the Effective Date. Supplier shall, and shall cause each
applicable Employing Supplier Affiliate to, allow each Continuing Employee to
retain and use its accrued PTO balance through the end of the calendar year in
which the Effective Date occurs, and Supplier or the applicable Employing
Supplier Affiliate shall be *** for such Continuing Employee upon termination of
such Continuing Employee's employment, if applicable, during such calendar year
and thereafter. Beginning as of the Effective Date, Continuing Employees will
begin to accrue vacation, sick and personal leave based on the Supplier's or the
applicable Employing Supplier Affiliates leave policy. After the end on the
calendar year in which the Effective Date occurs, Supplier shall, and shall
cause each applicable Employing Supplier Affiliate to, (i) convert each
Continuing Employee's accrued PTO balance to *** and, (ii) to the extent a
Continuing Employee's accrued PTO balance exceeds the maximum allowed *** of
such Continuing Employee's PTO in accordance with such Continuing Employee's
CTC. For the avoidance of doubt, *** payments to Continuing Employees.

3.5.
Service ***. During the entire period of each Continuing Employee's employment
within the organizations of Supplier and/or any Employing Supplier Affiliate,
Supplier shall, or shall cause its applicable Employing Supplier Affiliate(s)
to, *** for purposes of calculating all relevant compensation, severance,
benefits, Paid Time Off, and other service recognition and entitlement programs
offered to similarly situated employees under the plans of Supplier and/or its
applicable Employing Supplier Affiliate(s).

3.6.
Retention Bonuses. From and after the Effective Date, Supplier shall, and shall
cause each applicable Employing Supplier Affiliate to, honor the retention,
loyalty or success payments and similar obligations contained in the agreements
referenced in Schedule A-5.6 with respect to Continuing Employees.  CoreLogic
shall, and shall cause its Affiliates to, reimburse Supplier in an amount equal
to *** percent (***%) of the amount of any such costs, not to exceed USD $***.
CoreLogic shall not be responsible for payment or reimbursement of any retention
arrangements or similar payment obligations to which Supplier or its Affiliates
agree with any Continuing Employees in excess of, or in modification of, the
terms or amounts referenced in Schedule A-5.6 as it existed prior to the
Effective Date.

3.7.
Other Compensation Plans. From and after the Effective Date, Supplier shall, or
shall cause each applicable Employing Supplier Affiliate to, honor compensation
obligations associated with Other Compensation Plans in the manner and within
the timeframe as set forth for each Continuing Employee under the agreements
referenced in Schedule A-5.5.  For the avoidance of doubt, Supplier shall be
solely responsible for any and all compensation payments set out or referenced
in Schedule A-5.5.









--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011






Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-5.1


Key Supplier Personnel






This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Schedule A-5.1
Key Supplier Personnel
1.
INTRODUCTION

1.1.
Agreement. This Schedule A-5.1 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3.
Purpose. This Schedule lists the Key Supplier Personnel under this Supplement.

2.
KEY SUPPLIER PERSONNEL

2.1.1.
In accordance with Section 8.2 of the MPSA, the following positions are Key
Supplier Personnel positions under this Supplement and, to the extent
applicable, an individual listed for a position is approved by CoreLogic to hold
such position as of the Supplement Effective Date:

Emp No
Name
Level
Title
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name
Level
Title
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name
Level
Title
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name
Level
Title
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
 
 
 
 

2.1.2.
In accordance with Section 8.2 of the MPSA, the following roles are Key Supplier
Personnel





--------------------------------------------------------------------------------




positions under this Supplement:
Title
Costcenter Title
Location
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***

















--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011






Supplement A
Mortgage Support Services
August 17, 2011






Schedule A-5.2


Knowledge Transfer Personnel




This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Schedule A-5.2
Knowledge Transfer Personnel
1.
INTRODUCTION

1.1.
Agreement. This Schedule A-5.2 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3.
Purpose. This Schedule lists the Knowledge Transfer Personnel under this
Supplement.

2.
KNOWLEDGE TRANSFER PERSONNEL

In accordance with Section 8.2 of the MPSA, the following positions are
Knowledge Transfer Personnel positions under this Supplement and, to the extent
applicable, an individual listed for a position is approved by CoreLogic to hold
such position as of the Supplement Effective Date:


Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




Emp No
Name of Individual
Level
Position
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
 
 
 
 















--------------------------------------------------------------------------------








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011






Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-5.3
Excluded Employees








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.









--------------------------------------------------------------------------------






Schedule A-5.3
Excluded Employees
1.
INTRODUCTION



1.1    Agreement. This Schedule A-5.3 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.


1.2    References. All references in this Schedule to articles, sections and
exhibits shall be to this Schedule, unless another reference is provided.
1.3    Purpose. This Schedule lists the Excluded Employees under this
Supplement.


2.    EXCLUDED EMPLOYEES


In accordance with Schedule A-5, the following individuals are Excluded
Employees under this Supplement as of the Supplement Effective Date:
EE#
Individual Approved for Position
Excluded Employee Position
14,405
Bhaskar Parashuram
Associate General Manager, Information Security
21,264
Genny George
Deputy Manager, Compliance
17,916
Mohammed Habeebulla
Associate General Manager, Operations
30,594
Sridhar Hosavalike
Program Delivery Manager
53,796
Davendhar Baguri
Sr. Manager, Operations
54,361
Sreekanthan Battu
Technical Consultant QA
53,537
Sreedhar Nagisetty
Senior Software Engineer
15,979
Kiran Pallamreddy
Associate Consultant - BI
19,733
Sanoj A V
Senior Software Engineer
19,284
Naga Venkata Swapna Bondada
Project Leader
20,374
Laxmi Narayan Behera
Technical Lead
17,193
Bhanu Murthy
Associate Technical Consultant
19,122
Kishore Kumar Mareddy
Technical Consultant
20,420
N.M. Reddy Arimanda
Associate Technical Architect
20,422
Eshant Garg
It Operation Engineer
53,545
Eswara Rao Varanasi
Associate Technical Consultant
10,174
Sunil Padmanabhan
Development Manager
20,424
Dinesh Krishnamoorthy
Lead DBA















--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011


Schedule A-5.4


Benefit Plans










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either company without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS
Schedule A-5.4
Benefit Plans
1.
INTRODUCTION

1.1.
Agreement. This Schedule A-5.4 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3.
Purpose. This Schedule sets forth the Benefit Plans under this Supplement.
Schedule A-16 (Transition Plan) describes the manner in which benefits provided
to Continuing Employees under certain Benefit Plans set forth in this Schedule
will *** under Supplier's comparable benefits plans and policies to the extent
such benefit plans and policies are currently provided to ***. Subject to the
foregoing sentence and Section 3.2 of Schedule A-5, the Parties acknowledge and
agree that certain of the Benefit Plans and associated benefits will not be
provided to any Continuing Employees after the Effective Date.

2.
BENEFIT PLANS

In accordance with Section 3.2 of Schedule A-5, this Section 2 sets forth the
Benefit Plans as of the Supplement Effective Date. The details of each Benefit
Plan may be found in the location specified in the applicable table below.
2.1.
External Benefit Plans.

Benefit Plan Name
Carrier
Policy Number
Effective Dates
***
***
***
***
***
***
***
***
***
***
***
***



2.2.
CoreLogic Internal Benefit Plans.



Benefit Plan Name
Benefit Plan Location
*** (***)
*** (***)
*** (***)
*** (***)
*** (***)





--------------------------------------------------------------------------------




***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





--------------------------------------------------------------------------------




***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***















--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-5.5
Other Compensation Plans






This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either company without the prior written permission of the other Party.









--------------------------------------------------------------------------------






Schedule A-5.5
Other Compensation Plans
1.
INTRODUCTION

1.1.
Agreement. This Schedule A-5.5 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3.
Purpose. This Schedule describes the Other Compensation Plans and associated
compensation commitments for Continuing Employees under this Supplement.

2.
OTHER COMPENSATION PLANS FOR CONTINUING EMPLOYEES

2.1.
In accordance with Section 3.7 of Schedule A-5, below is a listing of Other
Compensation Plans, including outstanding deferred compensation plans, long-term
incentives, and other compensation due to applicable Continuing Employees after
the Supplement Effective Date (as further described in each applicable Other
Compensation Plan).

(a)
***

EE#
Name
Title
2010 LTI Actual Award USD
3 Year Vesting 9/20/11, 9/20/12 and 9/20/13 USD
***
***
***
$***
$***
***
***
***
$***
$***
***
***
***
$***
$***
***
***
***
$***
$***
***
***
***
$***
$***
***
***
***
$***
$***
***
***
***
$***
$***
***
***
***
$***
$***
***
***
***
$***
$***
***
***
***
$***
$***
***
***
***
$***
$***
***
***
***
$***
$***
 
 
 
***
 



(b) ***


 
 
 
 
EE#
Employee Name
Series
Date of Award
USD
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 





--------------------------------------------------------------------------------




***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
***
***
***
***
$***
 
 
Total Amount due
$***
 
             (c) ***
 
 
 
EE#
Name
Role
Date of Award
Amount Due USD
Due Date
***
***
***
***
$***
***





--------------------------------------------------------------------------------




***
***
***
***
$***
***











--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS












MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011






Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-5.6
Retention Agreements






This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.









--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






Schedule A-5.6
Retention Agreements
1.
INTRODUCTION

1.1.
Agreement. This Schedule A-5.6 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3.
Purpose. This Schedule describes retention agreement commitments for Continuing
Employees under this Supplement.

2.
RETENTION COMMITMENTS FOR CONTINUING EMPLOYEES AND SUPPLIER PERSONNEL

2.1.
In accordance with Section 3.6 of Schedule A-5, below is a listing of
outstanding retention, loyalty or success obligations due to Continuing
Employees through ***. 

EE#
Name
Role
Total Retention Award Potential (USD)
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***





--------------------------------------------------------------------------------




***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
***
***
***
$***
 
 
 
 
 
Total
 
$***













--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011








Supplement A
Mortgage Support Services
August 17, 2011


Schedule A-6


Governance












This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-6
Governance
1.
INTRODUCTION

1.1.
Agreement. This Schedule A-6 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3.
Purpose. This Schedule sets forth the governance processes and committees by
which the Parties will manage the Parties' relationship under Supplement A.

1.4.
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

1.5.
Schedules. The following schedules are incorporated herein by reference:

Schedule A-6.1 (Change Control Procedures)    
Schedule A-6.2 (Committee Members)
2.
Overview

2.1.
Development and Implementation of the Governance Operating Model. *** shall be
responsible for developing and implementing the governance operating model by:

(a)
using good faith business practices;

(b)
leveraging its expertise, templates, tools and personnel resources; and

(c)
complying with its obligations set forth in the Agreement.

2.2.
CoreLogic Governance Strategy. CoreLogic shall dictate its overall governance
strategy and participate in the development and implementation of the governance
operating model as set forth herein.

3.
Governance Organization and Staffing

3.1.
Communication, Management and Interface Processes. The CoreLogic Relationship
Manager and Supplier Account Executive shall work together to establish
appropriate communication, management and interface processes among the Supplier
Governance Organization, the CoreLogic Governance Organization, CoreLogic
corporation, CoreLogic business units, Supplier and any Third Parties within the
terms of the Agreement.

3.2.
Supplier's Governance Organization. Supplier shall put in place a governance
organization that contains the roles required for the performance of its
obligations under the Agreement and the obligations of any Supplier Affiliates
under the Agreement and/or companion agreement(s) to the Agreement, and to
fulfill the objectives of governance as described herein (the “Supplier
Governance Organization”).

3.3.
CoreLogic's Governance Organization. CoreLogic shall put in place a governance
organization that





--------------------------------------------------------------------------------




contains the roles required for the performance of its obligations under the
Agreement and the obligations of CoreLogic Affiliates under the Agreement and/or
companion agreement(s) to the Agreement, and to fulfill the objectives of
governance as described herein (the “CoreLogic Governance Organization”).
3.4.
Use of Third Parties. *** reserves the right to use selected third parties to
fulfill roles within the ***; provided that such third parties may not include
any *** or its Affiliates set forth in *** without the express written consent
of ***. The roles within the CoreLogic Governance Organization to be performed
by such third parties shall be determined ***.

4.
Key Governance Roles

4.1.
CoreLogic Governance Roles. As of the Effective Date, CoreLogic shall assign
individuals to the following key governance roles (and responsibilities
associated with such roles may be modified ***, from time to time):

(a)
CoreLogic Relationship Manager - who will be responsible for managing the global
relationship with Supplier on a day-to-day basis, as well as managing and
coordinating the performance of the obligations described in this Schedule and
acting as the primary contact between the CoreLogic and Supplier executive
management. Primary responsibilities of the CoreLogic Relationship Manager may
include:

(i)
chairing the Executive Steering Committee;

(ii)
providing leadership and guidance to the CoreLogic Governance Organization.

(iii)
working with Supplier leadership (e.g. Supplier Account Manager), as
appropriate, to progress the goals and objectives of the Agreement;

(iv)
resolving escalated issues in accordance with the governance escalation
procedures set out in Schedule 6; and

(v)
providing liaison activities and guidance with Supplier's corporate executive
leadership in regard to the strategic needs of CoreLogic.

(b)
CoreLogic Contract Manager - who will have primary operational responsibility
for CoreLogic's management of the Agreement and monitoring all Supplier
deliverables and commitments. Primary responsibilities of the CoreLogic Contract
Manager include:

(i)
monitoring Supplier's and CoreLogic's compliance with the obligations of the
Agreement;

(ii)
tracking Supplier's fulfillment of all deliverables;

(iii)
confirming audit ability of Supplier processes;

(iv)
managing any related benchmarking activities;

(v)
staffing and managing the CoreLogic Governance Organization;

(vi)
resolving escalated issues according to the governance escalation procedures set
out in Schedule 6;

(vii)
approving (or declining) all work requests that are in excess of pre-established
expenditure amounts or circumstances;

(viii)
evaluating Service Level Credits and approving any action plans resulting from
Critical Service Level failures; and

(ix)
approving, authorizing and overseeing all Agreement-related policies and
procedures.

(c)
CoreLogic Contract Administrator - who will have primary administrative
responsibility for





--------------------------------------------------------------------------------




CoreLogic's management of the Agreement, including the management of CoreLogic's
receipt and processing of all Supplier reporting, and updates to the Agreement
in accordance with the Change Control Procedures set forth in Section 9.6 of the
MPSA and Schedule A-6.1. Primary responsibilities include:
(i)
ensuring receipt and review of all Supplier reports required under the
Agreement;

(ii)
developing standard reporting and communication procedures between Supplier and
various staff and organizations within CoreLogic;

(iii)
developing and assisting with negotiations related to all addendums and updates
to the Agreement that are required during the Term, in accordance with the
Change Control procedures set forth in Section 9.6 of the MPSA and Schedule
A-6.1; and

(iv)
assisting with interpretation and intent of the Parties in regard to the terms
and conditions of the Agreement.

(d)
CoreLogic Transition Manager(s) - who shall have the overall responsibility for
fulfilling CoreLogic's obligations under the Transition Plan and any
transformations as described in Schedule A-16 (Transition Plan), and who shall
report to the CoreLogic Contract Manager. Primary responsibilities include:

(i)
approving the Transition Plan; and

(ii)
managing CoreLogic's obligations under the Transition Plan.

(e)
CoreLogic's Finance Manager - who shall oversee all of CoreLogic's financial
activities related to the Agreement and the delivery of Services by Supplier.
Primary responsibilities include:

(i)
without limiting Supplier's obligations under Section 11.7 of the MPSA,
establishing (with Supplier's input to the extent requested by CoreLogic) and
managing the overall CoreLogic budget in connection with the Agreement;

(ii)
monitoring savings to ensure that Supplier is meeting CoreLogic's savings
objectives for the Agreement ;

(iii)
reviewing all financial analyses for all Supplier sponsored initiatives to
ensure financial viability;

(iv)
assisting in and supporting, as needed, the review of monthly Charges to assure
the accuracy of the Charges, CoreLogic retained costs and Pass-Through Expenses;

(v)
ensuring that anticipated and agreed-upon Supplier financial responsibilities
are not converted to CoreLogic retained or Pass-Through Expenses;

(vi)
investigating variances in forecasted expenses or usage; and

(vii)
establishing and maintaining the CoreLogic chargeback processes and systems.

(f)
CoreLogic Service Managers - will have the primary responsibility to monitor and
support Supplier's performance of the Services associated with each Functional
Service Area. Primary responsibilities include:

(i)
reviewing all Service Levels and contractual commitments for each Functional
Service Area;

(ii)
assisting, to the extent necessary as determined by CoreLogic, CoreLogic and, to
the extent requested by Supplier and agreed to by CoreLogic, Supplier with
forecasting resource requirements;





--------------------------------------------------------------------------------




(iii)
coordinating the appropriate business process policies and associated IT
standards of CoreLogic, and working with Supplier to develop the annual and long
range plans required under the Agreement, of Schedule A-2 (Statements of Work);
and

(iv)
reviewing and approving specific project plans and Change Control activities for
each Functional Service Area.

4.2.
Supplier Governance Roles. As of the Effective Date, Supplier shall assign
individuals to the following key governance roles:

(a)
Supplier Account Manager - who shall manage the global relationship between
CoreLogic and Supplier and will have complete authority and responsibility to
deliver all Services by Supplier to CoreLogic. Primary responsibilities shall
include:

(i)
managing the overall relationship regarding Supplier and CoreLogic;

(ii)
ensuring the successful completion of any Transition Services;

(iii)
ensuring that Supplier fulfills all of its obligations under the Agreement;

(iv)
working with the CoreLogic governance team described in Section 4.1 above to
establish, manage, and meet commitments, requirements, and expectations of the
Agreement and CoreLogic;

(v)
working with CoreLogic executives and CoreLogic business unit managers to align
the delivery of Services with the strategic needs of CoreLogic, with all such
activities being performed with the approval and in conjunction with the
CoreLogic Contract Manager; and

(vi)
informing CoreLogic about new corporate capabilities and developments within
Supplier's organization, and proposing ideas and solutions that will provide
ongoing benefit to CoreLogic.

(vii)
preparing and presenting high level trend analysis to the CoreLogic
executive(s), including CoreLogic's and Supplier's behavior patterns, process
requests, and synergy opportunities for CoreLogic with other clients of Supplier

(b)
Supplier Account Director - who shall have primary business operating
performance responsibility for the CoreLogic account and who will assure that
all delivery commitments and deliverables required under the Agreement are met.
Primary responsibilities shall include:

(i)
working with the CoreLogic Contract Manager to manage and meet commitments,
requirements and expectations of the Agreement and CoreLogic;

(ii)
ensuring that all Service Levels are met;

(iii)
ensuring that Suppliers' performance requirements as they relate to CoreLogic's
business requirements and business objectives are satisfied;

(iv)
ensuring operational compliance with the Agreement and ensuring that Supplier
fulfills its obligations under the Agreement, including all obligations relating
to Deliverables;

(v)
establishing and executing the account management disciplines, business
management processes, and associated reporting;

(vi)
ensuring prompt identification and resolution of Service delivery issues;

(vii)
ensuring that Supplier's performance requirements as they relate to the
CoreLogic' strategic business planning (e.g., business and IT architecture,
strategic options, business





--------------------------------------------------------------------------------




assessment, and business operating plans) requirements are met; and
(viii)
staffing and leading Supplier management team and project staff.

(c)
Supplier Transition Manager - who shall have the overall responsibility for
fulfilling Supplier's obligations under the Transition Plan and any
transformations as described in Schedule A-16 (Transition Plan), while *** that
Service Levels *** are maintained. Primary responsibilities shall include:

(i)
establishing the CoreLogic Services account infrastructure necessary to operate
the account, including all financial, human resources, security, facilities and
communication;

(ii)
developing and implementing the Service delivery plan including, any macro and
detailed transition plans;

(iii)
installing all Service delivery processes and ensuring that the Service Level
reporting mechanisms are established and operational;

(iv)
assuring fulfillment of Supplier deliverables; and

(v)
Transitioning all of CoreLogic's in-scope processes including, where applicable,
third party contractors, seamlessly to Supplier.

(d)
Supplier Service Delivery Managers - who shall be responsible for Supplier's
delivery of the Services associated with each Functional Service Area. Primary
responsibilities shall include:

(i)
managing Supplier's performance in accordance with Service Levels and
contractual commitments for the respective Functional Service Areas;

(ii)
staffing all Service delivery with the appropriate level of trained personnel
and in accordance with Section 8.5 of the MPSA;

(iii)
forecasting and managing resource requirements;

(iv)
coordinating the appropriate business process standards and associated IT
services standards of CoreLogic, and working with Supplier to develop the annual
and long range plans required under the Agreement, including Schedule A-2
(Statements of Work);

(v)
managing Supplier's support to CoreLogic, Eligible Recipients, and Authorized
Users in connection with Supplier providing the Services;

(vi)
implementing Supplier's service management methodology and related processes as
tailored to meet CoreLogic's policies relating to the Services;

(vii)
managing all Service Level reporting in accordance with the applicable
procedures for such; and

(viii)
managing the implementation of, and compliance with, the requirements of the
CoreLogic business continuity and disaster recovery plans.

(ix)
communicating to the Executive Steering Committee any Supplier-proposed contract
changes and for providing a risk analysis for review and consideration for
approval by the Steering Committee.

(e)
Supplier Finance Manager - who shall have primary responsibility for all
Supplier's financial, billing, contractual compliance and Supplier's new
business management functions. Primary responsibilities shall include:

(i)
managing Supplier's provision of the Monthly Invoice(s) and all account billing
and





--------------------------------------------------------------------------------




reporting functions in accordance with the provisions related to such as
provided in the Agreement;
(ii)
managing Supplier financial systems including time recording, labor reporting,
billing, budgeting, forecasting, and annual planning, including Supplier's
implementation thereof;

(iii)
performing extensive financial reviews of Supplier, and inform the CoreLogic
Relationship Manager of Work Order and project order volume forecasts, resource
allocation, audits, and applicable invoices for approval

(iv)
communicating the monthly performance reviews made by the Service Management
Committee to the Steering Committee.

(v)
acting as the primary Supplier contact for New Services for CoreLogic; and

(vi)
managing Supplier's provision of all financial reporting, including exception
reporting, to CoreLogic, in accordance with Schedule A-13.

5.
COMMITTEES AND TEAMS

The committees listed below represent groups of CoreLogic Personnel and Supplier
Personnel that will provide governance over the relationship between the Parties
with respect to Supplement A. The Parties may add governance committees
throughout the Term of Supplement A, to the extent mutually agreed upon by the
Parties. The Parties agree that responsibilities of each committee (as further
described below) are not meant to alter or limit the Parties' obligations under
the MPSA or elsewhere under the Agreement.
5.1.
Executive Steering Committee

(a)
As of the Effective Date, the Parties will establish an Executive Steering
Committee, consisting of both CoreLogic and Supplier executives, which shall
oversee the Services. The Executive Steering Committee will also direct the
CoreLogic / Supplier relationship and assist the CoreLogic Contract Manager and
Supplier Account Director in decisions that directly affect the Agreement.

(b)
The purpose of the Steering Committee is to manage the overall strategic
direction of the relationship between CoreLogic and Supplier.

(c)
The Executive Steering Committee shall be comprised as follows:

(i)
CoreLogic Relationship Manager;

(ii)
CoreLogic Contract Manager;

(iii)
Supplier Account Manager;

(iv)
Supplier Account Director; and

(v)
other CoreLogic and Supplier Personnel as required.

(vi)
The names and/or titles of the representatives serving, as of the Effective
Date, on the Executive Steering Committee are listed in Schedule A-6-2 to
Supplement A. Subsequent members will be listed in Schedule A-6-2 and/or the
Governance Manual.

(d)
The Executive Steering Committee shall be chaired by *** the decisions of the
Executive Steering Committee or any other committee described in this Schedule.

(e)
The CoreLogic Contract Manager and Supplier Account Director will be appointed
by the Parties to liaise with the Executive Steering Committee and to monitor
and resolve, where possible, any issues raised by the Service Manager(s) and
Supplier Service Delivery Manager(s).

(f)
Meetings. CoreLogic, with reasonable assistance from Supplier as requested by
CoreLogic, shall





--------------------------------------------------------------------------------




be responsible for setting the meeting agenda. Supplier will develop
presentation materials for meetings of the Executive Steering Committee and
presentation materials shall be submitted to CoreLogic prior to the meeting, for
review and consideration for approval by CoreLogic. The Executive Steering
Committee shall meet on an ad hoc basis, as requested by the CoreLogic
Relationship Manager (provided that reasonable notice is given to all required
attendees prior to such meeting), but in no case more than *** (***) times each
calendar year unless otherwise mutually agreed between the Parties.
(g)
The *** shall have authority to set the strategic direction for the relationship
between the Parties.

(h)
Key responsibilities of the Executive Steering Committee shall include:

(i)
ensuring business alignment between the Parties, analysis of CoreLogic business
plans and delivery of associated activities, and oversight of new or modified
Services during the Term;

(ii)
developing strategic requirements and plans associated with the Services or New
Services during the Term;

(iii)
ensuring the annual and long range plans required under the Agreement, are in
accordance with the CoreLogic's business needs and the terms of the Agreement
and any additional objectives set by the Executive Steering Committee;

(iv)
periodically reviewing and revising, if necessary, the scope of authority of the
committees described in this Schedule and the makeup of the individual members
of the Management Committee and the Service Delivery Committee;

(v)
approving the Management Committee reports and recommendations, including
review, execution and/or approval of the following activities (each Party's
obligations with respect to such activities are further described in the
Agreement):

(1)
Transition Plan implementation, including progress and achievement of any macro
or detailed transition plans, Critical Deliverables and key activities;

(2)
Service Level reports and modifications;

(3)
continuous improvement and quality assurance measures;

(4)
reset/change of Service Levels in accordance with Schedule A-3;

(5)
financial issues and performance;

(6)
customer satisfaction surveys and associated improvement plans;

(7)
audit results and associated improvement plans;

(8)
Benchmarking results; and

(9)
resolving issues escalated by the Management Committee.

(i)
As part of the Services and in connection with its participation on the
Executive Steering Committee, *** the following Reports in accordance with ***
and the general reporting requirements described in ***:

(1)
Balanced Score Card Report (i.e., a set of performance metrics that are balanced
between economic, personnel management, quality, and Service Level performance);

(2)
Key Issues & Risks Report;





--------------------------------------------------------------------------------




(3)
Key Decisions / Policies Report; and

(4)
Minutes of Executive Steering Committee meetings; and holding initial ***
meetings, changing to time periods as agreed by the Parties.

5.2.
Management Committee

(a)
As of the Effective Date, the Parties will establish a Management Committee. The
names and/or titles of the representatives serving on the Management Committee
as of the Effective Date are listed in Schedule A-6.2. Subsequent members will
be listed in Schedule A-6.2 and/or the Governance Manual.

(b)
The purpose of the Management Committee is to manage the ongoing planning
process and tactical activities associated with the relationship.

(c)
The Management Committee shall make recommendations to the Executive Steering
Committee about the strategic direction of the Parties' relationship, and shall
implement strategies as directed by the Steering Committee.

(i)
The Management Committee shall be responsible for advising and counseling the
Operations Committee.

(ii)
The Management Committee shall act as the first level of issue resolution for
issues escalated by any operations team.

(iii)
Supplier Contract Manager(s) shall be responsible for assisting and counseling
Supplier Service Delivery Manager(s) and the CoreLogic Service Manager(s) in
connection with the management of the relationship.

(iv)
Supplier Contract Manager(s) will work with the Operations Committee to assist
with adherence to all operational processes.

(d)
The Management Committee shall be chaired by *** and will be comprised as
follows:

(i)
CoreLogic Contract Manager;

(ii)
CoreLogic Contract Administrator;

(iii)
CoreLogic Finance Manager;

(iv)
Supplier Account Director;

(v)
Supplier Finance Manager; and

(vi)
Other CoreLogic and Supplier personnel, as required by CoreLogic.

(e)
Meetings. CoreLogic, with reasonable assistance from Supplier as requested by
CoreLogic, shall be responsible for setting the meeting agenda. Supplier will
develop presentation materials for meetings and presentation materials shall be
submitted to CoreLogic prior to the meetings for review and consideration for
approval by CoreLogic. The Management Committee(s) shall meet on an ad hoc basis
if called by the CoreLogic Contract Manager (provided that reasonable notice is
given to all required attendees prior to such meeting), *** (***) ***, unless
otherwise mutually agreed, to review the following:

(i)
contract management and Change Control;

(ii)
Service delivery;

(iii)
Transition management (as required);





--------------------------------------------------------------------------------




(iv)
transformation management (as required);

(v)
change management; and

(vi)
technical planning.

(f)
The responsibilities and authorities of the CoreLogic and Supplier Service
Management Committee representatives will be determined and delegated in each
case by the Executive Steering Committee and may include:

(i)
If mutually agreed, the Supplier Contract Manager(s) may provide a complete
financial review of Supplier contracts for the review and consideration for
approval of the respective CoreLogic Contract Manager(s). In addition, Supplier
Contract Manager(s) may also be responsible for:

(1)
reviewing all Work Orders and project order volume forecasts from the CoreLogic
Operations Manager(s) and Supplier Operations Manager(s).

(2)
reviewing issues and risks related to each individual Work Orders and project
order with the CoreLogic Operations Manager(s) and the Operations Committee.

(3)
providing reasonable assistance to the CoreLogic Operations Manager(s) and
Supplier Operations Manager(s) (e.g., on applicable application of resources,
audits, etc.).

(4)
review of forecasts and resource plans for review and consideration for approval
by the CoreLogic Contract Manager(s)

(ii)
Other Management Committee responsibilities include:

(1)
recommending changes to the Agreement, including additions, modifications,
and/or removal of Services;

(2)
operational, technical, financial, and general management oversight of the
Agreement;

(3)
resolving issues escalated by the Service Delivery Committee;

(4)
managing the performance of the Parties' respective roles and responsibilities
under the Agreement and proactively resolving issues preventing delivery of such
responsibilities;

(5)
managing risks and opportunities for improvement of the Services;

(6)
monitoring Supplier's delivery of the Services and Transition Services via
reporting and coordination with the Service Delivery Committee;

(7)
considering and approving, where possible, operational and technical changes in
accordance with the Change Management procedures set out in Schedule A-6.1;

(8)
considering and approving, where possible, changes to the Agreement and to the
Services in accordance with the Change Control procedures set out in Schedule
A-6.1;

(9)
seeking to resolve any issues escalated by the Service Delivery Committee in
accordance with Schedule 6;

(10)
managing the following and reporting, as required, to the Executive Steering





--------------------------------------------------------------------------------




Committee with respect to the following activities (and each Party shall perform
such activities in accordance with their obligations as further described in the
Agreement):
(A)
review of Supplier's compliance with the Service Levels;

(B)
assessment of Service Level Credits in accordance with Schedule A-3 (Service
Level Methodology);

(C)
continuous improvement and quality assurance measures;

(D)
periodic review of the Service Levels to ensure that the Service Levels align
with CoreLogic's then-current business needs;

(E)
review, approval and implementation of proposals for changes to the Service
Levels in accordance with Schedule A-3 (Service Level Methodology);

(F)
review of financial performance;

(G)
Charges;

(H)
Penalties, including associated and agreed to baselining, forecasting, and
resenting protocols, in addition to the dispute resolution process specifically
attributable to penalties

(I)
customer satisfaction surveys;

(J)
audit results; and

(K)
Benchmarking results;

(11)
monitoring and reviewing any ongoing status of Third Party Contracts as
appropriate;

(12)
initiating, as appropriate, the recommendations and suggestions made by the
Executive Steering Committee relating to the Services and/or this Agreement;

(13)
ensuring the implementation of Service processes, related policies,
infrastructure, financial and resource plans;

(14)
reviewing business and technical proposals as submitted by CoreLogic and/or
Supplier Personnel;

(15)
recommending new proposals to the Executive Steering Committee;

(16)
providing advice and direction to the Service Delivery Committee for performance
improvement;

(17)
delegating any powers it considers appropriate to the Services Delivery
Committee;

(g)
As part of the Services and in connection with its participation on the
Management Committee, *** the following Reports in accordance with *** and the
general reporting requirements described in ***:

(A)
Summary Executive Reports;

(B)
Global Management Reports;





--------------------------------------------------------------------------------




(C)
Service Level Reports;

(D)
Transition / Transformation Reports; and

(E)
Minutes of Management Committee meetings;

5.3.
Service Delivery Committee

(a)
In connection with the provision of the Services, the Service Delivery Committee
is intended to facilitate the day to day operations. Supplier may propose
modifications to CoreLogic's current practices for CoreLogic's review and
approval, in order to comply with mutually agreed changes in policies, and to
provide business requirements for projects, including CoreLogic's regulatory and
industry compliance requirements. If a Party believes that the other Party is
not meeting its requirements under the Agreement, the Party may escalate the
specific issue to the Service Delivery Committee, and, if necessary, declare a
Dispute as set forth below.

(b)
As of the Effective Date, the Parties will establish a Service Delivery
Committee. The names and/or titles of the representatives serving on the initial
Service Delivery Committee are listed in Schedule A-6.2. Subsequent members will
be listed in Schedule A-6.2 and/or the Governance Manual.

(c)
Members: The Service Delivery Committee will be comprised as follows:

(i)
CoreLogic Service Manager(s);

(ii)
CoreLogic Business Unit coordinator(s)/manager(s) (as required by CoreLogic);

(iii)
CoreLogic and / or Supplier Facilities Managers (as required by CoreLogic);

(iv)
Supplier Service Delivery Managers; and

(v)
other CoreLogic and Supplier Personnel, as required by CoreLogic.

(d)
Meetings. CoreLogic, with reasonable assistance from Supplier as requested by
CoreLogic, shall be responsible for setting the meeting agenda. Supplier will
develop presentation materials for meetings and presentation materials shall be
submitted to CoreLogic prior to the meetings, for review and consideration for
approval by the CoreLogic Business Unit Manager(s). The Service Delivery
Committee shall meet on an ad hoc basis as requested by the CoreLogic Service
Manager (and provided that reasonable notice is given to all required attendees
prior to such meeting), *** (***) *** (***) *** period, unless otherwise
mutually agreed, to review:

(i)
contract issues;

(ii)
Service delivery;

(iii)
Transition management and issues (as required); and

(iv)
projects (as required).

(e)
Key Responsibilities: The responsibilities and authorities of the CoreLogic and
Supplier Service Delivery Committee representatives will be determined and
delegated in each case by the Management Committee and may include:

(i)
Identifying opportunities to optimize Services through standardizations, and
report any findings for review and consideration by the CoreLogic Business Unit
Managers.

(ii)
Performing portfolio and financial management activities and shall report any
findings for the review and consideration for approval by the CoreLogic Business
Unit Managers, including the following:





--------------------------------------------------------------------------------




(1)
Reviewing applicable Statement of Work and project order forecasts;

(2)
Coordinating and allocating resources applicable to the relevant Statement of
Work or project order;

(3)
Supporting audits as set forth in the Agreement;

(4)
Processing invoices applicable to the relevant Statement of Work or project
order; and

(5)
Providing general reporting applicable to the relevant Statement of Work or
project order, including weekly and monthly activity status.

(iii)
Submitting proposed amendments to the applicable Statement of Work or project
orders for review and consideration for approval by the CoreLogic Business Unit
Manager(s).

(iv)
Ensuring that Supplier delivers and completes projects on time and within
budgets and responsible for managing risk on a function, process, and project
basis.

(v)
Other Service Delivery Committee responsibilities include:

(1)
review and approval, where possible, of the short-term and long-term policies,
business alignment plans and activities in regard to the delivery of the
Services;

(2)
upward notification of all opportunities or issues that might result in the
addition, deletion, or modification of the Services, or the terms of the
Agreement, irrespective of the initiating Party;

(3)
agreement of local Service delivery initiatives, where approved by appropriate
CoreLogic management;

(4)
implementing the Transition Plan and monitoring the Service delivery;

(5)
monitoring Critical Deliverables and Service Levels;

(6)
coordinating and communicating day-to-day Service delivery issues; addressing,
co-coordinating and prioritizing the issues affecting the provision of the
Services to CoreLogic;

(7)
reviewing and escalating operational problems and issues in accordance with the
Governance Manual;

(8)
reviewing and scheduling Change Requests in accordance with the Change Control
Procedures set out in Schedule A-6.1 (Change Control Procedures);

(9)
ensuring efficient flow of documentation as required by the Agreement;

(10)
handling disputes within the authority of the CoreLogic and Supplier
representatives, and referring others to the Management Committee in accordance
with Schedule 6;

(11)
submitting issues concerning the relationship between the Parties to the
Management Committee for its guidance and recommendations;

(12)
advising the Management Committee of new opportunities and proposals;

(13)
identifying and referring matters outside the authority of CoreLogic and
Supplier representatives to the Management Committee;

(14)
reviewing and presenting recommendations and suggestions made by CoreLogic





--------------------------------------------------------------------------------




representatives and Supplier representatives relating to the Services and
initiating appropriate actions;
(15)
identifying issues that may have an impact outside the relevant CoreLogic
facilities and/or Supplier Facilities and referring these to the Management
Committee and, as appropriate, to other CoreLogic facilities and Supplier
Facilities, as required;

(16)
monitoring and reviewing the ongoing status of Third Party Contracts as
appropriate;

(17)
reviewing and adjusting the following, as directed by the Management Committee
and in accordance with the Parties' obligations as set forth in the Agreement:

(A)
Service Levels;

(B)
Continuous improvement and quality assurance measures;

(C)
Customer satisfaction surveys;

(D)
Audits; and

(E)
Benchmarking results;

(f)
As part of the Services and in connection with its participation on the Service
Delivery Committee, *** the following Reports in accordance with *** and the
general reporting requirements described in ***:

(A)
Regional/Management Reports;

(B)
Service Levels and Service delivery results (as required); and

(C)
Minutes of Service Delivery Committee meetings

5.4.
Technology Steering Committee

(a)
As soon as reasonably practicable following the Effective Date, a Technology
Steering Committee will be established by the Parties to focus primarily on the
development of the annual and long range plans required under the Agreement,
including Schedule A-6.1 (Change Control Procedures).

(b)
Meetings. The Technology Steering Committee shall meet on an ad hoc basis as
requested by the CoreLogic Service Manager (and provided that reasonable notice
is given to all required attendees prior to such meeting), but in no case less
than *** each calendar for review. Unless otherwise directed by CoreLogic, the
Technology Steering Committee shall not be involved in day-to-day operational
issues.

(c)
The Technology Steering Committee shall be chaired by *** (or equivalent
position) and will be comprised as follows:

(i)
CoreLogic Contract Manager or his/her nominated deputy;

(ii)
CoreLogic IT Architecture Manager (or equivalent position);

(iii)
CoreLogic Applications Development and Maintenance Manager (or equivalent
position);

(iv)
CoreLogic Business Unit coordinators/managers;

(v)
Supplier Account Director;





--------------------------------------------------------------------------------




(vi)
Supplier-assigned Enterprise Architect (or equivalent position) for CoreLogic

(vii)
Supplier Application Development and Maintenance Manager (or equivalent
position);; and

(viii)
CoreLogic and Supplier Subject Matter Experts (SMEs) as mutually agreed by the
Parties.

(d)
The responsibilities of the Technology Steering Committee include:

(i)
reviewing and aligning CoreLogic's IT strategy and IT policies with the annual
and long range IT plans required under the Agreement, including Schedule A-2
(Statements of Work) for authorization by the Executive Steering Committee;

(ii)
recommending changes to such plans for approval by the Executive Steering
Committee;

(iii)
reviewing Supplier's proposals for implementing such plans;

(iv)
using management reports described in the Agreement, including Schedule A-13
(Reports), and any other appropriate sources, to research, develop, review and
approve technical initiatives to address CoreLogic's business problems and
opportunities as agreed by the Executive Steering Committee and/or the
Management Committee;

(v)
providing advice and guidance to the Management Committee for technical
improvement and making recommendations directly to CoreLogic and Supplier on
issues affecting the technical infrastructure that supports the CoreLogic
business operations;

(vi)
ensuring compliance, in accordance with the MPSA and Schedule 8, to CoreLogic
and CoreLogic Customer information security, disaster recovery and business
continuity planning requirements, including supporting and facilitating required
audits under the MPSA;

(vii)
reviewing technical policy standards and making recommendations to the
Management Committee; and

(viii)
reviewing any proposals for reductions in the costs of the Services driven by
new technology.

5.5.
Transition Oversight Committee

(a)
As of the Effective Date, the Parties will establish the Transition Oversight
Committee to focus on the Transition of Services.

(b)
Meetings. The Transition Oversight Committee shall meet upon request by
CoreLogic, at a time and location to be agreed between the Transition Committee
representatives. The first such meeting of the Transition Oversight Committee
shall be held within the first ten (10) days after the Effective Date.

(i)
Either Party may call an extraordinary meeting of the Transition Oversight
Committee on giving one (1) day's prior written notice to the other Party where
there are circumstances which the notifying Party reasonably considers
exceptional. Any such notice to the other Party shall specify the reasons and
background to the calling of an extraordinary meeting.

(c)
The Transition Oversight Committee shall be comprised as follows:

For Transition related matters:
-
CoreLogic Relationship Manager;

-
CoreLogic Contract Manager;

-
CoreLogic Contract Transition Manager(s);





--------------------------------------------------------------------------------




-
Supplier Account Manager

-
Supplier Account Manager; and

-
Supplier Transition Manager(s)

(d)
Two representatives from each Party are required for a valid meeting of the
Transition Oversight Committee.

(e)
The responsibilities of the Transition Oversight Committee shall be as follows:

(i)
review all new and modified Transition Plans and proposals, including any macro
or detailed Transition Plans;

(ii)
review at a summary level all Transition Services project variances, milestones,
cross-functional issues, and Critical Deliverables;

(iii)
share knowledge and best practices that have applicability across locations and
facilities;

(iv)
make strategic recommendations to the Executive Steering Committee for overall
enterprise transformation;

(v)
review and make recommendations to the Executive Steering Committee on
Transformation Services investments, strategic changes, key communications and
timing of transitions;

(vi)
resolve Transition Services critical issues during the Term and specifically as
they relate to Transition issues that are escalated from project teams;

(vii)
oversee new plans related to Transition Services associated with CoreLogic's
acquisitions, reorganizations, and divestitures.

(f)
Transition Reports

(i)
On a *** basis during which Supplier is providing Transition Services (and
continuing until the Transition is complete, in accordance with the applicable
Transition Plan), Supplier Transition Manager(s) shall provide CoreLogic with a
written status report including the following:

(1)
an updated version of the Transition Plan (or any component thereof) detailing
the status of all tasks;

(2)
an executive level summary of Transition Services progress-to-date, including an
updated summary project plan and project highlights;

(3)
a listing of all Transition Milestones including estimated time to completion,
days overdue, target completion date, actual completion date and comments;

(4)
a listing of all unresolved issues related to the Transition Plan execution,
including those for which CoreLogic has primary responsibility, along with due
dates, priority, responsible party, recommended fixes, potential/actual business
and impact assessment; and

(5)
a description of any staffing changes that deviate from estimates with the
rationale and recommended next steps.

(g)
Once every *** during any period in which Supplier is providing Transition
Services, Supplier shall participate in a Transition Milestone review work
session (which session will be facilitated by the CoreLogic Relationship
Manager) with appropriate participants from both Parties to determine progress
in the Transition Services (e.g., how far the Transition Services are from being
on-schedule, what must happen to move ahead complete the Transition Services in
accordance with





--------------------------------------------------------------------------------




the applicable Transition Plan).
6.
Governance Manual

6.1.
Overview. As part of the Services and at no additional cost to CoreLogic,
Supplier will develop, with approval and reasonable assistance from CoreLogic,
specific procedures which the Parties will use to manage the Parties'
relationship during the Term, which procedures are to be set out in a governance
manual (the “Governance Manual”). The Governance Manual will be developed by
Supplier and approved by CoreLogic no later than the end of the Transition
Services period set forth in Schedule A-16. Unless otherwise mutually agreed,
the Governance Manual will include the types of content set forth in Section
6.2.

6.2.
Governance Manual Content

(a)
This Section provides the general organization and content of the Governance
Manual to be developed by Supplier. Although not intended to replicate the
Agreement, the Governance Manual should provide comprehensive documentation of
the procedures that will be followed by Supplier to manage the Agreement and the
overall relationship between the Parties. Specific references to detailed text
or requirements in the Agreement may be incorporated within the Governance
Manual.

(b)
Relevant responsibilities of Supplier and CoreLogic with respect to the matters
contemplated by Section 6.2(c) below should be clearly indicated within the
Governance Manual (including specific responsibilities by job title or
function). The Governance Manual will be used jointly by the Parties to assist
with overall coordination and communication regarding the Agreement.

(c)
The Governance Manual will include the following content:

(i)
Organizational Overview

◦CoreLogic Governance Organization.
◦Supplier Management and Delivery Organization.
◦Key Contacts - CoreLogic.
◦Key Contacts - Third Parties
(ii)
Performance Management Procedures, including with respect to:

◦Performance Monitoring and Reporting Procedures
◦Problem Management and Escalation Procedures
◦Root Cause Analysis Procedures
◦Service Level Measurement and Reporting Procedures
◦Work Authorization Procedures
◦Project Management Procedures
◦Change Management - Operational and Technical Procedures
◦Long Range Business Planning
◦Physical Access & Security Procedures
◦Network Access & Security Procedures
◦Applications and Data Access and Security Procedure




--------------------------------------------------------------------------------




◦Disaster Recovery and Business Continuity Procedures
◦Other relevant procedures
(iii)
Financial Management Procedures, including with respect to:

◦Invoicing
◦Forecasting
◦Performance Credits
◦Other relevant procedures
(iv)
Relationship Management Procedures, including with respect to:

◦Customer Satisfaction Surveys
◦Authorized Users
◦Third Party Contractors
◦Other Third Parties
◦Other relevant procedures
(v)
Supplier Operational Procedures, including with respect to:

◦Operational Procedures (by function, as applicable).
(vi)
The Governance Manual may make reference to any existing Cognizant procedures.
In such cases, appropriate link to the content will be provided in the
Governance Manual

7.
Other Governance Activities/Meetings

7.1.
Strategic Meetings. In addition to meetings in the normal course of business to
address the quality and timely provision of the Services, Supplier and CoreLogic
will meet on a regular basis to review and address more strategic aspects of the
Services. Such meetings will include:

(a)
Service Innovation Meetings - Representatives of CoreLogic and Supplier shall
attend such meetings, which shall be held annually. Unless otherwise agreed by
the Parties, such meetings shall be of one day's duration and held on the
premises of Supplier. During these meetings Supplier shall share relevant
service innovations and directions with CoreLogic.

(b)
Service Task Force - Supplier shall no less than twice a year during the Term
co-ordinate a joint Supplier/CoreLogic review meeting that shall review the
Services and the opportunities for development of the Services, use of new
products and best practices with the objective of identifying additional and
innovative cost effective improvements to the Services.

(c)
Annual Contract Review - Unless otherwise directed by CoreLogic, CoreLogic shall
hold a review meeting of the Agreement not less than once during each Contract
Year during the Term, and such meeting shall be of two days' duration at a
location to be agreed by the Parties. Appropriate representatives of Supplier
and CoreLogic shall attend such meetings.    

7.2.
Contract Administration. Supplier shall maintain its own copies of all
contracts, schedules, exhibits and amendments related to the Agreement.

7.3.
Communications Road Show. The initial communications package and presentations
to the CoreLogic internal stakeholders that describe the purpose and intent of
the relationship, key deal elements, scope of





--------------------------------------------------------------------------------




Services, Key Supplier Personnel, roles and responsibilities, high-level
decision rights and the fundamentals of the Transition Plan shall be repeated as
mutually agreed between the Parties./
7.4.
CoreLogic's Policies and Strategies. As part of the Governance Procedures,
CoreLogic shall have the opportunity to communicate to Supplier's account
management team its reasonable corporate policies, strategies and procedures
(such as with respect to budgeting, CoreLogic processing, etc.) on a regular
basis at least ***, or as special events occur as reasonably determined by
CoreLogic. Supplier's governance team shall use such information in connection
with the other governance responsibilities herein.



















--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS
    










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011






Schedule A-6.1
Change Control Procedures


This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.









--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Schedule A-6.1
Change Control Procedures
1.0
INTRODUCTION

1.1.
Agreement. This Schedule A-6.1 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3.
Purpose. This Schedule sets forth the Change Control Procedures.

1.4.
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A. The following terms have the meanings set forth below:

1.1.1.
“Change” shall mean any change in the standards, processes, procedures or
controls or associated technologies, architectures, standards, products,
Software, Equipment, Systems, Services or Materials provided, operated, managed,
supported or used in connection with the Services.

1.1.2.
“Change Order” shall mean a document authorizing and describing the actual
impact of a Change. The form of Change Order shall be mutually agreed by the
Parties.

1.1.3.
“Change Request” shall mean a document requesting a Change. The form of Change
Request shall be mutually agreed by the Parties.

1.1.4.
“Change Response” shall mean a document describing the estimated impact of a
Change, in accordance with the Change Control Procedures set forth in this
Schedule and Section 9.6 of the MPSA.

1.1.5.
“CoreLogic Approval Process” shall mean CoreLogic's internal Change approval
process.

2.0
CHANGE CONTROL PROCEDURES

2.1.
General. As Changes arise, both CoreLogic and Supplier will jointly manage
documentation of these Changes in accordance with the Change Control Procedures.
A Change Order will be used to document and manage each Change consistent with
the terms and conditions of the MPSA and as set forth in these Change Control
Procedures. *** as *** in Sections ***of ***, Changes shall be made only by
mutual agreement of the Parties through a Change Order and the implementation of
any and all Changes that meet the definition of New Services shall be handled in
accordance with Section 4.3 of the MPSA.

2.2.
Exceptions to the Change Control Procedures. Where *** has a right in the MPSA
or any Supplements or Schedules to make a *** the *** of ***, or to ***
policies, procedures and standards, *** may use the Change Control Procedures to
document such Change, such Change shall *** be *** to ***, and *** shall comply
with such Change as *** by ***.

2.3.
Step 1 - Change Request. All Changes initiated by CoreLogic shall be
communicated in writing to Supplier via a Change Request. All Change Requests
initiated by Supplier shall be communicated in writing to CoreLogic via a Change
Request. The Supplier Account Manager or his or her designee shall participate
in the CoreLogic Approval Process on an agreed schedule for the purpose of
reviewing Change Requests submitted by either Party and establishing priorities.
Change





--------------------------------------------------------------------------------




Requests will include the following information at a high level to the extent
available: (i) a detailed description of the Change, and (ii) the business,
technical or financial justification for the Change. For Changes initiated by
CoreLogic, after receiving a Change Request from CoreLogic, Supplier shall
prepare and provide to CoreLogic a Change Response. For Changes initiated by
Supplier, subsequent to submitting a Change Request and its approval for due
diligence through the CoreLogic Approval Process, Supplier shall prepare and
provide to CoreLogic a Change Response.
2.4.
Step 2 - Change Response. A Change Response shall describe the expected impact,
if any, of the proposed Change on (i) the Charges (subject to Section 4.3 of the
MPSA), (ii) Supplements and Schedules, including but not limited to CoreLogic's
obligations related to the same, (iii) scope of Services, (iv) Service Levels,
(v) Project priorities or additional resource requirements, and (vi) an estimate
of the total resource utilization required to complete the Change. In addition,
Supplier shall inform CoreLogic of any other business impact that Supplier
believes to be relevant to an evaluation of the Change Request.

2.5.
Step 3 - Decision on Change Request. For Changes initiated by CoreLogic, after
receiving the Change Response from Supplier, CoreLogic shall approve, reject or
withdraw the Change Request. If CoreLogic approves the Change Request, the
Parties will execute a Change Order. Subject to Section 2.7 below, for Changes
initiated by Supplier, after receiving the Change Response from Supplier,
CoreLogic shall approve or reject the Change Request.

2.6.
Step 4 - Change Order. If CoreLogic approves a Change Request, Supplier will
prepare a Change Order to be reviewed by CoreLogic.

2.7.
Step 5 - Negotiation of Change Orders. Subject to Section 2.2 of this Schedule,
the CoreLogic Relationship Manager and Supplier Account Manager will have the
authority to negotiate Change Orders. In addition, in the event that (i) a
Change initiated by Supplier is not approved for due diligence through the
CoreLogic Approval Process or CoreLogic otherwise rejects a Change Request
initiated by Supplier or (iii) the CoreLogic Relationship Manager and Supplier
Account Manager do not agree on any element of a Change Order, the next level in
the governance organization for both Parties will review such Change Request and
Change Order and will attempt to resolve the disagreement. Subject to ***, any
continuing disputes regarding Change Requests or Change Orders shall be subject
to Section 19.1 of the MPSA.

2.8.
Change Order Content. The Parties agree that from time to time during the Term
of the MPSA, a Change may be requested that may require an extension in the
schedule and/or an increase or decrease in the Charges (subject to Section 4.3
of the MPSA) and/or an increase or decrease in the work Supplier is to perform,
including (a) a change in the prioritization or manner in which Supplier is
performing the Services; (b) a change to the scope of the Services; or (c) a
change in the Service Levels at which the Services are to be performed.

The terms of a Change Order shall be based upon the information contained in the
Change Request that has been approved by CoreLogic, and shall include:
a)
a detailed description of the proposed Change, and, where appropriate, a project
plan relating to the implementation of the Change;

b)
any new responsibilities or changes to the existing responsibilities of
CoreLogic and Supplier in connection with the proposed Change;

c)
any fees to be paid by CoreLogic as a result of implementing the proposed
Change, or changes to the charges (subject to Section 4.3 of the MPSA); and

d)
any related changes to a Work Order or the descriptions of the Services, the
savings, the Service Levels, and/or other Schedules to the MPSA relating to the
manner in which the Services are provided.

2.9.
Effect of Change Orders and Compliance. A Change Order may be executed ***, and
shall be effective as to both Parties, for any Change where *** in the MPSA or
any Supplements or Schedules to make a Change *** the ***, or *** the policies,
procedures and standards. *** signed by the CoreLogic Relationship Manager and
the Supplier Account Manager (or by individuals to whom such persons have
delegated their authority in a written notice to the other Party). The CoreLogic
Relationship Manager and the Supplier Account Manager, or their designees, will
communicate their respective requirements to CoreLogic personnel and Supplier
Personnel as appropriate. Each Party shall promptly comply with each executed
Change Order, and will communicate its requirements to its personnel and
contractors, as appropriate.





--------------------------------------------------------------------------------










CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS












MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011






Supplement A
Mortgage Support Services
August 17, 2011


Schedule A-6.2
Committee Members










This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Schedule A-6.2


Committee Members




1.
INTRODUCTION

1.1.
Agreement. This Schedule A-6.2 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3.
Purpose. This Schedule sets forth the members of the governance committees
described in Schedule A-6 as of the Supplement Effective Date.

1.4.
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

2.
Members of the Executive Steering Committee (as of the Supplement Effective
Date)

A.    CoreLogic Relationship Manager: ***
B.    CoreLogic Contract Manager: ***
C.    Supplier Account Director: ***
D.    Supplier Account Manager: ***
3.
Members of the Management Committee (as of the Supplement Effective Date)

A.    CoreLogic Contract Manager: ***
B.    CoreLogic Contract Administrator: ***
C.    CoreLogic Finance Manager: ***
D.    Supplier Account Director: ***
E.    Supplier Finance Manager: ***
4.
Members of the Service Delivery Committee (as of the Supplement Effective Date)

A.
CoreLogic Service Manager(s): *** (Flood), *** (Tax), *** (OTS and Vluations),
*** (Corporate Production Services), *** (D&A Production), *** (BIS Tax), ***
(BI SOTS), *** (BI SOTS), *** (D&A Software), *** (D&A Software), *** (CITG)

B.    CoreLogic Business Unit coordinator(s)/manager(s) (as required): To be
determined by CoreLogic
C.    CoreLogic Facilities Managers (as required): To be determined by CoreLogic
D.
Supplier Service Delivery Managers: ***

E.
Supplier Facilities Managers (as required): TBD











--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-7
Facilities
















This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-7
Facilities


1.
INTRODUCTION

1.1.
Agreement. This Schedule A-7 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3.
Purpose. This Schedule sets forth the Supplier Facilities and the CoreLogic
Facilities.

1.4.
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A. The following capitalized terms shall have the meaning
given below:

2.
CORELOGIC FACILITIES

None.
3.
SUPPLIER FACILITIES

Service Area
Sub-Service Area
Supplier Facility
Bangalore Bagmane
Bangalore ITPL
Hyderabad
Mangalore
Corporate Office
Branch Office
Branch Office
Branch Office
5th Floor, Block A,
Lake View,
Bagmane Technology Park,
C.V.Raman Nagar
Byrasandra,
Bangalore - 560093,
India


Unit no.7 & 8,
4th floor,
Creator Building,
ITPL , Whitefield road,
Bangalore-560066
India


Unit Number 2, 505-520,
Swarna Jayanthi Commercial Complex,
Ameerpet,
S.R. Nagar Post,
Hyderabad- 500038,
India


7th floor,
Manasa Towers,
M.G.Road,
Kodailbail,
Mangalore-575003
India


***
***
X
 
 
X
***
X
 
 
X
***
X
 
 
X
***
X
 
 
X
***
X
 
 
 
***
***
X
 
X
X
***
 
 
 
X
***
X
 
X
 
***
X
 
 
X





--------------------------------------------------------------------------------




***
***
X
 
X
 
***
X
 
X
 
***
X
 
X
 
***
X
 
X
 
***
X
 
X
 
***
X
 
X
 
***
***
X
 
 
 
***
X
 
 
 
***
X
 
 
 
***
X
 
X
X
***
***
X
 
X
 
***
X
 
 
X
***
X
 
X
 
***
X
 
X
 
***
X
 
X
 
***
 
 
X
X
***
X
 
 
 
***
X
 
X
 
***
***
X
 
 
X
***
X
 
 
X
***
***
X
 
 
 
***
X
 
 
 
***
X
 
X
 
***
X
 
X
 
***
X
 
X
 
***
X
 
 
 
***
X
 
X
 
***
X
 
X
 
***
***
X
 
 
 
***
X
 
 
 
***
X
 
 
 
***
X
 
 
 
***
X
 
X
 
***
X
X
X
 
***
***
X
 
X
 
***
X
 
 
 
***
X
 
 
 
***
X
 
X
 
***
X
 
 
 





--------------------------------------------------------------------------------




***
***
 
X
 
 
***
 
 
X
 
***
 
X
 
 
***
 
X
 
 
***
X
 
X
 
***
X
 
X
X
***
 
 
 
X
***
X
 
X
 
***
X
 
X
 
***
 
X
 
 
***
X
 
 
 
***
X
 
 
 
***
X
 
 
 
***
***
 
X
 
 
***
***
X
 
X
 
***
X
 
 
 
***
X
 
 
 











--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011








Supplement A
Mortgage Support Services
August 17, 2011


Schedule A-8


Information Technology Infrastructure
















This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Schedule A-8
Information Technology Infrastructure
1.
INTRODUCTION

1.1.
Agreement. This Schedule A-8 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Professional Services
Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3.
Purpose. This Schedule sets forth CoreLogic's network and telecommunications
architecture as of the Effective Date. CoreLogic may, in its sole discretion,
update its network and telecommunications architecture and/or this Schedule from
time to time.

1.4.
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A. The following capitalized terms shall have the meaning
given below:

1.5.
Schedules. The following Schedules are hereby incorporated by reference into
this Schedule:

Schedule A-8.1:    Network and Telecommunications Architecture
2.
CORELOGIC NETWORK AND TELECOMMUNICATION REQUIREMENTS

2.1.
Voice and Data Circuits. Supplier shall provide voice and data circuits that
are, with respect to bandwidth, redundancy and reliability, sufficient for
CoreLogic to receive the Services with a level of quality, reliability,
availability and timeliness no worse than that which was provided by the
circuits identified below and that are sufficient for Supplier to perform the
Services.  Subject to Section 9.6 of the MPSA, Supplier may elect to make
changes to the types and configuration of such circuits during the Term .

(a)
Bagame

(i)
***MB ***

(ii)
***MB ***

(iii)
***MB ***

(iv)
***MB ***

(v)
***MB *** to *** to ***

(b)
ITPL

(i)
***MB ***

(ii)
***MB *** to ***

(c)
Hyderabad





--------------------------------------------------------------------------------




(i)
***MB ***

(ii)
***MB ***

(d)
Mangalore

(i)
***MB ***

(ii)
***MB ***

(e)
Voice and data traffic is carried on the same circuit. Supplier will provide a
***MB QoS for voice on each line.

2.2.
Handsets and TelePresence. Supplier shall provide handsets of a make and model
that are sufficient for CoreLogic to receive the Services with a level of
quality, availability, and timeliness no worse than that which was provided by
the handsets identified below and that are sufficient for Supplier to perform
the Services.  Subject to Section 9.6 of the MPSA, Supplier may elect to make
changes to the make and model of such circuits during the Term, but only in
compliance with the immediately prior sentence

(a)
*** Handset (Primary)

(b)
*** Handset

(c)
*** Handset

(d)
*** Handset

(e)
*** Handset

(f)
*** TelePresence

3.
CORELOGIC HARDWARE AND SOFTWARE REQUIREMENTS

3.1.
Hardware. Supplier shall be responsible for providing all desktops, monitors,
laptops, VoIP phones, telepresence equipment, printers, scanners, switches,
firewall, routers, servers and storage devices of the make and model equal to or
greater than the ones used by CoreLogic prior to the Supplement Effective Date
or of the make and model required to perform the Services. *** current asset,
asset refresh, asset implementation, asset upgrades/enhancements and asset
maintenance.

3.2.
Desktop Software. Supplier shall be responsible for providing desktop Software
equal to or greater than the Software listed below or the Software required to
perform the Services. Supplier is financially responsible for implementation,
maintenance and upgrades associate with such Software.

(a)
*** (or Successor or Predecessor Desktop OS)

(b)
***

(c)
***

(d)
***

(e)
***

(f)
***

(g)
***

(h)
***

(i)
***





--------------------------------------------------------------------------------




(j)
***

(k)
***

3.3.
Server and Additional Software. Supplier shall be responsible for providing
Microsoft Software products equal to or greater than the ones listed below or
the Software products required to perform the Services. Supplier is financially
responsible for implementation, maintenance and upgrades associated with such
Software.

(a)
***

(b)
***

(c)
***

(d)
***

(e)
***

(f)
***

(g)
***

(h)
***

(i)
***

(j)
***







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Schedule A-8.1
The following diagram represents CoreLogic's network and telecommunications
architecture as of the Supplement Effective Date.
***












--------------------------------------------------------------------------------






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services






Schedule A-9
Reserved












This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.













--------------------------------------------------------------------------------






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services






Schedule A-10
Reserved












This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011


Supplement A
Mortgage Support Services
August 17, 2011


Schedule A-11
Software Inventory




This document contains proprietary and confidential information of CoreLogic.
The information contained in this document may not be disclosed outside your
company without the prior written permission of CoreLogic.





--------------------------------------------------------------------------------




Schedule A-11


Software Inventory


1.                  INTRODUCTION


1.1              Agreement. This Schedule A-11 (this “Schedule”) is attached to
and incorporated by reference in Supplement A to that certain Master
Professional Services Agreement by and between CoreLogic and Supplier dated
August 17, 2011.


1.2              References. All references in this Schedule to articles,
sections and exhibits shall be to this Schedule, unless another reference is
provided.


1.3              Purpose. This Schedule sets forth Software, Applications, and
tools that Supplier will use to provide the Services under Supplement A.


1.4              Definitions. Terms used in this Schedule with initial
capitalized letters but not defined in this Schedule shall have the respective
meanings set forth in Schedule A-1 to Supplement A, Schedule 1 to the MPSA or
the other Schedules to the MPSA or Supplement A.


1.5 Schedules. This Schedule includes the following documents that are
incorporated herein by reference:


Schedule A-11.1 Application Inventory
Schedule A-11.2 Tools Inventory


Schedule A-11.1 sets forth the Software for which Supplier will provide Services
described in Schedule A-2 (e.g., testing, development, maintenance). To the
extent (i) CoreLogic expects Supplier to provide Services for such Software
and/or (ii) CoreLogic provided any other Software to CoreLogic Global Services
Private Ltd. during the twelve (12) months immediately preceding the Supplement
Effective Date and CoreLogic expects Supplier to provide Services for such
Software, CoreLogic will, at its sole cost and expense, provide access to such
Software so that Supplier can continue to provide such Services.


Schedule A-11.2 sets forth Software and tools that are necessary for Supplier to
perform the Services, and , subject to Article 5 of the MPSA, such Software and
tools shall be provided by CoreLogic at its sole cost and expense during the
Term for so long as such Software and tools remain necessary for Supplier to
provide the Services. Additionally, to the extent CoreLogic provided any other
Software and tools to CoreLogic Global Services Private Ltd. during the twelve
(12) month period immediately preceding the Supplement Effective Date and such
Software and tools are necessary for Supplier to provide the Services, CoreLogic
will, subject to Article 5 of the MPSA, provide such other Software and tools at
its sole cost and expense to Supplier during the Term for so long as such
Software and tools remain necessary for Supplier to provide the Services.




--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-11.1
Application Inventory






This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-11.1


Application Inventory




1.                  INTRODUCTION


1.1              Agreement. This Schedule A-11.1 (this “Schedule”) is attached
to and incorporated by reference in Supplement A to that certain Master
Professional Services Agreement by and between CoreLogic and Supplier dated
August 17, 2011.


1.2              References. All references in this Schedule to articles,
sections and exhibits shall be to this Schedule, unless another reference is
provided.


1.3              Purpose. This Schedule sets forth the Applications that
Supplier will support to provide the Services under Supplement A.


1.4              Definitions. Terms used in this Schedule with initial
capitalized letters but not defined in this Schedule shall have the respective
meanings set forth in Schedule A-1 to Supplement A, Schedule 1 to the MPSA or
the other Schedules to the MPSA or Supplement A.




--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






Applications Inventory






 
 
Application Overview
 
 
 
Type of support provided by Continuing Employees prior to the Effective Date
 
 
Organization Details
 
 
S.No
Application Name
Description
Platform / Programming Language
Data Center Location
Application Type
Production Application Support
QA/Testing Support
Development Support
Business Segment
Business Division
Business Unit
1
***
*** application is used for *** during *** which primarily consists on *** who
need company *** need to go through *** are based on ***policies which ensure
that ***is ***, is in ***, has a *** and ***provided to *** is not ***.
Microsoft, Java
Onshore
Custom
***
***
***
DAS
DAS
Credco
2
***
*** application ***
Java
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
3
***
*** is a leading provider of *** software to the ***
ACI
Onshore
Third Party
***
***
***
BIS
Valuation Services
Valuation Services
4
Active PDF
Converts doc, docx, etc to PDF
Active PDF
Onshore
Third Party
***
***
***
BIS
DTS
Default Technologies
5
ActiveReports Professional 2 Upgrade
Reporting Tool used to produce management reports for BPO Business unit.
DataDynamics / .NET
Onshore
Third Party
***
***
***
BIS
Valuation Services
Valuation Services
6
***
***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services





--------------------------------------------------------------------------------




7
***
* Primary Users are ***
* Manages *** and ***
Microsoft, SQL Server, VB.net
Onshore
Custom
***
***
***
DAS
DAS
Credco
8
***
*** files to ***of new orders to *** is created to *** and *** to the ***
MF, COBOL, ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
9
***
*** Application used to ***
MF, Java,/J2EE, COBOL, DB2
Onshore
Custom
***
***
***
DAS
Transportation Services
Transportation Services
10
Agency Customer Cross Refernce
Cross Reference by agency for each customer's *** codes, etc.
MF, JAVA, Java,/J2EE, COBOL, DB2
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
11
Agency Management System
Definition of all *** Authorities and their related data
MF, COBOL, ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
12
Agency Registration
Agency Registration Notices generic
MF, COBOL, ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
13
Agency Resistration (ME2)
Agency registrations, specific to ***.
MF, COBOL, ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
14
Alerter
Alerter app
Java
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
15
***
Interface with *** system
MF/Cobol
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
16
ALSB
Oracle ESB (Enterprise Service Bus) Tool
ALSB, Oracle ESB tool, Java
Onshore
Third Party
***
***
***
BIS
Escrow Services
Tax Services
17
***
*** management
.Net, C#,ASP.NET,SQL server
Onshore
Custom
***
***
***
BIS
DTS
REO Services
18
***
*** is a *** system that alows users to ***. It also handles *** . The users ***
needs to run *** through ***.
AIX, Microsoft, C++, Perl, Java
Onshore
Custom
***
***
***
DAS
DAS
Credco
19
***
*** Interface with ***
MF, COBOL, DB2
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
20
***
***applications(s)
Windows, Java/J2ee
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services





--------------------------------------------------------------------------------




21
***
***
Windows, Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
22
***
***comparisons
MF, Cobol, Adabas
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
23
***
*** of *** data to*** database to *** the *** data for *** processing
Linux, Pentaho 3.2, Postgres 8.2
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
24
***
***
MF, Web, JAVA, COBOL, Java, JSP, DB2
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
25
***
Performs an ***and ***, based on ***
MF, COBOL, ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
26
***
*** is to *** from *** so as to*** the *** of the data being used***
Linux, Sun Solaris, Informatica 8.5, Oracle 9.2.0.1.0
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
27
***
*** is a platform which provides *** products for ***. It is also one of the ***
which deals with ***. It is an interface for *** which mitigate ***. In the
process of *** uses *** which can be *** to provide ***.
Java
Onshore
Custom
***
***
***
DAS
DAS
RES - Risk
28
***
***
Java
Onshore
Custom
***
***
***
DAS
DAS
RES - Risk
29
***
*** related items
Java
Onshore
Custom
***
***
***
DAS
DAS
RES - Risk
30
***
* Primary Users are ***
* *** system - ***processed by *** servicing applications ***
Microsoft, VB .Net
Onshore
Custom
***
***
***
DAS
DAS
Credco
31
***
Process to allow the users to *** to *** various files or request ***
MF, NATURAL, ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
32
***
*** update process for ***
MF, Cobol, Adabas
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
33
Bill Request
Based on Bill Availability Dates, sends requests to tax agencies for tax bill
information (returned in TAF).
MF, COBOL, NATURAL, ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




34
Billing
Billing apps
.Net, ASP.Net, C#,SQL server
Onshore
Custom
***
***
***
BIS
DTS
Global Offshore Services
35
***
*** is a *** tool to *** the distributed Data to *** and *** it to the***.
Linux, MySQL, Java, MS SQL 2008,
UNIX and LINUX Scripting
Onshore
Custom
***
***
***
DAS
DAS
RES - Risk
36
***
Rules engine leveraged by ***
 Java and .Net
Onshore
Third Party
***
***
***
BIS
DTS
Field Services
37
Borrower Name and Address
Used to create letters to borrowers soliciting bills (in Homeowner Areas) or
warning of delinquencies (B-Service). Used in ***.
MF, COBOL, NATURAL, ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
38
***
***
iSeries / ILE RPG / KAPOW
Offshore
Custom
***
***
***
DAS
DAS
SafeRent
39
***
Solution developed to use *** to create *** without going back to the *** and
***.
Java, .Net
Onshore
Custom
***
***
***
DAS
Transportation Services
Transportation Services
40
***
***Helps analyze *** info. Allows user to ***o
Windows, MS SQL 2005, SSIS
Onshore
Custom
***
***
***
DAS
DAS
RES - Risk
41
***
T3 Business Intelligence interfaces
Windows, C++, C#.NET
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
42
***
***
.NET, VB, Oracle
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
43
***
*** Services provide a central source for clients to request ***. Clients
benefit from ease in access to *** of *** with the *** and system navigation.
CoreLogic's. *** provide clients the confidence to *** based on information ***.
Linux, PHP
Onshore
Custom
***
***
***
DAS
DAS
Credco
44
***
Budget Tool Requirement Documents
Windows, .NET & SQL 2008
Onshore
Custom
***
***
***
CLI
CLI
CAD
45
***
This Soultion was created to *** that were part of *** software ***
Windows, .NET & SQL 2008
Onshore
Custom
***
***
***
CLI
CLI
CAD





--------------------------------------------------------------------------------




46
***
*** application
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
47
***
*** Sub-System Name
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
48
***
***
Java, Web, Java, DB2
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
49
***
*** tool used *** to ***
iSeries / ILE RPG
Onshore
Custom
***
***
***
DAS
DAS
SafeRent
50
***
*** tool for Database to allow ***
Windows, Java/J2ee
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
51
***
Not worked upon
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
52
***
*** compares
BPM, Oracle BPM tool (Aqualogic) , Java
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
53
***
Project for ***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
54
***
*** Research items and *** processing for ***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
55
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
56
***
Internal *** User Access system
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
57
***
*** was created as a way to consolidate ***. The main focus was to enforce***.
Java
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
58
***
***
Java, JSP, Servlets, J2EE, SQL Server, Hibernate,
Onshore
Custom
***
***
***
DAS
Transportation Services
Transportation Services
59
***
*** offers the most advanced high-volume *** services
.NET, BPM
Onshore
Third Party
***
***
***
BIS
Escrow Services
Tax Services
60
***
*** information - Search
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




61
***
*** information ***
BPM, Oracle BPM tool (Aqualogic) , Java
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
62
***
***
iSeries / ILE RPG
Offshore
Custom
***
***
***
DAS
DAS
SafeRent
63
***
Integrates *** with *** platforms ***
C#
Onshore
Custom
***
***
***
BIS
DTS
Default Technologies
64
***
*** application for ***
ASP.NET, C#
Onshore
Custom
***
***
***
BIS
DTS
Default Technologies
65
***
Bridge between ***. Also *** and *** and *** to internal ***.
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
66
***
*** only, no updates
Windows/.net
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
67
***
*** System
iSeries / ILE RPG
Onshore
Custom
***
***
***
DAS
DAS
SafeRent
68
***
*** for *** information
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
69
***
*** Management
BPM, Oracle BPM tool (Aqualogic) , Java
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
70
***
*** with *** product and custom
Windows, Informatica Tool, MF batch processes
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
71
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
72
***
*** Management *** tool
BPM, Oracle BPM tool (Aqualogic) , Java
Onshore
Third Party
***
***
***
BIS
Escrow Services
Tax Services
73
***
*** Management
.Net/Windows
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
74
***
*** management ***
Windows, .net
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
75
***
*** platform
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




76
***
*** load for ***
BPM, Oracle BPM tool (Aqualogic) , Java
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
77
***
***
unix/Windows/.net
Onshore
Custom
***
***
***
BIS
Escrow Services
Commerical Real Estate Services
78
***
*** Management tool
Linux, Vmware (Virtual host)
Onshore
Third Party
***
***
***
Corporate
CITG
Corporate Systems
79
***
*** plugins necessary for *** projects.
Windows, Java/J2ee
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
80
***
*** and stores to database ***.
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
81
***
Creates *** file for *** upload
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
82
***
*** downloads daily *** files and *** files.
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
83
***
Creates *** files for testing.
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
84
***
*** uploads *** files.
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
85
***
Creates *** files for ***, providing results of ***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
86
***
*** is a system developed to provide *** and efficient method to *** and other
entities. The major use cases are
***
Microsoft, Java
Onshore
Custom
***
***
***
DAS
DAS
Credco





--------------------------------------------------------------------------------




87
Consumer Relation Application
Application used by Consumer Relation Department
iSeries / ILE RPG
Onshore
Custom
***
***
***
DAS
DAS
SafeRent
88
***
***
Windows, .Net, Cold Fusion, Ektron
Onshore
Custom
***
***
***
Corporate
CITG
CTO
89
***
*** Including assemblies re-used in them.
Windows, C++, C#.NET,SAS
Onshore
Custom
***
***
***
DAS
DAS
RES - Capital Markets
90
Credco.com
Credco.com is First American Credco's internet facing website that ***. It also
has an internal ***
Windows, ASP.net 3.5, C#, AJAX, JASON
Onshore
Custom
***
***
***
DAS
DAS
Credco
91
CredcoConnect
CredcoConnect is an internet facing protocol adapter (HTTP to CRX) to allow
external customers to send requests to the DHQ and PFM systems via HTTPS post.
It offers two authentication methods: Client Cert and Rotating Password. It is a
system-to-system interface only. it has no user interface.
Windows, Java
Onshore
Custom
***
***
***
DAS
DAS
Credco
92
***
Used internally by ***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
93
***
Uses *** to request *** to database.
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
94
***
***
iSeries / ILE RPG
Offshore
Custom
***
***
***
DAS
DAS
SafeRent
95
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
96
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
97
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




98
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
99
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
100
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
101
***
Cross Reference of ***
MF, JAVA, COBOL, NATURAL, ADBAS, JAVA/J2EE, Hibernate, Spring, Portlets
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
102
***
Extracts *** data from ***. Online application to maintain ***information
Customer , Extracts CUSTOMER and AGENCY-NEW data from ADABAS Sends reports to
customers on contracts with 90-days of expiration. Online application to
maintain customer information
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
103
***
*** is a self-serve *** that gives administrators the ability to *** and monitor
usage activity. *** offers the following features and benefits: * Maximize
operational efficiencies by ***. * Manage *** information ***
Linux , Web, Java, JSP, Oracle
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
104
***
Internal and external tool for managing ***
Java, Oracle, Adobe Flex
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
105
***
***
Cobol, zOS MF
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




106
***
*** when combined with *** produces ***
Java, Oracle
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
107
***
Application that is being built to ** that is being *** This can be used to ***
the *** across ***
Windows, .NET & SQL 2008
Onshore
Custom
***
***
***
CLI
CLI
CAD
108
***
The *** handles the ***of data. They have a *** of ***.
MF, Cobol ,ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
109
***
Moves *** to the ***.
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
110
***
Internally utility for ***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
111
***
Internally utility for ***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
112
***
*** is an application suite to ***and other ***. It includes a desktop software
***, a *** and an***.
Windows, VB 6.0
Onshore
Custom
***
***
***
DAS
DAS
Credco
113
***
*** is a real-time *** application which accepts the requests *** with data ***.
***acquires the data ***.
Data HQ Online ( C++, CORBA, Oracle on Unix )
Data HQ Offline ( C++, Java, CORBA on Unix / Windows)
Data Transfer (C++, MQ Series, Oracle)
EDM (C++, Oracle)
AIX
Onshore
Custom
***
***
***
DAS
DAS
Credco





--------------------------------------------------------------------------------




114
***
***
 
Onshore
Custom
***
***
***
DAS
DAS
RES - Capital Markets
115
***
*** project source
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
116
***
Web portal for *** to view ***information on products ***
Windows, Java
Onshore
Custom
***
***
***
DAS
DAS
Credco
117
***
***processing System
MF, Natural / FoxPro 9 ,ADABAS / SQL Serrver
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
118
***
***
MF, Cobol, Adabas
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
119
***
***
MF, COBOL, DB2
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
120
***
*** Application used to ***
.NET, C#, ASP.NET, SQL Server
Onshore
Custom
***
***
***
DAS
Transportation Services
Transportation Services
121
***
Software used to auto complete ***
.Net, C#, ASP.NET, SQL Server
Onshore
Custom
***
***
***
DAS
Transportation Services
Transportation Services
122
***
*** Application is used for *** related to the ***
Microsoft, Microsoft .Net, SQL Server,Biztalk,SSRS,SSIS
Onshore
Custom
***
***
***
BIS
Valuation Services
Valuation Services
123
***
email management software to manage system-generated email traffic.
.Net
Onshore
Third Party
***
***
***
BIS
Valuation Services
Valuation Services
124
***
email management software to manage system-generated email traffic.
.net
Onshore
Third Party
***
***
***
BIS
Valuation Services
Valuation Services
125
***
* Primary Users are ***
* validates *** data, *** and provides functionality to ***
C#
Onshore
Custom
***
***
***
DAS
DAS
Credco
126
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




127
***
***
Windows, Java/J2ee
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
128
***
Main app (desktop install): Used primarily for ***are *** retrieved when *** to
generate*** rpts by ***,
Visual Basic
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
129
***
Application supporting *** and ***systems
C#, C++, Flex, PHP, Java, Javascript, HTML
Onshore
Custom
***
***
***
DAS
DAS
Document Solutions
130
***
*** application that allows *** on their *** when things ***
Windows, Web, C#, ASP.NET, Windows 2003, MS SQL 2005
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
131
***
***
ESB
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
132
***
A range of *** developed that*** information to the *** on the ***.
Windows, SQL Server, .Net
Onshore
Custom
***
***
***
Corporate
CITG
Corporate Systems
133
ExternalWebService
Primary B2B web service. Provides ***, viewing reports, and managing members.
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
134
***
*** information web site
Java, Oracle, DB2
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
135
***
For ***. An internal application that allows *** to perform ***. Hooks into ***
through the ***. , the system *** for the data.
C#/SQL
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
136
***
***
 Linux, Postgres 8.1
Onshore
Custom
***
***
***
DAS
DAS
RES - Capital Markets
137
***
This application is used within *** to ***
VB6, SQL Server
Onshore
Custom
***
***
***
BIS
DTS
First Lien Outsourcing





--------------------------------------------------------------------------------




138
***
Handles *** for ***. Within ***, but separate ***.
MF, NATURAL, ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
139
***
*** - the main workflow app for ***.
Windows, Java/J2ee
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
140
***
*** - version within ***
MF, Natural, Adabas, unix, Java,
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
141
***
This is outdated now. All the contents are moved to ***
Linux, Web, Java, JSP
Onshore
Custom
***
***
***
Corporate
CITG
CTO
142
***
*** application. Acts as *** on *** server and *** and *** to mainframe
Windows, C++
Onshore
Custom
***
***
***
DAS
DAS
Shared
143
***
***app
Java
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
144
Formscape / check printing
Application used with *** for document printing and formats
Windows
Onshore
Third Party
***
***
***
Corporate
CITG
Oracle Financials
145
***
Sends *** information from *** to *** for ***. Also *** for***.
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
146
***
The *** platform is the engine for ***. It takes in *** it into the appropriate
*** .
Windows / .NET, C#, C++, SQL Server, Linq, WCF
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
147
***
*** is a *** system. Used by ***, it provides a *** .
Fusion - Flex
MLXchange/ Tempo 5 - C#, C++, Flex, PHP, Java, Javascript, HTML
Onshore
Custom
***
***
***
DAS
DAS
MarketLinx
148
***
*** for use by ***
Windows, Java/J2ee
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services





--------------------------------------------------------------------------------




149
***
*** webservice that is utilized by *** and provides ***
Linux, Web, Java, JSP, Geo Kettle 3.2 , Postgres 8.3.7
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
150
***
*** is a *** application that provides ***.
Windows, Java/J2ee
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
151
***
*** database
.NET/MS SQL Server
Onshore
Custom
***
***
***
Corporate
CITG
Corporate Systems
152
***
*** System
MF, NATURAL, ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
153
***
*** products that helps *** to know the *** about ***
Linux, Web, Informatica, Microstrategy, SAS
Onshore
Custom
***
***
***
DAS
DAS
RES - Capital Markets
154
***
Tool for automating Build and deployments
Linux, Windows, NA (Build and deployment automation tool)
Onshore
Third Party
***
***
***
Corporate
CITG
Corporate Systems
155
***
***App
Windows, Java/J2ee
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
156
***
*** is *** system which provides *** between ***. It is adopted by *** as a
standard in managing ***.
ASP,ASP.net,C#,SQL server
Onshore
Custom
***
***
***
BIS
DTS
Default Technologies
157
***
*** interface. Provides ability ***.
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
158
***
Internal system used by ***.
iSeries / ILE RPG
Onshore
Custom
***
***
***
DAS
DAS
SafeRent
159
***
Data Information, Transformation and Load 3rd Party Tool for ETL
ETL, Informatica
Onshore
Third Party
***
***
***
BIS
Escrow Services
Tax Services
160
***
***
MF, COBOL, ADABAS, NATURAL
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




161
***
***
Liferay poratal, Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
162
***
***
Liferay poratal, Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
163
***
*** Site
Liferay poratal, Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
164
***
*** gives customers *** access to *** .
Liferay poratal, Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
165
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
166
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
167
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
168
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
169
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
170
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
171
***
***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
172
Intranet
Corporate Intranet of the CoreLogic India Operations
Windows, .NET & SQL 2008
Onshore
Custom
***
***
***
CLI
CLI
CAD
173
***
Application used for tracking issues
Windows, .NET & SQL 2008
Offshore
Custom
***
***
***
CLI
CLI
CLI
174
***
*** System that is being used by *** to ***
Windows, .NET & SQL 2008
Onshore
Custom
***
***
***
CLI
CLI
CAD





--------------------------------------------------------------------------------




175
***
*** is really an application framework/platform that will support ***
Linux, Web, Adobe Flex, Sun Solaris 10, Oracle 10g, Informatica 8.5
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
176
***
*** is used during ***, to provide ***. It has ***
Windows, .Net, MS SQL, Altiris Workflow, CEPM, SSRS
Onshore
Custom
***
***
***
Corporate
CITG
Corporate Systems
177
***
*** used for *** applications that access *** databases
Linux, Solaris, Sun Solaris, Oracle 9i
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
178
***
A *** system. *** allows the approval of ***. Internal acces is through ***
External access is via ***.
MF, Java, COBOL, DB2,JAVA/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
179
***
***
Windows, .NET & SQL 2008
Onshore
Custom
***
***
***
CLI
CLI
CAD
180
***
***
Windows, MS SQL2005, MS SSIS
Onshore
Custom
***
***
***
DAS
DAS
RES - Risk
181
***
*** approval system
Web, Java JSP ,DB2
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
182
***
*** enables users to *** using the most ***. This product provides : ***
Linux, Java, JSP, Sun Solaris, Oracle 10g
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
183
***
***
Windows, Win2003 SQL 2005
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
184
***
Application used for managing *** for all *** applications
Windows, .NET & SQL 2008
Onshore
Custom
***
***
***
CLI
CLI
CAD





--------------------------------------------------------------------------------




185
LiveChat
Intelligent customer engagement, real-time *** and live help/live support tools
LiveChat
Onshore
Third Party
***
***
***
BIS
Valuation Services
Valuation Services
186
***
***
Windows, Win2003 SQL 2005
Onshore
Third Party
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
187
***
*** approval system
MF, Java, COBOL, DB2,JAVA/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
188
***
*** is an automated *** system that reduces the cost, subjectivity, and time
associated with ***. It helps to streamline the *** and provide a more complete
*** associated with ***.
Java, Javascript, HTML, C#
Onshore
Custom
***
***
***
DAS
DAS
RES - Risk
189
***
Used for *** messages
C#
Onshore
Third Party
***
***
***
DAS
DAS
Teletrack
190
***
***
Windows, Java/J2ee
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
191
***
*** Support
Windows, Win2003 SQL 2005
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
192
MarkView
Imaging system used with Oracle Financials
Oracle
Onshore
Third Party
***
***
***
Corporate
CITG
Oracle Financials
193
***
*** related data for *** related data for ***
MF, Java, COBOL, DB2,JAVA/J2EE
Onshore
Custom
V
***
***
BIS
Escrow Services
Tax Services
194
***
***gets certified through this system in establishing the ***. This is similar
to *** . Hooks into *** through the ***, the system queries ***.
C#/SQL
Onshore
Custom
***
***
***
DAS
DAS
Credco
195
***
User Access system for ***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




196
***
Used for enhanced web service functions ***
.NET
Onshore
Third Party
***
***
***
DAS
DAS
Teletrack
197
Microstrategy
***
Microstrategy, Microstrategy
Onshore
Third Party
***
***
***
BIS
Escrow Services
Tax Services
198
Microstrategy NARROWCAST
Microstrategy Report delivery
Microstrategy, Microstrategy
Onshore
Third Party
***
***
***
BIS
Escrow Services
Tax Services
199
***
*** Support for ***
Windows, Win2003 SQL 2005
Onshore
Custom
***
***
***
DAS
DAS
MarketLinx
200
***
Loading of all the *** from *** which is used by***
Linux, Solaris, Informatica 8.5, Oracle 10.2.0.3
Onshore
Custom
***
***
***
DAS
DAS
MarketLinx
201
***
*** is a web-based software solution that works with *** to automatically
validate *** and enforce ***
Other
Onshore
Custom
***
***
***
DAS
DAS
MarketLinx
202
***
portlets, uses *** services
Mortgage Data Products Portal, portlets, uses Entire-X services
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
203
***
*** DB with some ***
SQL Server, Java, SSIS
Onshore
Custom
***
***
***
DAS
DAS
RES - Risk
204
***
Internal tool used *** to monitor ***
iSeries / ILE RPG
Onshore
Custom
***
***
***
DAS
DAS
SafeRent
205
***
Database listing ***
Windows, .Net
Onshore
Custom
***
***
***
Corporate
CITG
Corporate Systems
206
***
Enhanced version of *** that is designed to support ***
.Net, C#,ASP.Net,SQL server
Onshore
Custom
***
***
***
BIS
DTS
Default Technologies
207
***
Maintenance Interface from ***
MF, Cobol ,VSAM / Seq Files
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
208
***
Creates files containing reports and various processing results for consumption
***
Windows / .NET, C#, C++, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services





--------------------------------------------------------------------------------




209
***
Processes files received from client for the purpose of ***. Obtains *** and
saves***.
Windows / .NET, C#, C++, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
210
***
***
Windows / .NET, C#, C++, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
211
***
Gathers *** data from database and renders ***.
Windows / .NET, C#, C++, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
212
OnBase
OnBase is a document management system
Windows
Onshore
Third Party
***
***
***
DAS
DAS
Credco
213
***
*** system used to manage *** and then *** with the respective ***
Windows, Java, JSP, J2EE, Servlets, SQL Server, Hibernate
Onshore
Custom
***
***
***
DAS
Transportation Services
Transportation Services
214
***
*** Application which is being used by CoreLogic India for ***
Windows, .NET & SQL 2008
Onshore
Custom
***
***
***
CLI
CLI
CAD
215
Open SSO/***
3rd Party Tool used in ***
Java/J2EE
Onshore
Third Party
***
***
***
BIS
Escrow Services
Tax Services
216
***
***
Oracle
Onshore
Custom
***
***
***
Corporate
CITG
Oracle Financials
217
***
***
Oracle iProcurement
Onshore
Third Party
***
***
***
Corporate
CITG
Oracle Financials
218
***
***
Oracle On Demand
Onshore
Third Party
***
***
***
Corporate
CITG
Oracle Financials
219
***
***
MF, Cobol
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
220
***
***
BPM, Oracle BPM tool (Aqualogic) , Java
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
221
***
***
BPM, Oracle BPM tool (Aqualogic) , Java
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




222
***
***
BPM, Oracle BPM tool (Aqualogic) , Java
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
223
***
***
MF, Cobol / Natural ,ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
224
***
*** is a project to unify and integrate *** applications that exchange *** is a
web based front end where *** screens allow *** to update and edit *** data.
ColdFusion, Altiris Workflow, SSRS, Cisco Entitlement Policy Manager, Microsoft
ForeFront Identity Manager
Onshore
Custom
***
***
***
Corporate
CITG
Corporate Systems
225
***
The set of *** database used in various *** projects.
Java/JEE
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
226
***
***
Parcel Mapping, Digitization of Parcel boundaries through Tax map using GIS
tools like ArcGIS and AutoCAD Map
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
227
***
*** and *** service & *** tracking
PL/SQL, Java
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
228
***
It is a *** database. It contains the access information of various ***. It is
used by ***
Linux, Solaris, Sun Solaris 10, Oracle 10g
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
229
***
*** order verification for ***.
.Net, ASP.Net,C#,SQL server
Onshore
Custom
***
***
***
BIS
DTS
Shared
230
***
*** interacts with various systems within *** to perform *** of data in a***.
Windows, Java
Onshore
Custom
***
***
***
DAS
DAS
Credco





--------------------------------------------------------------------------------




231
***
*** Support
Windows, Windows 2008 SQL 2008
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
232
***
***
FLEX, JAVA, FLEX, JAVA
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
233
***
*** - Tax Service
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
234
***
***
BPM, J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
235
***
***
BPM, J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
236
***
***
Java/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
237
***
*** is a multi-functional product that will help manage risk in the following
ways. . *** that is not monitored with *** can present a risk due to ***.
Regular or periodic *** reviews ensure that ***. .Risk identification is
critical for *** may be used to complement ***. Risk can be identified early and
managed more effectively
JAVA/J2EE, MF, Cobol, Adabas, DB2, Oracle
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
238
***
***
FLEX, JAVA, FLEX, JAVA
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
239
***
***
Windows, .NET & SQL 2008
Onshore
Custom
***
***
***
CLI
CLI
CAD
240
***
*** System . Online *** search tool.
MF, COBOL, ADABAS, NATURAL
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
241
***
Part of the *** suite of products
ASP.NET, C#
Onshore
Custom
***
***
***
BIS
DTS
Field Services





--------------------------------------------------------------------------------




242
***
*** system for Automated reports for ***
Windows, Java/J2ee
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
243
***
This module is used to track ***. This module uses different web services to
identify all the ***
Windows, Web, C#/ ASP.NET
Onshore
Third Party
***
***
***
BIS
DTS
First Lien Outsourcing
244
***
This module is used to track the Borrower Bankruptcy and Credit Liability
information.
Windows, Web, C#/ ASP.NET
Onshore
Third Party
***
***
***
BIS
DTS
First Lien Outsourcing
245
***
This version of Quandis Business Objects Framework is not in use. We are using
the new 2.0 instead of 1.1.3.
Windows, Web, C#/ ASP.NET
Onshore
Third Party
***
***
***
BIS
DTS
First Lien Outsourcing
246
***
This module is used to *** information.
Windows, Web, C#/ ASP.NET
Onshore
Third Party
***
***
***
BIS
DTS
First Lien Outsourcing
247
***
This is the core business module which contains ***.
Windows, Web, C#/ ASP.NET
Onshore
Third Party
***
***
***
BIS
DTS
First Lien Outsourcing
248
***
This is the presentation module for the core business objects.
Windows, Web, C#/ ASP.NET
Onshore
Third Party
***
***
***
BIS
DTS
First Lien Outsourcing
249
***
The Debt module is intended for use in ***
Windows, Web, C#/ ASP.NET
Onshore
Third Party
***
***
***
BIS
DTS
First Lien Outsourcing
250
***
*** Update subsystem - Combines *** into batches.
C#, Linq, WCF, SQL Server,
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
251
***
*** Update subsystem - Calculates ***
C#, Linq, WCF, SQL Server,
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
252
***
*** Update subsystem - Imitates *** purposes.
C#, Linq, WCF, SQL Server,
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
253
***
*** Update subsystem - Creates request files ***
C#, Linq, WCF, SQL Server,
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
254
***
*** order entry website, which is used to *** that will ***
Transact-SQL
Onshore
Custom
***
***
***
BIS
DTS
Document Services





--------------------------------------------------------------------------------




255
***
*** Update subsystem - ***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
256
***
*** Update subsystem - Generates ***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
257
***
*** Update subsystem - Generates ***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
258
***
*** datawarehouse
Windows, Microsoft SSRS
Onshore
Custom
***
***
***
Corporate
CITG
Corporate Systems
259
***
*** datawarehouse;***
Windows, Microsoft SSRS,.Net
Onshore
Custom
***
***
***
Corporate
CITG
Corporate Systems
260
***
Services *** data, *** info, ***
Microstrategy, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
RES - Capital Markets
261
***
*** is a web based *** the Leader in providing *** that enhances the ***.
Linux, Web, Java, JSP, Oracle, Sun Solaris 10, Oracle 10g, SQL Server 2005
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
262
***
*** is a web based *** - the Leader in providing *** that enhances the ***.
Java, Oracle, SQL Server, HTML, JavaScript
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
263
***
*** offers an unprecedented ability to search ***l.
Linux, Web, Java, JSP, Oracle
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
264
***
Platform that acts as a web based *** is a *** search engine similar to***
Java, Oracle, C++
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions





--------------------------------------------------------------------------------




265
***
***
Windows, Win2003 SQL 2005
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
266
***
*** System which is being used by ***
Windows, .NET & SQL 2008
Offshore
Custom
***
***
***
CLI
CLI
CLI
267
***
Product is developed as ***
 Linux, Web, Java, JSP
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
268
***
***
Windows, Win2003 SQL 2005
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
269
***
***
Linux, Solaris, Oracle 10g, Solaris 10
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
270
***
*** is a CoreLogic *** website that provides consumers ***. We work with ***
Windows / .NET, C#, ASP.NET, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
271
***
Tools to allow *** data and ***
SQL Server, Microsoft stack
Onshore
Custom
***
***
***
DAS
DAS
MarketLinx
272
***
Compares files between ***
MF, Cobol, Adabas
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
273
***
*** is available in both ***. It significantly advances the ***. Drawing on
databases *** employs sophisticated *** to *** and forecast a range ***. On top
of its proven ability ***
Windows, C++, C#.NET, SAS
Onshore
Custom
***
***
***
DAS
DAS
RES - Capital Markets
274
***
****** site thru ******.
BI, ETL
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




275
***
Project for ***
Windows, Unix, JavaJ2EE, Windows Reporting Services
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
276
***
***
.NET
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
277
***
***
Java/J2EE, Teradata, Microstrategy, Informatica
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
278
***
***
MF, Natural ,ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
279
SAS
Statistical Analytical Software
MF, Windows
Onshore
Third Party
***
***
***
BIS
Escrow Services
Tax Services
280
***
*** subsystem ***
Windows / .NET, C#, ASP.NET, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
281
***
*** subsystem - ***
Windows / .NET, C#, ASP.NET, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
282
***
*** subsystem - ***.
Windows / .NET, C#, ASP.NET, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
283
***
*** system used to manage *** these orders with the respective ***
Windows / .NET, C#, ASP.NET, SQL Server
Onshore
Custom
***
***
***
DAS
Transportation Services
Transportation Services
284
***
Database ***. The *** activity done ***
Windows, .Net, MS SQL Server
Onshore
Custom
***
***
***
Corporate
CITG
Corporate Systems
285
***
*** Module
ASP.NET, C#
Onshore
Custom
***
***
***
BIS
DTS
Default Technologies





--------------------------------------------------------------------------------




286
Service Online
It is an integrated, process-based, best practice framework for managing ***. It
supplies guidance for creating and operating a Service Desk that provides
efficient communication between the user community and the IT team
Windows, Java scripting for customization (Third party, service tracking tool)
Onshore
Third Party
***
***
***
Corporate
CITG
Corporate Systems
287
Sharepoint 2003
Content migrations from ***
SharePoint
Onshore
Third Party
***
***
***
Corporate
CITG
Corporate Systems
288
Sharepoint 2007
Production version
SharePoint
Onshore
Third Party
***
***
***
Corporate
CITG
Corporate Systems
289
SharePoint 2010
Enterprise collaboration and content management solution
SharePoint
Onshore
Third Party
***
***
***
Corporate
CITG
Corporate Systems
290
***
*** tool
Windows, Java/J2ee
Onshore
Custom
***
***
***
BIS
Escrow Services
Flood Data Services
291
***
*** Monitoring system
Windows, MS SQL2005, MS SSIS
Onshore
Custom
***
***
***
DAS
DAS
RES - Risk
292
***
Application that utilizes *** to*** about *** where the ***
SQL Server, Java, SSIS
Onshore
Custom
***
***
***
DAS
DAS
RES - Risk
293
***
***
Siebel, Only testing
Onshore
Third Party
***
***
***
Corporate
CITG
Corporate Systems
294
***
***
ASP.NET, C#
Onshore
Third Party
***
***
***
BIS
DTS
Default Technologies
295
***
Online system to provided *** access to ***
MF, Natural, Adabas
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
296
***
***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
297
***
2 services: *** Invokes***
MF, Java, JSP,Oracle, JSP, NATURAL
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




298
***
*** system that alows users to ***
Windows, Java, Google Web Tool Kit
Onshore
Custom
***
***
***
DAS
DAS
Credco
299
***
Primary application for ***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
300
***
*** system
MF, Cobol ,DB2
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
301
***
Application manages and process ***. It recieves ***. Based on business logic ,
***
Microsoft, Asp,Visual Basic,Microsoft .Net, SQL Server,XSL, SSRS
Onshore
Custom
***
***
***
BIS
Valuation Services
BPO Services
302
***
*** appliaction for *** applications
Windows, Java, Google Web Tool Kit
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
303
***
*** program; Being used for *** and plans to use ***
 Windows, .Net
Onshore
Custom
***
***
***
Corporate
CITG
Corporate Systems
304
***
***
MF, NATURAL,ADABAS, JAVA/J2EE
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
305
***
*** System for managing ***
MF, ALC ,ADABAS, COBOL
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
306
***
***
TALON - Archive, Archive Cancelled and Suspended Orders
(Will need to add a Purge process eventually)
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




307
***
***
Talon - Billing, Tax Service Talon Billing File to Oracle. The file is created
from the mainframe nightly batch update. The file is downloaded to the Oracle
box to be used by BEAR in the production on customer invoices.
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
308
***
*** update system for ***
TALON - BMU, Transaction-based update system for TALON files.
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
309
***
***
Talon - Contract Master, Contract Master File
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
310
***
***
MF, ALC ,ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
311
***
***
MF, Natural / Cobol ,ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
312
***
***
MF, Cobol / ALC ,ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
313
***
*** System
Talon - Missing Legal, Missing Legal Documentation System
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




314
***
***
TALON - Office Profile, Area Service Centers (ASC) contact info
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
315
***
***
MF, Cobol / ALC ,ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
316
***
***
Talon - Order Entry, Order Entry
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
317
***
*** Application
Talon - Tax Amount , Tax Amount Application
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
318
***
***
MF, Cobol / ALC ,ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
319
***
***
TALON-Acq, Acquisition Reformat
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




320
***
***
Tax Payment Status Reporting, Non-Escrow
Report delinquent and paid property tax information at least once per year.
Letters for non-escrow loans with unpaid taxes can be provided with taxing
authority information, tax ID numbers, and delinquent tax amounts. TPS reporting
is mailed in time to
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
321
***
*** System *** related data for *** Tools, additional ***
Taxing Authority System/Mega Matrix, Taxing Authority System (formerly Mega
Matrix) Agency related data for Procurement and Search Tools, additional AMS
related fields to be added in later waves
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




322
***
*** System
MF, Cobol / Applinx ,DB2
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
323
***
*** software for real estate professionals to allow managing ***. It is a suite
of services that enables ***, facilitates ***. It is a facility for the orderly
*** database and software is used *** data stored ***
Transact-SQL
Onshore
Custom
***
***
***
DAS
DAS
MarketLinx
324
Teradata
Datawarehouse
Vendor Name is TeraData. ***. It’s a tool and a Platform. ***
Teradata
Onshore
Third Party
***
***
***
BIS
Escrow Services
Tax Services
325
***
***
MF, Assembler, Adabas
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
326
***
*** utility for ***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
327
***
***
 
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
328
***
This application is used to determine ***
MF, NATURAL, COBOL,ADABAS
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
329
***
***
Microstrategy, Java, HTML, C#, C++, Python
Onshore
Custom
***
***
***
DAS
DAS
RES - Capital Markets
330
***
*** Platform for *** data
Microstrategy, Java, HTML, C#, C++, Python
Onshore
Custom
***
***
***
DAS
DAS
RES - Capital Markets
331
***
***
Linux, MicroStrategy, Netezza, Sybase IQ, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
RES - Capital Markets
332
***
*** tracks and manages ***
Microsoft, Microsoft .Net, SQL Server,Biztalk, SSRS
Onshore
Custom
***
***
***
BIS
Valuation Services
Valuation Services





--------------------------------------------------------------------------------




333
***
*** for the support of *** application
Linux, Solaris, Pentaho 4.0, Oracle 9.2.0.1.0
Onshore
Custom
***
***
***
DAS
DAS
RES - Capital Markets
334
***
*** service that snaps into any ***. It delivers consumers with ***.
Windows, Web, C#, ASP.NET, Postgres 8.x
Onshore
Custom
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
335
***
*** application that allows *** to consume a variety of *** The platform allows
users to provide ***. The application then accesses ***. The system has ***
Linux, Web, Java, JSP
Onshore
Custom
***
***
***
DAS
DAS
RES - Risk
336
***
*** app
Linux, Widows, LINUX Redhat Enterprise (4.X, 5.x), MS SQL 2008, Vertica, MS
Access.
Onshore
Custom
***
***
***
DAS
DAS
RES - Capital Markets
337
***
*** Application
C#, .net
Onshore
Custom
***
***
***
BIS
DTS
REO Services
338
***
*** is the industry-leading *** solution provides end-to-end *** management ***.
.Net,ASP.Net,C#,SQL server
Onshore
Custom
***
***
***
BIS
DTS
Shared
339
Veracode AVA
Vulnerability assessment tool
Veracode
Onshore
Third Party
***
***
***
Corporate
CITG
Corporate Systems
340
***
This project is used for ***
Microsoft, SQL Server,SSRS
Onshore
Custom
***
***
***
BIS
Valuation Services
Valuation Services
341
***
Used by *** to configure ***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
342
***
Internal tool used by *** to ***
iSeries / ILE RPG
Onshore
Custom
***
***
***
DAS
DAS
SafeRent
343
***
*** interface used by *** to ***
Windows, Java
Onshore
Custom
***
***
***
DAS
Transportation Services
Transportation Services





--------------------------------------------------------------------------------




344
***
For *** to ***. Goes to the ***. Takes the *** then saves to the database ***
 Windows, .Net
Onshore
Custom
***
***
***
DAS
DAS
Credco
345
***
Sends***
Windows / .NET, C#, Linq, WCF, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Consumer Services
346
***
Provides*** Reports and *** Information for ***
Windows / .NET, C#, ASP.NET, SQL Server
Onshore
Custom
***
***
***
DAS
Transportation Services
Transportation Services
347
***
*** analytic engine targeting ***
Windows, .NET, SQL Server
Onshore
Custom
***
***
***
DAS
DAS
Credco
348
***
*** application provides a *** as well as access to ***. The overall view of
***. The tools made availabe by *** enable the user to ***
Web, Oracle, Java, JSP, DB2, SQL Server, AS 400
Onshore
Custom
***
***
***
BIS
Escrow Services
Tax Services
349
***
Database of ***
Windows, Java/J2ee, Google &* Bing Api's and Open Source GIS
Onshore
Custom
***
***
***
BIS
Escrow Services
Spatial Solutions
350
***
*** application that lives at ***.
Java
Onshore
Custom
***
***
***
BIS
Escrow Services
Spatial Solutions
351
www.corelogic.in
Corporate Website of CoreLogic India
Windows, .NET & SQL 2008
Onshore
Custom
***
***
***
CLI
CLI
CAD
352
***
***
Java, Applinks
 
 
***
***
***
BIS
Escrow Services
Tax Services
353
***
 
Java, ETL. Webservice
 
 
***
***
***
BIS
Escrow Services
Tax Services
354
***
Portlet deployed in ***
Java
 
 
***
***
***
BIS
Escrow Services
Tax Services
355
***
Reporting service
.net
 
 
***
***
***
BIS
Escrow Services
Tax Services





--------------------------------------------------------------------------------




356
***
Web application
.net
 
 
***
***
***
BIS
Escrow Services
Tax Services
357
***
Web application
Java
 
 
***
***
***
BIS
Escrow Services
Tax Services
358
***
*** System . Online *** web application/portlet
Java
 
 
***
***
***
BIS
Escrow Services
Tax Services
359
***
 
 
 
 
***
***
***
BIS
OTS
Field services
360
***
 
 
 
 
***
***
***
BIS
OTS
Valuation
361
***
 
 
 
 
***
***
***
DAS
DAS
RES - Capital Markets
362
***
 
 
 
 
***
***
***
DAS
DAS
RES - Capital Markets
363
***
 
 
 
 
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
364
***
 
 
 
 
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
365
***
 
 
 
 
***
***
***
BIS
OTS
Field services
366
***
 
 
 
 
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
367
***
 
 
 
 
***
***
***
DAS
DAS
CREDCO
368
***
 
 
 
 
***
***
***
DAS
DAS
CREDCO
369
***
 
 
 
 
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
370
***
 
 
 
 
***
***
***
DAS
DAS
Consumer Services





--------------------------------------------------------------------------------




371
***
 
 
 
 
***
***
***
DAS
DAS
Consumer Services
372
***
 
 
 
 
***
***
***
DAS
DAS
Consumer Services
373
***
 
 
 
 
***
***
***
DAS
DAS
Consumer Services
374
***
 
 
 
 
***
***
***
DAS
DAS
Consumer Services
375
***
 
 
 
 
***
***
***
DAS
DAS
Consumer Services
376
***
 
 
 
 
***
***
***
DAS
DAS
Consumer Services
377
***
 
 
 
 
***
***
***
BIS
OTS
Sol-Ex
378
***
 
 
 
 
***
***
***
BIS
OTS
Sol-Ex
379
***
 
 
 
 
***
***
***
BIS
OTS
Sol-Ex
380
***
 
 
 
 
***
***
***
BIS
OTS
Sol-Ex
381
***
 
 
 
 
***
***
***
BIS
OTS
Default Technologies
382
***
 
 
 
 
***
***
***
BIS
OTS
Default Technologies
383
***
 
 
 
 
***
***
***
BIS
OTS
Default Technologies
384
***
 
 
 
 
***
***
***
BIS
OTS
REO/Default Technologies
385
***
 
 
 
 
***
***
***
BIS
OTS
Field services
386
***
 
 
 
 
***
***
***
BIS
OTS
Field services
387
***
 
 
 
 
***
***
***
BIS
OTS
Field services
388
***
 
 
 
 
***
***
***
BIS
OTS
Field services/Doc services
389
***
 
 
 
 
***
***
***
DAS
DAS
Transport Services





--------------------------------------------------------------------------------




390
***
 
 
 
 
***
***
***
DAS
DAS
Transport Services
391
***
 
 
 
 
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
392
***
 
 
 
 
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
393
***
 
 
 
 
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
394
***
 
 
 
 
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
395
***
 
 
 
 
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
396
***
 
 
 
 
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
397
***
 
 
 
 
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
398
***
 
 
 
 
***
***
***
DAS
DAS
RES - Analytics
399
***
 
 
 
 
***
***
***
DAS
DAS
RES - Analytics
400
***
 
 
 
 
***
***
***
DAS
DAS
RES - Analytics
401
***
 
 
 
 
***
***
***
DAS
DAS
RES - Analytics





--------------------------------------------------------------------------------




402
***
 
 
 
 
***
***
***
DAS
DAS
RES - Residential Real Estate Solutions
403
***
 
 
 
 
***
***
***
BIS
Escrow
Flood Services
404
***
 
 
 
 
***
***
***
BIS
Escrow
Flood Services
405
***
 
 
 
 
***
***
***
BIS
Escrow
Flood Services
406
***
 
 
 
 
***
***
***
BIS
OTS
Valuation - CBPOS
407
***
 
 
 
 
***
***
***
BIS
OTS
Valuation-AMC
408
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
409
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
410
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
411
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
412
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
413
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
414
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
415
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
416
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
417
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems





--------------------------------------------------------------------------------




418
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
419
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
420
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
421
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
422
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
423
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
424
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
425
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
426
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
427
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
428
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
429
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
430
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
431
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
432
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
433
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems





--------------------------------------------------------------------------------




434
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
435
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
436
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
437
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
438
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
439
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
440
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
441
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
442
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
443
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
444
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
445
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
446
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
447
***
 
 
 
 
***
***
***
Corporate
CITG
Corporate Systems
448
***
***
Windows, .Net
Onshore
Custom
***
***
***
Corporate
CITG
Corporate Systems











--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-11.2
Tools Inventory


This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-11.2


Tools Inventory




1.                  INTRODUCTION


1.1              Agreement. This Schedule A-11.2 (this “Schedule”) is attached
to and incorporated by reference in Supplement A to that certain Master
Professional Services Agreement by and between CoreLogic and Supplier dated
August 17, 2011.


1.2              References. All references in this Schedule to articles,
sections and exhibits shall be to this Schedule, unless another reference is
provided.


1.3              Purpose. This Schedule sets forth the tools that Supplier will
use to provide the Services under Supplement A.


1.4              Definitions. Terms used in this Schedule with initial
capitalized letters but not defined in this Schedule shall have the respective
meanings set forth in Schedule A-1 to Supplement A, Schedule 1 to the MPSA or
the other Schedules to the MPSA or Supplement A.




--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Tools Inventory




 
 
 
 
 
S.No
Tool Name
Description
Categorization
Vendor
1
***
DBMS
3rd party Application
Software AG
2
Adobe Professional
Application software developed by Adobe Systems to view, create, manipulate,
print and manage files in Portable Document Format (PDF)
3rd party Application
Adobe
3
State Agency Websites
Websites with data required ***
Website
NA
4
Altiris Agreement
Service-oriented management software which allows organizations to manage IT
assets
3rd party Application
Symantec
5
AMS (Asset Management System)
REO asset disposition management
CoreLogic Application
NA
6
***
***
3rd party Application
ESRI
7
Artifactory
Repository manager
3rd party Application
Jfrog
8
Attorney Client Systems
Systems used to facilitate *** clients under ***.
Website
NA
9
Autodesk DWF Viewer 5.0 English
DWF enables design teams view, mark up, print, and track changes to 2D and 3D
drawings, maps, and models
3rd party Application
Autodesk
10
Autodesk Mapguide Viewer 6.5 English
Web mapping technology for delivering CAD, GIS, and asset information
3rd party Application
Autodesk
11
BigFix
Used for managing networked desktop, mobile, and server computers
3rd party Application
IBM
12
***
*** is a *** tool to Stage the distributed Data to multiple *** and finally move
it to the ***.
CoreLogic Application
NA
13
CaseAware
Case management system
3rd party Application
KMC
14
Cisco Call Manager
Enterprise-class IP communications processing system
3rd party Application
Cisco
15
***
*** Servicing Platform
Website
NA
16
***
*** Servicing Platform
Website
NA
17
Citrix
Networking and software-as-a-service (SaaS) tools
3rd party Application
Citrix Systems
18
Claims Consolidation
*** – This application consolidates Claims from both *** and ***
CoreLogic Application
NA





--------------------------------------------------------------------------------




19
Claims Database
Proprietary database for managing and tracking claims
CoreLogic Application
NA
20
CMAX
Claims processing system leveraged by various servicing shops. CMAX is a
foreclosure claims system consisting of three claims processing modules: FHA, VA
and Conventional which all include investor billings. A legacy client-server
application
CoreLogic Application
NA
21
COGNOS
Reporting tool
3rd party Application
IBM
22
County Websites
Websites with data required for BPO processing
Website
NA
23
Cyber trust
Used for managing incoming external threats to its network and reducing
vulnerabilities
3rd party Application
Verizon Business
24
Delinquency Life Cycle
Used to create workflow process to route delinquent items to queues based on ***
and track Non-Escrow loans for each outsourcing customer. Provides ability to
track delinquent orders throughout the life cycle
CoreLogic Application
NA
25
Delinquency Locator System
Online access to delinquency information
CoreLogic Application
NA
26
Deliquency Letters
Application provides internal and external customers the ability to print [tax]
delinquency letters by providing standard templates, interfacing with "B"
service reporting, as well as an external print vendor, and the capability to
view pdf images of the letters.
CoreLogic Application
NA
27
Devexpress
Feature-Complete Components, IDE Tools, and Business Application Frameworks for
Visual Studio, Delphi and C++Builder
3rd party Application
Devexpress
28
***
*** is a real-time *** application which accepts the requests from customers and
produces *** with data pertaining to *** etc.
CoreLogic Application
NA
29
***
A document *** solution platform that included *** and*** of *** document
CoreLogic Application
NA
30
Eagle
Web based simple GUI that interacts with various internal DB's. This app has
canned searches and reports.
CoreLogic Application
NA
31
***
Used to generate statistical rpts by operator of *** in *** and ***
CoreLogic Application
NA
32
ERDAS
Earth Resource Data Analysis System
3rd party Application
ERDAS Inc.
33
***
*** is a software tool for data ***(data ***, database *** etc) of custom
developed information systems, including databases of *** systems and ***
3rd party Application
CA Technologies





--------------------------------------------------------------------------------




34
ESRI Modeling Tool
System used to author data, maps, globes, and models on the desktop and serve
them out for use on a desktop, in a browser, or in the field via mobile devices,
depending on the needs of your organization
3rd party Application
ESRI
35
***
Commercial Tax Service (Escrow)
CoreLogic Application
NA
36
***
Commercial Property Tax system
CoreLogic Application
NA
37
***
***
CoreLogic Application
NA
38
Fannie Mae site
Fannie Mae website with data required for BPO processing
Website
NA
39
***
Reconciles *** batches for ***
CoreLogic Application
NA
40
FEMA
Federal Emergency Management Agency website with data required for BPO
processing
Website
NA
41
FHA Connection
The FHA Connection provides FHA-approved lenders and business partners with
direct, secure, online access to computer systems of the U.S. Department of
Housing and Urban Development.
Website
NA
42
Fidelity
External site used to perform loan boarding activities for certain clients and
to support tax research activities
Website
NA
43
File-Aid
File-AID enables developers to focus on their time developing by providing quick
and convenient access to the necessary data and files
3rd party Application
Compuware
44
FileNet
FileNet Content: Manager manages images, graphics, video, web content, email,
compliance documents, and more
3rd party Application
IBM
45
Fiserv
Information management systems and services to the financial and insurance
industries
Website
NA
46
FNMA
Federal National Mortgage Association website with data required for BPO
processing
Website
NA
47
Fortify AVA
Application vulnerability assessment tool
3rd party Application
HP
48
Freddie Mac site
Freddie Mac website with data required for BPO processing
Website
NA
49
*** Platform
*** is a *** service system.
CoreLogic Application
NA
50
***
*** is a development tool that helps developers, users, or content experts ***
and simple *** into *** documents
3rd party Application
Hot Docs
51
HP BAC
HP BAC enables you to easily and immediately connect your on-premise BAC
implementation to the global points of presence (POPs)
3rd party Application
HP





--------------------------------------------------------------------------------




52
HP QTP
HP QuickTest Professional software provides functional and regression test
automation for software applications and environments.[1] Part of the HP Quality
Center tool suite, HP QuickTest Professional can be used for enterprise quality
assurance
3rd party Application
HP
53
HP Quality Centre
HP Quality Center (QC) is a set of web-based test management software
3rd party Application
HP
54
***
Provides a web based data entry system to Create a ***quickly
3rd party Application
HP
55
HP Sitescope
HP SiteScope is an agentless monitoring software
3rd party Application
HP
56
Hummingbird Exceed 9.0.0.0 English
Exceed is the PC X11 window market leader that empowers companies with high
performance access to X applications from Microsoft Windows platforms.
3rd party Application
OpexText
57
IBM MQ Series
IBM WebSphere MQ is a family of network software products
3rd party Application
IBM
58
iClear
A web application provides invoice processing between mortgage servicers and
their vendor network
CoreLogic Application
NA
59
ImageWare
Canon's Imageware application converts hard-copy pages into electronic documents
and data, stores them in an archive, and distributes them automatically to
multiple users
3rd party Application
Cannon
60
Informatica
Data Information, Transformation and Load 3rd party Application Tool for ETL
3rd party Application
Informatica
61
J Profiler
JProfiler is a commercially licensed Java profiling tool
3rd party Application
ej-technologies
62
Kettle
Pentaho Data Integration provides Extraction, Transformation and Loading (ETL)
capabilities
3rd party Application
Pentaho
63
Kwiktags
Licensed document manager
3rd party Application
Imagetag
64
***
Intranet used to support the *** and *** process
CoreLogic Application
NA
65
LDRPS
Business continuity planning
3rd party Application
Sungard
66
HP Loadrunner
HP LoadRunner software is an automated performance and load testing product from
Hewlett-Packard for examining system behavior and performance, while generating
actual load
3rd party Application
HP
67
Loan Boarding and Search
Proprietary tool for supporting loan boarding and search activities for the Tax
Services business
CoreLogic Application
NA





--------------------------------------------------------------------------------




68
LSAMS
The LSAMS application is used to create and configure loan setup, billing,
payment and delinquency management processes.
3rd party Application
Isgn
69
Market Trend
This is a repository for the Market Trends Product
CoreLogic Application
NA
70
***
*** related data for Procurement and Search Tools
CoreLogic Application
NA
71
MI site
Site to support Mortgage Insurance (MI) research and analysis
Website
NA
72
Microsoft Navision
Microsoft Dynamics NAV is a complete ERP solution for mid-size organizations
3rd party Application
Microsoft
73
Microsoft Silver Light
Microsoft Silverlight is an application framework for writing and running
browser plug-ins or other rich internet applications, with features and purposes
similar to those of Adobe Flash
3rd party Application
Microsoft
74
Microsoft Team Foundation Server
Team Foundation Server (commonly abbreviated to TFS) is a Microsoft product
offering source control, data collection, reporting, and project tracking, and
is intended for collaborative software development projects
3rd party Application
Microsoft
75
Microsoft SharePoint
SharePoint collaboration software helps simplify business intelligence, content
management, search, and sharing for intranet and internet sites
3rd party Application
Microsoft
76
Microstrategy
MicroStrategy provides integrated reporting, analysis, and monitoring software
3rd party Application
Microstrategy
77
Microstrategy NARROWCAST
Microstrategy Report delivery
3rd party Application
Microstrategy
78
MortgageServe
MortgageServ loan servicing system
CoreLogic Application
NA
79
MySQL
A relational database management system (RDBMS) that runs as a server providing
multi-user access to a number of databases.
3rd party Application
Oracle
80
Neoload
NeoLoad is a load and stress testing tool to measure the performance of the web
applications and provide pragmatic solutions to developers
3rd party Application
Neotys
81
Netezza
Data warehouse appliance
3rd party Application
IBM
82
NetQos
Network management software and services, including applications for performance
management and response time analysis
3rd party Application
CA Technologies
83
NICE Call Recording
NICE Interaction Recording addresses call centers' needs for regulatory
compliance, risk mitigation
3rd party Application
NICE





--------------------------------------------------------------------------------




84
Nitro PDF
Nitro PDF Professional is commercial software application used for creating and
editing portable document format (PDF) files
3rd party Application
Nitro PDF
85
Notifind
BCP/DR tool
3rd party Application
Sungard
86
OP Manager
OpManager is a network monitoring software that helps administrators discover,
map, monitor and manage complete IT infrastructure
3rd party Application
ManageEngine
87
Oracle 10g
Oracle 10g is a version of the Oracle Database
3rd party Application
Oracle
88
Oracle BI&DW
Oracle Business Intelligence & Data Warehouse
3rd party Application
Oracle
89
Oracle CRM On Demand
Needed for the CRM Project that is in process
3rd party Application
Oracle
90
Oracle Financials / E-Business Suite
Oracle ERP solution (Changed from Oracle 11i)
3rd party Application
Oracle
91
Oracle iProcurement
Oracle ERP solution
3rd party Application
Oracle
92
***
Needed for the CRM Project that is in process
3rd party Application
Oracle
93
Oracle Sales Online
Oracle Sales Online is an HTML-based application for use by field sales
representatives, sales managers, and sales executives
3rd party Application
Oracle
94
Oracle Spatial
Oracle Spatial aids users in managing geographic and location-data in a native
type within an Oracle database
3rd party Application
Oracle
95
Oracle Weblogic
Oracle WebLogic consists of a Java EE platform product-family
3rd party Application
Oracle
96
OSB
This is Oracle Service Bus
3rd party Application
Oracle
97
PaperVision
Outsourcing 3rd party Application Document Imaging and workflow system
3rd party Application
Datamation
98
PartnerConnect
A transaction management portal which provides the complete workflow of a ***.
This has client users as well as support group users. The development activities
include enhancements and bug fixes
Website
NA
99
Pentaho BI Suite Enterprise Edition 3.7.0-GA
The Pentaho BI Suite provides a full spectrum of business intelligence (BI)
capabilities including query and reporting, interactive analysis, dashboards,
data integration/ETL, data mining, and a BI platform that has made it the
world's most popular open source BI suite.
3rd party Application
Pentaho
100
HP Performance Center
HP Performance Center helps to analyse and validate the performance of your
applications against business requirements and mitigate the risk associated with
application deployment and upgrades.
3rd party Application
HP





--------------------------------------------------------------------------------




101
PM QuickBuild
QuickBuild is a continuous integration and release management server, acting as
the central place to produce, test, deploy, and release software builds
3rd party Application
PM Ease
102
Informatica PowerCenter
PowerCenter is a unified enterprise data integration platform for accessing,
discovering, and integrating data
3rd party Application
Informatica
103
***
The primary job is to *** the data from the various files to a ***. The files
have *** and they do not have a ***. These files are procured from various
sources. The *** collects the data and makes it available for the *** for the
***.
CoreLogic Application
NA
104
***
Part of the *** suite of products
CoreLogic Application
NA
105
***
*** automates the ***and *** of issues across *** in *** and ***
CoreLogic Application
NA
106
QMF
Query and reporting tool set for IBM's DB2 relational database
3rd party Application
IBM
107
IBM Rational Clearcase
The Rational ClearCase family consists of several software tools for supporting
SCM (Software Configuration Management ) of source code and other software
development assets
3rd party Application
IBM
108
RES.Net
RES.NET provides an array of functional portals, each specifically designed for
various aspects of the real estate industry
Website
NA
109
Salesforce.com
This is the CRM used at Credco
Website
NA
110
Shipping Vendors Websites
Various websites for managing and tracking shipments
Website
NA
111
***
Service that delivers *** data
CoreLogic Application
NA
112
***
*** to provided customers direct access to ***
CoreLogic Application
NA
113
SourceNet
Application manages and process BPO's and Appraisal's order in veriours
different format client needs it
CoreLogic Application
NA
114
SQL CITG Telecom Expense Management
AKA Tangoe
3rd party Application
Tangoe
115
SSIS
SQL Server Integration Services (SSIS) is a component of the Microsoft SQL
Server database software that can be used to perform a broad range of data
migration tasks
3rd party Application
Microsoft
116
***
***
CoreLogic Application
NA
117
SybaseIQ
Sybase IQ is a relational database software system used for business
intelligence and data warehousing
3rd party Application
SAP
118
***
*** Management System for managing orders and their requestors and service
providers.
CoreLogic Application
NA





--------------------------------------------------------------------------------




119
Taxing Authority Websites
Websites with data required for BPO processing
Website
NA
120
Teradata
Datawarehouse and used throughout BIS and supports the "RPS: BSI: Business
Intellegence> SMARTweb Cycle Dashboards"
3rd party Application
Teradata
121
Test track pro
TestTrack Pro is a proprietary issue tracking product. It is used as a bug
tracking, issue tracking, and project management system
3rd party Application
Seapine
122
Time Matters
Practice management software
3rd party Application
LexisNexis
123
TOAD
Toad is a software application from Quest Software used for development and
administration of various relational databases using SQL
3rd party Application
Quest Software
124
***
This application is used to determine *** status and send *** to *** to ***
CoreLogic Application
NA
125
TrueStandings Securities
Analyze, evaluate, benchmark, report securities portfolios, using web-based
business intelligence tools and access to the largest loan-level securities
database. Data Types: MBS (non-agency prime jumbo securities), Alt-A (securities
with alternative underwriting standards) , BC (subprime, nonprime,
re-performing, scratch-and-dent, etc.)
CoreLogic Application
NA
126
***
***-Specific platform used to manage *** assignments with ***
CoreLogic Application
NA
127
***
The *** is an analysis of *** or more *** that can assist lenders and servicers
in *** on a specific property
CoreLogic Application
NA
128
Vendorscape
Vendorscape is the industry-leading web solution provides end-to-end default
case management between mortgage servicers and their vendor network.
CoreLogic Application
NA
129
Veracode
Vulnerability assessment tool
3rd party Application
Veracode
130
***
Electronic storage, retrieval, management, delivery and authorisation of ***
such as *** and ***
3rd party Application
VersionOne
131
Visual Build
Visual Build is GUI software for Windows that enables software developers and
build masters to create an automated, repeatable process for software builds
3rd party Application
Kinook
132
***
***specific Quality control module for ***
CoreLogic Application
NA
133
WebEx
On-demand collaboration, online meeting, web conferencing and videoconferencing
applications
3rd party Application
Cisco





--------------------------------------------------------------------------------




134
Websense
Internet access management system that allows an organization to monitor, report
and manage internal Internet use
3rd party Application
Websense
135
Webstar
For Clients to order credit reports for mortgage, credit union
CoreLogic Application
NA
136
West Law
Online legal research services
Website
NA
137
Win2Data
Legacy web-based application that delivers real estate data thru reports to its
customers.
CoreLogic Application
NA
138
Wingspan
The Wingspan application provides a consolidated view of *** information as well
as access to tax claims information in a centralized location
CoreLogic Application
NA
139
Work Share
Workshare’s software enables business professionals to create and control
content, including confidential information and intellectual property
3rd party Application
Workshare
140
XML Spy
XMLSpy is an XML editor and integrated development environment (IDE)
3rd party Application
Altova
141
XPTR
Legacy web-based application that delivers real estate data thru reports to its
customers.
CoreLogic Application
NA







--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011








Supplement A
Mortgage Support Services
August 17, 2011




Schedule A-12


Third Party Contracts








This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-12
Third Party Contracts
1.
INTRODUCTION



1.1    Agreement. This Schedule A-12 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.


1.2    References. All references in this Schedule to articles, sections and
exhibits shall be to this Schedule, unless another reference is provided.


1.3    Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A. The following capitalized terms shall have the meaning
given below:


1.4    Purpose. This Schedule sets forth Third Party Contracts and, subject to
Section 5.2 of the MPSA, the Party financially responsible for such Third Party
Contracts.


2.
SUPPLIER THIRD PARTY CONTRACTS.



Number
Vendor
Customer
Effective Date
Subject to Section 5.2 of the MPSA, the Party Financially Responsible for the
applicable Third Party Contract
 
***
CoreLogic Global Services Private Limited
1-Jun-2011
Supplier
 
***
CoreLogic Global Services Private Limited
21-May-11
Supplier
 
***
CoreLogic Global Services Private Limited
27-Apr-11
Supplier
 
***
CoreLogic Global Services Private Limited
13-Jun-11
Supplier
 
***
CoreLogic Global Services Private Limited
1-Jan-11
Supplier
 
***
First Indian Corporation Private Limited
15-Jan-10
Supplier
 
***
First Indian Corporation Private Limited
1-Oct-10
Supplier
 
***
CoreLogic Global Services Private Limited
1-Feb-11
Supplier
 
***
CoreLogic Global Services Private Limited
1-Oct-10
Supplier
 
***
CoreLogic Global Services Private Limited
1-Jan-2011
Supplier
 
***
CoreLogic Global Services Private Limited
01-Apr-11
Supplier
 
***
CoreLogic Global Services Private Limited
01-May-11
Supplier
 
***
CoreLogic Global Services Private Limited
14-Jul-11
Supplier
 
***
CoreLogic Global Services Private Limited
01-Apr-11
Supplier
 
***
CoreLogic Global Services Private Limited
01-Jan-11
Supplier
 
***
CoreLogic Global Services Private Limited
25-Jul-11
Supplier
 
***
First Indian Corporation Private Limited
25-Oct-10
Supplier
 
***
CoreLogic Global Services Private Limited
01-Oct-10
Supplier
 
***
CoreLogic Global Services Private Limited
01-Oct-10
Supplier
 
***
CoreLogic Global Services Private Limited
01-Jan-11
Supplier
 
***
CoreLogic Global Services Private Limited
15-Jan-11
Supplier
 
***
CoreLogic Global Services Private Limited
10-Aug-2010
Supplier





--------------------------------------------------------------------------------




 
***
CoreLogic Global Services Private Limited
15-Sep-2010
Supplier
 
***
CoreLogic Global Services Private Limited
10-Aug-2010
Supplier
 
***
CoreLogic Global Services Private Limited
15-Jun-2011
Supplier
 
***
CoreLogic Global Services Private Limited
1-Nov-2010
Supplier
 
***
CoreLogic Global Services Private Limited
1-Apr-11
Supplier
 
***
CoreLogic Global Services Private Limited
1-Nov-10
Supplier
 
***
CoreLogic Global Services Private Limited
17-Oct-10
Supplier
 
***
CoreLogic Global Services Private Limited
15-Sep-10
Supplier
 
***
CoreLogic Global Services Private Limited
1-Apr-11
Supplier
 
***
CoreLogic Global Services Private Limited
1-Jan-11
Supplier
 
***
CoreLogic Global Services Private Limited
1-Jun-11
Supplier
 
***
CoreLogic Global Services Private Limited
10-Aug-10
Supplier
 
***
First Indian Corporation Private Limited
1-Jan-09
Supplier
 
***
CoreLogic Global Services Private Limited
1-May-10
Supplier
 
***
CoreLogic Global Services Private Limited
1-Jan-09
Supplier
 
***
First Indian Corporation Private Limited
1-Oct-06
Supplier
 
***
First Indian Corporation Private Limited
1-Oct-06
Supplier
 
***
CoreLogic Global Services Private Limited
1-Jun-11
Supplier
 
***
CoreLogic Global Services Private Limited
11-Aug-10
Supplier
 
***
CoreLogic Global Services Private Limited
14-Feb-11
Supplier
 
***
CoreLogic Global Services Private Limited
1-May-11
Supplier
 
***
CoreLogic Global Services Private Limited
1-Jun-11
Supplier
 
***
CoreLogic Global Services Private Limited
15-Sep-10
Supplier
 
***
CoreLogic Global Services Private Limited
2-May-11
Supplier
 
***
CoreLogic Global Services Private Limited
19-Jul-11
Supplier
 
***
CoreLogic Global Services Private Limited
24-Dec-10
Supplier
 
***
CoreLogic Global Services Private Limited
27-Feb-11
Supplier
 
***
CoreLogic Global Services Private Limited
19-Jul-11
Supplier
 
***
First Indian Corporation Private Limited
8-Jun-09
Supplier
 
***
First Indian Corporation Private Limited
12-Dec-08
Supplier
 
***
First Indian Corporation Private Limited
21-Sep-08
Supplier
 
***
CoreLogic Global Services Private Limited
2-Aug-10
Supplier







--------------------------------------------------------------------------------










CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011








Supplement A
Mortgage Support Services
August 17, 2011






Schedule A-13
Reports






This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either company without the prior written permission of the other Party.





--------------------------------------------------------------------------------






CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-13
Reports


1.
INTRODUCTION



1.1    Agreement. This Schedule A-13 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.


1.2    References. All references in this Schedule to articles, sections and
exhibits shall be to this Schedule, unless another reference is provided.


1.3    Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A. The following capitalized terms shall have the meaning
given below:


1.4    Purpose. This Schedule sets forth the Reports that Supplier will create
and deliver as part of the Services.
  
2.
SUPPLIER REPORTING OBLIGATIONS



2.1    Standard Reports.
(a)
Without limiting its obligations under Section 9.2 of the MPSA, Supplier shall
produce and distribute all reports related to the Services or this Agreement
that, as of the Effective Date, are being produced by the Continuing Employees
and/or are automatically generated by CoreLogic Software, Systems or other tools
that are provided to Supplier.

(b)
Supplier shall, *** to ***, provide reasonable assistance with the design and
construction of any new standard Reports, as may be requested from time to time
by CoreLogic and to the extent mutually agreed by Supplier.



2.2    *** Performance Reports.
a.
Supplier shall produce a *** performance Report (the “*** Performance Report”),
which shall be delivered to CoreLogic within *** (***) days after the last day
of each *** during the Term. The *** Performance Report will describe Supplier's
performance of the Services in such *** and, at a minimum, shall include the
following elements:

i.
summarize Supplier's performance in each Functional Service Area;

ii.
describe whether Supplier has attained or failed to attain the Service Levels
for each Functional Service Area;

iii.
explain and provide reasoning for any Service Level Default and include a plan
for corrective action where appropriate

iv.
describe the status of corrective action efforts, ongoing projects, and other
Service initiatives;

v.
set forth a record of the material Equipment, Software and Supplier Personnel
changes (including any changes to Key Supplier Personnel) that pertain to the
Services, and describe planned changes during the upcoming month that may affect
the Services; and

vi.
include such *** and *** as *** to *** with the terms and conditions of the
Agreement.



2.3    *** Reports.
a.
Supplier shall produce and distribute Reports on *** or *** basis in accordance
with Section 9.2 of the MPSA and the following guidelines:





--------------------------------------------------------------------------------




i.
*** Reports shall be produced and distributed processed through the CoreLogic
Contract Manager or administrator and/or his/her designate.

ii.
*** Reports shall not be duplicative in nature or content, but different in
nature or form from one country unit to another or within a country unit.



2.4    Governance Reports:
a.
Supplier shall produce and distribute the reports required in Schedule A-6
(Governance), in accordance with the general reporting requirements set out in
this Schedule



2.5    Existing “SLA Books”
a.
Supplier shall produce the *** SLA Books (in the same format and with the same
content as such SLA Books are produced by CoreLogic as of the Effective Date, or
in a format as otherwise agreed between Supplier and CoreLogic) that are used by
CoreLogic to monitor various Functional Service Areas (e.g., flood, tax, and
outsourcing technology solutions (“OTS”)).

b.
Such SLA Books shall not supersede anything contained in Schedule A-3 (Service
Level Methodology). In the event of a conflict between Schedule A-3 (Service
Level Methodology) and the monthly SLA Books, Schedule A-3 (Service Level
Methodology) shall take precedence.



2.6    Other Reports.
a.
Supplier's reporting obligations shall include producing and distributing the
following reports, *** for:

i.
Transition meetings and transition charges;

ii.
Duplicate payments;

iii.
Status of late Third Party Contractor invoices;

iv.
Third Party Contractor interaction and support;

v.
Supplier's general customer satisfaction survey reporting obligations;

vi.
Business continuity and disaster recovery plans.



3.
FORMAT OF REPORTS



3.1    Supplier shall provide all Reports in both paper format and an electronic
format as reasonably requested by CoreLogic and which is compatible with
CoreLogic's Systems. Upon *** and ***, Supplier will modify the elements and/or
the format of reports. Supplier shall also provide CoreLogic with detailed
supporting information for each Report in an electronic format compatible with
CoreLogic's Systems.


3.2    At some time during the Term, *** (in ***) to build its own performance
reporting portal. If CoreLogic builds its own reporting portal, instead of
CoreLogic retrieving data off Supplier's Systems, or integrating the data feeds,
Supplier will, at ***, provide to CoreLogic data *** for use in CoreLogic's
portal and to the extent Supplier agrees to provide such data.


3.3    At a minimum, all Reports provided by Supplier, subject to Section 4
below, shall be no less comprehensive or detailed than CoreLogic's relevant
written internal reporting as of the Effective Date;


4.
REPORT LIST.

Supplier will provide the Reports set forth in this Section 4 as part of the
Services. Within thirty (30) days after the Supplement Effective Date, the
Parties will discuss and verify the following list of Reports in this Section 4;
provided, that any changes to such list of Reports will be mutually agreed upon
by the Parties. The Parties agree to periodically review the list of Reports in
this Section 4 in order to update such list, including the elimination of
unnecessary or redundant Reports; provided, that any changes to such list of
Reports will be mutually agreed upon by the Parties.
 
Report Name
Frequency
Description
Schedule A-2.1 Escrow Services - Flood and Spatial
*** Production Report- Regular
***
Provides the individual details of completed orders, skip orders, and hours
spend on production & non production activities.





--------------------------------------------------------------------------------




*** Production Report- LOLA
***
Provides the individual details of completed orders, skip orders, and hours
spend on the production activities.
*** Production Report- Compliance
***
Provides the individual details of completed orders, skip orders, and hours
spend on the production activities.
*** Skip Audit Report
***
Provides the details No of skip audits, good skip and bad skip details
*** Hrs Report
***
This Report provides the individual details of hours spent on production and
production related activities for a ***
*** Dashboard Report
***
*** Dashboard Report provides the details of production, utilization, staffing
details, volume trend, productivity trend, completion percentage, special
project details and *** updates.
*** Hrs Report
***
This Report provides the individual details of hours spent on production and
production related activities for the ***.
Pre SLA Report
***
This Report provides the details of production, quality score, details of
special projects, UPD details and the *** highlights
SLA Report
***
SLA Report gives the details of BA expectations, forward plan, metrics - which
includes, production, quality, UPD, completion percentage and segment details,
issues and concerns, escalation matrix, succession plan and score card.
Attrition Report
***
Provides the attrition details for Blr and Mlr teams.
Seat Utilization Report
***
Provided the seat utilization details for Blr and Mlr teams.
Escrow Transaction Report
***
Provides details on manpower utilization, head count trends, attrition, shift
seat availability, shift seat utilization, fully loaded cost, fully loaded cost
per ***, hiring status, issues, *** budget vs actual and SLA rating
Flood Quarterly Review
***
Quarterly report that covers: organization structure, staff matrix,
productivity, quality, attrition and utilizations, completion %, UPD, avg. cost
per head, avg. cost per doc. and areas of opportunity.
*** Production Report- Regular
***
Provides the individual details of completed orders, skip orders, and hours
spend on the production & non production activities.
*** Production Report- LOLA
***
Provides the individual details of completed orders, skip orders, and hours
spend on the production activities.
Schedule A-2.2 Escrow Services Tax (Tax Servicing and Outsourcing)
Inventory & Production Report
*** throughout the ***
Provides *** reconciliation of work volume with details on escalation,
exceptions, in progress, completions, and quality along with target versus
actual ***, capacity, production, and quality for each Work Type with summary
consolidations by Core Function, operational unit, and business unit. 
Employee Productivity Report
*** throughout the ***
Each day provides details by employee tenure in the process, attendance, along
with target versus actual productivity,  exception, escalation, and quality for
each Work Type with summary consolidations by Core Function, operational unit
and business unit
Operations Highlight Report
***
Key accomplishments of the operation (operational enhancement projects,
training, reporting, quality assurance, and compliance).  Performance metrics
summary and issues and concerns.
SLA Report
***
SLA report provides details on key performance metrics and the related score
card, including client expectations, forward plans, issues and concerns,
escalations, action and mitigation plan, succession plan, productivity, quality,
turn time adherence, resource utilization, attrition, etc.





--------------------------------------------------------------------------------




Dashboard Report
***
Provides monthly snapshot summary of performance metrics from the detailed SLA
reports for each business unit and the underlying core functions
*** Report
***
Provides summary of key performance metrics, organization structure, staff
matrix, cost per *** and unit, production, quality, resource utilization,
attrition, trends, new business status, major accomplishment for the period
under review, goals and initiatives for the next ***
Schedule A-2.3 BIS Technology - Tax
LAS IT + BIS QA - CLI *** Resource Report EOD as of Date
*** on ***
Excel list of all resources by cost center. includes open reqs, upcoming
terminations, contractors and employees (including those on LOA)
PMO - *** Report
***
Email - Brief status of each project in progress
Replicator Health Report
***
Email - Status of data replication jobs
Invoice Clarifications Report
***
Email & Excel - Variance explanations and detail in support of *** invoice
Recruitment Status Report
*** on ***
Email - Status and counts of open positions, offers, contractors, grad trainees,
expected new hires
CIO Update Report
***
Powerpoint outlining top 3 - 5 accomplishments, challenges or opportunities,
csat rating trend, productivity trend, headcount stats
Occupancy Chart Report
***
Excel - Task assignments for resources (projects, tickets, other, timeoff, etc…)
*** Productivity Reports
***
E-mail with current tasks in queue, *** completed tasks, outstanding QA efforts
Schedule A-2.4 Outsourcing and Technology Solutions (OTS)
*** Production Report
***
Certain processes require a productivity report (summary and detail) at the ***
of each ***.
*** Production Report
***
All processes that do not require *** shift production reports require a
productivity report (summary and detail) that summarizes the prior 3 ***
activities (*** cycle - A, B, and C).
*** Dashboard Report
***
By account or business unit provides summary of processes within that account
(approved HC, available HC, volumes received, processed, etc.)
*** Dashboard Report
***
*** Dashboard Report provides the details of production, utilization, staffing
details, volume trend, productivity trend, completion percentage, special
project details and *** updates.
Resource Tracker Report
***
Central repository that tracks all resources on OTS accounts. Includes pertinant
individual details including account, client, and process assignments.
Cross Training Matrix Report
***
Provides the details of all agents on the account and all processes. Details
which agents are active in production, trained with credentials, and trained
with no credentials.
User ID Tracking Report
***
Tracks access for required systems and user IDs for all agents on each account.
System Downtime/Issue Log Report
***
*** tracking log for each account recording any system downtime or issue/error
log.





--------------------------------------------------------------------------------




*** Dashboard Report
***
*** dashboard presentation provides the details of production, utilization,
staffing details, volume trend, productivity trend, completion percentage,
special project details and *** updates.
*** Production Summary Report
***
All processes have a monthly summary produced in summary of the daily production
report.
SLA Report
***
SLA Report gives the details of BA expectations, forward plan, metrics - which
includes, production, quality, UPD, completion percentage and segment details,
issues and concerns, escalation matrix, succession plan and score card.
Overtime Report
***
Provide the overtime details for all teams.
Attrition Report
***
Provide the attrition details for all teams.
Seat Utilization Report
***
Provide the seat utilization details for all teams.
Schedule A-2.5 Valuation Services
See A-2.4 Outsourcing and Technology Solutions (OTS)
 
 
Schedule A-2.6 BIS Technology - OTS
None
 
 
Schedule A-2.7 Corporate Production Services
None
 
 
Schedule A-2.8 Corporate Production Services
25K Over 60 Days Report (8)
***
This is a list of Customer who are having more than $*** balances in Over 60
days past due in a specified format at the end of each ***
510 ENT Telecom Journal Entries
***
Report used to prepare the out charge allocation journal entry
*** Roll forward
***
This report will notify the different departments and different status of ICP in
order to fix the issues in a timely manner.
Accrual Report for Corporate Real Estate
***
Identifying the Open PO's for the PR's prepared by "Dawn Laffoon".
Accrual Report-All (24)
***
A report highlighting accruals made
ADI Reports (5)
***
A formatted financial report pulled from the Oracle ADI application used for
analysis.
Agency Placement and Uploading data to CCS
***
Report used to assign past due accounts for outside agency placement after all
in-house actions had taken place.
Agency Recovery Report for all the billing system
***
Agency Recovery reports used to extract a Debit Memo report from Oracle
Discoverer against payment received from the customers for the invoices which
were previously written-off as Bad Debt or the Write-off is unable to be
cancelled and has been assigned to Outside Collection Agency.





--------------------------------------------------------------------------------




Agency status report
***
Agency Status report received from Collection Agencies and used to update the
status of all the accounts from the report into CCS. The accounts indicating PIF
(Paid in Full) & SIF (Settled in Full) in the report will be taken separate
along with the payment details.
All companies Top 20 Report (9)
***
Top 20 Customer balances in a specified format at the end of each month for all
Companies
Allowance Percent Analysis
***
This is an analysis of Adjustments and Credit memos booked against Invoices
billed which will be used to calculate the provision for sales allowance
Allowance Percent Analysis Reporting
***
Reporting on the allowance percentage for sales commission
AP Trade Reporting
***
Review of unpaid invoices from Oracle for unpaid invoices.
AR Metrics report
***
Accounts receivable reporting
Asset Inventory Report ( QTR )
***
To send the asset details to the managers based on the Cost center
ATB Aging Report (9)
***
Invoice wise 7 Bucket Customer aging balances report in a specified format
Audit JE logs vs. Oracle report
***
Journal Entry audit report used to manage pending Journal Entries
AVD Analytics Aging Report
***
Invoice aging report used for analysis
AZ Sales Tax Returns
***
Sales tax is computed for various cities in the state of Arizona and for the
state of Arizona. The forms are filled in with information as needed by the city
and state tax department and sent to US for filing every ***.
BARS Aging Report
***
Accounts Receivable Aging Report broken down into categories by length of time
outstanding pulled from BARS system and segregated based on client requirement
(For e.g. National, Regional, Automotive, 60+ delinquent, PRC, etc)
Billing Data Mart *** Tableau Report
***
*** billing report with pricing analysis
Billing Data Mart *** Tableau Report
***
Pricing graph published through Tableau Software
Billing Data Mart Tableau Report
***
Pricing analysis reports
Billing Report
***
Cost wise billing details for analysis report
BIS IC Aging Report (12)
***
Intercompany balances report for BIS for the ***
BIS Management Aging Report (6)
***
Customer aging report for the BIS business segment
BIS *** Aging Report - (2)
***
*** Aging Report for BIS receivables
Business Unit Report
***
Report used to separate the PDF reports by business unit from the crystal report
Capital Account Report
***
Report to track the Capital Item PO's where the line item is less than
$1,000.00.
Capital Expenditure Report
***
Report to track the CEA Number for the Capital PO's raised during a particular
period with detailed information.
Cash Balancing ( DTI") -All (24)
***
Cash balancing report used for analysis





--------------------------------------------------------------------------------




CCR Cleared & Void Check Report
***
Report prepared to know the cleared and void check details for a given period
for FARETS company.
CCS & Tracker Match
***
The report between two systems to ensure the written off accounts are captured
in the billing system match the collections data base
CDW - Products without PO
***
Report used to identify the CDW products without PO.
Chart of Accounts Reporting
***
The new GL accounts added in a month
Check Requests for all the Environmental fee returns
***
Check requests are prepared to cut the checks for filing the return with the
state or county.
Checklist
***
Excel sheet that is used as a log to see what returns are due and on when they
are required to be filed.
Checks Over $10K
***
List of the checks that need to be renamed over $10K which need to be uploaded
to SharePoint.
CITG Report
***
Report to identify No. of PO's raised for company code #105 with the Product
Numbers purchased during the month
Collections & credits by collectors report
***
Used to report on the effectiveness of collectors.
Collections & credits by Collectors report
***
Report used to manage collectors to determine if credits offset the past due
amount and provides past due amounts for collection calls
Commitment report
***
Commitment of funds report
Commitment report
***
For pre paid accounts this report is used to ensure the invoice is attached to
the payment.
CoreLogic International Billing Report
***
To pull the reports from discoverer and see the transactions which are occurring
outside the US
Courthouse Reconciliation
***
Courthouse reconciliation reports
CP - Holds Reporting
***
This report will include and encompass a wide array of data reporting such as
type of accounts, hold reasons, error totals, total sales
Credit Memo analysis
***
Reporting related to credit memo activity around volumes and amounts
Customer Data Report
***
Report used to display customer billing details for RVV and E- App IT
Customer delinquency report - Miami
***
A report showing the delinquent customers in the Miami region.
*** ISC Report
***
Updating spreadsheet with bank activities on a *** basis
Data Ops Report
***
Oracle and Essbase Report in a Specified Format used for Data Operations
Data Ops Report
***
Oracle and Essbase Report in a Specified Format for Data Operations
Distress Customer Report (17)
***
List of Distressed and Bankrupt customer balances in a specified format for BIS
companies
DND Report (2)
***
Consolidated Webstar & BARS Aging Report to help collection team to disable
customer accounts





--------------------------------------------------------------------------------




Documentation status
***
Monthly reporting used to determine the status of processes being documented.
DSI Collections Report
***
DSI Aging report for Miami is the invoice aging report used for Miami customers
which is used to get the details of the customer and if any ICP's have been
created for the corresponding account.
E Commerce Worksheet
***
Various E-commerce reports are pulled to analyze the tax in each state and are
updated in the sales tax liability spreadsheet accordingly.
E Mail BU Reports to BU
Contacts.                                                                      
***
Business Unit reporting
Environmental Fee Returns
***
This is an annual project and the returns are filed based on the number of
employees working in the state of CA during the ***.
Estimated Revenue Report
***
Provides the estimated revenue generated for the previous ***
EXP Report / Invoices for Co. 705
***
Report that lists invoices processed under company 705 for a given ***
Expense Report Not Paid
***
Report used to review the site address on expense reports which is used to
determine method of payment (Direct Deposit or Check) to employees.
FACL Taxation Liability Worksheet
***
Sales Tax report from Oracle AR inquiry is pulled and formatted to generate the
values of Sales Tax for each state and are updated in the Sales Tax Liability
Spreadsheet.
FACL Taxation Reserve Analysis Spreadsheet
***
Data is pulled for certain companies to show the tax reserve balance and analyze
if there was a change in balance for that particular *** due to payments made
FACL Taxation reserve B/S Reports
***
Reports are exported out of Oracle to show the Tax reserve account balances for
certain companies.
FADS Billing Report
***
Billing report for FADS (cost wise) used for analysis
FAREIS Journal Entry Reserve Report of company 105
***
Reserve reporting requirements for company code #105
FARETS Flow Service report
***
BU reporting used for follow up
Financial Reporting
***
GL reports, Trend reports and Variance reports sent to US managers based on the
Cost Center.
Flow Service Report
***
To know the purchase entries made for this account and find out the loan
refunded and loan transferred
Flux Reporting
***
To compare the sales reported for prior weeks to the current ***
GL Discoverer Report with Journal Entry Creation Date
***
Extracting the GL Discover report with creation date based on the client request
GL Discoverer Report with Journal Entry Creation Date
***
Reporting with the dates for GL reports
GL Reports
***
Report used to pull the GL report and format it.
GL to US Sales FACL Taxation Reconciliation
***
Pulling the Sales tax reports from GL and AR Inquiry and reconciling the amounts
to check if there are any differences in the two reports.





--------------------------------------------------------------------------------




Headcount Report
***
Headcount Reporting for CLI processes offshore
IC Bill to & Ship to Address
***
Providing the address details of intercompany affiliate customers on revenue
report
ICP creation reporting
***
*** ICP creation report show the count of ICPs created for different reasons for
that *** and a summary tab that would show the *** change in the count &
percentage *** on ***.
ICP Queue Status
***
Continuous follow-up on ICPs with the concerned person following a 7 day TAT
Incomplete Transactions Report
***
To pull the reports from Oracle and provide the comments for the open
transactions which include invoice, debit memos, credit memos
Incorrect Codes Report
***
This *** cognos report identifies invalid codes entered on invoice & vendor
comment cards
Individual State's FACL Taxation Returns Worksheet
***
Each state has a sales tax worksheet that is updated using the sales tax report
generated for the particular ***.
Infinity Cleared Checks Report
***
Report pulled from Discoverer to display infinity checks cleared in previous ***
Intercompany Receivable report
***
Intercompany receivables reporting
Intercompany Revenue report
***
Intercompany revenue reporting
IOS IC Aging Report
***
Inter company aging report at *** end for BIS
Journal Entry Reserve Report of company 105
***
Fixed assets data of Company Code 105 sent to management
License ADI Reports
***
Financial Statements for Licensing Department from Oracle ADI Application
Management Report
***
Report used to separate the PDF documents by manager from crystal reports
Marketing Report
***
Discoverer Report for some cost centers in a specified format for company code
200
MarketLinx Capital Expenditure Report
***
Report to find all the PO lines created for Capital Items
Mass90
***
Report identifying items that need to be stored in CSV format
Metrics - Contract
***
This metrics report is prepared after the 11i AR close. It gives the count and
dollars of all open items aged 120 days and above sorted by due date for FACL &
Marketlinx billing systems. Also the details on the demand letters sent, active
accounts with collection agencies, and headcount details for the previous ***.
Metrics (2) Collections activities
***
Reports used to understand collection metrics such as the number of FDL letters
mailed to FACL & MarketLinx, dollar value of all FACL accounts aging 120 days
and above for RES, Miami and MarketLinx. Number of accounts with outside
agencies.





--------------------------------------------------------------------------------




Metrics (2) Revenue Billing
***
Used to analyze revenue billing volume for the month for items such as manual
invoices
Metrics Dallas Desktop
***
Format the metrics
Metrics payables
***
Metrics prepared to know the number of ACH, Wire, Manual, Quick, System checks
processed on *** basis
Metrics PO
***
Number of PO's created in a ***
Metrics shared services
***
Format the metrics
Month end Payables Report
***
Report used to generate the *** end payables due from Sourcenet. The details
indicate items to be included in the payment run.
Monthly Cancellation Report
***
Report outlining cancelled checks
Monthly reporting on outside agency placements
***
Used to monitor the volume of outside reports to outside agencies.
Monthly reporting on outside agency placements
***
Report used to track placed, paid and closed accounts as well as the overall %
collected.
Naveed ADI Reports
***
Financial Statements for DAR company from Oracle ADI Application
Navision Properties not in AMS
***
This report lists those case numbers that are not set up in AMS. The job card
for these properties must be blocked in Navision so as to keep any invoices from
being posted inadvertently.
NY Credit Memo Adjustment
***
Pulling the Credit memo details from discoverer and calculating the adjustments
based on the tax rates for the counties in NY
Office Listing
***
Reporting of change in employees compared to previous ***
On-hold Report
***
Information extracted from Oracle to reach out to the requestor.
Open & Close Cancellation Report
***
Report of open and closed CM ICP details
Open DM & CM analysis
***
Open debit and credit memo reporting
Open DM & CM analysis
***
Reports run and reviewed against the customer's account to see the open balance
and whether there is a need to apply to an open invoice, adjust, or send a
refund check.
Open PR's (No PO's Issued)
***
Generation of Report for identifying the Open PR's which is not associated with
PO.
Open Purchase Order Report for 800 Series Co.
***
Identifying the Open PO's for company code # 800
Outstanding checks for C/F
***
Report prepared to forecast or manage the fund flow for the ***
Outstanding checks report
***
Reports prepared to find out the outstanding check details on a *** basis
Outstanding Invoice Report
***
Report used to run outstanding Invoice/Billing reports from Discoverer
Outstanding revenue
***
Provides the information of outsourcing revenue from the clients for the
particular month.
Papervision
***
Report that contains daily deposits that have gone through papervision





--------------------------------------------------------------------------------




Payment Inquiry
***
Report with the replies to all the queries on AP invoices made by vendors and
employees
Pipeline Report
***
Details of orders which are in Pipeline, which will be uploaded to an access
database which are used for analysis by the sales team in the US.
Pitney Bowes Postage Daily Balance
***
Sending Pitney Bowes postage balance information to all the concerned managers
for follow up
PO Confirmation Report
***
Report to identify the status of PO's. which are confirmed.
PO Marketing Report
***
Identifying the PO's which are created during the *** for Marketing Team to the
prescribed cost centers only.
PR created by “Christine Rankin”
***
Identifying the PR's which are created by Christine Rankin.
Pre-Disable Report
***
This report is prepared on *** of *** to provide the details of all open items
which are aged *** days & above from the invoice date. This report once reviewed
and modified by US will be sent to India for disabling/suspending the orders
which show a minimum 45 days aging due to non payment by the customer.
Preparation of Corp IT Returns Decision HR, USA Inc
***
Preparation of workbooks and tax returns for corporations and computing the
taxable income for federal and state purposes using the information provided by
the respective companies' accounts departments and filing the tax returns.
Previously entered -Rent invoices
***
Report used to review recurring rent invoices which are already entered for
payment
Product and Tech. open order report
***
Report on identifying the PO's created for the Cost Center 22211, 22219, 22220,
22221 & 22232 and the Expiration Date of any Blanked PO for these cost centers.
PR's Awaiting for Rasic Michael's Approval
***
Identifying the PR's which are waiting for Michael Rasics Approval
RBU Aging Reports
***
RBU Aging report will be prepared to understand the aged receivables details of
the RBU. We will provide other details regarding Sales Rep on Order, Customer
Contact Name & Contact Number and Ship to city & state. We will also provide a
Summary on Company, Sales Rep, Region, Channel & Region and Account above 60 day
& $5K in different tabs.
Reporting FDL Running Total
***
Monthly FDL Running Total report is the consolidated details of Collections FDL
which are used to send out to customers every ***.
Requisition greater than $200k
***
Identifying the PO's which are greater than 200k
RES Prepayment Unapplied
***
Report used to process RES prepayment receipts to order matching or open
Invoices.





--------------------------------------------------------------------------------




RES Unapplied
***
Daily working report on RES for unidentified receipts posted by processors on
daily RES Lockbox on Cash applications.
RevLoan Count
***
Report used to generate FARETS RevLoan Count
Run reports in oracle sales tax
***
These are the reports that we generate from Oracle in order to work on the
monthly sales tax files
Segment Report
***
Used analyze the actual charges against budget for each segment for past ***.
Service Online scrubbing
***
Format the metrics
Siebel Run & Send Account Detail Reports
***
Activity which is performed to run each accounts information under the tab
labeled Account Details in Siebel
Supplier Report (3)
***
Generating of *** Supplier Report as a backup for the supplier created in Oracle
on a *** basis.
Tax Servicing Periodic and Loan Count Report
***
Production report to manage loans
Tax Svc Periodic and Loan Count Rpt.
***
Tax report used to get the loan count and fee types for various customers
Telecom Voice JE
***
Report which breaks out allocation of circuits and shared circuits based on the
head count
Temp & Contract Labor Details
***
Details used to reconcile hours worked by contractors to submit to HR
Temp and Consultant Report (5)
***
Report used for sending emails as requested with pertinent information
*** Update Tableau and Pipeline Reports
***
Details of the orders that are in Pipeline, which are uploaded to the access
databases and linked/refreshed using Tableau software.
Top 25 Report (8)
***
Top 25 Customer balances in a specified format at the end of each month
Tracker Data Pull file
***
Tracker Data Pull file
TSA Pricing and Exception Report
***
Preparation of pricing failure information.
UKV AR 7 bucket aging report
***
Specified customer aging report
UKV customers Itemized Details
***
*** UKV AR AGING report.
UKV Report
***
This is Revenue and Expense details (Both Actual and Budget) updated from
Essbase for Cost center 925111-UK Valuations-US
Unapplied Comments report
***
Comments that have not been incorporated into fields
Unapplied Comments report
***
Report with comments reviewed and sent to the business unit to have the payment
applied to the invoices, kept unapplied, written off or refunded back
Unapplied Receipt Register Report (3)
***
List of unapplied Receipts in a Specified format for CTS
Unapplied Receipts and CMs over 350 report
***
Tracks unapplied receipts and credit memos over a designated time frame
Unapplied Tracking report
***
Tracking report for unapplied cash
Unapplied Tracking report
***
Report used to ensure that notes are being placed in the appropriate status and
accounts are taken care of in a timely manner





--------------------------------------------------------------------------------




Unblocked Valuation Properties
***
This report lists any properties that are coded as “Valuation” that are not
blocked in Navision.
Variance and Trend Report
***
Variance and trend report used for analysis
Web Hosting Allocation
***
Allocation of internet charges to various business units
***Expected Receipt Report
***
This process is to find out the number of expected Purchase Order receipt for
all Vendors under all FADV orgs.
Schedule A-2.9 Data and Analytics Software Support Services
Balanced Scorecard
***
This report requires collaboration with CoreLogic to measure defined software
development KPIs used to measure team effectiveness
Staffing Report
***
This report is used to provide status on resource backlogs, staffing,
recruitment, team alignment, attrition and training
DARES Team Assessment
***
This report is used to measure team satisfaction to upper management and to help
teams constantly improve
KPI Dashboard
***
This report is used to measure application availability, response time and
defects
QA Metrics
***
This report is used to measure project time, applications issues, QA, CRS, etc.
Schedule A-2.10 Data and Analytics Production Support Services
Production Report
***
Contains production by processor, hours worked and production reports per
employee.
Telephone Report
***
Statistics for the previous day which included calls in, calls out, ASA,
duration of call, abandoned after threshold and % abandoned after threshold
Attendance Report
***
Staffing report of attendance
Branch Statistical Report
***
India volume, staffing efficiency, time service and QA for month
Incentive Report
***
Employee names, scores and incentive they qualify for.







--------------------------------------------------------------------------------










CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011








Supplement A
Mortgage Support Services
August 17, 2011


SCHEDULE A-14


CUSTOMER SATISFACTION SURVEYS












This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-14
Customer Satisfaction Surveys


1.
INTRODUCTION



1.1    Agreement. This Schedule A-14 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.


1.2    References. All references in this Schedule to articles, sections and
exhibits shall be to this Schedule, unless another reference is provided.


1.3    Purpose. This Schedule sets forth the customer satisfaction surveys that
Supplier will conduct as part of the Services.


1.4    Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A. The following capitalized terms shall have the meaning
given below:
(a)
“Executive Customer Satisfaction Survey” means the customer satisfaction survey
in the form approved by CoreLogic and distributed by Supplier to the group of
CoreLogic executives, as reasonably determined by CoreLogic.

(b)
“Business Unit Head Customer Satisfaction Survey” means the customer
satisfaction survey in the form approved by CoreLogic and distributed by
Supplier to the group of CoreLogic business and process unit management members,
as reasonably determined by CoreLogic.

(c)
“End User Customer Satisfaction Survey” means the customer satisfaction survey
in the form approved by CoreLogic and distributed by Supplier to the group of
CoreLogic employees as reasonably determined by CoreLogic.



1.5    Schedules. The following schedules are incorporated herein by reference:
Schedule A-14.1    (Sample Business Unit Head Customer Satisfaction Survey)
Schedule A-14.2    (Sample Executive Customer Satisfaction Survey)
Schedule A-14.3    (Sample End User Customer Satisfaction Survey)
2.
GENERAL



2.1    CoreLogic's Involvement. CoreLogic will have overall review and final
approval of the customer satisfaction surveys that are to be performed by
Supplier as part of the Services, including approval of and input in relation to
survey recipients, format, survey methodology and questions. CoreLogic will
provide reasonable assistance to Supplier (e.g., through communications to its
personnel) to allow Supplier to attain a high response rate to such customer
satisfaction surveys.


2.2    Supplier will conduct the following customer satisfaction surveys:
(a)
Executive Customer Satisfaction Survey

(b)
Business Unit Head Customer Satisfaction Survey

(c)
End User Customer Satisfaction Survey



3.
Customer Satisfaction Objectives







--------------------------------------------------------------------------------






3.1    Cooperation. The Parties agree that their objective is to develop and
implement a best-practice approach to tracking and reporting on customer
satisfaction that shall create actionable outcomes and shall assist both Parties
in positioning and managing the Services through the governance procedures set
forth in Schedule A-6 (Governance).


3.2    Timeliness. Supplier shall administer each customer satisfaction survey
in accordance with this Schedule A-14 (Customer Satisfaction Surveys) and shall
submit the results of each customer satisfaction survey to CoreLogic within the
required timeframe for each survey, as set forth in this Schedule A-14 (Customer
Satisfaction Surveys); provided that Supplier has received the completed survey
from such persons within the relevant timeframe. The Parties agree that each
survey shall remain open for (i.e., be conducted for a duration of) at least
three (3) weeks, unless a different duration is mutually agreed upon by the
Parties.


3.3    CoreLogic Participation. To the extent Supplier's obligations hereunder
are dependent upon participation of or information from CoreLogic, CoreLogic
shall provide such reasonable levels of participation and information. In
addition, the Parties agree to coordinate the customer satisfaction surveys
described in this Schedule A-14 (Customer Satisfaction Surveys) with other
customer satisfaction surveys (i) being conducted by CoreLogic, as CoreLogic
deems appropriate and (ii) being conducted by Supplier to accommodate Supplier's
annual C-SAT survey, as agreed by CoreLogic.


3.4    Disputes. Any disputes regarding customer satisfaction shall be resolved
in accordance with the dispute resolution process set out in Section 19.1 of the
MPSA.


4.
Supplier's Responsibilities

Supplier's responsibilities under this Schedule A-14 (Customer Satisfaction
Surveys) shall include:
4.1    Initiating at least one customer satisfaction survey within *** months
after the applicable Commencement Date, or at a later time if approved by the
CoreLogic Relationship Manager.


4.2    Conducting the following customer satisfaction surveys on the frequency
defined below, or as may be otherwise mutually agreed:
a.
Executive Customer Satisfaction Survey - on an ***

b.
Business Unit Head Customer Satisfaction Survey - every *** months for business
process-related Function Service Areas and on a monthly basis for technology and
software-related Functional Service Areas

c.
End User Customer Satisfaction Survey - on an ***



4.3    Measuring customer satisfaction in all customer satisfaction surveys for
the following general attributes, to the extent such attributes can be measured
based on the surveys provided by CoreLogic:
a.
Responsiveness;

b.
Performance;

c.
Knowledge;

d.
Overall satisfaction.



4.4    Developing the materials and methodology for all customer satisfaction
surveys, and submitting such materials and methodology to CoreLogic for its
approval at least *** days prior to the scheduled start date for such surveys.


4.5    Tracking response rates to all customer satisfaction surveys and working
with the CoreLogic Relationship Manager, and using commercially reasonable
efforts to obtain no less than a *** response rate. Communicating with CoreLogic
and any applicable Authorized Users (to whom a customer survey(s) has been
submitted) on a proactive basis to achieve at least the minimum response rate
(as specified in Section 4.5 or as otherwise specified by CoreLogic).


4.6    Receiving completed surveys from Authorized Users and tabulating results
from all customer satisfaction surveys.


4.7    Reporting such results within *** weeks to:
a.
The CoreLogic Relationship Manager;





--------------------------------------------------------------------------------




b.
If ***, the Authorized User group that was asked to respond to the survey; and

c.
As otherwise ***.



4.8    To the extent mutually agreed, using customer satisfaction survey results
to plan and implement improvement programs for areas requiring attention in
activities conducted from Supplier Facilities.


5.
Supplier Reporting Methodology



5.1    Administration methodology. Customer satisfaction surveys can be
administered through phone, email and/or web based applications. The actual
medium will be approved by CoreLogic once factors such as survey volume,
frequency and customer preference have been considered.










--------------------------------------------------------------------------------








MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services
August 17, 2011






SCHEDULE A-14.1


SAMPLE BUSINESS UNIT HEAD CUSTOMER SATISFACTION SURVEY




This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------








Schedule A-14.1


Sample Business Unit Head Customer Satisfaction Survey


1.
INTRODUCTION

1.1
Agreement. This Schedule A-14.1 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Purpose. This Schedule sets forth the customer satisfaction surveys that
Supplier will conduct as part of the Services.

1.4
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

2.
SAMPLE BUSINESS UNIT HEAD CUSTOMER SATISFACTION SURVEY

Below is a sample Business Unit Head Customer Satisfaction Survey, which may be
modified by the Parties from time to time, subject to CoreLogic's review and
approval.    
Rating Guidelines
LEVEL
GRADE
LEVEL DESCRIPTION
Level - 0
Not Relevant
When the line item is not applicable to your process at this point of time
Level - II
Marginal
Performance fails to meet the expected level of performance in some areas and
needs to improve.
Level - III
Effective
Performance meets the expected level of performance in all areas.
Level - IV
Commendable
Performance exceeds the expected level of performance in some area, some of the
time.
Level - V
Exemplary
Performance exceeds the expected level of performance in most areas, most of the
time .

CoreLogic Customer Satisfaction Survey





--------------------------------------------------------------------------------




CoreLogic Business Unit Name
 
Process start date at Supplier
 
Supplier Process Name
 
Location
Bangalore / Hyderabad / Mangalore
CoreLogic US Manager's name
 
Supplier Manager name
 
Title / Designation of CoreLogic US Manager
 
Current Supplier Team size
 
 
 
 
 
 
 
 
 
Read all of the questions below as beginning with "How satisfied are you
with...?”
 
 
 
 
 
 
 
#
Parameter
Questions
Rating
Comments
Transition
1
Transition
 Document
Transition support provided by the Supplier team in sharing :
1)Transition Guidelines & Operational Best Practices
2)Transition Plans & methodologies
3)Business & Process documentation
4)Key Contacts
 
 
3
 
Do you think Supplier is able to hire resources with appropriate skills and on
time to meet your business's requirement
 
 
4
IT
Timeliness & effectiveness in providing connectivity & equipment
 
 





--------------------------------------------------------------------------------




5
 Process / product / technology Training
Process/product/technology training provided to employees
 
 
6
 Learning Curve
The time taken by the teams to come up the learning curve
 
 
7
Support &
co-ordination
Support and co-ordination of the Supplier team in effective project transition
 
 
Sustained Delivery
8
Knowledge
Domain, business and process/product/technology knowledge of the supervisory
team
 
 
9
Process/product/technology knowledge of the employees
 
 
10
Implementation of this knowledge for better delivery and process/product
improvement
 
 
11
Team's ability to progressively increase this knowledge and take on high end
processes/technology
 
 
12
Communication
Communication skills (written, verbal, technological, participatory etc.) of
Supplier supervisory team.
 
 
13
Proactiveness of the team in soliciting inputs and feedback from you
 
 
14
Responsiveness
Effectiveness of resolving problems/ escalations/ issues
 
 
15
Managers, supervisors and team members "sense of urgency" to meet business needs
 
 
16
Teams ability to maintain quality while continuing to improve on productivity
/delivery
 
 





--------------------------------------------------------------------------------




17
SLA / Customer satisfaction
SLA / Customer satisfaction measurement & computation system
 
 
18
Effectiveness of monthly SLA/Customer satisfaction process
 
 
19
Documentation
Process documentation and effective communication of updates within the team
 
 
20
Sustainability of delivery
Independent management of the Supplier team to sustain delivery; covering for
the local dynamics of absenteeism and attrition
 
 
Value Add
21
Quality and Continuos Improvements
Quality initiatives of Six Sigma/Kaizen/FTR for continuous process improvement
 
 
22
Infosec
InfoSec/SAS 70 programs currently implemented and monitored
 
 
24
 Learning & Development (Trainings)
Business /domain & Soft skills trainings provided by the training teams
 
 
General
27
Tools and
 Technologies
Regular IT support on timelines and capabilities
 
 
28
Flexibility
Team's willingness to accept process changes, volume fluctuations and to work
client business hours
 
 
29
Off shoring
Supplier's ability in meeting your off shoring objectives
 
 
30
Billing / invoice
Submission of monthly billing / invoice on time and accuracy of invoice
 
 
32
Progress
Team has shown improvement from previous year
 
 





--------------------------------------------------------------------------------




33
Overall
Please identify potential areas Supplier should
 
 
A
Start Doing
 
 
B
Continue Doing
 
 
C
Stop Doing
 
 
34
Overall Rating
 
 









--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011








Supplement A
Mortgage Support Services
August 17, 2011


SCHEDULE A-14.2


SAMPLE EXECUTIVE CUSTOMER SATISFACTION SURVEY


















This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------






Schedule A-14.2


Sample Executive Customer Satisfaction Survey


1.
INTRODUCTION

1.1
Agreement. This Schedule A-14.2 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Purpose. This Schedule sets forth the customer satisfaction surveys that
Supplier will conduct as part of the Services.

1.4
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

2.
SAMPLE EXECUTIVE CUSTOMER SATISFACTION SURVEY

2.1
The Parties will develop the Executive Customer Satisfaction Survey within
ninety (90) days after the Supplement Effective Date and in accordance with
Schedule A-14.













--------------------------------------------------------------------------------






MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011








Supplement A
Mortgage Support Services
August 17, 2011


SCHEDULE A-14.3


SAMPLE END USER CUSTOMER SATISFACTION SURVEY














This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either company without the prior written permission of the other Party.







--------------------------------------------------------------------------------






Schedule A-14.3
Sample End User Customer Satisfaction Survey


1.INTRODUCTION


1.1
Agreement. This Schedule A-14.3 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.



1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.



1.3
Purpose. This Schedule sets forth the customer satisfaction surveys that
Supplier will conduct as part of the Services.



1.4
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MPSA or the other Schedules to
the MPSA or Supplement A.

 
2.
SAMPLE END USER CUSTOMER SATISFACTION SURVEY



2.1
The Parties will develop the End User Customer Satisfaction Survey within ninety
(90) days after the Supplement Effective Date and in accordance with Schedule
A-14.





--------------------------------------------------------------------------------












MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011




Supplement A
Mortgage Support Services






Schedule A-15
Reserved












This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.







--------------------------------------------------------------------------------








CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS










MASTER PROFESSIONAL SERVICES AGREEMENT
between
CoreLogic Real Estate Solutions, LLC
and
Cognizant Technology Solutions U.S. Corporation
August 17, 2011


Supplement A
Mortgage Support Services
August 17, 2011


Schedule A-16
Transition Plan












This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS


Schedule A-16
Transition Plan


1.
INTRODUCTION



1.1    Agreement. This Schedule A-16 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Professional
Services Agreement by and between CoreLogic and Supplier dated August 17, 2011.


1.2    References. All references in this Schedule to articles, sections and
exhibits shall be to this Schedule, unless another reference is provided.


1.3    Purpose. This Schedule describes the obligations with respect to the
Transition Services that Supplier will provide to CoreLogic.


1.4    Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Exhibit 1 to the MPSA or elsewhere in the Agreement.


1.5    Schedules. The following Schedules are attached to and incorporated by
reference in this Schedule:
•
Schedule A-16.1        Transition Milestones

•
Schedule A-16.2        Transition Timeline



2.
GENERAL



2.1    Transition Services. Supplier shall provide the Transition Services
described in this Schedule in accordance with Section 4.2 of the MPSA and the
criteria set forth in this Schedule. Supplier shall perform the Services
required to smoothly transfer responsibility for the services to be transitioned
from CoreLogic (or Third Party Contractors where applicable) to Supplier,
including those Services described in this Transition Plan. Supplier shall
perform the Transition Services described in this Transition Plan in accordance
with the timetable and the Transition Milestones set forth herein.


2.2    Knowledge Transfer. Supplier shall conduct knowledge transfer activities
from existing CoreLogic Personnel and *** to Supplier Personnel with minimal
loss of institutional knowledge specific to CoreLogic and without unnecessary
disruption to the Services.
3.
TRANSITION MILESTONES



3.1    Completion and Acceptance. Section 4.2 of the MPSA sets forth Supplier's
obligations with respect to completion and Acceptance of Deliverables and
Transition Milestones set forth in Schedule A-16.1.


4.
TRANSITION PERSONNEL

Supplier shall assign a dedicated Supplier Transition Manager for the transition
period and named work stream leads to oversee the transition of the Services.
Any changes to Supplier Transition Manager and key work stream leads shall be
subject to mutual agreement. Supplier shall also establish a Transition Project
Office, which will be responsible for managing the transition status meetings
between the Parties and reporting on the status of all Transition Services to
CoreLogic.










--------------------------------------------------------------------------------




CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




Schedule A-16.1
Transition Milestones


Transition Milestone
Transition Milestone Deadline (Expressed in Calendar Days after Supplement
Effective Date)
Description
Deliverables
Acceptance Criteria
HR.1
*** Days
Human Resources (“HR”) Integration
Finalize employee base / final headcount
Prepare policy gap-analysis and recommendations (Comp & Benefits)
Define performance management (OE & PM) processes
Perform compensation structuring (Comp & Benefits)
Set up employees in HR Systems
Conduct recruitment planning (TAG team)
Perform level mapping (OE & PM + HR TM + C&B)
Conduct employee engagement & communication planning
Perform employee portal planning
Obtain statutory and legal compliances (HR Shared Services)
Define training & development processes (Cognizant Academy)
Conduct employee engagement and connect sessions
Conduct new hire induction sessions
Perform Ongoing employee engagement and post integration surveys
HR Integration Plan
***
IT.1
*** Days
IT Infrastructure Integration - Phase I
Firewall / Websense access
Admin Access to local Infrastructure
Local helpdesk set up
Compliance checks complete
Infrastructure documentation gathered
Service contract(s) reviewed
Software contract(s) reviewed
IT procurement pipeline reviewed
Interim IT Infrastructure Integration Plan
***
IT.2
*** Days
IT Infrastructure Integration - Phase II Plan
End state network architecture design with associated approvals
End State Network Architecture Design
***





--------------------------------------------------------------------------------




IT.3
*** Days
IT Infrastructure Integration - Phase II Execution
Data migration
Other Service Provider (OSP) license transfer
Remote access to various business users
Websense policy
Final Mode of Operations (FMO) for network
HR, Finance data migration
Facility Management Services (FMS) operations
End-State IT Infrastructure Integration Plan
***
IS.1
*** Days
Info Security Integration
GIS Support plan
Websense policy finalization
Information security team mapping
Compliance review / check
Incident management
Information Security Integration Plan
***
AD.1
*** Days
Administration Integration - Phase I
Asset master and scope of services finalization
Statutory compliance
Administrative process mapping
Facility management contract review
Facility health check
Administration roles and responsibilities
Cost management process definition
Administrative tools integration
Phase I ID card creation
Interim Admin Integration Plan
***
AD.2
*** Days
Administration Integration - Phase II
Admin process integration
Admin system integration (e.g. Seating, Transportation, Query Management)
Roll out of Access control- Corp 1000 norms
Phase II ID card creation
End-State Admin Integration Plan
***
FI.1
*** Days
Finance Integration
Migrate to PeopleSoft asset management
Migrate to PeopleSoft accounts payable
Complete audit and records
Migrate to GL balances to PeopleSoft
Complete tax filings
Prepare treasury / bank accounts
Migrate Travel & Expense processes
Complete legal registrations
Set up reporting hierarchies
Create revenue assurance and invoicing processes
Create new payroll accounting processes
Finance Integration Plan
***
PR.1
*** Days
Procurement Integration Plan
Migrate vendor management to PeopleSoft
Statutory compliance (gather leases)
Inventory of assets in-line with the Bond Register Review
Contracts review
Procurement Integration Plan
***
ITO.1
*** Days
ITO Integration - Phase I
Projects set-up
Implement SLA framework and engagement level reporting
ITO SLA Framework and Reporting Design and Procedure
***





--------------------------------------------------------------------------------




ITO.2
*** Days
ITO Integration - Phase II
US managers on-boarding
Project quality process set-up
Project resourcing / assessment
Account support group overviews
Project reporting setup
Cut-over to Cognizant network
Assessment of additional space
Project training
Appraisal system setup
Mid-Term ITO Integration Plan
***
ITO.3
*** Days
ITO Integration - Phase III
Introduction to Cognizant ITO initiatives and assets
Introduction to horizontal organization and capabilities
Create learning plans
End-State ITO Integration Plan
***
BPO.1
*** Days
BPO Integration - Operations Manuals and Process Documentation
SOP inventory and catalog
New SOP development
Documentation alignment with Cognizant requirements
BPO SOP Inventory
Development Plan
Updated Ops Manual
***
BPO.2
***Days
BPO Integration - SLAs
SLA inventory and catalog
New SLA development
Deploy new SLA framework and reporting mechanisms
BPO SLA Framework and Reporting Design and Procedure
***
BPO.3
*** Days
BPO Integration - Training
Migrate to Cognizant training requirements, organization and Cognizant Academy
BPO Training Integration Plan
***
BPO.4
*** Days
BPO Integration - Tools
Set up tools for CL delivery in Cognizant ecosystem
BPO Tool Integration Plan
***
BPO.5
*** Days
BPO Integration - People
Assess resources and adjust for new operating model
BPO People Integration Plan
***
BPO.7
*** Days
BPO Integration - Quality and Process Excellence
Assess and align with Cognizant quality requirements
BPO Quality Integration Plan
***
BPO.8
*** Days
BPO Integration - Audits
Define go-forward audit plans
BPO Audit Integration Plan
***
BPO.9
*** Days
BPO Integration - Systems, Platforms and Databases
Inventory of delivery systems
BPO System Integration Plan
***
BPO.10
*** Days
BPO Integration - Business Continuity Management
Gather BCP requirements
Create BCP plans/procedures
BPO Business Continuity Management Plan
***
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------










MASTER PROFESSIONAL SERVICES AGREEMENT


between


CoreLogic Real Estate Solutions, LLC


and


Cognizant Technology Solutions U.S. Corporation


August 17, 2011


Supplement A
Mortgage Support Services
August 17, 2011
Schedule A-16.2


Transition Timeline


This document contains proprietary and confidential information of CoreLogic and
Cognizant. The information contained in this document may not be disclosed
outside either Party without the prior written permission of the other Party.





--------------------------------------------------------------------------------








CONFIDENTIAL    
Consolidated Plans
ID
Task Name
Duration
Start
Finish
Prede
1
Lotus Integration Plan- Consolidated across tracks
194 days?
June 14, 2011
March 9, 2012
 
2
         Define Cognizant and CL Integration teams
4 days
June 14, 2011
June 17, 2011
 
3
         Design Integration Plan and Governance
10 days
June 14, 2011
June 27, 2011
 
4
         Sign
0 days
July 26, 2011
July 26, 2011
770,2
5
         HR Integration Plan
88 days
June 16, 2011
October 17, 2011
 
6
                Initiate meetings with CLI teams
2 days
June 16, 2011
June 17, 2011
 
7
                        Request meetings with CLI HR teams
2 days
June 16, 2011
June 17, 2011
 
8
                        Identify Core integration team from CLI
1 day
June 16, 2011
June 16, 2011
 
9
                        Prepare schedules, agenda and identify outcomes for
track-level discussions
2 days
June 16, 2011
June 17, 2011
 
10
                        Schedule discussions and send invites
1 day
June 17, 2011
June 17, 2011
 
11
Track: Employee base / Final Headcount
39 days
June 22, 2011
August 15, 2011
 
12
Finalize the FTE headcount for id generation in HCM + Updates on ongoing joining
& separation
38 days
June 22, 2011
August 12, 2011
 
13
Finalize the contractor headcount in the scope of this transition
38 days
June 22, 2011
August 12, 2011
 
14
Determine the format of the data migration; Cognizant to share the db fields
format
3 days
June 22, 2011
June 24, 2011
 
15
Procure list of Key Supplier Personnel
3 days
June 22, 2011
June 24, 2011
 
16
Procure list of Knowledge Transition Personnel
3 days
June 22, 2011
June 24, 2011
 
17
Identify the teams / individual that are excluded employees (out-of scope) of
this transition
3 days
June 22, 2011
June 24, 2011
 
18
Get sign-off from CL Leadership team on the final headcount
1 day
August 15, 2011
August 15, 2011
12,13
19
Track: Policy Gap-Analysis and recommendations (Comp & Benefits)
6 days
June 22, 2011
June 29, 2011
 
20
Jointly validate the understanding of all policies, gaps identified and proposed
transition plan
5 days
June 22, 2011
June 28, 2011
 
21
Provide recommendations
5 days
June 22, 2011
June 28, 2011
 
22
Update project plan with findings
5 days
June 22, 2011
June 28, 2011
 
23
Review with CLI Leadership team and get recommendations signed off
5 days
June 22, 2011
June 28, 2011
 
24
Policy gap Analysis and sign off
1 day
June 29, 2011
June 29, 2011
23,20
25
Track: Performance Management (OE & PM)
4 days
June 22, 2011
June 27, 2011
 
26
Validate understanding on performance philosophy / evaluation
3 days
June 22, 2011
June 24, 2011
 
27
Understanding the Competency/Goal data
3 days
June 22, 2011
June 24, 2011
 
28
Validate understanding on process of Ranking / Normalization
3 days
June 22, 2011
June 24, 2011
 
29
Promotion Process, frequency, historical data
3 days
June 22, 2011
June 24, 2011
 
30
Provide recommendations
1 day
June 27, 2011
June 27, 2011
26,27
31
Track: Compensation Structuring (Comp & Benefits)
17 days
June 23, 2011
July 15, 2011
 
32
Compensation headings & tax saving
4 days
June 23, 2011
June 28, 2011
 
33
Payroll processing
4 days
June 23, 2011
June 28, 2011
 
34
Retention Bonus Plans
4 days
June 23, 2011
June 28, 2011
 
35
Payroll Costs & HR Overheads Forecast, and entitlement costing
4 days
June 23, 2011
June 28, 2011
 
36
Loans, Employee Liabilities, and reimbursement dues
4 days
June 23, 2011
June 28, 2011
 
37
Accelerate deferred compensation plans vesting (including EquityPlus) of CLI
staff and inform staff accordingly
13 days
June 23, 2011
July 11, 2011
 
38
Provide recommendation for Functional Due Diligence and Cost impact - Policy
wise
4 days
July 11, 2011
July 14, 2011
 
39
Update Project Plan with findings
1 day
July 15, 2011
July 15, 2011
 
40
Review with CLI Leadership team and get recommendations signed off
1 day
July 15, 2011
July 15, 2011
32,33
41
Track: Set up employees in HR Systems
43 days
June 29, 2011
August 26, 2011
 
42
Mutually agree on the superset of employee data and records to transfer to
Cognizant
2 days
June 29, 2011
June 30, 2011
 
43
Confirm approach, mechanism and timing for HR data transfer
2 days
June 29, 2011
June 30, 2011
 
44
Share need for 2011 data on rating, appraisal, salary revisions, bonus payout,
awards
2 days
June 29, 2011
June 30, 2011
 
45
Recommendations on the continuity of the Folklore HRIS system and its
implications
5 days
June 29, 2011
July 5, 2011
 
46
Mutually agree on the database format, Mandatory fields and validation rules
1 day
June 29, 2011
June 29, 2011
 
47
Obtain employee data in agreed template from CL
4 days
June 30, 2011
July 5, 2011
46
48
Bulk upload of HRIS data to move all CL employees to Cognizant's Peoplesoft
system
9 days
August 16, 2011
August 26, 2011
18,47
49
NA
0 days
June 29, 2011
June 29, 2011
 





--------------------------------------------------------------------------------




50
Validate data in the Peoplesoft system - confirm employee id creation
1 day
August 12, 2011
August 12, 2011
 
51
Agree on Performance Data BCP: backup of the Performance data
4 days
August 9, 2011
August 12, 2011
 
52
Agree on Payroll Data BCP: backup of the Payroll data
4 days
August 9, 2011
August 12, 2011
 
53
Confirm data movement and employee set up (inactive state) is successful
0 days
August 13, 2011
August 13, 2011
44,50
54
Track: Recruitment Planning (TAG team)
30 days
June 27, 2011
August 5, 2011
 
55
Understand CV Sourcing, Recruitment contracts and Interview Process - IT & BPO
tracks
4 days
June 27, 2011
June 30, 2011
 
56
Offer fitment and Appointment process
4 days
June 27, 2011
June 30, 2011
 
57
Dependencies in the system
4 days
June 27, 2011
June 30, 2011
 
58
Resource Requirements and Joining follow-up Process
4 days
June 27, 2011
June 30, 2011
 
59
Offers in transit
4 days
August 1, 2011
August 4, 2011
 
60
Agency Contracts and Renewal
4 days
August 1, 2011
August 4, 2011
 
61
Update project plan with findings
4 days
August 1, 2011
August 4, 2011
 
62
Impact Analysis and Recommendation for Recruitment Integration
1 day
August 5, 2011
August 5, 2011
55,56
63
Track: Level Mapping (OE & PM + HR TM + C&B)
76 days
June 17, 2011
September 30, 2011
 
64
Validate findings on the proposed levels with the CLI HR team and take
recommendations
51 days
June 17, 2011
August 26, 2011
 
65
Focus on the Level Mapping exercise for Key Personnel identified by CLI
Leadership
72 days
June 17, 2011
September 26, 2011
 
66
Present the recommendations and get sign-off from the CLI Leadership Team
3 days
September 27, 2011
September 29, 2011
 
67
Level mapping signed off
1 day
September 30, 2011
September 30, 2011
64,65
68
Track: HR Operations (HR Shared Services)
68 days
June 27, 2011
September 28, 2011
 
69
Validate understanding on all employee related joining and separation processes
30 days
June 27, 2011
August 5, 2011
 
70
ID, Access card and Leave & Attendance Data Management and Shift and transport
process management
30 days
June 27, 2011
August 5, 2011
 
71
Mandatory Orientation Programs, Code of Ethics, NDA
30 days
August 17, 2011
September 27, 2011
 
72
HR Metrics - reporting process, templates, frequency of reporting and source of
data
30 days
August 17, 2011
September 27, 2011
 
73
Review Current Separation process , Establish linkages to Cognizant Process and
Publish New Process
30 days
June 27, 2011
August 5, 2011
 
74
Review and track project plan
1 day
September 28, 2011
September 28, 2011
69,70
75
Employee Engagement & Communication Planning
61 days
June 17, 2011
September 9, 2011
 
76
Formulation of the detailed HR Communication Plan
6 days
June 17, 2011
June 24, 2011
 
77
Manager Communications - Readiness Briefings, Change Management, FAQs,
Leadership Connect sessions
7 days
July 25, 2011
August 2, 2011
 
78
Employee Communications- Readiness Briefings and “What to Expect” Sessions,
FAQs, Open Houses, Policy Harmonization. Interaction with acquired entities
employees
20 days
July 25, 2011
August 19, 2011
 
79
Conduct Change Management Workshops - Transform While you Perform (TWP)
workshops
5 days
August 8, 2011
August 12, 2011
 
80
Finalize communication plan based on inputs from TWP workshops
5 days
August 15, 2011
August 19, 2011
79
81
Plan for Employee Engagement Initiatives
5 days
September 5, 2011
September 9, 2011
 
82
Employee Portal Planning
29 days
June 20, 2011
July 28, 2011
 
83
Content for Employee Onboarding Portal
23 days
June 20, 2011
July 20, 2011
 
84
Design and development of the Employee portal
23 days
June 20, 2011
July 20, 2011
 
85
Frequently Asked Questions
21 days
June 20, 2011
July 18, 2011
 
86
Key Messages
21 days
June 20, 2011
July 18, 2011
 
87
Ensure website is available for launch
2 days
July 21, 2011
July 22, 2011
84
88
Ensure availability of key leaders
1 day
July 22, 2011
July 22, 2011
83
89
Announcement day communication
1 day
July 25, 2011
July 25, 2011
88
90
Finalize structure, attendees & deck for announcement
20 days
June 27, 2011
July 22, 2011
 
91
Confirm the Logistics Plan for launch
4 days
July 20, 2011
July 25, 2011
 
92
Setting up the Helpdesks and Grievance cell
3 days
July 26, 2011
July 28, 2011
89
93
Track : Statutory and Legal Compliances (HR Shared Services)
17 days
July 26, 2011
August 17, 2011
 
94
Filing of Returns and Attending to Inspections & Assessments and tracker
-PF/ESIC
14 days
July 26, 2011
August 12, 2011
 





--------------------------------------------------------------------------------




95
Verify personal files & record maintenance & confirm data on employee background
check process is available
14 days
July 26, 2011
August 12, 2011
 
96
Provide detailed impact analysis and recommendation for all functional
activities
14 days
July 26, 2011
August 12, 2011
 
97
Review with CLI Leadership team and get recommendations signed off
2 days
August 16, 2011
August 17, 2011
94,95
98
Track: Training & Development (Cognizant Academy)
6 days
July 18, 2011
July 25, 2011
 
99
Understand the current training set-up including courses, certifications and
training calendars
2 days
July 18, 2011
July 19, 2011
 
100
Decision on Element K
5 days
July 18, 2011
July 22, 2011
 
101
Evaluate integration 'Gurukul' with Cognizant Academy (Technology certification
training)
2 days
July 18, 2011
July 19, 2011
 
102
Compliance training - CBT
2 days
July 18, 2011
July 19, 2011
 
103
New hire training, Voice training to be evaluated
2 days
July 18, 2011
July 19, 2011
 

104
Develop the plan for rolling-out Academy sessions across the organization
2 days
July 20, 2011
July 21, 2011
 
105
Understand the need for client specific training sessions for BPO, KPO and IT
services
2 days
July 18, 2011
July 19, 2011
 
106
Evaluate options to encourage employees to complete basic graduation through
Cognizant Academy tie-ups
2 days
July 20, 2011
July 21, 2011
 
107
Update project plan with findings
1 day
July 25, 2011
July 25, 2011
99,100
108
Employee engagement and connect sessions
32 days
August 15, 2011
September 27, 2011
 
109
Leadership connect programs
30 days
August 17, 2011
September 27, 2011
 
110
Portal refresh with updates and FAQs
4 days
August 17, 2011
August 22, 2011
 
111
Cognizant Cultural Drivers sessions
2 days
August 17, 2011
August 18, 2011
 
112
Open House with BU Leaders across locations
27 days
August 15, 2011
September 20, 2011
 
113
Welcome Kit Roll-out and Induction sessions
24 days
July 18, 2011
August 18, 2011
 
114
Plan for distribution of kits across the 4 locations
13 days
July 18, 2011
August 3, 2011
 
115
Ensure logistics is planned for conducting Induction sessions across all
locations
15 days
July 18, 2011
August 5, 2011
 
116
Prepare the Welcome Kit ( End on 10 August)
8 days
August 4, 2011
August 15, 2011
 
117
Welcome Kit distribution ( 16th- 18th August)
3 days
August 16, 2011
August 18, 2011
116
118
New Hire Induction Sessions
27 days
July 25, 2011
August 30, 2011
 
119
Build the Induction Program for all CLI associates
9 days
August 18, 2011
August 30, 2011
 
120
Ensure all HR associates have access to their systems and appropriate data
sources
9 days
August 18, 2011
August 30, 2011
 
121
Sensitize Managers and Leads on Timesheets
9 days
August 18, 2011
August 30, 2011
 
122
Conduct Induction Sessions across all locations
9 days
August 18, 2011
August 30, 2011
 
123
Policy roadshows across all locations
17 days
July 25, 2011
August 16, 2011
 
124
PeopleSoft HCM & ESA learning for all employees
9 days
August 18, 2011
August 30, 2011
 
125
Career Compass Launch
9 days
August 18, 2011
August 30, 2011
 
126
Roll-out employee training sessions through Cognizant's ELM application
9 days
August 18, 2011
August 30, 2011
 
127
Roll-out Manager Training and leadership Development programs
9 days
August 18, 2011
August 30, 2011
 
128
Ongoing employee engagement and post integration surveys
44 days
August 17, 2011
October 17, 2011
 
129
Leadership connect sessions - Power Lunch, 'Straight from the Heart'
18 days
August 17, 2011
September 9, 2011
 
130
Implement Cognizant Rewards & Recognition program
18 days
August 17, 2011
September 9, 2011
 
131
Conduct 30 day employee surveys to gauge the effectives of the integration
1 day
September 16, 2011
September 16, 2011
 
132
Conduct 60 day employee surveys to gauge the effectives of the integration
1 day
October 17, 2011
October 17, 2011
 
133
IT Infrastructure \ Network and System Services(NSS) Integration Plan
92 days
July 11, 2011
November 15, 2011
 





--------------------------------------------------------------------------------




134
Cognizant NSS and CL India Infra Integration Plan - Phase 1
35 days
July 11, 2011
August 26, 2011
 
135
NSS Support to CL India
14 days
July 27, 2011
August 15, 2011
 
136
Identify Points of Contact from Cognizant NSS for support for all the locations
5 days
July 27, 2011
August 2, 2011
4
137
Identify Points of Contact from CL India for support for all the locations
5 days
July 27, 2011
August 2, 2011
4
138
Prepare and Publish NSS operating model for CL India facilities (Roles &
Responsibilities of NSS team members)
5 days
August 3, 2011
August 9, 2011
136,13
139
Setup the support process for assisting CL India IT Infra during first month of
closing for assisting the users to access Cognizant websites and mails
5 days
August 1, 2011
August 5, 2011
 
140
Setup temporary helpdesk support for managing user queries with regards to
Cognizant NSS post close
6 days
August 8, 2011
August 15, 2011
4
141
Conduct Cognizant NSS Induction sessions for CL India IT Infra team for getting
awareness of NSS operations
5 days
August 8, 2011
August 12, 2011
 
142
Firewall / Websense access
10 days
July 11, 2011
July 22, 2011
 
143
Provide the list of websites and URLs required to enable CL India employees to
access Cognizant intranet sites thru the Internet (during Phase 1).
1 day
July 11, 2011
July 11, 2011
 
144
Provide access approvals, open the necessary accesses for CL India employees in
CL India firewall and add the URLs to the whitelist
5 days
July 15, 2011
July 21, 2011
143
145
Test access
1 day
July 22, 2011
July 22, 2011
144
146
CL India IT Infra team mapping to Cognizant NSS team, with help from HR
3 days
July 18, 2011
July 20, 2011
 
147
Administrative accesses to the local infrastructure
3 days
July 27, 2011
July 29, 2011
 
148
Get the security clearance / approval for continuation of administrative access
to the local IT infrastructure (Exchange servers, local servers, desktops,
laptops, firewall, IDS, etc) as deemed required.
3 days
July 27, 2011
July 29, 2011
4
149
GSD Helpdesk
5 days
August 8, 2011
August 12, 2011
 
150
Setup GSD helpdesk, create additional Category, Type and Item (CTI) in remedy to
address CL India calls
5 days
August 8, 2011
August 12, 2011
 
151
New employee onboarding the CL projects
20 days
August 1, 2011
August 26, 2011
 

152
Define process for CL ID, mail, access requirements for new entrants onboarding
CL projects
20 days
August 1, 2011
August 26, 2011
 
153
Compliance review / check
11 days
July 27, 2011
August 10, 2011
 
154
Check for the legal aspects of continuation of the required access permissions
of CL India employees to CLUS and CL India network post integration. (From
current level of native access to partner access.)
11 days
July 27, 2011
August 10, 2011
4
155
Security to provide consent for continued access to source code post integration
11 days
July 27, 2011
August 10, 2011
4
156
Document requests
22 days
July 27, 2011
August 25, 2011
 
157
Provide the latest systems infrastructure details (including Desktops, Servers,
Backup, Printers, network equipments, etc.)
6 days
July 27, 2011
August 3, 2011
 
158
Provide the access information from the business units for various applications
being accessed from CLUS. This inCLudes RDP, Citrix, etc
22 days
July 27, 2011
August 25, 2011
 
159
Provide the latest connectivity diagrams for various customers
16 days
July 27, 2011
August 17, 2011
 
160
Provide the latest inventory of Licenses / homegrown aplications need to be
identified and tracked in the inventory sheet
13 days
July 27, 2011
August 12, 2011
 
161
Service contracts
20 days
July 27, 2011
August 23, 2011
 
162
Review various contracts and prepare plan for contract extension or transition
20 days
July 27, 2011
August 23, 2011
 
163
Software license procured in India and which are under AMC
20 days
July 27, 2011
August 23, 2011
4
164
MPLS contracts - need to start discussion with the MPLS vendors to extend the
service contract
20 days
July 27, 2011
August 23, 2011
 
165
Local link (Internet, Point to point) contracts
20 days
July 27, 2011
August 23, 2011
 
166
FMS contracts - Continue using the current support contracts till it expires and
have Cognizant vendor take it over… in Sep 2011
20 days
July 27, 2011
August 23, 2011
 
167
AMC contracts
20 days
July 27, 2011
August 23, 2011
 
168
Telepresence service contract
20 days
July 27, 2011
August 23, 2011
 
169
IDS, IPS
20 days
July 27, 2011
August 23, 2011
 
170
GIS Data feeds
20 days
July 27, 2011
August 23, 2011
 
171
Voice bridge contracts (Local and International)
20 days
July 27, 2011
August 23, 2011
 





--------------------------------------------------------------------------------




172
Identify the cost impact of various contracts (US software license usage , MPLS
contracts) for the period between close and transition and provide estimate to
Cognizant.
20 days
July 27, 2011
August 23, 2011
 
173
Software ownership
20 days
July 27, 2011
August 23, 2011
 
174
List of applications and tools (including homegrown) to be prepared for the
ownership of various applications post integration.
20 days
July 27, 2011
August 23, 2011
4
175
Procurements in pipeline
10 days
August 1, 2011
August 12, 2011
 
176
Check and identify the dependencies for ordering equipments during first 3
months of announcement. [Open Item]
10 days
August 1, 2011
August 12, 2011
 
177
Cognizant NSS and CL India Infra Integration Plan - Phase 2
80 days
July 27, 2011
November 15, 2011
 
178
Deploying Equipments for post closure phase
60 days
July 27, 2011
October 18, 2011
 
179
Finalize the Phase 2 network architecture
10 days
July 27, 2011
August 9, 2011
 
180
Approval from security teams for Phase 2 architecture
3 days
August 10, 2011
August 12, 2011
179
181
Finalize the Bill of Material (BOM), Budget preparation, budget approvals and
order placing
7 days
August 15, 2011
August 23, 2011
180
182
Arrange for the Network feasibility study by telecom vendors for links
connecting to CL India
6 days
July 28, 2011
August 4, 2011
 
183
Material receipt, customs clearance.
6 days
September 30, 2011
October 7, 2011
181
184
Deploy the separate isolated Cognizant environment within CL India Facilities
5 days
October 10, 2011
October 14, 2011
183
185
Test connectivity, access.
2 days
October 17, 2011
October 18, 2011
184
186
NSS Communication to users
8.67 days
August 4, 2011
August 16, 2011
 
187
NSS Welcome Letter - Communication to users about Cognizant mail ID, user ID,
pwd (Open Item)
5 days
August 4, 2011
August 10, 2011
 
188
Publish NSS induction calendar for CL India IT Infra team with the help of
HR/Academy
1.67 days
August 15, 2011
August 16, 2011
 
189
Data Migration
66 days
August 16, 2011
November 15, 2011
 
190
Identify the data and file shares (User, project, department ) which need to be
moved to Cognizant network
20 days
August 16, 2011
September 12, 2011
 
191
Prepare a plan for Data migration for the respective users , departments
(tentative finish date)
46 days
September 13, 2011
November 15, 2011
190
192
Other Service Provider (OSP) License transfer
25 days
July 28, 2011
August 31, 2011
 
193
Prepare a plan and work with the Legal team for possibility of extension (during
integration phase) and transfer of OSP(DoT) license from CL India to Cognizant
(tentative finish date).
25 days
July 28, 2011
August 31, 2011
 
194
Remote access to various business users
15 days
August 15, 2011
September 2, 2011
 

195
Plan the alternate mechanism for the CL India business users to enable them to
get connected to CLUS network for supporting applications thru CLUS VPN gateways
(Home and 24x7 support users) (tentative finish date).
15 days
August 15, 2011
September 2, 2011
 
196
Websense Policy
6.5 days
September 21, 2011
September 29, 2011
 
197
Prepare a plan for a separate websense policy for CL India users for internet
usage during phase 1 and phase 2 so that there is no business impact. CL India
to provide current policy details (tentative finish date).
6.5 days
September 21, 2011
September 29, 2011
 
198
Final Mode of Operations (FMO) for Network
36 days
July 27, 2011
September 14, 2011
 
199
Provide categorywise (Voice, Data, video) traffic utilization details to
Cognizant for planning the bandwidth calculations
13 days
July 27, 2011
August 12, 2011
 
200
Decision to be taken for keeping the exchange servers and the required AD, DNS
infrastructure within Cognizant environment or transitioned back to US
(tentative finish date).
13 days
August 29, 2011
September 14, 2011
 
201
Provide connectivity options to CITG to start the internal discussions on FMO
architecture
10 days
July 27, 2011
August 9, 2011
 
202
HR, Finance data migration from existing applications to Cognizant
31 days
September 5, 2011
October 17, 2011
 
203
HR and finance team leads to provide the necessary information of all the
relevant applicaions and databases installed locally in India to Cognizant
(tentative finish date).
31 days
September 5, 2011
October 17, 2011
459,49
204
Facility Management Services (FMS) operations
45 days
August 15, 2011
October 14, 2011
 
205
Cognizant FMS support to be operational during last week of Aug and the
Cognizant team should shadow the current Wipro FMS team to get the knowledge
transition.
45 days
August 15, 2011
October 14, 2011
 
206
Incident Management
63 days
July 27, 2011
October 21, 2011
 
207
Continue using the current incident management system / Tool until FMO. (OPEN
ITEM)
63 days
July 27, 2011
October 21, 2011
 
208
Vendor Management Office staff
43 days
July 27, 2011
September 23, 2011
 
209
Access to the facilities and network for VMO personnel.Lotus to provide list of
such personnel to Cognizant. Cognizant to work internally to provide the
necessary infrastructure. (OPEN ITEM)
43 days
July 27, 2011
September 23, 2011
 





--------------------------------------------------------------------------------




210
CLUS domain ID, mail access
23 days
August 15, 2011
September 14, 2011
 
211
List of associates not requiring CL ID and mail access post integration. (OPEN
ITEM)
23 days
August 15, 2011
September 14, 2011
 
212
Info Security Integration Plan
31 days?
July 13, 2011
August 24, 2011
 
213
GIS
31 days
July 13, 2011
August 24, 2011
 
214
Identify Point of Contacts from Cognizant GIS for support in all the locations
2 days
July 13, 2011
July 14, 2011
 
215
Identify Point of Contacts from CL India for support in all the locations
2 days
July 13, 2011
July 14, 2011
 
216
Detailed Gap Assessment of CL India - Cognizant security and CL client
contracts/ commitments
10 days
August 1, 2011
August 12, 2011
215
217
Prepare and publish GIS operating model for CLI operations (Roles &
Responsibilities of GIS team members)
11 days
July 27, 2011
August 10, 2011
 
218
Setup the support process for assisting CLI IT Infra during first month of
closing for assisting the users to access Cognizant websites and mails
3 days
August 3, 2011
August 5, 2011
 
219
Setup temporary helpdesk support for managing user queries with regards to GIS
post closure
2 days
August 8, 2011
August 9, 2011
218
220
Conduct GIS Induction sessions for CLI IT Infra, HR & IS team for getting
awareness of GIS operations
5 days
August 15, 2011
August 19, 2011
 
221
Budget preparation
15 days
August 1, 2011
August 19, 2011
 
222
Budget approvals
1 day
August 22, 2011
August 22, 2011
221
223
Equipment ordering
2 days
August 23, 2011
August 24, 2011
222
224
Websense Policy Finalisation
5 days
August 1, 2011
August 5, 2011
 
225
Finalise Websense Policy for CLI
5 days
August 1, 2011
August 5, 2011
 
226
Publish GIS induction calendar for associates with the help of HR/Academy
5 days
August 1, 2011
August 5, 2011
 
227
CLI Information Security Team mapping with help from HR
3 days
August 10, 2011
August 12, 2011
 
228
Compliance review / check
9 days
July 26, 2011
August 5, 2011
 
229
Check for the legal aspects of continuation of the required access permissions
of CL India employees to CLUS and CL India network post integration. (From
current level of native access to partner access.)
9 days
July 26, 2011
August 5, 2011
 
230
Security to provide consent for continued access to source code post integration
9 days
July 26, 2011
August 5, 2011
 
231
Incident Management
10 days?
July 27, 2011
August 9, 2011
 
232
Continue using the current incident management system / Tool until Final Mode of
Operations (for security incidents).
8 days
July 27, 2011
August 5, 2011
 
233
Finalize BCP Requirements from CoreLogic
5 days?
August 1, 2011
August 5, 2011
 
234
Review the BCP Requirements
10 days
July 27, 2011
August 9, 2011
 
235
Admin Integration Plan
109 days
July 14, 2011
December 13, 2011
 
236
Cognizant and CL Integration Plan - Phase 1
29 days
July 14, 2011
August 23, 2011
 
237
Asset master and scope of services finalization
12.5 days
July 27, 2011
August 12, 2011
 
238
Obtain asset master
1 day
July 27, 2011
July 27, 2011
4

239
Physical verification of entire Asset inventory (Physical assets, Hardware &
Software- in Admin Ops team) including information of existing integration
partners and support contracts
5 days
July 28, 2011
August 3, 2011
238
240
Match asset availability against Asset Master and identify gaps- HUDA and BTP
5 days
July 28, 2011
August 3, 2011
238
241
Account for the gaps and resolve the final Asset Master view- HUDA and BTP
0.5 days
August 4, 2011
August 4, 2011
239,24
242
Match asset availability against Asset Master and identify gaps- Manasa and ITPL
1 day
August 4, 2011
August 4, 2011
240
243
Account for the gaps and resolve the final Asset Master view- Manasa and ITPL
0.5 days
August 4, 2011
August 4, 2011
241
244
Take possession of designs, drawings, SLD and match with As Built status for all
assets- all 4 facilities
5 days
July 28, 2011
August 3, 2011
238
245
Asset master verified and scope of services finalized and documented
1.5 days
August 11, 2011
August 12, 2011
241,27
246
Statutory Compliance
10 days
July 25, 2011
August 5, 2011
 
247
Lease for BTP- From Procurement, Legal and Admin Ops angles
10 days
July 25, 2011
August 5, 2011
 





--------------------------------------------------------------------------------




248
Lease for ITPL- From Procurement, Legal and Admin Ops angles
10 days
July 25, 2011
August 5, 2011
 
249
Lease for HUDA- From Procurement, Legal and Admin Ops angles
10 days
July 25, 2011
August 5, 2011
 
250
Lease for Manasa- From Procurement, Legal and Admin Ops angles
10 days
July 25, 2011
August 5, 2011
 
251
Building completion certificates for all 4 facilities
1 day
August 3, 2011
August 3, 2011
 
252
Approved building drawing and floor plans for all 4 facilities
1 day
August 3, 2011
August 3, 2011
 
253
As built drawing for all 4 facilities
1 day
August 3, 2011
August 3, 2011
 
254
Fire NOC for all 4 facilities
1 day
August 3, 2011
August 3, 2011
 
255
Approved Bldg plans for all 4 facilities
1 day
August 3, 2011
August 3, 2011
 
256
Shops and establishment act license for all 4 facilities
1 day
August 4, 2011
August 4, 2011
 
257
Contract labour act license & relevant form 5 for all 4 facilities
1 day
August 4, 2011
August 4, 2011
 
258
PCB- Consent to operate for HUDA and Manasa
1 day
August 4, 2011
August 4, 2011
 
259
PROCESS MAPPING- study and gap analysis of scope of services provided to CL
Associates, governing policies and procedures
17 days
July 14, 2011
August 5, 2011
 
260
Obtain and study the admin / facilities process documents
2 days
July 15, 2011
July 18, 2011
 
261
Map against cognizant process and identify overlap / gaps
2 days
July 15, 2011
July 18, 2011
 
262
Office temp help- Contract review, adequacy, quality, SLA
1 day
July 14, 2011
July 14, 2011
 
263
Plan for Handover task ownership to appropriate corporate function and signoff-
GIT for Visa and Passport services
0.5 days
August 3, 2011
August 3, 2011
 
264
Plan for Handover task ownership to appropriate corporate function and signoff-
NSS for BB, etc
0.5 days
August 3, 2011
August 3, 2011
 
265
Plan for Handover task ownership to appropriate corporate function and signoff-
Procurement on STPI documentation
0.5 days
August 4, 2011
August 4, 2011
 
266
Plan for Handover task ownership to appropriate corporate function and signoff-
Travel Process
0.5 days
August 4, 2011
August 4, 2011
 
267
Plan for Handover task ownership to appropriate corporate function and signoff-
Healthclub, Medical Services, concierges services operations
0.5 days
August 5, 2011
August 5, 2011
 
268
Seat Management process - Planning, allocation, accounting and monitoring,
reporting, automation levels
3 days
August 3, 2011
August 5, 2011
 
269
Review of the Facility Management related contracts and plan integration to
Cognizant model.
21 days
July 15, 2011
August 12, 2011
 
270
Obtain list of vendors and service providers by each category
1 day
July 15, 2011
July 15, 2011
 
271
Obtain copy of contracts and P O s
1 day
July 15, 2011
July 15, 2011
 
272
Study scope of services SLA, rates, validity, payment terms & tax rates
2 days
July 15, 2011
July 18, 2011
 
273
Check payment records and obtain balance due statements
2 days
August 10, 2011
August 11, 2011
 
274
Facility management related document frozen
1 day
August 12, 2011
August 12, 2011
271,27
275
Facility Health Check and adequacy confirmation
12 days
July 27, 2011
August 12, 2011
 
276
Check AMC, O&M and Services contracts and Warranty details- all 4 facilities
4 days
July 28, 2011
August 2, 2011
238
277
Check Infra adequacy as per Cognizant norms and plan for making up deficiency if
any- all 4 facilities
4 days
July 28, 2011
August 2, 2011
 
278
Check and review major Infra Incidents and root cause analysis, remedial
measures implemented- all 4 facilities
4 days
July 28, 2011
August 2, 2011
 
279
Power system distribution
4 days
July 28, 2011
August 2, 2011
 
280
Power connection
4 days
July 28, 2011
August 2, 2011
 
281
DG
4 days
July 28, 2011
August 2, 2011
 
282
UPS
4 days
July 28, 2011
August 2, 2011
 
283
Earthing pits and lightning arrestors
4 days
July 28, 2011
August 2, 2011
 
284
Fuel Supply agreements
4 days
July 28, 2011
August 2, 2011
 
285
Water Supply
0.5 days
July 28, 2011
July 28, 2011
 
286
Water connection, metering, supply and distribution, drainage, Plumbing
0.5 days
July 28, 2011
July 28, 2011
 





--------------------------------------------------------------------------------




287
Water Coolers / Drinking water arrangements
0.5 days
July 28, 2011
July 28, 2011
 
288
HVAC System and integration
1 day
July 28, 2011
July 28, 2011
 
289
HVAC- AHU, Stand alone Units, ductable splits
1 day
July 28, 2011
July 28, 2011
 
290
IBMS & Integration with fire safety devices
0.25 days
July 28, 2011
July 28, 2011
 
291
eSecurity and safety
4 days
July 28, 2011
August 2, 2011
 
292
CCTV / DVR
4 days
July 28, 2011
August 2, 2011
 
293
Access Control
4 days
July 28, 2011
August 2, 2011
 
294
Smoke / fire detection
4 days
July 28, 2011
August 2, 2011
 
295
Fire Alarm System, hooters, Emerency apparatus
4 days
July 28, 2011
August 2, 2011
 
296
Fire fighting equipment- Foam extinguishers, CO2 Extinguishers, etc, Wet risers/
Fire Hydrants
4 days
July 28, 2011
August 2, 2011
 
297
Elevators- High level checks
0.25 days
July 28, 2011
July 28, 2011
 
298
LCD Projectors / VTC / LCD Display
1 day
July 28, 2011
July 28, 2011
 
299
EHS Track
3 days
July 28, 2011
August 1, 2011
 
300
Constitution of ERT, records review of Emergency evacuation drills, training,
adequacy of exits and signages
3 days
July 28, 2011
August 1, 2011
 
301
Lab testing for Air, food and water
1 day
July 28, 2011
July 28, 2011
 
302
Security services
9 days
July 27, 2011
August 8, 2011
 
303
Scope of contract, compliance with statutory norms (at BTP)
1 day
July 27, 2011
July 27, 2011
 
304
Threat assessment for location and manning standards and deployment
8 days
July 28, 2011
August 8, 2011
303
305
Cognizant process orientation for each of the four locations
8 days
July 27, 2011
August 5, 2011
 
306
F&B Services
2 days
August 2, 2011
August 3, 2011
 
307
Cafeteria arrangement
1 day
August 2, 2011
August 2, 2011
 
308
Snack bar
1 day
August 3, 2011
August 3, 2011
307
309
Vending machines
1 day
August 3, 2011
August 3, 2011
307
310
Transport services
3.5 days
August 3, 2011
August 8, 2011
 
311
Cab 24 X 7 (All locations)
3 days
August 3, 2011
August 5, 2011
 
312
Cab executive
0.5 days
August 8, 2011
August 8, 2011
311
313
Parking management - Cars, two wheelers, buses, visitors
0.5 days
August 8, 2011
August 8, 2011
311
314
Local hospitality
1 day
August 2, 2011
August 2, 2011
 
315
Hotels
1 day
August 2, 2011
August 2, 2011
 
316
Guest houses
1 day
August 2, 2011
August 2, 2011
 
317
Admin Services
5 days
August 5, 2011
August 12, 2011
 
318
Helpdesk / admin services
1 day
August 5, 2011
August 5, 2011
 
319
Stationery, Printing, Photocopy
0.5 days
August 8, 2011
August 8, 2011
318
320
Courier
0.5 days
August 5, 2011
August 5, 2011
 
321
Backup data media transfer
0.5 days
August 5, 2011
August 5, 2011
 
322
Cellular phones - Policy, deployment, billing, recovery
1 day
August 8, 2011
August 8, 2011
 
323
Telephone / land line - Policy, deployment, billing, recovery
1 day
August 9, 2011
August 9, 2011
 
324
News papers and periodicals
0.25 days
August 10, 2011
August 10, 2011
 
325
Health services
0.25 days
August 10, 2011
August 10, 2011
 





--------------------------------------------------------------------------------




326
Gym Operations (Maintenance, Instructor)
0.5 days
August 11, 2011
August 11, 2011
 
327
In-house recreation / entertainment
0.5 days
August 11, 2011
August 11, 2011
 
328
Documentation of Facility check list frozen
0 days
August 12, 2011
August 12, 2011
303,30
329
Detailed mapping of roles and responsibilities of personnel and avenues for
integrating the two teams for an optimized org structure
2 days
August 22, 2011
August 23, 2011
 
330
Scope of Admin function, SLA, feed back of ISS etc to be reviewed
1 day
August 22, 2011
August 22, 2011
 
331
Admin Org Chart and current mapping
1 day
August 23, 2011
August 23, 2011
330
332
Understand the Cost Management process in place and plan integration aspects of
Budget Management
3 days
August 15, 2011
August 17, 2011
 
333
Study Opex of CL, Actual incurrence, identify gaps against budgets and
headcounts
1 day
August 15, 2011
August 15, 2011
 
334
Prepare/ annotate realistic Opex budget for rest of 2011
2 days
August 16, 2011
August 17, 2011
333
335
Study and obtain access to tools (online & Manual) used by CL for Admin
Helpdesk, Facilities management, Cab services etc.
3 days
August 3, 2011
August 5, 2011
 
336
Listing of tools made, integration with other internal IT systems mappped,
license checked
3 days
August 3, 2011
August 5, 2011
 

337
Phase 1 ID card creation
17 days
July 19, 2011
August 12, 2011
 
338
Employee information received from HR
0 days
July 19, 2011
July 19, 2011
 
339
ID card generation across locations
4 days
July 20, 2011
July 25, 2011
338
340
Verification and Reconciliation
4 days
July 21, 2011
July 26, 2011
339FF
341
Handover to HR (across locations)
0 days
August 12, 2011
August 12, 2011
340
342
Cognizant and CL Integration Plan- Phase 2
100 days
July 27, 2011
December 13, 2011
 
343
Commonizing Admin Ops management approach and Tools implementation
23 days
August 16, 2011
September 15, 2011
 
344
Process Integration
22 days
August 16, 2011
September 14, 2011
 
345
Work Environment Policy to be understood by Admin team and gaps to be plotted
4 days
August 18, 2011
August 23, 2011
 
346
Facilities Management organization- High level interaction with the Agencies
5 days
August 24, 2011
August 30, 2011
 
347
Electrical HVAC and DG/UPS Power DU management- Interaction with Vendors
8 days
August 29, 2011
September 7, 2011
 
348
Fire & Smoke detection, Access control, DVR, IBMS systems and compatibility with
Cognizant- Interaction with vendors
5 days
September 8, 2011
September 14, 2011
347
349
Helpdesk, Remedy equiivalent tool
2 days
August 16, 2011
August 17, 2011
 
350
Workspace management- Forecast to accounting- process orientation to all Corp
functions
3 days
August 17, 2011
August 19, 2011
 
351
Client visits and Corp Local Hospitality- Policy to be understood
3 days
August 22, 2011
August 24, 2011
 
352
Plan for integration of Admin systems such as Seating, Transportation, Query
Management
24 days
August 16, 2011
September 16, 2011
 
353
Review existing tools used
7 days
August 16, 2011
August 24, 2011
 
354
Receive HCM and ESA inputs on Empl_Id, BU_Codes, Facility_Codes, Project codes
etc
1 day
August 16, 2011
August 16, 2011
 
355
Sign off the roll out plans for each system with EAS
1 day
August 25, 2011
August 25, 2011
353
356
User Identity creation
6 days
August 16, 2011</